
	
		I
		112th CONGRESS
		2d Session
		H. R. 6644
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2012
			Mr. Berman (for
			 himself and Mr. Connolly of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 Oversight and Government
			 Reform, Armed
			 Services, and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a framework for effective, transparent, and
		  accountable United States foreign assistance, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Partnerships Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Principles of assistance.
					Sec. 5. Purposes of assistance.
					Sec. 6. Definitions.
					Title I—Reducing global poverty and alleviating human
				suffering
					Sec. 1001. Findings.
					Sec. 1002. Statement of policy.
					Sec. 1003. Encouragement of United States private and voluntary
				cooperation.
					Sec. 1004. Encouragement of United States business
				participation.
					Sec. 1005. Development partnerships fellows
				program.
					Subtitle A—Reducing global poverty
					Sec. 1011. Findings.
					Sec. 1012. Statement of policy.
					Sec. 1013. Principles of assistance.
					Sec. 1014. Goals of assistance.
					Sec. 1015. Development Support Funds.
					Sec. 1016. Innovation Fund.
					Sec. 1017. United States Strategy for Global
				Development.
					Sec. 1018. Country Development Cooperation
				Strategies.
					Sec. 1019. Sector strategies for development.
					Sec. 1020. Interagency Policy Committee on Global
				Development.
					Sec. 1021. Global Development Council.
					Sec. 1022. Development education.
					Sec. 1023. Definitions.
					Chapter 1—Accelerating Economic Growth
					Sec. 1101. Findings and statement of policy.
					Sec. 1102. Goal and objectives.
					Sec. 1103. Global Strategy for Economic Growth.
					Sec. 1104. Assistance for economic growth.
					Sec. 1105. Fiscal and contract transparency.
					Subchapter A—Microenterprise development
				assistance
					Sec. 1111. Findings and statement of policy.
					Sec. 1112. Microenterprise Fund.
					Sec. 1113. Office of Microenterprise Development.
					Sec. 1114. Definitions.
					Subchapter B—Small and medium enterprise
				development
					Sec. 1121. Findings and statement of policy.
					Sec. 1122. Assistance for small and medium
				enterprises.
					Sec. 1123. Definition.
					Subchapter C—Other programs
					Sec. 1131. Development credit authority.
					Sec. 1132. Technical assistance for financial
				management.
					Chapter 2—Promoting food security
					Sec. 1201. Findings and statement of policy.
					Sec. 1202. Goal and objectives.
					Sec. 1203. Global Strategy for Food Security.
					Sec. 1204. Assistance for promoting food security.
					Sec. 1205. Collaborative agricultural and nutrition research
				and innovation.
					Sec. 1206. Board for International Food and Agricultural
				Development.
					Sec. 1207. Assistance to international and regional
				organizations.
					Sec. 1208. Definitions.
					Chapter 3—Advancing health
					Sec. 1301. Findings and statement of policy.
					Sec. 1302. Goal and objectives.
					Sec. 1303. Global health strategy.
					Sec. 1304. Assistance for health.
					Sec. 1305. Health principles and restrictions.
					Subchapter A—Child survival and maternal health
					Sec. 1311. Child survival.
					Sec. 1312. Maternal and newborn health.
					Sec. 1313. Assistance for orphans and other vulnerable
				children.
					Subchapter B—Combating disease
					Sec. 1321. Assistance to combat HIV/AIDS, tuberculosis, and
				malaria.
					Sec. 1322. Assistance to combat neglected tropical
				diseases.
					Sec. 1323. Assistance for disease prevention, control, and
				treatment.
					Subchapter C—Family planning and reproductive
				health
					Sec. 1331. Assistance for family planning and reproductive
				health.
					Sec. 1332. Reproductive health care in emergencies.
					Chapter 4—Expanding quality education
					Sec. 1401. Findings and statement of policy.
					Sec. 1402. Goal and objectives.
					Sec. 1403. Global education strategy.
					Sec. 1404. Basic education assistance.
					Sec. 1405. Higher education partnerships.
					Chapter 5—Protecting and restoring the natural
				environment
					Sec. 1501. Findings and statement of policy.
					Sec. 1502. Goal and objectives.
					Sec. 1503. Global conservation strategy.
					Sec. 1504. Assistance for environmental
				sustainability.
					Sec. 1505. Assistance for sustainable energy and natural
				resource management.
					Sec. 1506. Environmental restrictions.
					Sec. 1507. Environmental impact statements and
				assessments.
					Sec. 1508. Definitions.
					Chapter 6—Improving access to safe water, sanitation, and
				housing
					Sec. 1601. Findings and statement of policy.
					Sec. 1602. Goal and objectives.
					Sec. 1603. Global strategy for water, sanitation and
				housing.
					Sec. 1604. Assistance for water, sanitation and
				housing.
					Sec. 1605. Definitions.
					Chapter 7—Fostering gender equality
					Sec. 1701. Findings and statement of policy.
					Sec. 1702. Goal and objectives.
					Sec. 1703. Global strategy for gender equality.
					Sec. 1704. Assistance for gender equality.
					Sec. 1705. Office of Gender Equality and Women’s
				Empowerment.
					Sec. 1706. Prevention of child marriage.
					Sec. 1707. Coordination of efforts to prevent child
				marriage.
					Sec. 1708. Definitions.
					Chapter 8—Strengthening democratic governance
					Sec. 1801. Findings and statement of policy.
					Sec. 1802. Goal and objectives.
					Sec. 1803. Assistance for democratic strengthening.
					Sec. 1804. Advisory Committee on Democracy
				Promotion.
					Sec. 1805. Foreign government approval and
				conditionality.
					Sec. 1806. Relationship to other laws.
					Sec. 1807. Prohibiting assistance to influence the outcome of
				elections.
					Sec. 1808. Protected speech.
					Subtitle B—Alleviating human suffering
					Sec. 1901. Findings and statement of policy.
					Sec. 1902. Goal and objectives.
					Sec. 1903. Humanitarian principles.
					Sec. 1904. International disaster assistance.
					Sec. 1905. Emergency Humanitarian Response Fund.
					Sec. 1906. Definitions.
					Title II—Advancing Peace and Mitigating Conflict
					Sec. 2001. Findings and statement of policy.
					Sec. 2002. Definition.
					Subtitle A—General Authorities
					Sec. 2011. Peacekeeping.
					Sec. 2012. Transition initiatives.
					Sec. 2013. Limit on payment to United Nations and affiliated
				agencies.
					Sec. 2014. Availability of aircraft.
					Sec. 2015. Complex Crisis, Stabilization, and Prevention
				Fund.
					Sec. 2016. Addressing violence against women and girls in
				humanitarian relief, peacekeeping, conflict, and post-conflict
				settings.
					Sec. 2017. Demining activities.
					Sec. 2018. Disarmament, demobilization, reintegration, and
				rehabilitation activities.
					Subtitle B—Strategies, Assessments, and Reports
					Sec. 2021. Regional conflict risk assessment and conflict
				mitigation strategy.
					Sec. 2022. Data on costs incurred in support of United Nations
				peacekeeping operations.
					Sec. 2023. Peace on Cyprus and in the Eastern
				Mediterranean.
					Subtitle C—Organizations and Personnel
					Sec. 2031. Atrocities Prevention Board.
					Sec. 2032. Under Secretary for Civilian Security, Democracy,
				and Human Rights.
					Sec. 2033. Conflict and stabilization operations.
					Sec. 2034. Danger pay.
					Sec. 2035. Stability policing coordinator.
					Sec. 2036. Training in conflict management and
				mitigation.
					Title III—Supporting human rights and democracy
					Subtitle A—General provisions
					Sec. 3101. Findings and statement of policy.
					Sec. 3102. Country reports on human rights
				practices.
					Sec. 3103. Action plans for human rights and
				democracy.
					Sec. 3104. Human Rights and Democracy Fund.
					Sec. 3105. Role of Bureau of Democracy, Human Rights, and
				Labor.
					Sec. 3106. Discrimination related to sexual
				orientation.
					Sec. 3107. Personnel awards and incentives.
					Subtitle B—International violence against women and girls
				
					Sec. 3201. Statement of policy.
					Sec. 3202. Duties of the Secretary of State.
					Sec. 3203. Comprehensive international strategy to prevent and
				respond to violence against women and girls.
					Sec. 3204. Assistance to prevent and respond to violence
				against women and girls internationally.
					Sec. 3205. Definitions.
					Subtitle C—Rule of law
					Sec. 3301. Findings.
					Sec. 3302. Global Rule of Law Policy Committee.
					Sec. 3303. Assistance for rule of law.
					Sec. 3304. Definition.
					Subtitle D—Child protection
					Sec. 3401. Findings.
					Sec. 3402. Child Protection Compacts.
					Sec. 3403. Authorization of assistance.
					Sec. 3404. Suspension and termination of
				assistance.
					Sec. 3405. Congressional notification.
					Sec. 3406. Definitions.
					Title IV—Building and reinforcing strategic
				partnerships
					Sec. 4001. Findings.
					Sec. 4002. Statement of policy.
					Sec. 4003. Goals of assistance.
					Subtitle A—Economic Support Fund
					Sec. 4101. Findings and statement of policy.
					Sec. 4102. Goal and objectives.
					Sec. 4103. Economic Support Fund.
					Sec. 4104. Cash transfer assistance.
					Subtitle B—Security partnerships 
					Chapter 1—General authorities
					Sec. 4211. Authorization of assistance.
					Sec. 4212. Conditions of assistance.
					Sec. 4213. Prohibition for misuse of United States
				assistance.
					Chapter 2—Drawdown authority
					Sec. 4221. Authorization of emergency assistance.
					Sec. 4222. Authorization of non-emergency
				assistance.
					Sec. 4223. Commercial transportation and related
				services.
					Sec. 4224. Report.
					Chapter 3—Loans of defense articles
					Sec. 4231. Loan requirements.
					Sec. 4232. Cost of loans.
					Chapter 4—Stockpiling of defense articles
					Sec. 4241. General authority.
					Sec. 4242. Value of defense articles.
					Chapter 5—Foreign military financing 
					Sec. 4251. General authority.
					Sec. 4252. Rule of construction.
					Sec. 4253. Audits.
					Sec. 4254. Cash flow financing.
					Chapter 6—International military education and
				training
					Sec. 4261. Purpose.
					Sec. 4262. Military education and training for foreign military
				and defense personnel.
					Sec. 4263. Military education and training for foreign civilian
				personnel.
					Sec. 4264. Locations of instruction.
					Sec. 4265. Reimbursement.
					Sec. 4266. Exchange of training and related
				support.
					Chapter 7—Transfer of excess defense articles
					Sec. 4271. Transfer of excess defense articles.
					Sec. 4272. Terms of transfers.
					Sec. 4273. Advance notification to Congress for transfer of
				certain excess defense articles.
					Sec. 4274. Aggregate annual limitation.
					Sec. 4275. Restrictions and conditions on transfers of naval
				vessels.
					Chapter 8—Cooperative project agreements
					Sec. 4281. Authority to enter into cooperative project
				agreements.
					Sec. 4282. Costs.
					Sec. 4283. Charges.
					Sec. 4284. Certification.
					Sec. 4285. Authority in addition to other
				authorities.
					Subtitle C—Arms sales and related assistance
					Sec. 4301. Control of arms exports and imports.
					Chapter 1—Foreign military sales and cooperation
					Sec. 4311. General authority.
					Sec. 4312. Procurement for foreign military cash
				sales.
					Sec. 4313. Payments.
					Sec. 4314. Charges.
					Sec. 4315. Non-combat duties of United States personnel
				supporting foreign military sales.
					Sec. 4316. Public information.
					Sec. 4317. Standardization agreements.
					Sec. 4318. Quality assurance and related services.
					Sec. 4319. Restriction on sale of defense articles and defense
				services that would adversely affect United States combat
				readiness.
					Sec. 4320. Acquisition of foreign-United States origin defense
				articles.
					Sec. 4321. Return of defense articles.
					Sec. 4322. Sale of obsolete naval vessels.
					Sec. 4323. Annual estimate and justification for sales
				program.
					Sec. 4324. Sales to United States companies for incorporation
				into end items.
					Sec. 4325. Fiscal provisions relating to foreign military sales
				credits.
					Chapter 2—Arms export controls
					Sec. 4331. Licensing requirement for exporting or importing
				defense articles and defense services.
					Sec. 4332. Impact of military expenditures on
				development.
					Sec. 4333. Requirement for registration by
				exporters.
					Sec. 4334. Identification of all consignees and freight
				forwarders.
					Sec. 4335. Brokering activities.
					Sec. 4336. Foreign persons.
					Sec. 4337. Review of United States Munitions List.
					Sec. 4338. Licensing of missiles and missile equipment or
				technology.
					Sec. 4339. Special licensing authorization for certain exports
				to strategic United States allies.
					Chapter 3—Leases of defense articles
					Sec. 4351. Leasing authority.
					Sec. 4352. Certification for leasing.
					Sec. 4353. Congressional review and disapproval.
					Sec. 4354. Application of other provisions of law.
					Sec. 4355. Loan of materials, supplies, and equipment for
				research and development purposes.
					Sec. 4356. Special leasing authority.
					Chapter 4—Retransfers of United States defense
				articles
					Sec. 4361. Authority to approve retransfers.
					Sec. 4362. Demilitarization for retransfer of significant
				defense articles.
					Sec. 4363. Proceeds of sale of retransferred defense
				articles.
					Sec. 4364. Certification.
					Chapter 5—Enforcement and monitoring of arms sales
					Sec. 4371. General authority.
					Sec. 4372. Criminal and civil penalties.
					Sec. 4373. Identification of persons of concern.
					Sec. 4374. Standards to identify high-risk exports.
					Sec. 4375. Requirement of exporters to report
				shipment.
					Sec. 4376. End-use monitoring of defense articles and defense
				services.
					Sec. 4377. Fees of military sales agents and other
				payments.
					Sec. 4378. Prohibition on incentive payments.
					Chapter 6—Congressional review of arms sales
					Sec. 4381. Reports on commercial and governmental military
				exports; congressional action.
					Sec. 4382. Congressional certification of sensitive foreign
				military sales and agreements.
					Sec. 4383. Upgrade or enhancement.
					Sec. 4384. Congressional review period and
				disapproval.
					Sec. 4385. National security waiver of congressional review of
				arms sales.
					Sec. 4386. Publication of arms sales notifications.
					Sec. 4387. Certification requirement relating to Israel’s
				qualitative military edge.
					Chapter 7—Landmines and cluster munitions
					Sec. 4391. Landmines.
					Sec. 4392. Cluster munitions.
					Subtitle D—General administrative and miscellaneous
				provisions
					Sec. 4401. General provisions.
					Sec. 4402. Administrative expenses.
					Sec. 4403. Detail of appropriate personnel.
					Sec. 4404. Rule of construction.
					Sec. 4405. Performance goals for processing of applications for
				licenses to export items on United States Munitions List.
					Sec. 4406. Availability of information on the status of license
				applications.
					Sec. 4407. Requirement to ensure adequate staff and resources
				for the Directorate of Defense Trade Controls of the Department of
				State.
					Sec. 4408. Overseas management of assistance and sales
				programs.
					Sec. 4409. Designation of major United States
				allies.
					Sec. 4410. Depleted uranium ammunition.
					Sec. 4411. Definitions.
					Title V—Countering Transnational Threats
					Subtitle A—Nonproliferation authorities 
					Chapter 1—Nuclear nonproliferation
					Sec. 5111. Authorization of assistance to prohibit the
				proliferation of nuclear, chemical, and biological weapons.
					Sec. 5112. Education and training to enhance nonproliferation
				and export control capabilities.
					Sec. 5113. Opposition of withdrawal from Treaty on the
				Non-Proliferation of Nuclear Weapons.
					Sec. 5114. Matters relating to International Atomic Energy
				Agency.
					Sec. 5115. Arms Control and Nonproliferation Scholarship
				Program.
					Sec. 5116. Arms Control and Nonproliferation Rotation
				Program.
					Chapter 2—Missile nonproliferation
					Sec. 5121. Licensing.
					Sec. 5122. Denial of the transfer of missile equipment or
				technology by United States persons.
					Sec. 5123. Transfers of missile equipment or technology by
				foreign persons.
					Sec. 5124. Notification of admittance of MTCR
				adherents.
					Sec. 5125. Authority relating to MTCR adherents.
					Sec. 5126. Definitions.
					Chapter 3—Chemical and biological nonproliferation
					Sec. 5131. Sanctions against certain foreign
				persons.
					Subtitle B—Counter-Narcotics authorities
					Sec. 5201. Findings.
					Sec. 5202. Statement of policy.
					Sec. 5203. Goal and objectives.
					Sec. 5204. General authorities.
					Sec. 5205. Authorization of Bureau of International Narcotics
				and Law Enforcement.
					Sec. 5206. Use of funds.
					Sec. 5207. Requirements relating to aircraft and other
				equipment.
					Sec. 5208. Restrictions.
					Sec. 5209. International counter-narcotics
				strategy.
					Sec. 5210. International narcotics control assistance
				report.
					Sec. 5211. Narcotics strategy evaluation.
					Subtitle C—Counter-Terrorism authorities
					Sec. 5301. Purposes.
					Sec. 5302. Assistance to countries and multilateral
				organizations for counter-terrorism activities.
					Sec. 5303. Counter-terrorism responsibilities of the Department
				of State.
					Title VI—Sustaining the global environment
					Sec. 6001. Findings and statement of policy.
					Subtitle A—Debt-for-Nature Exchanges
					Sec. 6101. Findings and statement of policy.
					Sec. 6102. Definitions.
					Sec. 6103. Establishment of the Facility.
					Sec. 6104. Eligibility for benefits.
					Sec. 6105. Authority to engage in debt-for-nature swaps and
				debt buybacks.
					Sec. 6106. Reduction of debt owed to the United States as a
				result of concessional loans or credits under this Act and certain other
				provisions of law.
					Sec. 6107. Debt-for-Nature Agreement.
					Sec. 6108. Eligible activities.
					Sec. 6109. Debt-for-Nature Fund.
					Sec. 6110. Responsibilities to the Congress.
					Sec. 6111. General savings clause.
					Subtitle B—Commercial Debt-for-Nature Exchanges
					Sec. 6201. Commercial debt-for-nature exchange
				defined.
					Sec. 6202. Authorization for commercial debt
				exchanges.
					Sec. 6203. Eligible projects.
					Sec. 6204. Eligible countries.
					Sec. 6205. Prohibition.
					Title VII—Expanding prosperity through trade and
				investment
					Sec. 7001. Findings.
					Sec. 7002. Authority for coordination.
					Subtitle A—Overseas Private Investment Corporation
					Sec. 7101. Creation and purpose.
					Sec. 7102. Prohibitions and restrictions.
					Sec. 7103. Capital of the corporation.
					Sec. 7104. Organization and management.
					Sec. 7105.  Investment Insurance and Other
				Programs.
					Sec. 7106. Issuing authority; direct loan authority; discharge
				of liabilities.
					Sec. 7107. Income and revenues.
					Sec. 7108. General provisions relating to insurance, guaranty,
				and financing program.
					Sec. 7109. General provisions and powers.
					Sec. 7110. Reports to the Congress.
					Sec. 7111. Definitions.
					Subtitle B—United States Trade and Development
				Agency
					Sec. 7201. United States Trade and Development
				Agency.
					Subtitle C—Enterprise Funds 
					Sec. 7301. Findings.
					Sec. 7302. Purposes.
					Sec. 7303. Authority to designate enterprise funds.
					Sec. 7304. GAO reports.
					Sec. 7305. Operation provisions.
					Sec. 7306. Best practices and procedures.
					Sec. 7307. Experience of other enterprise funds.
					Title IX—Strategic planning, monitoring and evaluation, and
				reporting
					Subtitle A—Strategic planning
					Sec. 9101. Quadrennial Diplomacy, Development, and Security
				Review.
					Sec. 9102. Comprehensive workforce and human resources
				strategy.
					Subtitle B—Monitoring and evaluation
					Sec. 9201. Monitoring and evaluation of foreign
				assistance.
					Sec. 9202. Monitoring and evaluation of humanitarian
				assistance.
					Subtitle C—Reporting requirements
					Sec. 9301. Transparency and accountability in
				budgeting.
					Sec. 9302. Congressional budget justification.
					Sec. 9303. Report on allocation of assistance under this
				Act.
					Sec. 9304. Security assistance database.
					Sec. 9305. Classification of reports.
					Subtitle D—Congressional notification procedures
					Sec. 9401. Notification of program changes.
					Sec. 9402. Congressional notification parity.
					Sec. 9403. Presidential findings and
				determinations.
					Title X—Policy Restrictions and Special Authorities
					Subtitle A—Policy Restrictions
					Sec. 10001. Definitions.
					Chapter 1—Human Rights
					Sec. 10101. Prohibition on assistance to governments that
				engage in violations of human rights.
					Sec. 10102. Prohibition on assistance to certain human rights
				violators.
					Sec. 10103. Prohibition on assistance to governments following
				coups d’état.
					Sec. 10104. Prohibition on assistance to governments that
				prohibit or impede delivery of humanitarian assistance.
					Sec. 10105. Prohibition on use of funds to support or justify
				torture.
					Sec. 10106. Prohibition on assistance to governments engaged in
				intimidation and harassment against individuals in the United
				States.
					Chapter 2—Non-Proliferation
					Sec. 10201. Prohibition on assistance to governments that
				transfer nuclear enrichment equipment, materials, or technology.
					Sec. 10202. Prohibition on assistance to governments that
				transfer nuclear reprocessing equipment, materials, or technology or nuclear
				explosive devices.
					Sec. 10203. Security assistance to Pakistan.
					Chapter 3—Narcotics
					Sec. 10301. Prohibition on assistance to drug
				traffickers.
					Sec. 10302. Prohibition on assistance to state sponsors of drug
				trafficking.
					Sec. 10303. Prohibition on reimbursements for drug crop
				eradications.
					Chapter 4—Terrorism
					Subchapter A—General provisions
					Sec. 10401. Prohibition on assistance to state sponsors of
				terrorism.
					Sec. 10402. Prohibition on assistance to foreign governments
				supporting state sponsors of terrorism.
					Sec. 10403. Prohibition on transactions with state sponsors of
				terrorism.
					Sec. 10404. Transactions with countries not fully cooperating
				with United States counterterrorism efforts.
					Sec. 10405. Withholding of United States proportionate share
				for certain programs of international organizations.
					Subchapter B—Middle East provisions
					Sec. 10411. Conditional contributions to certain international
				organizations.
					Sec. 10412. Limitation on assistance to the Palestinian
				Authority.
					Sec. 10413. Limitation on assistance for the West Bank and
				Gaza.
					Sec. 10414. Palestinian statehood.
					Sec. 10415. Restrictions concerning the Palestinian
				Authority.
					Sec. 10416. Prohibition on assistance to the Palestinian
				Broadcasting Corporation.
					Sec. 10417. Assistance for the West Bank and Gaza.
					Sec. 10418. Limitation on assistance to the Palestinian
				Authority.
					Sec. 10419. Limitation relating to Palestinian status in the
				United Nations.
					Chapter 5—Trade and commerce
					Sec. 10501. Prohibition on assistance for exporting United
				States jobs.
					Sec. 10502. Prohibition on assistance to governments that
				expropriate United States property.
					Sec. 10503. Prohibition on assistance for compensation relating
				to expropriated or nationalized property.
					Sec. 10504. Prohibition on assistance to governments that
				refuse extradition requests.
					Sec. 10505. Prohibition on taxation of foreign
				assistance.
					Sec. 10506. Reimbursement of parking fines and real property
				taxes owed by governments.
					Sec. 10507. Limitation on assistance to countries in
				default.
					Sec. 10508. Prohibition on promotion of tobacco.
					Sec. 10509. Prohibition on assistance for official
				gifts.
					Subtitle B—Policy Authorities
					Sec. 10601. Contingencies.
					Sec. 10602. Transfer between accounts.
					Sec. 10603. Special waiver authority.
					Title XI—Organization, Management, and Human
				Resources
					Sec. 11001. Definitions.
					Subtitle A—Organization
					Chapter 1—Exercise and coordination of functions
					Sec. 11101. Delegations; regulations.
					Sec. 11102. Role of the Secretary of State.
					Sec. 11103. Role of the Chief of Mission.
					Sec. 11104. Role of the Secretary of Defense.
					Sec. 11105. Office for Global Women’s Issues.
					Sec. 11106. Bureau for Energy Resources.
					Sec. 11107. Bureau of Oceans, Environment and
				Science.
					Chapter 2—United States Agency for International
				Development
					Sec. 11201. United States Agency for International
				Development.
					Sec. 11202. Role of the Administrator.
					Sec. 11203. Overseas missions.
					Sec. 11204. Chairman of OECD Development Assistance
				Committee.
					Sec. 11205. Responsibilities of the Inspector General of the
				United States Agency for International Development.
					Subtitle B—Management and program administration 
					Chapter 1—Operating expenses and administrative authorities
				
					Sec. 11301. Operating expenses of the United States Agency for
				International Development.
					Sec. 11302. Authorized uses of funds.
					Sec. 11303. Operating expenses of the Office of the Inspector
				General.
					Sec. 11304. Administrative authorities of the Department of
				Defense.
					Sec. 11305. Working Capital Fund.
					Sec. 11306. Suspension and debarment.
					Sec. 11307. False claims and ineligible
				commodities.
					Sec. 11308. Termination expenses.
					Sec. 11309. Prohibition on certain first-class
				travel.
					Chapter 2—Assistance authorities and program
				expenses
					Sec. 11401. General assistance authorities.
					Sec. 11402. Authority to conduct reimbursable
				programs.
					Sec. 11403. Retention of interest.
					Sec. 11404. Marking and branding of economic and humanitarian
				assistance.
					Sec. 11405. Reductions in designated funds.
					Sec. 11406. Requirement for authorization of
				appropriations.
					Sec. 11407. Unexpended balances.
					Sec. 11408. Authority for extended period of availability of
				appropriations.
					Sec. 11409. Support for regional, international and
				nongovernmental organizations.
					Sec. 11410. Protection of patents and technical
				information.
					Sec. 11411. Private and voluntary organizations and
				cooperatives.
					Chapter 3—Procurement, disposition, transportation and
				valuation of articles 
					Sec. 11501. Procurement standards and procedures.
					Sec. 11502. Local procurement.
					Sec. 11503. United States competitiveness.
					Sec. 11504. Small business.
					Sec. 11505. Allocation or transfer of funds and reimbursement
				among agencies.
					Sec. 11506. Retention and use of certain items and
				funds.
					Sec. 11507. Foreign and domestic excess property.
					Sec. 11508. Ocean freight differential.
					Sec. 11509. Use of aircraft for additional
				purposes.
					Sec. 11510. Streamlining and review of procurement
				process.
					Sec. 11511. Overseas procurement flexibility.
					Sec. 11512. Local guard contracts abroad.
					Sec. 11513. Authority to pay transportation costs.
					Chapter 4—Use of foreign currencies
					Sec. 11601. Separate accounts for local currencies.
					Sec. 11602. Use of certain foreign currencies.
					Sec. 11603. Accounting and valuation of foreign
				currencies.
					Subtitle C—Human resources
					Chapter 1—Personnel and benefits 
					Sec. 11701. Employment of personnel.
					Sec. 11702. Experts and consultants.
					Sec. 11703. Prohibition of discrimination against Federal
				personnel.
					Sec. 11704. Foreign service limited appointments.
					Sec. 11705. Technical advisors.
					Sec. 11706. Personal services contractors for
				USAID.
					Sec. 11707. Personal services contractors for the Department of
				State.
					Sec. 11708. Hiring authority of Inspector General of the United
				States Agency for International Development.
					Sec. 11709. Public availability of consulting
				contracts.
					Sec. 11710. Senior Foreign Service requirement.
					Sec. 11711. Pay parity for criminal investigators.
					Chapter 2—Details, fellowships, and exchanges
					Sec. 11801. Details to foreign governments and international
				organizations.
					Sec. 11802. Details to United States Government
				agencies.
					Sec. 11803. Science and technology fellowship
				programs.
					Sec. 11804. Foreign relations exchange programs.
					Sec. 11805. Guidelines for rotational assignments.
					Chapter 3—Training and professional development
					Sec. 11901. Training of Federal personnel.
					Sec. 11902. Career development.
					Sec. 11903. Language skills development.
					Title XII—Amendments and repeals
					Subtitle A—Amendments
					Sec. 12101. Amendments relating to assistance to combat
				HIV/AIDS, tuberculosis, and malaria.
					Sec. 12102. Amendments to the Millennium Challenge Act of
				2003.
					Sec. 12103. Amendments to the Migration and Refugee Assistance
				Act of 1962.
					Sec. 12104. Amendments to the Fulbright-Hays Act.
					Subtitle B—Repeals
					Sec. 12201. Repeal of laws incorporated in this
				Act.
					Sec. 12202. Repeal of laws inconsistent with this
				Act.
					Sec. 12203. Repeal of obsolete provisions of law.
					Sec. 12204. Repeal of unnecessary reporting
				requirements.
					Subtitle C—Savings provisions
					Sec. 12301. References to former authorities.
					Sec. 12302. Repeal of provisions amending other
				laws.
					Sec. 12303. Savings provisions.
					Sec. 12304. Effective date.
				
			2.FindingsCongress finds the following:
			(1)In an increasingly interdependent world,
			 the health, prosperity, freedom, and security of the people of the United
			 States are strengthened when the people of all countries can enjoy these same
			 advantages.
			(2)The development of
			 a healthier, more peaceful, democratic, just and prosperous world requires the
			 sustained and substantial investment of United States human and financial
			 resources in fostering international cooperation and in building the capacity
			 of other countries to meet the needs of their people and to conduct themselves
			 responsibly in the international system.
			(3)Foreign assistance is not only a reflection
			 of the values, generosity, and goodwill of the people of the United States, but
			 also an essential means for achieving United States foreign policy, economic,
			 and national security objectives.
			3.Statement of
			 policyIt is the policy of the
			 United States to help build and sustain an international community composed of
			 states that meet basic human needs, resolve conflicts peacefully, respect
			 fundamental freedoms, cooperate to address issues that transcend national
			 boundaries, use wisely the world’s limited resources in a sustainable manner,
			 and work toward the achievement of economic well-being for all people.
		4.Principles of
			 assistanceIn order to
			 maximize effectiveness and efficiency, United States foreign assistance should
			 be carried out in accordance with the following principles:
			(1)Foreign assistance is not an end in itself.
			 The purpose of foreign assistance is to create the conditions under which it is
			 no longer needed.
			(2)United States foreign assistance should
			 support the development of human, financial, organizational, and technical
			 capacity of partner countries, both within government and among civil society,
			 that is sustainable over the long term and leads to self-reliance.
			(3)United States foreign assistance,
			 regardless of type, purpose, or recipient, should respect human rights and
			 democratic processes.
			(4)United States embassies and United States
			 Agency for International Development missions in partner countries should be
			 accorded a central role in planning, budgeting, and decisionmaking with respect
			 to United States foreign assistance to those countries.
			(5)United States foreign assistance programs
			 should be carried out in collaboration with a wide variety of partners,
			 including multilateral organizations, governments of partner countries at all
			 levels, intermediate representative institutions, and international, United
			 States, and local civil society organizations.
			(6)Nonemergency United States foreign
			 assistance should be provided pursuant to well-coordinated strategies with
			 specific goals and measurable objectives, while preserving the flexibility to
			 respond to rapidly changing situations.
			(7)Monitoring and evaluation of United States
			 foreign assistance should be conducted systematically to ensure financial
			 accountability, evaluate performance, assess impact, determine lessons learned,
			 disseminate findings, and identify steps for improvement.
			(8)Because gender equality is essential to
			 democracy, human rights and economic development, the needs, views, rights,
			 roles, and resources of women should be taken into account in all stages of the
			 foreign assistance process, including strategic planning, budgeting, design,
			 implementation, monitoring, and evaluation.
			(9)Because natural resources and a healthy,
			 functioning environment underpin sustainable economic growth, health, and food
			 security, the likely impact of United States foreign assistance policies and
			 programs upon the environment should be taken into account in all stages of the
			 foreign assistance process. Effective action should be taken to mitigate any
			 negative impacts and to ensure that all people enjoy the same degree of
			 protection from environmental and health hazards.
			(10)The United States Government should publish
			 timely, detailed, and comprehensive information on the budgeting, delivery, and
			 expenditure of United States foreign assistance in order to enhance
			 transparency and accountability for results and should encourage and facilitate
			 similar transparency by the partner country regarding its national budget,
			 government contracts, and aid-related expenditures.
			(11)United States foreign assistance should be
			 conducted within a coherent and coordinated structure that establishes clear
			 lines of authority, delineates responsibilities, rationalizes functions, closes
			 gaps, promotes policy consistency, and ensures civilian leadership.
			(12)To ensure that United States foreign
			 assistance achieves its intended objectives and to maximize its impact, the
			 United States Government should design and implement such assistance in
			 partnership with local stakeholders, including as appropriate and feasible,
			 governments, intermediate representative institutions, civil society
			 organizations, and affected communities.
			(13)The success of United States foreign
			 assistance in meeting humanitarian, foreign policy, and national security
			 objectives depends on the sustained commitment of adequate and reliable
			 budgetary resources as well as on the development, training, and maintenance of
			 a diverse and experienced corps of professionals to design, manage, implement,
			 and monitor such foreign assistance.
			5.Purposes of
			 assistanceUnited States
			 foreign assistance under this Act shall be provided in accordance with the
			 policy set forth in section 3 and the principles set forth in section 4 to
			 achieve the following interrelated and mutually reinforcing purposes:
			(1)Reducing global
			 poverty and alleviating human suffering.
			(2)Advancing peace
			 and mitigating crises.
			(3)Supporting human
			 rights and democracy.
			(4)Building and
			 reinforcing strategic partnerships.
			(5)Countering
			 transnational threats.
			(6)Sustaining the
			 global environment.
			(7)Expanding
			 prosperity through trade and investment.
			6.DefinitionsExcept as otherwise provided, in this
			 Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Agency or
			 USAIDThe term Agency or USAID means
			 the United States Agency for International Development.
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(4)Basic human
			 needsThe term basic human needs means the
			 requirements for sustaining life, health, and human dignity.
			(5)Civil society
			 organizationThe term
			 civil society organization means—
				(A)a registered or
			 unregistered nonprofit organization, independent of the government and state,
			 including a private and voluntary organization, community or faith-based
			 organization, advocacy group, business or trade association, cooperative,
			 credit union, labor union, or philanthropic foundation;
				(B)an independent
			 media, educational, or research institution; or
				(C)a private
			 enterprise, including an international development firm, bank or other
			 financial institution, or a business of any type.
				(6)CountryThe
			 term country means the government, civil society, and intermediate
			 representative institutions of a state or specially administered area.
			(7)Development
			 assistanceThe term
			 development assistance means—
				(A)assistance
			 under—
					(i)subtitle A of
			 title I;
					(ii)the Millennium
			 Challenge Act of 2003 (22 U.S.C. 7701 et seq.);
					(iii)the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 et
			 seq.);
					(iv)title V of the
			 International Security and Development Cooperation Act of 1980 (22 U.S.C. 290h
			 et seq.; relating to the African Development Foundation); or
					(v)section 401 of the
			 Foreign Assistance Act of 1969 (22 U.S.C. 290f; relating to the Inter-American
			 Foundation);
					(B)official development assistance under any
			 provision of law; and
				(C)reconstruction
			 assistance under any provision of law.
				(8)Economic
			 assistanceThe term economic assistance means
			 foreign assistance, other than assistance under subtitle B or C of title
			 IV.
			(9)Federal
			 agencyThe term Federal agency has the meaning given
			 the term Executive agency in section 105 of title 5, United States Code.
			(10)Foreign
			 assistanceThe term
			 foreign assistance means any tangible or intangible item provided
			 by the United States Government to a foreign country or international
			 organization under this or any other Act, including any training, service, or
			 technical advice, any item of real, personal, or mixed property, any
			 agricultural commodity, any gift, loan, sale, credit, guarantee, or export
			 subsidy, United States dollars, and any currencies of any foreign country which
			 are owned by the United States Government.
			(11)Fundamental
			 freedomsThe term fundamental freedoms means the
			 freedoms of association, assembly, expression, and religion.
			(12)GenocideThe
			 term genocide means an offense as described in section 1091 of
			 title 18, United States Code.
			(13)Humanitarian
			 assistanceThe term humanitarian assistance
			 means—
				(A)assistance under
			 subtitle B of title I;
				(B)emergency food
			 assistance under title II of the Agricultural Trade Development and Assistance
			 Act of 1954 (Public Law 83–480); and
				(C)refugee and
			 migration assistance under the Migration and Refugee Act of 1962.
				(14)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term under section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001).
			(15)Intermediate
			 representative institutionThe term intermediate
			 representative institution means an organization with the mandate to
			 represent citizens in government and in political processes, such as a
			 legislature, political party, advisory commission, or municipal council.
			(16)International
			 organizationThe term international organization
			 means an international organization as defined in section 1 of the
			 International Organizations Immunities Act (22 U.S.C. 288).
			(17)Marginalized
			 groupThe term marginalized group—
				(A)means a group that
			 is excluded by law, policy, or practice from participating on a full and equal
			 basis in the political, economic, and social life of a country, including the
			 enjoyment of all rights and freedoms; and
				(B)includes women,
			 poor people, youth, refugees, displaced or stateless persons, persons belonging
			 to racial, national, ethnic, religious or linguistic minorities, persons with
			 disabilities, and persons discriminated against on the basis of their sexual
			 orientation or gender identity.
				(18)Mass
			 atrocitiesThe term mass atrocities includes war
			 crimes, genocide or acts that may constitute genocide, and other crimes against
			 humanity.
			(19)Military
			 education and trainingThe
			 term military education and training includes formal or informal
			 instruction of foreign students in the United States or overseas by officers or
			 employees of the United States, contract technicians, contractors (including
			 instruction at civilian institutions), or by correspondence courses, technical,
			 educational, or informational publications and media of all kinds, training
			 aids, orientation, and military advice to foreign military units and
			 forces.
			(20)Notwithstanding,
			 etcThe terms notwithstanding any other provision of
			 law and notwithstanding any provision of this or any other
			 Act shall not apply to title 31, United States Code, the Congressional
			 Budget and Impoundment Control Act of 1974, or the Budget Enforcement Act of
			 1990.
			(21)Partner
			 countryThe term partner country means a country
			 that is receiving or is eligible to receive foreign assistance.
			(22)Private and
			 voluntary organizationThe term private and voluntary
			 organization means a nonprofit, nongovernmental organization.
			(23)Private
			 partnerThe term private partner means—
				(A)a non-United States Government entity
			 that—
					(i)enters into a
			 contract, as described in section 6303 of title 31, United States Code, with
			 the United States Government;
					(ii)accepts a grant,
			 as described in section 6304 of title 31, United States Code, from the United
			 States Government; or
					(iii)enters into a
			 cooperative agreement, as described in section 6305 of title 31, United States
			 Code, with the United States Government,
					relating
			 to the use by that entity of foreign assistance; and(B)any subcontractor
			 or subgrantee thereof.
				(24)SecretaryThe
			 term Secretary means the Secretary of State.
			(25)Security
			 assistanceThe term security assistance means
			 foreign assistance under title IV or title V.
			(26)United
			 statesThe term United
			 States, when used in the geographic sense, includes each State of the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the
			 Virgin Islands of the United States, and any other territory or possession of
			 the United States.
			(27)United States
			 Armed ForcesThe term
			 United States Armed Forces means the Army, Navy, Air Force, Marine
			 Corps, and Coast Guard.
			IReducing global
			 poverty and alleviating human suffering
			1001.FindingsCongress finds the following:
				(1)The abject and
			 dehumanizing conditions of extreme poverty, which affect more than a billion
			 people around the world, are inimical to the achievement of a healthy,
			 peaceful, democratic, just and prosperous world and an affront to shared human
			 values.
				(2)A
			 principal objective of United States foreign policy is reducing global poverty
			 and its worst physical manifestations through the encouragement and sustained
			 support of the people of developing countries in their efforts to acquire the
			 knowledge and resources essential to building the economic, political, and
			 social institutions that will improve the quality of their lives.
				(3)Strengthening democratic governance and the
			 political voice of poor and marginalized groups not only directly combats
			 poverty but also helps build responsive, accountable state institutions
			 essential to sustain the positive impact of foreign assistance over the
			 long-term.
				(4)United States efforts to reduce global
			 poverty and alleviate human suffering reflect the compassion and generosity of
			 the American people, while also serving United States economic and national
			 security interests. Poor and unstable countries make unreliable trading
			 partners and weak markets for United States goods and services. Violent
			 extremism that threatens United States national security flourishes where
			 democratic governance is weak, justice is uncertain, and legal avenues for
			 change are in short supply.
				(5)Complementing the
			 long-term objective of reducing global poverty, the humanitarian concern and
			 tradition of the people of the United States demands a commitment to saving
			 lives and alleviating human suffering resulting from natural and human-caused
			 disasters, and to taking effective action to prevent, prepare for, and mitigate
			 such disasters.
				(6)Pursuit of these
			 interrelated objectives requires that development and humanitarian concerns be
			 fully reflected throughout United States foreign policy, and that resources for
			 these purposes be adequately and reliably budgeted and effectively and
			 efficiently utilized.
				(7)In order to
			 achieve United States foreign policy and national security objectives, the
			 United States should act in concert with other countries and multilateral
			 institutions to mobilize adequate resources from public and private sources for
			 poverty reduction and humanitarian relief.
				1002.Statement of
			 policyIt is the policy of the
			 United States to undertake best efforts to—
				(1)reduce global poverty, including by
			 establishing and meeting, in cooperation with governments of developing
			 countries, other public and private donors, multilateral institutions,
			 nongovernmental organizations, businesses, and affected communities,
			 international targets for the reduction of poverty; and
				(2)prevent, prepare
			 for, mitigate, and respond to humanitarian crises wherever such crises may
			 occur.
				1003.Encouragement
			 of United States private and voluntary cooperation
				(a)FindingsCongress finds the following:
					(1)The sustained participation of United
			 States private and voluntary organizations, community and faith-based
			 organizations, charitable foundations, labor unions, cooperatives, and credit
			 unions in international development and humanitarian relief, rehabilitation,
			 and reconstruction significantly reduces poverty and alleviates human suffering
			 through—
						(A)application of
			 accumulated expertise in the discipline of development;
						(B)provision of
			 social services in underserved communities;
						(C)building the
			 capacity of local organizations to operate with maximum effectiveness, thereby
			 strengthening civil society and advancing self-reliance;
						(D)establishing long-term partnerships with
			 and between local communities, civil society organizations and governments of
			 developing countries at all levels, thus helping to strengthen accountability,
			 reduce corruption, build capable institutions, and sustain progress;
						(E)empowering
			 marginalized groups through access to information and a leadership role in
			 decisionmaking processes; and
						(F)serving as a voice
			 for the poor and bringing best practices and lessons learned to bear on
			 policymaking processes in the United States and worldwide.
						(2)Such
			 organizations, foundations, unions, and cooperatives, by mobilizing private
			 United States financial and human resources, reflect the values and goodwill of
			 the people of the United States and embody the American spirit of
			 self-help.
					(3)Advocacy groups and organizations that
			 represent American political, legal, academic and business life have developed
			 long-standing relationships with their overseas counterparts, helping to build
			 people-to-people networks that strengthen civil society, protect human rights,
			 support democratic institutions and foster a policy environment conducive to
			 economic development.
					(4)Similarly, the sustained participation of
			 United States educational and research institutions in building the scientific,
			 educational, and service capacities of developing countries is vital to the
			 economic and social development of those countries, and at the same time
			 strengthens the faculty and programs available to United States
			 students.
					(5)Because of their ability to attract and
			 leverage private contributions, the entities described in paragraphs (1)
			 through (4) are extremely cost-effective partners for providing foreign
			 assistance.
					(6)Because such entities, often using their
			 own resources, develop and maintain long-term and independent relationships
			 with their counterparts in foreign countries, they provide great expertise in
			 program implementation, an important source of knowledge about local needs,
			 attitudes, customs, and conditions, and a critical means for building trust and
			 goodwill with local communities.
					(b)Statement of
			 policyIt is the policy of the United States to—
					(1)encourage and facilitate, as appropriate,
			 international activities of United States private and voluntary organizations,
			 community and faith-based organizations, charitable foundations, labor unions,
			 cooperatives, credit unions, and educational and research institutions in
			 furtherance of the goals of this title;
					(2)co-design, co-fund, and co-manage projects
			 and strategies with such entities to meet jointly agreed development
			 objectives;
					(3)strengthen the capacity of such entities,
			 without compromising their private and independent nature, to undertake
			 effective international assistance efforts; and
					(4)streamline and simplify the process by
			 which such entities may compete for resources made available under this
			 title.
					1004.Encouragement
			 of United States business participation
				(a)FindingsCongress
			 finds the following:
					(1)United States businesses, including
			 international development firms, are significant contributors to humanitarian
			 relief and broad-based economic growth in developing countries, through—
						(A)the donation of
			 financial resources, technology, goods, and services;
						(B)the sharing of
			 training, technical, managerial, and business skills;
						(C)the investment of
			 capital and the development of trade relationships;
						(D)the establishment
			 and maintenance of partnerships with the governments of developing countries,
			 local communities, and civil society organizations;
						(E)partnering with
			 local businesses and entrepreneurs;
						(F)the expansion of
			 job opportunities in impoverished communities; and
						(G)the encouragement
			 of private sector development and of the legal and institutional framework to
			 support such development.
						(2)Such businesses are often staffed by
			 individuals with a strong commitment to and knowledge of developing countries,
			 many of whom have served overseas, and who bring American values, know-how, and
			 spirit of innovation.
					(3)While some United
			 States businesses have a long history of engagement with international
			 development, bringing extensive experience, strong local ties and a proven
			 track record of achievement, many others seek to establish first-time
			 partnerships and new joint ventures.
					(4)By leveraging
			 contributions of United States businesses and facilitating public-private
			 partnerships, the United States Government can maximize the impact of its
			 efforts to improve social and economic conditions in developing
			 countries.
					(b)Statement of
			 policyIt is the policy of the United States to—
					(1)encourage and
			 facilitate, to the maximum extent practicable, participation by United States
			 businesses in achieving the purposes of this title;
					(2)promote awareness
			 by United States businesses, including small businesses, of opportunities to
			 promote economic growth and expand markets in developing countries;
					(3)facilitate
			 partnerships between United States business and international and local
			 nongovernmental organizations, including private and voluntary organizations,
			 community and faith-based organizations, charitable foundations, labor unions,
			 cooperatives, credit unions, and educational and research institutions, to
			 reduce poverty and alleviate human suffering;
					(4)build strategic
			 alliances with United States businesses, drawing on their unique assets and
			 experience, to solve complex problems in developing countries; and
					(5)co-design,
			 co-fund, and co-manage projects and strategies with United States business
			 partners to meet jointly agreed development objectives.
					1005.Development
			 partnerships fellows program
				(a)In
			 generalThe Administrator is authorized and encouraged to
			 establish a program of exchanges to strengthen individual and institutional
			 capacity, share knowledge and best practices, build partnering skills and
			 develop networks through professional exchanges between the Agency and the
			 private sector, including businesses and nonprofit institutions.
				(b)Strategic
			 focusThe exchanges authorized under subsection (a) should be
			 designed to fill gaps and build capacity in areas of critical need, as
			 determined by the Administrator and the private sector entity.
				(c)Competitive
			 awardsThe process for selecting individuals for the exchanges
			 authorized under subsection (a) should be open and competitive, while offering
			 opportunities to individuals with varying levels of professional
			 experience.
				(d)Status of
			 employmentNotwithstanding any other provision of law, during the
			 period of exchange—
					(1)each participating individual (hereinafter
			 referred to as a Fellow) shall continue to receive his or her
			 salary, benefits, and rights of employment from the Agency or private sector
			 entity, as the case may be; and
					(2)in the case of a
			 Fellow who is an employee of a private sector entity and is working at the
			 Agency, the Fellow shall not be considered to be a Federal employee of the
			 Agency, except for purposes of obtaining necessary access to buildings, office
			 supplies, equipment and facilities.
					(e)Parity in
			 exchangeThe Administrator shall ensure that the total number of
			 Fellows who are employees of the Agency and are working at private sector
			 entities is substantially equivalent to the total number of Fellows who are
			 employees of private sector entities and are working at the Agency.
				(f)Other costs and
			 expensesThe Administrator shall prescribe policies and
			 procedures regarding costs and expenses for Fellows other than policies and
			 procedures regarding salaries and benefits.
				(g)Term of
			 serviceThe Administrator shall determine appropriate lengths of
			 service for Fellows, except that such service may not exceed a period of 2
			 years.
				AReducing global
			 poverty
				1011.FindingsCongress finds the following:
					(1)The goal of
			 international development is to improve the quality of life for all people
			 while preserving that opportunity for future generations.
					(2)Successful
			 economic development includes the eradication of extreme poverty and its worst
			 physical manifestations.
					(3)Abuses of power, failure to respect human
			 rights, exclusion of and discrimination against societal groups, and unchecked
			 violence, particularly against women and girls, are impediments to economic
			 development.
					(4)While each country
			 must marshal its own economic and human resources in order to build and
			 maintain the political, social, and economic institutions necessary to reduce
			 poverty and improve the quality of life for its people, the magnitude of the
			 need far exceeds the resources of most developing countries.
					(5)The United States
			 has acknowledged a collective responsibility for, as well as a national
			 interest in, the reduction of global poverty through the promotion of long-term
			 development that is participatory, equitable, self-reliant, and environmentally
			 sustainable.
					(6)A human rights-based approach that focuses
			 on empowering women and girls has been shown to maximize development
			 outcomes.
					(7)Development is a long-term process that
			 requires sustained attention and resources. Foreign assistance to achieve
			 short-term political objectives or meet emergency humanitarian needs should not
			 come at the expense of efforts to address the root causes of poverty and human
			 suffering.
					1012.Statement of
			 policyIt is the policy of the
			 United States to reduce global poverty by helping poor people in developing
			 countries to participate in a process of self-sustaining, equitable, and
			 environmentally sound economic growth through productive work and to influence
			 decisions that shape their lives, with the goal of increasing their incomes and
			 their access to public services that will enable them to satisfy their basic
			 needs, exercise their rights, and lead lives of decency, dignity, and
			 hope.
				1013.Principles of
			 assistanceIn order to
			 maximize the reduction of global poverty, assistance under this subtitle should
			 be carried out in accordance with the following principles:
					(1)Development is
			 primarily the responsibility of the people of developing countries themselves.
			 Assistance should be used in support of, rather than substitution for, the
			 self-help efforts that are essential to successful economic development.
					(2)Assistance should
			 be demand-driven and designed to support partner country ownership by
			 respecting the development goals chosen through an open and inclusive process
			 in the partner country.
					(3)The United States
			 Government should work to broaden country-level policy dialogue on development
			 by promoting an open and inclusive process for choosing development goals, and
			 by increasing the capacity of all stakeholders to participate meaningfully in
			 that process.
					(4)Persons affected by conflict or
			 disaster—including refugees, stateless persons, and internally displaced
			 persons, particularly those in protracted situations—are among the world’s most
			 vulnerable to poverty, exclusion, exploitation and other abuses. Although they
			 have tremendous potential to contribute to the growth and development of the
			 communities and countries where they reside, these populations often lack
			 access to development resources and programs. Such populations, as well as
			 other marginalized groups, must be explicitly included in country development
			 programs and national development strategies.
					(5)Assistance should be concentrated in
			 countries that have the greatest need for outside assistance and that will make
			 the most effective use of such assistance in achieving the purposes of this
			 subtitle.
					(6)Program selection and design should be
			 linked to results, by using performance frameworks and indicators that are
			 included in or consistent with a developing country’s national development
			 strategy, where possible, and by strengthening the country’s capacity and
			 demand for results-based management.
					(7)When partner country systems are
			 transparent, accountable and effective, the United States Government should use
			 such systems for delivering assistance. Where use of such systems is not
			 feasible, the United States should establish additional safeguards and measures
			 in ways that strengthen rather than undermine country systems.
					(8)Even in countries where there is a strong
			 and capable state, civil society should be included in the planning, design,
			 management, delivery, monitoring and evaluation of foreign assistance.
					(9)Assistance should focus on building the
			 self-sufficiency of developing countries by upgrading human, technical, and
			 institutional capacity, both inside and outside government, to effectively
			 plan, manage, implement, monitor, and evaluate budgets, policies, and programs
			 in a transparent and accountable manner that supports development
			 objectives.
					(10)The United States
			 Government should take all appropriate steps to harmonize its planning,
			 funding, conditionality, disbursement, monitoring, evaluation, and reporting
			 with governments of developing countries and with other donors, including
			 multilateral institutions, in order to simplify and reduce the administrative
			 burdens, achieve a more effective division of labor that builds on donors’
			 comparative advantages, and improve accountability for results.
					(11)In consultation with Congress and in
			 conjunction with the Interagency Policy Committee on Global Development
			 established under section 1020, the Administrator should engage in strategic
			 and budgetary planning over a 3- to 5-year period that will enable the
			 disbursement of assistance in a more timely and predictable manner.
					(12)Personnel and
			 management systems of the Agency should incorporate incentives for innovation
			 and experimentation, with tolerance of reasonable risk-taking and training on
			 risk-management.
					(13)Poverty reduction
			 efforts should promote a policy environment and legal framework that is
			 conducive to broad-based and sustainable economic growth, including—
						(A)respect for the
			 rule of law;
						(B)fair, accessible,
			 and timely administration of justice;
						(C)representative and
			 accountable institutions of governance;
						(D)protection of
			 human rights and fundamental freedoms;
						(E)mechanisms of
			 accountability and transparency;
						(F)security of
			 person, property and investments;
						(G)enforcement of
			 contracts and intellectual property rights;
						(H)encouragement of
			 private enterprise, free markets and labor rights; and
						(I)a vibrant and
			 informed civil society.
						(14)An effective
			 United States strategy to promote global poverty reduction and contribute to
			 broad-based, sustainable economic growth must incorporate all United States
			 policies having an impact on development, which include foreign assistance,
			 debt relief, trade, agriculture, migration and remittances, environmental
			 protection, technology transfer, and arms sales.
					(15)Assistance should
			 be provided in a manner that is flexible enough to adapt to the unique needs
			 and capabilities of specific developing countries and changing situations on
			 the ground, while remaining transparent and predictable enough to allow
			 developing countries and other partners to plan and budget efficiently.
					(16)Assistance should give priority to
			 undertakings that will directly improve the lives of the poorest, most
			 vulnerable and marginalized groups, and strengthen their capacity to
			 participate in the political, economic, and social development of their
			 countries.
					(17)Investments in research, the fostering of
			 innovation and the application of technology are essential to expanding the
			 impact and effectiveness of development policies and programs. To ensure that
			 such research, innovation and technology are appropriately harnessed,
			 development assistance policies and programs should promote data collection and
			 rigorous analysis, evidence-based decisionmaking, a culture of learning, a
			 mechanism for scaling up successful methods and activities, and a process for
			 sharing best practices.
					(18)Gender equality is a matter of fundamental
			 human rights, as well as being essential to the reduction of poverty and to the
			 health, education and well-being of families and communities. Assistance should
			 encourage and promote the full participation of women and girls in the
			 decisions that affect their lives, elevate the role of women in their
			 societies, ensure that women are fully integrated into United States policies
			 and programs, afford women opportunities to support themselves and their
			 families, equip and empower women to serve as leaders and as agents of
			 transformation, and protect women and girls against discrimination and
			 violence.
					(19)Assistance should promote the wise and
			 efficient use of natural resources to ensure stable economic growth and a
			 healthy environment in which to live, learn, and work.
					(20)Policies and programs carried out under
			 this subtitle should promote, protect, and ensure the full and equal enjoyment
			 of all human rights and fundamental freedoms by all persons with disabilities,
			 respect their inherent dignity, and encourage their full and effective
			 participation in society on an equal basis with others.
					(21)International and United Nations-affiliated
			 agencies and multilateral development institutions are essential components of
			 United States poverty reduction efforts. The United States Government should
			 recognize the comparative advantages of such institutions, particularly with
			 respect to investments in capital-intensive projects and in countries and
			 regions where the United States does not have a large physical presence, while
			 supporting reforms to make such institutions more accountable, responsive, and
			 representative. In addition to direct financial contributions, the United
			 States Government should provide technical and logistical assistance to such
			 institutions as appropriate.
					(22)Private
			 investment and philanthropy and individual remittances are increasingly
			 important sources of development resources. The United States Government should
			 help to link the United States private sector with appropriate local partners,
			 to encourage private investment in economic and social development programs to
			 which the United States lends support, and to ensure complementarity between
			 public and private development efforts.
					(23)Assistance should
			 be planned and utilized to encourage regional cooperation among developing
			 countries in the solution of common problems and the development of shared
			 resources.
					1014.Goals of
			 assistanceIn order to reduce
			 poverty in developing countries, assistance under this subtitle shall be
			 designed to further the following goals:
					(1)Accelerating
			 economic growth.
					(2)Promoting food
			 security.
					(3)Advancing
			 health.
					(4)Expanding quality
			 education.
					(5)Protecting and
			 restoring the natural environment.
					(6)Improving access
			 to safe water, sanitation, and housing.
					(7)Fostering gender
			 equality.
					(8)Strengthening
			 democratic governance.
					1015.Development
			 Support Funds
					(a)Authorization of
			 assistance
						(1)In
			 generalThe Administrator is
			 authorized to provide assistance, on such terms and conditions as the
			 Administrator may determine, to developing countries, in accordance with the
			 policy described in section 1012 and the principles described in section 1013,
			 to further the goals described in section 1014.
						(2)Country
			 strategiesThe annual
			 congressional budget justification submitted under section 9302 shall specify
			 the amount of funds to be made available to prepare and carry out Country
			 Development Cooperation Strategies under section 1018.
						(3)AvailabilityFunds
			 made available under this section for a fiscal year are authorized to remain
			 available until expended.
						(4)Designation of
			 fundsAssistance authorized under this subsection shall be known
			 as Development Support Funds.
						(b)Sustainability
			 and local procurementIn
			 providing assistance authorized under subsection (a), the Administrator—
						(1)shall, to the
			 maximum extent feasible, emphasize the development of local capacity and the
			 establishment of sustainable institutions in the partner country; and
						(2)should, to the extent feasible and if
			 cost-effective, procure required goods and services in the partner country, or,
			 if local procurement is not feasible or cost-effective, in another developing
			 country in the same region.
						(c)FactorsIn
			 determining the amount of assistance to be provided for each country the
			 Administrator shall take into account the following factors:
						(1)The absolute
			 number and proportion of people in such country living in poverty.
						(2)The country’s ranking on the Human
			 Development Index or other similar measures of living standards and overall
			 well-being.
						(3)The country’s per
			 capita income.
						(4)The availability
			 of domestic resources for development within such country.
						(5)The availability
			 of resources from other donors and investors in such country.
						(6)The extent to
			 which there is a political, social, and economic environment in such country
			 that will enable funds to be used effectively and accountably to achieve
			 lasting results.
						(7)The performance
			 record of the country in reducing poverty and responsibly using foreign
			 assistance, if any, in the previous three to five-year period.
						(8)The country’s
			 demonstrated commitment to its own development, including investments in its
			 people.
						(9)Any other factors that the Administrator
			 determines to be appropriate.
						(d)Criteria and
			 methodology
						(1)EstablishmentThe
			 Administrator shall establish the criteria and methodology for determining the
			 amount of assistance to be provided for each country under subsection (a). Such
			 criteria and methodology shall—
							(A)be based on the
			 factors listed in subsection (c);
							(B)use, to the
			 maximum extent possible, objective and quantifiable indicators; and
							(C)ensure that an
			 appropriate proportion of funds are made available for each geographic region
			 of the world.
							(2)Congressional
			 consultationThe Administrator shall consult with the appropriate
			 congressional committees on the criteria and methodology, including indicators,
			 established pursuant to paragraph (1).
						(3)Public
			 availabilityThe criteria and methodology, including indicators,
			 established pursuant to paragraph (1) shall be made publicly available on the
			 Internet website of the Agency.
						(4)Annual budget
			 submissionFor each fiscal year, the Administrator shall include
			 in the congressional budget justification submitted under section 9302 the
			 rankings of each country according to the criteria and methodology established
			 pursuant to paragraph (1).
						(e)Full funding of
			 projects and activities
						(1)In
			 generalSubject to paragraph (2), funds may be obligated to carry
			 out a Country Development Cooperation Strategy under section 1018 or a sector
			 strategy for development transmitted under section 1019 only pursuant to an
			 agreement for a project or activity that constitutes an obligation of the full
			 estimated amount of foreign assistance for the life of such project or
			 activity.
						(2)Rules of
			 constructionFor purposes of this section—
							(A)an obligation
			 includes any sub-obligation of funds initially obligated under a Strategic
			 Objective Agreement or other similar agreement;
							(B)an agreement
			 includes any grant, cooperative agreement, or contract entered into by the
			 United States Government or a partner country with funds made available to
			 carry out this subtitle; and
							(C)funds, in addition
			 to those obligated pursuant to subsection (a), may be obligated for a project
			 or activity if the Administrator determines, on a case-by-case basis, and
			 reports such determination to the appropriate congressional committees, that an
			 additional obligation of funds is necessary in order to enable the
			 Administrator to meet development objectives that could otherwise not be met
			 absent such additional obligation.
							(3)Outlays and
			 expendituresThe requirement in paragraph (1) shall not be
			 construed to require outlays or expenditures for a project or activity which
			 does not meet all applicable conditions relating to performance,
			 accountability, and eligibility.
						1016.Innovation
			 Fund
					(a)EstablishmentThe
			 Administrator is authorized to establish a fund to support innovative projects
			 and evidence-based solutions that may be tested, replicated, and scaled up in
			 partner countries to significantly improve development outcomes.
					(b)FundingThe
			 Administrator is authorized—
						(1)to transfer to the
			 fund up to $50,000,000 of amounts made available for a fiscal year under
			 section 1015, which may be used notwithstanding any other provision of law;
			 and
						(2)to accept
			 contributions to the fund from foundations, corporations, and educational and
			 nongovernmental organizations.
						(c)DocumentationA
			 detailed description of all obligations and expenditures from the fund shall be
			 made publicly available on the Internet website of the Agency, including a
			 description of amounts, beneficiaries, locations, and intended purposes, at the
			 time the obligation or expenditure is made.
					(d)Lessons
			 learnedEach project supported by the fund shall be independently
			 evaluated, and the results and lessons learned shall be made publicly available
			 on the Internet website of the Agency.
					1017.United States
			 Strategy for Global Development
					(a)In
			 generalUnder the direction
			 of the President, and consistent with the results of the Quadrennial Diplomacy,
			 Development, and Security Review, the Interagency Policy Committee on Global
			 Development established under section 1020 shall prepare on a quadrennial basis
			 a comprehensive strategy to further the United States foreign policy objective
			 of promoting global development. Such strategy shall be known as the
			 United States Strategy for Global Development.
					(b)ElementsThe
			 strategy required under subsection (a) shall—
						(1)establish clear
			 and specific goals and objectives for United States policies and programs to
			 advance global development that are consistent with the principles of section
			 1013, internationally agreed development goals, and developing country
			 priorities;
						(2)explain how such
			 goals and objectives are informed by and will be coordinated with
			 internationally agreed goals, developing country strategies, and the programs
			 of other bilateral and multilateral donors;
						(3)identify major
			 policy changes and key priorities for assistance that will be necessary to
			 achieve such goals and objectives;
						(4)provide evidence and data to support the
			 proposed strategy and demonstrate how it would improve development
			 effectiveness;
						(5)define the
			 respective roles of each Federal agency in carrying out the strategy;
						(6)outline a process
			 to enhance coordination among each such agency to ensure policy and program
			 coherence;
						(7)review and improve
			 mechanisms for consulting with other development stakeholders;
						(8)describe how crosscutting themes such as
			 gender equality, human rights, environment, and conflict prevention will be
			 integrated throughout the strategy;
						(9)recommend
			 mechanisms to ensure that the strategy can be adjusted to respond to new
			 information and changing situations on the ground and to reflect best practices
			 and lessons learned;
						(10)estimate the
			 requirements for human and financial resources and overseas infrastructure to
			 carry out the strategy over the subsequent 4-year period; and
						(11)include a plan,
			 budget, and timetable for implementing the strategy, including any legislative
			 requests and Executive orders to be issued.
						(c)ConsultationIn preparing the strategy required under
			 subsection (a), the Interagency Policy Committee on Global Development
			 established under section 1020 shall consult with the appropriate congressional
			 committees and relevant stakeholders.
					(d)Transmission to
			 congress
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and every four years thereafter, the President shall transmit to
			 the appropriate congressional committees a copy of the strategy required under
			 subsection (a).
						(2)Availability to
			 publicThe strategy transmitted under paragraph (1) shall be
			 published on the Internet at the time of transmission to the appropriate
			 congressional committees.
						1018.Country
			 Development Cooperation Strategies
					(a)In
			 generalEvery 3 to 5 years,
			 the Mission Director of the Agency in each country described in subsection (b)
			 shall prepare a strategy for United States policies and programs relating to
			 development in such country. Such strategy shall be known as the Country
			 Development Cooperation Strategy.
					(b)Country
			 describedA country described in this subsection is a country in
			 which—
						(1)there is a full Agency mission; and
						(2)significant
			 violent conflict is neither ongoing nor likely.
						(c)ElementsEach
			 strategy required under subsection (a) shall be consistent with the principles
			 of section 1013 and shall contain the following elements:
						(1)An overview of the
			 country’s own development strategy and national sectoral plans, as reflected in
			 its Poverty Reduction Strategy Paper or other official documents.
						(2)An analysis of the
			 process by which the country established its development strategy, including
			 the extent to which the strategy reflects the input of marginalized groups and
			 affected communities.
						(3)An assessment of current gaps between
			 relief and development programming, the country’s vulnerability to a natural or
			 human-caused disaster and to the outbreak of violent conflict, and the steps
			 being taken to close current programming gaps and to prevent, prepare for, or
			 mitigate such a disaster or conflict.
						(4)An assessment of the country’s
			 vulnerability to climate change, and the special challenges such change is
			 likely to pose.
						(5)An assessment of
			 the progress the country has made toward meeting its development goals and of
			 the results of foreign assistance in the previous 3 to 5 years.
						(6)An analysis of the major obstacles and
			 challenges to achievement of the country’s development strategy, or in cases in
			 which there is no strategy or the strategy is deeply flawed, the obstacles and
			 challenges to achievement of internationally agreed development goals in the
			 country.
						(7)A
			 description of the specific ways in which the United States can most
			 effectively invest in the country’s development, including a review of the
			 roles of the various donors and the areas of United States comparative
			 advantage.
						(8)A description of the roles of each
			 participating Federal agency in carrying out the strategy.
						(9)A
			 description of the consultative mechanisms used in developing the strategy and
			 the stakeholders consulted.
						(10)A description of
			 the mechanisms by which United States Government policies and programs relating
			 to development will be harmonized with the country’s development strategy and
			 assistance from other donors.
						(11)A description of the linkages between the
			 strategy and relevant sector strategies for development, including any
			 assistance to be provided for the country pursuant to a sector strategy.
						(12)An evaluation of
			 the risks and tradeoffs contained in the approach recommended in the
			 strategy.
						(13)Specific, measurable goals and objectives
			 for development assistance to the country over the next 3 to 5 years, including
			 a list of indicators to be used in assessing impact, which to the maximum
			 extent practicable shall reflect the country’s development strategy, shall be
			 gender-disaggregated, and shall emphasize the reduction of extreme
			 poverty.
						(14)The total amount of development assistance
			 requested for the country over the period of the strategy, and the estimated
			 amount that would be devoted to each goal and objective for such
			 assistance.
						(15)A description of the types of projects and
			 activities to be supported in pursuit of each goal and objective for such
			 assistance.
						(16)A description of
			 the likely types of partners for each type of project or activity, which to the
			 maximum extent practicable shall utilize and strengthen local procurement and
			 delivery systems.
						(17)A description of the personnel resources
			 needed to implement the strategy, and any bureaucratic, logistical, or
			 infrastructural impediments to deploying such resources.
						(18)A description of
			 how development assistance will build local capacity, strengthen country
			 ownership, improve country systems, advance democratic governance, and reflect
			 country priorities.
						(19)A plan and budget for monitoring the
			 performance and evaluating the impact of development assistance, which to the
			 maximum extent practicable shall utilize and strengthen local monitoring and
			 evaluation systems, and shall include data on a sex-disaggregated basis.
						(20)A description of how development assistance
			 will help to promote regional cooperation and integration.
						(d)ConsultationIn preparing the strategy required under
			 subsection (a), the Mission Director shall consult with a wide range of
			 relevant stakeholders to ensure that the strategy is appropriate to local needs
			 and conditions and incorporates the views of the partner country.
					(e)Review and
			 coordination
						(1)By
			 AdministratorEach strategy prepared under subsection (a) shall
			 be submitted to the Administrator for review and approval.
						(2)By
			 IPCEach strategy reviewed
			 and approved under paragraph (1) shall be transmitted to the Interagency Policy
			 Committee on Global Development established under section 1020 to ensure
			 coordination with the United States Global Development Strategy and all other
			 United States policies and programs relating to the partner country.
						(f)Transmission
						(1)To
			 CongressEach strategy
			 prepared under subsection (a) shall be transmitted to the appropriate
			 congressional committees.
						(2)To partner
			 countryEach strategy
			 prepared under subsection (a) shall be officially transmitted to the government
			 of the partner country at the same time it is transmitted to the appropriate
			 congressional committees under paragraph (1).
						(3)Public
			 availabilityEach strategy
			 prepared under subsection (a) shall be published on the Internet website of the
			 Agency not later than 3 days after it is transmitted to the government of the
			 partner country under paragraph (2).
						(4)Revisions
							(A)In
			 generalA strategy prepared under subsection (a) may be revised
			 at any time, but any significant revision to such strategy shall be subject to
			 the same consultation, review, and transmission requirements that are
			 applicable to a strategy prepared under subsection (a).
							(B)DefinitionIn
			 this paragraph, the term significant revision means a
			 change—
								(i)to a
			 goal, objective, or indicator;
								(ii)of
			 more than 20 percent in—
									(I)the amounts to be
			 provided for a goal or objective; or
									(II)the number of
			 personnel required; or
									(iii)in
			 the general nature of the projects or activities to be supported.
								(g)ImplementationNone
			 of the funds made available under section 1015 may be used to carry out a
			 strategy prepared under subsection (a) until at least 15 days after the
			 strategy is transmitted to the appropriate congressional committees under
			 subsection (f)(1).
					1019.Sector
			 strategies for development
					(a)In
			 generalEvery 4 years, the
			 Administrator shall prepare, consistent with the results of the Quadrennial
			 Diplomacy, Development, and Security Review prepared under section 9101 and the
			 United States Strategy for Global Development prepared under section 1017,
			 individual strategies for achieving each of the goals of assistance described
			 in paragraphs (1) through (8) of section 1014.
					(b)ElementsEach
			 strategy required under subsection (a) shall include—
						(1)specific
			 objectives for the next 4-year period, including indicators and other
			 measurements of success;
						(2)a description of how such objectives relate
			 to, are informed by, and will be coordinated with the development goals and
			 relevant sectoral plans of partner countries, as well as with those of other
			 bilateral and multilateral donors;
						(3)a
			 description of the roles of each Federal agency in carrying out the strategy,
			 and the mechanisms for coordination;
						(4)a description of policies and programs
			 needed to achieve such objectives, and the proportion of resources to be
			 provided to such policies and programs;
						(5)a description of the ways in which
			 research, innovation, and technology will be deployed in support of such
			 objectives;
						(6)a
			 list of priority countries, regions, and intended beneficiaries on which
			 resources would be focused;
						(7)a description of the gender considerations
			 taken into account, the role of women and girls as participants and
			 beneficiaries of the strategy, and the impact the strategy will have on gender
			 equality;
						(8)a description of how the policies,
			 programs, objectives and priorities have been informed by, and will respond to,
			 conflict strategies and assessments issued pursuant to section 2021;
						(9)an analysis of the
			 key opportunities and challenges for achieving favorable results in the next
			 4-year period;
						(10)a mechanism for
			 ensuring that policies and programs undertaken pursuant to the strategy inform
			 and are informed by, build upon, contribute to, and otherwise advance policies
			 and programs pursuant to each of the other sector strategies required under
			 this section;
						(11)the amounts
			 devoted to similar purposes in the previous 4-year period, the results achieved
			 and the lessons learned; and
						(12)the requirements
			 for human and financial resources and overseas infrastructure to carry out the
			 strategy over the next 4-year period.
						(c)ConsultationIn preparing each strategy required under
			 subsection (a), the Administrator shall consult with the appropriate
			 congressional committees and a wide range of relevant stakeholders to ensure
			 that the strategy is appropriate to local needs and conditions and incorporates
			 the views of partner countries.
					(d)Review and
			 coordinationEach strategy
			 prepared under subsection (a) shall be transmitted to the Interagency Policy
			 Committee on Global Development established under section 1020 to ensure
			 coordination with the United States Global Development Strategy and all other
			 United States policies and programs pertaining to that sector.
					(e)Transmission to
			 congress
						(1)ScheduleAt the time of transmission of the United
			 States Strategy for Global Development pursuant to section 1017, the
			 Administrator shall transmit to the appropriate congressional committees a
			 schedule for the completion within the next 2 years of an initial strategy for
			 each of the goals described in section 1014.
						(2)Regular
			 transmissionEach strategy prepared under subsection (a) shall be
			 transmitted to the appropriate congressional committees.
						(3)Public
			 availabilityEach strategy prepared under subsection (a) shall be
			 published on the Internet website of the Agency not later than 3 days after it
			 is transmitted to the appropriate congressional committees.
						(4)Revisions
							(A)In
			 generalA strategy prepared under subsection (a) and transmitted
			 pursuant to paragraph (2) may be revised at any time, but any significant
			 revision to such strategy shall be subject to the same consultation, review,
			 and transmission requirements that are applicable to a strategy prepared under
			 subsection (a).
							(B)DefinitionIn
			 this paragraph, the term significant revision means a
			 change—
								(i)to a
			 goal, objective, or indicator;
								(ii)in
			 the general nature of the policies and programs to be supported;
								(iii)in
			 the priority countries, regions, or intended beneficiaries; or
								(iv)of
			 more than 10 percent of the proportion of resources to be provided to a policy
			 or program.
								(f)ImplementationNone of the funds made available under
			 section 1015 may be used to carry out a strategy prepared under subsection (a)
			 until at least 15 days after the strategy is transmitted to the appropriate
			 congressional committees pursuant to subsection (e).
					1020.Interagency
			 Policy Committee on Global Development
					(a)EstablishmentThe President shall establish an
			 Interagency Policy Committee on Global Development (in this section referred to
			 as the Committee) to coordinate United States budgets, policies,
			 and programs affecting international development.
					(b)MembershipThe Committee shall be composed of the
			 Administrator and a senior representative of each Federal agency with policies
			 or programs significantly affecting international development.
					(c)ChairpersonThe
			 President shall designate a member of the Committee to serve as its
			 Chairperson, who shall report directly to the President.
					(d)Vice
			 ChairpersonIf the
			 Administrator is not designated as Chairperson pursuant to subsection (c), then
			 the Administrator shall serve as Vice Chairperson of the Committee.
					(e)Meetings
						(1)Regular
			 meetingsMeetings of the Committee shall be held not less often
			 than quarterly.
						(2)Additional
			 meetingsIn addition to its regular meetings, the Committee shall
			 meet subject to the call of the Chairperson or the Vice Chairperson.
						(f)Subordinate
			 unitsThe Committee may establish such subordinate units as it
			 determines necessary.
					(g)DutiesThe
			 Committee shall—
						(1)advise the
			 President with respect to the coordination of United States budgets, policies,
			 and programs affecting international development, including programs of
			 bilateral and multilateral development assistance;
						(2)promote policy
			 consistency and coherence, and minimize program gaps and duplication;
						(3)prepare, on a
			 quadrennial basis, a comprehensive strategy to further the United States
			 foreign policy objective of reducing global poverty, as described in section
			 1017;
						(4)review, upon completion, Country
			 Development Cooperation Strategies required under section 1018, and ensure that
			 such strategies are coordinated with the United States Strategy for Global
			 Development and all other United States policies and programs relating to the
			 partner country;
						(5)review, upon completion, the sector
			 strategies for development prepared under section 1019, and ensure that such
			 strategies are coordinated with the United States Strategy for Global
			 Development and all other United States policies and programs relating to that
			 sector;
						(6)monitor and
			 evaluate the results and impact of the development policies and programs
			 carried out by each Federal agency;
						(7)facilitate
			 coordination, cooperation, and information sharing among Federal agencies;
			 and
						(8)define and
			 rationalize the role of each Federal agency in carrying out development
			 policies and programs.
						(h)Staffing
						(1)In
			 generalThe Administrator shall provide administrative and staff
			 support to the Committee.
						(2)Other
			 agenciesThe head of a Federal agency represented on the
			 Committee may temporarily assign, upon the request of the Chairperson, one or
			 more employees from the agency to the staff of the Committee.
						1021.Global
			 Development Council
					(a)PolicyTo
			 help protect national security and further United States economic,
			 humanitarian, and strategic interests in the world, it is the policy of the
			 United States Government to promote and elevate development as a core pillar of
			 United States power and chart a course for development, diplomacy, and defense
			 to reinforce and complement one another. The successful pursuit of development
			 is essential to advancing United States national security objectives: security,
			 prosperity, respect for universal values, and a just and sustainable
			 international order. The effectiveness of this development policy will depend
			 in large measure on how the United States engages with partners, beneficiaries
			 of development assistance, and stakeholders. The United States will use
			 evidence-based decisionmaking in all areas of United States development policy
			 and programs, and will foster development expertise and learning
			 worldwide.
					(b)Establishment
						(1)In
			 generalThe President shall establish a Global Development
			 Council (in this section referred to as the Council) to advise
			 and support the President in furtherance of the policy set out in subsection
			 (a).
						(2)Located within
			 AgencyThe Council shall be established for administrative
			 purposes within the Agency, subject to the foreign policy and budgetary
			 guidance of the Secretary.
						(c)Membership
						(1)In
			 generalThe Council shall be composed of the following:
							(A)Not more than 12
			 individuals from outside the United States Government appointed by the
			 President. Such members may serve as representatives of a variety of sectors,
			 including, among others, institutions of higher education, non-profit and
			 philanthropic organizations, civil society, and private industry.
							(B)The Secretary of
			 State, the Secretary of the Treasury, the Secretary of Defense, the
			 Administrator of the United States Agency for International Development, and
			 the Chief Executive Officer of the Millennium Challenge Corporation,
			 who—
								(i)shall serve as
			 non-voting members of the Council; and
								(ii)may
			 designate, to perform the Council functions of the member, a senior-level
			 official who is part of the member’s department, agency, or office, and who is
			 a full-time officer or employee of the Federal Government.
								(2)Chair and Vice
			 ChairThe President shall designate a member of the Council to
			 serve as Chair and another member to serve as Vice Chair. The Chair shall
			 convene and preside at meetings of the Council, determine meeting agendas, and
			 direct its work. The Vice Chair shall perform the duties of the Chair in the
			 absence of the Chair and shall perform such other functions as the Chair may
			 assign.
						(3)TermsThe
			 term of office of a member appointed by the President from outside the United
			 States Government shall be 2 years, and such member shall be eligible for
			 reappointment and may continue to serve after the expiration of such term until
			 the President appoints a successor. A member appointed to fill a vacancy shall
			 serve only for the unexpired term of such vacancy.
						(d)FunctionsThe
			 Council shall meet regularly and shall—
						(1)inform the policy
			 and practice of United States global development policy and programs by
			 providing advice to the President and other senior officials on issues
			 including—
							(A)innovative,
			 scalable approaches to development with proven demonstrable impact,
			 particularly on sustainable economic growth and good governance;
							(B)areas for enhanced
			 collaboration between the United States Government and public and private
			 sectors to advance development policy;
							(C)best practices for
			 and effectiveness of research and development in low and middle income
			 economies; and
							(D)long-term
			 solutions to issues central to strategic planning for United States development
			 efforts;
							(2)support new and
			 existing public-private partnerships by—
							(A)identifying key
			 areas for enhanced collaboration and any barriers to collaboration; and
							(B)recommending
			 concrete efforts that the private and public sectors together can take to
			 promote economic development priorities and initiatives; and
							(3)increase awareness
			 and action in support of development by soliciting public input on current and
			 emerging issues in the field of global development as well as bringing to the
			 President’s attention concerns and ideas that would inform policy
			 options.
						(e)Administration
			 and related matters
						(1)In
			 generalThe heads of executive departments and agencies shall
			 assist and provide information to the Council, consistent with applicable law,
			 as may be necessary to carry out the functions of the Council.
						(2)Funding and
			 administrative supportFunding and administrative support for the
			 Council shall be provided by the Agency to the extent permitted by law and
			 within existing appropriations.
						(3)Executive
			 DirectorThe Administrator shall appoint an Executive Director
			 who shall be a Federal officer or employee of the Agency and serve as a liaison
			 to the Administrator and the Executive Office of the President and consult with
			 relevant Federal departments, agencies, and offices on matters and activities
			 pertaining to the Council.
						(4)Compensation;
			 travel expensesThe members of the Council who are appointed from
			 outside the Federal Government shall serve without compensation for their work
			 on the Council. Members of the Council may receive travel expenses, including
			 per diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
						(5)To the extent as
			 the Federal Advisory Committee Act applies to the Council, any functions of the
			 President under such Act, except functions relating to reporting to Congress,
			 shall be performed by the Administrator in accordance with the guidelines
			 issued by the Administrator of General Services.
						(f)Termination
						(1)In
			 generalExcept as provided in paragraph (2), the Council shall
			 terminate on the date that is 2 years after the date of the enactment of this
			 Act.
						(2)ExtensionThe
			 Council may be extended by the President for additional two-year
			 periods.
						(3)ReportPrior
			 to exercising the authority under paragraph (2) to extend the Council, the
			 President shall submit to the appropriate congressional committees a report on
			 the activities of the Council during the previous two-year period.
						1022.Development
			 educationThe Administrator is
			 authorized to use up to $1,000,000 of amounts made available under section 1015
			 in any fiscal year to support expansion and improvement of United States
			 education about global poverty, the process and challenges of international
			 development, and the interdependence of the United States and developing
			 countries.
				1023.DefinitionsIn this subtitle:
					(1)AgricultureThe
			 term agriculture means the science and practice of activities
			 related to food, feed, livestock, or fiber production, processing, marketing,
			 distribution, utilization, and trade, and encompasses the study and practice of
			 family and consumer sciences, nutrition, food sciences, forestry, wildlife,
			 fisheries, aquaculture, floraculture, livestock management, veterinary
			 medicine, and other environmental and natural resource sciences.
					(2)Agricultural
			 developmentThe term agricultural development means
			 methods to use agriculture as a basis for food security, family livelihood, and
			 economic growth by—
						(A)increasing the
			 productivity of those involved in the production of food, fuel, and fiber,
			 including farmers, fishers, foresters, and pastoralists, particularly those
			 that operate on a small scale;
						(B)linking producers
			 to consumers through markets, including postharvest activities such as storage,
			 processing, transport, and improving market efficiency;
						(C)supporting a
			 legal, regulatory, and policy environment that is conducive to agricultural
			 investment and production; and
						(D)strengthening
			 technical, financial, and business service providers that help food producers
			 grow their enterprises.
						(3)Country
			 systemsThe term
			 country systems means the public financial management,
			 procurement, disbursement, and monitoring and evaluation systems of a
			 country.
					(4)Developing
			 countryThe term
			 developing country means a country or area that is on the List of
			 Official Development Assistance Recipients of the Development Assistance
			 Committee of the Organization for Economic Cooperation and Development.
					(5)Development
			 stakeholderThe term
			 development stakeholder—
						(A)means an entity directly or indirectly
			 affected by the success of efforts to reduce poverty and promote
			 self-sustaining, equitable, and environmentally sound economic growth in a
			 partner country; and
						(B)includes—
							(i)national,
			 regional, and local governments and administering authorities, intermediate
			 representative institutions, civil society organizations, and intended
			 beneficiaries, including marginalized groups;
							(ii)Federal agencies,
			 congressional committees, the Government Accountability Office, and private
			 partners; and
							(iii)bilateral,
			 multilateral, and private donors.
							(6)Food
			 securityThe term food security means that all
			 people at all times have both physical and economic access to sufficient food
			 to meet their dietary needs for a healthy and active life.
					(7)Relevant
			 stakeholderThe term
			 relevant stakeholder—
						(A)means a party that
			 is—
							(i)directly or
			 indirectly affected by a particular law, regulation, policy, process, program,
			 project, or activity; or
							(ii)involved in the
			 funding, design, implementation, auditing, or oversight thereof; and
							(B)includes—
							(i)national,
			 regional, and local governments and administering authorities, intermediate
			 representative institutions, civil society organizations, and intended
			 beneficiaries, including marginalized groups;
							(ii)Federal agencies,
			 congressional committees, the Government Accountability Office, and private
			 partners; and
							(iii)bilateral,
			 multilateral, and private donors.
							1Accelerating
			 Economic Growth
					1101.Findings and
			 statement of policy
						(a)FindingsCongress
			 finds the following:
							(1)Broad-based and
			 sustainable economic growth is the most powerful engine for reducing poverty,
			 and is key to advancing human development. It is the surest way for countries
			 to generate the resources they need to address illiteracy, poor health, and
			 other development challenges on their own.
							(2)By expanding
			 incomes, economic growth helps families and individuals not only to meet their
			 basic needs, but also to realize their unique capabilities, exercise greater
			 freedom in their lives, and achieve their full human potential.
							(3)Economic growth
			 enables countries to offer better markets for United States goods and services
			 and to become more effective partners with the United States in working toward
			 a more stable, healthy, and prosperous world.
							(4)Well-functioning,
			 dynamic private markets promote economic activity and accelerate growth,
			 providing increased incomes and employment.
							(5)To encourage
			 entrepreneurship and private investment, developing countries must create a
			 favorable legal, policy and regulatory environment; an efficient and
			 accountable system of public financial management; fair, transparent and
			 predictable enforcement of property rights and contracts; effective procedures
			 for resolving economic disputes among firms and individuals; and rigorous
			 efforts to stem bribery and corruption.
							(6)Even where markets
			 are functioning well, differential access to education, technology, credit and
			 other resources can cause economic benefits to be uneven. Expanding economic
			 opportunity and access to the tools that help citizens engage in the market
			 economy enables the poor, women and other marginalized groups to participate in
			 and contribute to economic growth.
							(7)An abundance of young people in a country
			 with a weak economy and non-responsive government can leave individuals
			 frustrated by the lack of jobs and opportunities. But youth are also key human
			 resources for growth and positive change. When governments embrace policies
			 that promote education, economic opportunities, the empowerment of women, and
			 equitable access to resources, countries can capitalize on the productivity of
			 a growing workforce to boost economic growth.
							(8)Expanding trade
			 regionally and internationally is critical for many of the smallest and poorest
			 developing countries, where local demand is too weak to support large-scale
			 expansion of production, employment, and incomes. Building trade capacity and
			 removing trade barriers are essential to lasting economic growth.
							(9)Heavy debt
			 burdens, often accumulated under prior, undemocratic regimes, can undermine the
			 ability of developing countries to invest in their people and make progress
			 fighting poverty.
							(10)United States
			 international trade and economic policies are often formulated with little
			 recognition or consideration of their impact on developing countries. More
			 active participation by the Agency in interagency decisionmaking processes can
			 help achieve greater balance among competing United States interests, ensuring
			 that development is duly considered as a priority of United States foreign
			 policy.
							(b)Statement of
			 policyIt is the policy of the United States to work in
			 cooperation with the international community to help partner countries achieve
			 broad-based and sustainable economic growth that—
							(1)includes all major
			 income groups, marginalized groups and women;
							(2)significantly
			 reduces poverty;
							(3)uses natural
			 resources responsibly; and
							(4)reduces dependence
			 on foreign assistance.
							1102.Goal and
			 objectives
						(a)GoalThe goal of assistance under this chapter
			 is to accelerate broad-based and sustainable economic growth.
						(b)ObjectivesIn furtherance of the goal described in
			 subsection (a), assistance under this chapter shall be designed to help partner
			 countries achieve the following objectives:
							(1)Increase income-generating
			 opportunities.
							(2)Expand access to markets, capital, credit,
			 land, and other productive resources.
							(3)Enhance
			 productivity through education and training.
							(4)Improve the legal,
			 regulatory and policy environment for business and trade.
							(5)Build human and
			 institutional capacity to compete in the global economy.
							1103.Global
			 Strategy for Economic Growth
						(a)In
			 generalThe strategy required
			 under section 1019 with respect to accelerating economic growth shall be known
			 as the Global Strategy for Economic Growth.
						(b)ContentsThe
			 Global Strategy for Economic Growth shall include, in addition to the elements
			 required under section 1019(b), plans for achieving the goal and objectives of
			 section 1102.
						(c)GuidelinesThe
			 Global Strategy for Economic Growth should—
							(1)specify the role
			 of microfinance and microenterprise development, including the resources to be
			 devoted to promoting microenterprise;
							(2)identify United
			 States policies relating to trade, agriculture, debt, and other matters that
			 have an impact on economic growth in developing countries, and recommend
			 changes that would enhance development objectives;
							(3)plan for long-term
			 sustainability through linkages to regional and international markets and
			 private investment;
							(4)include mechanisms for increasing
			 consultation, cooperation, and coordination with the private sector, in order
			 to attract greater private sector participation in development
			 activities;
							(5)address the impact
			 of remittances and identify ways that their development impact can be
			 maximized;
							(6)recommend methods
			 for reducing illicit outflows of natural resources and capital from developing
			 countries; and
							(7)establish
			 mechanisms for improving policy and program coordination among Federal agencies
			 engaged in economic growth activities.
							1104.Assistance for
			 economic growth
						(a)
			 AuthorizationThe
			 Administrator is authorized to use funds made available under section 1015 to
			 further the goal and objectives of this chapter in partner countries.
						(b)ActivitiesAssistance authorized under subsection (a)
			 shall include the following:
							(1)Expanding income
			 generating opportunities for the poor, including women.
							(2)Enhancing the
			 workforce by, among other things, providing job training and vocational skills
			 appropriate to local needs and conditions.
							(3)Improving access,
			 particularly of women and the poor, to markets and productive resources,
			 including credit and financial services, affordable and resource-conserving
			 technologies, technical and market-related information, and property and
			 inheritance rights.
							(4)Strengthening the
			 legal, policy, and regulatory framework for broad-based and sustainable
			 economic growth, including the protection of private property and intellectual
			 property.
							(5)Supporting the
			 development of cooperatives, credit unions, and labor unions.
							(6)Expanding local
			 capacity and demand for collection and analysis of statistical
			 information.
							(7)Promoting the
			 development, reform or restructuring, as appropriate, of financial, monetary,
			 fiscal and regulatory systems.
							(8)Building and
			 strengthening institutional capacities to plan, analyze, implement, manage,
			 monitor and evaluate economic policies and programs.
							(9)Promoting sound
			 financial management practices and budgetary policies, and reducing corruption,
			 waste, fraud and abuse.
							(10)Increasing
			 private sector competitiveness, strengthening local and regional markets,
			 building trade capacity, and expanding trade ties.
							(11)Promoting
			 collaboration between public and private sector entities for the reduction of
			 poverty and its worst physical manifestations, and encouraging private sector
			 investment in projects benefitting the poor.
							(12)Facilitating the
			 development of social safety nets, pension plans, insurance networks, and other
			 mechanisms designed to improve income security.
							(13)Protecting
			 internationally recognized worker rights, especially with regard to child
			 labor.
							(14)Developing and
			 identifying analytical tools and methodologies to enable effective targeting
			 and measurement of programs for women, the poor and very poor.
							(15)Increasing the
			 transparency of budgets and procurement processes, and the effectiveness of
			 oversight, monitoring, accountability and audit mechanisms.
							1105.Fiscal and
			 contract transparency
						(a)Establishment of
			 international standardsThe
			 United States Government should seek, in appropriate multilateral fora, to
			 establish voluntary international standards of fiscal and contract
			 transparency, such as the public disclosure of budget documentation, including
			 receipts and expenditures by ministry, and government contracts and licenses
			 for natural resource extraction, including bidding and concession allocation
			 practices.
						(b)Partnerships for
			 transparencyThe Administrator is authorized to use funds made
			 available under this chapter to support improvements to fiscal and contract
			 transparency in partner countries.
						(c)RequirementThe
			 Administrator shall not provide direct government-to-government assistance
			 under this Act for any government that fails to make its national budget
			 publicly available on an annual basis.
						(d)DefinitionIn
			 this section, the term government-to-government assistance means
			 assistance for a project or activity that is managed directly by a partner
			 government entity using its own financial management and procurement
			 systems.
						AMicroenterprise
			 development assistance
						1111.Findings and
			 statement of policy
							(a)FindingsCongress
			 finds the following:
								(1)Access by women
			 and the poor to financial and business development services is a vital factor
			 in reducing poverty and promoting sustainable economic growth in developing
			 countries.
								(2)Microfinance and microenterprise
			 development programs have demonstrated high impact and long-term sustainability
			 because they build capacity for self-help among the poor, especially women,
			 thereby broadening the base for and increasing the inclusiveness of economic
			 growth.
								(3)In order to ensure
			 that microenterprise programs promote the maximum financial inclusion of women,
			 gender analysis should be integrated into microenterprise program design,
			 implementation, monitoring and evaluation.
								(4)A
			 comprehensive approach to microenterprise development includes support for the
			 provision of credit, savings, insurance, education and training, technical
			 assistance, business development, and other financial services to women, poor
			 people, and other marginalized groups.
								(5)Microenterprise
			 development and microfinance are particularly important to enhancing the
			 livelihoods of refugees, displaced persons, and those affected by conflict,
			 whose routine employment opportunities and access to productive resources have
			 been reduced or disrupted.
								(6)Microenterprise
			 and microfinance activities should be thoroughly integrated into all aspects of
			 development, especially including agriculture and health.
								(7)United States
			 Government support for microfinance and microenterprise development should
			 complement private initiatives in this area by focusing on those who lack
			 access to formal financial services, and on countries and sectors that have
			 been underserved by private capital flows.
								(8)United States
			 Government funds should be used to catalyze and attract additional resources,
			 including private sector funds, investment funds, and the savings of the poor,
			 such as through matching fund opportunities and challenge grants.
								(9)United States
			 Government-supported microfinance lending should accept a higher level of risk
			 than private lending in order to promote innovative products and methodologies
			 and serve poorer and harder-to-reach populations.
								(10)United States
			 Government support for microenterprise development and microfinance should
			 build the capacity of local institutions in order to enable them to better meet
			 the credit, savings, and training needs of microfinance and microenterprise
			 clients.
								(11)Microfinance and
			 microenterprise activities, especially those benefitting the very poor, should
			 be a significant component of development assistance.
								(b)Statement of
			 policyIt is the policy of the United States to promote a global
			 strategy of financial inclusion for all, and especially the very poor and
			 women, through support for microfinance and microenterprise development in
			 partner countries.
							1112.Microenterprise
			 Fund
							(a)In
			 generalThe Administrator
			 shall establish a centrally managed fund for microfinance and microenterprise
			 development activities, to be known as the Microenterprise Fund.
			 Assistance provided through the Microenterprise Fund shall be in addition to
			 assistance otherwise made available for such purposes.
							(b)ActivitiesAssistance
			 provided through the Microenterprise Fund shall be used to advance the policy
			 described in section 1111(b), including through the following
			 activities:
								(1)Expanding the
			 availability of credit, savings and other financial and nonfinancial services
			 to microfinance and microenterprise clients.
								(2)Training,
			 technical assistance and business development services for
			 microenterprises.
								(3)Capacity-building
			 for microfinance and microenterprise institutions.
								(4)Improving the
			 legal and regulatory environment for microenterprise and for financial
			 institutions that serve the poor and very poor.
								(5)Developing new and
			 innovative microfinance and microenterprise products and services.
								(6)Developing,
			 identifying and testing tools that facilitate better targeting of programs to
			 the very poor, women, and other disadvantaged groups.
								(7)Providing targeted
			 core support for microfinance and microenterprise networks and other
			 practitioners.
								(c)Targeting of
			 assistance
								(1)Very poor and
			 womenAt least 50 percent of the assistance provided through the
			 Microenterprise Fund shall be targeted to microenterprise clients who are very
			 poor, and a significant proportion of such assistance shall be targeted to
			 women.
								(2)Poverty
			 assessment toolsIn targeting assistance pursuant to paragraph
			 (1), the Administrator shall identify, field-test, and certify for use no fewer
			 than two low-cost methods to assess the poverty levels of incoming or
			 prospective clients of microenterprise institutions, and shall require that all
			 private partners use one of the certified methods.
								(d)Private
			 partnersAssistance provided through the Microenterprise Fund
			 shall emphasize the use of private partners who—
								(1)match such
			 assistance, to the greatest extent practicable, with non-United States
			 Government resources, including funds from other donors, commercial or
			 concessional borrowing, participant savings, and program income;
								(2)maintain low
			 overhead and administrative costs;
								(3)are highly
			 technically competitive;
								(4)design their
			 programs to meet the needs of women;
								(5)target their
			 resources at the very poor;
								(6)design their
			 programs for maximum financial sustainability; and
								(7)adopt robust client protection principles
			 and incorporate them into their practices.
								1113.Office of
			 Microenterprise Development
							(a)EstablishmentThere
			 is established within the Agency an Office of Microenterprise Development
			 (hereafter in this section referred to as the Office), which
			 shall be headed by a Director who shall be appointed by the Administrator and
			 who should possess technical expertise and ability to offer leadership in the
			 field of microenterprise development.
							(b)ResponsibilitiesThe
			 Office shall be responsible for—
								(1)administering the
			 Microenterprise Fund established under section 1112;
								(2)developing a
			 comprehensive and coherent plan, which shall be made available to the public,
			 for promoting financial inclusion for all through microfinance and
			 microenterprise development programs;
								(3)ensuring that such plan is integrated into
			 the Global Strategy for Economic Growth described in section 1103 and other
			 country and sector strategies for development, as appropriate;
								(4)advising and
			 providing technical support to Agency missions regarding the design and
			 implementation of microfinance and microenterprise development programs,
			 including through incorporation of such programs into Country Development
			 Cooperation Strategies;
								(5)setting
			 performance goals and indicators to ensure that microfinance and
			 microenterprise development activities benefit the very poor and women;
			 and
								(6)collecting and
			 disseminating detailed data to document the impact of microfinance and
			 microenterprise development activities on the very poor and women.
								1114.DefinitionsIn this subchapter:
							(1)MicroenterpriseThe
			 term microenterprise means a firm of 10 or fewer employees,
			 including unpaid workers, which is owned and operated by someone who is
			 poor.
							(2)MicrofinanceThe
			 term microfinance means activities to provide, or to increase the
			 availability of, credit, savings, insurance, and other financial services to
			 microenterprises.
							(3)Very
			 poorThe term very poor refers to individuals whose
			 incomes are—
								(A)in the bottom 50
			 percent of those below the poverty line in their country of residence;
			 or
								(B)below the World
			 Bank international extreme poverty line.
								BSmall and medium
			 enterprise development
						1121.Findings and
			 statement of policy
							(a)FindingsCongress
			 finds the following:
								(1)Small and medium
			 enterprises (SMEs) are key drivers of competition, growth, and job creation,
			 particularly in developing countries. They make up an estimated 90 percent of
			 businesses and over 50 percent of employment worldwide.
								(2)Access to
			 financial services for SMEs remains severely constrained in many emerging
			 markets.
								(3)The global
			 financial crisis created a financing gap that particularly affected SMEs,
			 making it more difficult for these enterprises to find the capital to grow
			 their businesses and create jobs.
								(4)Even as liquidity
			 is restored to financial institutions, lending volumes remain depressed and
			 SMEs still have limited access to financing.
								(5)The lack of
			 agribusinesses in rural areas has contributed to the growth of urban slums and
			 a burgeoning population of disaffected youth.
								(6)Increasing access
			 to finance for SMEs is best achieved by increasing the depth and breadth of
			 local financial markets and boosting the competitiveness of the private
			 financial sector.
								(7)Enabling
			 growth—and ensuring that poor people can participate—requires an environment
			 where people are able to start and grow businesses, as well as create more
			 jobs.
								(b)Statement of
			 policyIt is the policy of the United States to encourage
			 entrepreneurship and expand the formal sector in partner countries by—
								(1)building the
			 capacity of SMEs;
								(2)increasing SME
			 access to financial services, technology, training, and other resources;
			 and
								(3)reducing the legal
			 and bureaucratic hurdles to starting a business.
								1122.Assistance for
			 small and medium enterprisesThe Administrator is authorized to use funds
			 made available under this chapter for programs to encourage entrepreneurship
			 and strengthen small and medium enterprises in partner countries,
			 including:
							(1)Training in
			 entrepreneurship, including basic business management, accounting, bookkeeping,
			 marketing, risk management, and computer skills.
							(2)Agriculture
			 entrepreneurship training, particularly to increase employment opportunities in
			 rural areas.
							(3)Establishing youth
			 entrepreneurship programs in schools or through community partnerships with
			 business and youth organizations to promote economic skills, ethics, integrity,
			 and healthy life skills among youth.
							(4)Strengthening
			 laws, regulations, and enforcement mechanisms to protect national and
			 international intellectual property rights and to protect the people and
			 industries of developing countries against imported counterfeit goods.
							(5)Combating
			 anti-competitive, unethical, and corrupt practices.
							(6)Improving the
			 technology and information resources of financial institutions and small and
			 medium enterprises.
							(7)Promoting the
			 establishment of lending programs of financial institutions for small and
			 medium enterprises.
							(8)Developing
			 internal credit rating systems and credit assessment tools that improve the
			 ability of financial institutions to evaluate risk.
							(9)Programs
			 specifically targeted to small and medium enterprises owned by women, youth,
			 and displaced persons.
							1123.DefinitionIn this subchapter, the term small and
			 medium enterprise means a corporation, sole proprietorship, partnership,
			 or other legal entity that—
							(1)has its principal
			 place of business in a partner country;
							(2)is owned or
			 controlled by persons who are citizens of such partner country; and
							(3)has fewer than 50
			 employees.
							COther
			 programs
						1131.Development
			 credit authority
							(a)Authorization of
			 credit
								(1)In
			 generalThe Administrator is authorized to provide direct loans,
			 loan guarantees, and other investments involving the extension of credit to
			 achieve any of the goals of this subtitle in cases in which—
									(A)the borrowers or activities are determined
			 to be sufficiently creditworthy and do not otherwise have access to such
			 credit; and
									(B)the use of credit
			 authority is appropriate to the achievement of such goals.
									(2)DesignationAssistance authorized under this subsection
			 shall be known as the Development Credit Authority.
								(b)Priority
			 activitiesTo the maximum extent practicable, the Administrator
			 shall give preference to providing assistance authorized under subsection (a)
			 to promote—
								(1)the policy
			 described in section 1111(b);
								(2)sustainable urban
			 and environmental activities described in chapters 5 and 6; and
								(3)policy and
			 institutional reforms in accordance with the objectives of this chapter.
								(c)Default and
			 commodity provisions
								(1)Default
			 provisionFor purposes of
			 this Act, the default of a private sector recipient of assistance provided
			 under this section shall not be considered to be the default of the government
			 of the country in which the private sector recipient is located.
								(2)Commodity
			 provisionAssistance may be provided under this section without
			 regard to commodity restrictions (as such term is defined in section
			 11001).
								(d)Terms and
			 conditions of credit assistance
								(1)In
			 generalAssistance provided under this section shall be offered
			 on such terms and conditions, including fees charged, as the Administrator may
			 determine.
								(2)LimitationThe principal amount of loans made or
			 guaranteed under this section in any fiscal year, with respect to any single
			 country or borrower, may not exceed $100,000,000.
								(3)Fraud and
			 misrepresentationNo payment may be made under any guarantee
			 issued under this section for any loss arising out of fraud or
			 misrepresentation for which the party seeking payment is responsible.
								(e)Full faith and
			 creditAll guarantees issued under this section shall constitute
			 obligations, in accordance with the terms of such guarantees, of the United
			 States of America and the full faith and credit of the United States of America
			 is hereby pledged for the full payment and performance of such obligations to
			 the extent of the guarantee.
							(f)Co-Financing and
			 risk sharing
								(1)In
			 generalAssistance provided under this section shall be in the
			 form of co-financing or risk sharing.
								(2)RequirementCredit assistance may not be provided to a
			 borrower under this section unless the Administrator determines that there are
			 reasonable prospects of repayment by such borrower.
								(3)Additional
			 requirementThe investment or risk of the United States in any
			 one development activity may not exceed 80 percent of the total outstanding
			 investment or risk.
								(g)Eligible
			 borrowers
								(1)In
			 generalIn order to be eligible to receive credit assistance
			 under this section, a borrower shall be sufficiently credit worthy so that the
			 estimated costs (as defined in section 502(5) of the Federal Credit Reform Act
			 of 1990) of the proposed credit assistance for the borrower does not exceed 30
			 percent of the principal amount of credit assistance to be received.
								(2)Additional
			 requirement
									(A)In
			 generalWith respect to the eligibility of a foreign government
			 as an eligible borrower under this section, the Administrator shall make a
			 determination that the additional debt of the government will not exceed the
			 debt repayment capacity of the government.
									(B)ConsultationIn
			 making a determination under paragraph (A), the Administrator shall consult, as
			 appropriate, with international financial institutions and other institutions
			 or agencies that assess debt service capacity.
									(h)Assessment of
			 credit risk
								(1)In
			 generalThe Administrator shall use the Interagency Country Risk
			 Assessment System (ICRAS) and the methodology approved by the Office of
			 Management and Budget to assess the cost of risk credit assistance provided
			 under this section to foreign governments.
								(2)ConsultationWith
			 respect to the provision of credit to nongovernmental organizations, the
			 Administrator—
									(A)shall consult with
			 appropriate private sector institutions, including large United States private
			 sector debt rating agencies, prior to establishing the risk assessment
			 standards and methodologies to be used; and
									(B)shall periodically
			 consult with such institutions in reviewing the performance of such standards
			 and methodologies.
									(3)Use of cost and
			 risk assessment determinations of private sector co-financing
			 entitiesIn addition, if the anticipated share of financing
			 attributable to public sector owned or controlled entities, including the
			 Agency, exceeds 49 percent, the Administrator shall determine the cost (as
			 defined in section 502(5) of the Federal Credit Reform Act of 1990) of such
			 assistance by using the cost and risk assessment determinations of the private
			 sector co-financing entities.
								(i)Retention of
			 receipts collectedReceipts collected pursuant to this section,
			 and the Federal Credit Reform Act of 1990, in an amount not to exceed the
			 amount appropriated for a fiscal year, shall be credited as offsetting
			 collections for Development Support Funds, and shall be used to reduce, on a
			 dollar-for-dollar basis, appropriations for that purpose. Amounts collected in
			 a fiscal year in excess of obligations shall remain available until
			 expended.
							1132.Technical
			 assistance for financial management
							(a)Establishment of
			 program
								(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Secretary of State and the Administrator, is authorized to establish a program
			 to provide technical assistance to foreign governments and foreign central
			 banks of partner countries.
								(2)Role of
			 Secretary of StateThe Secretary of State shall provide foreign
			 policy guidance to the Secretary of the Treasury to ensure that the program
			 established under this subsection is effectively coordinated with United States
			 foreign policy.
								(3)Role of
			 AdministratorThe
			 Administrator shall provide development guidance to the Secretary of the
			 Treasury to ensure that the program established under this subsection is
			 effectively coordinated with United States development policy and furthers the
			 goals of this subtitle.
								(b)Conduct of
			 program
								(1)In
			 generalIn carrying out the program established under subsection
			 (a), the Secretary of the Treasury shall provide economic and financial
			 technical assistance to foreign governments and foreign central banks of
			 partner countries by providing advisers with appropriate expertise to advance
			 the enactment of laws and establishment of administrative procedures and
			 institutions in such countries to promote financial integrity, financial
			 inclusion, consumer protection, financial education, macroeconomic and fiscal
			 stability, efficient resource allocation, transparent and market-oriented
			 processes and sustainable private sector growth.
								(2)Additional
			 requirementsTo the extent practicable, such technical assistance
			 shall be designed to establish—
									(A)tax systems that
			 are fair, objective, and efficiently gather sufficient revenues for
			 governmental operations;
									(B)debt issuance and
			 management programs that rely on market forces;
									(C)budget planning
			 and implementation that permits responsible fiscal policy management;
									(D)commercial banking
			 sector development that efficiently intermediates between savers and investors;
			 and
									(E)financial law
			 development and enforcement to protect the integrity of financial systems,
			 financial institutions, and government programs.
									(3)Emphasis on
			 anti-corruptionSuch technical assistance shall include elements
			 designed to combat anti-competitive, unethical, and corrupt activities,
			 including protection against actions that may distort or inhibit transparency
			 in market and trade mechanisms and, to the extent applicable, privatization
			 procedures.
								(c)Administrative
			 requirementsIn carrying out the program established under
			 subsection (a), the Secretary of the Treasury shall—
								(1)in consultation
			 with the Secretary of State and the Administrator, establish a methodology for
			 identifying and selecting foreign governments and foreign central banks to
			 receive assistance under the program;
								(2)prior to selecting
			 a foreign government or foreign central bank to receive assistance under the
			 program, receive the concurrence of the Secretary of State with respect to the
			 selection of such government or central bank and with respect to the cost of
			 the assistance to such government or central bank;
								(3)consult with the
			 heads of appropriate Federal agencies and international financial institutions
			 to avoid duplicative efforts with respect to those foreign countries for which
			 such agencies or organizations provide similar assistance;
								(4)ensure that the program is consistent with
			 the global, sector, and country strategies being implemented by the Agency;
			 and
								(5)establish and carry out a plan to monitor
			 and evaluate the program, consistent with the requirements of section
			 9201.
								(d)Administrative
			 authoritiesThe
			 administrative authorities applicable to the Secretary of State with respect to
			 funds made available under this Act shall also be applicable to the Secretary
			 of the Treasury with respect to funds made available under this section.
							(e)Issuance of
			 regulationsThe Secretary of the Treasury is authorized to issue
			 such regulations with respect to personal service contractors as the Secretary
			 determines necessary to carry out this section.
							(f)Rule of
			 constructionNothing in this section shall be construed to
			 infringe upon the powers or functions of the Secretary of State (including the
			 powers or functions described in section 103 of the Omnibus Diplomatic Security
			 and Antiterrorism Act of 1986 (22 U.S.C. 4802)) or of any chief of mission
			 (including the powers or functions described in section 207 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3927)).
							(g)Termination of
			 assistanceThe Secretary of the Treasury shall conclude
			 assistance activities for a recipient foreign government or foreign central
			 bank under the program established under subsection (a) if the Secretary of the
			 Treasury, after consultation with the appropriate officers of the United
			 States, determines that such assistance has resulted in the enactment of laws
			 or the establishment of institutions in that country that promote fiscal
			 stability and administrative procedures, efficient resource allocation,
			 transparent and market-oriented processes and private sector growth in a
			 sustainable manner.
							(h)DefinitionsIn
			 this section:
								(1)International
			 financial institutionThe term international financial
			 institution means the International Monetary Fund, the International
			 Bank for Reconstruction and Development, the International Development
			 Association, the International Finance Corporation, the Multilateral Investment
			 Guarantee Agency, the Asian Development Bank, the Asian Development Fund, the
			 African Development Bank, the African Development Fund, the Inter-American
			 Development Bank, the Inter-American Investment Corporation, the European Bank
			 for Reconstruction and Development, and the Bank for Economic Cooperation and
			 Development in the Middle East and North Africa.
								(2)Technical
			 assistanceThe term technical assistance
			 includes—
									(A)the provision of
			 expert advisers to assist foreign governments and foreign central banks for the
			 purposes described in subsection (b)(1);
									(B)training in the
			 partner country, the United States, or elsewhere for the purposes described in
			 subsection (b)(1);
									(C)grants of goods,
			 services, or funds to foreign governments and foreign central banks for the
			 purposes described in subsection (b)(1);
									(D)grants to United
			 States or local nonprofit organizations to provide services or products which
			 contribute to the provision of advice to foreign governments and foreign
			 central banks; and
									(E)study tours for
			 foreign officials in the United States or elsewhere for the purpose of
			 providing technical information to such officials.
									(3)Foreign
			 participantThe term foreign participant means a
			 national of a partner country who has been designated to participate in
			 activities under the program established under subsection (a).
								2Promoting food
			 security
					1201.Findings and
			 statement of policy
						(a)FindingsCongress
			 finds the following:
							(1)Hunger robs the
			 poor of a healthy and productive life and stunts the mental and physical
			 development of the next generation. The persistence of widespread hunger and
			 malnutrition constitutes an affront to shared moral values and humanitarian
			 principles.
							(2)Food insecurity
			 and chronic hunger are expanding rapidly in developing countries, forcing
			 millions of people into poverty, contributing to political and social
			 instability, eroding economic growth, and undermining investments in basic
			 education, health, environmental protection, and democratic
			 institutions.
							(3)Volatility and
			 real increases in food prices, which are expected to grow as grain production
			 fails to keep pace with rising demand, cause food insecurity and hunger for
			 poor people even when sufficient food is available on the market.
							(4)The changing global climate, as well as the
			 degradation of land and water resources, threatens food security, livelihoods
			 and the environment worldwide but particularly for those already most
			 vulnerable: the millions of rural poor in developing countries.
							(5)The pressures on
			 world food supplies and agricultural land use caused by population growth,
			 rapid urbanization, energy, agricultural and trade policies in industrialized
			 countries, water scarcity, and climate change require a global commitment to
			 sustainable agriculture and the environment.
							(6)Lack of
			 transparent regulations, inconsistent and unpredictable public policies in
			 developing and developed countries, and unreliable mechanisms to enforce
			 contracts between businesses serve to undermine development goals, deter
			 private investment, and limit the ability of agricultural producers and
			 businesses to access capital. This situation reduces the incentives for
			 agricultural producers to increase the quantity, quality, and value of their
			 agricultural production.
							(7)Reducing chronic
			 hunger is essential to build a foundation for investments in health, education
			 and economic growth. It is critical to the security and productivity of
			 individuals, families, communities, and nations.
							(8)Approximately
			 three-quarters of people in developing countries live in rural areas, with the
			 vast majority dependent on agriculture for their livelihoods. Agricultural
			 development is a proven engine of growth that reduces global hunger and
			 poverty.
							(9)Women will be a
			 pivotal force behind achieving a food secure world. In many developing
			 countries, farming is done mostly by women. However, women only own 2 percent
			 of land worldwide and often have limited access to agriculture inputs, loans,
			 and opportunities to learn about improved techniques. When gains in income are
			 controlled by women, they are more likely to be spent on food and children’s
			 needs, thus amplifying the benefits of investments in women across families and
			 generations.
							(10)The 1,000 days between a woman’s pregnancy
			 and her child’s second birthday offer a unique window of opportunity to help
			 families, communities, and countries break the cycle of poverty. Solutions to
			 improve maternal and child nutrition in the 1,000-day window are readily
			 available, affordable, and cost-effective, including vitamins and minerals and
			 good nutritional practices, such as breastfeeding.
							(11)A comprehensive
			 approach to long-term food security should encompass improvements in—
								(A)food availability,
			 such that sufficient quantities of appropriate, necessary types of food are
			 consistently available to all persons;
								(B)food access, such
			 that individuals have adequate incomes or other resources to consistently
			 maintain an adequate diet, and food is allocated equitably within
			 households;
								(C)food utilization
			 and consumption, such that people have the knowledge and basic sanitary
			 conditions to choose, store, prepare and distribute food in a way that results
			 in good nutrition for all family members;
								(D)stability, such
			 that the ability to access and utilize food remains stable and sustained over
			 time, regardless of adverse weather conditions, political instability, or
			 economic factors; and
								(E)food quality and
			 safety, such that food supplies provide adequate nutritional value, are free of
			 contamination, and are fit for human consumption.
								(12)The greatest
			 potential for significantly expanding availability of food for people in rural
			 areas and augmenting world food production at relatively low cost lies in
			 increasing the productivity of small farmers, who constitute a majority of the
			 agricultural producers in developing countries.
							(13)However, increasing the efficiency of
			 agricultural producers alone will not result in higher incomes and reduced
			 hunger unless surplus harvest and products can be sold in well-functioning
			 local, national, regional, or international markets. Development of strong,
			 integrated, local, national, and regional agriculture and food markets will
			 increase the availability of safe and nutritious food, decrease local prices,
			 and expand economic growth.
							(14)The United States
			 should emphasize policies and programs that assist developing countries to
			 increase their national food security by improving their food policies and
			 management and by strengthening national food reserves, with particular concern
			 for the needs of the poor, through measures encouraging domestic
			 production.
							(15)The long-term
			 food security of developing countries requires that adequate legal and
			 procedural mechanisms are in place to protect local rights and the welfare of
			 rural poor people who depend on agriculture for their livelihoods.
							(16)While the United
			 States cannot be expected to shoulder the majority of global investments in
			 ending hunger and providing food security, the United States can and should
			 lead the international community by demonstrating a sustained commitment and a
			 comprehensive approach to meeting international goals and targets for reducing
			 hunger and undernutrition.
							(17)Partner countries
			 should decide their needs, priorities, and strategies for agricultural
			 development and food security through an open, participatory and inclusive
			 process that takes into account the needs and views of poor people, women, and
			 other marginalized groups. International efforts to improve food security and
			 nutritional status are not sustainable over the long term without robust
			 leadership and ownership by partner countries.
							(18)Nongovernmental
			 organizations and cooperatives are particularly important for combating food
			 insecurity and increasing the sustainability of public investments. Given their
			 close ties to local communities, such organizations and cooperatives are often
			 effective at ensuring that people who are very poor and vulnerable are
			 consulted about and benefit from agricultural and nutrition programs.
							(19)Educational and
			 research institutions play a key role in developing the institutional capacity
			 and human resources of developing countries, including the establishment and
			 strengthening of agricultural research and extension services, the development
			 of networks for scientific collaboration, the dissemination of improved methods
			 and technologies, and the training of students, teachers, researchers and
			 practitioners.
							(20)With their
			 convening authority and technical expertise, multilateral institutions play a
			 central role in efforts to enhance food security by providing emergency
			 assistance, undertaking research and analysis, offering a platform for
			 sector-wide investments in agriculture, and providing a significant portion of
			 the external financing for investment projects and programs in developing
			 countries. They are important not only to mobilizing and coordinating donor
			 country commitments, but also to promoting global mutual accountability among
			 donors, partner countries and other stakeholders.
							(21)Public sector
			 investments alone, while important, are not sufficient to sustainably reduce
			 poverty and food insecurity. The private sector brings necessary financial
			 resources, human capital, technological resources, intellectual property,
			 market access, cutting-edge business practices, in-country networks, and other
			 relevant experience.
							(b)Statement of
			 policyIt is the policy of
			 the United States to recognize the human right to food and to work in
			 cooperation with the international community to end hunger and achieve
			 universal food security.
						1202.Goal and
			 objectives
						(a)GoalThe goal of assistance under this chapter
			 is to sustainably reduce global hunger.
						(b)ObjectivesIn furtherance of the goal of subsection
			 (a), assistance under this chapter shall be designed to help partner countries
			 achieve the following objectives:
							(1)Accelerating
			 inclusive agriculture sector growth.
							(2)Improving
			 nutritional status, especially of women and children and other vulnerable
			 populations.
							(3)Increasing
			 resilience in vulnerable rural communities.
							1203.Global
			 Strategy for Food Security
						(a)In
			 generalThe strategy required
			 under section 1019 with respect to food security shall be known as the
			 Global Strategy for Food Security.
						(b)ContentsThe
			 Global Strategy for Food Security shall include, in addition to the elements
			 required under section 1019(b), plans for achieving the goal and objectives of
			 section 1202.
						(c)GuidelinesThe
			 Global Strategy for Food Security should—
							(1)address the root
			 causes of hunger that limit the potential of millions of people;
							(2)reduce gender
			 inequality and integrate gender concerns;
							(3)promote
			 climate-resistant and environmentally sustainable agricultural
			 development;
							(4)concentrate
			 efforts and resources on core countries where the Rome Principles (as defined
			 in section 1208) can best be realized;
							(5)be tailored to
			 improving the nutritional status of women, infants and children, particularly
			 during the 1,000 day critical window of opportunity between a woman’s pregnancy
			 and her child’s second birthday, in which a set of proven nutrition
			 interventions can dramatically improve the child’s chances of surviving and
			 living a healthy and prosperous life;
							(6)invest in country-owned plans that are
			 designed through an open, participatory, and inclusive process and support
			 results-based programs and partnerships;
							(7)strengthen
			 strategic coordination to mobilize and align the resources of diverse partners
			 and stakeholders;
							(8)ensure a
			 comprehensive approach that accelerates inclusive agricultural-led growth and
			 improves nutrition, while also bridging humanitarian relief and sustainable
			 development efforts;
							(9)leverage the
			 benefits of multilateral institutions so that priorities and approaches are
			 aligned, investments are coordinated, and financial and technical assistance
			 gaps are filled; and
							(10)deliver on
			 sustained and accountable commitments, using benchmarks and targets to measure
			 progress toward shared goals, and hold the United States and other stakeholders
			 publicly accountable for achieving results.
							1204.Assistance for
			 promoting food security
						(a)AuthorizationThe Administrator is authorized to use
			 funds made available under section 1015 to further the goal and objectives of
			 this chapter.
						(b)ActivitiesAssistance
			 authorized under subsection (a) shall include—
							(1)sustainably
			 improving agricultural productivity by—
								(A)increasing access
			 to agricultural inputs, techniques, and technologies that are affordable and
			 environmentally responsible;
								(B)developing inputs,
			 techniques, and technologies that are adapted to local conditions;
								(C)expanding access
			 to knowledge through agricultural extension;
								(D)strengthening
			 property rights to land and other productive assets;
								(E)enhancing
			 sustainability and resilience of production through sound environmental and
			 natural resource management;
								(F)increasing access
			 to dependable and affordable financial and risk management services;
								(G)strengthening
			 agricultural producer organizations; and
								(H)strengthening
			 regional harmonization and coordination;
								(2)expanding markets
			 and trade by—
								(A)increasing the
			 quality and availability of market information for producers and enterprise
			 owners;
								(B)improving
			 post-harvest market infrastructure;
								(C)improving access
			 to business development and financial services;
								(D)enhancing animal,
			 plant and food safety;
								(E)reducing the time
			 and cost of moving goods across borders;
								(F)creating an
			 enabling policy environment for agribusiness growth and private investment,
			 including transparent regulations, consistent and predictable public policies,
			 and reliable contract enforcement mechanisms;
								(G)expanding access
			 to larger and better functioning regional markets; and
								(H)supporting
			 regional development corridors;
								(3)raising
			 nutritional status by—
								(A)supporting
			 community-based programs to deliver nutrition education;
								(B)improving diet
			 quality and diversity, including in food assistance programs;
								(C)expanding access to clean water and
			 improved sanitation and promoting good hygiene practices;
								(D)expanding delivery
			 of nutrition services; and
								(E)facilitating
			 supplementary and therapeutic feeding;
								(4)increasing
			 resilience in vulnerable rural communities by—
								(A)mitigating risks
			 associated with drought, natural disasters, and disease;
								(B)promoting secure
			 access to land and natural resources;
								(C)expanding access to financial services,
			 training, and technical assistance for microenterprises and small
			 businesses;
								(D)supporting
			 effective delivery and implementation of productive safety nets and social
			 protection systems;
								(E)building capacity
			 to manage risk through early warning systems, vulnerability assessment and
			 mapping, emergency response strategies, and micro-insurance;
								(F)increasing the
			 benefits of local and regional food assistance procurement to smallholder
			 farmers; and
								(G)adopting and
			 delivering extension and financial services and improved technologies to very
			 poor communities; and
								(5)supporting a participatory and inclusive
			 process for determining needs, priorities, and strategies and holding
			 stakeholders accountable for results by—
								(A)expanding and
			 facilitating the inclusion of women, rural poor people, and other marginalized
			 groups in decisionmaking;
								(B)building the
			 capacity of the groups described in subparagraph (A) to participate effectively
			 in decisionmaking;
								(C)developing and
			 enforcing legal protections for the rights and welfare of the groups described
			 in subparagraph (A);
								(D)setting meaningful
			 benchmarks and selecting appropriate indicators for the chosen
			 strategies;
								(E)improving the
			 quality and availability in partner countries of relevant data and analysis;
			 and
								(F)establishing and
			 strengthening mechanisms for monitoring programs, measuring progress,
			 evaluating outcomes, disseminating findings, and integrating best practices and
			 lessons learned.
								1205.Collaborative
			 agricultural and nutrition research and innovation
						(a)Programs
			 authorizedThe Administrator
			 is authorized to use funds made available under this chapter for collaborative
			 agricultural and nutrition research and innovation programs, including—
							(1)advancing the
			 institutional capacity and human resources of developing countries, including
			 the establishment and strengthening of national agricultural research and
			 extension systems;
							(2)conducting
			 long-term collaborative research support programs with institutions of higher
			 education in developing countries, including the training of students,
			 teachers, extension specialists, nutritionists, and researchers;
							(3)developing a
			 global network for scientific collaboration on agricultural development, trade,
			 research, and extension services;
							(4)broadly disseminating agricultural research
			 in developing countries, in partnership with public and private extension
			 systems, cooperatives, and other civil society organizations;
							(5)expanding learning
			 opportunities about agriculture and nutrition for students, teachers,
			 small-scale food producers, school administrators, community leaders,
			 entrepreneurs, and the general public in developing countries through
			 international internships and exchanges, graduate fellowships, faculty
			 positions, and other means of education and extension, with a focus on reaching
			 women food producers;
							(6)incentivizing the development of new and
			 innovative technology and methods to increase agricultural productivity and
			 improve nutritional status;
							(7)developing
			 scalable and cost-effective programs for training the next generation of
			 agricultural researchers and research administrators in partner
			 countries;
							(8)advancing women’s
			 leadership in science and technology through proactive recruitment, mentoring,
			 and targeted research support;
							(9)formulating
			 approaches to improving agricultural and nutrition education and extension that
			 is relevant to agricultural producers, their needs, and the local
			 environment;
							(10)creating
			 platforms for improving national capacity to collect, develop, analyze, and
			 disseminate agricultural, nutrition, and market data; and
							(11)developing
			 mechanisms to hold research institutions accountable for delivering
			 technologies to agricultural producers.
							(b)Research
			 prioritiesIn providing assistance for agricultural research
			 under this section, the Administrator should give priority to research
			 that—
							(1)is aimed at
			 improving food security;
							(2)specifically
			 addresses the nutritional needs of vulnerable populations;
							(3)is appropriate to
			 local conditions and practices;
							(4)conserves the
			 environment and natural resources and adapts to and mitigates the impacts of
			 climate change; and
							(5)builds local
			 capacity.
							1206.Board for
			 International Food and Agricultural Development
						(a)EstablishmentThere is established a Board for
			 International Food and Agricultural Development (hereafter in this section
			 referred to as the Board). The Board shall report to the
			 Administrator.
						(b)PurposeThe
			 purpose of the Board is to advise and assist the Administrator regarding the
			 design and administration of assistance under section 1205.
						(c)DutiesThe
			 duties of the Board shall include—
							(1)participating in the formulation of
			 criteria for program design and project selection;
							(2)evaluating the
			 qualifications of interested institutions of higher education and the
			 demonstrated commitment of such institutions to the purposes of this
			 section;
							(3)recommending
			 appropriate focus countries for programs carried out under this section;
							(4)assessing the
			 impact of programs carried out under this section and making recommendations
			 for improving the effectiveness of such programs; and
							(5)advising the
			 Administrator on such issues as the Administrator may request.
							(d)Membership
							(1)Number and
			 appointmentThe Board shall be composed of at least 7 members, of
			 whom—
								(A)not less than four
			 members shall be representatives of institutions of higher education;
			 and
								(B)not less than
			 three members shall be representatives of United States nongovernmental
			 organizations or consortia of such organizations devoted to agricultural
			 research, education, and development.
								(2)Terms
								(A)In
			 generalSubject to paragraph (2), the Administrator shall
			 establish the term of membership for each member of the Board at the time of
			 appointment.
								(B)LimitationsA
			 term of membership to the Board may not exceed two years and a member of the
			 Board may serve not more than two consecutive terms during the tenure of an
			 Administrator.
								(e)Chairperson and
			 vice chairpersonThe Chairperson and Vice Chairperson of the
			 Board shall be designated by the Administrator at the time of appointment to
			 the Board.
						(f)Report
							(1)In
			 generalThe Board shall submit to the Administrator on an annual
			 basis a report that describes the activities of the Board during the preceding
			 year and contains any other information that may be required by the
			 Administrator.
							(2)Availability to
			 publicThe Administrator shall make the report publicly available
			 on the Internet website of the Agency.
							(g)MeetingsThe
			 Board shall hold not less than 3 meetings each year.
						(h)Subordinate
			 unitsThe Board may create such subordinate units as may be
			 appropriate for the performance of its duties.
						(i)ExpensesThe
			 Administrator may, on a case-by-case basis as the Administrator determines
			 appropriate, reimburse members of the Board for expenses incurred in the
			 performance of their duties (including per diem in lieu of subsistence while
			 away from their homes or regular place of business).
						1207.Assistance to
			 international and regional organizationsThe Administrator is authorized to use funds
			 made available under this chapter to build the long-term capacity of
			 international, regional, and sub-regional organizations engaged in agricultural
			 research and development and food security activities, including—
						(1)the Food and
			 Agricultural Organization;
						(2)the World Food
			 Program;
						(3)the International
			 Fund for Agricultural Development;
						(4)the Global
			 Agriculture and Food Security Program; and
						(5)the Consultative
			 Group on International Agricultural Research.
						1208.DefinitionsIn this chapter:
						(1)Food
			 producersThe term food
			 producers includes farmers, pastoralists, fishers, and other persons who
			 cultivate or harvest plants or raise animals (terrestrial or aquatic) for
			 consumption.
						(2)Institutions of
			 higher educationThe term institutions of higher
			 education means—
							(A)those colleges or
			 universities in each State, territory, or possession of the United States, or
			 the District of Columbia, now receiving, or which may hereafter receive,
			 benefits under the Act of July 2, 1862 (known as the First Morrill Act), or the
			 Act of August 30, 1890 (known as the Second Morrill Act), which are commonly
			 known as land-grant universities;
							(B)institutions now
			 designated or which may hereafter be designated as sea-grant colleges under the
			 Act of October 15, 1966 (known as the National Sea Grant College and Program
			 Act), which are commonly known as sea-grant colleges;
							(C)Native American
			 land-grant colleges as authorized under the Equity in Educational Land-Grant
			 Status Act of 1994 (7 U.S.C. 301 note); and
							(D)other United
			 States colleges and universities which—
								(i)have
			 demonstrable capacity in teaching, research, and extension (including outreach)
			 activities in the agricultural sciences; and
								(ii)can
			 contribute effectively to the advancement of the goal and objectives of this
			 chapter.
								(3)Rome
			 principlesThe term
			 Rome Principles means the Rome Principles for Sustainable Food
			 Security, endorsed by 193 countries at the 2009 World Summit on Food Security,
			 which are as follows:
							(A)Invest in
			 country-owned plans, aimed at channeling resources to well- designed and
			 results-based programs and partnerships.
							(B)Foster strategic
			 coordination at national, regional and global level to improve governance,
			 promote better allocation of resources, avoid duplication of efforts and
			 identify response-gaps.
							(C)Strive for a
			 comprehensive twin-track approach to food security that consists of—
								(i)direct action to
			 immediately tackle hunger for the most vulnerable, and
								(ii)medium- and
			 long-term sustainable agricultural, food security, nutrition and rural
			 development programs to eliminate the root causes of hunger and poverty,
			 including through the progressive realization of the right to adequate
			 food.
								(D)Ensure a strong
			 role for the multilateral system by sustained improvements in efficiency,
			 responsiveness, coordination and effectiveness of multilateral
			 institutions.
							(E)Ensure sustained
			 and substantial commitment by all partners to investment in agriculture and
			 food security and nutrition, with provision of necessary resources in a timely
			 and reliable fashion, aimed at multi-year plans and programs.
							3Advancing
			 health
					1301.Findings and
			 statement of policy
						(a)FindingsCongress finds the following:
							(1)Saving and
			 enhancing lives through better health is a moral imperative that reflects
			 fundamental humanitarian values.
							(2)Strategic
			 investments in global health can spur progress in economic development, job
			 creation, education, agricultural development, gender equity and political
			 stability.
							(3)Because disease
			 knows no national bounds and can breed hopelessness and despair, support for
			 global health bolsters United States national security. Such support also
			 builds constructive partnerships with other governments, with multilateral
			 institutions, between public and private enterprises, and from people to
			 people.
							(4)United States
			 global health programs should prioritize the poorest and most vulnerable
			 segments of the world’s population, including women, newborns and children,
			 persons with disabilities, and marginalized communities, and should be designed
			 with their participation wherever possible.
							(5)Research and
			 innovation play a critical role in achieving health objectives worldwide,
			 fostering the development and introduction of new and improved health products
			 and practices and contributing to better policies.
							(6)For maximum
			 effectiveness, global health programs must be closely integrated with efforts
			 to advance nutrition, improve hygiene, and expand access to clean water,
			 sanitation, and housing.
							(7)To make health
			 investments sustainable over the long term, the United States should help build
			 the capacity of—
								(A)governments of
			 partner countries to plan and budget responsibly, allocate and disburse funds
			 equitably, and provide reliable and cost-effective health care; and
								(B)civil society to
			 participate in decisionmaking, carry out activities and monitor service
			 delivery.
								(8)In order to
			 provide for sustainable financing of health care, developing countries must
			 create strong economies and stable tax bases.
							(9)By setting clear
			 goals and targets and identifying appropriate resources, a comprehensive,
			 multiyear global health strategy can help to ensure policy focus and
			 consistency, promote program integration, strengthen transparency and
			 accountability, build congressional and public support, and accelerate
			 results.
							(10)Multilateral
			 approaches offer a vital and necessary complement to bilateral programs. By
			 pooling their resources and harmonizing priorities, the United States and
			 multilateral organizations are better able to meet global challenges, mobilize
			 effective leadership and extend the reach and impact of programs.
							(b)Statement of
			 policyIt is the policy of the United States to work in
			 cooperation with the international community to save the greatest possible
			 number of lives and to help countries develop their own capacity to improve the
			 health of their own people.
						1302.Goal and
			 objectives
						(a)GoalThe
			 goal of assistance under this chapter is to achieve sustained improvements in
			 health status and health systems in partner countries.
						(b)ObjectivesIn
			 furtherance of the goal of subsection (a), assistance under this chapter shall
			 be designed to help partner countries achieve the following objectives,
			 including by strengthening health systems:
							(1)Saving the lives
			 of mothers and children.
							(2)Protecting
			 communities from disease, both infectious and noncommunicable.
							(3)Creating an
			 AIDS-free generation.
							(4)Preventing
			 unintended pregnancies and improving reproductive health.
							1303.Global health
			 strategy
						(a)In
			 generalThe strategy required
			 under section 1019 with respect to advancing health shall be known as the
			 Global Health Strategy.
						(b)ContentsThe Global Health Strategy shall include,
			 in addition to the elements required under section 1019(b), plans for achieving
			 the goal and objectives of section 1302.
						(c)GuidelinesThe
			 Global Health Strategy should—
							(1)focus on women,
			 girls, and gender equality;
							(2)encourage country
			 ownership and invest in country-led plans;
							(3)build
			 sustainability through health systems strengthening;
							(4)strengthen and
			 leverage key multilateral organizations, global health partnerships and private
			 sector engagement;
							(5)increase impact
			 through strategic coordination and integration, including with efforts in
			 related areas such as nutrition, water, sanitation, and hygiene;
							(6)promote learning
			 and accountability through monitoring and evaluation;
							(7)accelerate results
			 through research and innovation;
							(8)address the
			 health-related challenges posed by climate change and other environmental
			 trends; and
							(9)safeguard the
			 rights and dignity of health workers and patients.
							1304.Assistance for
			 health
						(a)AuthorizationThe
			 Administrator is authorized to use funds made available under section 1015 to
			 further the goal and objectives of this chapter in partner countries.
						(b)ActivitiesAssistance
			 authorized under subsection (a) shall include—
							(1)supporting the
			 development, implementation, monitoring and evaluation of a country’s national
			 health strategy;
							(2)supporting the
			 recruitment, training, management, retention, effectiveness and equitable
			 distribution within each country of skilled health workers;
							(3)facilitating the
			 development of partnerships and collaboration with educational and research
			 institutions, private corporations, nongovernmental organizations, multilateral
			 institutions and other donors, both public and private;
							(4)building the
			 capacity of local nongovernmental organizations to participate effectively in
			 the planning, implementation, monitoring and evaluation of health strategies
			 and systems;
							(5)strengthening
			 financial management, accounting, auditing and reporting systems;
							(6)establishing
			 surveillance systems to detect, identify, and respond to emerging health
			 threats, including monitoring the spread of disease among animal and plant
			 populations;
							(7)identifying,
			 preparing for and responding to health-related threats posed by climate change,
			 pollution and other environmental factors;
							(8)improving the
			 quality and availability of health facilities at the national and local
			 level;
							(9)establishing and
			 strengthening procurement and supply chain management systems to safely,
			 efficiently, and equitably distribute medical and laboratory supplies;
							(10)supporting the
			 development and implementation of national health information systems to
			 securely track, compile and manage data, with appropriate privacy
			 safeguards;
							(11)supporting
			 evidence-based public health education initiatives that teach healthy habits
			 and behaviors, increase health literacy, and encourage better utilization of
			 the health system;
							(12)building
			 government capacity to coordinate and harmonize the delivery of health services
			 provided by various donors;
							(13)developing and
			 improving laboratory research and testing capacity; and
							(14)promoting a
			 legal, policy and regulatory framework conducive to the advancement of public
			 health and sustainable health care financing.
							(c)ProgramsAssistance
			 under this chapter includes programs—
							(1)for child survival
			 and maternal health, as described in subchapter A;
							(2)to combat disease,
			 as described in subchapter B;
							(3)for family
			 planning and reproductive health, as described in subchapter C; and
							(4)for research,
			 innovation and development of health technologies, products and practices to
			 advance global health and the objectives of this chapter.
							1305.Health
			 principles and restrictions
						(a)PrinciplesFunds
			 made available to carry out this chapter shall be provided in accordance with
			 the following principles:
							(1)Patients shall be provided with
			 evidence-based, high-quality, courteous care that upholds internationally
			 recognized human rights and protects human dignity.
							(2)Patients shall
			 have their privacy respected and the confidentiality of their medical
			 information protected to the maximum extent practicable, with free access to
			 their own health records.
							(3)Patients shall be
			 provided with accurate health information and quality care on an equitable
			 basis, without discrimination of any kind, coercion or violence, and in a
			 manner that prevents and reduces stigma.
							(4)Patients shall
			 have the right to make their own decisions about their health, and shall be
			 provided with relevant, current, medically accurate and understandable
			 information concerning preventive health, diagnosis, all available treatments,
			 and prognosis, including the risks and benefits of each treatment and any costs
			 involved, except in emergency situations where the patient lacks decisionmaking
			 capacity and the need for an intervention is urgent, or where there is an
			 imminent risk to public health.
							(5)Patients and
			 individuals participating in biomedical research and experimental treatments
			 shall do so on a strictly voluntary basis, with valid informed consent
			 processes in place, and shall be fully advised of potential risks and
			 benefits.
							(b)RestrictionsNone
			 of the funds made available to carry out this title may be used—
							(1)for the
			 performance of abortion as a method of family planning;
							(2)to coerce any
			 person to undergo an abortion;
							(3)for the
			 performance of involuntary sterilization as a method of family planning;
							(4)to coerce any
			 person to undergo sterilization; or
							(5)for any biomedical
			 research which relates, in whole or in part, to methods of, or the performance
			 of, abortion or involuntary sterilization as a method of family
			 planning.
							(c)DefinitionsIn
			 this section—
							(1)the term
			 abortion as a method of family planning does not include—
								(A)abortions provided
			 in the case of rape or incest or to protect the life or health of a woman;
			 or
								(B)treatment for the
			 complications of induced, spontaneous, or unsafely performed abortions.
								(2)the term all
			 available treatments means all treatments that are legally available in
			 the partner country; and
							(3)the term patients includes the
			 legal guardians of minors and persons who are incapacitated.
							AChild survival and
			 maternal health
						1311.Child
			 survivalThe Administrator is
			 authorized, notwithstanding any other provision of law except for this chapter,
			 to use funds made available under this chapter for programs to reduce child
			 mortality, including the following:
							(1)Increasing access
			 to and utilization of appropriate interventions to treat life-threatening
			 childhood illnesses, such as polio, measles, diarrhea, and respiratory
			 infections.
							(2)Improving child
			 and maternal nutrition, including the delivery of iron, folic acid, zinc,
			 vitamin A, iodine, and other key micronutrients and macronutrients.
							(3)Preventing the
			 spread of childhood disease and improving child nutrition by expanding access
			 to clean water, improving sanitation, and promoting good hygiene
			 practices.
							(4)Reducing household
			 dangers, including exposure to environmental toxins and indoor smoke from
			 cooking fires.
							(5)Strengthening
			 early childhood development, including through early nutrition, parenting
			 programs and early education.
							(6)Enhancing the
			 quality, availability and sustainability of key child health interventions by
			 improving health care systems, building local capacity, and promoting positive
			 health policies.
							1312.Maternal and
			 newborn healthThe
			 Administrator is authorized, notwithstanding any other provision of law except
			 for this chapter, to use funds made available under this chapter for programs
			 to reduce the mortality of, and improve the health of, mothers and newborns,
			 including the following:
							(1)Strengthening
			 preparation for childbirth through education, antenatal care, access to skilled
			 birth attendants, preventing, detecting, and treating infections, and planning
			 for transport.
							(2)Improving maternal
			 and child nutritional status through dietary improvements, nutrition education
			 and appropriate micronutrient interventions.
							(3)Actively
			 discouraging, preventing and responding to harmful behaviors, such as
			 gender-based violence, child marriage and female genital cutting.
							(4)Promoting safe
			 delivery, birth spacing, and postpartum care, including recognition, referral,
			 and treatment of maternal and newborn complications.
							(5)Promoting healthy
			 practices such as breastfeeding, proper rest, good hygiene, and
			 nutrition.
							(6)Preventing and
			 responding to long-term disability as a result of pregnancy and birth,
			 including obstetric fistula and anemia.
							(7)Improving
			 long-term capacity and systems of local institutions to provide quality
			 maternal health care.
							1313.Assistance for
			 orphans and other vulnerable childrenThe Administrator is authorized to use funds
			 made available under this chapter to provide basic care and services for
			 orphans and other vulnerable children, including:
							(1)Enabling
			 community-based organizations to provide basic care for orphans and other
			 vulnerable children.
							(2)Providing school
			 feeding, including the purchase of local or regional foodstuffs where
			 appropriate.
							(3)Increasing primary
			 school enrollment through the elimination of school fees, where appropriate, or
			 other barriers to education while ensuring that adequate resources exist for
			 teacher training and infrastructure.
							(4)Providing
			 employment training and related services for orphans and other vulnerable
			 children who are of legal working age.
							(5)Protecting and
			 promoting the legal and inheritance rights of orphans, other vulnerable
			 children, and widows, and addressing discrimination they often face.
							(6)Providing
			 culturally appropriate psychosocial support to orphans and other vulnerable
			 children.
							(7)Treating orphans
			 and other vulnerable children with HIV/AIDS through the provision of
			 pharmaceuticals, the recruitment and training of individuals to provide
			 pediatric treatment, and the purchase of pediatric-specific
			 technologies.
							(8)Improving the
			 capacity of foreign government agencies and nongovernmental organizations to
			 prevent child abandonment and provide permanent homes through family
			 reunification, guardianship and adoptions, consistent with the Hague Convention
			 on the Protection of Children and Co-operation in Respect of Inter-Country
			 Adoption.
							(9)Increasing access
			 to adequate housing and reliable, safe drinking water, sanitation, and hygiene
			 education and supplies.
							(10)Integrating
			 gender to ensure the unique needs of girl and boy orphans and vulnerable
			 children are met.
							BCombating
			 disease
						1321.Assistance to
			 combat HIV/AIDS, tuberculosis, and malaria
							(a)FindingsCongress
			 finds that—
								(1)the global
			 HIV/AIDS pandemic poses a humanitarian, economic and security crisis of
			 unprecedented magnitude that requires urgent and sustained attention;
								(2)worldwide, women
			 of childbearing age account for more than half of people living with
			 HIV/AIDS;
								(3)tuberculosis is the leading killer of
			 people with HIV/AIDS, and the spread of drug resistant tuberculosis presents a
			 persistent public health threat to the United States;
								(4)malaria imposes an
			 enormous burden on the social and economic development of poor countries, can
			 be prevented through cost-effective means, and can be cured if promptly
			 diagnosed and adequately treated;
								(5)the creation of
			 the United States President’s Emergency Plan for AIDS Relief (PEPFAR) in 2003
			 was the largest commitment by any nation to combat a single disease,
			 establishing and expanding the infrastructure necessary to deliver prevention,
			 care, and treatment services in low-resource settings;
								(6)due to PEPFAR and
			 multilateral initiatives such as the Global Fund to Fight AIDS, Tuberculosis
			 and Malaria, significant strides have been made in preventing new cases of
			 disease, treating affected persons, training health care workers, and educating
			 families and communities; and
								(7)to be most
			 sustainable and have the greatest positive impact, programs to combat HIV/AIDS,
			 tuberculosis and malaria should be coordinated and integrated with other global
			 health and health-related programs, including maternal and child health, family
			 planning and reproductive health, nutrition, and water, sanitation, and
			 hygiene.
								(b)AuthorizationThe President is authorized to use funds
			 made available under this chapter to—
								(1)carry out the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), as
			 amended by this Act, and other related laws, including the Tom Lantos and Henry
			 J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Reauthorization Act of 2008 (Public Law 110–293), the Global AIDS and
			 Tuberculosis Relief Act of 2000 (Public Law 106–264), and the International
			 Malaria Control Act of 2000 (Public Law 106–570); and
								(2)contribute to the
			 Global Fund to Fight AIDS, Tuberculosis and Malaria and the GAVI
			 Alliance.
								(c)Other laws
			 supersededThe President may
			 exercise the authority of subsection (b) notwithstanding any other provision of
			 law, except the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (Public Law 108–25), as amended by this Act.
							(d)CoordinationAssistance
			 provided under the authorities of this section or the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25)
			 shall be coordinated with all other health-related programs under this chapter
			 and chapter 6, and shall be included in the Global Health Strategy required
			 under section 1303.
							1322.Assistance to
			 combat neglected tropical diseases
							(a)FindingsCongress
			 finds that—
								(1)more than
			 1,000,000,000 people worldwide suffer from one or more painful, debilitating
			 tropical diseases, which disproportionately impact poor and rural populations,
			 cause severe sickness and disability, compromise mental and physical
			 development, contribute to childhood malnutrition, reduce school enrollment,
			 and hinder economic productivity;
								(2)many of these
			 neglected tropical diseases (NTDs) can be controlled and treated by providing
			 safe and effective drug treatments, improving access to clean water and
			 improved sanitation, and promoting good hygiene practices for individuals in
			 affected communities; and
								(3)an integrated
			 approach to controlling NTDs will address a root cause of poverty that affects
			 a significant proportion of the world’s population.
								(b)AuthorizationThe Administrator is authorized to use
			 funds made available under this chapter for the prevention, treatment, control,
			 and elimination of, and research on, neglected tropical diseases.
							1323.Assistance for
			 disease prevention, control, and treatment
							(a)FindingsCongress
			 finds that—
								(1)infectious
			 diseases such as avian and pandemic influenza not only cause death and
			 debilitating illness in the countries where new strains originate, but can
			 quickly spread around the world;
								(2)the development
			 and spread of antimicrobial resistance threatens to undermine global efforts to
			 control tuberculosis and other bacterial diseases;
								(3)developing
			 countries are undergoing a rapid epidemiological transition from infectious
			 diseases such as diarrhea and pneumonia to noncommunicable diseases such as
			 cardiovascular disease, cancer and diabetes, which threatens to overwhelm their
			 strapped health systems and cripple their fragile economies;
								(4)mental health is
			 an important but frequently overlooked or stigmatized aspect of health that
			 requires effective and compassionate treatment and care;
								(5)improvement in the
			 capacity of developing countries to obtain and use good quality data for
			 surveillance and effective response to emerging health threats helps to protect
			 the health of United States citizens as well as that of local populations;
			 and
								(6)disease-focused
			 interventions are most effective when they—
									(A)reflect an
			 evidence-based approach;
									(B)are integrated
			 across health programs through a common delivery platform; and
									(C)support increased
			 collaboration and coordination among country-level stakeholders, including
			 partner country governments, other public and private donors, and international
			 and nongovernmental organizations.
									(b)AuthorizationThe
			 Administrator is authorized to use funds made available under this chapter to
			 provide assistance for the prevention, treatment, control, and elimination of,
			 and research on, infectious and noncommunicable diseases in partner
			 countries.
							CFamily planning
			 and reproductive health
						1331.Assistance for
			 family planning and reproductive health
							(a)FindingsCongress
			 finds that—
								(1)reproductive
			 health care is essential to reducing poverty, improving living standards and
			 protecting human dignity;
								(2)throughout much of
			 the world, the lack of access by women, particularly poor women, to
			 reproductive health care contributes to death and suffering, limits women’s
			 ability to make decisions that affect their lives, and undermines the efforts
			 of families to lift themselves out of poverty;
								(3)access to
			 reproductive health care, including voluntary family planning, has a direct and
			 important impact on child mortality, especially infant mortality;
								(4)closely spaced and ill-timed pregnancies
			 and births contribute to high infant mortality rates, and when mothers die as a
			 result of giving birth, their surviving infants have a greater risk of
			 mortality and poor health status;
								(5)in many developing
			 countries where there are few hospitals, few doctors, and poor transportation
			 systems, and where women are not highly valued, complications of labor often
			 result in death of the mother;
								(6)lack of
			 availability of emergency obstetric care, along with delays in seeking medical
			 attention, in reaching a medical facility, and in receiving medical care once
			 arriving at a facility, contribute to the development of obstetric fistula,
			 increasing the risk of death for both mother and child;
								(7)voluntary family
			 planning allows women and couples to freely choose the number, timing and
			 spacing of pregnancies, giving families and individuals greater control over
			 their lives;
								(8)young people are
			 particularly at risk of engaging in unsafe sexual practices, and should be
			 provided with clear and evidence-based information to help them make informed
			 decisions about their sexual and reproductive health and human rights,
			 including their right to be free from all forms of violence, coercion and
			 discrimination;
								(9)practices such as
			 child marriage and female genital cutting can harm the health of young people
			 and deprive them of their dignity and human rights. Reproductive health care
			 can play an important role in educating people about the dangers of these
			 practices, and is often the entry point for identification of gender-based
			 violence and sexual abuse;
								(10)integrating
			 reproductive health care, including voluntary family planning, with HIV
			 prevention programs is critical to combating HIV/AIDS, and can assist in
			 decreasing the stigma associated with a seropositive HIV status;
								(11)integration of
			 reproductive health care with other health-care and related social services
			 increases the effectiveness and efficiency of the health system and meets
			 people’s needs for accessible, acceptable, convenient, client-centered
			 care;
								(12)international
			 goals and targets for reducing poverty and improving maternal health require a
			 significant investment in family planning and reproductive health care;
								(13)international
			 partnerships are required to provide adequate financing for family planning and
			 reproductive health care;
								(14)cooperating with
			 multilateral and bilateral donors and the private sector can make commodities
			 such as antiretrovirals, maternal health equipment, and contraceptive supplies
			 more accessible for hard-to-reach populations; and
								(15)by investing in
			 reproductive health care, including voluntary family planning, the United
			 States can improve maternal and child health, lower HIV infection rates, reduce
			 poverty and hunger, advance girls’ education, promote gender equality, broaden
			 civic participation in the development process, and slow the depletion of
			 natural resources.
								(b)AuthorizationThe Administrator is authorized to use
			 funds made available under this chapter for reproductive health care programs,
			 including voluntary family planning, in partner countries.
							1332.Reproductive
			 health care in emergenciesThe
			 Administrator is authorized to use funds made available under this subchapter
			 and under subtitle B for programs to provide reproductive health care during
			 humanitarian emergencies and complex crises, including:
							(1)Life-saving
			 priority activities set out in the Sphere Project’s Humanitarian Charter and
			 Minimum Standards in Disaster Response.
							(2)Preventing sexual
			 violence and providing medical care and psychosocial services to survivors of
			 sexual violence.
							(3)Voluntary family
			 planning for the duration of displacement.
							4Expanding quality
			 education
					1401.Findings and
			 statement of policy
						(a)FindingsCongress
			 finds the following:
							(1)Education is a
			 basic human right, indispensable for human capacity development and poverty
			 eradication.
							(2)Basic education is
			 fundamental to development. No country has reached sustained economic growth
			 without achieving near universal primary education.
							(3)Quality education
			 reduces poverty and inequity, lays the foundation for sound governance, civic
			 participation, and strong institutions, and equips people with the knowledge,
			 skills, and self-reliance they need to increase income and expand opportunities
			 for employment.
							(4)While developing
			 countries bear the ultimate responsibility for educating their children, the
			 United States and others donors can and should do more to help developing
			 countries address their education needs.
							(5)Investing in
			 girls’ education delivers substantial returns not only in educational
			 attainment but also in increasing women’s and household incomes, delaying the
			 start of sexual activity, reducing infant mortality, increasing women’s
			 political participation, spurring economic growth, and delaying
			 marriage.
							(6)Lack of access to
			 adequate housing, safe drinking water close to home, and to private latrines
			 near home and at school significantly impact girls’ attendance and retention at
			 school.
							(7)Education can help
			 to protect children in conflict situations from physical harm, exploitation,
			 and sexual abuse, as well as to avoid the recruitment of children into armed
			 groups and gangs.
							(8)The large number
			 of children who are not enrolled in school or who receive a poor quality
			 education not only results in a loss of human potential, but undermines
			 stability and progress within communities and across nations.
							(9)Expanded access to
			 primary and secondary education will increase the need for qualified teachers,
			 and the demand for quality colleges and universities.
							(10)Exchange programs
			 which bring citizens of developing countries to the United States for training,
			 while helpful in expanding individual opportunities for growth, will not by
			 themselves reach enough students and scholars to have a transformational effect
			 on the economies and human resources of developing countries.
							(11)Partnerships
			 between educational institutions in the United States and developing countries
			 are an important means for sharing knowledge, experience and lessons learned
			 for the benefit of all students.
							(12)Resources to
			 expand global education will be most effective and efficient if they are
			 transparent, increase coordination among governments, private sector and civil
			 society, support national plans and hold all stakeholders accountable.
							(b)Statement of
			 policyIt is the policy of the United States to work in
			 cooperation with the international community to achieve quality universal basic
			 education.
						1402.Goal and
			 objectives
						(a)GoalThe
			 goal of assistance under this chapter is to increase access to quality
			 education in partner countries.
						(b)ObjectivesIn
			 furtherance of the goal of subsection (a), assistance under this chapter shall
			 be designed to help partner countries achieve the following objectives:
							(1)Expanding access
			 to basic education for all children, particularly marginalized and vulnerable
			 groups.
							(2)Improving the
			 quality of basic education.
							(3)Raising adult
			 literacy, especially for women.
							(4)Reducing gender
			 disparities in primary and secondary education.
							(5)Strengthening
			 higher education partnerships and networks.
							1403.Global
			 education strategy
						(a)In
			 generalThe strategy required under section 1019 with respect to
			 expanding education shall be known as the Global Education
			 Strategy.
						(b)ContentsThe
			 Global Education Strategy shall include, in addition to the elements required
			 under section 1019(b), plans for achieving the goal and objectives of section
			 1402.
						(c)GuidelinesThe
			 Global Education Strategy should—
							(1)contribute to
			 meeting internationally agreed education goals and targets;
							(2)be directly
			 responsive to partner country needs, capacity, and commitment, strengthen
			 partner countries’ educational systems, and be coordinated, where possible,
			 with national education plans;
							(3)pay particular
			 attention to expanding educational opportunities for marginalized and
			 vulnerable groups, including girls, children affected by or emerging from armed
			 conflict or humanitarian crises, disabled children, children in remote or rural
			 areas, religious or ethnic minorities, indigenous peoples, orphans and children
			 impacted by HIV/AIDS, child laborers, and victims of trafficking;
							(4)identify ways to
			 reduce the adverse impact of HIV/AIDS on education systems;
							(5)address the
			 challenges posed by large numbers of out-of-school, unemployed youth;
							(6)encourage and
			 integrate contributions of strategic direction and financial resources from
			 local and international private sector and civil society organizations,
			 including organizations that represent teachers, students, and parents,
			 interested in supporting quality universal basic education efforts;
							(7)outline plans for
			 ensuring a transition and continuity of educational activities in countries
			 affected by or emerging from armed conflict or humanitarian crises;
							(8)expand
			 public-private partnerships in order to leverage resources;
							(9)promote gender
			 equity and improve educational opportunities for women and girls, and strive to
			 ensure safe schools, equal access, workforce opportunities, leadership role
			 development, and the preservation of dignity and respect;
							(10)explain how basic
			 education, higher education, vocational and technical education, literacy
			 instruction, and other formal and nonformal training will be integrated with
			 other activities under this title; and
							(11)address the
			 problem of financing education.
							1404.Basic
			 education assistance
						(a)AuthorizationThe Administrator is authorized to use
			 funds made available under section 1015 for basic education in accordance with
			 the goal and objectives of this chapter.
						(b)ActivitiesAssistance
			 authorized under subsection (a) shall include—
							(1)increasing the
			 supply of trained quality teachers, and building systems for the continuing
			 support, training and professional development of all educators;
							(2)developing and
			 implementing effective, relevant curricula;
							(3)building the
			 institutional capacity of a country to manage basic education systems and
			 measure results;
							(4)increasing parent
			 and community involvement in schools;
							(5)providing learning
			 materials;
							(6)working with
			 communities to achieve equity in schools and address gender norms to build
			 support for girls’ education;
							(7)promoting the
			 development and effective use of systems for data collection, monitoring and
			 evaluation of student-learning outcomes;
							(8)improving and
			 expanding educational infrastructure;
							(9)reducing or
			 eliminating fees for tuition, uniforms and school materials, as well as other
			 barriers to school attendance, for poor and marginalized children;
							(10)improving young
			 children’s capacity to learn through early childhood development
			 programs;
							(11)supporting
			 interventions that increase school attendance and performance, such as
			 scholarships, school lunch, school health, and water and sanitation
			 programs;
							(12)ensuring that
			 schools are not incubators for violent extremism;
							(13)providing life
			 skills training and civic education, including on human rights, gender equity,
			 and conflict resolution;
							(14)making schools
			 safe and secure places for learning, free of violence, harassment,
			 exploitation, or intimidation;
							(15)increasing access
			 to education, improving learning outcomes and increasing educational
			 opportunities for the most disadvantaged populations;
							(16)ensuring
			 continuation or reestablishment of educational programs and the provision of
			 safe spaces for children in areas of armed conflict or humanitarian
			 crisis;
							(17)increasing the
			 relevance of formal education systems to the needs of the poor and to
			 disaffected youth, through reform of curricula, teaching materials, and
			 teaching methods, and improved teacher training;
							(18)expanding
			 vocational and entrepreneurship skills and opportunities, especially for
			 out-of-school youth, in close linkage with the private sector and in response
			 to market needs;
							(19)supporting
			 multilateral coordination and financing initiatives for education; and
							(20)promoting the
			 value of education and increasing community and family awareness of the
			 positive impact of education.
							(c)DefinitionIn
			 this chapter, the term basic education means an education,
			 generally consisting of completion of 9–10 years of schooling, including
			 efforts to improve early childhood development, primary education, secondary
			 education, literacy and numeracy training, and life-skills training that
			 prepares an individual to be an active, productive member of society and the
			 workforce.
						1405.Higher
			 education partnerships
						(a)FindingsCongress
			 finds that—
							(1)basic and higher
			 education are interrelated and together play a critical role in reducing
			 poverty, promoting economic growth, strengthening democracy, stemming
			 corruption, alleviating ethnic tensions, and enhancing stability;
							(2)higher education
			 institutions foster critical thinking, scientific discovery, entrepreneurship
			 and innovation in local communities as well as at the national and
			 international level;
							(3)higher education
			 is essential for developing human capacity to create the next generation of
			 political, professional and business leadership, build an effective and
			 accountable civil service, improve the quality and availability of social
			 services, and strengthen the rule of law;
							(4)partnerships
			 between institutions of higher education in the United States and developing
			 countries can—
								(A)increase the
			 quality and availability of, and access to, higher education for secondary
			 school graduates;
								(B)support the
			 professional development of faculty and staff, strengthen institutional and
			 financial management, and streamline administrative procedures;
								(C)expand course
			 offerings, academic resources and research opportunities for students and
			 faculty;
								(D)foster continuing
			 professional relationships that build international understanding and
			 collaboration; and
								(E)facilitate the
			 sharing of knowledge, the identification of common research interests and
			 challenges, and the resolution of complex problems; and
								(5)partnerships
			 between businesses and higher education institutions in developing countries
			 can help to meet the significant and growing demand for business professionals
			 within both the private and public sectors in developing countries.
							(b)Statement of
			 policyIt is the policy of the United States to encourage the
			 expansion and strengthening of higher education in developing countries,
			 through partnerships with educational institutions, businesses, and nonprofit
			 organizations in the United States.
						(c)AuthorizationThe
			 Administrator is authorized to use assistance made available under this chapter
			 to expand and strengthen institutions of higher education in developing
			 countries through partnerships with—
							(1)institutions of
			 higher education in the United States;
							(2)businesses in the
			 United States;
							(3)nonprofit
			 organizations with experience in the areas of academic institution-building and
			 entrepreneurial and managerial development; and
							(4)international
			 organizations.
							(d)ActivitiesAssistance
			 provided under subsection (c) shall include—
							(1)building the
			 capacity of higher education institutions in partner countries;
							(2)developing
			 academic programs and centers of excellence in areas critical to the partner
			 country’s economic development; and
							(3)improving the
			 quality and availability of, and access to, higher education for students in
			 partner countries.
							5Protecting and
			 restoring the natural environment
					1501.Findings and
			 statement of policy
						(a)FindingsCongress
			 finds the following:
							(1)Sound natural
			 resource management, healthy levels of species diversity, and functioning
			 natural ecosystems are vital to sustainably reducing poverty in developing
			 countries.
							(2)Natural
			 ecosystems, when properly managed, provide economic value to local communities
			 in the form of water, food, medicine, energy, household products, tourism and
			 trade, as well as contributing to the global common good.
							(3)Nature provides important services for
			 human well-being. For example, forests, floodplains, and wetlands are a natural
			 bulwark against catastrophic flooding and severe drought, and coral reefs and
			 mangroves reduce the impact of large storms on coastal populations, thereby
			 reducing damages from extreme weather and the need for disaster
			 assistance.
							(4)Natural ecosystems
			 serve as a buffer between wildlife and human populations, minimizing the
			 transmission of highly infectious diseases from animals to people.
							(5)Many of the most
			 commonly prescribed medicines in the United States are derived directly from
			 natural compounds or patterned after them. The preservation of natural areas
			 and wild species offers the world a rich source of potential cures and
			 treatments for disease and pain.
							(6)The survival of
			 many animal and plant species is endangered by poaching and excessive
			 harvesting, by the presence of toxic chemicals in water, air and soil, and by
			 the destruction of habitats.
							(7)Degradation of
			 land and water resources impedes efforts to improve agricultural productivity,
			 which will be critical to feeding the world’s growing population and is a key
			 engine of economic growth in developing countries.
							(8)The construction
			 of dams and expansion in biofuel production in developing countries without the
			 necessary environmental safeguards or consultation with the local populations
			 threatens the sustainability of aquatic ecosystems and the services they
			 provide for purifying, storing, and delivering water.
							(9)The continuing and
			 accelerating alteration, destruction, and loss of forests and other natural
			 habitats in developing countries can result in—
								(A)shortages of
			 fuel;
								(B)loss of
			 biologically productive wetlands;
								(C)siltation of
			 lakes, reservoirs, and irrigation systems;
								(D)floods, soil
			 erosion and landslides;
								(E)decimation and
			 dislocation of indigenous peoples;
								(F)extinction of
			 plant and animal species;
								(G)reduced capacity
			 for food production;
								(H)loss of genetic
			 resources;
								(I)desertification;
								(J)increased
			 greenhouse gas emissions; and
								(K)destabilization of
			 the earth’s climate.
								(10)Women often are
			 especially vulnerable to the impact of natural resource degradation and climate
			 change because they produce most of the food and collect most of the water and
			 firewood in many countries.
							(11)Mismanagement and
			 unregulated exploitation of natural resources has fueled conflict and
			 corruption in many developing countries.
							(12)Illicit trade in
			 natural resources not only robs poor countries of valuable economic and
			 environmental resources, but often perpetrates political instability and human
			 rights abuses, including sexual violence and the use of children as soldiers,
			 bonded labor and sex slaves.
							(13)Illegal logging,
			 fishing, and mining in developing countries flood the international market with
			 low-cost products that undercut the competitiveness of responsible companies in
			 the United States.
							(14)Economic growth
			 generally raises energy consumption, and often results in increased emissions
			 of greenhouse gases as well as greater pollution of air, land, and
			 water.
							(15)If current trends
			 in the degradation of natural resources in developing countries continue, they
			 will severely undermine the best efforts to meet basic human needs, to achieve
			 sustained economic growth, and to prevent international tension and
			 conflict.
							(16)Animals,
			 including livestock, companion animals, and wildlife, are important to human
			 economic, environmental, and social development as well as to human quality of
			 life. Animals and the people who depend upon them in developing countries will
			 be particularly vulnerable to climate-related natural disasters unless
			 adaptation and mitigation measures are utilized.
							(17)The world faces
			 enormous, urgent, and complex challenges in conserving and protecting natural
			 resources while fostering economic development, requiring extensive and
			 sustained cooperation between the United States, developing countries and the
			 international community as a whole.
							(b)Statement of
			 policyIt is the policy of the United States to work in
			 cooperation with the international community to reduce biodiversity loss and
			 the degradation of natural ecosystems, adapt to and mitigate climate change,
			 and integrate principles of environmental sustainability into policies and
			 programs for international development.
						1502.Goal and
			 objectives
						(a)GoalThe
			 goal of assistance under this chapter is to help partner countries maximize the
			 environmental sustainability of their development policies and programs.
						(b)ObjectivesIn
			 furtherance of the goal described in subsection (a), assistance under this
			 chapter shall be designed to help partner countries achieve the following
			 objectives:
							(1)Protecting and
			 restoring natural ecosystems.
							(2)Conserving
			 biological diversity.
							(3)Mitigating and
			 adapting to climate change.
							(4)Reducing pollution
			 of air, land and water.
							(5)Increasing energy
			 efficiency.
							(6)Expanding access
			 to clean, renewable energy sources and technologies.
							(7)Building capacity
			 for sound natural resource management.
							(c)ImplementationAssistance
			 under this chapter should be implemented in a manner that—
							(1)incorporates and
			 aligns with partner country strategies, plans and priorities;
							(2)gives due regard
			 to the rights and interests of local and forest-dependent communities,
			 indigenous peoples, and marginalized and vulnerable social groups, and ensures
			 their full and effective participation in all stages of program planning,
			 implementation, and evaluation; and
							(3)promotes and
			 integrates women’s empowerment and gender equality.
							1503.Global
			 conservation strategy
						(a)In
			 generalThe strategy required under section 1019 with respect to
			 protecting and restoring the natural environment shall be known as the
			 Global Conservation Strategy.
						(b)ContentsThe
			 Global Conservation Strategy shall include, in addition to the elements
			 required under section 1019(b), plans for achieving the goal and objectives of
			 section 1502.
						(c)GuidelinesThe
			 Global Conservation Strategy should—
							(1)establish priority
			 countries, regions or natural ecosystems for reducing environmental
			 degradation;
							(2)identify the
			 economic, health, and conflict-prevention benefits to be achieved through
			 implementation of the strategy;
							(3)establish policy
			 guidance to link investments in specific conservation programs to the broader
			 goals of reducing poverty and alleviating human suffering, and to integrate
			 environmental goals into country-based and sector-based strategies;
							(4)identify and
			 improve United States policies that affect the conservation of critical natural
			 resources and biodiversity abroad;
							(5)seek to encourage
			 and leverage participation from the private sector, other donor governments,
			 governments of developing countries, international financial institutions, and
			 other international organizations to implement the strategy;
							(6)address the
			 anticipated effects of climate change on highly vulnerable communities and
			 populations and on the achievement of key objectives; and
							(7)include a review
			 of all executive orders and regulations that may have an impact on the
			 strategy.
							1504.Assistance for
			 environmental sustainability
						(a)AuthorizationThe
			 Administrator is authorized to use funds made available under section 1015 to
			 further the goal and objectives of this chapter in partner countries.
						(b)ActivitiesAssistance
			 provided under subsection (a) shall include the following:
							(1)Protecting and
			 restoring natural ecosystems
								(A)Conserving,
			 sustainably managing, and restoring natural ecosystems.
								(B)Establishing,
			 restoring, protecting, and maintaining protected areas, parks and
			 reserves.
								(C)Developing and
			 improving governance structures, resource rights and responsibilities, and land
			 use planning to reduce degradation, destruction, and illegal use of natural
			 ecosystems.
								(D)Reducing
			 greenhouse gas emissions from land use and land-use change, the destruction of
			 wetlands and peatlands and forestry, including deforestation and forest
			 degradation and enhancement of forest carbon stocks.
								(E)Studying and
			 assessing the economic value of natural ecosystems and their contributions to
			 addressing poverty-related issues.
								(F)Developing
			 alternatives and disincentives to destructive farming, fishing, and forestry
			 practices.
								(2)Conserving
			 biological diversity
								(A)Protecting and
			 maintaining wildlife and plant habitats, both land and sea.
								(B)Developing sound
			 wildlife management and plant conservation policies and programs at the local,
			 national, and international levels.
								(C)Identifying,
			 studying, and cataloging animal and plant species.
								(D)Establishing
			 effective policies and regulations to reduce loss of biological
			 diversity.
								(E)Enacting and
			 enforcing anti-poaching measures, including through alternative livelihood
			 opportunities.
								(F)Educating local
			 communities, including civil society organizations, governments and
			 intermediate representative institutions, about the importance and benefits of
			 conserving biological diversity.
								(3)Mitigating and
			 adapting to climate change
								(A)Researching and
			 assessing climatological and socioeconomic factors to identify and prioritize
			 vulnerable populations and natural ecosystems and likely impacts.
								(B)Developing
			 national and regional climate change adaptation and mitigation plans.
								(C)Planning,
			 financing and implementing adaptation programs and activities.
								(D)Increasing
			 resilience to and preparedness for climate change and its impacts among highly
			 vulnerable communities and populations, including through capacity
			 building.
								(E)Supporting the
			 identification and adoption of appropriate renewable and efficient energy
			 technologies.
								(4)Reducing
			 pollution of air, land and water
								(A)Monitoring,
			 regulating, and mitigating pollutants to air, land and water.
								(B)Designing,
			 promoting and utilizing clean technologies and practices.
								(C)Increasing the
			 quality, quantity, and transparency of data regarding the monitoring,
			 regulation and mitigation of pollutants.
								(D)Developing public
			 awareness campaigns and promoting civic participation in environmental
			 stewardship.
								1505.Assistance for
			 sustainable energy and natural resource management
						(a)FindingsCongress
			 finds the following:
							(1)Access to energy is essential for economic
			 growth, public health, clean water, sanitation, transportation, communication,
			 agricultural activities, and the overall progress of developing
			 countries.
							(2)Many developing
			 countries lack access to the financial resources and technology necessary to
			 locate, explore, and develop indigenous natural resources.
							(3)Black carbon
			 contributes to pollution, health concerns, and significantly warms the Earth’s
			 climate system by absorbing radiation, converting it into heat, and releasing
			 heat energy into the atmosphere.
							(4)Clean, efficient
			 and renewable energy sources are vital to sustain economic growth and protect
			 human health.
							(5)Energy must be
			 accessible to the poor in order to ensure that basic human needs are
			 met.
							(6)Title V of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.) requires the
			 United States to work with developing countries in assessing and finding ways
			 to meet their energy needs through alternatives to nuclear energy that are
			 consistent with economic factors, material resources, and environmental
			 protection.
							(7)Proper management
			 of natural resources can provide the basis for sustainable development while
			 the mismanagement and unregulated exploitation of natural resources has fueled
			 conflict and corruption in many countries around the world.
							(b)AuthorizationThe
			 Administrator is authorized to use funds made available under this chapter for
			 programs to promote clean energy technologies, responsible stewardship of
			 natural resources, and reliable access by the poor to energy.
						(c)ActivitiesAssistance
			 authorized under subsection (b) shall include the following:
							(1)Increasing
			 energy efficiency
								(A)Development of
			 sound national energy and electricity plans.
								(B)Improving the
			 efficiency of electricity transmission, distribution, and consumption.
								(C)Building local
			 capacity to monitor and regulate the energy sector.
								(2)Expanding access
			 to clean, renewable energy sources and technologies
								(A)Improving the
			 availability of renewable electricity generation from wind, solar, sustainably
			 and locally produced biomass, geothermal, marine, or hydrokinetic
			 sources.
								(B)Expanding the
			 deployment of low or zero emission technologies.
								(C)Increasing access
			 to clean energy technologies, especially in rural areas.
								(D)Improving
			 transportation system and vehicle efficiency.
								(E)Reducing black
			 carbon emissions, including through the use of clean cookstoves.
								(F)Building local
			 capacity to operate, maintain and improve clean energy technologies.
								(G)Mitigating the
			 impacts of energy alternatives on natural resources and natural
			 ecosystems
								(3)Building
			 capacity for sound natural resource management
								(A)Enhancing the
			 transparency of revenues generated from natural resource extraction.
								(B)Improving the
			 security of land tenure and property rights, especially for marginalized
			 groups.
								(C)Building local
			 capacity to assess, monitor, and regulate access to natural resources and to
			 evaluate the social and environmental effects of extraction.
								(D)Improving local
			 capacity to assess the value of environmental services.
								1506.Environmental
			 restrictions
						(a)RestrictionAssistance
			 authorized under this subtitle shall not be provided for programs, projects,
			 and activities that—
							(1)introduce invasive
			 and nonnative plant species;
							(2)cause the
			 destruction or degradation of existing natural ecosystems, natural parks, or
			 similar protected areas;
							(3)result in or cause
			 a loss of biological diversity or adversely impact rare, threatened, or
			 endangered plant and animal species;
							(4)involve
			 destructive farming, fishing, and forest harvesting practices such as slash and
			 burn agriculture; or
							(5)provide for the
			 construction of dams or other water control structures that flood natural
			 ecosystems.
							(b)WaiverThe
			 Administrator may waive the restrictions contained in subsection (a) if the
			 Administrator determines and reports to the appropriate congressional
			 committees that—
							(1)the proposed
			 program, project, or activity is vital to improving the livelihoods of the
			 rural poor;
							(2)the proposed
			 program will be conducted in an environmentally sound manner that supports
			 sustainable development; and
							(3)appropriate
			 mitigation activities will be undertaken.
							1507.Environmental
			 impact statements and assessments
						(a)In
			 generalIn implementing programs, projects, and activities under
			 this subtitle, the Administrator shall take fully into account the impact of
			 such programs and projects upon the environment and natural resources of
			 developing countries.
						(b)Required
			 statements and assessmentsSubject to such procedures as the
			 Administrator considers appropriate, the Administrator shall require that all
			 agencies and officials responsible for programs, projects, and activities under
			 this subtitle prepare and take fully into account—
							(1)an environmental
			 impact statement for any proposed program, project, or activity significantly
			 affecting the environment of the global commons outside the jurisdiction of any
			 country, the environment of the United States, or other aspects of the
			 environment which the Administrator may specify; and
							(2)an environmental
			 assessment of any proposed program, project, or activity significantly
			 affecting the environment of any foreign country.
							(c)Matters To be
			 includedEnvironmental impact statements and environmental
			 assessments undertaken pursuant to subsection (b) shall include—
							(1)recommendations
			 for possible alternatives and mitigation measures;
							(2)an estimate of
			 greenhouse gas emissions attributable to the program, project, or activity;
			 and
							(3)a
			 special review of any project that will emit more than 100,000 tons of carbon
			 dioxide.
							(d)Local technical
			 resourcesEnvironmental impact statements and environmental
			 assessments undertaken pursuant to paragraph (b) should, to the maximum extent
			 feasible, use local technical resources.
						(e)ExceptionsThe
			 Administrator may establish exceptions from the requirements of this section
			 for emergency conditions and for cases in which the Administrator determines
			 that compliance with those requirements would be seriously detrimental to the
			 foreign policy interests of the United States.
						(f)Public
			 availability
							(1)In the united
			 statesAll environmental impact statements and environmental
			 assessments shall be published on the Internet website of the Agency not later
			 than 30 days following their completion, and may be accompanied by the Agency’s
			 response to the findings therein.
							(2)In affected
			 countriesTo the extent feasible, all environmental assessments
			 shall be translated into the local language(s) of the affected communities and
			 made available to the partner government, local and international
			 nongovernmental organizations, and affected communities.
							1508.DefinitionsIn this chapter:
						(1)Natural
			 ecosystemThe term natural ecosystem means a dynamic
			 set of living organisms, including plants, animals, and microorganisms
			 interacting among themselves and with the environment in which they live, and
			 includes tropical forests, freshwater, coastal, estuarian and fisheries
			 habitats, coral reefs, natural grasslands, and mangrove forests.
						(2)Greenhouse
			 gasThe term greenhouse gas means carbon dioxide,
			 methane, nitrous oxide, sulfur hexafluoride, hydrofluorocarbons emitted from a
			 chemical manufacturing process at an industrial stationary source, any
			 perfluorocarbon, nitrogen trifluoride, any other anthropogenic gas designated
			 as a greenhouse gas by the Administrator for purposes of this chapter.
						(3)Highly
			 vulnerable communities and populationsThe term highly
			 vulnerable communities and populations means communities and populations
			 that are at risk of substantial adverse impacts of climate change and have
			 limited capacity to respond to such impacts, including impoverished
			 communities, children, women, and indigenous peoples.
						(4)Most vulnerable
			 developing countriesThe term most vulnerable developing
			 countries means, as determined by the Administrator, developing
			 countries that are at risk of substantial adverse impacts of climate change and
			 have limited capacity to respond to such impacts, considering the approaches
			 included in any international treaties and agreements.
						6Improving access
			 to safe water, sanitation, and housing
					1601.Findings and
			 statement of policy
						(a)FindingsCongress
			 finds the following:
							(1)Clean water and
			 sanitation are among the most powerful drivers for human development. They
			 extend opportunity, enhance dignity, and help create a virtuous cycle of
			 improving health and rising wealth.
							(2)Unsafe drinking
			 water, inadequate sanitation, and unsuitable and unhygienic living conditions
			 exact an enormous toll on human health in developing countries, particularly
			 for infants and children.
							(3)Diseases linked to
			 unsafe water and poor sanitation, as well as the time and energy women often
			 devote to collecting water, significantly reduce economic productivity in less
			 developed countries and promote lifecycles of disadvantage.
							(4)Water scarcity has
			 negative consequences for agricultural productivity and food security, and
			 seriously threatens international ability to increase food production at the
			 rate required to meet the needs of the world’s growing population.
							(5)The underlying cause of water scarcity in
			 the large majority of cases is institutional and political, and requires
			 sustainable and effective water resource management.
							(6)Demand for water
			 resources has contributed to armed conflict in many parts of the world, while
			 conflict and civil strife often reduce access to clean water and sanitation for
			 displaced persons and other innocent victims.
							(7)The continued degradation of watersheds
			 threatens the benefits that healthy natural systems provide, and on which
			 people rely.
							(8)The effects of
			 climate change are expected to produce severe consequences for water
			 availability and resource management in many developing countries, which could
			 result in severe and chronic water shortages.
							(9)Unsuitable and unhygienic living conditions
			 can exact a heavy toll on human health and productivity. Adequate housing is
			 often a precondition for the enjoyment of various civic and human rights,
			 including the rights to work, vote, obtain education, receive health care, and
			 access other social services.
							(10)Rapid urbanization and future population
			 growth are expected to exacerbate already limited access to water, as well as
			 to adequate housing.
							(11)Approximately half the world’s population
			 lives in cities, often in slums characterized by unsafe water, poor sanitation,
			 lack of basic services, overcrowding, inferior construction and insecure
			 tenure. Because slum populations are growing rapidly, they require increased
			 attention and better integrated programming.
							(12)Inadequate laws,
			 policies and enforcement mechanisms to protect real property use, lease, and
			 ownership rights often subject slum dwellers to arbitrary, often supra-market
			 rents, forced evictions, threats, and harassment.
							(13)Insecurity of
			 tenure severely inhibits economic development by undermining investment
			 incentives and constraining the growth of credit markets, imperils the ability
			 of families to achieve sustainable livelihoods and assured access to housing,
			 and often contributes to conflict over property rights.
							(14)Women are
			 affected disproportionately by forced evictions and insecure tenure as a result
			 of gender discrimination, often including gender-biased laws that define women
			 as legal minors or otherwise prevent them from owning or leasing land,
			 property, and housing, making them more vulnerable to poverty, violence, and
			 sexual abuse.
							(15)Expanding access
			 to clean water, sanitation, and housing is essential for reducing the global
			 burden of disease, advancing economic and social development, protecting basic
			 human rights, and mitigating sources of conflict.
							(b)Statement of
			 policyIt is the policy of the United States to recognize the
			 human right to water and adequate housing, and to work in cooperation with the
			 international community to ensure access to safe water, sanitation and adequate
			 housing for all people.
						1602.Goal and
			 objectives
						(a)GoalThe
			 goal of assistance under this chapter is to improve living conditions and basic
			 human dignity for the world’s poorest people.
						(b)ObjectivesIn
			 furtherance of the goal of subsection (a), assistance under this chapter shall
			 be designed to help partner countries achieve the following objectives:
							(1)Expanding access
			 to sufficient, safe, and affordable water for personal and domestic use.
							(2)Upgrading and
			 expanding basic sanitation.
							(3)Increasing access
			 to adequate housing.
							(4)Improving the
			 management of water and related resources for greater sustainability.
							(5)Enhancing planning
			 for sustainable urban development.
							1603.Global
			 strategy for water, sanitation and housing
						(a)In
			 generalThe strategy required under section 1019 with respect to
			 improving access to safe water, sanitation, and housing shall be known as the
			 Global Water, Sanitation and Housing Strategy.
						(b)ContentsThe
			 Global Water, Sanitation and Housing Strategy shall include, in addition to the
			 elements required under section 1019(b), plans for achieving the goal and
			 objectives of section 1602.
						(c)GuidelinesThe
			 Global Water, Sanitation and Housing Strategy should—
							(1)include targets
			 for providing, on a sustainable basis, first-time access to safe water, basic
			 sanitation, and adequate housing;
							(2)prioritize
			 improvements for the poorest people living under the most inadequate
			 conditions;
							(3)explain how
			 policies and programs relating to water, sanitation and housing will be
			 integrated with other policies and programs under this title;
							(4)explain how
			 programs and policies under the strategy will contribute to meeting
			 internationally agreed targets relating to access to safe drinking water and
			 basic sanitation and improving the lives of slum dwellers;
							(5)maximize
			 efficiency in water use and sustainability of water supplies;
							(6)identify and
			 promote best practices for mobilizing and leveraging public-private
			 partnerships;
							(7)address the
			 effects of climate change on achieving the goal of this chapter;
							(8)evaluate the
			 impact of urbanization and general migration trends on water, sanitation, and
			 housing;
							(9)utilize expertise
			 within the United States Government by improving policy and program
			 coordination among relevant Federal agencies, including the Department of
			 State, the United States Agency for International Development, the Millennium
			 Challenge Corporation, the Centers for Disease Control and Prevention, the
			 National Oceanic and Atmospheric Administration, the United States Geological
			 Survey, and the Environmental Protection Agency; and
							(10)strengthen
			 strategic coordination with, build on the expertise of, and encourage
			 contributions from, a wide variety of stakeholders, including partner
			 governments, the private sector and nongovernmental organizations.
							1604.Assistance for
			 water, sanitation and housing
						(a)AuthorizationThe
			 Administrator is authorized to use funds made available under section 1015 to
			 further the goal and objectives of this chapter in partner countries.
						(b)ActivitiesAssistance
			 authorized under subsection (a) shall include the following:
							(1)Expanding access
			 to clean water and sanitation
								(A)Assessing water,
			 sanitation, and hygiene needs.
								(B)Developing
			 additional, affordable, accessible, and reliable water supplies.
								(C)Expanding the
			 coverage of existing water and sanitation systems to reach previously
			 underserved populations.
								(D)Improving water
			 and sanitation infrastructure.
								(E)Increasing the safety, reliability, and
			 sustainability of, and equity in access to, water supplies, sanitation
			 infrastructure, and hygiene services.
								(F)Promoting more
			 efficient and sustainable use of water supplies.
								(G)Fostering
			 integrated river basin and watershed management.
								(H)Increasing
			 awareness and use of healthy hygiene practices.
								(I)Building the
			 capacity of partner countries to plan and manage water resources in an
			 efficient, transparent, inclusive and environmentally sustainable
			 manner.
								(J)Promoting
			 international and regional cooperation to share technologies and best
			 practices.
								(K)Mitigating
			 conflict over water resources.
								(L)Conducting
			 research and developing technology to further the goal and objectives of this
			 chapter.
								(2)Expanding access
			 to adequate housing
								(A)Assessing housing
			 and infrastructure needs.
								(B)Upgrading existing
			 housing to meet international humanitarian standards.
								(C)Incentivizing the
			 construction of affordable housing units.
								(D)Improving
			 community infrastructure, such as sidewalks, drainage ditches, and public
			 lighting.
								(E)Enhancing
			 recognition and protection of legal rights to the ownership, lease and use of
			 real property.
								(F)Reducing gender
			 and other discrimination in housing, property ownership, and municipal
			 services.
								(G)Developing and
			 enforcing reasonable housing and construction codes to protect low-income
			 residents and buyers.
								(H)Encouraging the
			 development and expansion of commercially oriented housing markets in partner
			 countries, including home mortgage and insurance markets and financing for
			 municipal infrastructure.
								(I)Building the
			 capacity of partner countries for improved urban planning and
			 management.
								1605.DefinitionsIn this chapter—
						(1)the term
			 adequate housing means housing that meets international
			 humanitarian standards and includes—
							(A)legal security of
			 tenure;
							(B)availability of
			 services, materials, facilities, and infrastructure;
							(C)affordability;
							(D)habitability;
							(E)accessibility;
							(F)location;
			 and
							(G)cultural adequacy;
			 and
							(2)the term
			 living conditions means the adequacy of water, sanitation, and
			 housing for human habitation.
						7Fostering gender
			 equality
					1701.Findings and
			 statement of policy
						(a)FindingsCongress finds the following:
							(1)Women and girls are the majority of the
			 world’s poor, unschooled, unhealthy, and underfed.
							(2)Women around the world often work under
			 substandard conditions, for longer hours, and with lower compensation, less
			 income stability and fewer economic opportunities than men.
							(3)Women are often
			 excluded by law or practice from participating fully and equally in the
			 political, economic, and social life of their country.
							(4)Women own
			 significantly less land than men and experience numerous barriers to ownership.
			 Access to land and property rights offers women greater economic opportunity
			 and security, greater protection from physical harm, better access to health,
			 education, and financial services, and improved social status.
							(5)Displaced,
			 refugee, and stateless women and girls in humanitarian emergencies, conflict
			 settings, and natural disasters are at extreme risk of violence, exploitation
			 and intimidation.
							(6)Violence against
			 women dramatically impedes progress in meeting global health goals, including
			 efforts to reduce maternal mortality and reverse the spread of HIV/AIDS.
							(7)Ensuring that
			 women have the ability to effectively plan families is one of the keys to
			 expanding their economic opportunities. Yet hundreds of millions of women lack
			 access to affordable, effective, and appropriate contraceptive methods and
			 reproductive health care, putting them at greater risk of unintended
			 pregnancies and serious health complications.
							(8)Studies have shown
			 that investments in women and girls have broad multiplier effects, particularly
			 in the areas of health and education, which over the long run can significantly
			 improve the future of communities and countries.
							(9)Investments in
			 women and girls can play a key role in reducing poverty, countering violent
			 extremism, promoting stability, fostering tolerance and reconciliation, and
			 building strong and vibrant civil societies.
							(10)Increasing
			 women’s access to economic opportunities is crucial to preventing and
			 responding to domestic and sexual violence.
							(11)Fostering gender
			 equality requires strengthening rules, practices, and institutions that protect
			 the rights of women and men, girls and boys, as well as including them in the
			 design, implementation, and monitoring of programs to reduce poverty and
			 alleviate human suffering.
							(b)Statement of
			 policyIt is the policy of the United States to—
							(1)invest in women
			 and girls in partner countries as a matter of justice and human rights as well
			 as to promote sustainable development and achieve internationally agreed
			 development goals;
							(2)include women and
			 the organizations that represent them in the design, implementation, and
			 monitoring of programs under this title;
							(3)mainstream into
			 the design, implementation, and evaluation of policies and programs at all
			 levels an understanding of the distinctive impact that such policies and
			 programs may have on women and girls, men and boys; and
							(4)promote equal opportunities for all people,
			 regardless of sex, to achieve their personal potential and maximize their
			 contributions to the development of their families, communities, and
			 countries.
							1702.Goal and
			 objectives
						(a)GoalThe
			 goal of assistance under this chapter is to promote women’s empowerment, gender
			 equality, and gender integration.
						(b)ObjectivesIn
			 furtherance of the goal of subsection (a), assistance under this chapter shall
			 be designed to help partner countries achieve the following objectives:
							(1)Increasing
			 educational, economic, and political opportunities for women and girls.
							(2)Building the
			 capacity of women and girls to participate fully in decisions that affect their
			 lives.
							(3)Reducing legal and
			 social barriers to women’s participation in economic activity and political
			 processes.
							(4)Expanding the
			 collection of sex-disaggregated data and the use of gender analysis.
							(5)Integrating gender
			 considerations into all international development policies and programs,
			 including those carried out by all USAID bureaus, offices, and missions.
							1703.Global
			 strategy for gender equality
						(a)In
			 generalThe strategy required under section 1019 with respect to
			 fostering gender equality shall be known as the Global Strategy for
			 Gender Equality.
						(b)ContentsThe
			 Global Strategy for Gender Equality shall include, in addition to the elements
			 required under section 1019(b), plans for achieving the goal and objectives in
			 section 1702.
						(c)GuidelinesThe
			 Global Strategy for Gender Equality should—
							(1)be coordinated and
			 integrated with the comprehensive international strategy to prevent and respond
			 to violence against women and girls, as required under section 3203, and with
			 each sector strategy of development, as described in section 1019;
							(2)include plans for
			 preventing child marriage;
							(3)address the ways in which the exclusion of,
			 and discrimination against, women hinders economic growth and heightens the
			 risks of conflict and instability;
							(4)discuss
			 exclusionary and discriminatory practices that are particularly harmful for the
			 achievement of United States development goals and identify the countries in
			 which such practices occur;
							(5)include plans for
			 hiring, training, deploying and retaining a diverse USAID workforce with
			 appropriate expertise and responsibility for promoting women’s empowerment,
			 gender equality and gender integration around the world;
							(6)establish policy
			 and guidance for integrating gender considerations into all other international
			 development strategies and programs;
							(7)ensure that the
			 goal and objectives of this chapter are reflected in the USAID’s procurement
			 regulations and procedures; and
							(8)build
			 accountability for gender integration into monitoring and evaluation
			 systems.
							(d)PreparationThe Global Strategy for Equality shall be
			 prepared by the Director of the Office of Gender Equality and Women’s
			 Empowerment, in coordination with the Policy, Planning and Learning Bureau and
			 the Ambassador-at-Large for Global Women’s Issues.
						1704.Assistance for
			 gender equality
						(a)In
			 generalThe Administrator is
			 authorized to use funds made available under section 1015 to further the goal
			 and objectives of this chapter in partner countries.
						(b)ActivitiesAssistance
			 authorized under subsection (a) shall include—
							(1)integrating women
			 into the political, social, and economic systems of partner countries;
							(2)developing laws,
			 regulations, and policies that promote equal rights and prohibit discrimination
			 in partner countries;
							(3)providing
			 leadership and technical training that improves the capacity of women and girls
			 in partner countries to participate fully in decisions that affect their
			 lives;
							(4)enhancing the capacity of partner countries
			 to undertake analysis of the specialized needs of women and girls in health,
			 water, sanitation, housing, education, food, legal and financial services, and
			 other sectors, and to develop policies and programs to meet those needs;
							(5)enhancing the
			 capacity of partner countries to prevent and respond to violence against women
			 and girls; and
							(6)research and
			 innovation to improve the design, implementation, and monitoring and evaluation
			 of United States foreign assistance for greater effectiveness in promoting
			 gender equality and reducing sexual and gender-based violence.
							1705.Office of
			 Gender Equality and Women’s Empowerment
						(a)EstablishmentThere
			 is established, within the United States Agency for International Development,
			 an Office of Gender Equality and Women’s Empowerment (referred to in this
			 section as the Office).
						(b)DirectorThe Office shall be headed by a Director
			 (referred to in this section as the Director), who shall be
			 highly qualified in matters relating to international development and gender
			 integration. The Director shall report directly to the Administrator and
			 consult regularly with the Ambassador-at-Large for Global Women’s
			 Issues.
						(c)DutiesThe
			 Director shall—
							(1)advise the Administrator on matters
			 relating to the advancement of women’s global development;
							(2)lead and coordinate all efforts of the
			 United States Agency for International Development to empower women and promote
			 gender equality in developing countries, including efforts to prevent and
			 respond to gender-based violence;
							(3)direct the preparation of the Global
			 Strategy for Gender Equality under section 1703;
							(4)mainstream into
			 the design, implementation, and evaluation of policies and programs at all
			 levels an understanding of the distinctive impact that such policies and
			 programs may have on women and girls;
							(5)assist other bureaus, offices, and overseas
			 missions in designing and revising strategies, programs, projects and
			 activities to empower women and promote gender equality;
							(6)monitor and
			 evaluate the impact on women and girls of programs carried out by USAID;
			 and
							(7)disseminate
			 information about lessons learned and best practices for advancing women’s
			 global development throughout USAID and other relevant Federal agencies.
							1706.Prevention of
			 child marriage
						(a)FindingsCongress
			 finds the following:
							(1)Child marriage,
			 also known as forced marriage or early marriage,
			 is a harmful traditional practice that deprives girls of their dignity and
			 human rights.
							(2)Child marriage as
			 a traditional practice, as well as through coercion or force, is a violation of
			 article 16 of the Universal Declaration of Human Rights, which states,
			 Marriage shall be entered into only with the free and full consent of
			 intending spouses.
							(3)Factors
			 perpetuating child marriage include poverty, a lack of educational or
			 employment opportunities for girls, parental concerns to ensure sexual
			 relations within marriage, the dowry system, and the perceived lack of value of
			 girls.
							(4)Child marriage has
			 negative effects on the health of girls, including significantly increased risk
			 of maternal death and morbidity, infant mortality and morbidity, obstetric
			 fistula, and sexually transmitted diseases, including HIV/AIDS.
							(5)Most countries
			 with high rates of child marriage have a legally established minimum age of
			 marriage, yet child marriage persists due to strong traditional norms and the
			 failure to enforce existing laws.
							(6)Investments in
			 girls’ schooling, creating safe community spaces for girls, and programs to
			 build skills for out-of-school girls are all effective and demonstrated
			 strategies for preventing child marriage by addressing conditions of poverty,
			 low status, and social norms that contribute to child marriage.
							(b)Statement of
			 policyIt is the policy of the United States to seek the
			 elimination of the practice of child marriage.
						(c)AuthorizationThe
			 Administrator is authorized to use funds made available under this chapter for
			 programs to prevent the incidence of child marriage in partner countries
			 through the promotion of educational, health, economic, social, and legal
			 rights of girls and women.
						(d)PriorityIn
			 providing assistance authorized under subsection (c), the Administrator should
			 give priority to—
							(1)areas or regions
			 in developing countries in which 40 percent or more of girls under the age of
			 18 are married; and
							(2)activities
			 to—
								(A)expand and
			 replicate existing community-based programs that are successful in preventing
			 the incidence of child marriage;
								(B)establish pilot
			 projects to prevent child marriage; and
								(C)share evaluations
			 of successful programs, program designs, experiences, and lessons.
								1707.Coordination
			 of efforts to prevent child marriage
						(a)DesignationThe
			 Administrator shall designate an official to lead and coordinate policies and
			 programs of the Agency to prevent child marriage.
						(b)Additional
			 dutiesIn addition to the responsibilities described in
			 subsection (a), the official designated under subsection (a) shall—
							(1)ensure that
			 efforts to prevent child marriage are integrated into the relevant country and
			 sector strategies prepared in accordance with sections 1018 and 1019;
			 and
							(2)collect and
			 disseminate information on—
								(A)best practices for
			 preventing and reducing the incidence of child marriage;
								(B)the incidence of
			 child marriage in partner countries where the practice of child marriage is
			 prevalent; and
								(C)the relationship
			 between prevalence of child marriage and the achievement of development
			 goals.
								(c)ConsultationIn
			 carrying out the duties under this section, the official designated under
			 subsection (a) shall consult with a wide range of relevant stakeholders.
						1708.DefinitionsIn this chapter:
						(1)Child
			 marriageThe term child
			 marriage means the marriage of a girl or a boy who has not reached the
			 minimum legal age for marriage in the country of residence, or where there is
			 no such law, under the age of 18.
						(2)Gender
			 analysisThe term gender analysis means the
			 systematic examination of the different roles, rights, resources, constraints,
			 and opportunities of men and women, boys and girls, in a society, economy,
			 community or family.
						(3)Gender
			 equalityThe term gender equality means equal
			 opportunities for all people, regardless of sex, to achieve their personal
			 potential and maximize their contributions to the development of their
			 families, communities, and countries.
						(4)Gender
			 integrationThe term gender integration means
			 incorporating gender analysis and the resulting recommendations in all
			 policies, budgets, programming, and performance monitoring and
			 evaluation.
						8Strengthening
			 democratic governance
					1801.Findings and
			 statement of policy
						(a)FindingsCongress
			 finds the following:
							(1)Democratic
			 development, political pluralism, and respect for internationally recognized
			 human rights are intrinsically linked to economic and social progress. Efforts
			 to reduce poverty and promote broad-based economic growth are more effective
			 and sustainable in a political environment in which fundamental freedoms and
			 the rule of law are respected, government institutions are broadly
			 representative, and corruption is held to a minimum.
							(2)Violent extremism
			 that threatens United States national security flourishes where democratic
			 governance is weak, justice uncertain, and legal avenues for change in short
			 supply.
							(3)Democracy can only
			 be sustained in a society in which the legitimacy of the government rests
			 firmly on the expressed consent of the governed; the rights of all citizens,
			 including minorities, are respected and protected; and there is effective
			 civilian control over the military and security forces.
							(4)There is a growing
			 worldwide movement toward more open, just and democratic societies. This trend
			 is essential to achieving the United States ultimate objective of worldwide
			 respect for human rights and fundamental freedoms without distinction as to
			 race, sex, language, religion, sexual orientation, or gender identity. At the
			 same time, this trend holds great promise for promoting the peace of the world
			 and the foreign policy, security, and general welfare of the United
			 States.
							(5)Preventing mass
			 atrocities is a core national security interest and a core moral responsibility
			 of the United States. Governmental engagement on atrocities too often arrives
			 too late, when opportunities for prevention or low-cost, low-risk action have
			 been missed. By helping partner countries to strengthen democratic institutions
			 and practices and to manage diversity peacefully, responsibly and equitably,
			 USAID can address many of the structural conditions that give rise to mass
			 atrocities.
							(6)Persons belonging
			 to racial, ethnic, religious, and linguistic minorities, as well as lesbians,
			 gays, bisexuals, and transgender individuals, and persons with disabilities are
			 often subjected to discrimination, harassment, exploitation, intimidation, and
			 exclusion. United States policies and programs should seek to foster equal
			 opportunity and equal access to justice for all people, including marginalized
			 groups.
							(7)Civil society
			 organizations and activists worldwide contribute in unique and essential ways
			 to development as innovative agents of change and social transformation. In
			 particular, such organizations have an important role to play in bringing the
			 voices of the poor to influence government policies, and to hold governments
			 and other powerful actors to account for their actions. A diverse, strong, and
			 independent civil society sector is critical for the sustainable reduction of
			 poverty.
							(8)Democracy cannot be imposed from without.
			 However, the United States should encourage all states to meet their
			 obligations under international law to uphold and protect human rights and
			 fundamental freedoms, and should support the aspirations of those who seek
			 through peaceful means to make their governments more democratic and
			 accountable.
							(9)Democracy takes
			 time to become firmly rooted in society and in the political system. While
			 short-term interventions can be important and effective means for preventing
			 abuses and opening windows of opportunity, democratic development generally
			 requires sustained effort and a comprehensive approach.
							(b)Statement of
			 policyIt is the policy of the United States to—
							(1)support democratic
			 aspirations and values, foster the spread of democratic institutions, and
			 encourage universal respect for internationally recognized human rights,
			 including civil and political liberties;
							(2)recognize that, to
			 be successful, such support must not be defined narrowly in terms of parties
			 and elections and government institutional capacity building, but must include
			 other, equally important, aspects of democratic development, including—
								(A)independent and
			 balanced media;
								(B)impartial and
			 competent judicial processes that deliver access to justice;
								(C)respect for human
			 rights and fundamental freedoms; and
								(D)a vibrant civil
			 society that engages meaningfully with government; and
								(3)take into
			 consideration a country’s commitment to good governance, respect for the rule
			 of law and protection of internationally recognized human rights in providing
			 assistance under this subtitle.
							1802.Goal and
			 objectives
						(a)GoalThe
			 goal of assistance under this chapter is to strengthen democratic institutions
			 and practices and promote human rights in partner countries.
						(b)ObjectivesIn
			 furtherance of the goal of subsection (a), assistance under this chapter shall
			 be designed to help partner countries achieve the following objectives:
							(1)Improving government responsiveness,
			 accountability, transparency and effectiveness.
							(2)Increasing the
			 capacity and participation of civil society.
							(3)Strengthening the
			 observance of internationally recognized human rights and the rule of
			 law.
							(4)Fostering
			 political competition and consensus-building.
							(5)Protecting and
			 expanding democratic space for civil society organizations to operate.
							1803.Assistance for
			 democratic strengthening
						(a)In
			 generalThe Administrator is
			 authorized to use funds made available under section 1015 to further the goal
			 and objectives of this chapter in partner countries.
						(b)ActivitiesAssistance authorized under subsection (a)
			 shall include support for the following:
							(1)Conducting free,
			 legitimate, credible, and fair national, state, and local elections.
							(2)Developing and
			 strengthening open, democratic, peaceful and effective political
			 parties.
							(3)Enhancing the
			 responsiveness and effectiveness of public administration.
							(4)Building
			 professional, transparent and responsible legislatures.
							(5)Developing and
			 strengthening free, independent and professional media.
							(6)Fostering
			 inclusive and transparent legislative and regulatory processes at all levels of
			 government.
							(7)Decentralization
			 efforts and the development of capable, representative local government
			 institutions.
							(8)Strengthening
			 civilian, democratic control over the military.
							(9)Combating
			 corruption and promoting financial integrity.
							(10)Improving the independence, impartiality,
			 transparency and competence of judicial officials and processes.
							(11)Revising and modernizing laws,
			 constitutions, and legal frameworks.
							(12)Expanding access of crime victims and
			 witnesses to legal information and services.
							(13)Promoting
			 official recognition of, and respect in practice for, internationally
			 recognized human rights.
							(14)Supporting and
			 assisting international and domestic courts and tribunals investigating and
			 prosecuting instances of mass atrocities.
							(15)Rehabilitating
			 victims of torture, including activities specifically designed to treat the
			 physical and psychological effects of torture.
							(16)Preventing and
			 responding to abuses such as human trafficking, sexual and gender-based
			 violence, the conscription of children into armed forces, the use of child
			 labor and the practice of child marriage.
							(17)Strengthening the
			 capacity of civil society organizations to participate effectively in public
			 life and provide input into government decisions.
							(18)Increasing citizen awareness of rights and
			 responsibilities, and encouraging greater participation in political
			 processes.
							(19)Promoting
			 tolerance, dialogue, and peaceful dispute resolution.
							(20)Reducing the risk
			 of mass atrocities through early warning and early action.
							(21)Fostering equal
			 rights and equal opportunities for marginalized groups.
							(22)Countering laws,
			 regulations, policies, and practices that restrict civil space.
							(23)Expanding public
			 access to information and communications, including through the
			 Internet.
							(24)Implementing Action Plans for Human Rights
			 and Democracy prepared pursuant to section 3103.
							1804.Advisory
			 Committee on Democracy Promotion
						(a)EstablishmentThere
			 is established an Advisory Committee on Democracy Promotion (in this section
			 referred to as the Advisory Committee). The Advisory Committee
			 shall report to the Secretary and the Administrator.
						(b)PurposeThe
			 purpose of the Advisory Committee is to review and make recommendations on how
			 to improve United States Government efforts to promote democracy
			 internationally.
						(c)DutiesThe
			 duties of the Advisory Committee shall include consulting with, providing
			 information to, and advising the Secretary and the Administrator on issues
			 relating to democracy promotion in the formulation and implementation of United
			 States foreign policy and foreign assistance, including such matters as—
							(1)the means by which
			 the United States Government should promote democracy, depending on
			 circumstances in foreign countries;
							(2)the integration of
			 democracy considerations into United States diplomatic and development
			 efforts;
							(3)the special
			 challenges of setting indicators and measuring impact in the field of democracy
			 and governance;
							(4)lessons learned
			 and best practices in international democracy promotion;
							(5)the balance
			 between strengthening civil society and strengthening governance;
							(6)the application of
			 principles of country ownership in undemocratic or democratic transition
			 countries;
							(7)the application of
			 marking and branding rules to democracy programs;
							(8)the consistency of
			 democracy policies and programs across Federal agencies; and
							(9)the parameters for
			 operating in undemocratic and conflict settings.
							(d)Membership
							(1)Number and
			 appointmentThe Advisory Committee shall be composed of 8
			 individuals appointed by the Secretary and 7 individuals appointed by the
			 Administrator who are experts in various aspects of the field of international
			 democracy, human rights, and good governance.
							(2)TermsMembers
			 of the Advisory Committee shall serve a term of 2 years, and may be appointed
			 to consecutive terms.
							(3)Individual
			 capacityMembers of the Advisory Committee shall serve in an
			 individual, not a representative, capacity.
							(4)Chairperson and
			 vice chairpersonThe Chairperson of the Advisory Committee shall
			 be designated by the Secretary, and the Vice Chairperson of the Advisory
			 Committee shall be designated by the Administrator, at the time of their
			 appointment to the Advisory Committee.
							(e)Report
							(1)In
			 generalThe Advisory Committee shall submit to the Secretary and
			 the Administrator on an annual basis a report that describes the activities of
			 the Advisory Committee during the preceding year.
							(2)Availability to
			 publicThe report required by paragraph (1) shall be made
			 publicly available on the Internet.
							(f)MeetingsThe
			 Advisory Committee shall hold not less than 4 meetings each year.
						(g)SubcommitteesThe
			 Advisory Committee may establish subcommittees and special task forces, as
			 determined necessary by the Advisory Committee. Any such subcommittee or
			 special task force shall meet subject to the call of the Chairperson of the
			 subcommittee or special task force, as the case may be.
						1805.Foreign
			 government approval and conditionality
						(a)Foreign
			 government approvalThe Administrator shall not require the
			 approval or agreement of a foreign government for—
							(1)specific programs,
			 projects, or activities authorized under this chapter; or
							(2)specific
			 organizations carrying out assistance authorized under this chapter.
							(b)Foreign
			 government conditionalityThe Administrator shall not terminate
			 assistance authorized under this chapter for a country pursuant to, or in order
			 to conclude, an agreement to provide other forms of assistance for such
			 country.
						1806.Relationship
			 to other lawsAssistance
			 authorized under this chapter to promote human rights, strengthen civil
			 society, and foster a free and fair election, referendum, or vote may be made
			 available notwithstanding any provision of law that restricts assistance to a
			 foreign country.
					1807.Prohibiting
			 assistance to influence the outcome of elections
						(a)In
			 generalNo assistance
			 authorized under this chapter shall be used to influence the outcome of any
			 elections in any country.
						(b)ExceptionThe
			 prohibition in subsection (a) shall not be construed to prohibit programs that
			 make a good faith effort to assist all democratic parties with equitable levels
			 of assistance.
						1808.Protected
			 speechNotwithstanding any
			 other provision of law, regulation, or policy, in determining eligibility for
			 assistance under this title, foreign nongovernmental organizations—
						(1)shall not be
			 ineligible for such assistance solely on the basis of health or medical
			 services, including counseling and referral services, provided by such
			 organizations with non-United States Government funds, if such services—
							(A)do not violate the
			 laws of the country in which they are being provided, and
							(B)would not violate
			 United States Federal law if provided in the United States; and
							(2)shall not be
			 subject to requirements relating to the use of non-United States Government
			 funds for advocacy and lobbying activities other than those that apply to
			 United States nongovernmental organizations receiving assistance under this
			 title.
						BAlleviating human
			 suffering
				1901.Findings and
			 statement of policy
					(a)FindingsCongress
			 finds the following:
						(1)Natural disasters can temporarily overwhelm
			 the capacity of countries, regardless of wealth and technological advancement,
			 to meet basic human needs and protect people from harm. Such disasters are
			 likely to increase in number and severity along with the changes in the world’s
			 climate, the degradation of the environment, and the expansion of the world’s
			 population.
						(2)Conflict, weak and
			 poor governance, corruption, and repression increase vulnerability to
			 humanitarian crisis, aggravate the impact of physical and environmental shocks,
			 complicate the ability to respond effectively, and lengthen the recovery
			 period.
						(3)Conflicts, human
			 rights violations, and natural disasters often uproot people within their own
			 countries. Forced to abandon their homes and livelihoods, and without access to
			 the rights and resources available to those who cross an international border,
			 these internally displaced persons are among the world’s most vulnerable and
			 neglected people.
						(4)Persons affected
			 by conflict are at greatly heightened risk of sexual and gender-based violence.
			 Such risk can be mitigated through proper design and implementation of
			 humanitarian programs, especially those relating to water and sanitation,
			 health, shelter, food, education, energy, and livelihoods, as well as through
			 specific protection measures.
						(5)In protracted crises, humanitarian
			 resources are often exhausted before the essential conditions are in place for
			 long-term, sustainable development. In addition, lack of expertise and
			 training, inadequate coordination, and unclear or narrow mandates often leave
			 programming gaps. Coordinated action is required to address basic human needs
			 at every stage of the transition, from emergency relief to recovery,
			 rehabilitation, reconstruction, and development.
						(6)Continuity of
			 educational activities for all children is an essential humanitarian need.
			 Assistance to countries affected by conflict or crisis should include formal
			 and informal education services to ensure that children are able to continue
			 their schooling and are protected from physical harm, psychological and social
			 distress, recruitment into armed groups, family separation, and abuses related
			 to their displacement.
						(7)Nongovernmental
			 organizations play a leading role in humanitarian action, not only by
			 delivering relief in underserved areas, but also by contributing a significant
			 proportion of the international resources, by developing effective and
			 innovative techniques and methodologies, by maintaining long-term relationships
			 of trust with affected communities, by establishing reputations for
			 independence, impartiality and neutrality, by integrating knowledge and
			 expertise about local languages, customs, conditions, and needs, by bridging
			 the gaps between relief and development, and by advocating for those in
			 greatest need.
						(8)The United Nations
			 plays a central, unique, and vital role in leading and coordinating
			 international humanitarian assistance. Its organs and affiliated agencies have
			 capabilities and expertise that far exceed the ability of any single donor to
			 respond to humanitarian needs. The collective voice of these partners
			 frequently enhances United States bilateral efforts and often plays a useful
			 role in gaining access and achieving results where United States influence
			 might otherwise be limited.
						(9)Multilateralism
			 allows the United States to leverage its humanitarian contributions as part of
			 a wider international donor effort and helps ensure that United States efforts
			 complement those of other donors. To be effective, United States engagement
			 with multilateral humanitarian organizations requires predictable funding and
			 strong diplomatic engagement in policy development and institutional
			 management.
						(b)Statement of
			 policyIt is the policy of the United States to save lives,
			 alleviate human suffering wherever possible, and protect vulnerable
			 populations, taking action solely on the basis of need, without discrimination
			 between or within affected populations, without regard to diplomatic, economic,
			 military, or other objectives of the United States, and without favoring any
			 side in an armed conflict or other dispute.
					1902.Goal and
			 objectives
					(a)GoalThe
			 goal of assistance under this subtitle is to save lives, alleviate suffering,
			 maintain human dignity, and protect and uphold the rights of extremely
			 vulnerable people.
					(b)ObjectivesIn
			 furtherance of the goal of subsection (a), assistance under this subtitle shall
			 be designed to achieve the following objectives:
						(1)Provide quick and
			 effective relief in the aftermath of disasters, whether natural or
			 human-caused.
						(2)Facilitate the transition to
			 self-sufficiency and safe lives and livelihoods.
						(3)Protect civilians
			 affected by conflict, disaster, and displacement from physical harm,
			 persecution, exploitation, abuse, malnutrition and disease, family separation,
			 gender-based violence, forcible recruitment and other threats to human
			 rights.
						(4)Build capacity to
			 prevent and mitigate the effects of conflict, disasters, and
			 displacement.
						1903.Humanitarian
			 principles
					(a)In
			 generalUnited States
			 humanitarian action shall be carried out in accordance with the following
			 principles:
						(1)The central
			 purpose of humanitarian action is to save lives, alleviate human suffering, and
			 protect vulnerable population wherever possible.
						(2)Humanitarian
			 action should be impartial, based solely on and in proportion to need, without
			 discrimination between or within affected populations, and without regard to
			 the political views, national origin, or religious affiliation of the
			 beneficiaries.
						(3)Humanitarian
			 action should be neutral, without furthering a political or religious agenda or
			 favoring any side in an armed conflict or other dispute where such humanitarian
			 action is carried out.
						(4)Humanitarian
			 action should be independent, without regard to the political, economic,
			 military, or other objectives that any actor may hold in relation to the
			 affected areas and populations.
						(5)Humanitarian
			 action should be undertaken in accordance with international human rights law,
			 international humanitarian law, refugee law, and the United Nations Guiding
			 Principles on Internal Displacement.
						(6)Humanitarian
			 action should meet international standards, using the SPHERE Minimum Standards
			 for Disaster Response and the Inter-Agency Standing Committee guidelines as
			 benchmarks, should be informed by the INEE Minimum Standards, and should
			 promote the principles and practices of Good Humanitarian Donorship.
						(7)Protection of
			 civilians affected by conflict, disaster, and displacement from physical harm,
			 persecution, exploitation, abuse, malnutrition and disease, family separation,
			 sexual and gender-based violence, forcible recruitment, and other threats to
			 human rights is a core element of humanitarian action.
						(8)Humanitarian
			 action should be primarily civilian in nature. The Department of Defense should
			 provide humanitarian assistance overseas only as a last resort when there is no
			 comparable civilian alternative and when the use of military or civil defense
			 assets can uniquely meet a critical humanitarian need.
						(9)When the military
			 is required to support a humanitarian response, its participation should be
			 subject to the overall leadership, coordination and policy guidance of civilian
			 agencies, who must be provided the requisite resources and authorities to
			 perform this leadership role.
						(10)The United States
			 should adopt, between the Department of State and USAID, a lead-agency approach
			 with a clear division of leadership and responsibility for humanitarian
			 response. Under the guidance of the President, the Secretary should lead for
			 operations responding to political and security crises, while the Administrator
			 should lead for operations in response to humanitarian crises resulting from
			 large-scale natural or industrial disasters, famines, disease outbreaks, and
			 other natural phenomena.
						(11)Humanitarian
			 action should be undertaken in a timely, flexible, and efficient manner on the
			 basis of assessed needs.
						(12)In addition to
			 providing funding for relief efforts, the United States should use its leverage
			 to assist humanitarian agencies in obtaining secure, unfettered access to
			 survivors in crisis situations.
						(13)To ensure
			 impartiality, neutrality, independence, and the appearance thereof,
			 humanitarian action should be implemented by intergovernmental and
			 nongovernmental international humanitarian organizations, in partnership with
			 local communities, indigenous organizations, and affected governments whenever
			 possible.
						(14)Individuals
			 affected by conflict, disaster, persecution, and displacement have the greatest
			 stake in the performance of humanitarian programs and should, to the greatest
			 possible extent, be involved in the design, implementation, monitoring, and
			 evaluation of such programs.
						(15)Humanitarian,
			 reconstruction, and development programs should be coordinated, planned, and
			 funded to ensure continuity of life-sustaining services during transition
			 phases.
						(16)Humanitarian,
			 development, and other economic assistance programs should be designed with an
			 eye toward reducing the risk and impact of future conflict and crisis and
			 building resiliency among the most vulnerable populations.
						(17)United States
			 humanitarian action should strive to ensure that refugees, internally displaced
			 persons, and other conflict-affected individuals and communities are treated
			 equally in the application of policy and the allocation of resources.
						(18)To promote
			 learning, accountability, transparency, and the efficient use of resources, the
			 United States should support independent monitoring and evaluation of all
			 humanitarian assistance.
						(b)DefinitionIn
			 this section—
						(1)the term
			 United States humanitarian action or humanitarian
			 action means—
							(A)humanitarian
			 assistance as defined in section 6;
							(B)assistance under
			 any provision of law to save lives, alleviate human suffering, and protect
			 vulnerable populations in an international disaster; and
							(C)diplomatic and
			 military activities in support of the goal and objectives of this chapter;
			 and
							(2)the term
			 INEE Minimum Standards means the standards for education developed
			 by the Inter-Agency Network on Education in Emergencies for use in emergency
			 response, emergency preparedness, and humanitarian advocacy.
						1904.International
			 disaster assistance
					(a)AuthorizationNotwithstanding
			 any other provision of this or any other Act, the Administrator is authorized
			 to provide assistance to any foreign country, international organization, or
			 private voluntary organization, on such terms and conditions as the
			 Administrator may determine, for international disaster relief, recovery, and
			 reconstruction, including assistance relating to disaster preparedness, and to
			 the prediction of, and contingency planning for, disasters and humanitarian
			 crises abroad.
					(b)Availability of
			 fundsAmounts made available under this section are authorized to
			 remain available until expended.
					(c)Reimbursement
			 authorityIn addition to amounts otherwise available to carry out
			 this section, up to $100,000,000 of amounts made available under subtitle A in
			 any fiscal year may be obligated for the purposes of, and in accordance with
			 the authorities of, this section. Amounts subsequently made available under
			 this section may be used to reimburse any account under which obligations were
			 incurred under this subsection.
					1905.Emergency
			 Humanitarian Response Fund
					(a)AuthorityWhenever
			 the Administrator determines it to be important to the national interest of the
			 United States, the Administrator is authorized to provide, on such terms and
			 conditions as the Administrator may determine, assistance under this section
			 for the purpose of meeting unexpected urgent humanitarian and food assistance
			 needs, notwithstanding any other provision of law.
					(b)EstablishmentThere
			 is established a United States Emergency Humanitarian Response Fund to carry
			 out the purposes of this section (in this section referred to as the
			 Fund).
					(c)Transfer
			 authority; availability of fundsIn addition to amounts otherwise
			 available to carry out this section, the President is authorized to transfer to
			 the Fund from amounts made available under any other provision of this Act such
			 sums as may be necessary to carry out the purposes of this section, except that
			 the total amount in the Fund at any time shall not exceed $500,000,000. Amounts
			 in the Fund are authorized to remain available until expended.
					(d)NotificationThe
			 President shall keep the appropriate congressional committees currently
			 informed of the use of funds and the exercise of functions authorized in this
			 section.
					1906.DefinitionsIn this subtitle:
					(1)DisasterThe
			 term disaster means a human-caused or natural occurrence that
			 causes loss of life, health, property, or livelihood, inflicting severe
			 destruction and distress.
					(2)International
			 disaster relief, recovery, and reconstructionThe term
			 international disaster relief, recovery, and reconstruction
			 means—
						(A)disaster planning
			 and preparedness, disaster risk reduction, and other actions to mitigate death
			 and destruction in the event of a disaster;
						(B)immediate actions
			 intended to save lives, alleviate human suffering, and protect vulnerable
			 populations during and after a disaster;
						(C)short-term
			 measures to facilitate the transition to self-sufficiency and safe lives and
			 livelihoods following a disaster; and
						(D)actions to begin
			 to reconstitute basic services and facilities following a disaster.
						(3)ProtectThe
			 terms protect and protection—
						(A)mean all
			 activities aimed at obtaining full respect for the rights of the individual in
			 accordance with international human rights law, international humanitarian law,
			 refugee law, and the United Nations Guiding Principles on Internal
			 Displacement; and
						(B)include activities
			 to prevent, reduce, or mitigate the impact of violence, coercion, deprivation,
			 or abuse on individuals or groups during international disasters.
						IIAdvancing Peace
			 and Mitigating Conflict
			2001.Findings and
			 statement of policy
				(a)FindingsCongress
			 finds the following:
					(1)Peacebuilding involves the full range of
			 approaches, processes, and stages of transforming violent conflict into stable,
			 peaceful relationships.
					(2)Because many of
			 the greatest threats to United States national security have emerged from
			 failed states, it is in the national security interest of the United States to
			 support peacebuilding efforts to stabilize and secure fragile states and states
			 under stress.
					(3)United States peacebuilding efforts are
			 most effective when they are undertaken in cooperation with the international
			 community, and when they build local capacity to prevent and stop violence and
			 mass atrocities.
					(4)In the event that
			 prevention fails, the United States has an obligation to work both
			 multilaterally and bilaterally to mobilize diplomatic, humanitarian, financial,
			 and when necessary and appropriate, military resources to save lives and
			 protect civilian populations.
					(5)Civil society organizations, including
			 international nongovernmental organizations and local community groups, play an
			 important role in promoting nonviolent conflict resolution, fostering harmony
			 among religions, ethnic groups, communities, and factions, and facilitating
			 second-track diplomacy. By coordinating with and working through such
			 organizations, the United States can strengthen the effectiveness of its
			 peacebuilding programs.
					(b)Statement of
			 policyIt is the policy of
			 the United States to promote civilian security and long-term sustainable,
			 secure, and stable communities.
				2002.DefinitionIn this title, the term
			 peacebuilding means activities to prevent armed conflict, prevent
			 and respond to mass atrocities, stabilize weak and fragile states, protect
			 civilians in conflict zones, mitigate crises, help countries to rebuild and
			 recover after conflict, and support transitions to peace, stability, and
			 democracy.
			AGeneral
			 Authorities
				2011.Peacekeeping
					(a)Statement of
			 policyIt is the policy of the United States to employ a variety
			 of unilateral, bilateral, and multilateral means to respond to international
			 conflicts and crises, placing a high priority upon timely, preventive
			 diplomatic efforts and exercising a leadership role in promoting international
			 efforts to end crises peacefully.
					(b)AuthorizationThe
			 Secretary is authorized to provide assistance to foreign countries,
			 international organizations, and regional arrangements, on such terms and
			 conditions as the Secretary may determine, for peacekeeping operations in
			 furtherance of the national security interests of the United States.
					(c)ReimbursementSuch
			 assistance may include reimbursement for expenses incurred pursuant to section
			 7 of the United Nations Participation Act of 1945 (22 U.S.C. 287d–1), except
			 that such reimbursements may not exceed $5,000,000 in any fiscal year unless a
			 greater amount is specifically authorized by law.
					(d)DeterminationIf
			 the President determines that, as the result of an unforeseen emergency, the
			 provision of assistance under this section in amounts in excess of amounts
			 otherwise made available for such assistance is important to the national
			 interests of the United States, the President may—
						(1)exercise the
			 authority of section 10602 to transfer amounts made available to carry out
			 section 4103 for use under this section without regard to the 20 percent
			 increase limitation contained in section 10602, except that the total amount so
			 transferred in any fiscal year may not exceed $15,000,000; and
						(2)in the event the
			 President also determines that such unforeseen emergency requires the immediate
			 provision of assistance under this section, direct the drawdown of commodities
			 and services from the inventory and resources of any agency of the United
			 States Government of an aggregate value not to exceed $25,000,000 in any fiscal
			 year.
						2012.Transition
			 initiatives
					(a)AuthorizationThe Administrator is authorized to provide,
			 notwithstanding any other provision of law, assistance to support the
			 transition to peace, democracy, and sustainable development of a country or
			 region that is at risk of, in, or in transition from, conflict or civil
			 strife.
					(b)Use of
			 fundsAssistance under this section includes support for the
			 following:
						(1)Developing or
			 strengthening democratic institutions and processes.
						(2)Short-term
			 economic and political stabilization.
						(3)Reconstructing or
			 revitalizing basic infrastructure.
						(4)Fostering
			 reconciliation and the peaceful resolution of conflict.
						(c)Transfer
			 authorityIf the Secretary determines that it is important to the
			 national interests of the United States to provide transition assistance in
			 excess of amounts appropriated or otherwise made available under this section,
			 up to $25,000,000 of the funds made available under this Act may be used for
			 purposes of this section and under the authorities applicable to funds made
			 available under this section.
					(d)Notification
						(1)By
			 administratorThe Administrator shall notify the appropriate
			 congressional committees not less than 5 days before beginning a new program of
			 assistance under this section.
						(2)By
			 SecretaryThe Secretary shall notify the appropriate
			 congressional committee not less than 5 days before making a transfer pursuant
			 to subsection (c).
						2013.Limit on
			 payment to United Nations and affiliated agenciesSection 404(b) of the Foreign Relations
			 Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 22 U.S.C.
			 287e note) is amended—
					(1)by striking
			 Contributions.— and all that follows
			 through Funds authorized and inserting Contributions.—Funds
			 authorized; and
					(2)by striking
			 paragraph (2).
					2014.Availability
			 of aircraft
					(a)In
			 generalThe Secretary of
			 Defense is authorized to make available, on a nonreimbursable basis, aircraft
			 maintained and operated by the Department of Defense, to transport Department
			 of State personnel to prevent or respond to a conflict or civil strife,
			 including for use by Assistant Secretaries of State to conduct emergency
			 diplomatic missions in their regions of concern. Such aircraft may include
			 those aircraft assigned to combatant commanders in the Unified Command
			 Plan.
					(b)RequestA
			 request to utilize the aircraft referred to in subsection (a) shall be provided
			 to the Secretary of Defense by the Secretary of State.
					2015.Complex
			 Crisis, Stabilization, and Prevention Fund
					(a)Establishment of
			 fund
						(1)In
			 generalThe Secretary is authorized to establish a fund, to be
			 known as the Complex Crisis, Stabilization, and Prevention Fund
			 (referred to in this section as the Fund), to provide assistance
			 to a country or region designated by the Secretary as a country at risk of, in,
			 or in transition from, conflict or civil strife and for other purposes
			 authorized in this section.
						(2)Congressional
			 notificationThe Secretary shall notify the appropriate
			 congressional committees at least five days in advance of an obligation of
			 funds under this section.
						(3)WaiverThe
			 requirement for notification under paragraph (2) may be waived if—
							(A)failure to do so
			 would pose a substantial risk to human health or welfare;
							(B)the appropriate
			 congressional committees are notified not later than three days after an
			 obligation of funds; and
							(C)such notification
			 contains an explanation of the emergency circumstances necessitating such
			 waiver.
							(4)Purpose of
			 assistanceAssistance may be provided under this section for the
			 following purposes:
							(A)Fostering
			 reconstruction or stabilization.
							(B)Mitigating or
			 responding to emerging or unforeseen complex crises, including urgent
			 political, social, or economic challenges that threaten stability.
							(C)Addressing
			 systemic and immediate causes of crises and conflict.
							(D)Undertaking
			 preventive measures to reduce the risk of crises and conflict and their impact
			 on vulnerable populations.
							(b)LimitationThe
			 Secretary shall ensure that assistance provided under this section is not used
			 for—
						(1)assistance of a
			 military nature or for a military purpose; or
						(2)participation by
			 an officer or employee of the United States in a foreign police action.
						(c)Conflict
			 preventionNot less than 25 percent of amounts made available to
			 carry out this section shall be used to support programs and activities to
			 prevent an outbreak or escalation of violence in a country at risk of, in, or
			 in transition from, conflict or civil strife.
					(d)Transfer
						(1)In
			 generalThe President may transfer up to $500,000,000 of amounts
			 made available under any other provision of law to be used to implement the
			 purposes of this section.
						(2)Additional
			 amountsNotwithstanding any
			 other provision of law, up to $5,000,000 or five percent, whichever is less, of
			 any amounts that are specifically designated by this or any other Act for
			 particular programs or activities may be transferred to carry out the purposes
			 of this section.
						(e)Relationship to
			 other lawsAssistance provided from the Fund may be made
			 available notwithstanding any other provision of law.
					2016.Addressing
			 violence against women and girls in humanitarian relief, peacekeeping,
			 conflict, and post-conflict settings
					(a)Activities of
			 the Department of State and Agency
						(1)DutiesThe
			 Secretary and the Administrator are authorized to—
							(A)provide assistance
			 to programs carried out by international organizations, international and local
			 nongovernmental organizations, and governments, as appropriate, that—
								(i)prevent and
			 respond to violence against women and girls in humanitarian relief, in a
			 country or region at risk of, in, or in transition from, conflict or civil
			 strife;
								(ii)build the
			 capacity of humanitarian organizations and government authorities, as
			 appropriate, to address the special protection needs of women and
			 children;
								(iii)support efforts
			 to provide immediate assistance to survivors of violence and reintegrate such
			 individuals through education, psychosocial assistance, trauma counseling,
			 family and community reinsertion and reunification, medical assistance, and
			 economic opportunity programs; and
								(iv)provide legal
			 services for women and girls who are victims of violence;
								(B)work to
			 incorporate activities to prevent and respond to violence against women and
			 girls internationally into any multilateral or bilateral disarmament,
			 demobilization, rehabilitation, and reintegration efforts by—
								(i)providing
			 protection and suitable separate facilities in demobilization and transit
			 centers for women and girls formerly involved in, or associated with, fighting
			 forces;
								(ii)ensuring
			 equitable reintegration activities and opportunities for such women and girls,
			 including access to schooling, vocational training, employment, and
			 childcare;
								(iii)providing
			 essential medical care and psychosocial support for such women and girls who
			 are victims of violence; and
								(iv)incorporating
			 prevention and response to violence against women and girls into programs for
			 former combatants;
								(C)designate and
			 deploy specialists in violence against women and girls, as appropriate, as an
			 integral part of the Agency’s Disaster Assistance Response Teams to ensure the
			 integration of prevention and response to violence against women and girls
			 internationally in strategies and programming; and
							(D)strive to ensure
			 that all private partners and others carrying out humanitarian relief in a
			 country or region at risk of, in, or in transition from conflict or civil
			 strife—
								(i)train all
			 humanitarian workers in preventing and responding to violence against women and
			 girls, including in the use of mechanisms to report violence against women and
			 girls;
								(ii)conduct
			 appropriate public outreach to make known to the host community the mechanisms
			 to report violence against women and girls; and
								(iii)promptly and
			 appropriately respond to reports of violence against women and girls and treat
			 survivors in accordance with best practices regarding confidentiality.
								(b)Coordination of
			 United States Government effortsThe Secretary of Defense and the
			 Attorney General shall coordinate with the Secretary of State and the
			 Administrator when carrying out programs relevant to the purposes of this
			 section.
					(c)Enhancing United
			 States leadership and advocacy in the United Nations
						(1)Strengthening
			 United Nations proceduresThe Secretary, in consultation with the
			 Administrator and the United States Permanent Representative to the United
			 Nations, is authorized to promote United Nations efforts to—
							(A)develop and
			 implement appropriate training programs for peacekeeping and humanitarian
			 personnel in prevention and response to violence against women and girls
			 internationally;
							(B)meet staffing
			 goals for women military and police peacekeepers, including all-women teams and
			 units;
							(C)enhance the
			 deployment of civilian women at all levels to serve in peacekeeping missions,
			 including through innovative staffing formulas;
							(D)institute
			 effective protection mechanisms in and around United Nations-managed refugee
			 and internally displaced persons camps;
							(E)implement a zero
			 tolerance policy for sexual exploitation and abuse in United Nations
			 peacekeeping and humanitarian operations;
							(F)support countries
			 that contribute troops and police in—
								(i)taking appropriate
			 actions to prevent violence and abuse;
								(ii)providing
			 materials for pre-deployment and in-theater awareness training; and
								(iii)taking other
			 actions to promote full accountability in cases of abusive conduct involving
			 the personnel of such countries;
								(G)continue to expand
			 appropriate mechanisms to permit individuals to safely bring to the attention
			 of United Nations peacekeeping commanders and heads of humanitarian missions
			 allegations of violence against women and girls internationally; and
							(H)ensure the capacity of the United Nations
			 Office of Internal Oversight to investigate in a timely and efficient manner
			 all credible allegations of violence against women and girls internationally,
			 while protecting the whistleblower.
							(d)Emergency
			 response to violence against women and girls
						(1)Emergency
			 responseNot later than 45 days after receiving a credible report
			 of serious or widespread incidents of violence against women and girls in a
			 situation of armed conflict or civil strife, the Secretary and the
			 Administrator shall, in consultation with relevant stakeholders, identify and
			 implement emergency response measures.
						(2)ConsultationFor
			 the purposes of paragraph (1), the term relevant stakeholders
			 includes, as appropriate—
							(A)affected
			 populations;
							(B)international,
			 multilateral, and nongovernmental organizations operating in the affected
			 area;
							(C)the government of
			 the country in which the violence is occurring;
							(D)governments in the
			 region in which the violence is occurring; and
							(E)donor
			 governments.
							(3)Congressional
			 briefingsThe Secretary shall brief the appropriate congressional
			 committees not less than quarterly on the status of incidents of violence
			 against women and girls in situations of armed conflict or civil strife,
			 emergency response measures taken, and consultations with relevant
			 stakeholders.
						2017.Demining
			 activities
					(a)In
			 generalThe Secretary is
			 authorized, notwithstanding any other provision of law, to provide assistance
			 to foreign countries for demining activities, including—
						(1)clearance of
			 unexploded ordinance;
						(2)the destruction of
			 small arms; and
						(3)related
			 activities.
						(b)Special
			 authoritySubject to such terms and conditions as the Secretary
			 may prescribe, the Secretary is authorized to make grants of demining equipment
			 to foreign countries and international organizations, for the purposes
			 identified in this section.
					2018.Disarmament,
			 demobilization, reintegration, and rehabilitation activities
					(a)In
			 generalThe Secretary, in
			 coordination with the Administrator, is authorized to carry out programs in
			 foreign countries to assist the disarmament, demobilization, reintegration, and
			 rehabilitation of former combatants.
					(b)CoordinationThe programs referred to in subsection (a)
			 shall be coordinated, as appropriate, with international nongovernmental
			 organizations and the government of the country in which any such program is
			 carried out.
					BStrategies,
			 Assessments, and Reports
				2021.Regional
			 conflict risk assessment and conflict mitigation strategy
					(a)FindingsCongress finds the following:
						(1)Armed conflict and
			 civil strife often stem from dynamics that transcend traditional state borders
			 and require cross-border and regional approaches.
						(2)United States diplomacy is often conducted
			 on a bilateral, state-centric basis that fails to address problems
			 comprehensively or to identify and assess the full range of issues and
			 opportunities.
						(3)A
			 comprehensive approach towards conflict prevention is required, incorporating
			 cross border and regional dynamics and non-state actors.
						(b)Conflict
			 assessmentThe Secretary,
			 acting through the Under Secretary for Civilian Security, Democracy, and Human
			 Rights and in consultation with the Administrator, shall be responsible for
			 ensuring that an annual regional conflict risk assessment is conducted for each
			 geographic region represented by an Assistant Secretary. Each assessment shall
			 include the following:
						(1)An identification of ongoing violent
			 conflicts in the region.
						(2)An evaluation of the potential for
			 outbreaks of violent conflict in the region.
						(3)A list of those conflicts determined to be
			 at high risk of outbreak of escalation.
						(4)A description of new opportunities and
			 challenges for conflict mitigation in the region.
						(c)Conflict
			 mitigation strategyFor each conflict identified in subsection
			 (b)(3), the relevant office or diplomatic or consular post of the Department of
			 State, in consultation with the relevant office or overseas mission of the
			 Agency, shall develop a conflict mitigation strategy. Such strategy shall
			 include the following elements:
						(1)An analysis of the
			 key drivers of potential conflict.
						(2)An analysis of the
			 impact of current United States policies and programs on the drivers referred
			 to in paragraph (1).
						(3)Specific objectives in mitigating conflict
			 for the next 1- to 3-year period, including indicators and other measurements
			 of progress.
						(4)A plan for ensuring that basic human needs
			 are met and civilians are protected during the period of the strategy.
						(5)A
			 description of policies and programs needed to achieve the objectives
			 identified in paragraph (3).
						(6)A
			 description of how such policies and programs will be coordinated with the
			 policies and programs of local partners and the international community.
						(7)A
			 description of the roles of each Federal agency in carrying out the conflict
			 mitigation strategy, and the mechanisms for interagency coordination.
						(8)The requirements
			 for human and financial resources to carry out the conflict mitigation strategy
			 over the next 1- to 3-year period.
						(d)ConsultationIn
			 preparing each conflict mitigation strategy required under subsection (c), the
			 relevant office or diplomatic or consular post of the Department of State shall
			 consult with a wide range of local stakeholders, including civil society
			 organizations.
					(e)Transmission to
			 congressEach conflict mitigation strategy required under
			 subsection (c) shall be transmitted to the appropriate congressional
			 committees.
					2022.Data on costs
			 incurred in support of United Nations peacekeeping operations
					(a)Quarterly
			 reportsThe Secretary of
			 Defense shall submit, on a quarterly basis, to the Committee on Armed Services
			 of the House of Representatives, the Committee on Armed Services of the Senate,
			 the Committee on Foreign Affairs of the House of Representatives, and the
			 Committee on Foreign Relations of the Senate a report setting forth all costs
			 (including incremental costs) incurred by the Department of Defense during the
			 preceding quarter in implementing or supporting resolutions of the United
			 Nations Security Council, including any such resolution calling for
			 international sanctions, international peacekeeping operations, or humanitarian
			 missions undertaken by the Department of Defense. Each quarterly report shall
			 include an aggregate of all such Department of Defense costs by operation or
			 mission.
					(b)United States
			 costsThe President shall annually transmit to the Secretary
			 General of the United Nations the information required under subsection
			 (a).
					(c)United Nations
			 Member State costsThe President shall direct the permanent
			 representative of the United States to the United Nations to request that the
			 United Nations compile and publish information concerning costs incurred by
			 United Nations Member States in support of the resolutions described in
			 subsection (a).
					2023.Peace on
			 Cyprus and in the Eastern Mediterranean
					(a)Policy and
			 principlesUnited States policy regarding Cyprus, Greece, and
			 Turkey shall be directed toward the establishment of stability and peace in the
			 Eastern Mediterranean region and shall therefore be governed by the following
			 principles:
						(1)The United States
			 shall actively support the resolution of differences in the Eastern
			 Mediterranean region through negotiations, encourage all parties to avoid
			 provocative actions, and strongly oppose any attempt to resolve disputes
			 through force or threat of force.
						(2)The United States
			 shall provide defense articles to Greece and Turkey only with full
			 consideration for maintaining balance and stability in the Eastern
			 Mediterranean.
						(3)Sustained
			 improvement in Greek-Turkish bilateral relations is in the interests of the
			 United States, the North Atlantic Treaty Organization, and the countries of the
			 Eastern Mediterranean region.
						(4)Consistent with
			 longstanding United States policy, the United States recognizes and shall
			 continue to recognize the sovereignty of the Republic of Cyprus over the whole
			 of Cyprus, other than the British Sovereign Base Areas. Accordingly, the United
			 States recognizes the Republic of Cyprus’ rights to its territorial seas and
			 economic exclusion zone (EEZ).
						(5)The near-term
			 achievement of a just and lasting settlement to the Cyrus problem is a central
			 objective of United States foreign policy.
						(6)A
			 just settlement on Cyprus must involve the re-unification of the island based
			 on a bi-zonal, bi-communal federation with a single sovereignty, international
			 personality, and citizenship, with its independence and territorial integrity
			 safeguarded, and comprising two politically equal communities, as provided for
			 in relevant United Nations Security Council resolutions.
						(7)Freedom of
			 religion and respect for the cultural and religious heritage of all Cypriot
			 communities shall be protected and promoted throughout the island.
						(8)Agreement on the
			 near-term return of Greek Cypriot refugees to Famagusta (Varosha) would
			 constitute an important confidence-building measure.
						(9)The United States
			 shall use its influence to ensure the continuation of the ceasefire on Cyprus
			 until an equitable negotiated settlement is reached.
						(10)The United States
			 shall use its influence to achieve the withdrawal of Turkish military forces
			 from Cyprus and to effect an end to Turkey’s illegal transfer of its citizens
			 to Cyprus.
						(b)Quarterly
			 report
						(1)Sense of
			 congressBecause progress toward a Cyprus settlement is a high
			 priority of United States policy in the Eastern Mediterranean region, it is the
			 sense of Congress that the President should continually review that progress
			 and should determine United States policy in the region accordingly.
						(2)ReportTo
			 facilitate such a review, the President shall, not later than 90 days after the
			 date of the enactment of this Act and at the end of each succeeding 90-day
			 period thereafter, transmit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 describing efforts to achieve the demilitarization of Cyprus and a negotiated
			 solution to the Cyprus problem.
						(c)CertificationIn
			 order to ensure that security assistance to Greece and Turkey is provided
			 consistent with the policies established in this section, the Secretary shall,
			 whenever transmitting a certification pursuant to section 4382 for Greece or
			 Turkey, include in that certification a full explanation of how the proposed
			 sale accords with the principles set forth in subsection (a).
					(d)Restriction
						(1)In
			 generalBeginning on the day after the date of the enactment of
			 this Act, no articles, information, technology or services controlled for
			 export pursuant to this Act, the former authority of the Arms Export Control
			 Act, or the Export Administration Act of 1979 (as continued in effect under the
			 International Emergency Economic Powers Act) may be exported, re-exported,
			 transferred, or provided to a military end-user, or for a military end-use, in
			 the internationally recognized territory of the Republic of Cyprus, including
			 Turkish-occupied northern Cyprus.
						(2)ReportThe
			 President shall submit to Congress a report on any credible information that
			 articles, information, technology, or services have been used in a manner
			 inconsistent with this subsection.
						(e)Limitation on
			 fundsFunds made available for Cyprus under this Act shall be
			 provided only for programs and activities that are consistent with the goal of
			 reunification of Cyprus and the achievement of a bi-communal, bi-zonal
			 federation.
					COrganizations and
			 Personnel
				2031.Atrocities
			 Prevention Board
					(a)FindingsCongress
			 makes the following findings:
						(1)Non-combatants comprise most of the
			 casualties in modern conflict.
						(2)In many cases,
			 civilian deaths are the result of belligerents deliberately targeting civilians
			 on a wide scale.
						(3)Civilians are
			 vulnerable both during interstate conflict and intrastate situations, such as
			 civil wars, insurgencies, and anarchic conditions associated with failed
			 states.
						(4)There are common
			 variables to situations giving rise to atrocities, including past history of
			 such occurrences, persistence of articulated and non-articulated tensions, and
			 poor or malevolent leadership.
						(5)Most tellingly,
			 atrocities—including genocide—often occur when displaced persons attempt to
			 flee conflict.
						(6)The United States
			 is committed to working with our allies, and to strengthening our own internal
			 capabilities, in order to ensure that the United States and the international
			 community are proactively engaged in a strategic effort to prevent mass
			 atrocities and genocide. In the event that prevention fails, the United States
			 will work both multilaterally and bilaterally to mobilize diplomatic,
			 humanitarian, financial, and—in certain instances—military means to prevent and
			 respond to genocide and mass atrocities.
						(7)Preventing mass
			 atrocities and genocide is a core national security interest and a core moral
			 responsibility of the United States.
						(8)United States
			 security is affected when masses of civilians are slaughtered, refugees flow
			 across borders, and murderers wreak havoc on regional stability and
			 livelihoods.
						(9)Governmental
			 engagement on atrocities and genocide too often arrives too late, when
			 opportunities for prevention or low-cost, low-risk action have been
			 missed.
						(10)Ensuring that a
			 full range of options is available to senior policy makers requires a level of
			 governmental organization that matches the methodical organization
			 characteristic of mass killings.
						(b)Establishment of
			 Interagency Atrocities Prevention BoardThe President shall establish an
			 Interagency Atrocities Prevention Board (in this section referred to as the
			 Board) with the following responsibilities:
						(1)Coordinate and
			 synchronize a whole of government approach to preventing mass
			 atrocities.
						(2)Integrate the
			 early warning systems of national security agencies, including intelligence
			 agencies, with respect to incidents of mass atrocities and coordinate the
			 policy response to such incidents.
						(3)Conduct gaming and
			 contingency planning exercises regarding atrocities prevention and
			 response.
						(4)Oversee the
			 development and implementation of comprehensive atrocities prevention and
			 response strategies.
						(5)Identify available resources and policy
			 options necessary to prevent the emergence or escalation of mass atrocities,
			 including—
							(A)foreign
			 assistance;
							(B)diplomatic initiatives;
							(C)deployment of
			 civilian expertise;
							(D)use of sanctions;
			 and
							(E)military
			 options.
							(6)Identify and close gaps in expertise,
			 readiness, and planning for atrocities prevention and early action across
			 Federal agencies.
						(7)Ensure that risk
			 assessments and policies to mitigate identified risks are communicated in a
			 timely fashion to the relevant Federal agencies and integrated into
			 activities.
						(c)Leadership
						(1)In
			 generalThe Board shall be headed by a senior director selected
			 by the President, and who shall report to the Assistant to the President for
			 National Security Affairs (commonly referred to as the National Security
			 Advisor).
						(2)ResponsibilitiesThe senior director shall have primary
			 responsibility for promoting United States Government policies to protect
			 individuals affected by conflict and atrocities and carrying out the
			 responsibilities identified in subsection (b).
						(d)CompositionThe
			 Board shall be composed of representatives from the following agencies, and
			 such others as the President determines appropriate:
						(1)The Department of
			 Defense.
						(2)The United States Agency for International
			 Development.
						(3)The Department of
			 State.
						(4)The Department of
			 Justice.
						(5)The Department of
			 the Treasury.
						(6)The Department of
			 Homeland Security.
						(7)The Central Intelligence Agency.
						(8)The Office of the Director of National
			 Intelligence.
						(9)The United States Mission to the United
			 Nations.
						2032.Under
			 Secretary for Civilian Security, Democracy, and Human Rights
					(a)In
			 generalSection 1(b) of the State Department Basic Authorities
			 Act of 1956 (22 U.S.C. 2651a(b)) is amended—
						(1)by redesignating
			 paragraph (4) as paragraph (5); and
						(2)by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)Under Secretary
				for Civilian Security, Democracy, and Human RightsThere
				shall be in the Department of State, among the Under Secretaries authorized by
				paragraph (1), an Under Secretary for Civilian Security, Democracy, and Human
				Rights, who shall have primary responsibility to assist the Secretary and the
				Deputy Secretary in the formation and implementation of policy, activities, and
				oversight related to crisis prevention and response, democracy, human rights,
				and labor, and refugees and migration. The Under Secretary for Civilian
				Security, Democracy, and Human Rights shall—
									(A)coordinate and implement civilian responses
				to conflict, including deployment of the Civilian Response Corps;
									(B)oversee the full
				spectrum of conflict-related policies and programs in the Department of
				State;
									(C)conduct strategic
				planning and budgeting for conflict-related activities within the Department of
				State;
									(D)manage prevention
				and response to refugee and humanitarian crises, including support for major
				international organizations involved in aid to conflict affected populations;
				and
									(E)advance human
				rights and democratic
				values.
									.
						(b)AbolitionThe
			 position of Under Secretary for Democracy and Global Affairs is hereby
			 abolished.
					(c)TransferResponsibilities for the position of Under
			 Secretary for Democracy and Global Affairs shall be transferred to the Under
			 Secretary for Civilian Security, Democracy and Human Rights, as appropriate.
			 The individual serving in the capacity of Under Secretary for Democracy and
			 Global Affairs as of the date of the enactment of this Act may continue serve
			 in the capacity of the Under Secretary for Civilian Security, Democracy, and
			 Human Rights.
					(d)Conforming
			 amendmentSection 2113(a) of the Implementing Recommendations of
			 the 9/11 Commission Act of 2007 (22 U.S.C. 8213(a); Public Law 110–53) is
			 amended by striking Under Secretary of State for Democracy and Global
			 Affairs and inserting Under Secretary of State for Civilian
			 Security, Democracy, and Human Rights.
					2033.Conflict and
			 stabilization operations
					(a)In
			 generalSection 62 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2734) is amended to
			 read as follows:
						
							62.Conflict and
				stabilization operations
								(a)Bureau of
				Conflict and Stabilization Operations
									(1)EstablishmentThere
				is established within the Department of State the Bureau of Conflict and
				Stabilization Operations.
									(2)Assistant
				Secretary for Conflict and Stabilization OperationsThe head of
				the Bureau shall be the Assistant Secretary for Conflict and Stabilization
				Operations. The Assistant Secretary shall report directly to the Under
				Secretary for Civilian Security, Democracy, and Human Rights.
									(3)FunctionsThe functions of the Bureau of Conflict and
				Stabilization Operations shall include the following:
										(A)Training,
				equipping, and deploying the Civilian Response Corps described in subsection
				(b)(1).
										(B)Developing, at the request of a Chief of
				Mission, a strategy or plan, and designing relevant programming, for
				stabilization and reconstruction, as appropriate to the local context.
										(C)At the request of a Chief of Mission,
				mobilizing and deploying members of the Civilian Response Corps as
				needed.
										(D)Entering into
				appropriate arrangements with agencies to carry out activities under this
				section and the Reconstruction and Stabilization Civilian Management Act of
				2008 (title XVI of the Duncan Hunter National Defense Authorization Act for
				Fiscal Year 2009; Public Law 110–417).
										(E)Identifying and
				recruiting personnel in State and local governments, including law enforcement
				personnel, and in the private sector who are available to participate in the
				Reserve Corps established under subsection (b)(1)(B) or to otherwise
				participate in or contribute to reconstruction and stabilization
				activities.
										(F)Taking steps to
				ensure that training and education of civilian personnel to perform such
				reconstruction and stabilization operations is adequate and is carried out, as
				appropriate, with other offices in the Department of State and the United
				States Agency for International Development involved with reconstruction and
				stabilization activities.
										(G)Maintaining the
				capacity to field on short notice an evaluation team consisting of personnel
				from all relevant agencies to undertake on-site needs assessment.
										(H)Maintaining a staff of experts to provide
				technical support for crisis mitigation, including mediation and negotiation
				support teams.
										(I)Establishing and maintaining a cadre of
				deployable personnel to conduct contingency acquisition support.
										(J)Establishing and
				maintaining on active status a contingency contracting office for the purpose
				of procuring goods, equipment, and services for use in contingency operations
				and for assistance to support reconstruction and stabilization
				activities.
										(b)Civilian
				Response Corps
									(1)In
				generalThe Secretary of
				State shall establish and maintain a Civilian Response Corps (referred to in
				this section as the Corps) to provide assistance in support of
				reconstruction and stabilization activities in countries or regions that are at
				risk of, in, or are in transition from, conflict or civil strife. The Corps
				shall be composed of active and reserve components.
										(A)Active
				Corps
											(i)In
				generalThe Active Corps shall be composed of not more than 200
				positions identified by the Secretary of State, in consultation with the
				Administrator, based on the skillsets identified by the Coordinator.
											(ii)MembershipThe
				Active Corps shall consist of United States Government personnel, including
				employees of the Department of State, the United States Agency for
				International Development, and other agencies.
											(iii)DutiesMembers
				of the Active Corps shall—
												(I)serve as liaisons between the Bureau of
				Conflict and Stabilization Operations and regional bureaus of the Department of
				State;
												(II)unless deployed
				abroad, be employed by the Under Secretary for Civilian Security, Democracy,
				and Human Rights; and
												(III)deploy, within
				72 hours, anywhere outside the United States where the Secretary of State
				directs.
												(iv)SurgeMembers of the Active Corps may be detailed
				by the Assistant Secretary for Conflict and Stabilization Operations to
				regional bureaus of the Department of State to augment crisis and conflict
				planning and response.
											(B)Reserve
				Corps
											(i)In
				generalThe Reserve Corps shall consist of United States
				Government personnel, individuals employed by State or local governments, or
				other experts who have the skills necessary for supporting reconstruction and
				stabilization activities, or who shall be trained and employed to carry out
				such activities, and who have volunteered for such purpose.
											(ii)ListThe Secretary shall maintain and
				continually update a database composed of personnel who have volunteered for
				the Reserve Corps.
											(iii)DutiesMembers
				of the Reserve Corps shall—
												(I)on a voluntary
				basis, deploy within 72 hours, anywhere outside the United States, where the
				Secretary of State directs; and
												(II)maintain
				appropriate skills and conditioning to deploy to assist in reconstruction and
				stabilization activities.
												(2)Mitigation of
				domestic impactThe
				establishment and deployment of any Reserve Corps shall be undertaken in a
				manner that avoids substantively impairing the capacity and readiness of the
				Federal Government or any State or local government from which Reserve Corps
				personnel may be drawn.
									(3)Existing
				training and education programsThe Secretary of State shall ensure that
				personnel of the Department of State, and, in coordination with the
				Administrator of the United States Agency for International Development, that
				personnel of USAID, have access to and make use of the relevant existing
				training and education programs offered within the Federal Government, such as
				those at the Center for Stabilization and Reconstruction Studies at the Naval
				Postgraduate School and the Interagency Training, Education, and After Action
				Review Program at the National Defense University.
									(4)In
				general
										(A)Appointments to
				Foreign ServiceIndividuals
				who serve in the Civilian Response Corps shall be eligible to be appointed as a
				member of the Foreign Service pursuant to section 303 of the Foreign Service
				Act of 1980 (22 U.S.C. 3943) for a term of up to three years.
										(B)DeploymentNot
				less than 60 percent of the Active Corps should be deployed outside of the
				United States at any one time.
										(C)PromotionIndividuals
				who are career members of the Foreign Service shall be considered for promotion
				on the same basis as individuals who are assigned to diplomatic or consular
				posts with one-year tours of duty.
										(D)Chain-of-commandOnce deployed abroad, a member of the
				Civilian Response Corps shall report to and serve under the operational control
				of the chief of mission of the country or region in which such member is
				deployed.
										(E)Limitation on
				deploymentThe Secretary of State is authorized to deploy to a
				foreign country members of the Active Corps for a period of not longer than one
				year. Such period may be extended on a voluntary basis.
										(5)Temporary
				appointments for certain individualsThe Secretary of State, acting through the
				Assistant Secretary for Conflict and Stabilization Operations, is authorized to
				appoint individuals with acquisition backgrounds to the Active or Reserve Corps
				on a one-year basis to implement contracts for contingency operations.
									(c)Employment for
				contingency operations
									(1)Foreign Service
				limited positionsPursuant to
				the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C.
				3949), and notwithstanding the limitation specified in section 305 of such Act
				(22 U.S.C. 3945), the Administrator of the United States Agency for
				International Development (USAID) may appoint to the Senior Foreign Service up
				to ten individuals to be assigned to or support contingency operations.
									(2)WaiverThe
				provisions of section 8344 or 8468 of title 5, United States Code, may be
				waived on a case-by-case basis by—
										(A)the Administrator
				of USAID, with respect to the employment in USAID, or
										(B)the Inspector
				General of USAID, with respect to the employment in the Office of Inspector
				General,
										of an
				annuitant in a position for which there is exceptional difficulty in recruiting
				or retaining a qualified employee, or when a temporary emergency hiring need
				exists.(3)ProceduresIf
				the authority referred to in paragraph (1) is delegated, the Administrator of
				USAID or the Inspector General of USAID, as appropriate, shall prescribe
				criteria and procedures for the exercise of any authority under this
				section.
									(4)Status of
				employmentA Federal employee for whom a waiver under this
				section is in effect shall not be considered an employee for purposes of
				subchapter III of chapter 83, or chapter 84 of title 5, United States
				Code.
									(d)Exception
									(1)In
				generalThe Secretary of
				State may select and appoint employees to carry out conflict and stabilization
				activities without regard to the provisions of title 5, United States Code,
				governing appointment in the competitive service and may fix the basic
				compensation of such employees without regard to chapter 51 and subchapter III
				of chapter 53 of such title.
									(2)DelegationThe
				Secretary of State may authorize the head of any agency to exercise the
				authority described in paragraph (1).
									(3)DefinitionFor
				the purpose of this subsection, the term employees means
				individuals who qualify as an employee as defined in section 2105 of title 5,
				United States Code, and who are appointed on a time-limited basis solely to
				carry out reconstruction and stabilization activities under or consistent with
				this
				section.
									.
					(b)Special
			 authorityNotwithstanding any
			 other provision of law, including section 304(c) of the Omnibus Diplomatic
			 Security and Antiterrorism Act of 1986 (22 U.S.C. 4834(c); Public Law 99–399),
			 personnel designated by the Secretary, including members of the Civilian
			 Response Corps, shall not be bound by the regulations and guidance provided by
			 the Bureau of Diplomatic Security and shall deploy at the direction of the
			 Secretary.
					(c)PersonnelThe Reconstruction and Stabilization
			 Civilian Management Act of 2008 (title XVI of Public Law 110–417) is
			 amended—
						(1)in section 1603
			 (22 U.S.C. 2734a note), by amending paragraph (5) to read as follows:
							
								(5)PersonnelThe term personnel
				means—
									(A)individuals
				serving in any service described in section 2101 of title 5, United States
				Code, other than in the legislative or judicial branch;
									(B)individuals
				employed by personal services contract, including individuals employed pursuant
				to—
										(i)section 2(c) of
				the State Department Basic Authorities Act of 1956 (22 U.S.C. 2669(c));
				or
										(ii)section 636(a)(3)
				of the Foreign Assistance Act of 1961 (22 U.S.C. 2396(a)(3));
										(C)individuals
				appointed under section 303 of the Foreign Service Act of 1980 (22 U.S.C.
				3943); and
									(D)locally employed
				staff who are employed by participating
				agencies.
									;
				and
						(2)in section 1606(b) (22 U.S.C. 2734a(b)), by
			 inserting and to provide any related support after assign
			 personnel of such agency.
						2034.Danger
			 paySection 151 of the Foreign
			 Relations Authorization Act, Fiscal Years 1990 and 1991 (5 U.S.C. 5928 note;
			 Public Law 101–246) is amended—
					(1)by striking or after
			 Drug Enforcement Administration and inserting ,
			 the; and
					(2)inserting , or the Civilian Response
			 Corps after Federal Bureau of Investigation.
					2035.Stability
			 policing coordinatorThe State
			 Department Basic Authorities Act of 1956 is amended by adding after section 62
			 (as amended by 2031 of this Act) the following new section:
					
						63.Office of the
				Stability Policing Coordinator
							(a)EstablishmentThere
				is established within the Department of State the Office of the Stability
				Policing Coordinator (in this section referred to as the
				Office).
							(b)Coordinator for
				police trainingThe head of the Office shall be the Coordinator
				for Stability Policing (in this section referred to as the
				Coordinator). The Coordinator shall report directly to the
				Assistant Secretary for Conflict and Stabilization Operations.
							(c)ResponsibilitiesThe
				Coordinator shall be responsible for developing a unified, coherent,
				comprehensive, and effective program of law enforcement assistance in support
				of reconstruction and stabilization activities in countries or regions that are
				at risk of, in, or are in transition from, conflict or civil strife. Such
				program shall include the following elements:
								(1)Developing and
				overseeing curricula for police training specifically oriented towards
				reconstruction and stabilization activities.
								(2)Developing and
				implementing policies and procedures to ensure that human rights, and in
				particular those of women and girls, are protected.
								(3)In coordination with the Bureau of Conflict
				and Stabilization Operations, as appropriate, recruiting, vetting, and training
				personnel to serve as police trainers.
								(4)Ensuring proper
				direction and oversight of contractors hired to implement police training
				programs under this section.
								(5)Establishing
				benchmarks to measure the progress of police training programs conducted under
				this section.
								(6)Coordinating
				assistance carried out by the Office with similar assistance provided by other
				Federal agencies and international donors.
								(7)Overseeing
				procurement and delivery of supplies and equipment, and monitoring the end use
				of such supplies and equipment.
								(8)Providing policy
				guidance and program support to the United States diplomatic and consular
				missions in the country or region undertaking police training
				operations.
								(9)Providing guidance to the Bureau of
				Conflict and Stabilization Operations regarding the selection and training of
				law enforcement and judicial personnel for the Readiness Response Corps.
								(d)Relationship to
				global rule of law policy committeeThe Coordinator shall ensure
				that the activities of the Office are consistent with the coordination plan
				established pursuant to section 3202 of the Global Partnerships Act of
				2012.
							.
				2036.Training in
			 conflict management and mitigationSection 708 of the Foreign Assistance Act of
			 1980 (22 U.S.C. 4028) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2),
			 by striking and at the end;
						(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(4)instruction on methods for conflict
				management and mitigation and on the necessary skills to be able to function
				successfully in countries or regions that are at risk of, in, or are in
				transition from, conflict or civil strife, including—
									(A)recognizing
				patterns of escalation and early warning signs of potential atrocities or
				violence, including gender-based violence; and
									(B)methods of early
				action, prevention, and response.
									;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(d)The training described in subsection (a)(4)
				shall be mandatory for all Foreign Service officers assigned to a position, or
				otherwise made available for service, in the department or agency or at a post
				overseas with responsibilities in the subject matters described in such
				subsection. Training opportunities should include, as appropriate for the
				department and agency, respectively, fellowships, details, and exchanges with
				relevant Federal agencies, international organizations, and nongovernmental
				organizations.
							.
					IIISupporting human
			 rights and democracy
			AGeneral
			 provisions
				3101.Findings and
			 statement of policy
					(a)FindingsCongress
			 makes the following findings:
						(1)All human beings
			 are born free and equal in dignity and rights. Recognition of the inherent
			 dignity and of the equal and inalienable rights of all members of the human
			 family is the foundation of freedom, justice and peace in the world.
						(2)A
			 democratic political system, in which the will of the people, as expressed in
			 periodic and genuine elections, is the basis of the authority of government, is
			 the best guarantor of freedom of speech and belief and freedom from fear and
			 want.
						(3)Democracy is a
			 necessary but insufficient condition for the effective protection of human
			 rights. Majority rule must be tempered by guarantees for the dignity and rights
			 of minorities.
						(4)The advancement of
			 human rights and the institutionalization of democracy are important to the
			 achievement of other United States foreign policy goals, such as reducing
			 poverty, building peace, expanding prosperity and sustaining the global
			 environment.
						(5)Human rights and
			 fundamental freedoms can be effectively advanced by—
							(A)bilateral and
			 multilateral diplomatic overtures;
							(B)the development
			 and implementation of international norms and standards, including voluntary
			 codes of conduct;
							(C)support for the
			 establishment and strengthening of laws, policies and institutions that protect
			 rights and freedoms, including technical assistance and training to governments
			 and civil society organizations;
							(D)support for and
			 protection of individuals and civil society organizations who defend and
			 exercise their human rights and democratic freedoms;
							(E)research and reporting on violations of
			 human rights, including identifying those who commit such violations;
							(F)the threat or
			 imposition of sanctions against violators, including criminal prosecution where
			 appropriate; and
							(G)offering
			 diplomatic and economic incentives for improved performance.
							(6)United States
			 support for human rights and democracy should be open and explicit, with due
			 regard for the safety and independence of local partners and impartiality among
			 peaceful, democratic political parties and factions.
						(b)Statement of
			 policyIt is the policy of the United States, in keeping with its
			 constitutional heritage and traditions and in accordance with its international
			 obligations as set forth in the Charter of the United Nations and the Universal
			 Declaration of Human Rights, to promote and encourage increased respect for
			 human rights and fundamental freedoms throughout the world without distinction
			 as to race, sex, language, religion, sexual orientation or gender
			 identity.
					3102.Country
			 reports on human rights practices
					(a)Report
			 requiredThe Secretary shall submit to the appropriate
			 congressional committees, by February 25 of each year, a comprehensive report
			 regarding the status of internationally recognized human rights in each covered
			 country.
					(b)ContentsThe
			 report required under subsection (a) shall include, for each covered country,
			 information relating to—
						(1)respect for the
			 integrity of the person, including freedom from—
							(A)arbitrary or
			 unlawful deprivation of life;
							(B)disappearance;
							(C)torture and other
			 cruel, inhuman or degrading treatment or punishment;
							(D)arbitrary arrest
			 or detention;
							(E)denial of fair
			 public trial; and
							(F)arbitrary
			 interference with privacy, family, home or correspondence;
							(2)respect for civil
			 liberties, including—
							(A)freedom of speech
			 and press, including Internet freedom;
							(B)freedom of
			 peaceful assembly and association;
							(C)freedom of
			 religion and conscience;
							(D)freedom of
			 movement; and
							(E)provision of
			 asylum and resettlement of refugees;
							(3)respect for
			 political rights, including the right of citizens—
							(A)to change their
			 government;
							(B)to take part in
			 the conduct of public affairs; and
							(C)to vote and be
			 elected at genuine periodic elections;
							(4)respect for worker
			 rights, including—
							(A)the right of
			 association;
							(B)the right to
			 organize and bargain collectively;
							(C)prohibition of
			 forced or compulsory labor;
							(D)prohibition of
			 child labor; and
							(E)acceptable
			 conditions of work;
							(5)protection of all
			 citizens, including marginalized groups, against violence, intimidation and
			 discrimination, including, wherever applicable—
							(A)mass atrocities;
							(B)trafficking in
			 persons;
							(C)sexual and
			 gender-based violence;
							(D)criminalization of
			 homosexuality or deprivation of fundamental freedoms due to sexual orientation
			 or gender identity;
							(E)violations of the principles of voluntarism
			 and informed choice in health care, including coerced abortion and involuntary
			 sterilization;
							(F)child marriage;
			 and
							(G)compulsory
			 recruitment and conscription of individuals under the age of 15 by armed forces
			 of the government of the country, government-supported paramilitaries, or other
			 armed groups; and
							(6)official
			 accountability, including—
							(A)government
			 corruption and transparency;
							(B)government
			 participation in, facilitation of, or condoning of, violations of
			 internationally recognized human rights;
							(C)steps taken by
			 such government to prevent and respond to violations of internationally
			 recognized human rights;
							(D)the extent of
			 cooperation by such government in permitting an unimpeded investigation by
			 international organizations, including nongovernmental organizations, of
			 alleged violations of internationally recognized human rights; and
							(E)wherever
			 applicable, such government’s votes in the United Nations Human Rights
			 Council.
							(c)ConsultationIn
			 compiling data and making assessments for purposes of subsection (b), United
			 States diplomatic mission personnel in each covered country shall consult with
			 relevant international and nongovernmental organizations.
					(d)Translation and
			 publicationFor each covered country, the report required by this
			 section shall be translated into the principal languages of the country and
			 made available on the Internet website of the United States diplomatic mission
			 to the country, or, where there is no diplomatic mission, on the Internet
			 website of the Department of State.
					(e)DefinitionsIn
			 this section—
						(1)the term
			 covered country means a country that—
							(A)receives
			 assistance under this Act; or
							(B)is a member of the
			 United Nations; and
							(2)the term
			 child marriage means the marriage of a girl or a boy who has not
			 reached the minimum legal age for marriage in the country of residence, or
			 where there is no such law, under the age of 18.
						3103.Action plans
			 for human rights and democracy
					(a)Action plan
			 required
						(1)In
			 generalExcept as provided in paragraph (2), beginning 3 years
			 after the date of the enactment of this Act and every 3 to 5 years thereafter,
			 the Secretary, in coordination with the Administrator as appropriate, shall
			 develop an action plan for human rights and democracy in each country that is
			 included in the report under section 3102.
						(2)ExceptionThe
			 Secretary is not required to develop an action plan under this subsection for
			 any country with respect to which the Secretary determines, based on the
			 information required in the report under section 3102, that human rights and
			 fundamental freedoms are generally respected.
						(b)Preparation of
			 plansThe action plan required under subsection (a) shall be
			 prepared—
						(1)in each country with a United States
			 diplomatic mission, by the Chief of Mission, in coordination with the Mission
			 Director of the Agency, if a Mission Director is assigned to such country, and
			 in consultation with the Assistant Secretary for Democracy, Human Rights, and
			 Labor; or
						(2)in each country
			 without a United States diplomatic mission, by the Assistant Secretary of State
			 for Democracy, Human Rights, and Labor, in coordination with the Assistant
			 Administrator for Democratic and Civic Development and the relevant regional
			 bureaus of the Department of State and United States Agency for International
			 Development.
						(c)ElementsThe
			 action plan required under subsection (a) shall contain the following
			 elements:
						(1)A
			 description of the major barriers in such country to fundamental rights and
			 freedoms.
						(2)Specific
			 improvements in the areas identified under paragraph (1) that the United States
			 will seek over the next 3 to 5 years.
						(3)A
			 description of the policies and programs, including assistance, to be
			 undertaken in order to foster the improvements identified in paragraph
			 (2).
						(4)A
			 description of the roles of each participating Federal agency in carrying out
			 the policies and programs identified in paragraph (3).
						(5)A
			 description of the budgetary and personnel resources needed to carry out the
			 policies and programs identified in paragraph (3).
						(d)ConsultationIn
			 preparing the action plan required under subsection (a), the relevant officials
			 shall consult with a wide range of nongovernmental organizations in the country
			 and with nongovernmental organizations having significant experience in or
			 knowledge about the country.
					(e)Transmission
						(1)To
			 congressThe action plan required under subsection (a) shall be
			 transmitted to the appropriate congressional committees.
						(2)Public
			 availabilityAt a minimum, the elements of the action plan
			 described in paragraphs (1) and (2) of subsection (c) shall be published on the
			 Internet website of the Department of State and, in countries in which a United
			 States diplomatic mission is established, on the mission’s Internet
			 website.
						(f)Strategic
			 coordinationIn order to avoid duplication and policy
			 inconsistency, the Secretary shall ensure that the action plan required under
			 subsection (a) is coordinated with all other relevant diplomatic and
			 development strategies, in particular the strategies prepared pursuant
			 to—
						(1)section 1703,
			 relating to Global Strategy for Gender Equality;
						(2)section 1018,
			 relating to Country Development Cooperation Strategies;
						(3)section 2012,
			 relating to Conflict Mitigation Strategy; and
						(4)section 3203,
			 relating to Comprehensive International Strategy to Prevent and Respond to
			 Violence Against Women and Girls.
						3104.Human Rights
			 and Democracy Fund
					(a)EstablishmentThere
			 is established a Human Rights and Democracy Fund (in this section referred to
			 as the Fund) to be administered by the Assistant Secretary of
			 State for Democracy, Human Rights, and Labor.
					(b)PurposeThe
			 purpose of the Fund is to protect and promote fundamental freedoms and
			 internationally recognized human rights by—
						(1)supporting
			 defenders of human rights and advocates of democracy;
						(2)assisting victims
			 of human rights violations;
						(3)preventing and
			 responding to violence against women and girls, in accordance with subtitle
			 A;
						(4)carrying out child
			 protection compacts in accordance with section 3402; and
						(5)responding to
			 emergencies and unanticipated opportunities in the areas of human rights and
			 democracy.
						(c)ConsultationIn administering the Fund, the Assistant
			 Secretary of State for Democracy, Human Rights, and Labor shall consult with
			 the Ambassador-at-Large for Global Women’s Issues and the Assistant
			 Administrator for Democratic and Civic Development of the United States Agency
			 for International Development.
					(d)Additional
			 fundsFunds made available under this section for a fiscal year
			 are in addition to funds otherwise available for such purposes.
					(e)Special
			 authorityFunds made
			 available under this section for a fiscal year are authorized to be made
			 available notwithstanding any provision of law that restricts assistance to a
			 foreign country.
					3105.Role of Bureau
			 of Democracy, Human Rights, and LaborSection 1(c)(2) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(2)) is amended to read as
			 follows:
					
						(2)Assistant
				secretary of state for democracy, human rights, and labor
							(A)In
				generalThere shall be in the Department of State an Assistant
				Secretary of State for Democracy, Human Rights, and Labor who shall be
				responsible to the Secretary of State for matters pertaining to human rights
				and humanitarian affairs (including matters relating to prisoners of war and
				members of the United States Armed Forces missing in action) in the conduct of
				foreign policy and such other related duties as the Secretary may from time to
				time designate. The Assistant Secretary shall carry out the Secretary’s
				responsibilities under section 3102 of the Global Partnerships Act of
				2012.
							(B)DutiesThe
				Assistant Secretary of State for Democracy, Human Rights, and Labor shall
				maintain continuous observation and review all matters pertaining to human
				rights and humanitarian affairs (including matters relating to prisoners of war
				and members of the United States Armed Forces missing in action) in the conduct
				of foreign policy, including the following:
								(i)Gathering detailed
				information regarding humanitarian affairs and the observance of and respect
				for internationally recognized human rights in each country to which the
				requirements of sections 3102 and 3103, respectively, of the Global
				Partnerships Act of 2012 are relevant.
								(ii)Preparing the
				country reports and action plans required under sections 3102 and 3103 of the
				Global Partnerships Act of 2012.
								(iii)Making
				recommendations to the Secretary of State and the Administrator of the United
				States Agency for International Development regarding implementation of the
				human rights policies, principles, restrictions and authorities of the Global
				Partnerships Act of 2012.
								(iv)Administering the
				Human Rights and Democracy Fund established under section 3104 of the Global
				Partnerships Act of 2012.
								(v)Performing other
				responsibilities which serve to promote increased observance of internationally
				recognized human rights by all countries.
								(C)ConsultationThe
				Assistant Secretary of State for Democracy, Human Rights, and Labor shall be
				consulted in the determinations of which countries shall receive United States
				foreign assistance and the nature of the assistance to be provided to each
				country.
							(D)Certain
				assignmentsAny assignment of an individual to a political
				officer position at a United States mission abroad that has the primary
				responsibility for monitoring human rights developments in a foreign country
				shall be made upon the recommendation of the Assistant Secretary of State for
				Democracy, Human Rights, and Labor in conjunction with the head of the
				Department of State’s regional bureau having primary responsibility for that
				country.
							.
				3106.Discrimination
			 related to sexual orientation
					(a)Designation of
			 officerThe Assistant Secretary of State for Democracy, Human
			 Rights, and Labor shall designate an officer or officers who shall be
			 responsible for tracking violence, criminalization, and restrictions on the
			 enjoyment of fundamental freedoms, consistent with United States law, in
			 foreign countries based on actual or perceived sexual orientation and gender
			 identity.
					(b)International
			 effortsThe Secretary shall work through appropriate United
			 States Government employees at United States diplomatic and consular missions
			 to encourage the governments of other countries to reform or repeal laws of
			 such countries criminalizing homosexuality or consensual homosexual conduct, or
			 restricting the enjoyment of fundamental freedoms, consistent with United
			 States law, by homosexual individuals or organizations.
					(c)Training for
			 foreign service officersSection 708(a) of the Foreign Service
			 Act of 1980 (22 U.S.C. 4028(a)) is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting the Assistant Secretary for
			 Democracy, Human Rights, and Labor, before the Ambassador at
			 Large;
						(2)in paragraph (2),
			 by striking and at the end;
						(3)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(4)by adding at the
			 end the following new paragraph:
							
								(4)instruction, in
				courses covering human rights reporting and advocacy work, on identifying
				violence, discrimination, and restrictions on the enjoyment of fundamental
				freedoms, consistent with United States law, based on actual or perceived
				sexual orientation and gender
				identity.
								.
						3107.Personnel
			 awards and incentivesSection
			 2143 of the ADVANCE Democracy Act of 2007 (22 U.S.C. 8243) is amended by
			 striking the matter preceding paragraph (1) and inserting the following:
					
						The Secretary shall expand the range of
				awards and incentives to encourage members of the Foreign Service and other
				employees of the Department to take assignments relating to the promotion of
				democracy and the protection of human rights, which may include the
				following:
						.
				BInternational
			 violence against women and girls 
				3201.Statement of
			 policyIt is the policy of the
			 United States to—
					(1)promote the equal
			 participation of women in the political, economic and social lives of their
			 countries;
					(2)build the capacity
			 of foreign governments and civil societies to prevent and respond to violence
			 against women and girls;
					(3)ensure that all
			 private partners under this Act take appropriate steps to prevent and respond
			 to violence against women and girls; and
					(4)systematically
			 integrate efforts to prevent and respond to violence against women and girls
			 into United States foreign policy and foreign assistance programs.
					3202.Duties of the
			 Secretary of State
					(a)DesignationThe
			 Secretary shall designate a senior official in the Department of State to
			 conduct the activities of the Secretary under this subtitle.
					(b)DutiesThe Secretary’s designee shall work with
			 the Assistant Secretary for Democracy, Human Rights, and Labor, the
			 Ambassador-at-Large for Global Women’s Issues, and the heads of other of
			 relevant bureaus and offices of the Department of State and other Federal
			 agencies to—
						(1)prepare the
			 comprehensive international strategy required under section 3203;
						(2)collect and
			 analyze data about violence against women and girls internationally; and
						(3)compile and
			 disseminate information about effective methods of prevention and response,
			 including through the preparation of public reports.
						3203.Comprehensive
			 international strategy to prevent and respond to violence against women and
			 girls
					(a)Development of
			 strategyNot later than 1 year after the date of the enactment of
			 this Act, and every 5 years thereafter, the Secretary, with the assistance of
			 the Administrator, shall—
						(1)develop a
			 comprehensive, 5-year international strategy to prevent and respond to violence
			 against women and girls internationally;
						(2)submit the
			 strategy developed under paragraph (1) to the appropriate congressional
			 committees; and
						(3)make the strategy
			 available to the public.
						(b)Collaboration
			 and coordinationIn developing the strategy under subsection (a),
			 the Secretary shall consult with—
						(1)Federal agencies
			 with expertise preventing and responding to violence against women and girls or
			 administering international programs;
						(2)the Senior Policy
			 Operating Group on Trafficking in Persons; and
						(3)representatives of
			 civil society organizations with demonstrated experience in combating violence
			 against women and girls or promoting women’s health or women’s development
			 issues internationally.
						(c)ContentThe
			 strategy developed under subsection (a) shall—
						(1)identify 5 to 20
			 countries with significant levels of violence against women and girls,
			 including within displaced communities, that have the government or
			 nongovernment organizational capacity to manage and implement gender-based
			 violence prevention and response program activities;
						(2)include
			 individual, comprehensive plans for prevention and response in each of the
			 countries identified under paragraph (1) (hereafter in this chapter referred to
			 as country plans);
						(3)estimate the
			 resource requirements for carrying out each country plan, including the
			 proposed sources of funding and amounts to be contributed by or sought from
			 partner countries and other public and private donors;
						(4)specify the roles
			 and responsibilities of each Federal agency in carrying out the
			 strategy;
						(5)ensure that the
			 country plans are integrated with Country Development Cooperation Strategies
			 required under section 1018 and action plans for human rights and democracy
			 required under section 3103, as appropriate;
						(6)explain the
			 mechanisms and processes for consultation and coordination with partner
			 countries and other public and private donors in all stages of planning and
			 implementation of each country plan; and
						(7)describe the
			 monitoring and evaluation mechanisms to be used for each country plan.
						(d)ActivitiesEach
			 country plan should incorporate at least 2 of the following activities:
						(1)Enhancing the
			 capacity of the health sector to prevent and respond to violence against women
			 and girls.
						(2)Developing and
			 enforcing civil and criminal legal and judicial sanctions, protections,
			 training, and capacity.
						(3)Supporting efforts
			 to change social norms and attitudes so that violence against women and girls
			 is neither condoned nor tolerated.
						(4)Expanding access
			 of women and girls to quality education.
						(5)Increasing
			 economic opportunities for women, including through access to credit,
			 vocational training, property ownership, and inheritance rights.
						3204.Assistance to
			 prevent and respond to violence against women and girls
			 internationally
					(a)In
			 generalThe Secretary and the Administrator are authorized to use
			 funds made available for economic assistance to carry out the comprehensive
			 international strategy and country plans developed under section 3203 and to
			 conduct research and collect and analyze data in accordance with section
			 3202.
					(b)Coordination of
			 assistanceThe Secretary and the Administrator shall seek to
			 ensure that programs, projects, and activities carried out under this subtitle
			 are coordinated with related programs, projects, and activities carried out
			 under other provisions of law.
					3205.DefinitionsIn this subtitle:
					(1)Prevention and
			 responseThe term prevention and response means
			 activities designed to prevent and respond to violence against women and
			 girls.
					(2)Violence against
			 women and girlsThe term violence against women and
			 girlsmeans any act of violence that results in, or is likely to result
			 in, physical, sexual, or psychological harm or suffering to women or girls,
			 including threats of such acts, coercion, or arbitrary deprivations of liberty,
			 whether occurring in public or private life.
					CRule of
			 law
				3301.FindingsCongress finds the following:
					(1)Human security
			 depends upon the existence of a system under which citizens are protected
			 against arbitrary and abusive use of power, law and order are consistently
			 maintained, and justice is effectively administered.
					(2)The rule of law
			 must be carried out in accordance with international human rights standards,
			 which include the equality and accountability of all individuals before the law
			 regardless of political or social status; the protection of individuals against
			 arbitrary or discriminatory treatment by, or with the acquiescence of, the
			 government; the independence of the judiciary and the legal profession from
			 other branches of government; the professional maintenance of law and order;
			 and the transparent and fair administration of justice.
					(3)Responsible and
			 effective criminal justice systems not only build the foundations for democracy
			 and economic growth in developing countries, but also help to stem illicit
			 activities, such as drug trafficking and terrorism, that threaten United States
			 national interests.
					(4)Provision of rule
			 of law assistance to foreign police and security forces is an inherently
			 governmental function, which should be performed by, or under the direct
			 supervision of, United States Government employees.
					(5)The United States
			 should provide assistance to foreign law enforcement agencies only—
						(A)if such agencies
			 have demonstrated a commitment to improving protection of the security, human
			 rights and dignity of the civilian population;
						(B)within the context
			 of a comprehensive program to strengthen the rule of law and improve the
			 administration of justice; and
						(C)in conjunction
			 with a system to monitor and evaluate the impact of such advice, training, and
			 equipment.
						3302.Global Rule of
			 Law Policy Committee
					(a)EstablishmentThe
			 President shall establish a Global Rule of Law Policy Committee (hereafter in
			 this section referred to as the Committee), to include the
			 Secretary of State, the Attorney General, the Secretary of Homeland Security,
			 the Secretary of the Treasury, the Secretary of Defense, the Administrator, and
			 the heads of other Federal agencies engaged in rule of law assistance.
					(b)PurposeThe
			 purpose of the Committee shall be to promote coordination among Federal
			 agencies carrying out rule of law assistance and to build capacity to provide
			 such assistance effectively.
					(c)ReviewThe
			 Committee shall have the authority to review any proposed legislative or legal
			 advice to be provided by private contractors to foreign law enforcement
			 agencies.
					(d)Coordination
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Committee shall establish a plan for the coordination of rule of
			 law assistance, including—
						(1)building capacity
			 within the United States Government to provide expert, long-term advice and
			 training for foreign civilian law enforcement agencies and judicial
			 systems;
						(2)utilizing such
			 capacity currently existing within other donor countries and international and
			 nongovernmental organizations;
						(3)delineating the
			 roles and responsibilities of each Federal agency in carrying out rule of law
			 assistance;
						(4)establishing
			 general policies and principles guiding the provision of rule of law
			 assistance; and
						(5)ensuring policy
			 and program coordination among Federal agencies carrying out rule of law
			 assistance.
						(e)Transmission to
			 congressThe coordination plan required under subsection (d)
			 shall be transmitted to the appropriate congressional committees and made
			 publicly available on the Internet.
					(f)DefinitionIn
			 this section, the term rule of law assistance means assistance
			 under this or any other Act to combat crime, improve law enforcement, and
			 strengthen the administration of justice in a foreign country, including
			 assistance under sections 1803, 3303, and 5203.
					3303.Assistance for
			 rule of law
					(a)Nonlethal
			 assistanceThe President is authorized to provide training,
			 advice, and nonlethal equipment to eligible foreign law enforcement agencies to
			 improve the capacity of such agencies to—
						(1)protect the safety
			 and security of civilian populations, including through community
			 policing;
						(2)promote respect
			 for human rights and due process of law;
						(3)prevent and
			 respond to violence against women and girls;
						(4)reduce organized
			 crime, corruption, and financial crimes;
						(5)carry out
			 investigative and forensic functions;
						(6)bring penal
			 institutions into conformity with international humanitarian standards;
						(7)develop training
			 curricula;
						(8)manage human and
			 financial resources and carry out administrative functions, including internal
			 discipline procedures;
						(9)conduct strategic
			 planning and institutional reform consistent with civilian democratic
			 control;
						(10)institute
			 effective mechanisms for accountability and oversight;
						(11)develop
			 constructive relationships with the communities they serve;
						(12)prevent disputes from escalating into
			 violence;
						(13)respond
			 appropriately and effectively in disasters and emergencies;
						(14)control and
			 protect land, air and maritime borders, and enforce customs;
						(15)participate in
			 international peace support operations;
						(16)monitor and
			 enforce sanctions regimes;
						(17)detect and
			 interdict trafficking in persons, weapons, narcotics, and other
			 contraband;
						(18)conduct maritime
			 law enforcement and border control; and
						(19)combat terrorism
			 and violent extremism.
						(b)Administration
			 of justiceThe President is authorized to assist eligible foreign
			 law enforcement agencies to improve administration of justice, including
			 through—
						(1)revision and
			 modernization of legal codes and procedures;
						(2)improving
			 transparency and efficiency of judicial processes;
						(3)professional
			 training, scholarships, and exchanges of lawyers, judges, and other judicial
			 officials;
						(4)building
			 administrative and financial management capacity in the justice sector;
						(5)programs to
			 enhance protection of witnesses and participants in judicial cases;
						(6)strengthening
			 professional organizations in order to promote services to members and the role
			 of the bar in judicial selection, enforcement of ethical standards, and legal
			 reform;
						(7)increasing the
			 availability of legal materials and publications;
						(8)developing systems
			 to ensure competent defense of indigent clients charged with crimes;
						(9)enhancing access
			 of crime victims to legal information and services; and
						(10)programs to
			 strengthen respect for the rule of law and internationally recognized human
			 rights.
						(c)Eligible
			 agenciesA foreign law enforcement agency shall be eligible for
			 assistance under this section only if—
						(1)the President
			 determines, and reports to the appropriate congressional committees not less
			 than 15 days in advance of providing such assistance, that such agency has
			 demonstrated a commitment to improving protection of the security, human
			 rights, and dignity of the civilian population;
						(2)the assistance
			 will be used to strengthen democratic control over the police or prison
			 authority or to improve adherence to international human rights standards;
			 and
						(3)such agency is not
			 otherwise prohibited by any provision of this Act from receiving
			 assistance.
						(d)AccountabilityThe
			 Comptroller General of the United States shall, not later than 1 year after the
			 date of the enactment of this Act, conduct a review of the effectiveness and
			 results of rule of law programs supported by the United States Government over
			 the prior 5-year period, including their outcomes for human rights, in order to
			 determine best practices and lessons learned for future programming.
					(e)Participation in
			 foreign police actions
						(1)Prohibition on
			 effecting an arrestNo officer or employee of the United States
			 may directly effect an arrest in any foreign country as part of any foreign
			 police action, notwithstanding any other provision of law.
						(2)Participation in
			 arrest actionsParagraph (1) does not prohibit an officer or
			 employee of the United States, with the approval of the United States chief of
			 mission, from being present when foreign officers are effecting an arrest or
			 from assisting foreign officers who are effecting an arrest.
						(3)Exception for
			 exigent, threatening circumstancesParagraph (1) does not
			 prohibit an officer or employee from taking direct action to protect life or
			 safety if exigent circumstances arise which are unanticipated and which pose an
			 immediate threat to United States officers or employees, officers or employees
			 of a foreign government, or members of the public.
						(4)Exception for
			 maritime law enforcementWith the agreement of a foreign country,
			 paragraph (1) does not apply with respect to maritime law enforcement
			 operations in the territorial sea or archipelagic waters of that
			 country.
						(5)Exception for
			 status of forces arrangementsThis subsection does not apply to
			 the activities of the United States Armed Forces in carrying out their
			 responsibilities under applicable status of forces arrangements.
						3304.DefinitionIn this subtitle, the term foreign law
			 enforcement agency means an agency—
					(1)with domestic
			 arrest powers;
					(2)responsible for
			 internal security, including the protection of life and property; and
					(3)that does not
			 report to a defense ministry or similar or related entity of a foreign
			 government and is not a military force.
					DChild
			 protection
				3401.FindingsCongress finds that—
					(1)the Trafficking
			 Victims Protection Act of 2000 (Public Law 106–386) and subsequent
			 reauthorization Acts establish a comprehensive framework for monitoring and
			 combating human trafficking, including that of children;
					(2)under the
			 Trafficking Victims Protection Act of 2000, the Secretary annually identifies
			 countries that do not comply with minimum standards for the elimination of
			 trafficking, some of which are making significant efforts to bring themselves
			 into compliance;
					(3)additional
			 incentives should be provided to encourage countries to protect and rescue
			 children subjected to severe forms of trafficking or sexual exploitation;
			 and
					(4)such incentives
			 can be provided in the form of assistance to countries that—
						(A)have a significant
			 prevalence of trafficking in children;
						(B)agree to address
			 institutional weaknesses within the government that result in the failure to
			 protect vulnerable children and to rescue and properly rehabilitate victims;
			 and
						(C)agree to enhance
			 efforts to apprehend perpetrators who engage in severe forms of trafficking in
			 children and bring them to justice in national courts of law.
						3402.Child
			 Protection Compacts
					(a)AuthorizationThe Secretary, acting through the Office to
			 Monitor and Combat Trafficking in Persons and in consultation with the Senior
			 Policy Operating Group on Trafficking in Persons, is authorized to enter into a
			 compact described in subsection (b) with an eligible country described in
			 subsection (c) to protect and rescue children subjected to severe forms of
			 trafficking or sexual exploitation. Such compact shall be known as a
			 Child Protection Compact.
					(b)Compact
						(1)In
			 generalA compact described in this subsection is an agreement
			 between the United States and an eligible country that establishes a multiyear
			 plan to protect and rescue children subjected to severe forms of trafficking or
			 sexual exploitation.
						(2)ElementsA
			 compact shall contain—
							(A)the specific
			 objectives that the country and the United States expect to achieve during the
			 term of the compact;
							(B)the
			 responsibilities of the country and the United States in the achievement of
			 such objectives;
							(C)the particular
			 programs or initiatives to be undertaken in the achievement of such objectives
			 and the amount of funding to be allocated to each program or initiative;
							(D)regular outcome
			 indicators to monitor and measure progress toward achieving such objectives,
			 including indicators for each program or initiative;
							(E)a multi-year
			 financial plan, including the estimated amount of contributions by the United
			 States and the country; and
							(F)the strategy of
			 the country to sustain progress made toward achieving such objectives after
			 expiration of the compact.
							(3)Programs and
			 initiativesPrograms and initiatives under a compact may
			 include—
							(A)evaluating legal
			 standards and practices and recommending improvements that will increase the
			 likelihood of successful prosecutions;
							(B)training
			 anti-trafficking police and investigators;
							(C)increasing public awareness of the risks
			 and dangers of child trafficking;
							(D)building cooperation between domestic
			 nongovernmental organizations and law enforcement agencies to identify and
			 rescue victims;
							(E)making courts more friendly to
			 victims;
							(F)providing rehabilitation and reintegration
			 services for rescued children;
							(G)supporting innovative technology and
			 improved data collection to prevent child trafficking, aid in the prosecution
			 of criminals, and rescue victims; and
							(H)developing
			 regional cooperative plans with neighboring countries to prevent cross-border
			 trafficking of children and child sex tourism.
							(c)Eligible
			 countriesA country is eligible for a compact if the
			 country—
						(1)is a developing
			 country, in that term is defined in section 1023;
						(2)is a Tier II
			 country or Tier II Watch List country;
						(3)has a documented
			 high prevalence of trafficking of children; and
						(4)has demonstrated
			 political will and sustained commitment by the government to undertake
			 meaningful measures to address severe forms of trafficking of children,
			 including—
							(A)enactment and
			 enforcement of laws criminalizing trafficking in children with punishments
			 commensurate with the crime, including, when necessary, against complicit
			 government officials;
							(B)cooperation with
			 local and international nongovernmental organizations with demonstrated
			 expertise in combating the trafficking in children; and
							(C)the treatment of
			 child trafficking victims in accordance with Article 6(3) of the Protocol to
			 Prevent, Suppress and Punish Trafficking in Persons, Especially Women and
			 Children, Supplementing the United Nations Convention Against Transnational
			 Organized Crime.
							3403.Authorization
			 of assistance
					(a)In
			 generalThe Secretary is
			 authorized to use funds made available under this Act for economic assistance
			 to—
						(1)develop a Child
			 Protection Compact between the United States and an eligible country under
			 section 3402; and
						(2)provide assistance
			 to an eligible entity described in subsection (b) to carry out a Child
			 Protection Compact.
						(b)Eligible
			 entitiesIn carrying out a Child Protection Compact, the
			 Secretary may provide assistance to—
						(1)the national
			 government of the eligible country under section 3402;
						(2)regional or local
			 governmental units of an eligible country under section 3402;
						(3)a
			 regional or international organization; or
						(4)a
			 nongovernmental organization or a private entity with expertise in the
			 protection of vulnerable children, the investigation and prosecution of those
			 who engage in or benefit from child trafficking, or the rescue of child victims
			 of trafficking.
						3404.Suspension and
			 termination of assistance
					(a)Suspension and
			 termination of assistanceThe Secretary shall suspend or
			 terminate assistance under section 3403 in whole or in part for an eligible
			 entity under section 3403 if the Secretary determines that—
						(1)the entity is
			 engaged in activities that are contrary to the national security interests of
			 the United States;
						(2)the entity has
			 engaged in a pattern of actions inconsistent with the criteria used to
			 determine the eligibility of the country or entity, as the case may be;
			 or
						(3)the entity has
			 failed to adhere to its responsibilities under the Child Protection
			 Compact.
						(b)ReinstatementThe
			 Secretary may reinstate assistance that has been suspended or terminated under
			 subsection (a) only if the Secretary determines that the entity has
			 demonstrated a commitment to correcting each condition for which assistance was
			 suspended or terminated.
					(c)Congressional
			 notificationNot later than 3 days after the date on which the
			 Secretary suspends or terminates assistance under subsection (a) for an entity,
			 or reinstates assistance under subsection (b) for an entity, the Secretary
			 shall submit to the appropriate congressional committees a report that contains
			 the determination of the Secretary under subsection (a) or subsection (b), as
			 the case may be.
					3405.Congressional
			 notification
					(a)Prior
			 consultationNot later than 15 days prior to the start of
			 negotiations of a Child Protection Compact with a country, the Ambassador shall
			 consult with the appropriate congressional committees.
					(b)Congressional
			 notificationNot later than 10 days after entering into a Child
			 Protection Compact with a country, the Ambassador shall notify the appropriate
			 congressional committees, and shall provide a detailed summary of the Compact
			 and a copy of the text of the Compact.
					(c)Monitoring and
			 evaluationThe Ambassador shall ensure that regular monitoring
			 reports for each compact are prepared and made available to the appropriate
			 congressional committees, and that an independent impact evaluation is
			 conducted upon the completion of a compact.
					3406.DefinitionsIn this subtitle:
					(1)AmbassadorThe
			 term Ambassador means the Ambassador-at-Large of the Department of
			 State’s Office to Monitor and Combat Trafficking in Persons.
					(2)Child
			 protectionThe term child protection means efforts
			 to prevent and respond to violence, exploitation, and abuse against
			 children.
					(3)CompactThe
			 term Child Protection Compact or Compact means a
			 Child Protection Compact described in section 3402.
					(4)Severe forms of
			 traffickingThe term severe forms of trafficking in
			 persons means—
						(A)sex trafficking in
			 which a commercial sex act is induced by force, fraud, or coercion, or in which
			 the person induced to perform such act has not attained 18 years of age;
			 or
						(B)the recruitment,
			 harboring, transportation, provision, or obtaining of a person for labor or
			 services, through the use of force, fraud, or coercion for the purpose of
			 subjection to involuntary servitude, peonage, debt bondage, or slavery.
						(5)Tier ii
			 countries and tier ii watch list countriesThe terms Tier
			 II countries and Tier II Watch List countries mean those
			 countries designated by the Secretary as not meeting minimum standards for the
			 elimination of trafficking.
					IVBuilding and
			 reinforcing strategic partnerships
			4001.FindingsCongress finds the following:
				(1)The ultimate goal
			 of the United States continues to be a world which is free from the scourge of
			 war and the dangers and burdens of armaments, in which the use of force has
			 been subordinated to the rule of law, and in which international adjustments to
			 a changing world are achieved peacefully.
				(2)In furtherance of
			 that goal, it remains the policy of the United States to encourage regional
			 arms control and disarmament agreements; discourage arms races; and encourage
			 restraint in the provision of armaments, especially small arms and light
			 weapons and advanced conventional weapons, to countries in regions of
			 instability.
				(3)The efforts of the
			 United States and other friendly countries to promote peace and security
			 continue to require measures of support based upon the principle of effective
			 self-help and mutual aid.
				(4)The peace of the
			 world and the security of the United States are endangered so long as hostile
			 countries continue by threat of military action, by the use of economic
			 pressure, by their active or permissive support of terrorists, terrorist
			 organizations and extremism, and by internal subversion, or other means to
			 attempt to undermine the peace, security, human rights, political freedoms,
			 civil rights, or prosperity of others.
				(5)Peace and security
			 for all is endangered by the failure of countries to live up to their sovereign
			 responsibilities to protect civilian populations from violence, reduce
			 terrorism, halt the spread of dangerous materials, and control transnational
			 crime.
				(6)It is in the
			 interest of the United States to help foreign countries build capable and
			 accountable military, police, customs, and other security forces, under
			 civilian democratic control, in order to exercise their sovereign
			 responsibilities.
				(7)Extreme poverty
			 and underdevelopment are threats to peace. The provision of foreign assistance
			 under this title to developing countries must take into account how the foreign
			 assistance will affect such countries’ social and economic development and
			 whether the foreign assistance is diverting resources away from development
			 efforts that meet basic needs of the population and address root causes of
			 instability.
				(8)Weapons and
			 weapons systems are not and should not be considered to be normal commodities
			 for international trade, and the United States should permit such sales only to
			 the extent that such sales directly support United States foreign policy and
			 national security objectives.
				(9)Foreign assistance under this title should
			 not be provided if such foreign assistance will likely—
					(A)contribute to an
			 arms race or regional instability;
					(B)increase the
			 possibility of outbreak or escalation of conflict, either within or across the
			 borders of the recipient country;
					(C)support international terrorism;
					(D)prejudice the
			 development of bilateral or multilateral arms control arrangements;
					(E)adversely affect the arms control or
			 nonproliferation policy of the United States;
					(F)be in excess to the legitimate defense
			 needs of the recipient country in terms of the actual threats to its national
			 security it faces; or
					(G)undermine the
			 objectives and purposes to promote and protect human rights and democracy under
			 title III.
					4002.Statement of
			 policyIt is the policy of the
			 United States—
				(1)to promote the peace of the world and the
			 foreign policy, security, and general welfare of the United States by fostering
			 an improved climate of security, political independence and individual liberty,
			 improving the ability of friendly countries and international organizations to
			 deter or, if necessary, defeat aggression in whatever form, facilitating
			 arrangements for individual and collective security, assisting friendly
			 countries to provide for their legitimate defense needs, and creating an
			 environment of security and stability in the developing friendly countries
			 essential to their more rapid social, economic, and political progress;
				(2)to exert leadership in the world community
			 to bring about arrangements for reducing the international trade in implements
			 of war and to lessen the danger of outbreak of regional conflict and the
			 burdens of armaments;
				(3)to exert maximum
			 efforts to achieve universal control of weapons of mass destruction, the
			 securing and control of the means to produce and deliver them, and universal
			 regulation and reduction of armaments, including armed forces, under adequate
			 safeguards to protect complying countries against violation, aggression, and
			 invasion;
				(4)to administer
			 United States programs for or procedures governing the export, sale, and grant
			 of defense articles and defense services to foreign countries and international
			 organizations in a manner consistent with the goals described in section
			 4003;
				(5)to achieve
			 international peace and security through the United Nations and the diplomatic
			 settlement of disputes so that armed force shall not be used except for
			 individual or collective self-defense;
				(6)to encourage all other countries to join in
			 a common undertaking to meet the goals described in section 4003; and
				(7)to give priority
			 for the provision of foreign assistance under this title to the needs of those
			 countries in danger of becoming victims of aggression, terrorism, or
			 intimidation by conventional or non-conventional military means.
				4003.Goals of
			 assistance
				(a)In
			 GeneralThe provision of foreign assistance under this title to
			 any country or organization shall be furnished solely to achieve the following
			 goals:
					(1)To improve the
			 ability of the country or organization to meet its legitimate defense and
			 internal security needs.
					(2)To assist and
			 encourage the country or organization to recognize and effectively address
			 problems that threaten United States security, including terrorism,
			 proliferation of weapons and dangerous technologies, environmental destruction,
			 the spread of deadly disease, and transnational crime.
					(3)To protect
			 civilian populations from violence, including criminal violence.
					(4)To permit the
			 country or organization to participate in regional or collective arrangements
			 or measures requested by the United Nations, or consistent with the Charter of
			 the United Nations, for the purpose of maintaining or restoring international
			 peace and security.
					(5)To increase the
			 professionalization, transparency, accountability, humanitarian and disaster
			 response capacity, or human rights record of the security forces of the country
			 or organization, and the effective control of such security forces by civilian
			 democratic authorities.
					(6)To promote a
			 social, economic, and political environment conducive to stable peace in the
			 country or region.
					(b)Biennial review
			 and report
					(1)ReviewIn carrying out the requirements of section
			 9201 with respect to security assistance, the Secretary shall, for each country
			 to which such assistance is provided—
						(A)review the extent
			 to which such assistance is achieving the goals of subsection (a);
						(B)review the impact
			 of such assistance on internationally recognized human rights; and
						(C)incorporate the
			 results of such review into decisions regarding the provision and design of
			 security assistance.
						(2)Biennial
			 reportNot later than 2 years
			 after the date of the enactment of this Act, and every 2 years thereafter, the
			 President shall submit to the appropriate congressional committees a report on
			 the result of the review required under paragraph (1) and the steps taken to
			 incorporate the results of such review into security assistance
			 decisionmaking.
					AEconomic Support
			 Fund
				4101.Findings and
			 statement of policy
					(a)FindingsCongress
			 finds the following:
						(1)Conflict,
			 violence, anarchy, and instability, fueled by problems such as tyranny and
			 oppression, corruption and financial mismanagement, ethnic and religious
			 discrimination and discord, competition over resources, and other sources of
			 tension, are among the greatest threats to United States national
			 security.
						(2)Terrorism and
			 violent extremism undermine the stability and survival of states, the
			 protection of democratic freedoms, the vitality of economies and markets, and
			 the lives of civilian populations.
						(3)United States
			 leadership is essential to countering terrorism and violent extremism,
			 fostering political and economic stability, and reaching comprehensive, just
			 and lasting peace agreements.
						(4)To reduce the need
			 for military force, the United States must develop and maintain a broad range
			 of efficient and effective diplomatic and economic tools to promote peaceful
			 resolution of conflict and to prevent the collapse of weak and fragile
			 states.
						(5)Efforts to promote
			 international peace and stability are most effective when undertaken on a
			 multilateral basis, in concert with strategic partners.
						(6)Prudent investment
			 of United States resources to assist, through bilateral and collective efforts,
			 in preventing or containing armed conflict, in restoring peace and stability,
			 and in addressing the sources of conflict, is essential for achieving a
			 peaceful world.
						(7)While stability is
			 a necessary precursor to long-term development, stabilization programming often
			 has different objectives, beneficiaries, modalities, and measurement tools than
			 long-term development programming, and should be justified, budgeted, and
			 evaluated according to different criteria.
						(b)Statement of
			 policyIt is the policy of the United States to deepen engagement
			 with close allies and partners, and to develop relations with new partners, to
			 prevent violent conflict, resolve underlying grievances fairly, and build
			 sustainable peace.
					4102.Goal and
			 objectives
					(a)GoalThe
			 goal of foreign assistance under this subtitle is to expand strategic
			 partnerships to prevent violent conflict, resolve underlying grievances fairly,
			 and build sustainable peace.
					(b)ObjectivesIn
			 furtherance of the goal described in subsection (a), foreign assistance under
			 this subtitle shall be designed to achieve the following objectives:
						(1)Promoting and
			 supporting peace agreements.
						(2)Increasing
			 economic and political stability.
						(3)Facilitating
			 participation in collective diplomatic and security efforts.
						(4)Strengthening
			 democratic governance.
						4103.Economic
			 Support Fund
					(a)AuthorizationThe
			 President is authorized to provide foreign assistance under this subtitle to
			 countries and organizations, on such terms and conditions as the President may
			 determine, in order to achieve the goal and objectives of this subtitle. Such
			 foreign assistance shall be known as Economic Support Fund
			 assistance.
					(b)Relationship to
			 development assistanceForeign assistance under this
			 subtitle—
						(1)should be designed
			 to complement assistance under title I and should be linked with subsequent
			 medium-term and long-term development programs;
						(2)shall be provided,
			 to the maximum extent feasible, consistent with the policy directions,
			 purposes, and programs of title I; and
						(3)is authorized to
			 be provided for countries in amounts that could not be justified solely under
			 assistance under title I.
						(c)Role of the
			 secretaryThe Secretary shall be responsible for policy decisions
			 and justifications for foreign assistance under this subtitle, including
			 determinations of whether to provide foreign assistance to a country or
			 organization and the amount of such foreign assistance. The Secretary shall
			 exercise this responsibility in coordination with the Administrator.
					(d)Information To
			 be providedThe annual congressional budget justification
			 required under section 9302 and the database required under section 9301 shall
			 include information concerning the amounts and kinds of cash grant transfers,
			 the amounts and kinds of budgetary and balance-of-payments support provided,
			 and the amounts and kinds of project assistance provided with funds made
			 available under this subtitle.
					(e)Non-Military
			 purposesAmounts made available to carry out this subtitle may
			 not be used for military or paramilitary purposes and may not be carried out by
			 military forces.
					(f)Availability of
			 fundsAmounts made available to carry out this subtitle are
			 authorized to remain available until expended.
					4104.Cash transfer
			 assistance
					(a)In
			 generalThe Secretary is authorized to provide foreign assistance
			 under this subtitle in the form of cash grant transfers, balance-of-payments
			 support, or other non-project assistance only to the extent and in the amounts
			 justified in the annual congressional budget justification required under
			 section 9302 or as subsequently notified to Congress pursuant to section
			 9401.
					(b)Separate
			 accountsA country or organization receiving foreign assistance
			 in the form of cash transfers or non-project sector assistance shall be
			 required to maintain such funds in a separate account and not commingle them
			 with any other funds.
					(c)Use of
			 fundsFunds placed into a separate account pursuant to subsection
			 (b) may be obligated and expended notwithstanding commodity restrictions (as
			 defined in section 11001).
					BSecurity
			 partnerships 
				1General
			 authorities
					4211.Authorization
			 of assistance
						(a)Authorization
							(1)In
			 generalThe President is authorized to provide foreign assistance
			 under this subtitle to any country or organization that is eligible to receive
			 such assistance in order to promote security in the country or region.
							(2)Terms and
			 conditionsThe President may provide foreign assistance under
			 this subtitle on such terms and conditions as the President may
			 determine.
							(b)Types of
			 assistanceAssistance provided under subsection (a)
			 includes—
							(1)acquiring from any
			 source and providing by grant any defense article or defense service;
							(2)assigning or
			 detailing members of the United States Armed Forces and other personnel of the
			 Department of Defense, the Department of State, or any other Federal agency, to
			 perform duties of a non-combatant nature; or
							(3)transferring such
			 amounts made available under this title as the President may determine for
			 assistance to the country or organization to the account in which amounts for
			 the procurement of defense articles and defense services under section 4311 and
			 section 4312 have been deposited for the country or organization, to be merged
			 with such deposited funds, and to be used solely to meet obligations of the
			 country or organization for payment for sales of defense items and services
			 under this title.
							(c)Exclusion of
			 certain costsSales that are wholly paid from funds transferred
			 under subsection (b)(3) or from funds made available on a non-repayable basis
			 under section 4311 shall be priced to exclude the costs of salaries of members
			 of the United States Armed Forces (other than the Coast Guard).
						4212.Conditions of
			 assistance
						(a)In
			 generalConsistent with the
			 requirements of sections 4361 and 4362, foreign assistance authorized under
			 this subtitle, including defense articles, defense services, or related
			 training, may be provided to any country or organization if the country or
			 organization (as the case may be) has agreed that—
							(1)it will not
			 transfer title to, or possession or use of, any defense article, defense
			 service, or related training so provided to it, or produced pursuant to a
			 cooperative project agreement, to anyone who is not an officer, employee, or
			 agent of the country or organization (as the case may be) or the specific
			 member countries (other than the United States) in the case of a cooperative
			 project agreement, without the prior consent of the President;
							(2)it will maintain
			 the security of such articles, services, or related training and will provide
			 substantially the same degree of security protection afforded to such articles,
			 services, or related training by the United States Government;
							(3)it will, as the
			 President may require, permit continuous observation and review by, and provide
			 necessary information to, representatives of the United States Government with
			 regard to the use of such articles, services, or related training; and
							(4)unless the
			 President consents to other disposition, it will return to the United States
			 Government for such use or disposition as the President considers in the best
			 interests of the United States, such articles, services, or related training
			 which are no longer needed for the purposes for which provided.
							(b)Certification
							(1)In
			 generalThe Secretary may not
			 give consent under section 4361 to the retransfer of any defense article or
			 defense service that would be, if it were a sale, subject to the requirements
			 of section 4382 (regarding congressional certification of sensitive foreign
			 military sales and agreements), unless the Secretary submits to the appropriate
			 congressional committees a written certification with respect to such proposed
			 retransfer containing—
								(A)the name of the
			 country or organization proposing to make such retransfer;
								(B)a description of
			 such article or service proposed to be retransferred, including its acquisition
			 cost;
								(C)the name of the
			 proposed recipient of such article or service;
								(D)the reasons for
			 such proposed retransfer; and
								(E)the date on which
			 such retransfer is proposed to be made.
								(2)FormAny
			 certification submitted to the appropriate congressional committees pursuant to
			 paragraph (1)—
								(A)shall be submitted
			 in unclassified form, except that information regarding the dollar value and
			 number of defense articles or defense services proposed to be retransferred may
			 be submitted in classified form if public disclosure thereof would be clearly
			 detrimental to the security of the United States; and
								(B)shall be subject
			 to the requirements of sections 4384.
								(3)ExceptionParagraph
			 (1) shall not apply to an export that has been exempted from the licensing
			 requirements of this title pursuant to an agreement pursuant to section
			 4341.
							(c)Exception for
			 incorporated componentsThe
			 consent of the President under subsection (a)(1) shall not be required for the
			 transfer by a foreign country or international organization of defense articles
			 sold by the United States under this Act if—
							(1)such articles
			 constitute components incorporated into foreign defense articles;
							(2)the recipient is
			 the government of a strategic United States ally;
							(3)the recipient is
			 not a country designated under section 10401;
							(4)the United
			 States-origin components are not—
								(A)significant
			 military equipment;
								(B)defense articles
			 for which notification to Congress is required under section 4382; and
								(C)identified by
			 regulation as Missile Technology Control Regime items; and
								(5)the foreign
			 country or international organization provides notification of the transfer of
			 the defense articles to the United States Government not later than 30 days
			 after the date of such transfer.
							4213.Prohibition
			 for misuse of United States assistance
						(a)ProhibitionNo foreign assistance may be provided under
			 this subtitle, subtitle C, or any predecessor Act to any country or
			 organization if the Secretary has credible information the country or
			 organization (as the case may be) uses or has used assistance, including
			 defense articles or defense services, provided under this title or any
			 predecessor Act in substantial violation (either in terms of quantities or in
			 terms of the gravity of the consequences regardless of the quantities involved)
			 of any agreement entered into pursuant to this title or any such Act—
							(1)by using such
			 articles or services for a purpose not authorized under section 4301 or, if
			 such agreement provides that such articles or services may only be used for
			 purposes more limited than those authorized under section 4301, for a purpose
			 not authorized under such agreement; or
							(2)by transferring
			 such articles or services to, or permitting any use of such articles or
			 services by, anyone not an officer, employee, or agent of the country or
			 organization without the prior consent of the United States; or
							(3)by failing to
			 maintain the security of such articles or services, including attempts to
			 obtain classified or proprietary information or technology from such articles
			 or services.
							(b)Congressional
			 notification
							(1)In
			 generalThe Secretary shall
			 notify the appropriate congressional committees promptly upon the receipt of
			 credible information that a country or organization may have committed a
			 violation described in subsection (a), and what actions are being taken to
			 implement the prohibition under that subsection. The President shall ensure
			 that the appropriate United States Government departments and agencies provide
			 to the Secretary without delay any and all information relating to a violation
			 described in subsection (a).
							(2)TimingThe
			 notification required under paragraph (1) with respect to a country or
			 organization shall occur before a certification required under chapter 6 of
			 subtitle C relating to a proposed export of a defense article or defense
			 service to the country or organization.
							(c)ReinstatementThe
			 prohibition on assistance under subsection (a) shall cease to be effective for
			 any country or organization if the Secretary determines and notifies the
			 appropriate congressional committees that—
							(1)the violation for
			 which the prohibition was imposed has ceased;
							(2)the country or
			 organization (as the case may be) has given assurances satisfactory to the
			 Secretary that the violation will not recur; and
							(3)the country or
			 organization (as the case may be) has taken sufficient steps to prevent a
			 recurrence of any similar violation; or
							(4)the Secretary has
			 determined that the violation did not in fact occur.
							(d)WaiverThe
			 Secretary may waive the prohibition on assistance under subsection (a) for any
			 country or organization if the Secretary determines and notifies the
			 appropriate congressional committees that such prohibition on assistance would
			 have a significant adverse impact on the security of the United States.
						(e)Review and
			 report
							(1)ReviewNot later than 180 days after the date of
			 the enactment of this Act, and every 3 years thereafter, the Inspector General
			 of the Department of State shall conduct a review of investigations by the
			 Department of State of any and all possible occasions of misuse of defense
			 articles and defense services by countries and organizations to determine
			 whether the Department of State has fully complied with the requirements of
			 this section, as well as with the Department of State’s internal procedures
			 (and whether such procedures are adequate), for reporting to Congress any
			 information regarding the unlawful use or transfer of defense articles and
			 defense services by such countries and organizations.
							(2)ReportThe
			 Inspector General of the Department of State shall submit to the appropriate
			 congressional committees for each of fiscal years 2014 through 2017 a report
			 that contains the findings and results of the review conducted under paragraph
			 (1). The report shall be submitted in unclassified form to the maximum extent
			 possible, but may include a classified annex.
							2Drawdown
			 authority
					4221.Authorization
			 of emergency assistance
						(a)AuthorizationIf the President determines that—
							(1)an unforeseen
			 emergency exists which requires the immediate provision of assistance
			 authorized under this subtitle to a country or organization, and
							(2)the emergency
			 requirement cannot be met under the authority of any other provision of law
			 except this section,
							the
			 President may direct, in order to meet the goals described in section 4003, the
			 drawdown of articles and services, including training, from any Federal agency
			 of an aggregate value of not to exceed $250,000,000 in any fiscal year.(b)Congressional
			 notificationThe President
			 may exercise the authority of subsection (a) with respect to an emergency
			 described in subsection (a) only if the President first notifies the
			 appropriate congressional committees.
						4222.Authorization
			 of non-emergency assistance
						(a)In
			 generalIf the President
			 determines that it is in the national interest of the United States to drawdown
			 articles and services from the inventory and resources of any Federal agency,
			 including military education and training from the Department of Defense, the
			 President may direct the drawdown of such articles, services, and military
			 education and training—
							(1)for purposes of
			 providing foreign assistance, as administered by the Department of State, under
			 this Act;
							(2)for purposes of
			 providing assistance under the Migration and Refugee Assistance Act of 1962;
			 or
							(3)to support
			 cooperative efforts with Vietnam, Cambodia, or Laos to locate and repatriate
			 members of the United States Armed Forces and civilians employed directly or
			 indirectly by the United States Government who remain unaccounted for from the
			 Vietnam War, including for purposes of—
								(A)ensuring the
			 safety of United States Government personnel engaged in such cooperative
			 efforts; and
								(B)supporting
			 Department of Defense-sponsored humanitarian projects associated with such
			 efforts.
								(b)LimitationAn
			 aggregate value of not to exceed $250,000,000 in any fiscal year of such
			 articles, services, and military education and training may be provided
			 pursuant to subsection (a).
						(c)NotificationThe
			 authority contained in this section shall be effective for any such drawdown
			 only upon notification to the appropriate congressional committees at least 15
			 days prior to such drawdown in accordance with the procedures applicable to
			 reprogramming notifications.
						4223.Commercial
			 transportation and related servicesFor purposes of this chapter, a drawdown of
			 articles or services may include the supply of commercial transportation and
			 related services that are acquired by contract for the purposes of the drawdown
			 in question if the cost to acquire such commercial transportation and related
			 services is less than the cost to the United States Government of providing
			 such services from existing assets of the applicable Federal agency.
					4224.Report
						(a)In
			 generalThe Secretary shall
			 keep the appropriate congressional committees fully and currently informed of
			 assistance provided to a country or organization under this chapter, including
			 by submitting to the appropriate congressional committees a report describing
			 such assistance delivered to each country or organization upon delivery of such
			 articles or upon completion of such services or education and training.
						(b)Publication on
			 websiteThe Secretary shall publish each report required under
			 subsection (a) on the Internet website of the Department of State upon
			 submission of the report to the appropriate congressional committees.
						3Loans of defense
			 articles
					4231.Loan
			 requirementsIn addition to
			 such other terms and conditions as the President may determine pursuant to
			 section 4211, defense articles and defense services may be loaned under such
			 section only if—
						(1)there is a bona
			 fide reason, other than the shortage of funds, for providing such articles on a
			 loan basis rather than on a grant basis;
						(2)there is a
			 reasonable expectation that such articles will be returned to the Federal
			 agency making the loan at the end of the loan period unless the loan is then
			 renewed;
						(3)the loan period is
			 of fixed duration not exceeding five years, during which such article may be
			 recalled for any reason by the United States;
						(4)the agency making the loan is reimbursed
			 for the loan according to the provisions of section 4232; and
						(5)the loan agreement
			 provides that—
							(A)if the defense
			 article is damaged while on loan, the country or organization to which it was
			 loaned will reimburse the United States for the cost of restoring or replacing
			 the defense article; and
							(B)if the defense
			 article is lost or destroyed while on loan, the country or organization to
			 which it was loaned will pay to the United States an amount equal to the
			 replacement cost (less any depreciation in the value) of the defense
			 article.
							4232.Cost of
			 loans
						(a)In
			 generalIn the case of any
			 loan of a defense article or defense service made under section 4211, there
			 shall be a charge to the appropriation for security assistance for any fiscal
			 year while such article or service is on loan in an amount based on—
							(1)the out-of-pocket
			 expenses authorized to be incurred in connection with such loan during such
			 fiscal year; and
							(2)the depreciation
			 which occurs during such year while such article is on loan.
							(b)InapplicabilityThe provisions of this chapter shall not
			 apply to any defense article or defense service, or portion thereof, acquired
			 with funds made available for assistance under this title.
						4Stockpiling of
			 defense articles
					4241.General
			 authority
						(a)In
			 generalThe President is
			 authorized to set aside, reserve, or otherwise earmark defense articles in the
			 inventory of the Department of Defense, consistent with the provisions of this
			 Act, for future use by any foreign country that is a strategic United States
			 ally.
						(b)Notification
							(1)In
			 generalExcept as provided in paragraph (2), not later than 15
			 days before making a defense article that has been set aside, reserved, or
			 otherwise earmarked under the authority of this section made available to or
			 for use by a foreign country described in subsection (a), the President shall
			 transmit a notification of the proposed transfer to the appropriate
			 congressional committees and to the Committees on Armed Services of the House
			 of Representatives and the Senate. The notification shall identify the items to
			 be transferred and the concessions to be received.
							(2)ExceptionIf the President determines that an
			 emergency exists that requires making a defense article available to a foreign
			 country described in subsection (a), the President is authorized to make such
			 defense article available immediately upon notification to the appropriate
			 congressional committees. The President shall set forth the reasons for
			 determining that such an emergency exists that warrants the immediate use of
			 this authority.
							(c)Rule of
			 constructionNo defense
			 article transferred from any stockpile which is made available to or for use by
			 any foreign country under this section may be considered an excess defense
			 article for the purpose of determining the value thereof.
						4242.Value of
			 defense articles
						(a)In
			 generalThe value of defense
			 articles to be set aside, reserved, or earmarked or intended for use under this
			 chapter in stockpiles located in foreign countries may not exceed $300,000,000
			 for a fiscal year, of which up to $200,000,000 may be made available for
			 stockpiles in the State of Israel.
						(b)Value
			 definedFor purposes of this
			 section, the term value means the acquisition cost plus crating,
			 packing, handling, and transportation costs incurred in carrying out section
			 4241.
						5Foreign military
			 financing 
					4251.General
			 authorityThe President is
			 authorized to finance the procurement of defense articles, defense services,
			 and design and construction services by foreign countries and international
			 organizations, on such terms and conditions as the President may determine
			 consistent with the requirements of this chapter.
					4252.Rule of
			 constructionReferences in any
			 law to credits extended under this chapter or section 21 of the Arms Export
			 Control Act shall be deemed to include reference to participations in
			 credits.
					4253.AuditsFor each fiscal year, the Secretary of
			 Defense, as requested by the Director of the Defense Security Assistance
			 Agency, shall conduct audits on a nonreimbursable basis of private firms that
			 have entered into contracts with countries or organizations under which defense
			 articles, defense services, or design and construction services are to be
			 procured by such firms for such countries or organizations from financing under
			 this chapter.
					4254.Cash flow
			 financingThe Secretary may
			 approve cash flow financing for Israel and Egypt for the procurement of defense
			 articles, defense services, or design and construction services in excess of
			 $100,000,000.
					6International
			 military education and training
					4261.PurposeThe purpose of this chapter is to provide
			 military education and training activities under this chapter that are
			 designed—
						(1)to encourage
			 effective and mutually beneficial relations and increased understanding between
			 the United States and foreign countries in furtherance of the goals of
			 international peace and security;
						(2)to improve the
			 ability of foreign countries to utilize their resources, including defense
			 articles and defense services obtained by such countries from the United
			 States, with maximum effectiveness, thereby contributing to greater
			 self-reliance by such countries; and
						(3)to increase the
			 awareness of nationals of foreign countries participating in such activities of
			 basic issues involving respect and observance of internationally recognized
			 human rights, the importance of civilian oversight and authority over security
			 and national defense forces, and of accountability of defense personnel to
			 civilian governments and courts.
						4262.Military
			 education and training for foreign military and defense personnel
						(a)AuthorityThe Secretary is authorized to provide, on
			 such terms and conditions as the Secretary may determine, military education
			 and training to foreign military and defense personnel.
						(b)RequirementsProfessional
			 military education and training provided under subsection (a) shall be designed
			 to—
							(1)contribute to
			 greater cooperation between the United States and the government of such
			 foreign military and defense personnel on United States counternarcotics,
			 counterterrorism, or counterproliferation efforts; and
							(2)foster greater
			 respect for, and understanding of—
								(A)democracy and the
			 rule of law, including the principle of civilian control of the military;
			 and
								(B)internationally
			 recognized human rights.
								(c)Selection of
			 participantsThe selection of foreign military and defense
			 personnel for training under this chapter shall be made in consultation with
			 the Secretary of Defense.
						(d)Foreign military
			 and defense personnel definedIn this section, the term
			 foreign military and defense personnel means members of the armed
			 forces and civilian personnel of the defense ministry of a foreign
			 country.
						4263.Military
			 education and training for foreign civilian personnel
						(a)AuthorityThe Secretary is authorized to provide, on
			 such terms and conditions as the Secretary may determine, military education
			 and training to foreign civilian personnel, if such military education and
			 training would contribute to—
							(1)civilian,
			 democratic control of the military;
							(2)responsible
			 defense resource management;
							(3)cooperation
			 between military and law enforcement personnel with respect to
			 counternarcotics, counterterrorism, or counterproliferation activities;
			 or
							(4)improved military
			 justice systems and procedures in accordance with internationally recognized
			 human rights.
							(b)Foreign civilian
			 personnel definedIn this section, the term foreign
			 civilian personnel includes legislators, representatives of civil
			 society, and foreign governmental personnel of ministries other than ministries
			 of defense.
						4264.Locations of
			 instructionMilitary education
			 and training activities carried out under this chapter may be provided
			 through—
						(1)attendance at
			 military educational and training facilities in the United States (other than
			 Service academies) and abroad;
						(2)attendance in
			 special courses of instruction at schools and institutions of learning or
			 research in the United States and abroad; and
						(3)observation and
			 orientation visits to military facilities and related activities in the United
			 States and abroad.
						4265.ReimbursementThe Secretary shall seek reimbursement for
			 military education and training provided under this chapter from countries
			 using assistance under section 4251 to purchase such military education and
			 training at a rate comparable to the rate charged to countries receiving grant
			 assistance for military education and training under this chapter.
					4266.Exchange of
			 training and related support
						(a)AuthoritySubject to subsection (b), the Secretary,
			 in consultation with the Secretary of Defense, is authorized to provide
			 training and related support to foreign military and defense personnel (as
			 defined in section 4262) and to foreign civilian personnel (as defined in
			 section 4263). Such training and related support shall be provided by the
			 Secretary of Defense and may include the provision of transportation, food
			 services, health services, and logistics and the use of facilities and
			 equipment.
						(b)Agreement or
			 other arrangement required
							(1)In
			 generalTraining and related support may be provided under this
			 section only pursuant to an agreement or other arrangements providing for the
			 provision by the country or organization, on a reciprocal basis, of comparable
			 training and related support to the United States.
							(2)Reasonable
			 period of timeSuch reciprocal training and related support shall
			 be provided within a reasonable period of time (which may not be more than one
			 year) of the provision of training and related support by the United States
			 Government under this chapter.
							(c)Reimbursement
			 requirementTo the extent that a country or organization to which
			 training and related support is provided under this section does not provide
			 such comparable training and related support to the United States within a
			 reasonable period of time, the Secretary shall require a country or
			 organization to reimburse the United States for the full costs of the training
			 and related support provided by the United States.
						(d)RegulationsThe
			 President shall prescribe regulations for the provision of training and related
			 support under this section.
						7Transfer of excess
			 defense articles
					4271.Transfer of
			 excess defense articles
						(a)AuthorityTo further the goals and objectives of
			 United States foreign policy and the goals of this Act, the Secretary is
			 authorized to transfer to foreign countries and international organizations
			 excess defense articles under this section that have been designated by the
			 Secretary of Defense as excess to the military needs of the United States,
			 except for naval vessels subject to section 4275.
						(b)Limitations on
			 transfersThe Secretary may authorize the transfer of excess
			 defense articles under this section only if—
							(1)such articles are
			 drawn from existing stocks of the Department of Defense;
							(2)funds available to
			 the Department of Defense for the procurement of defense equipment are not
			 expended in connection with the transfer;
							(3)the transfer of
			 such articles will not have, in the judgment of the Secretary of Defense, an
			 adverse impact on the military readiness of the United States;
							(4)with respect to a
			 proposed transfer of such articles on a grant basis, such a transfer is
			 preferable to a transfer on a sales basis, after taking into account the
			 potential proceeds from, and likelihood of, such sales, and the comparative
			 foreign policy benefits that may accrue to the United States as the result of a
			 transfer on either a grant or sales basis; and
							(5)the transfer of
			 such articles will not have an adverse impact on the national technology and
			 industrial base and, particularly, will not reduce the opportunities of
			 entities in the national technology and industrial base to sell new or used
			 equipment to the countries to which such articles are transferred.
							4272.Terms of
			 transfers
						(a)In
			 generalExcess defense
			 articles may be transferred under section 4271 without cost to the recipient
			 country or international organization.
						(b)Waiver of
			 requirement for reimbursement of department of defense expensesSection 11505(c) shall not apply with
			 respect to the transfer to foreign countries and international organizations of
			 excess defense articles (including transportation and related costs) under
			 section 4271.
						(c)Transportation
			 and related costs
							(1)In
			 generalExcept as provided in
			 paragraph (2), funds available to the Department of Defense may not be expended
			 for crating, packing, handling, and transportation of excess defense articles
			 transferred under the authority of section 4271.
							(2)ExceptionExcess defense articles may be transported
			 to a recipient country or international organization without charge if—
								(A)the Secretary
			 determines that it is in the national interest of the United States to do
			 so;
								(B)the total weight
			 of the transfer does not exceed 50,000 pounds; and
								(C)such
			 transportation is accomplished on a space available basis.
								4273.Advance
			 notification to Congress for transfer of certain excess defense
			 articles
						(a)In
			 generalThe Secretary may not
			 transfer excess defense articles that are significant military equipment (as
			 defined in section 4411) or excess defense articles valued (in terms of
			 original acquisition cost) at $10,000,000 or more, under section 4271 until 30
			 days after the date on which the Secretary has provided notice of the proposed
			 transfer to the appropriate congressional committees in accordance with
			 procedures applicable to reprogramming notifications under section 9401.
						(b)ContentsSuch
			 notification shall include—
							(1)a
			 statement outlining the purposes for which the article is being provided to the
			 country, including whether such article has been previously provided to such
			 country;
							(2)an assessment of
			 the impact of the transfer on the military readiness of the United
			 States;
							(3)an assessment of
			 the impact of the transfer on the national technology and industrial base and,
			 particularly, the impact on opportunities of entities in the national
			 technology and industrial base to sell new or used equipment to the countries
			 to which such articles are to be transferred;
							(4)a
			 statement describing the current value of such article and the value of such
			 article at acquisition; and
							(5)an assessment, if
			 the article is a small arm or light weapon, of the risk that such article or
			 article could be illicitly transferred to terrorist or criminal persons or
			 groups or otherwise used for unauthorized purposes.
							4274.Aggregate
			 annual limitationThe
			 aggregate value of excess defense articles transferred to countries under
			 section 4271 in any fiscal year may not exceed $500,000,000.
					4275.Restrictions
			 and conditions on transfers of naval vessels
						(a)In
			 generalA naval vessel that
			 is in excess of 3,000 tons or that is less than 20 years of age may not be
			 disposed of to a foreign country (whether by sale, lease, grant, loan, barter,
			 transfer, or otherwise) unless the disposal of that vessel, or of a vessel of
			 the class of that vessel, is authorized by law. A lease or loan of such a
			 vessel under such a law may be made only in accordance with the provisions of
			 this title. In the case of an authorization by law for the disposal of such a
			 vessel that names a specific vessel as being authorized for such disposal, the
			 Secretary of Defense may substitute another vessel of the same class, if the
			 vessel substituted has virtually identical capabilities as the named
			 vessel.
						(b)Costs of
			 transfersAny expense incurred by the United States in connection
			 with a transfer authorized by this section shall be charged to the recipient
			 (notwithstanding section 4272(c)).
						(c)Repair and
			 refurbishment in united states shipyardsTo the maximum extent
			 practicable, the Secretary shall require, as a condition of the transfer of a
			 vessel covered by this chapter, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of the recipient, performed at a
			 shipyard located in the United States, including a United States Navy
			 shipyard.
						8Cooperative
			 project agreements
					4281.Authority to
			 enter into cooperative project agreements
						(a)AuthorityThe President is authorized to enter into a
			 cooperative project agreement with one or more foreign countries that is
			 undertaken in order to—
							(1)further the
			 objectives of standardization, rationalization, and interoperability of the
			 armed forces of the foreign country and the United States; or
							(2)enhance an ongoing
			 multinational effort of the parties to the agreement to improve the
			 conventional defense capabilities of the parties.
							(b)Matters To be
			 included
							(1)In
			 generalA cooperative project agreement described in subsection
			 (a) shall provide that each of the parties to the agreement will contribute to
			 the cooperative project its equitable share of the full costs of the
			 cooperative project and will receive an equitable share of the results of such
			 cooperative project.
							(2)Full costs
			 describedThe full costs of the cooperative project includes
			 overhead costs, administrative costs, and costs of claims.
							(3)Contribution of
			 funds or defense articles and defense servicesA party to the
			 cooperative project agreement described in subsection (a) may contribute its
			 equitable share of the full cost of the cooperative project in funds or in
			 defense articles or defense services needed for the cooperative project.
							(4)Limitation on
			 assistanceAssistance provided under this Act to a foreign
			 country may not be used by the foreign country to provide its equitable share
			 of the full costs of the cooperative project under this section.
							(5)Limitation on
			 worksharing, etcA cooperative project agreement described in
			 subsection (a) may not impose a requirement on any party to the agreement for
			 worksharing or other industrial or commercial compensation that is not
			 specified in the terms of the agreement.
							4282.CostsThe President may enter into contracts or
			 incur other obligations for a cooperative project described in section 4281 on
			 behalf of the other parties to the cooperative project agreement described in
			 section 4281, without charge to any appropriation or contract authorization, if
			 each of the other parties to the cooperative project agreement agrees—
						(1)to pay its
			 equitable share of the contract or other obligation; and
						(2)to make such funds
			 available in such amounts and at such times as may be required by the contract
			 or other obligation and to pay any damages and costs that may accrue from the
			 performance of or cancellation of the contract or other obligation in advance
			 of the time such payments, damages, or costs are due.
						4283.Charges
						(a)In
			 generalThe President may reduce or waive the charge or charges
			 that would otherwise be considered appropriate under section 4314 in connection
			 with sales under sections 4311 and 4312 if—
							(1)such sales are
			 made as part of a cooperative project described in section 4281; and
							(2)the other parties
			 to the cooperative project agreement described in section 4281 agree to reduce
			 or waive corresponding charges.
							(b)Administrative
			 surcharges; reimbursementNotwithstanding sections 4314(a)(1) and
			 4402(b), administrative surcharges shall not be increased on other sales made
			 under this title in order to compensate for reductions or waivers of such
			 surcharges under this section. Funds received pursuant to such other sales
			 shall not be available to reimburse the costs incurred by the United States
			 Government for which reduction or waiver is approved by the President under
			 this section.
						4284.CertificationNot less than 30 days before a cooperative
			 project agreement described in section 4281 is signed on behalf of the United
			 States, the President shall transmit to the appropriate congressional
			 committees and the Committee on Armed Services of the House of Representatives
			 and the Committee on Armed Services of the Senate, a numbered certification
			 with respect to such proposed agreement, setting forth—
						(1)a
			 detailed description of the cooperative project with respect to which the
			 certification is made;
						(2)an estimate of the
			 quantity of the defense articles expected to be produced in furtherance of such
			 cooperative project;
						(3)an estimate of the
			 full cost of the cooperative project, with an estimate of the part of the full
			 cost to be incurred by the United States Government, including an estimate of
			 the costs as a result of waivers of sections 4314(a)(1) and 4402(b), for its
			 participation in such cooperative project and an estimate of that part of the
			 full costs to be incurred by the other participants;
						(4)an estimate of the
			 dollar value of the funds to be contributed by the United States and each of
			 the other participants on behalf of such cooperative project;
						(5)a
			 description of the defense articles and defense services expected to be
			 contributed by the United States and each of the other participants on behalf
			 of such cooperative project;
						(6)a
			 statement of the foreign policy and national security benefits anticipated to
			 be derived from such cooperative project; and
						(7)to the extent
			 known, whether it is likely that prime contracts will be awarded to particular
			 prime contractors or that subcontracts will be awarded to particular
			 subcontractors to comply with the proposed agreement.
						4285.Authority in
			 addition to other authoritiesThe authority under this chapter is in
			 addition to the authority under sections 4311 and 4312 and under any other
			 provision of law.
					CArms sales and
			 related assistance
				4301.Control of
			 arms exports and imports
					(a)In
			 generalThe President is
			 authorized to control the import and the export of defense articles and defense
			 services and to provide foreign policy guidance to persons of the United States
			 involved in the export and import of such articles and services.
					(b)Composition of
			 United States munitions list
						(1)In
			 generalThe President is authorized to designate those items that
			 shall be considered as defense articles and defense services for the purposes
			 of this section and to promulgate regulations for the import and export of such
			 articles and services. The items so designated shall constitute the United
			 States Munitions List.
						(2)FactorsThe
			 President shall designate a defense article or defense service if it—
							(A)provides a
			 critical military or intelligence advantage to the United States; or
							(B)would provide a
			 military or intelligence advantage to countries other than the United States or
			 to non-state actors to the detriment of the national security of United States
			 friends and allies, or to the achievement of the foreign policy and national
			 security objectives of the United States.
							(c)Purposes for
			 which United States military sales are authorizedDefense
			 articles and defense services shall be sold or leased by the United States
			 Government under this title to countries solely to meet the goals of assistance
			 under section 4003.
					(d)FactorsDecisions
			 on issuing export licenses under this section shall ensure that the export of a
			 defense article or defense service—
						(1)is justified in
			 terms of its military utility related to the actual security threat by the
			 recipient country; and
						(2)will not—
							(A)contribute to an arms race or regional
			 instability;
							(B)aid in the
			 development of weapons of mass destruction;
							(C)support domestic
			 or international terrorism;
							(D)increase the
			 possibility of outbreak or escalation of conflict, either within or across the
			 borders of the recipient country;
							(E)prejudice the
			 development of bilateral or multilateral arms control arrangements;
							(F)adversely affect
			 the arms control or nonproliferation policy of the United States;
							(G)conflict with any
			 international agreements, treaties or arrangements to which the United States
			 is a party or adherent;
							(H)support
			 blackmarket or greymarket trade in arms, either those transferred or obsolete
			 arms to be replaced by the arms sale; or
							(I)undermine the
			 objectives and purposes to promote and protect human rights and democracy under
			 title III.
							(e)Sale
			 requirementIn exercising the authorities conferred by this
			 section, the President may require that any defense article or defense service
			 be sold under this title as a condition of its eligibility for export, and may
			 require that persons engaged in the negotiation for the export of defense
			 articles and defense services keep the President fully and currently informed
			 of the progress and future prospects of such negotiations.
					1Foreign military
			 sales and cooperation
					4311.General
			 authority
						(a)Sales from
			 defense articles and defense servicesThe President may sell defense articles and
			 defense services from the stocks of the Department of Defense and the Coast
			 Guard, or design and construction services, to a foreign country or
			 international organization if the country or international organization agrees
			 to pay in United States dollars—
							(1)in the case of a defense article not
			 intended to be replaced at the time such agreement is entered into, not less
			 than the actual value thereof;
							(2)in the case of a
			 defense article intended to be replaced at the time such agreement is entered
			 into, the estimated cost of replacement of such article, including the contract
			 or production costs less any depreciation in the value of such article;
			 or
							(3)in the case of a defense service (other
			 than training covered in subsection (b)), or design and construction services,
			 the full cost to the United States Government of providing such service.
							(b)Training
							(1)In
			 generalIn the case of training sold to a foreign country or
			 international organization that is concurrently receiving international
			 military education and training assistance under this title, the country or
			 international organization agrees to pay in United States dollars only those
			 additional costs that are incurred by the United States Government in providing
			 such assistance.
							(2)Other
			 countriesThe President may provide training to a foreign country
			 not receiving assistance under chapter 6 of subtitle B if the President
			 determines and so notifies the appropriate congressional committees in each
			 fiscal year for which such training is to be provided that providing such
			 training to the country is in the national interest of the United States and
			 the reasons for such determination.
							4312.Procurement
			 for foreign military cash sales
						(a)In
			 general
							(1)ContractsExcept as otherwise provided in this
			 section, the President may, without requirement for charge to any appropriation
			 or contract authorization otherwise provided, enter into contracts for the
			 procurement of defense articles or defense services or design and construction
			 services for sale for United States dollars to any foreign country or
			 international organization if such country or international organization
			 provides the United States Government with a dependable undertaking—
								(A)to pay the full
			 amount of such contract which will assure the United States Government against
			 any loss on the contract; and
								(B)to make funds
			 available in such amounts and at such times as may be required to meet the
			 payments required by the contract and any damages and costs that may accrue
			 from the cancellation of such contract, in advance of the time such payments,
			 damages, or costs are due.
								(2)InterestInterest
			 shall be charged on any net amount by which any such country or international
			 organization is in arrears under all of its outstanding unliquidated dependable
			 undertakings, considered collectively. The rate of interest charged shall be a
			 rate not less than a rate determined by the Secretary of the Treasury taking
			 into consideration the current average market yield on outstanding short-term
			 obligations of the United States as of the last day of the month preceding the
			 net arrearage and shall be computed from the date of net arrearage.
							(b)Letters of
			 offer
							(1)In
			 generalThe President may, if the President determines it to be
			 in the national interest of the United States, issue letters of offer under
			 this section that provide for billing upon delivery of the defense article or
			 rendering of the defense service and for payment within 120 days after the date
			 of billing.
							(2)RequirementThe
			 authority of paragraph (1) may be exercised only if the President determines
			 that the emergency requirements of the purchaser for acquisition of such
			 defense articles and defense services exceed the ready availability to the
			 purchaser of funds sufficient to make payments on a dependable undertaking
			 basis and submits both determinations to Congress together with a special
			 emergency request for authorization and appropriation of additional funds to
			 finance such purchases under this Act.
							(3)AppropriationsAppropriations
			 available to the Department of Defense may be used to meet the payments
			 required by the contracts for the procurement of defense articles and defense
			 services and shall be reimbursed by the amounts subsequently received from the
			 country or international organization to whom articles or services are
			 sold.
							(c)Renegotiation
			 Act of 1951The provisions of
			 the Renegotiation Act of 1951 do not apply to procurement contracts entered
			 into under this section or predecessor provisions of law before, on, or after
			 the date of the enactment of this Act.
						(d)Competitive
			 pricing
							(1)Procurement
			 contractsProcurement contracts made in implementation of sales
			 under this section for defense articles and defense services wholly paid for
			 from funds made available on a nonrepayable basis shall be priced on the same
			 costing basis with regard to profit, overhead, independent research and
			 development, bid and proposal, and other costing elements, as is applicable to
			 procurements of like items purchased by the Department of Defense for its own
			 use.
							(2)Direct
			 costsDirect costs associated with meeting additional or unique
			 requirements of the purchaser shall be allowable under contracts described in
			 paragraph (1). Loadings applicable to such direct costs shall be permitted at
			 the same rates applicable to procurement of like items purchased by the
			 Department of Defense for its own use.
							4313.Payments
						(a)In
			 generalExcept as provided in
			 subsection (b), payment for defense articles or defense services under this
			 chapter shall be made in advance or, if the President determines it to be in
			 the national interest of the United States, upon delivery of the defense
			 article or rendering of the defense service.
						(b)ExceptionIf
			 the President determines it to be in the national interest of the United States
			 pursuant to subsection (a), billings for sales made under letters of offer
			 issued under this section after the date of the enactment of this subsection
			 may be dated and issued upon delivery of the defense article or rendering of
			 the defense service and shall be due and payable upon receipt thereof by the
			 purchasing country or international organization.
						(c)Interest
							(1)In
			 generalInterest shall be charged on any net amount due and
			 payable which is not paid within 60 days after the date of such billing. The
			 rate of interest charged shall be a rate not less than a rate determined by the
			 Secretary of the Treasury taking into consideration the current average market
			 yield on outstanding short-term obligations of the United States as of the last
			 day of the month preceding the billing and shall be computed from the date of
			 billing.
							(2)ExtensionThe
			 President may extend such 60-day period to 120 days if the President determines
			 that emergency requirements of the purchaser for acquisition of such defense
			 articles or defense services exceed the ready availability to the purchaser of
			 funds sufficient to pay the United States in full for such articles or services
			 within such 60-day period and submits that determination to the Congress
			 together with a special emergency request for the authorization and
			 appropriation of additional funds to finance such purchases under this
			 Act.
							4314.Charges
						(a)In
			 generalLetters of offer for
			 the sale of defense articles or defense services that are issued pursuant to
			 section 4311 or 4312 shall include appropriate charges for—
							(1)administrative
			 services, calculated on an average percentage basis to recover the full
			 estimated costs (excluding a pro rata share of fixed base operations costs) of
			 administration of sales made under this Act to all purchasers of such articles
			 and services as specified in section 4402(b) and (c);
							(2)a
			 proportionate amount of any nonrecurring costs of research, development, and
			 production of major defense equipment (except for equipment wholly paid for
			 either from funds transferred under section 4211(b)(3) or from funds made
			 available on a nonrepayable basis under section 4251; and
							(3)the recovery of
			 ordinary inventory losses associated with the sale from stock of defense
			 articles that are being stored at the expense of the purchaser of such
			 articles.
							(b)Waiver
							(1)Administrative
			 chargesThe President may waive the charges for administrative
			 services that would otherwise be required by—
								(A)subsection (a)(1)
			 in connection with any sale to a foreign country, if the President determines
			 that a waiver—
									(i)is
			 in the national security interests of the United States; and
									(ii)will facilitate
			 the ability of that country to detect, deter, prevent, defeat, or counter
			 terrorist activities, or participate in, or support, military operations,
			 coalition operations, or stability operations of the United States; or
									(B)subsection (a)(2) in connection with any
			 sale to the Maintenance and Supply Agency of the North Atlantic Treaty
			 Organization in support of—
									(i)a
			 weapon system partnership agreement; or
									(ii)a
			 NATO/SHAPE project.
									(2)Major defense
			 equipmentThe President may reduce or waive the charge or charges
			 that would otherwise be considered appropriate under subsection (a)(2) for a
			 particular sale or for sales if the President determines that—
								(A)the reduction or
			 waiver would significantly advance United States Government interests in
			 standardization with the armed forces of a foreign country that is a strategic
			 United States ally, or would promote foreign procurement in the United States
			 under coproduction arrangements;
								(B)imposition of the
			 charge or charges likely would result in the loss of the sale; or
								(C)in the case of a
			 sale of major defense equipment that is also being procured for the use of the
			 United States Armed Forces, the waiver of the charge or charges would (through
			 a resulting increase in the total quantity of the equipment purchased from the
			 source of the equipment that causes a reduction in the unit cost of the
			 equipment) result in a savings to the United States on the cost of the
			 equipment procured for the use of the United States Armed Forces that
			 substantially offsets the revenue foregone by reason of the waiver of the
			 charge or charges.
								(3)Increase in
			 chargesThe President may waive, for particular sales of major
			 defense equipment, any increase in a charge or charges previously considered
			 appropriate under paragraph (2) of subsection (a) if the increase results from
			 a correction of an estimate (reasonable when made) of the production quantity
			 base that was used for calculating the charge or charges for purposes of such
			 paragraph.
							4315.Non-combat
			 duties of United States personnel supporting foreign military sales
						(a)In
			 generalUnited States
			 personnel performing defense services sold under this title may not perform any
			 duties of a combatant nature, including any duties related to training and
			 advising that may engage United States personnel in combat activities, outside
			 the United States in connection with the performance of those defense
			 services.
						(b)ReportWithin
			 48 hours of the existence of, or a change in status of significant hostilities
			 or terrorist acts or a series of such acts, that may endanger lives or property
			 of United States personnel, involving a country in which United States
			 personnel are performing defense services pursuant to this title, the President
			 shall submit to the Speaker of the House of Representatives and to the
			 President pro tempore of the Senate a report, in writing, classified if
			 necessary, setting forth—
							(1)the identity of
			 such country;
							(2)a
			 description of such hostilities or terrorist acts; and
							(3)the number of
			 members of the United States Armed Forces and the number of United States
			 civilian personnel that may be endangered by such hostilities or terrorist
			 acts.
							4316.Public
			 informationAny contract
			 entered into between the United States and a foreign country under the
			 authority of section 4311 or section 4312 shall be prepared in a manner that
			 will permit the contract to be made available for public inspection to the
			 fullest extent possible consistent with the national security of the United
			 States. Such information shall be posted on the Internet website of the
			 Department of State in a timely fashion.
					4317.Standardization
			 agreements
						(a)In
			 generalThe President may
			 enter into North Atlantic Treaty Organization standardization agreements in
			 carrying out section 814 of the Department of Defense Appropriation
			 Authorization Act, 1976 (Public Law 94–106), and may enter into similar
			 agreements with a country that is a strategic United States ally, for the
			 cooperative furnishing of training on a bilateral or multilateral basis, if the
			 financial principles of such agreements are based on reciprocity.
						(b)ReimbursementEach
			 agreement shall include reimbursement for all direct costs but may exclude
			 reimbursement for indirect costs, administrative surcharges, and costs of
			 billeting of trainees (except to the extent that members of the United States
			 Armed Forces occupying comparable accommodations are charged for such
			 accommodations by the United States).
						(c)Congressional
			 notificationEach agreement shall be transmitted promptly
			 to—
							(1)the appropriate
			 congressional committees; and
							(2)the Committees on
			 Appropriations and the Committees on Armed Services of the House of
			 Representatives and the Senate.
							4318.Quality
			 assurance and related services
						(a)In
			 generalThe President is
			 authorized to provide, without charge, quality assurance, inspection, contract
			 administration services, and contract audit defense services under this
			 chapter—
							(1)in connection with
			 the placement or administration of any contract or subcontract for defense
			 articles, defense services, or design and construction services entered into
			 under this Act on behalf of, a government that is a strategic United States
			 ally, if such government provides such services in accordance with an agreement
			 on a reciprocal basis, without charge, to the United States Government;
			 or
							(2)in connection with
			 the placement or administration of any contract or subcontract for defense
			 articles, defense services, or design and construction services pursuant to the
			 North Atlantic Treaty Organization’s Security Investment program in accordance
			 with an agreement under which the foreign governments participating in such
			 program provide such services, without charge, in connection with similar
			 contracts or subcontracts.
							(b)Cataloging data
			 and cataloging servicesIn carrying out the objectives of this
			 section, the President is authorized to provide, without charge, cataloging
			 data and cataloging services to the North Atlantic Treaty Organization or to
			 any strategic United States ally if that Organization or ally provides such
			 data and services in accordance with an agreement on a reciprocal basis,
			 without charge, to the United States Government.
						4319.Restriction on
			 sale of defense articles and defense services that would adversely affect
			 United States combat readiness
						(a)RestrictionThe President may not sell defense articles
			 and defense services if the sale of such articles or services would have
			 significant adverse effect on the combat readiness of the United States Armed
			 Forces.
						(b)Waiver and
			 congressional notification
							(1)In
			 generalThe President may
			 waive the restriction in subsection (a) if the President determines that the
			 possible significant adverse effect on the combat readiness of the United
			 States Armed Forces is outweighed by the benefits to United States national
			 security and transmits such determination to the appropriate congressional
			 committees and to the Committees on Armed Services of the House of the
			 Representatives and the Senate.
							(2)StatementEach such determination shall be
			 accompanied with a statement that shall include the following
			 information:
								(A)The country or
			 international organization to which the sale is proposed to be made.
								(B)The amount of the
			 proposed sale.
								(C)A description of
			 the defense article or service proposed to be sold.
								(D)A full description
			 of the impact which the proposed sale will have on the United States Armed
			 Forces.
								(E)A justification for such proposed sale,
			 including an explanation as to why, in the President’s judgment, benefits to
			 United States national security from the sale outweighs the adverse impact on
			 the readiness of the United States Armed Forces.
								4320.Acquisition of
			 foreign-United States origin defense articles
						(a)In
			 generalThe President may
			 acquire a repairable defense article from a foreign country or international
			 organization if such defense article—
							(1)previously was
			 transferred to such country or organization under this Act or predecessor Act
			 (as in effect on the day before the date of the enactment of this Act);
							(2)is not an end
			 item; and
							(3)will be exchanged
			 for a defense article of the same type that is in the stocks of the Department
			 of Defense.
							(b)LimitationThe
			 President may exercise the authority provided in subsection (a) only to the
			 extent that the Department of Defense—
							(1)(A)has a requirement for
			 the defense article being returned; and
								(B)has available sufficient funds
			 authorized and appropriated for such purpose; or
								(2)(A)is accepting the return of the defense
			 article for subsequent transfer to another foreign government or international
			 organization pursuant to a letter of offer and acceptance implemented in
			 accordance with this Act or predecessor Act (as in effect on the day before the
			 date of the enactment of this Act); and
								(B)has available sufficient funds provided by
			 or on behalf of such other foreign government or international organization
			 pursuant to a letter of offer and acceptance implemented in accordance with
			 this Act or predecessor Act (as in effect on the day before the date of the
			 enactment of this Act).
								(c)Requirement
							(1)In
			 generalThe foreign government or international organization
			 receiving a new or repaired defense article in exchange for a repairable
			 defense article pursuant to subsection (a) shall, upon the acceptance by the
			 United States Government of the repairable defense article being returned, be
			 charged the total cost associated with the repair and replacement
			 transaction.
							(2)CostThe
			 total cost charged pursuant to paragraph (1) shall be the same as that charged
			 the United States Armed Forces for a similar repair and replacement
			 transaction, plus an administrative surcharge in accordance with section
			 4314(a)(1).
							(d)Relationship to
			 certain other provisions of lawThe authority of the President to
			 accept the return of a repairable defense article as provided in subsection (a)
			 shall not be subject to chapter 137 of title 10, United States Code, or any
			 other provision of law relating to the conclusion of contracts.
						4321.Return of
			 defense articles
						(a)In
			 generalThe President may
			 accept the return of a defense article from a foreign country or international
			 organization if such defense article—
							(1)previously was transferred to such country
			 or organization under this Act or predecessor Act (as in effect on the day
			 before the date of the enactment of this Act);
							(2)is not significant
			 military equipment (as defined in section 4411); and
							(3)is in fully
			 functioning condition without need of repair or rehabilitation.
							(b)LimitationThe
			 President may exercise the authority provided in subsection (a) only to the
			 extent that the Department of Defense—
							(1)(A)has a requirement for
			 the defense article being returned; and
								(B)has available sufficient funds
			 authorized and appropriated for such purpose; or
								(2)(A)is accepting the return of the defense
			 article for subsequent transfer to another foreign government or international
			 organization pursuant to a letter of offer and acceptance implemented in
			 accordance with this Act or predecessor Act (as in effect on the day before the
			 date of the enactment of this Act); and
								(B)has available sufficient funds provided by
			 or on behalf of such other foreign government or international organization
			 pursuant to a letter of offer and acceptance implemented in accordance with
			 this Act or predecessor Act (as in effect on the day before the date of the
			 enactment of this Act).
								(c)Credit for
			 transactionUpon acquisition and acceptance by the United States
			 Government of a defense article under subsection (a), the appropriate Foreign
			 Military Sales account of the provider shall be credited to reflect the
			 transaction.
						(d)Relationship to
			 certain other provisions of lawThe authority of the President to
			 accept the return of a defense article as provided in subsection (a) shall not
			 be subject to chapter 137 of title 10, United States Code, or any other
			 provision of law relating to the conclusion of contracts.
						4322.Sale of
			 obsolete naval vesselsFor
			 purposes of section 4311(a), the actual value of a naval vessel of 3,000 tons
			 or less and 20 years or more of age shall be considered to be not less than the
			 greater of the scrap value or fair value (including conversion costs) of such
			 vessel, as determined by the Secretary of Defense.
					4323.Annual
			 estimate and justification for sales program
						(a)ReportExcept as provided in subsection (d), not
			 later than February 1 of each year, the President shall transmit to the
			 appropriate congressional committees, as a part of the annual presentation
			 materials for security assistance programs proposed for the next fiscal year, a
			 report which sets forth—
							(1)an Arms Sales
			 Proposal covering all sales and licensed commercial exports under this title of
			 major weapons or weapons-related defense equipment for $7,000,000 or more, or
			 of any other weapons or weapons-related defense equipment for $25,000,000 or
			 more, which are considered eligible for approval during the current calendar
			 year and are deemed most likely actually to result in the issuance of a letter
			 of offer or of an export license during such year;
							(2)an estimate of the
			 total amount of sales and licensed commercial exports expected to be made to
			 each foreign country from the United States;
							(3)the United States
			 national security considerations involved in expected sales or licensed
			 commercial exports to each country, an analysis of the relationship between
			 anticipated sales to each country and arms control efforts concerning such
			 country and an analysis of the impact of such anticipated sales on the
			 stability of the region that includes such country;
							(4)an estimate with
			 regard to the international volume of arms traffic to and from countries
			 purchasing arms as set forth in paragraphs (1) and (2), together with best
			 estimates of the sale and delivery of weapons and weapons-related defense
			 equipment by all major arms suppliers to all major recipient countries during
			 the preceding calendar year;
							(5)(A)an estimate of the
			 aggregate dollar value and quantity of defense articles and defense services,
			 military education and training, grant military assistance, and credits and
			 guarantees, to be furnished by the United States to each foreign country and
			 international organization in the next fiscal year; and
								(B)for each country that is proposed to
			 be furnished credits or guaranties under this Act in the next fiscal year and
			 that has been approved for cash flow financing in excess of $100,000,000 as of
			 October 1 of the current fiscal year—
									(i)the amount of such approved cash
			 flow financing;
									(ii)a description of administrative
			 ceilings and controls applied, and
									(iii)a description of the financial
			 resources otherwise available to such country to pay such approved cash flow
			 financing;
									(6)an analysis and
			 description of the services performed during the preceding fiscal year by
			 officers and employees of the United States Government carrying out functions
			 on a full-time basis under this Act for which reimbursement is provided under
			 section 4402(b) or section 4311(a), including the number of personnel involved
			 in performing such services;
							(7)the status
			 of—
								(A)each loan and each
			 contract of guaranty or insurance theretofore made under this title,
			 predecessor Acts, or any Act authorizing international security assistance,
			 with respect to which there remains outstanding any unpaid obligation or
			 potential liability; and
								(B)each extension of
			 credit for the procurement of defense articles or defense services, and of each
			 contract of guaranty in connection with any such procurement, theretofore made
			 under this title or predecessor Acts with respect to which there remains
			 outstanding any unpaid obligation or potential liability;
								(8)(A)a detailed accounting of
			 all articles, services, credits, guarantees, or any other form of assistance
			 furnished by the United States to each country and international organization,
			 including payments to the United Nations, during the preceding fiscal year for
			 the detection and clearance of landmines, including activities relating to the
			 furnishing of education, training, and technical assistance for the detection
			 and clearance of landmines; and
								(B)for each provision of law making funds
			 available or authorizing appropriations for demining activities described in
			 subparagraph (A), an analysis and description of the objectives and activities
			 undertaken during the preceding fiscal year, including the number of personnel
			 involved in performing such activities;
								(9)a
			 list of weapons systems that are significant military equipment, and numbers
			 thereof, that are believed likely to become available for transfer as excess
			 defense articles during the next 12 months; and
							(10)such other
			 information as the President may deem necessary.
							(b)Additional
			 informationNot later than 30 days following the receipt of a
			 request made by any of the appropriate congressional committees for additional
			 information with respect to any information submitted pursuant to subsection
			 (a), the President shall submit such information to such committees.
						(c)FormThe
			 President shall make every effort to submit all of the information required by
			 subsection (a) or (b) wholly in unclassified form. Whenever the President
			 submits any such information in classified form, the President shall submit
			 such classified information in an addendum and shall also submit simultaneously
			 a detailed summary, in unclassified form, of such classified
			 information.
						(d)Additional
			 requirementThe information required by subsection (a)(4) of this
			 section shall be transmitted to Congress not later than April 1 of each
			 year.
						4324.Sales to
			 United States companies for incorporation into end items
						(a)General
			 authority
							(1)In
			 generalSubject to the conditions specified in subsection (b),
			 the President may, on a negotiated contract basis, under cash terms—
								(A)sell defense
			 articles at not less than their estimated replacement cost (or actual cost in
			 the case of services); or
								(B)procure or
			 manufacture and sell defense articles at not less than their contract or
			 manufacturing cost to the United States Government, to any United States
			 company for incorporation into end items (and for concurrent or follow-on
			 support) to be sold by such a company either—
									(i)on a
			 direct commercial basis to a foreign country or international organization
			 pursuant to an export license or approval under section 4301; or
									(ii)in
			 the case of ammunition parts subject to subsection (b), using commercial
			 practices which restrict actual delivery directly to a foreign country or
			 international organization pursuant to approval under section 4301.
									(2)Additional
			 authorityThe President may also sell defense services in support
			 of such sales of defense articles, subject to the requirements of this chapter.
			 Such services may be performed only in the United States. The amount of
			 reimbursement received from such sales shall be credited to the current
			 applicable appropriation, fund, or account of the selling agency of the United
			 States Government.
							(b)Additional
			 requirementsDefense articles and defense services may be sold,
			 procured and sold, or manufactured and sold, pursuant to subsection (a) only
			 if—
							(1)the end item to
			 which the articles apply is to be procured for the armed forces of a country or
			 international organization;
							(2)the articles would
			 be supplied to the prime contractor as government-furnished equipment or
			 materials if the end item were being procured for the use of the United States
			 Armed Forces; and
							(3)the articles and
			 services are available only from United States Government sources or are not
			 available to the prime contractor directly from United States commercial
			 sources at such times as may be required to meet the prime contractor’s
			 delivery schedule.
							4325.Fiscal
			 provisions relating to foreign military sales credits
						(a)In
			 generalCash payments
			 received under sections 4311 and funds received under section 4324 shall be
			 available solely for payments to suppliers (including the military departments)
			 and refunds to purchasers and shall not be available for financing
			 credits.
						(b)Repayments for
			 credits, disposition of certain instruments, and other
			 collectionsAmounts received from foreign governments and
			 international organizations as repayments for any credits extended pursuant to
			 section 4251, and other collections (including fees and interest) shall be
			 transferred to the miscellaneous receipts of the United States Treasury.
						2Arms export
			 controls
					4331.Licensing
			 requirement for exporting or importing defense articles and defense
			 services
						(a)In
			 generalExcept as otherwise
			 specifically provided in regulations issued under section 4301, defense
			 articles, defense services, and design and construction services designated by
			 the President under section 4301 may only be licensed for export or import in
			 accordance with this title and regulations issued under this title.
						(b)ExceptionsNo
			 license may be required for exports or imports made by or for a Federal
			 agency—
							(1)for official use
			 by personnel of a Federal agency; or
							(2)for carrying out
			 any foreign assistance or sales program authorized by law and subject to the
			 control of the President by other means.
							4332.Impact of
			 military expenditures on development
						(a)ReviewThe
			 Secretary shall conduct a review of the military expenditures of developing
			 countries to—
							(1)identify those
			 countries which the Secretary has credible evidence to believe—
								(A)are diverting
			 official development assistance from any source to military purposes;
								(B)are devoting
			 budgetary resources to arms purchases to a degree that materially interferes
			 with the development of such countries; or
								(C)are accumulating
			 unsustainable levels of debt to finance arms purchases;
								(2)take such action
			 as the Secretary deems appropriate, including cessation of United States arms
			 sales and working with other countries to do likewise, to reduce the impact of
			 the military activities of the countries identified under paragraph (1) and
			 acquisition of arms on the economic and political development of such
			 countries.
							(b)Timing of Review
			 and Report to CongressThe
			 Secretary shall complete the first review required under subsection (a) and
			 submit to the appropriate congressional committees not later than one year
			 after the enactment of this Act a report on all elements of subsection (a),
			 including the actions the Secretary will take under subsection (a)(2), and the
			 results of any such actions taken since the submission of the prior report to
			 such committees. Subsequent reviews shall be conducted on a quadrennial basis,
			 and reported to the appropriate congressional committees on the quadrennial
			 anniversary of the first report.
						4333.Requirement
			 for registration by exporters
						(a)In
			 generalAs prescribed in
			 regulations issued under section 4301, every person (other than an officer or
			 employee of the United States Government acting in an official capacity) who
			 engages in the business of manufacturing, exporting, or importing defense
			 articles or defense services designated by the President under section 4301
			 shall register with the Department of State, and shall pay a registration fee
			 which shall be prescribed by such regulations.
						(b)Prohibition
							(1)In
			 generalSuch regulations shall prohibit the return to the United
			 States for sale in the United States (other than for the United States Armed
			 Forces or its allies or for any State for local law enforcement agency) of any
			 military firearms or ammunition of United States manufacture furnished to
			 foreign governments by the United States under this Act, or predecessor Act, or
			 any other foreign assistance or sales program of the United States, whether or
			 not enhanced in value or improved in condition in a foreign country.
							(2)ExceptionThe
			 prohibition in paragraph (1) shall not extend to similar firearms that have
			 been so substantially transformed as to become, in effect, articles of foreign
			 manufacture.
							4334.Identification
			 of all consignees and freight forwardersThe President shall require that each
			 applicant for a license to export an item on the United States Munitions List
			 identify in the application all consignees and freight forwarders involved in
			 the proposed export.
					4335.Brokering
			 activities
						(a)In
			 generalAs prescribed in
			 regulations issued under this section, every person (other than an officer or
			 employee of the United States Government acting in an official capacity) who
			 engages in the business of brokering activities with respect to the
			 manufacture, export, import, or transfer of any defense article or defense
			 service designated by the President under section 4301, or in the business of
			 brokering activities with respect to the manufacture, export, import, or
			 transfer of any foreign defense article or defense service (as defined in
			 subsection (c)), shall register with the United States Government agency
			 charged with the administration of this section, and shall pay a registration
			 fee which shall be prescribed by such regulations.
						(b)Brokering
			 activities describedSuch brokering activities shall include the
			 financing, transportation, freight forwarding, or taking of any other action
			 that facilitates the sale, manufacture, export, or import of a defense article
			 or defense service.
						(c)Licensing
			 requirementNo person may engage in the business of brokering
			 activities described in subsection (a) without a license, issued in accordance
			 with this title, except that no license shall be required for such activities
			 undertaken by or for a Federal agency—
							(1)for use by a
			 Federal agency; or
							(2)for carrying out
			 any foreign assistance or sales program authorized by law and subject to the
			 control of the President by other means.
							(d)Review of
			 registrationA copy of each registration made under this section
			 shall be transmitted to the Secretary of the Treasury for review regarding law
			 enforcement concerns. The Secretary shall report to the President regarding
			 such concerns as necessary.
						4336.Foreign
			 persons
						(a)In
			 generalA license to export
			 an item on the United States Munitions List may not be issued to a foreign
			 person (other than a foreign government or international organization).
						(b)License
			 requirementThe President may require a license or other form of
			 authorization before any item on the United States Munitions List is sold or
			 otherwise transferred to the control or possession of a foreign person or a
			 person acting on behalf of a foreign person.
						4337.Review of
			 United States Munitions List
						(a)In
			 generalThe President shall
			 periodically review the items on the United States Munitions List to determine
			 what items, if any, no longer warrant export controls under this title. The
			 results of such reviews shall be reported to the appropriate congressional
			 committees.
						(b)Congressional
			 notification and reviewThe
			 President may not remove any item from the United States Munitions List until
			 45 days after the date on which the President has provided notice of the
			 proposed removal to the appropriate congressional committees in accordance with
			 the procedures applicable to reprogramming notifications under section 9401,
			 consistent with subsection (c) of this section. Such notice shall describe the
			 nature of any controls to be imposed on that item under any other provision of
			 law, and should provide a description of the item to be removed such that the
			 appropriate congressional committees can fully assess the capabilities of the
			 item and the potential impact on United States national security and foreign
			 policy from its removal from the Munitions List. If the President proposes to
			 remove classes or categories of items from the United States Munitions List,
			 without enumerating individual items, then the President shall provide the
			 appropriate congressional committees with a listing of items approved for
			 export during the previous five years that would no longer be required for
			 licenses under this title by virtue of being removed from the Munitions
			 List.
						(c)Congressional
			 DisapprovalThe President may not remove any item from the United
			 States Munitions List if, during the 45 days required under subsection (b),
			 Congress enacts a joint resolution of disapproval of the removal of such item,
			 according to the procedures under section 4384(c) for consideration of a joint
			 resolution.
						4338.Licensing of
			 missiles and missile equipment or technology
						(a)Establishment of
			 List of Controlled ItemsThe
			 Secretary, in consultation with the Secretary of Defense and the heads of other
			 appropriate Federal agencies, shall establish and maintain, as part of the
			 United States Munitions List, a list of all items on the MTCR Annex the export
			 of which is not controlled under section 6(l) of the Export Administration Act
			 of 1979 (as continued in effect under the International Emergency Economic
			 Powers Act) or similar provisions of any successor Act.
						(b)Referral of
			 license applications
							(1)In
			 generalA determination of the Secretary to approve a license for
			 the export of an item on the list established under subsection (a) may be made
			 only after the license application is referred to the Secretary of
			 Defense.
							(2)ReferralWithin
			 10 days after a license is issued for the export of an item on the list
			 established under subsection (a), the Secretary shall provide to the Secretary
			 of Defense and the Secretary of Commerce the license application and
			 accompanying documents issued to the applicant, to the extent that the relevant
			 Secretary indicates the need to receive such application and documents.
							(c)Information
			 sharingThe Secretary shall establish a procedure for sharing
			 information with appropriate officials of the intelligence community, as
			 determined by the Director of National Intelligence, and with other appropriate
			 Federal agencies, that will ensure effective monitoring of transfers of MTCR
			 equipment or technology and other missile technology.
						(d)Exports to space
			 launch vehicle programs
							(1)In
			 generalWithin 15 days after the issuance of a license (including
			 any brokering license) for the export of items valued at less than $50,000,000
			 that are controlled under this Act pursuant to United States obligations under
			 the MTCR and are goods or services that are intended to support the design,
			 utilization, development, or production of a space launch vehicle system listed
			 in Category I of the MTCR Annex, the Secretary shall transmit to Congress a
			 report describing the licensed export and rationale for approving such export,
			 including the consistency of such export with United States missile
			 nonproliferation policy.
							(2)ApplicabilityThe
			 requirement contained in paragraph (1) shall not apply to licenses for exports
			 to countries that are members of the MTCR as of as of the date of the enactment
			 of this Act.
							4339.Special
			 licensing authorization for certain exports to strategic United States
			 allies
						(a)AuthorizationThe President may provide for special
			 licensing authorization for exports of United States-manufactured spare and
			 replacement parts or components listed in an application for such special
			 licensing authorization in connection with defense items previously exported to
			 a strategic United States ally. A special licensing authorization issued
			 pursuant to this subsection shall be effective for a period not to exceed 5
			 years.
						(b)CertificationAn
			 authorization may be issued under subsection (a) only if the applicable
			 government of the country described in subsection (a), acting through the
			 applicant for the authorization, certifies that—
							(1)the export of
			 spare and replacement parts or components supports a defense item previously
			 lawfully exported;
							(2)the spare and
			 replacement parts or components will be transferred to a defense agency of the
			 country that is a previously approved end-user of the defense item and not to a
			 distributor or a foreign consignee of the defense item;
							(3)the spare and
			 replacement parts or components will not to be used to materially enhance,
			 optimize, or otherwise modify or upgrade the capability of the defense
			 item;
							(4)the spare and
			 replacement parts or components relate to a defense item that is owned,
			 operated, and in the inventory of the armed forces of the country;
							(5)the export of
			 spare and replacement parts or components will be effected using the freight
			 forwarder designated by the purchasing country’s diplomatic mission as
			 responsible for handling transfers as required under regulations; and
							(6)the spare and
			 replacement parts or components to be exported under the special licensing
			 authorization are specifically identified in the application.
							(c)LimitationAn
			 authorization may not be issued under subsection (a) for purposes of
			 establishing offshore procurement arrangements or producing defense articles
			 offshore.
						(d)Definition
							(1)In
			 generalIn this section, the term United
			 States-manufactured spare and replacement parts or components or
			 spare and replacement parts or components means spare and
			 replacement parts or components—
								(A)with respect to
			 which—
									(i)United
			 States-origin content costs constitute at least 85 percent of the total content
			 costs;
									(ii)United States
			 manufacturing costs constitute at least 85 percent of the total manufacturing
			 costs; and
									(iii)foreign content,
			 if any, is limited to content from countries eligible to receive exports of
			 items on the United States Munitions List (other than de minimis foreign
			 content);
									(B)that were last
			 substantially transformed in the United States; and
								(C)that are
			 not—
									(i)classified as
			 significant military equipment; or
									(ii)listed on the MTCR Annex.
									(2)Additional
			 ruleFor purposes of paragraph (1)(A)(i) and (ii), the costs of
			 non-United States-origin content and the costs of non-United States
			 manufacturing shall be determined using the final price or final cost
			 associated with the non-United States-origin content and non-United States
			 manufacturing.
							(e)Inapplicability
			 provisions
							(1)In
			 generalThe provisions of this section shall not apply with
			 respect to re-exports or re-transfers of spare and replacement parts or
			 components and related services of defense items described in subsection
			 (a).
							(2)Congressional
			 notificationThe congressional notification requirements
			 contained in this title shall not apply with respect to an authorization issued
			 under subsection (a).
							3Leases of defense
			 articles
					4351.Leasing
			 authority
						(a)In
			 generalThe President may
			 lease defense articles in the stocks of the Department of Defense to a foreign
			 country or international organization if—
							(1)the President determines that there are
			 compelling foreign policy and national security reasons for providing such
			 articles on a lease basis rather than on a sales basis under this
			 subtitle;
							(2)the President
			 determines that the articles are not for the time needed for public use;
							(3)the President
			 first considers the effects of the lease of the articles on the national
			 technology and industrial base, particularly the extent, if any, to which the
			 lease reduces the opportunities of entities in the national technology and
			 industrial base to sell new equipment to the country or countries to which the
			 articles are leased; and
							(4)the country or
			 international organization has agreed to pay in United States dollars all costs
			 incurred by the United States Government in leasing such articles, including
			 reimbursement for depreciation of such articles while leased, the costs of
			 restoration or replacement if the articles are damaged while leased, and, if
			 the articles are lost or destroyed while leased—
								(A)in the event the
			 United States intends to replace the articles lost or destroyed, the
			 replacement cost (less any depreciation in the value) of the articles;
			 or
								(B)in the event the
			 United States does not intend to replace the articles lost or destroyed, an
			 amount not less than the actual value (less any depreciation in the value)
			 specified in the lease agreement.
								(b)Exceptions
							(1)In
			 generalThe requirement of subsection (a)(4) shall not apply to
			 leases entered into for purposes of cooperative research or development,
			 military exercises, or communications or electronics interface projects.
							(2)WaiversThe
			 President may waive the requirement of subsection (a)(4)—
								(A)for reimbursement
			 of depreciation for any defense article which has passed three-quarters of its
			 normal service life if the President determines that to do so is important to
			 the national security interest of the United States;
								(B)with respect to a
			 lease which is made in exchange with the lessee for a lease on substantially
			 reciprocal terms of defense articles for the Department of Defense, except that
			 this waiver authority—
									(i)may
			 be exercised only if the President submits to the appropriate congressional
			 committees, and in addition the Committees on Appropriations of the House of
			 Representatives and the Senate, a detailed notification for each lease with
			 respect to which the authority is exercised; and
									(ii)may be exercised only—
										(I)on a fiscal year
			 basis; and
										(II)with respect to
			 one country or international organization for each lease.
										(3)Rule of
			 constructionParagraph (2) does not constitute authorization of
			 appropriations for payments by the United States for leased articles.
							(c)Duration
							(1)In
			 generalEach lease agreement under this section shall be for a
			 fixed duration which may not exceed—
								(A)5 years;
			 and
								(B)a specified period
			 of time required to complete major refurbishment work of the leased articles to
			 be performed prior to the delivery of the leased articles, of not to exceed 5
			 years.
								(2)TerminationEach
			 lease agreement under this section shall provide that, at any time during the
			 duration of the lease, the President may terminate the lease and require the
			 immediate return of the leased articles.
							(3)DefinitionIn
			 this subsection, the term major refurbishment work means work for
			 which the period of performance is 6 months or more.
							(d)LimitationDefense
			 articles in the stocks of the Department of Defense may be leased or loaned to
			 a foreign country or international organization only under the authority of
			 this chapter or chapter 3 of subtitle B, and may not be leased to a foreign
			 country or international organization under the authority of section 2667 of
			 title 10, United States Code.
						4352.Certification
			 for leasing
						(a)In
			 generalBefore entering into
			 or renewing any agreement with a foreign country or international organization
			 to lease any defense article under this chapter, or to loan any defense article
			 this title for a period of 1 year or longer, the President shall transmit to
			 the appropriate congressional committees and the Committees on Armed Services
			 of the House of Representatives and the Senate, a written certification which
			 specifies—
							(1)the country or
			 international organization to which the article is to be leased or
			 loaned;
							(2)the type,
			 quantity, and value (in terms of replacement cost) of the article to be leased
			 or loaned;
							(3)the terms and
			 duration of the lease or loan; and
							(4)a justification for the lease or loan,
			 including an explanation of why the article is being leased rather than sold
			 under this subtitle.
							(b)Waiver
							(1)In
			 generalThe President may
			 waive the requirements of this section (and in the case of an agreement
			 described in section 4353, may waive the provisions of that section) if the
			 President states in the certification required by subsection (a) that an
			 emergency exists which requires that it is in the national security interests
			 of the United States to enter into the lease or loan immediately.
							(2)JustificationIf
			 the President states in the certification that such an emergency exists, the
			 President shall set forth in the certification a detailed justification for the
			 President’s determination, including a description of the emergency
			 circumstances that necessitate that the lease be entered into immediately and a
			 discussion of the national security interests involved.
							(c)DeadlineThe
			 certification required by subsection (a) shall be transmitted—
							(1)not less than 15
			 calendar days before the agreement is entered into or renewed in the case of an
			 agreement with a strategic United States ally; or
							(2)not less than 30
			 calendar days before the agreement is entered into or renewed in the case of an
			 agreement with any other country or organization.
							4353.Congressional
			 review and disapproval
						(a)Congressional
			 review and disapproval
							(1)In
			 generalSubject to paragraph (2), in the case of any agreement
			 involving the lease or loan under this title, to any foreign country or
			 international organization for a period of 1 year or longer of any defense
			 articles that are either—
								(A)major defense
			 equipment valued (in terms of its replacement cost less any depreciation in its
			 value) at $14,000,000 or more, or
								(B)defense articles
			 valued (in terms of their replacement cost less any depreciation in their
			 value) at $50,000,000 or more,
								the
			 agreement may not be entered into or renewed if Congress, within the 15-day or
			 30-day period specified in section 4384(a)(1) or (2), as the case may be,
			 enacts a joint resolution prohibiting the proposed lease or loan.(2)Certain
			 agreementsIn the case of an agreement described in paragraph (1)
			 that is entered into with a strategic United States ally, the limitations in
			 paragraph (1) shall apply only if the agreement involves a lease or loan
			 of—
								(A)major defense
			 equipment valued (in terms of its replacement cost less any depreciation in its
			 value) at $25,000,000 or more; or
								(B)defense articles
			 valued (in terms of their replacement cost less any depreciation in their
			 value) at $100,000,000 or more.
								(b)Senate
			 proceduresAny joint resolution under subsection (a) shall be
			 considered in the Senate in accordance with the provisions of section 601(b) of
			 the International Security Assistance and Arms Export Control Act of
			 1976.
						(c)House
			 proceduresFor the purpose of
			 expediting the consideration and enactment of joint resolutions under
			 subsection (a), a motion to proceed to the consideration of any such resolution
			 after it has been reported by the appropriate committee shall be treated as
			 highly privileged in the House of Representatives.
						4354.Application of
			 other provisions of lawAny
			 reference to sales of defense articles under this subtitle in any provision of
			 law restricting the countries or organizations to which such sales may be made
			 shall be deemed to include a reference to leases of defense articles under this
			 chapter.
					4355.Loan of
			 materials, supplies, and equipment for research and development
			 purposes
						(a)Authority To
			 loan
							(1)In
			 generalExcept as provided in subsection (c), the Secretary of
			 Defense, with the concurrence of the Secretary, may loan to a country that is a
			 strategic United States ally or a major United States ally materials, supplies,
			 or equipment for the purpose of carrying out a program of cooperative research,
			 development, testing, or evaluation. The Secretary of Defense may accept as a
			 loan or a gift from a country that is a strategic United States ally or a major
			 United States ally materials, supplies, or equipment for such purpose.
							(2)AgreementEach
			 loan or gift transaction entered into by the Secretary of Defense under this
			 section shall be provided for under the terms of a written agreement between
			 the Secretary of Defense and the country concerned.
							(3)Testing or
			 evaluationA program of testing or evaluation for which the
			 Secretary of Defense may loan materials, supplies, or equipment under this
			 section includes a program of testing or evaluation conducted solely for the
			 purpose of standardization, interchangeability, or technical evaluation if the
			 country to which the materials, supplies, or equipment are loaned agrees to
			 provide the results of the testing or evaluation to the United States without
			 charge.
							(b)Materials,
			 supplies, or equipmentThe materials, supplies, or equipment
			 loaned to a country under this section may be expended or otherwise consumed in
			 connection with any testing or evaluation program without a requirement for
			 reimbursement of the United States if the Secretary of Defense—
							(1)determines that
			 the success of the research, development, test, or evaluation depends upon
			 expending or otherwise consuming the materials, supplies, or equipment loaned
			 to the country; and
							(2)approves of the
			 expenditure or consumption of such materials, supplies, or equipment.
							(c)Strategic and
			 critical materialsThe Secretary of Defense may not loan to a
			 country under this section any material if the material is a strategic and
			 critical material and if, at the time the loan is to be made, the quantity of
			 the material in the National Defense Stockpile (provided for under section 3 of
			 the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98b)) is less
			 than the quantity of such material to be stockpiled, as determined by the
			 President under section 3(a) of such Act.
						4356.Special
			 leasing authorityThe
			 authority of section 4251 may be used to provide financing to Israel and Egypt
			 for the procurement by leasing (including leasing with an option to purchase)
			 of defense articles from United States commercial suppliers, other than major
			 defense equipment (other than helicopters and other types of aircraft having
			 possible civilian application), if the President determines that there are
			 compelling foreign policy or national security reasons for the articles to be
			 provided by commercial lease rather than by government-to-government sale under
			 this subtitle.
					4Retransfers of
			 United States defense articles
					4361.Authority to
			 approve retransfers
						(a)In
			 generalSubject to subsection
			 (b), the Secretary is authorized, consistent with the provisions of this
			 chapter, to approve a retransfer of any defense article or defense service
			 transferred to a foreign country pursuant to the authority of this Act to
			 another country.
						(b)Additional
			 requirementThe Secretary may not give consent to a retransfer of
			 a defense article or defense service to a foreign country under subsection (a)
			 if the United States is prohibited from transferring the defense article or
			 defense service to the country, or would not license the export of such defense
			 article or defense service to such country.
						4362.Demilitarization
			 for retransfer of significant defense articlesThe Secretary may not give consent to the
			 retransfer of any significant defense articles on the United States Munitions
			 List or successor list for controlling the export of United States munitions
			 and related items, unless the foreign country requesting consent to
			 retransfer—
						(1)agrees to
			 demilitarize the defense articles prior to transfer; or
						(2)commits in writing
			 to the United States Government that it will not transfer the defense articles
			 if not demilitarized to any other foreign country or person without first
			 obtaining the consent of the Secretary.
						4363.Proceeds of
			 sale of retransferred defense articlesThe Secretary may not provide any defense
			 article to a foreign country or international organization on a grant basis
			 unless the country or organization has agreed that in disposing or transferring
			 the defense article—
						(1)the disposition or
			 transfer will be made on a sales basis; and
						(2)the net proceeds
			 of the sale will be provided to the United States Government.
						4364.Certification
						(a)In
			 generalThe Secretary may not
			 give consent to a retransfer of a defense article or defense service that would
			 be, if it were a sale, subject to the requirements of section 4382 (regarding
			 congressional certification of sensitive foreign military sales and
			 agreements), unless the Secretary submits to the appropriate congressional
			 committees a written certification with respect to such proposed retransfer
			 containing—
							(1)the name of the
			 country or organization proposing to make such retransfer;
							(2)a description of
			 such article or service proposed to be retransferred, including its acquisition
			 cost;
							(3)the name of the
			 proposed recipient of such article or service;
							(4)the reasons for
			 such proposed retransfer; and
							(5)the date on which
			 such retransfer is proposed to be made.
							(b)FormAny
			 certification submitted to the appropriate congressional committees pursuant to
			 paragraph (1)—
							(1)shall be submitted
			 in unclassified form, except that information regarding the dollar value and
			 number of defense articles or defense services proposed to be retransferred may
			 be submitted in classified form if public disclosure thereof would be clearly
			 detrimental to the security of the United States; and
							(2)shall be subject
			 to the requirements of sections 4384.
							(c)ExceptionParagraph
			 (1) shall not apply to an export that has been exempted from the licensing
			 requirements of this title pursuant to an agreement pursuant to section
			 4341.
						5Enforcement and
			 monitoring of arms sales
					4371.General
			 authority
						(a)In
			 generalExcept as provided in
			 subsection (b), in carrying out functions under this Act with respect to the
			 export of defense articles and defense services, the President is authorized to
			 exercise the same powers concerning violations and enforcement that are
			 conferred upon departments, agencies and officials by subsections (c), (d),
			 (e), and (g) of section 11 of the Export Administration Act of 1979 and by
			 subsections (a) and (c) of section 12 of such Act (as continued in effect under
			 the International Emergency Economic Powers Act), subject to the same terms and
			 conditions as are applicable to such powers under such Act.
						(b)ExceptionSection 11(c)(2)(B) of the Export
			 Administration Act of 1979 (as continued in effect under the International
			 Emergency Economic Powers Act) shall not apply, and instead, as prescribed in
			 regulations issued under this section, the Secretary may assess civil penalties
			 for violations of this Act and regulations prescribed thereunder and further
			 may commence a civil action to recover such civil penalties, and except further
			 that the names of the countries and the types and quantities of defense
			 articles for which licenses are issued under this section shall not be withheld
			 from public disclosure unless the President determines that the release of such
			 information would be contrary to the national interest.
						(c)Rule of
			 constructionNothing in this section shall be construed as
			 authorizing the withholding of information from Congress.
						4372.Criminal and
			 civil penalties
						(a)In
			 generalAny person who
			 willfully violates any provision of this Act relating to the export of defense
			 articles and defense services, or any rule or regulation issued thereunder, or
			 who willfully, in a registration or license application or required report,
			 makes any untrue statement of a material fact or omits to state a material fact
			 required to be stated therein or necessary to make the statements therein not
			 misleading, shall upon conviction be fined for each violation not more than
			 $1,000,000, or imprisoned not more than 20 years, or both.
						(b)Illicit
			 trafficking in the western hemisphereAny person who willfully
			 exports to a country in the Western Hemisphere any small arm or light weapon
			 without a license in violation of the requirements of this Act shall upon
			 conviction be fined for each violation not less than $1,000,000 but not more
			 than $3,000,000 and imprisoned for not more than 20 years, or both.
						4373.Identification
			 of persons of concern
						(a)In
			 generalThe President shall
			 develop appropriate mechanisms to identify, in connection with the export
			 licensing process under this subtitle—
							(1)persons who are
			 the subject of an indictment for, or have been convicted of, a violation
			 under—
								(A)section
			 4372;
								(B)section 11 of the Export Administration Act
			 of 1979 (50 U.S.C. App. 2410) (as continued in effect under the International
			 Emergency Economic Powers Act);
								(C)section 793, 794,
			 or 798 of title 18, United States Code (relating to espionage involving defense
			 or classified information) or section 2339A of such title (relating to
			 providing material support to terrorists);
								(D)section 16 of the
			 Trading with the Enemy Act (50 U.S.C. App. 16);
								(E)section 206 of the
			 International Emergency Economic Powers Act (relating to foreign assets
			 controls; 50 U.S.C. App. 1705);
								(F)section 30A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78dd1) or section 104 of the Foreign
			 Corrupt Practices Act (15 U.S.C. 78dd2);
								(G)chapter 105 of
			 title 18, United States Code (relating to sabotage);
								(H)section 4(b) of
			 the Internal Security Act of 1950 (relating to communication of classified
			 information; 50 U.S.C. 783(b));
								(I)section 57, 92,
			 101, 104, 222, 224, 225, or 226 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2077, 2122, 2131, 2134, 2272, 2274, 2275, and 2276);
								(J)section 601 of the
			 National Security Act of 1947 (relating to intelligence identities protection;
			 50 U.S.C. 421);
								(K)section 603(b) or
			 (c) of the Comprehensive Anti-Apartheid Act of 1986 (22 U.S.C. 5113(b) or (c));
			 or
								(L)section 3, 4, 5,
			 and 6 of the Prevention of Terrorist Access to Destructive Weapons Act of 2004,
			 relating to missile systems designed to destroy aircraft (18 U.S.C. 2332g),
			 prohibitions governing atomic weapons (42 U.S.C. 2122), radiological dispersal
			 devices (18 U.S.C. 2332h), and variola virus (18 U.S.C. 175b);
								(2)persons who are
			 the subject of an indictment or have been convicted under section 371 of title
			 18, United States Code, for conspiracy to violate any of the provisions of law
			 described in paragraph (1); and
							(3)persons who are
			 ineligible—
								(A)to contract
			 with,
								(B)to receive a
			 license or other form of authorization to export from, or
								(C)to receive a
			 license or other form of authorization to import defense articles or defense
			 services from,
								any Federal
			 agency.(b)Disapproval of
			 applicationIf the President determines that—
							(1)an applicant for a
			 license to export under this subtitle is the subject of an indictment for a
			 violation of any of the provisions of law described in subsection (a),
							(2)there is
			 reasonable cause to believe that an applicant for a license to export under
			 this subtitle has violated any of the provisions of law described in subsection
			 (a), or
							(3)an applicant for a
			 license to export under this subtitle is ineligible to contract with, or to
			 receive a license or other form of authorization to import defense articles or
			 defense services from, any Federal agency,
							the
			 President may disapprove the export license application. The President shall
			 consider requests by the Secretary of the Treasury to disapprove any export
			 license application based on these criteria.(c)Prohibition on
			 issuance of license To export items on the USML
							(1)In
			 generalA license to export an item on the United States
			 Munitions List may not be issued to a person—
								(A)if the person, or
			 any party to the export, has been convicted of violating a provision of law
			 described in subsection (a); or
								(B)if the person, or
			 any party to the export, is at the time of the license review ineligible to
			 receive export licenses (or other forms of authorization to export) from any
			 Federal agency.
								(2)ExceptionA license to export an item on the United
			 States Munitions List may be issued to a person described in paragraph (1) if
			 the President, after consultation with the Secretary of the Treasury, and after
			 a thorough review of the circumstances surrounding the conviction or
			 ineligibility to export, determines that appropriate steps have been taken to
			 mitigate any law enforcement concerns.
							4374.Standards to
			 identify high-risk exportsThe
			 Secretary shall, in coordination with the heads of appropriate Federal
			 agencies, develop standards for identifying high-risk defense articles for
			 regular end-use verification.
					4375.Requirement of
			 exporters to report shipmentAs prescribed in regulations issued under
			 this chapter, a person to whom a license has been granted to export an item on
			 the United States Munitions List shall, not later than 15 days after the item
			 is exported, submit to the Department of State a report containing all shipment
			 information, including a description of the item and the quantity, value, port
			 of exit, and end-user and country of destination of the item.
					4376.End-use
			 monitoring of defense articles and defense services
						(a)Establishment of
			 monitoring program
							(1)In
			 generalIn order to improve
			 accountability with respect to defense articles and defense services sold,
			 leased, or exported under this Act and predecessor Acts, the President shall
			 establish a program which provides for the end-use monitoring of the articles
			 and services.
							(2)Requirements of
			 programTo the extent practicable, the program shall be—
								(A)established and
			 carried out in accordance with the standards that apply for identifying
			 high-risk exports for regular end-use verification developed under section 4374
			 (commonly referred to as the Blue Lantern program); and
								(B)designed to
			 provide reasonable assurance that—
									(i)the
			 recipient is complying with the requirements imposed by the United States
			 Government with respect to use, transfers, and security of defense articles and
			 defense services; and
									(ii)the
			 articles and services are being used for the purposes for which they are
			 provided.
									(b)Conduct of
			 programIn carrying out the program established under subsection
			 (a), the President shall ensure that the program—
							(1)provides for the
			 end-use verification of defense articles and defense services that incorporate
			 sensitive technology, defense articles and defense services that are
			 particularly vulnerable to diversion or other misuse, or defense articles or
			 defense services whose diversion or other misuse could have significant
			 consequences; and
							(2)prevents the
			 diversion (through reverse engineering or other means) of technology
			 incorporated in defense articles.
							(c)Report to
			 CongressAs part of the annual congressional budget justification
			 submitted under section 9302, the President shall transmit to Congress a report
			 describing the actions taken to implement this section, including a detailed
			 accounting of the costs and number of personnel associated with the monitoring
			 program.
						(d)Third country
			 transfersFor purposes of this section, defense articles and
			 defense services sold, leased, or exported under this Act includes defense
			 articles and defense services that are transferred to a third country or other
			 third party and the numbers, range, and finding of end-use monitoring of United
			 States transfers of small arms and light weapons.
						4377.Fees of
			 military sales agents and other payments
						(a)In
			 generalIn accordance with
			 such regulations as the Secretary may prescribe under subsection (b), the
			 Secretary shall require adequate and timely reporting on political
			 contributions, gifts, commissions and fees paid, or offered or agreed to be
			 paid, by any person in connection with—
							(1)sales of defense
			 articles or defense services, or of design and construction services under
			 section 4312; or
							(2)commercial sales
			 of defense articles or defense services licensed or approved under section
			 4301, to or for the armed forces of a foreign country or international
			 organization in order to solicit, promote, or otherwise to secure the
			 conclusion of such sales.
							(b)RegulationsThe
			 regulations referred to in subsection (a) shall specify the amounts and the
			 kinds of payments, offers, and agreements to be reported, and the form and
			 timing of reports, and shall require reports on the names of sales agents and
			 other persons receiving such payments. The Secretary shall by regulation
			 require such recordkeeping as the Secretary determines is necessary.
						(c)Prohibition,
			 limitation, conditionsThe Secretary may, by regulation,
			 prohibit, limit, or prescribe conditions with respect to such contributions,
			 gifts, commissions, and fees as the President determines will be in furtherance
			 of the purposes of this Act.
						(d)Requirement for
			 inclusion in procurement contract
							(1)In
			 generalNo such contribution, gift, commission, or fee may be
			 included, in whole or in part, in the amount paid under any procurement
			 contract entered into under section 4312, unless the amount thereof is
			 reasonable, allocable to such contract, and not made to a person who has
			 solicited, promoted, or otherwise secured such sale, or has held himself out as
			 being able to do so, through improper influence.
							(2)DefinitionFor
			 the purposes of this subsection, the term improper influence means
			 influence, direct or indirect, which induces or attempts to induce
			 consideration or action by any employee or officer of a purchasing foreign
			 government or international organization with respect to such purchase on any
			 basis other than such consideration of merit as are involved in comparable
			 United States procurements.
							(e)Availability of
			 information and records
							(1)In
			 generalAll information reported to the Secretary and all records
			 maintained by any person pursuant to regulations prescribed under this section
			 shall be available, upon request, to any standing committee of Congress or any
			 subcommittee thereof and to any Federal agency authorized by law to have access
			 to the books and records of the person required to submit reports or to
			 maintain records under this section.
							(2)Terms and
			 conditionsAccess by an Federal agency to records maintained
			 under this section shall be on the same terms and conditions that govern access
			 by the agency to the books and records of the person concerned.
							4378.Prohibition on
			 incentive payments
						(a)ProhibitionA United States person, or any employee,
			 agent, or subcontractor thereof, may not, with respect to the sale or export of
			 any defense article or defense service to a foreign country, make any incentive
			 payments for the purpose of satisfying, in whole or in part, any offset
			 agreement with the country.
						(b)Civil
			 penaltiesAny person who violates the provisions of subsection
			 (a) shall be subject to the imposition of civil penalties as provided for in
			 subsection (c).
						(c)EnforcementIn providing for the enforcement of this
			 section, the Secretary is authorized to exercise the same powers concerning
			 violations and enforcement and imposition of civil penalties that are conferred
			 upon Federal agencies and officials by subsections (c), (d), (e), and (f) of
			 section 11 of the Export Administration Act of 1979 and section 12(a) of such
			 Act (as continued in effect under the International Emergency Economic Powers
			 Act), subject to the same terms and conditions as are applicable to such powers
			 under such Act, except that section 11(c)(2)(B) of such Act shall not apply,
			 and instead, as prescribed in regulations issued under this section, the
			 Secretary may assess civil penalties for violations of this Act and regulations
			 prescribed thereunder and further may commence a civil action to recover such
			 civil penalties, and except further that notwithstanding section 11(c) of that
			 Act, the civil penalty for each violation of this section may not exceed
			 $500,000 or five times the amount of the prohibited incentive payment,
			 whichever is greater.
						6Congressional
			 review of arms sales
					4381.Reports on
			 commercial and governmental military exports; congressional action
						(a)In
			 generalThe Secretary shall
			 transmit to the appropriate congressional committees not later than 60 days
			 after the end of each calendar quarter an unclassified report (except that any
			 material which was transmitted in classified form under subsection (b)(1) or
			 (c)(1) may be contained in a classified addendum to such report, and any letter
			 of offer referred to in paragraph (1) may be listed in such addendum unless
			 such letter of offer has been the subject of an unclassified certification
			 pursuant to subsection (b)(1), and any information provided under paragraph
			 (11) may also be provided in a classified addendum) containing—
							(1)a listing of all
			 letters of offer to sell any major defense equipment for $1,000,000 or more
			 under this Act to each foreign country and international organization, by
			 category, if such letters of offer have not been accepted or canceled;
							(2)a listing of all
			 such letters of offer that have been accepted during the fiscal year in which
			 such report is submitted, together with the total value of all defense articles
			 and defense services sold to each foreign country and international
			 organization during such fiscal year;
							(3)the cumulative
			 dollar amounts, by foreign country and international organization, of sales
			 credit agreements under section 4251 made during the fiscal year in which such
			 report is submitted;
							(4)a numbered listing
			 of all licenses and approvals for the export to each foreign country and
			 international organization during such fiscal year of commercially sold major
			 defense equipment, by category, sold for $1,000,000 or more, together with the
			 total value of all defense articles and defense services so licensed for each
			 foreign country and international organization, setting forth, with respect to
			 the listed major defense equipment—
								(A)the items to be
			 exported under the license;
								(B)the quantity and
			 contract price of each such item to be provided; and
								(C)the name and
			 address of the ultimate user of each such item;
								(5)projections of the
			 dollar amounts, by foreign country and international organization, of sales
			 expected to be made under sections 4311 and 4312, in the quarter of the fiscal
			 year immediately following the quarter for which such report is
			 submitted;
							(6)a projection with
			 respect to all sales expected to be made to each country and organization for
			 the remainder of the fiscal year in which such report is transmitted;
							(7)a description of
			 each payment, contribution, gift, commission, or fee reported to the Secretary
			 under section 4377, including—
								(A)the name of the
			 person who made such payment, contribution, gift, commission, or fee;
								(B)the name of any
			 sales agent or other person to whom such payment, contribution, gift,
			 commission, or fee was paid;
								(C)the date and
			 amount of such payment, contribution, gift, commission, or fee;
								(D)a description of
			 the sale in connection with which such payment, contribution, gift, commission,
			 or fee was paid; and
								(E)the identification of any business
			 information considered confidential by the person submitting it which is
			 included in the report;
								(8)a listing of each
			 sale under section 4251 during the quarter for which such report is made,
			 specifying—
								(A)the
			 purchaser;
								(B)the Federal agency
			 responsible for implementing the sale;
								(C)an estimate of the
			 dollar amount of the sale; and
								(D)a general
			 description of the real property facilities to be constructed pursuant to such
			 sale;
								(9)a listing of each
			 export of defense articles under section 4311 during the quarter for which
			 report is made, specifying the recipient, the defense article, the dollar
			 amount of the export, and a description of the cooperative agreement pursuant
			 to which the export was made;
							(10)a listing of the
			 consents to third-party transfers of defense articles or defense services which
			 were granted, during the quarter for which such report is submitted, if the
			 value (in terms of original acquisition cost) of the defense articles or
			 defense services to be transferred is $1,000,000 or more;
							(11)a listing of all
			 munitions items that were sold, leased, or otherwise transferred by the
			 Department of Defense to any other Federal agency during the quarter for which
			 such report is submitted (including the name of the recipient agency and a
			 discussion of what the agency will do with those munitions items) if—
								(A)the value of the
			 munitions items was $250,000 of more, and
								(B)the value of all
			 munitions items transferred to the Federal agency during that quarter was
			 $250,000 or more,
								excluding munitions items transferred
			 (i) for disposition or use solely within the United States, or (ii) for use in
			 connection with intelligence activities subject to reporting requirements under
			 title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.; relating
			 to congressional oversight of intelligence activities);(12)a report on all
			 concluded government-to-government agreements regarding foreign coproduction of
			 defense articles of United States origin and all other concluded agreements
			 involving coproduction or licensed production outside of the United States of
			 defense articles of United States origin (including coproduction memoranda of
			 understanding or agreement) that have not been previously reported under this
			 subsection, which shall include—
								(A)the identity of
			 the foreign countries, international organizations, or foreign firms
			 involved;
								(B)a description and
			 the estimated value of the articles authorized to be produced, and an estimate
			 of the quantity of the articles authorized to be produced;
								(C)a description of any restrictions on
			 third-party transfers of the foreign-manufactured articles; and
								(D)if any such
			 agreement does not provide for United States access to and verification of
			 quantities of defense articles produced outside the United States and their
			 disposition in the foreign country, a description of alternative measures and
			 controls incorporated in the coproduction or licensing program to ensure
			 compliance with restrictions in the agreement on production quantities and
			 third-party transfers;
								(13)a report on all
			 exports of significant military equipment for which information has been
			 provided pursuant to section 4375; and
							(14)copies of
			 security assistance surveys conducted by United States Government personnel for
			 the calendar quarter for which the report is transmitted.
							(b)Additional
			 informationFor each letter of offer to sell under paragraphs (1)
			 and (2) of subsection (a), the report shall specify—
							(1)the foreign
			 country or international organization to which the defense article or defense
			 service is offered or was sold, as the case may be;
							(2)the dollar amount
			 of the offer to sell or the sale and the number of defense articles offered or
			 sold, as the case may be;
							(3)a description of
			 the defense article or defense service offered or sold, as the case may be;
			 and
							(4)the United States
			 Armed Forces or Federal agency that is making the offer to sell or the sale, as
			 the case may be.
							4382.Congressional
			 certification of sensitive foreign military sales and agreements
						(a)In
			 generalThe President shall
			 submit to the appropriate congressional committees a numbered certification
			 with respect to any letter of offer to sell, or an application by a person for
			 a license for the export of, pursuant to this or any other Act, the following
			 to a foreign country or international organization:
							(1)Major defense
			 equipment of a type that have not been sold to the country or organization for
			 $25,000,000 or more.
							(2)Major defense
			 equipment of a type that have been sold to the country or organization but are
			 significantly different in terms of capability from those previously sold, for
			 $25,000,000 or more.
							(3)Fixed- or
			 rotary-wing aircraft, whether flown remotely or by an onboard pilot, primarily
			 used for military purposes; navigation, sensors, sensitive components; and
			 engines for same and sensitive components of such engines.
							(4)Radars for
			 military end-use.
							(5)Guided or
			 ballistic missiles, regardless of mode of launch.
							(6)Firearms, close
			 assault weapons, and combat shotguns over $1,000,000.
							(7)Night vision
			 devices.
							(8)Naval vessels,
			 both surface vessels (above 3,000 tons) and submersibles.
							(9)Toxicological
			 Agents and associated equipment, for $25,000,000 or more.
							(10)Tanks (including
			 significant components) and armored vehicle chassis, regardless of armament or
			 lack thereof.
							(11)Other defense
			 articles and defense services for $100,000,000 or more.
							(12)Military-related
			 design and construction services for $300,000,000 or more.
							(b)CertificationThe
			 following requirements shall apply with respect to the submission of a numbered
			 certification under subsection (a):
							(1)Before a United
			 States commercial technical assistance or manufacturing licensing agreement
			 that involves the manufacture outside the United States of any sensitive
			 military equipment is approved under section 4301, the Secretary shall transmit
			 to the appropriate congressional committees an unclassified numbered
			 certification with respect to the agreement.
							(2)Each numbered
			 certification shall specify—
								(A)the foreign
			 country or international organization to which the defense article or defense
			 service is offered or was sold, as the case may be;
								(B)the dollar amount
			 of the offer to sell or the sale and the number of defense articles offered or
			 sold, as the case may be;
								(C)a description of
			 the defense article or defense service offered or sold, as the case may be;
			 and
								(D)the United States
			 Armed Forces or Federal agency that is making the offer to sell or the sale, as
			 the case may be.
								(3)For commercial
			 technical assistance or manufacturing licensing agreements, each numbered
			 certification shall specify—
								(A)the
			 purchaser;
								(B)the Federal agency
			 responsible for implementing the sale;
								(C)an estimate of the
			 dollar amount of the sale; and
								(D)a general
			 description of the real property facilities to be constructed pursuant to such
			 sale.
								(c)Additional
			 informationEach numbered certification submitted under
			 subsection (a) shall also contain information on the following:
							(1)A
			 description, containing the information described in section 4381(a)(7), of any
			 contribution, gift, commission, or fee paid or offered or agreed to be paid in
			 order to solicit, promote, or otherwise to secure the letter of offer relating
			 to the numbered certification.
							(2)An item,
			 classified if necessary, identifying the sensitivity of technology contained in
			 the defense articles, defense services, or design and construction services
			 proposed to be sold, and a detailed justification of the reasons necessitating
			 the sale of the articles, services, or design and construction services in view
			 of the sensitivity of the technology.
							(3)In a case in which
			 the defense articles or defense services listed on the Missile Technology
			 Control Regime Annex are intended to support the design, development, or
			 production of a Category I space launch vehicle system, the certification shall
			 also include a description of the proposed export and rationale for approving
			 such export, including the consistency of such export with United States
			 missile nonproliferation policy.
							(4)Each numbered
			 certification shall contain an item indicating whether any offset agreement is
			 proposed to be entered into in connection with such letter of offer to sell (if
			 known on the date of transmittal of such certification).
							(d)FormA
			 numbered certification transmitted pursuant to subsection (a) shall be in
			 unclassified form, except that the information specified in paragraphs (2) and
			 (3) of section 4381(b) and the details of the description specified in
			 subsections (b) and (c) may be classified if the public disclosure thereof
			 would be clearly detrimental to the security of the United States, in which
			 case the information shall be accompanied by a description of the damage to the
			 national security that could be expected to result from public disclosure of
			 the information.
						(e)ConsultationThe Secretary shall consult with the
			 appropriate congressional committees prior to the notification of a letter of
			 offer, an application to export, or the conclusion of an commercial technical
			 assistance agreement or a manufacturing license agreement.
						(f)Committee
			 information requestThe Secretary shall, upon the request of an
			 appropriate congressional committee, transmit promptly to both such committees
			 a statement setting forth, to the extent specified in such request—
							(1)a
			 detailed description of the defense articles, defense services, or design and
			 construction services to be offered, including a brief description of the
			 capabilities of any defense article to be offered;
							(2)an estimate of the
			 number of officers and employees of the United States Government and of United
			 States civilian contract personnel expected to be needed in such country to
			 carry out the proposed sale;
							(3)the name of each
			 contractor expected to provide the defense article, defense service, or design
			 and construction services proposed to be sold and a description of any offset
			 agreement with respect to such sale;
							(4)an evaluation,
			 prepared by the Secretary in consultation with the Secretary of Defense and the
			 Director of Central Intelligence, of the manner, if any, in which the proposed
			 sale would—
								(A)contribute to an
			 arms race;
								(B)support
			 international terrorism;
								(C)increase the
			 possibility of an outbreak or escalation of conflict;
								(D)prejudice the
			 negotiation of any arms controls;
								(E)adversely affect
			 the arms control or nonproliferation policy of the United States;
								(F)support
			 blackmarket or greymarket trade in arms, either those transferred or obsolete
			 arms to be replaced by the arms sale; or
								(G)require the
			 transfer of United States arms sensitive technology or manufacturing techniques
			 as a condition of the arms sale, and the impact of such transfer on the United
			 States manufacturing base, including on jobs based in the United States;
								(5)the reasons why
			 the foreign country or international organization to which the sale is proposed
			 to be made needs the defense articles, defense services, or design and
			 construction services which are the subject of such sale and a description of
			 how such country or organization intends to use such defense articles, defense
			 services, or design and construction services;
							(6)an analysis of the
			 impact of the proposed sale on the military stocks and the military
			 preparedness of the United States;
							(7)the reasons why
			 the proposed sale is in the national interest of the United States;
							(8)an analysis of the
			 impact of the proposed sale on the military capabilities of the foreign country
			 or international organization to which such sale would be made;
							(9)an analysis of how
			 the proposed sale would affect the relative military strengths of countries in
			 the region to which the defense articles, defense services, or design and
			 construction services which are the subject of such sale would be delivered and
			 whether other countries in the region have comparable kinds and amounts of
			 defense articles, defense services, or design and construction services;
							(10)an estimate of
			 the levels of trained personnel and maintenance facilities of the foreign
			 country or international organization to which the sale would be made which are
			 needed and available to utilize effectively the defense articles, defense
			 services, or design and construction services proposed to be sold;
							(11)an analysis of
			 the extent to which comparable kinds and amounts of defense articles, defense
			 services, or design and construction services are available from other
			 countries;
							(12)an analysis of
			 the impact of the proposed sale on United States relations with the countries
			 in the region to which the defense articles, defense services, or design and
			 construction services which are the subject of such sale would be
			 delivered;
							(13)a detailed
			 description of any agreement proposed to be entered into by the United States
			 for the purchase or acquisition by the United States of defense articles,
			 defense services, design and construction services or defense equipment, or
			 other articles, services, or equipment of the foreign country or international
			 organization in connection with, or as consideration for, such letter of offer,
			 including an analysis of the impact of such proposed agreement upon United
			 States business concerns which might otherwise have provided such articles,
			 services, or equipment to the United States, an estimate of the costs to be
			 incurred by the United States in connection with such agreement compared with
			 costs which would otherwise have been incurred, an estimate of the economic
			 impact and unemployment which would result from entering into such proposed
			 agreement, and an analysis of whether such costs and such domestic economic
			 impact justify entering into such proposed agreement;
							(14)the projected
			 delivery dates of the defense articles, defense services, or design and
			 construction services to be offered;
							(15)a detailed
			 description of weapons and levels of munitions that may be required as support
			 for the proposed sale;
							(16)an analysis of
			 the relationship of the proposed sale to projected procurements of the same
			 item, and
							(17)an analysis,
			 classified if necessary, of the security to be provided by the proposed
			 recipient of the arms sale on the defense articles and defense services, both
			 against external and internal security threats, including espionage.
							4383.Upgrade or
			 enhancement
						(a)In
			 generalIf, before the
			 delivery of any major defense article or major defense equipment, or the
			 furnishing of any defense service or design and construction service, sold
			 pursuant to a letter of offer or a contract pursuant to a license described in
			 section 4382, the sensitivity of technology or the capability of the article,
			 equipment, or service is enhanced or upgraded from the level of sensitivity or
			 capability described in the numbered certification with respect to an offer to
			 sell such article, equipment, or service, then, at least 45 days before the
			 delivery of such article or equipment or the furnishing of such service, the
			 President shall prepare and transmit to the chairman of the Committee on
			 Foreign Affairs of the House of Representatives and the chairman of the
			 Committee on Foreign Relations of the Senate a report—
							(1)describing the
			 manner in which the technology or capability has been enhanced or upgraded and
			 describing the significance of such enhancement or upgrade; and
							(2)setting forth a
			 detailed justification for such enhancement or upgrade.
							(b)ApplicationThe
			 provisions of subsection (a) apply to an article or equipment delivered, or a
			 service furnished, within 10 years after the transmittal to the Congress of a
			 numbered certification with respect to the sale of such article, equipment, or
			 service.
						(c)New numbered
			 certification
							(1)In
			 generalIf the enhancement or upgrade in the sensitivity of
			 technology or the capability of major defense equipment, defense articles,
			 defense services, or design and construction services described in a numbered
			 certification submitted under this section costs $14,000,000 or more in the
			 case of any major defense equipment, $50,000,000 or more in the case of defense
			 articles or defense services, or $200,000,000 or more in the case of design or
			 construction services, then the Secretary shall submit to the chairman of the
			 Committee on Foreign Affairs of the House of Representatives and the chairman
			 of the Committee on Foreign Relations of the Senate a new numbered
			 certification which relates to such enhancement or upgrade and which shall be
			 considered for purposes of this section as if it were a separate letter of
			 offer to sell defense equipment, articles, or services, subject to all of the
			 requirements, restrictions, and conditions set forth in this section.
							(2)Rule of
			 constructionFor purposes of this subsection, references in this
			 section to sales shall be deemed to be references to enhancements or upgrades
			 in the sensitivity of technology or the capability of major defense equipment,
			 defense articles, or defense services, as the case may be.
							4384.Congressional
			 review period and disapproval
						(a)Review
			 periodAny numbered
			 certification submitted to the appropriate congressional committees for a
			 letter of offer or a license to export under section 4382 may not be issued not
			 earlier than—
							(1)in the case of a
			 strategic United States ally, 15 legislative days after the date of submission
			 of the certification;
							(2)in the case of any
			 other country, 30 legislative days after the date of submission of the
			 certification; and
							(3)in the case of a license for export of a
			 commercial communications satellite for launch from, and by nationals of, the
			 Russian Federation, Ukraine, or Kazakhstan, 15 legislative days after the date
			 of submission of the certification.
							(b)DisapprovalNo
			 letter of offer, or license to export, may be issued for any proposed sale
			 subject to the provisions of this section if a joint resolution of disapproval
			 is enacted providing for any such sale within the respective time periods
			 specified in subsection (a).
						(c)Procedures for
			 consideration of joint resolution
							(1)SenateAny
			 such joint resolution shall be considered in the Senate in accordance with the
			 provisions of section 601(b) of the International Security Assistance and Arms
			 Export Control Act of 1976, except that for purposes of consideration of any
			 joint resolution with respect to a strategic United States ally, it shall be in
			 order in the Senate to move to discharge a committee to which such joint
			 resolution was referred if such committee has not reported such joint
			 resolution at the end of 5 calendar days after its introduction.
							(2)House of
			 RepresentativesFor the purpose of expediting the consideration
			 and enactment of joint resolutions under this subsection, a motion to proceed
			 to the consideration of any such joint resolution after it has been reported by
			 the appropriate committee shall be treated as highly privileged in the House of
			 Representatives.
							4385.National
			 security waiver of congressional review of arms sales
						(a)AuthorityIf the President informs the appropriate
			 congressional committees that an emergency exists that requires a sale of a
			 defense article or defense service under section 4331 or a retransfer of a
			 defense article or defense service under section 4361 in the national security
			 interests of the United States, the President may exempt the proposed sale from
			 the requirements of this chapter.
						(b)JustificationBefore
			 exercising such waiver, the President shall set forth in a statement to the
			 appropriate congressional committees a detailed justification for the
			 President’s determination, including a description of the emergency
			 circumstances that necessitate the immediate issuance of the letter of offer
			 and a discussion of the national security interests involved.
						4386.Publication of
			 arms sales notifications
						(a)PublicationThe Secretary shall publish in a timely
			 manner in the Federal Register, upon transmittal to the Speaker of the House of
			 Representatives and to the chairman of the Committee on Foreign Relations of
			 the Senate, the full unclassified text of each numbered certification submitted
			 pursuant to section 4382.
						(b)Rule of
			 constructionInformation
			 relating to offset agreements shall be treated as confidential information in
			 accordance with section 12(c) of the Export Administration Act of 1979 (50
			 U.S.C. App. 2411(c)) (as continued in effect under the International Emergency
			 Economic Powers Act).
						4387.Certification
			 requirement relating to Israel’s qualitative military edge
						(a)In
			 generalAny certification
			 relating to a proposed sale or export of defense articles or defense services
			 under this chapter to any country in the Middle East other than Israel shall
			 include an unclassified determination that the sale or export of the defense
			 articles or defense services will not adversely affect Israel’s qualitative
			 military edge over military threats to Israel, but may also include a
			 classified determination as well.
						(b)Qualitative
			 military edge definedIn this
			 section, the term qualitative military edge means the ability to
			 counter and defeat any credible conventional military threat from any
			 individual state or possible coalition of states or from non-state actors,
			 while sustaining minimal damages and casualties, through the use of superior
			 military means, possessed in sufficient quantity, including weapons, command,
			 control, communication, intelligence, surveillance, and reconnaissance
			 capabilities that in their technical characteristics are superior in capability
			 to those of such other individual or possible coalition of states or non-state
			 actors.
						7Landmines and
			 cluster munitions
					4391.Landmines
						(a)In
			 generalNotwithstanding any
			 other provision of law, demining equipment available to the Agency or the
			 Department of State and used in support of the clearance of landmines and
			 unexploded ordnance for humanitarian purposes may be disposed of on a grant
			 basis in foreign countries.
						(b)Terms and
			 conditionsThe exercise of the authority under subsection (a)
			 shall be subject to such terms and conditions as the President may
			 prescribe.
						4392.Cluster
			 munitionsNo security
			 assistance may be provided for cluster munitions, no defense export license for
			 cluster munitions may be issued, and no cluster munitions or cluster munitions
			 technology shall be sold or transferred, unless—
						(1)the submunitions
			 of the cluster munitions, after arming, do not result in more than 1 percent
			 unexploded ordnance across the range of intended operational environments;
			 and
						(2)the agreement
			 applicable to the assistance, transfer, or sale of such cluster munitions or
			 cluster munitions technology specifies that—
							(A)the cluster
			 munitions will only be used against clearly defined military targets and will
			 not be used where civilians are known to be present or in areas normally
			 inhabited by civilians; and
							(B)the recipient
			 agrees to immediately recover any unexploded submunitions, and to give
			 assistance as necessary to any civilian injuries, that follow the use of such
			 weapons in any area in which civilians are present.
							DGeneral
			 administrative and miscellaneous provisions
				4401.General
			 provisions
					(a)Procurement in
			 the United States; coproduction or licensed production outside the United
			 States
						(1)In
			 generalIn carrying out this title, special emphasis shall be
			 placed on procurement in the United States, but, subject to the provisions of
			 subsection (b), consideration shall also be given to coproduction or licensed
			 production outside the United States of defense articles of United States
			 origin when such production best serves the foreign policy, national security,
			 and economy of the United States.
						(2)EvaluationIn
			 evaluating any sale proposed to be made pursuant to this title, there shall be
			 taken into consideration—
							(A)the extent to
			 which the proposed sale damages or infringes upon licensing arrangements
			 whereby United States entities have granted licenses for the manufacture of the
			 defense articles selected by the purchasing country to entities located in
			 friendly foreign countries, which licenses result in financial returns to the
			 United States;
							(B)the portion of the
			 defense articles so manufactured which is of United States origin; and
							(C)whether, and the
			 extent to which, such sale might contribute to an arms race, aid in the
			 development of weapons of mass destruction, support international terrorism,
			 increase the possibility of outbreak or escalation of conflict, or prejudice
			 the development of bilateral or multilateral arms control or nonproliferation
			 agreements or other arrangements.
							(b)ProhibitionsNo
			 credit sale shall be extended under section 4251 in any case involving
			 coproduction or licensed production outside the United States of any defense
			 article of United States origin, unless the Secretary, in advance of any such
			 transaction, advises the appropriate congressional committees and furnish the
			 Speaker of the House of Representatives and the President of the Senate with
			 full information regarding the proposed transaction, including a description of
			 the particular defense article or articles which would be produced under
			 license or coproduced outside the United States, the estimated value of such
			 production or coproduction, and the probable impact of the proposed transaction
			 on employment and production within the United States.
					(c)Availability of
			 fundsFunds made available under this title may be used for
			 procurement outside the United States only if the President determines that
			 such procurement will not result in adverse effects upon the economy of the
			 United States or the industrial mobilization base, with special reference to
			 any areas of labor surplus or to the net position of the United States in its
			 balance of payments with the rest of the world, which outweigh the economic or
			 other advantages to the United States of less costly procurement outside the
			 United States
					(d)Responsibilities
			 of Secretary of Defense
						(1)In
			 generalWith respect to sales under sections 4311, 4312, 4324,
			 and 4351 the Secretary of Defense shall, under the direction of the President,
			 have primary responsibility for—
							(A)the determination
			 of military end-item requirements;
							(B)the procurement of
			 military equipment in a manner which permits its integration with service
			 programs;
							(C)the supervision of
			 the training of foreign military personnel;
							(D)the movement and
			 delivery of military end-items; and
							(E)within the
			 Department of Defense, the performance of any other functions with respect to
			 sales and guaranties.
							(2)PrioritiesThe
			 establishment of priorities in the procurement, delivery, and allocation of
			 military equipment shall, under the direction of the President, be determined
			 by the Secretary of Defense.
						(e)Termination
			 provisions
						(1)ContractsEach
			 contract for sale entered into under sections 4311, 4312, 4324, and 4351, and
			 each contract entered into under section 4282, shall provide that such contract
			 may be canceled in whole or in part, or its execution suspended, by the United
			 States at any time under unusual or compelling circumstances if the national
			 interest of the United States so requires.
						(2)Export
			 licensesEach export license issued under section 4331 shall
			 provide that such license may be revoked, suspended, or amended by the
			 Secretary, without prior notice, whenever the Secretary deems such action to be
			 advisable. Nothing in this paragraph may be construed as limiting the
			 regulatory authority of the President under this Act.
						(3)Authorization of
			 appropriationsThere are authorized to be appropriated from time
			 to time such sums as may be necessary—
							(A)to refund moneys
			 received from purchasers under contracts of sale entered into under sections
			 4311, 4312, 4324, and 4351, or under contracts entered into under section 4282,
			 that are canceled or suspended under this subsection to the extent such moneys
			 have previously been disbursed to private contractors and United States
			 Government agencies for work in progress; and
							(B)to pay such
			 damages and costs that accrue from the corresponding cancellation or suspension
			 of the existing procurement contracts or Federal agency work orders
			 involved.
							(f)Civilian
			 contract personnelThe President shall, to the maximum extent
			 possible and consistent with the purposes of this title, use civilian contract
			 personnel in any foreign country to perform defense services sold under this
			 title.
					4402.Administrative
			 expenses
					(a)In
			 generalFunds made available
			 under other provisions of law for the operations of Federal agencies carrying
			 out functions under this title shall be available for the administrative
			 expenses incurred by such agencies under this title.
					(b)Recovery of
			 expensesCharges for administrative services calculated under
			 section 4314(a)(1) shall include recovery of administrative expenses and
			 official reception and representation expenses incurred by any Federal agency,
			 including any mission or group thereof, in carrying out functions under this
			 title if—
						(1)such functions are
			 primarily for the benefit of any foreign country;
						(2)such expenses are
			 not directly and fully charged to, and reimbursed from amounts received for,
			 sale of defense services under section 4311; and
						(3)such expenses are
			 neither salaries of the United States Armed Forces nor represent unfunded
			 estimated costs of civilian retirement and other benefits.
						(c)Official
			 reception and representation expensesNot more than $86,500 of
			 the funds derived from charges for administrative services pursuant to section
			 4314(a)(1) may be used each fiscal year for official reception and
			 representation expenses.
					4403.Detail of
			 appropriate personnelThe
			 President may detail, as necessary, to the Department of State appropriate
			 personnel from any other Federal agency on a nonreimbursable basis, to assist
			 in the initial screening of applications for export licenses under this
			 subtitle in order to determine the need for further review of those
			 applications for foreign policy, national security, and law enforcement
			 concerns.
				4404.Rule of
			 constructionNothing in this
			 title shall be construed as modifying in any way the provisions of the Atomic
			 Energy Act of 1954 or section 7307 of title 10, United States Code.
				4405.Performance
			 goals for processing of applications for licenses to export items on United
			 States Munitions List
					(a)In
			 generalThe Secretary shall
			 establish and maintain the following goals:
						(1)The processing
			 time for review of each application for a license to export items on the United
			 States Munitions List (other than a Manufacturing License Agreement) shall be
			 not more than 60 days from the date of receipt of the application.
						(2)The processing
			 time for review of each application for a commodity jurisdiction determination
			 shall be not more than 60 days from the date of receipt of the
			 application.
						(3)The total number
			 of applications described in paragraph (1) that are unprocessed shall be not
			 more than 7 percent of the total number of such applications submitted in the
			 preceding calendar year.
						(b)Additional
			 review
						(1)In
			 generalIf an application described in paragraph (1) or (2) of
			 subsection (a) is not processed within the time period described in the
			 respective paragraph of such subsection, then the Secretary shall ensure that
			 the appropriate managing official shall review the status of the application to
			 determine if further action is required to process the application.
						(2)Additional
			 requirementsIf an application described in paragraph (1) or (2)
			 of subsection (a) is not processed within 90 days from the date of receipt of
			 the application, then the appropriate managing official shall—
							(A)review the status
			 of the application to determine if further action is required to process the
			 application; and
							(B)submit to the
			 appropriate congressional committees a notification of the review conducted
			 under subparagraph (A), including a description of the application, the reason
			 for delay in processing the application, and a proposal for further action to
			 process the application.
							(3)Annual
			 reviewFor each calendar
			 year, the appropriate managing official shall review not less than 2 percent of
			 the total number of applications described in paragraphs (1) and (2) of
			 subsection (a) to ensure that the processing of such applications, including
			 decisions to approve, deny, or return without action, is consistent with both
			 the foreign policy and regulatory requirements of the United States.
						(c)Statements of
			 policy
						(1)United States
			 alliesCongress states that—
							(A)to ensure that, to
			 the maximum extent practicable, the processing time for review of applications
			 to export items to United States allies in direct support of combat operations
			 or peacekeeping or humanitarian operations with the United States Armed Forces
			 is not more than 7 days from the date of receipt of the application; and
							(B)the Secretary
			 shall ensure that, to the maximum extent practicable, the processing time for
			 review of applications described in subsection (a)(1) to export items that are
			 not subject to the requirements of chapter 6 to a strategic United States ally,
			 and, as appropriate, other major United States allies for any purpose other
			 than the purpose described in paragraph (1) is not more than 30 days from the
			 date of receipt of the application.
							(2)Priority for
			 applications for export of U.S.-origin equipmentIn meeting the
			 goals established by this section, the Secretary shall prioritize the
			 processing of applications for licenses and agreements necessary for the export
			 of United States-origin equipment over applications for Manufacturing License
			 Agreements.
						(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, and not later
			 than 1 year thereafter, the Secretary shall submit to the appropriate
			 congressional committees a report that contains a detailed description
			 of—
						(1)(A)the average processing
			 time for and number of applications described in subsection (a)(1) to—
								(i)a strategic United States
			 ally;
								(ii)a major United States ally;
			 and
								(iii)any other country; and
								(B)to the extent practicable, the average
			 processing time for and number of applications described in subsection (b)(1)
			 by item category;
							(2)the average
			 processing time for and number of applications described in subsection
			 (a)(2);
						(3)the average processing time for and number
			 of applications for agreements described in part 124 of title 22, Code of
			 Federal Regulations (relating to the International Traffic in Arms
			 Regulations), other than Manufacturing License Agreements;
						(4)the average
			 processing times for applications for Manufacturing License Agreements;
						(5)any management
			 decisions of the Directorate of Defense Trade Controls of the Department of
			 State that have been made in response to data contained in paragraphs (1)
			 through (3); and
						(6)any advances in
			 technology that will allow the time-frames described in subsection (a)(1) to be
			 substantially reduced.
						(e)Congressional
			 briefingsIf, at the end of any month beginning after the date of
			 the enactment of this Act, the total number of applications described in
			 subsection (a)(1) that are unprocessed is more than 7 percent of the total
			 number of such applications submitted in the preceding calendar year, then the
			 Secretary shall ensure that the Assistant Secretary for Political-Military
			 Affairs shall brief the appropriate congressional committees on such matters
			 and the corrective measures that will be taken to comply with the requirements
			 of subsection (a).
					(f)Transparency of
			 commodity jurisdiction determinations
						(1)In
			 generalTo the maximum extent
			 practicable, commodity jurisdiction determinations made as the appropriate
			 controls to be applied to commodities shall be made public.
						(2)Publication on
			 Department of State’s Internet websiteThe Secretary
			 shall—
							(A)publish a
			 commodity jurisdiction determination referred to in paragraph (1) on the
			 Internet website of the Department of State not later than 30 days after the
			 date of the determination, which includes—
								(i)the
			 name of the manufacturer of the item;
								(ii)a
			 brief general description of the item;
								(iii)the model or
			 part number of the item; and
								(iv)the
			 designation under which the item has been designated, except that—
									(I)the name of the
			 person or business organization that sought the commodity jurisdiction
			 determination shall not be published if the person or business organization is
			 not the manufacturer of the item; and
									(II)the names of the customers, the price of
			 the item, and any proprietary information relating to the item indicated by the
			 person or business organization that sought the commodity jurisdiction
			 determination shall not be published; and
									(B)maintain on the
			 Internet website of the Department of State an archive, that is accessible to
			 the general public and other departments and agencies of the United States, of
			 the information published under subparagraph (A).
							(g)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit the President from undertaking a thorough review of the national
			 security and foreign policy implications of a proposed export of items on the
			 United States Munitions List.
					4406.Availability
			 of information on the status of license applications
					(a)In
			 generalThe Secretary shall
			 make available to persons who have pending license applications under this
			 chapter and the appropriate congressional committees the ability to access
			 electronically current information on the status of each license application
			 required to be submitted under this chapter.
					(b)Matters To be
			 includedThe information referred to in subsection (a) shall be
			 limited to the following:
						(1)The case number of
			 the license application.
						(2)The date on which
			 the license application is received by the Department of State and becomes an
			 open application.
						(3)The date on which
			 the Directorate of Defense Trade Controls makes a determination with respect to
			 the license application or transmits it for interagency review, if
			 required.
						(4)The date on which
			 the interagency review process for the license application is completed, if
			 such a review process is required.
						(5)The date on which
			 the Department of State begins consultations with the appropriate congressional
			 committees with respect to the license application.
						(6)The date on which
			 the license application is sent to the appropriate congressional
			 committees.
						4407.Requirement to
			 ensure adequate staff and resources for the Directorate of Defense Trade
			 Controls of the Department of State
					(a)RequirementThe Secretary shall ensure that there are
			 the necessary staff and resources to carry out this subtitle.
					(b)Minimum number
			 of licensing officersThe Secretary should ensure that there is
			 at least 1 licensing officer for every 1,250 applications for licenses and
			 other authorizations to export items on the United States Munitions List or
			 successor list.
					(c)Minimum number
			 of staff for commodity jurisdiction determinationsThe
			 Secretary shall ensure that the Directorate of Defense Trade Controls has, to
			 the extent practicable, not less than three individuals assigned to review
			 applications for commodity jurisdiction determinations.
					4408.Overseas
			 management of assistance and sales programs
					(a)In
			 generalIn order to carry out
			 the President’s responsibilities for the management of international security
			 assistance programs conducted under this title, the President may assign
			 members of the United States Armed Forces, personnel of the Department of
			 Defense, the Department of State, or any other Federal agency, to a foreign
			 country to perform one or more of the following functions:
						(1)Equipment and
			 services case management.
						(2)Training
			 management.
						(3)Program
			 monitoring.
						(4)Evaluation and
			 planning of the host government’s military capabilities and
			 requirements.
						(5)Administrative
			 support.
						(6)Promoting
			 rationalization, standardization, interoperability, and other defense
			 cooperation measures.
						(7)Liaison functions
			 exclusive of advisory and training assistance.
						(b)Advisory and
			 training assistanceAdvisory
			 and training assistance conducted by military personnel assigned under this
			 section shall be kept to an absolute minimum. It is the sense of Congress that
			 advisory and training assistance conducted in countries to which military
			 personnel are assigned under this section should be provided primarily by other
			 personnel who are not assigned under this section and who are detailed for
			 limited periods to perform specific tasks.
					(c)Limitation on
			 number of United States Armed Forces members
						(1)Limitation
							(A)In
			 generalExcept as provided in subparagraph (C), the number of
			 members of the United States Armed Forces assigned to a foreign country under
			 this section in a fiscal year may not exceed 12 unless specifically authorized
			 by Congress.
							(B)WaiverThe
			 President may waive the limitation in subparagraph (A) with respect to the
			 number of members of the United States Armed Forces assigned to a foreign
			 country if the President determines and reports to the appropriate
			 congressional committees 30 days prior to the introduction of the additional
			 members of the United States Armed Forces in the foreign country, that United
			 States national interests require that more than 12 members of the United
			 States Armed Forces be assigned under this section to carry out international
			 security assistance programs in the foreign country.
							(C)Exempted
			 countriesThe limitation in subparagraph (A) shall not apply with
			 respect to Pakistan, Tunisia, El Salvador, Honduras, Israel, Colombia,
			 Indonesia, the Republic of Korea, the Philippines, Thailand, Egypt, Jordan,
			 Morocco, Saudi Arabia, Greece, Portugal, Spain, and Turkey.
							(2)Congressional
			 budget justificationThe
			 total number of members of the United States Armed Forces assigned to a foreign
			 country under this section in a fiscal year may not exceed the number justified
			 to Congress for that country in the congressional budget justification
			 documents for that fiscal year, unless the appropriate congressional committees
			 are notified 30 days in advance of the introduction of the additional members
			 of the United States Armed Forces.
						(d)CostsThe
			 entire costs (excluding salaries of members of the United States Armed Forces
			 (other than the Coast Guard)) of overseas management of international security
			 assistance programs under this section shall be charged to or reimbursed from
			 funds made available to carry out this chapter, other than any such costs which
			 are either paid directly for such defense services under section 4311 or
			 reimbursed from charges for services collected from foreign governments
			 pursuant to section 4311 and section 4402.
					(e)Supervision of
			 chief of diplomatic missionMembers of the United States Armed
			 Forces assigned to a foreign country under this section shall serve under the
			 direction and supervision of the Chief of the United States Diplomatic Mission
			 to that country.
					(f)Guidance
			 regarding purchasesThe President shall continue to instruct
			 United States diplomatic and military personnel in United States missions that
			 such personnel should not encourage, promote, or influence the purchase by any
			 foreign country of United States-made military equipment, unless such personnel
			 are specifically instructed to do so by an appropriate official of the
			 executive branch.
					4409.Designation of
			 major United States allies
					(a)Notice to
			 CongressThe President shall
			 notify Congress in writing at least 30 days before—
						(1)designating a
			 country as a major United States ally for purposes of this Act; or
						(2)terminating such a
			 designation.
						(b)Initial
			 designationsEgypt, Argentina, Pakistan, Bahrain, the
			 Philippines, Jordan, Thailand, Kuwait, and Morocco shall be deemed to have been
			 so designated by the President as of the date of the enactment of this Act, and
			 the President is not required to notify Congress of such designation of those
			 countries.
					4410.Depleted
			 uranium ammunition
					(a)ProhibitionExcept as provided in subsection (b), none
			 of the funds made available to carry out this Act or any other Act may be made
			 available to facilitate in any way the sale of M833 or M900 antitank shells or
			 any comparable antitank shells containing a depleted uranium penetrating
			 component to any country other than a country that is a strategic United States
			 ally.
					(b)ExceptionThe
			 prohibition in subsection (a) shall not apply with respect to the use of funds
			 to facilitate the sale of antitank shells to a country if the President
			 determines that to do so is in the national security interest of the United
			 States.
					4411.DefinitionsIn this title:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
						(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
						(2)Cash flow
			 financingThe term cash
			 flow financing means the dollar amount of the difference between the
			 total estimated price of a Letter of Offer and Acceptance or other purchase
			 agreement that has been approved for financing under this title and the amount
			 of the financing that has been approved therefor.
					(3)Category I space
			 launch vehicle systemThe
			 term “Category I space launch vehicle system” means a category I system as
			 defined in the MTCR Annex for the launching of payloads into outer space, as
			 well as the specially designed production facilities for these systems.
					(4)Defense
			 article
						(A)In
			 generalThe term defense article—
							(i)includes—
								(I)any weapon,
			 weapons system, munition, aircraft, vessel, boat, or other implement of war and
			 related technical data;
								(II)any property,
			 installation, commodity, material, equipment, supply, or goods used for the
			 purposes of making military sales;
								(III)any machinery,
			 facility, tool, material, supply, or other item necessary for the manufacture,
			 production, processing, repair, servicing, storage, construction,
			 transportation, operation, or use of any article listed in this paragraph;
			 and
								(IV)any significant
			 component or part of any article listed in this paragraph that has been
			 specifically designed or significantly modified for a military application;
			 but
								(ii)does not
			 include—
								(I)merchant vessels;
			 or
								(II)source material
			 (except uranium depleted in the isotope 235 which is incorporated in defense
			 articles solely to take advantage of high density or pyrophoric characteristics
			 unrelated to radioactivity), byproduct material, special nuclear material,
			 production facilities, utilization facilities, or atomic weapons or articles
			 involving Restricted Data, as defined by the Atomic Energy Act of 1954.
								(B)Additional
			 termsIn subparagraph
			 (A)(i)(IV)—
							(i)the
			 term significant component or part means a component or part that
			 is essential to a military function; and
							(ii)the
			 term significantly modified means a modification that constitutes
			 an alteration of 25 percent or greater of the component or part from a
			 non-military version.
							(5)Defense
			 service
						(A)In
			 generalThe term defense service—
							(i)includes any
			 service, test, inspection, repair, training, publication, technical or other
			 assistance, or defense information used for the purposes of making military
			 sales; but
							(ii)does not include
			 design and construction services under section 4311.
							(B)Additional
			 termIn subparagraph (A)(i),
			 the term defense information includes any document, writing,
			 sketch, photograph, plan, model, specification, design, prototype, or other
			 recorded or oral information relating to any defense article or defense
			 service, but does not include Restricted Data as defined by the Atomic Energy
			 Act of 1954 and data removed from the Restricted Data category under section
			 142d of that Act.
						(6)Design and
			 construction servicesThe term design and construction
			 services means, with respect to sales under section 4251, the design and
			 construction of real property facilities, including necessary construction
			 equipment and materials, engineering services, construction contract management
			 services relating thereto, and technical advisory assistance in the operation
			 and maintenance of real property facilities provided or performed by the
			 Department of Defense or by a contractor pursuant to a contract with such
			 department or agency.
					(7)End
			 itemThe term end item means an assembled article
			 that is ready for its intended use and for which only ammunition, fuel, or
			 another energy source is required to place the item in its operating
			 state.
					(8)Excess defense
			 articleThe term excess
			 defense article means defense articles (other than construction
			 equipment, including tractors, scrapers, loaders, graders, bulldozers, dump
			 trucks, generators, and compressors) owned by the United States Government, and
			 not procured in anticipation of security assistance or sales requirements, or
			 pursuant to a security assistance or sales order, which is in excess of the
			 Approved Force Acquisition Objective and Approved Force Retention Stock of all
			 Department of Defense Components at the time such articles are dropped from
			 inventory by the supplying agency for delivery to countries or international
			 organizations under this Act.
					(9)Incentive
			 paymentsThe term
			 incentive payments means direct monetary compensation made by a
			 United States supplier of defense articles or defense services or by any
			 employee, agent, or subcontractor thereof to any other United States person to
			 induce or persuade that United States person to purchase or acquire goods or
			 services produced, manufactured, grown, or extracted, in whole or in part, in
			 the foreign country which is purchasing those defense articles or defense
			 services from the United States supplier.
					(10)Major defense
			 equipmentThe term major defense equipment means any
			 item of significant military equipment on the United States Munitions List
			 having a nonrecurring research and development cost of more than $50,000,000 or
			 a total production cost of more than $200,000,000.
					(11)Major United
			 States allyThe term
			 major United States ally means a country that is designated in
			 accordance with section 4409 as a major United States ally for purposes of this
			 Act.
					(12)NATO/SHAPE
			 projectThe term NATO/SHAPE project means a
			 common-funded project supported by allocated credits from North Atlantic Treaty
			 Organization bodies or by host nations with NATO Infrastructure funds.
					(13)Nuclear
			 explosive deviceThe term
			 nuclear explosive device has the meaning given that term in
			 section 830(4) of the Nuclear Proliferation Prevention Act of 1994.
					(14)Offset
			 agreementThe term
			 offset agreement means an agreement, arrangement, or understanding
			 between a United States supplier of defense articles or defense services and a
			 foreign country under which the supplier agrees to purchase or acquire, or to
			 promote the purchase or acquisition by other United States persons of, goods or
			 services produced, manufactured, grown, or extracted, in whole or in part, in
			 that foreign country in consideration for the purchase by the foreign country
			 of defense articles or defense services from the supplier.
					(15)Security
			 assistance surveyThe term
			 security assistance survey means any survey or study conducted in
			 a foreign country by United States Government personnel for the purpose of
			 assessing the needs of that country for security assistance, and includes
			 defense requirement surveys, site surveys, general surveys or studies, and
			 engineering assessment surveys.
					(16)Significant
			 military equipmentThe term significant military
			 equipment means articles—
						(A)for which special
			 export controls are warranted because of the capacity of such articles for
			 substantial military utility or capability; and
						(B)identified on the
			 United States Munitions List.
						(17)Small arm or
			 light weaponThe term small arm or light weapon
			 means—
						(A)an item listed in
			 Category I(a) of the United States Munitions List,
						(B)an item listed in
			 Category III (as it applies to Category I(a)) of the United States Munitions
			 List, or
						(C)a grenade listed
			 in Category IV(a) of the United States Munitions List,
						that
			 requires a license for international export under this title.(18)Strategic
			 United States allyThe term
			 strategic United States ally means any member country of the North
			 Atlantic Treaty Organization (NATO), Australia, Israel, Japan, the Republic of
			 Korea, or New Zealand.
					(19)TrainingThe
			 term training includes formal or informal instruction of foreign
			 students in the United States or overseas by officers or employees of the
			 United States, contract technicians, or contractors (including instruction at
			 civilian institutions), or by correspondence courses, technical, educational,
			 or information publications and media of all kinds, training aid, orientation,
			 training exercise, and military advice to foreign military units and
			 forces.
					(20)United
			 StatesThe term United
			 States, when used geographically, means the several States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, and any territory or possession of the United States.
					(21)ValueThe term value means, in the
			 case of an excess defense article, except as otherwise provided in section
			 4311(a), not less than the greater of—
						(A)the gross cost
			 incurred by the United States Government in repairing, rehabilitating, or
			 modifying such article, plus the scrap value; or
						(B)the market value,
			 if ascertainable.
						(22)Weapon system
			 partnership agreementThe
			 term weapon system partnership agreement means an agreement
			 between two or more member countries of the Maintenance and Supply Agency of
			 the North Atlantic Treaty Organization that—
						(A)is entered into
			 pursuant to the terms of the Charter of the North Atlantic Treaty Organization;
			 and
						(B)is for the common
			 logistic support of a specific weapon system common to the participating
			 countries.
						(23)Weapons of mass
			 destructionThe term weapons of mass destruction has
			 the meaning given such term in section 1403(1) of the Defense Against Weapons
			 of Mass Destruction Act of 1996 (title XIV of Public Law 104–201; 110 Stat.
			 2717; 50 U.S.C. 2302(1)).
					VCountering
			 Transnational Threats
			ANonproliferation
			 authorities 
				1Nuclear
			 nonproliferation
					5111.Authorization
			 of assistance to prohibit the proliferation of nuclear, chemical, and
			 biological weapons
						(a)Authorization of
			 assistanceThe President is
			 authorized to provide, on such terms and conditions as the President may
			 determine, foreign assistance to any country or organization in order to carry
			 out the purposes described in subsection (b).
						(b)PurposesThe purposes of assistance under this
			 section are to prohibit the proliferation of nuclear, chemical, and biological
			 weapons and the means to deliver such weapons, through support of activities
			 designed—
							(1)to enhance the
			 nonproliferation capabilities of a country or organization by providing
			 training and equipment to detect, deter, monitor, interdict, and counter
			 proliferation;
							(2)to strengthen the
			 bilateral ties of the United States with a country or organization by offering
			 assistance in this area of vital national security interest;
							(3)to accomplish the
			 activities and objectives set forth in sections 503 and 504 of the FREEDOM
			 Support Act (22 U.S.C. 5853 and 5854), without regard to the limitation of
			 those sections to the independent states of the former Soviet Union; and
							(4)to promote
			 multilateral activities, including cooperation with international
			 organizations, relating to nonproliferation.
							(c)Activities
			 supportedAssistance under this section may include training
			 services and the provision of funds, equipment, and other commodities related
			 to the detection, deterrence, monitoring, interdiction, and prevention or
			 countering of proliferation, the establishment of effective nonproliferation
			 laws and regulations, and the apprehension of those individuals involved in
			 acts of proliferation of such weapons.
						5112.Education and
			 training to enhance nonproliferation and export control capabilities
						(a)In
			 generalThe Secretary is
			 authorized to provide education and training to appropriate military and
			 civilian personnel of foreign countries for the purpose of enhancing the
			 nonproliferation and export control capabilities of such personnel through
			 their attendance in special courses of instruction conducted by the United
			 States. Such education and training may be provided on such terms and
			 conditions as the Secretary may determine and consistent with this subtitle but
			 whenever feasible on a reimbursable basis.
						(b)Administration
			 of coursesThe Secretary shall have overall responsibility for
			 the development and conduct of international nonproliferation education and
			 training programs under this section, and may utilize other Federal agencies,
			 as appropriate, to recommend personnel for the education and training programs
			 and to administer specific courses of instruction.
						(c)PurposesEducation
			 and training activities conducted under this section shall be—
							(1)of a technical
			 nature, emphasizing techniques for detecting, deterring, monitoring,
			 interdicting, and countering proliferation;
							(2)designed to
			 encourage effective and mutually beneficial relations and increased
			 understanding between the United States and other countries; and
							(3)designed to
			 improve the ability of other countries to utilize their resources with maximum
			 effectiveness, thereby contributing to greater self-reliance by such
			 countries.
							(d)Priority to
			 certain countriesIn selecting personnel for education and
			 training programs under this section, priority should be given to personnel
			 from countries determined by the Secretary to be countries frequently transited
			 by proliferation-related shipments of cargo.
						5113.Opposition of
			 withdrawal from Treaty on the Non-Proliferation of Nuclear Weapons
						(a)Statement of
			 policyIt is the policy of
			 the United States to oppose the withdrawal of any country that is a party to
			 the Treaty on the Non-Proliferation of Nuclear Weapons (hereinafter in this
			 section referred to as the Treaty) and to use all political,
			 economic, and diplomatic means at its disposal to deter, prevent, and sanction
			 any such withdrawal from the Treaty.
						(b)Limitation on
			 assistance
							(1)In
			 generalNotwithstanding any
			 other provision of law, no foreign assistance (other than humanitarian
			 assistance) under any provision of law may be provided to a country that has
			 withdrawn from the Treaty.
							(2)WaiverThe
			 President may waive the requirements of paragraph (1) on a case-by-case basis
			 if the President determines and notifies the appropriate congressional
			 committees that such waiver is in the vital national security interest of the
			 United States.
							(c)Return of all
			 United States-Origin materials and equipmentThe United States shall seek the return of
			 any material, equipment or components transferred under an Agreement for Civil
			 Nuclear Cooperation that is in force pursuant to the authority of section 123
			 of the Atomic Energy Act of 1954 on or after the date of the enactment of this
			 Act, and any special fissionable material produced through the use of such
			 material, equipment or components, previously provided to a country that
			 withdraws from the Treaty.
						5114.Matters
			 relating to International Atomic Energy Agency
						(a)Payment of
			 United States duesNot later
			 than January 31, 2014, and January 31 of each succeeding year, the United
			 States shall pay its full assessed contribution to the regular operating budget
			 of the International Atomic Energy Agency (IAEA).
						(b)Additional
			 Protocol as a criterion for United States assistance
							(1)Statement of
			 policyIt is the policy of
			 the United States to ensure that each country that is a party to the Treaty on
			 the Non-Proliferation of Nuclear Weapons should bring into force an Additional
			 Protocol to its safeguards agreement with the IAEA.
							(2)Criterion for
			 assistanceThe United States shall, when considering the
			 provision of assistance under this Act, take into consideration whether the
			 proposed recipient has in force an Additional Protocol to its safeguards
			 agreement with the IAEA.
							5115.Arms Control
			 and Nonproliferation Scholarship Program
						(a)Establishment
							(1)In
			 generalThe Secretary shall establish a scholarship program (to
			 be known as the Arms Control and Nonproliferation Scholarship
			 Program) to award scholarships for the purpose of recruiting and
			 preparing students for civilian careers in the fields of nonproliferation, arms
			 control, and international security to meet the critical needs of the
			 Department of State.
							(2)Selection of
			 recipients
								(A)Merit and
			 department needsIndividuals shall be selected to receive
			 scholarships under this section through a competitive process primarily on the
			 basis of academic merit and the arms control and nonproliferation needs of the
			 Department of State.
								(B)Demonstrated
			 commitmentIndividuals selected under this section shall have a
			 demonstrated interest in public service and a commitment to the field of study
			 for which the scholarship is awarded.
								(3)Contractual
			 agreementsIn order to carry out the scholarship program, the
			 Secretary shall enter into contractual agreements with individuals selected
			 under paragraph (2) pursuant to which such individuals agree to serve as
			 full-time employees of the Department of State following achievement of the
			 specified degree, for a period to be determined by the Secretary, not to exceed
			 6 years, in arms control and nonproliferation positions needed by the
			 Department of State and for which the individuals are qualified, in exchange
			 for receiving a scholarship.
							(b)EligibilityExcept
			 as provided in subsection (f), in order to be eligible to participate in the
			 scholarship program, an individual shall—
							(1)be enrolled or
			 accepted for enrollment as a full-time student at an institution of higher
			 education and be pursuing or intend to pursue an undergraduate or graduate
			 education degree in an academic field or discipline specified in the list made
			 available under subsection (d); and
							(2)be a United States
			 citizen.
							(c)ApplicationAn
			 individual seeking a scholarship under this section shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information, agreements, or assurances as the Secretary may require.
						(d)Programs and
			 fields of studyThe Secretary shall make publicly available a
			 list of academic programs and fields of study for which scholarships under this
			 section may be awarded.
						(e)Scholarships
							(1)In
			 generalThe Secretary may award a scholarship under this section
			 for an academic year if the individual applying for the scholarship has
			 submitted to the Secretary, as part of the application required under
			 subsection (c), a proposed academic program leading to a degree in a program or
			 field of study specified on the list made available under subsection
			 (d).
							(2)Limitation on
			 yearsAn individual may not receive a scholarship under this
			 section for more than 4 academic years, unless the Secretary grants a
			 waiver.
							(3)Student
			 responsibilitiesA scholarship recipient shall maintain
			 satisfactory academic progress for purposes of continued participation in the
			 scholarship program.
							(4)AmountThe
			 dollar amount of a scholarship awarded under this section for an academic year
			 shall be determined under regulations issued by the Secretary, but shall in no
			 case exceed the cost of tuition, fees, and other authorized expenses as
			 determined by the Secretary.
							(5)Use of
			 scholarshipsA scholarship awarded under this section may be
			 expended for tuition, fees, and other authorized expenses as established by the
			 Secretary by regulation.
							(6)Payment to
			 institution of higher educationThe Secretary may enter into a
			 contractual agreement with an institution of higher education under which the
			 amounts provided for a scholarship under this section for tuition, fees, and
			 other authorized expenses are paid directly to the institution with respect to
			 which such scholarship is awarded.
							(f)Special
			 consideration for current employeesNotwithstanding subsection
			 (b), up to 5 percent of the scholarships awarded under this section may be set
			 aside for individuals who are Federal employees on the date of the enactment of
			 this Act to enhance the education of such employees in areas of critical arms
			 control or nonproliferation needs of the Department of State, for undergraduate
			 or graduate education through enrollment in a graduate degree program under the
			 scholarship on a full-time or part-time basis.
						(g)Repayment
							(1)In
			 generalA scholarship recipient who fails to maintain a high
			 level of academic standing, as defined by the Secretary who is dismissed for
			 disciplinary reasons from the educational institution such recipient is
			 attending, or who voluntarily terminates academic training before graduation
			 from the educational program for which the scholarship was awarded shall be in
			 breach of the contractual agreement under subsection (a)(3) and, in lieu of any
			 service obligation arising under such agreement, shall be liable to the United
			 States for repayment within 1 year after the date of such default of all
			 scholarship funds paid to such recipient and to the institution of higher
			 education on the behalf of such recipient under such agreement. The repayment
			 period may be extended by the Secretary if the Secretary determines such
			 extension to be necessary, as established by regulation.
							(2)LiabilityA
			 scholarship recipient who, for any reason, fails to begin or complete the
			 service obligation under the contractual agreement under subsection (a)(3)
			 after completion of academic training, or fails to comply with the terms and
			 conditions of deferment established by the Secretary under paragraph (1), shall
			 be in breach of such contractual agreement and shall be liable to the United
			 States for an amount equal to—
								(A)the total amount
			 of the scholarship received by such recipient under this section; and
								(B)the total amount
			 of interest that would have been payable under a direct unsubsidized loan
			 issued through the Department of Education’s Direct Loan Program.
								(h)RegulationsThe
			 Secretary shall prescribe regulations necessary to carry out this
			 section.
						(i)ConversionThe
			 Secretary is authorized to convert the status of a scholarship recipient to a
			 member of the Foreign Service, as defined in section 103 of the Foreign Service
			 Act of 1980, following the successful completion of the period of service
			 described in subsection (a)(3).
						5116.Arms Control
			 and Nonproliferation Rotation Program
						(a)EstablishmentThe
			 Secretary, in consultation with the heads of other relevant Federal agencies,
			 shall establish the Arms Control and Nonproliferation Rotation Program (in this
			 section referred to as the Rotation Program) for personnel of
			 such agencies. The Rotation Program shall use applicable best practices,
			 including those prescribed by the Chief Human Capital Officers Council.
			 Personnel of a relevant Federal agency participating in the Rotation Program
			 may be detailed to any other relevant Federal agency on a nonreimbursable
			 basis.
						(b)GoalsThe
			 Rotation Program shall—
							(1)be established in
			 accordance with the human capital strategic plan of the Department of
			 State;
							(2)provide midlevel
			 personnel of relevant Federal agencies the opportunity to broaden their
			 knowledge through exposure to other relevant Federal agencies, including to
			 other bureaus and offices of the Department of State;
							(3)expand the
			 knowledge base of the Department of State and other relevant Federal
			 agencies;
							(4)build professional
			 relationships and contacts among employees of relevant Federal agencies;
							(5)invigorate the
			 Department of State’s arms control and nonproliferation workforce with
			 professionally rewarding opportunities; and
							(6)incorporate human
			 capital strategic plans and activities of the Department of State, and address
			 critical human capital deficiencies, professional development, recruitment and
			 retention efforts, and succession planning within the Department of
			 State.
							(c)ResponsibilitiesThe
			 Secretary shall—
							(1)provide oversight
			 of the establishment and implementation of the Rotation Program;
							(2)establish a
			 framework that supports the goals of the Rotation Program and promotes cross
			 disciplinary rotational opportunities;
							(3)establish
			 eligibility for personnel of other relevant agencies to participate in the
			 Rotation Program and select participants from among the applicants;
							(4)establish
			 incentives for personnel to participate in the Rotation Program, including
			 through promotions and employment preferences;
							(5)ensure that the
			 Rotation Program provides professional education and training;
							(6)ensure that the
			 Rotation Program develops qualified employees and future leaders with broad
			 based experience throughout the Department of State; and
							(7)provide for
			 greater interaction among employees of relevant Federal agencies.
							(d)Allowances,
			 privileges, and benefitsAll allowances, privileges, rights,
			 seniority, and other benefits of personnel participating in the Rotation
			 Program shall be preserved.
						(e)ReportingNot
			 later than 1 year after the date of the establishment of the Rotation Program,
			 the Secretary shall submit to the appropriate congressional committees and the
			 Committee on Armed Services of the House of Representatives and the Committee
			 on Armed Services of the Senate a report on the status of the Rotation Program,
			 including a description of the Rotation Program, the number of individuals
			 participating, and how the Rotation Program is used in succession planning and
			 leadership development.
						(f)DefinitionFor
			 the purposes of this section, the term relevant Federal agency
			 means the Department of State and any other Federal agency that is involved in
			 United States arms control and nonproliferation activities.
						2Missile
			 nonproliferation
					5121.Licensing
						(a)Establishment of
			 list of controlled itemsThe
			 Secretary, in consultation with the Secretary of Defense and the heads of other
			 appropriate Federal agencies, shall establish and maintain, as part of the
			 United States Munitions List, a list of all items on the Missile Technology
			 Control Regime (MTCR) Annex the export of which is not controlled under section
			 6(l) of the Export Administration Act of 1979 (as continued in effect under the
			 International Emergency Economic Powers Act).
						(b)Referral of
			 license applications
							(1)In
			 generalA determination of the Secretary to approve a license for
			 the export of an item on the list established under subsection (a) may be made
			 only after the license application is referred to the Secretary of
			 Defense.
							(2)CoordinationNot
			 later than 10 days after a license is issued for the export of an item on the
			 list established under subsection (a), the Secretary shall provide to the
			 Secretary of Defense and the Secretary of Commerce the license application and
			 accompanying documents issued to the applicant, to the extent that the relevant
			 Secretary indicates the need to receive such application and documents.
							(c)Information
			 sharingThe Secretary shall establish a procedure for sharing
			 information with appropriate officials of the intelligence community, as
			 determined by the Director of National Intelligence, and with other appropriate
			 Federal departments and agencies, that will ensure effective monitoring of
			 transfers of MTCR equipment or technology and other missile technology.
						(d)Exports to space
			 launch vehicle programsNot later than 15 days after the issuance
			 of a license (including any brokering license) for the export of items valued
			 at less than $50,000,000 that are controlled under this Act pursuant to United
			 States obligations under the MTCR and are goods or services that are intended
			 to support the design, utilization, development, or production of a space
			 launch vehicle system listed in Category I of the MTCR Annex, the Secretary
			 shall transmit to the Congress a report describing the licensed export and
			 rationale for approving such export, including the consistency of such export
			 with United States missile nonproliferation policy. The requirement contained
			 in the preceding sentence shall not apply to licenses for exports to countries
			 that were members of the MTCR as of April 17, 1987.
						5122.Denial of the
			 transfer of missile equipment or technology by United States persons
						(a)Sanctions
							(1)In
			 generalIf the President determines that a United States person
			 knowingly—
								(A)exports, transfers, or otherwise engages in
			 the trade of any item on the MTCR Annex, in violation of the provisions of
			 section 4311 of this Act, section 5 or 6 of the Export Administration Act of
			 1979 (as continued in effect under the International Emergency Economic Powers
			 Act), or any regulations or orders issued under any such provisions of
			 law,
								(B)conspires to or
			 attempts to engage in such export, transfer, or trade, or
								(C)facilitates such
			 export, transfer, or trade by any other person,
								then the
			 President shall impose the applicable sanctions described in paragraph
			 (2).(2)Applicable
			 sanctionsThe sanctions which apply to a United States person
			 under paragraph (1) are the following:
								(A)If the item on the
			 MTCR Annex involved in the export, transfer, or trade is missile equipment or
			 technology within category II of the MTCR Annex, then the President shall deny
			 to such United States person for a period of 2 years—
									(i)United States
			 Government contracts relating to missile equipment or technology; and
									(ii)licenses for the
			 transfer of missile equipment or technology controlled under this Act.
									(B)If the item on the
			 MTCR Annex involved in the export, transfer, or trade is missile equipment or
			 technology within category I of the MTCR Annex, then the President shall deny
			 to such United States person for a period of not less than 2 years—
									(i)all
			 United States Government contracts, and
									(ii)all
			 export licenses and agreements for items on the United States Munitions
			 List.
									(b)Discretionary
			 sanctionsIn the case of any determination made pursuant to
			 subsection (a), the President may pursue any penalty provided in section
			 4372.
						(c)PresumptionIn determining whether to apply sanctions
			 under subsection (a) to a United States person involved in the export,
			 transfer, or trade of an item on the MTCR Annex, it should be a rebuttable
			 presumption that such item is designed for use in a missile listed in the MTCR
			 Annex if the President determines that the final destination of the item is a
			 country the government of which the Secretary has determined, for purposes of
			 6(j)(1)(A) of the Export Administration Act of 1979 (as continued in effect
			 under the International Emergency Economic Powers Act), has repeatedly provided
			 support for acts of international terrorism (as such term is defined in section
			 10401(h)).
						(d)WaiverThe
			 President may waive the imposition of sanctions under subsection (a) with
			 respect to a product or service if the President certifies to Congress
			 that—
							(1)the product or
			 service is essential to the national security of the United States; and
							(2)such person is a
			 sole source supplier of the product or service, the product or service is not
			 available from any alternative reliable supplier, and the need for the product
			 or service cannot be met in a timely manner by improved manufacturing processes
			 or technological developments.
							5123.Transfers of
			 missile equipment or technology by foreign persons
						(a)Sanctions
							(1)In
			 generalSubject to subsections (c) through (g), if the President
			 determines that a foreign person, after the date of the enactment of this Act,
			 knowingly—
								(A)exports,
			 transfers, or otherwise engages in the trade of any MTCR equipment or
			 technology that contributes to the acquisition, design, development, or
			 production of missiles in a country that is not an MTCR adherent and would be,
			 if it were United States-origin equipment or technology, subject to the
			 jurisdiction of the United States under this Act,
								(B)conspires to or
			 attempts to engage in such export, transfer, or trade, or
								(C)facilitates such
			 export, transfer, or trade by any other person,
								or if the
			 President has made a determination with respect to a foreign person under
			 section 11B(b)(1) of the Export Administration Act of 1979 (as continued in
			 effect under the International Emergency Economic Powers Act), then the
			 President shall impose on that foreign person the applicable sanctions
			 described in paragraph (2).(2)Applicable
			 sanctionsThe sanctions which apply to a foreign person under
			 paragraph (1) are the following:
								(A)If the item
			 involved in the export, transfer, or trade is within category II of the MTCR
			 Annex, then the President shall deny, for a period of 2 years—
									(i)United States
			 Government contracts relating to missile equipment or technology; and
									(ii)licenses for the
			 transfer to such foreign person of missile equipment or technology controlled
			 under this Act.
									(B)If the item
			 involved in the export, transfer, or trade is within category I of the MTCR
			 Annex, then the President shall deny, for a period of not less than 2
			 years—
									(i)all
			 United States Government contracts with such foreign person; and
									(ii)licenses for the
			 transfer to such foreign person of all items on the United States Munitions
			 List.
									(C)If, in addition to
			 actions taken under subparagraphs (A) and (B), the President determines that
			 the export, transfer, or trade has substantially contributed to the design,
			 development, or production of missiles in a country that is not an MTCR
			 adherent, then the President shall prohibit, for a period of not less than 2
			 years, the importation into the United States of products produced by that
			 foreign person.
								(b)Inapplicability
			 With Respect to MTCR AdherentsSubsection (a) does not apply with respect
			 to—
							(1)any export,
			 transfer, or trading activity that is authorized by the laws of an MTCR
			 adherent, if such authorization is not obtained by misrepresentation or fraud;
			 or
							(2)any export,
			 transfer, or trade of an item to an end user in a country that is an MTCR
			 adherent.
							(c)Effect of
			 enforcement actions by MTCR adherentsSanctions set forth in
			 subsection (a) may not be imposed under this section on a person with respect
			 to acts described in such subsection or, if such sanctions are in effect
			 against a person on account of such acts, such sanctions shall be terminated,
			 if an MTCR adherent is taking judicial or other enforcement action against that
			 person with respect to such acts, or that person has been found by the
			 government of an MTCR adherent to be innocent of wrongdoing with respect to
			 such acts, and if the President certifies to the appropriate congressional
			 committees that—
							(1)for any judicial
			 or other enforcement action taken by the MTCR adherent, such action has—
								(A)been
			 comprehensive; and
								(B)been performed to
			 the satisfaction of the United States; and
								(2)with respect to
			 any finding of innocence of wrongdoing, the United States is satisfied with the
			 basis for such finding.
							(d)Advisory
			 opinionsThe Secretary, in consultation with the Secretary of
			 Defense and the Secretary of Commerce, may, upon the request of any person,
			 issue an advisory opinion to that person as to whether a proposed activity by
			 that person would subject that person to sanctions under this section. Any
			 person who relies in good faith on such an advisory opinion which states that
			 the proposed activity would not subject a person to such sanctions, and any
			 person who thereafter engages in such activity, may not be made subject to such
			 sanctions on account of such activity.
						(e)Waiver and
			 report to congress
							(1)In
			 generalIn any case other than one in which an advisory opinion
			 has been issued under subsection (d) stating that a proposed activity would not
			 subject a person to sanctions under this section, the President may waive the
			 application of subsection (a) to a foreign person if the President determines
			 that such waiver is essential to the national security of the United
			 States.
							(2)NotificationIn
			 the event that the President decides to apply the waiver described in paragraph
			 (1), the President shall so notify the Committee on Armed Services and the
			 Committee on Foreign Relations of the Senate and the Committee on Armed
			 Services and the Committee on Foreign Affairs of the House of Representatives
			 not less than 45 working days before issuing the waiver. Such notification
			 shall include a report fully articulating the rationale and circumstances which
			 led the President to apply the waiver.
							(f)PresumptionIn determining whether to apply sanctions
			 under subsection (a) to a foreign person involved in the export, transfer, or
			 trade of an item on the MTCR Annex, it should be a rebuttable presumption that
			 such item is designed for use in a missile listed in the MTCR Annex if the
			 President determines that the final destination of the item is a country the
			 government of which the Secretary has determined, for purposes of 6(j)(1)(A) of
			 the Export Administration Act of 1979 (as continued in effect under the
			 International Emergency Economic Powers Act), has repeatedly provided support
			 for acts of international terrorism (as such term is defined in section
			 10401(h)).
						(g)Additional
			 waiverThe President may waive the imposition of sanctions under
			 subsection (a) on a person with respect to a product or service if the
			 President certifies to the Congress that—
							(1)the product or
			 service is essential to the national security of the United States; and
							(2)such person is a
			 sole source supplier of the product or service, the product or service is not
			 available from any alternative reliable supplier, and the need for the product
			 or service cannot be met in a timely manner by improved manufacturing processes
			 or technological developments.
							(h)ExceptionsThe
			 President shall not apply the sanction under this section prohibiting the
			 importation of the products of a foreign person—
							(1)in the case of
			 procurement of defense articles or defense services—
								(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security of the
			 United States;
								(B)if the President
			 determines that the person to which the sanctions would be applied is a sole
			 source supplier of the defense articles and defense services, that the defense
			 articles or defense services are essential to the national security of the
			 United States, and that alternative sources are not readily or reasonably
			 available; or
								(C)if the President
			 determines that such articles or services are essential to the national
			 security of the United States under defense coproduction agreements or NATO
			 Programs of Cooperation;
								(2)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes his intention to impose the sanctions; or
							(3)to—
								(A)spare
			 parts,
								(B)component parts,
			 but not finished products, essential to United States products or
			 production,
								(C)routine services
			 and maintenance of products, to the extent that alternative sources are not
			 readily or reasonably available; or
								(D)information and
			 technology essential to United States products or production.
								5124.Notification
			 of admittance of MTCR adherents
						(a)Policy
			 reportFollowing any action by the United States that results in
			 a country becoming a MTCR adherent, the President shall transmit promptly to
			 the Congress a report which describes the rationale for such action, together
			 with an assessment of that country’s nonproliferation policies, practices, and
			 commitments. Such report shall also include the text of any agreements or
			 understandings between the United States and such country regarding the terms
			 and conditions of the country’s adherence to the MTCR.
						(b)Intelligence
			 assessment reportAt such times that a report is transmitted
			 pursuant to subsection (a), the Director of National Intelligence shall
			 promptly prepare and submit to Congress a separate report containing any
			 credible information indicating that the country described in subsection (a)
			 has engaged in any activity identified under subparagraph (A), (B), or (C) of
			 section 5123(a)(1) within the previous two years.
						5125.Authority
			 relating to MTCR adherentsNotwithstanding section 5123(b), the
			 President may take the actions under section 5123(a)(2) under the circumstances
			 described in section 5126(b)(2).
					5126.Definitions
						(a)In
			 generalIn this chapter—
							(1)the term
			 missile means a category I system as defined in the MTCR Annex,
			 and any other unmanned delivery system of similar capability, as well as the
			 specially designed production facilities for these systems;
							(2)the term
			 Missile Technology Control Regime or MTCR means the
			 policy statement, between the United States, the United Kingdom, the Federal
			 Republic of Germany, France, Italy, Canada, and Japan, announced on April 16,
			 1987, to restrict sensitive missile-relevant transfers based on the MTCR Annex,
			 and any amendments thereto;
							(3)the term
			 MTCR adherent means a country that participates in the MTCR or
			 that, pursuant to an international understanding to which the United States is
			 a party, controls MTCR equipment or technology in accordance with the criteria
			 and standards set forth in the MTCR;
							(4)the term
			 MTCR Annex means the Guidelines and Equipment and Technology Annex
			 of the MTCR, and any amendments thereto;
							(5)the terms
			 missile equipment or technology and MTCR equipment or
			 technology mean those items listed in category I or category II of the
			 MTCR Annex;
							(6)the term United States person
			 has the meaning given that term in section 16(2) of the Export Administration
			 Act of 1979 (as continued in effect under the International Emergency Economic
			 Powers Act);
							(7)the term
			 foreign person means any person other than a United States
			 person;
							(8)the term person—
								(A)means a natural person as well as a
			 corporation, business association, partnership, society, trust, any other
			 nongovernmental entity, organization, or group, and any governmental entity
			 operating as a business enterprise, and any successor of any such entity;
			 and
								(B)in the case of a country with a non-market
			 economy (excluding former members of the Warsaw Pact), includes—
									(i)all
			 activities of that government relating to the development or production of any
			 missile equipment or technology; and
									(ii)all
			 activities of that government affecting the development or production of
			 electronics, space systems or equipment, and military aircraft; and
									(9)the term
			 otherwise engaged in the trade of means, with respect to a
			 particular export or transfer, to be a freight forwarder or designated
			 exporting agent, or a consignee or end user of the item to be exported or
			 transferred.
							(b)International
			 understanding definedFor purposes of subsection (a)(3), as it
			 relates to any international understanding concluded with the United States
			 after January 1, 2000, the term international understanding
			 means—
							(1)any specific
			 agreement by a country not to export, transfer, or otherwise engage in the
			 trade of any MTCR equipment or technology that contributes to the acquisition,
			 design, development, or production of missiles in a country that is not an MTCR
			 adherent and would be, if it were United States-origin equipment or technology,
			 subject to the jurisdiction of the United States under this Act; or
							(2)any specific
			 understanding by a country that, notwithstanding section 5123(b), the United
			 States retains the right to take the actions under section 5123(a)(2) in the
			 case of any export or transfer of any MTCR equipment or technology that
			 contributes to the acquisition, design, development, or production of missiles
			 in a country that is not an MTCR adherent and would be, if it were United
			 States-origin equipment or technology, subject to the jurisdiction of the
			 United States under this Act.
							3Chemical and
			 biological nonproliferation
					5131.Sanctions
			 against certain foreign persons
						(a)Imposition of
			 Sanctions
							(1)Determination by
			 the presidentExcept as provided in subsection (b)(2), the
			 President shall impose both of the sanctions described in subsection (c) if the
			 President determines that a foreign person, on or after the date of the
			 enactment of this section, has knowingly and materially contributed—
								(A)through the export
			 from the United States of any goods or technology that are subject to the
			 jurisdiction of the United States,
								(B)through the export
			 from any other country of any goods or technology that would be, if they were
			 United States goods or technology, subject to the jurisdiction of the United
			 States, or
								(C)through any other transaction not subject
			 to sanctions pursuant to the Export Administration Act of 1979 (as continued in
			 effect under the International Emergency Economic Powers Act),
								to the
			 efforts by any foreign country, project, or entity described in paragraph (2)
			 to use, develop, produce, stockpile, or otherwise acquire chemical or
			 biological weapons.(2)Countries,
			 projects, or entities receiving assistanceParagraph (1) applies
			 in the case of—
								(A)any foreign
			 country that the President determines has, at any time after January 1,
			 1980—
									(i)used
			 chemical or biological weapons in violation of international law;
									(ii)used lethal
			 chemical or biological weapons against its own nationals; or
									(iii)made substantial
			 preparations to engage in the activities described in clause (i) or
			 (ii);
									(B)any foreign country whose government is
			 determined to be a government that has repeatedly provided support for acts of
			 international terrorism for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect under the International
			 Emergency Economic Powers Act) or section 10401 of this Act; or
								(C)any other foreign
			 country, project, or entity designated by the President for purposes of this
			 section.
								(3)Persons against
			 whom sanctions are to be imposedSanctions shall be imposed
			 pursuant to paragraph (1) on—
								(A)the foreign person
			 with respect to which the President makes the determination described in that
			 paragraph;
								(B)any successor
			 entity to that foreign person;
								(C)any foreign person
			 that is a parent or subsidiary of that foreign person if that parent or
			 subsidiary knowingly assisted in the activities which were the basis of that
			 determination; and
								(D)any foreign person
			 that is an affiliate of that foreign person if that affiliate knowingly
			 assisted in the activities which were the basis of that determination and if
			 that affiliate is controlled in fact by that foreign person.
								(b)Consultations
			 With and Actions by Foreign Government of Jurisdiction
							(1)ConsultationsIf
			 the President makes the determinations described in subsection (a)(1) with
			 respect to a foreign person, the Congress urges the President to initiate
			 consultations immediately with the government with primary jurisdiction over
			 that foreign person with respect to the imposition of sanctions pursuant to
			 this section.
							(2)Actions by
			 government of jurisdictionIn order to pursue such consultations
			 with that government, the President may delay imposition of sanctions pursuant
			 to this section for a period of up to 90 days. Following these consultations,
			 the President shall impose sanctions unless the President determines and
			 certifies to Congress that such government has taken specific and effective
			 actions, including appropriate penalties, to terminate the involvement of the
			 foreign person in the activities described in subsection (a)(1). The President
			 may delay imposition of sanctions for an additional period of up to 90 days if
			 the President determines and certifies to Congress that such government is in
			 the process of taking the actions described in the preceding sentence.
							(3)Report to
			 congressThe President shall report to Congress, not later than
			 90 days after making a determination under subsection (a)(1), on the status of
			 consultations with the appropriate government under this subsection, and the
			 basis for any determination under paragraph (2) of this subsection that such
			 government has taken specific corrective actions.
							(c)Sanctions
							(1)Description of
			 sanctionsThe sanctions to be imposed pursuant to subsection
			 (a)(1) are, except as provided in paragraph (2) of this subsection, the
			 following:
								(A)Procurement
			 sanctionThe United States Government shall not procure, or enter
			 into any contract for the procurement of, any goods or services from any person
			 described in subsection (a)(3).
								(B)Import
			 sanctionsThe importation into the United States of products
			 produced by any person described in subsection (a)(3) shall be
			 prohibited.
								(2)ExceptionsThe
			 President shall not be required to apply or maintain sanctions under this
			 section—
								(A)in the case of
			 procurement of defense articles or defense services—
									(i)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy United States operational military requirements;
									(ii)if
			 the President determines that the person or other entity to which the sanctions
			 would otherwise be applied is a sole source supplier of the defense articles or
			 defense services, that the defense articles or defense services are essential,
			 and that alternative sources are not readily or reasonably available; or
									(iii)if
			 the President determines that such articles or services are essential to the
			 national security under defense coproduction agreements;
									(B)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes his intention to impose sanctions;
								(C)to—
									(i)spare
			 parts,
									(ii)component parts,
			 but not finished products, essential to United States products or production,
			 or
									(iii)routine
			 servicing and maintenance of products, to the extent that alternative sources
			 are not readily or reasonably available;
									(D)to information and
			 technology essential to United States products or production; or
								(E)to medical or
			 other humanitarian items.
								(d)Termination of
			 sanctionsThe sanctions imposed pursuant to this section shall
			 apply for a period of at least 12 months following the imposition of sanctions
			 and shall cease to apply thereafter only if the President determines and
			 certifies to the Congress that reliable information indicates that the foreign
			 person with respect to which the determination was made under subsection (a)(1)
			 has ceased to aid or abet any foreign government, project, or entity in its
			 efforts to acquire chemical or biological weapons capability as described in
			 that subsection.
						(e)Waiver
							(1)Criterion for
			 waiverThe President may waive the application of any sanction
			 imposed on any person pursuant to this section, after the end of the 12-month
			 period beginning on the date on which that sanction was imposed on that person,
			 if the President determines and certifies to the Congress that such waiver is
			 important to the national security interests of the United States.
							(2)Notification of
			 and report to congressIf the President decides to exercise the
			 waiver authority provided in paragraph (1), the President shall so notify the
			 Congress not less than 20 days before the waiver takes effect. Such
			 notification shall include a report fully articulating the rationale and
			 circumstances which led the President to exercise the waiver authority.
							(f)Definition of
			 foreign personFor the purposes of this section, the term
			 foreign person means—
							(1)an individual who
			 is not a citizen of the United States or an alien admitted for permanent
			 residence to the United States; or
							(2)a
			 corporation, partnership, or other entity which is created or organized under
			 the laws of a foreign country or which has its principal place of business
			 outside the United States.
							BCounter-Narcotics
			 authorities
				5201.FindingsCongress finds the following:
					(1)International
			 narcotics trafficking poses a major transnational threat in today’s world, and
			 its suppression is among the most important foreign policy objectives of the
			 United States.
					(2)International
			 criminal activities, particularly international narcotics trafficking, money
			 laundering, and corruption, endanger political and economic stability and
			 democratic development, and assistance for the prevention and suppression of
			 international criminal activities should be a priority for the United
			 States.
					(3)Effective international cooperation is
			 necessary to control the illicit cultivation, production, and smuggling of,
			 trafficking in, and abuse of narcotic and psychotropic drugs and other
			 controlled substances.
					(4)In order for countries to effectively
			 combat narcotics trafficking and other transnational crimes, they must have a
			 strong rule of law system, to include an honest police force, independent
			 courts, and effective prisons.
					(5)Given the magnitude of United States
			 counter-narcotics efforts, as well as its impact and significance on other
			 dimensions of United States bilateral relations, it is essential that a process
			 be put into place that allows the periodic, comprehensive evaluation of these
			 efforts and their foreign policy implications.
					5202.Statement of
			 policyIt shall be the policy
			 of the United States to—
					(1)support
			 international narcotics control programs that have, as priority goals, the
			 suppression of the illicit manufacture of and trafficking in narcotic and
			 psychotropic drugs and other controlled substances, money laundering, and the
			 diversion of precursor chemicals, and the progressive elimination of the
			 illicit cultivation of the crops from which narcotic and psychotropic drugs and
			 other controlled substances are derived;
					(2)encourage the
			 international community to provide assistance, where appropriate, to those
			 producer and transit countries that require assistance in discharging these
			 primary obligations;
					(3)use its voice and
			 vote in multilateral development banks to promote the development and
			 implementation in the major illicit drug producing countries of programs for
			 the reduction and eventual eradication of narcotic drugs and other controlled
			 substances, including appropriate assistance in conjunction with effective
			 programs of illicit crop eradication;
					(4)ensure that
			 countries adopt comprehensive domestic measures against money laundering and
			 cooperate with each other in money laundering investigations, prosecutions, and
			 related forfeiture actions; and
					(5)endeavor to
			 develop and promote global, regional, sub-regional, and bilateral cooperation
			 among judicial, law enforcement and financial regulatory authorities in order
			 to combat money-laundering, narcotics trafficking, and other transnational
			 crimes.
					5203.Goal and
			 objectives
					(a)GoalThe
			 goal of foreign assistance under this subtitle is to help relevant countries
			 build the capacity required to combat and reduce narcotics trafficking, money
			 laundering, and other transnational crimes.
					(b)ObjectivesIn
			 furtherance of the goal described in subsection (a), foreign assistance under
			 this subtitle shall be provided to achieve the following objectives:
						(1)Increase the
			 professionalization, transparency, and accountability of law enforcement,
			 judicial and penal personnel in the relevant country.
						(2)Improve the
			 ability of law enforcement to prevent crimes, pursue and apprehend criminals,
			 and increase security within their country.
						(3)Strengthen the
			 capacity of the judicial system to hear and prosecute cases.
						5204.General
			 authorities
					(a)Authorities of
			 the PresidentThe President
			 is authorized to conclude agreements, including reciprocal maritime agreements,
			 with United States State and local governments and with other countries to
			 facilitate control of the production, processing, transportation, and
			 distribution of narcotic and psychotropic drugs and other controlled
			 substances.
					(b)Authorities of
			 the SecretaryNotwithstanding any other provision of law
			 restricting assistance to foreign countries except sections 10101, 10102, and
			 10401, the Secretary is authorized to provide foreign assistance to any country
			 or international organization, on such terms and conditions as the Secretary
			 may determine, for the control of narcotic and psychotropic drugs and other
			 controlled substances, or for related anticrime purposes.
					(c)Coordination of
			 all United States antinarcotics assistance to foreign countries
						(1)Responsibility
			 of Secretary of StateThe
			 Secretary shall be responsible for coordinating and approving all foreign
			 assistance provided by the United States Government to support international
			 efforts to combat crime and illicit narcotics production or trafficking.
						(2)Rule of
			 constructionNothing in paragraph (1) shall be construed to limit
			 or impair the authority or responsibility of any other Federal agency with
			 respect to law enforcement, domestic security operations, or intelligence
			 activities as defined in Executive Order No. 12333.
						(d)Use of
			 herbicides for aerial eradication
						(1)MonitoringThe Secretary, with the assistance of the
			 heads of other appropriate Federal agencies, shall monitor any use under this
			 subtitle of a herbicide for aerial eradication in order to determine the impact
			 of such use on the environment and on the health of individuals.
						(2)Report upon
			 determination of harm to environment or healthIf the Secretary
			 determines that any such use is harmful to the environment or the health of
			 individuals, the Secretary shall immediately report that determination to the
			 appropriate congressional committees, together with such recommendations as the
			 Secretary determines appropriate.
						5205.Authorization
			 of Bureau of International Narcotics and Law Enforcement
					(a)EstablishmentThere is established in the Department of
			 State a Bureau of International Narcotics and Law Enforcement (in this section
			 referred to as the Bureau).
					(b)Head of
			 bureauThe head of the Bureau shall be an Assistant Secretary of
			 International Narcotics and Law Enforcement.
					(c)ResponsibilitiesThe
			 Bureau shall be responsible for supervision (including policy oversight of
			 resources), coordinating, and overseeing programs related to international
			 counternarcotics and law enforcement activities, including—
						(1)strengthening
			 criminal justice systems;
						(2)countering the
			 flow of illegal narcotics, including through building interdiction capabilities
			 of partner countries and strengthening law enforcement and judicial
			 authorities; and
						(3)minimizing
			 transnational crime
						5206.Use of
			 funds
					(a)Treatment of
			 fundsFunds transferred to and consolidated with funds
			 appropriated to carry out this subtitle may be made available on such terms and
			 conditions as are applicable to funds appropriated to carry out this subtitle.
			 Funds so transferred or consolidated shall be apportioned directly to the
			 bureau within the Department of State responsible for administering this
			 subtitle.
					(b)Contributions
						(1)In
			 generalTo ensure local commitment to the activities assisted
			 under this subtitle, a country receiving assistance under this subtitle should
			 contribute an appropriate share of the costs of any narcotics control program,
			 project, or activity for which such assistance is to be provided. A country may
			 contribute such costs on an in kind basis.
						(2)AcceptanceThe
			 Secretary is authorized to accept contributions from foreign governments to
			 carry out the purposes of this subtitle. Such contributions shall be deposited
			 as an offsetting collection to the applicable appropriation account and may be
			 used under the same terms and conditions as funds appropriated to carry out
			 this subtitle.
						(c)Administrative
			 Assistance
						(1)In
			 generalExcept as provided in paragraph (2), personnel funded
			 pursuant to this section are authorized to provide administrative assistance to
			 personnel assigned to the Bureau of International Narcotics and Law
			 Enforcement.
						(2)LimitationParagraph
			 (1) shall not apply to the extent that it would result in a reduction in funds
			 available for counter-narcotics and anticrime assistance to foreign
			 countries.
						(d)Advance
			 notification of transfer of seized assetsThe Secretary shall
			 notify the appropriate congressional committees at least 10 days prior to any
			 transfer by the United States Government to a foreign country for narcotics
			 control purposes of any property or funds seized by or otherwise forfeited to
			 the United States Government in connection with narcotics-related
			 activity.
					(e)Excess
			 propertyFor purposes of this subtitle, the Secretary may use the
			 authority of section 11506, without regard to the restrictions of such section,
			 to receive nonlethal excess property from any United States Government
			 department or agency for the purpose of providing such property to a foreign
			 government under the same terms and conditions as funds authorized to be
			 appropriated for the purposes of this subtitle.
					5207.Requirements
			 relating to aircraft and other equipment
					(a)Retention of
			 title to aircraft
						(1)In
			 general
							(A)Lease or loan
			 basisExcept as provided in paragraph (2), any aircraft made
			 available to a foreign country under this chapter, or made available to a
			 foreign country primarily for narcotics-related purposes under any other
			 provision of law, shall be provided only on a lease or loan basis.
							(B)Effective
			 dateSubparagraph (A) applies to aircraft made available at any
			 time after the enactment of this Act.
							(2)Exceptions
							(A)Contrary to
			 national interestThe Secretary is authorized to transfer title
			 of aircraft by sale or grant if he or she—
								(i)determines that
			 the application of paragraph (1) with respect to particular aircraft would be
			 contrary to the national interest of the United States; and
								(ii)the Secretary
			 notifies the appropriate congressional committees in accordance with the
			 procedures applicable to reprogramming notifications under section 9401.
								(B)ForfeitureParagraph
			 (1) shall not apply with respect to aircraft made available to a foreign
			 country under any provision of law that authorizes property that has been
			 civilly or criminally forfeited to the United States to be made available to
			 foreign countries.
							(3)Assistance for
			 leasing of aircraft
							(A)In
			 generalFor purposes of satisfying the requirement of paragraph
			 (1), funds made available for the Foreign Military Financing Program under
			 title IV may be used to finance the leasing of aircraft under that
			 title.
							(B)Cost of
			 leaseSection 4351(a)(3) shall not apply with respect to leases
			 so financed, rather the entire cost of any such lease (including any renewals)
			 shall be an initial, one time payment of the amount which would be the sales
			 price for the aircraft if they were sold under section 4311(a)(2) or section
			 4312 (as appropriate).
							(b)Permissible uses
			 of aircraft and other equipment
						(1)In
			 generalThe Secretary shall take all reasonable steps to ensure
			 that aircraft and other equipment made available to foreign countries under
			 this chapter are used only in ways that are consistent with the purposes for
			 which such equipment was made available.
						(2)ExceptionParagraph
			 (1) shall not apply to aircraft or other equipment if the Secretary makes a
			 determination under section 11508(b) that there is an emergency need which
			 requires the use of the aircraft or other equipment.
						(c)ReportsIn
			 the reports submitted pursuant to section 5211, the Secretary shall
			 discuss—
						(1)the actions taken
			 by the United States Government to prevent misuse of such equipment by that
			 foreign country; and
						(2)any credible
			 information indicating misuse by a foreign country of aircraft or other
			 equipment made available under this chapter; and(3) the actions taken by the
			 United States Government to prevent future misuse of such equipment by that
			 foreign country.
						(d)Records of
			 aircraft use
						(1)Requirement to
			 maintain recordsThe President shall maintain detailed records on
			 the use of any aircraft made available to a foreign country under this chapter,
			 including aircraft made available before the enactment of this section.
						(2)Congressional
			 access to recordsThe President shall make the records maintained
			 pursuant to paragraph (1) available upon request to the appropriate
			 congressional committees.
						5208.Restrictions
					(a)Participation in
			 foreign police actionsParticipation in foreign police actions
			 under this subtitle shall be subject to the requirements of section
			 3303(d).
					(b)Procurement of
			 weapons and ammunition
						(1)ProhibitionExcept
			 as provided in paragraph (2), funds made available to carry out this subtitle
			 shall not be made available for the procurement of weapons or
			 ammunition.
						(2)ExceptionsParagraph
			 (1) shall not apply with respect to funds for the procurement of—
							(A)weapons or
			 ammunition provided only for the defensive arming of aircraft used for
			 narcotics-related purposes; or
							(B)firearms and
			 related ammunition provided only for defensive purposes to employees or
			 contract personnel of the Department of State engaged in activities under this
			 subtitle, if, at least 15 days before obligating those funds, the President
			 notifies the appropriate congressional committees in accordance with the
			 procedures applicable to reprogramming notifications under section 9401.
							(c)Limitations on
			 Acquisition of Real Property and Construction of Facilities
						(1)Acquisition of
			 real property
							(A)ProhibitionFunds
			 made available to carry out this subtitle may not be used to acquire (by
			 purchase or other means) any land or other real property for use by foreign
			 military, paramilitary, or law enforcement forces.
							(B)Exception for
			 certain leasesSubparagraph (A) shall not apply to the
			 acquisition of real property by lease of a duration not to exceed 2
			 years.
							(C)Exception for
			 international training academiesSubparagraph (A) shall not apply
			 to the acquisition of land of real property for use as a training facility for
			 judicial, prosecutorial, law enforcement, or regulatory officials.
							(2)Construction of
			 facilities
							(A)LimitationFunds
			 made available to carry out this subtitle may not be used for construction of
			 facilities for use by foreign military, paramilitary, or law enforcement forces
			 unless, at least 15 days before obligating funds for such construction, the
			 President notifies the appropriate congressional committees in accordance with
			 procedures applicable to reprogramming notifications under section 9401.
							(B)ExceptionParagraph
			 (1) shall not apply to the construction of facilities which would require the
			 obligation of less than $750,000 under this subtitle.
							5209.International
			 counter-narcotics strategy
					(a)Strategy
			 requiredNot later than 1 year after the date of the enactment of
			 this Act, and every 4 years thereafter, the Secretary shall submit to the
			 appropriate congressional committees a comprehensive counter-narcotics
			 strategy. The strategy shall include—
						(1)a list of the countries which the Secretary
			 determines to be—
							(A)a major illicit
			 drug-producing country;
							(B)a major illicit
			 drug-transit country;
							(C)a major
			 money-laundering country; or
							(D)a major source of
			 precursor chemicals;
							(2)defined objectives
			 for the activities of the Department of State relating to counter-narcotics,
			 for each region and country it plans to target;
						(3)a
			 description of how such objectives relate to, are informed by, and will be
			 coordinated with those of relevant countries, as well as with those of other
			 bilateral and multilateral donors;
						(4)a
			 definition of the respective roles of each Federal department and agency in
			 carrying out the strategy, and the mechanisms for coordination;
						(5)a
			 description of the types of policies and programs needed to achieve such
			 objectives;
						(6)an analysis of the
			 key opportunities and challenges for achieving favorable results in the next
			 4-year period;
						(7)a
			 list of indicators and other measurements of success to be used in assessing
			 impact, to include the indicators listed in section 5210(a)(6);
						(8)the amounts
			 devoted to similar purposes in the previous 4-year period, the results achieved
			 and the lessons learned; and
						(9)an estimate of the
			 requirements for human and financial resources and overseas infrastructure to
			 carry out the strategy over the next 4-year period.
						(b)ImplementationNone
			 of the funds made available under this title may be obligated or expended for
			 any programs, projects, or activities to implement a strategy required under
			 subsection (a) until at least 15 days after the strategy is transmitted to the
			 appropriate congressional committees pursuant to subsection (a).
					(c)DefinitionsIn
			 this section—
						(1)the term major illicit drug-producing
			 country means a country that illicitly produces during a fiscal year 5
			 metric tons or more of opium or opium derivative, 500 metric tons or more of
			 coca, or 500 metric tons or more of marijuana;
						(2)the term
			 major illicit drug-transit country means a country—
							(A)that is a
			 significant direct source of illicit narcotic or psychotropic drugs or other
			 controlled substances significantly affecting the United States;
							(B)through which are
			 transported such drugs or substances; or
							(C)through which
			 significant sums of drug-related profits or monies are laundered with the
			 knowledge or complicity of the government;
							(3)the term
			 major money-laundering country means a country whose financial
			 institutions engage in currency transactions involving significant amounts of
			 proceeds from international narcotics trafficking; and
						(4)the term
			 major source of precursor chemicals means a country that is among
			 the top 5 producers or the top 5 exporters of a listed chemical under section
			 102(33) of the Controlled Substances Act (21 U.S.C. 802(33)).
						5210.International
			 narcotics control assistance report
					(a)ReportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the President shall transmit to
			 the appropriate congressional committees a report on international narcotics
			 control assistance. Such report shall, for each country—
						(1)describe the types
			 and amounts of international narcotics control assistance provided or proposed
			 to be provided by each Federal agency for the preceding fiscal year, the
			 current fiscal year, and the next fiscal year;
						(2)include all
			 transfers that were made by each Federal agency during the preceding fiscal
			 year for narcotics control or anti-crime purposes of any property seized by or
			 otherwise forfeited to the United States Government in connection with
			 narcotics-related activity, including an estimate of the fair market value and
			 physical condition of each item of property transferred;
						(3)discuss the extent
			 to which the country is meeting the goals and objectives of the United Nations
			 Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic
			 Substances, and the key areas in which improvements are needed;
						(4)explain how the
			 strategy described under section 5209 is being implemented;
						(5)describe any
			 progress made toward achieving the goal and objectives in section 5203;
						(6)identify the
			 indicators and metrics to be used in assessing the impact of international
			 narcotics control assistance, including the impact of the use of herbicides for
			 aerial eradication on the environment, the health of individuals, and internal
			 displacement; and
						(7)list any
			 contributions under section 5206(b) received in the preceding fiscal year, the
			 amount of such contributions, and the purposes for which such contributions
			 were used.
						(b)DefinitionIn
			 this section, the term international narcotics control assistance
			 means foreign assistance provided by any Federal agency to combat or control
			 the transit, production, or financing of illicit narcotics.
					5211.Narcotics
			 strategy evaluation
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct an impact evaluation of programs carried out by the Bureau of
			 International Narcotics and Law Enforcement, using rigorous quantitative data
			 analysis. The evaluation shall measure progress made on the following
			 indicators, as appropriate:
						(1)Supply Side
			 Factors, such as—
							(A)estimated illicit
			 drug production;
							(B)estimated illicit
			 drug transshipment;
							(C)estimated illicit
			 drug production and transshipment as a percentage of GDP;
							(D)number of
			 individuals and households estimated to be involved in illicit drug production
			 and transshipment;
							(E)number and average
			 size of illicit drug-crop cultivation plots;
							(F)farm-gate price of
			 illicit drug crop; and
							(G)in-country price
			 and purity of illicit drug.
							(2)Disruption of
			 Networks, such as—
							(A)drug seizures as a
			 percentage of total estimated drug production and transshipment; and
							(B)arrests and
			 convictions of major narcotics-related organized crime figures.
							(3)Economic
			 well-being and governance, such as—
							(A)presence of
			 government institutions (such as security forces, civilian ministries, local
			 government, justice system) in zones of greatest drug production;
							(B)perceptions of
			 police competence;
							(C)number of
			 individuals and households formerly involved in drug production and
			 transshipment who are now benefitting from development and alternative income
			 programs;
							(D)level of
			 drug-related violence as a percentage of overall violence; and
							(E)poverty and
			 unemployment rates in departments, States or provinces with the greatest drug
			 production and transshipment.
							(b)SubmissionThe results of the evaluation required
			 under subsection (a) shall be submitted to the appropriate congressional
			 committees not later than 4 years after the date of the enactment of this Act
			 and every 4 years thereafter.
					CCounter-Terrorism
			 authorities
				5301.PurposesActivities conducted under this subtitle
			 shall be designed to—
					(1)build the capacity
			 of foreign law enforcement and security personnel to detect, deter and counter
			 terrorism;
					(2)counter and
			 ameliorate the conditions and circumstances that foster terrorist and violent
			 extremist ideologies, activity and recruitment;
					(3)increase respect
			 for human rights by sharing with foreign civil authorities modern, humane, and
			 effective antiterrorism techniques; and
					(4)enhance bilateral
			 and multilateral partnerships to counter terrorism and violent
			 extremism.
					5302.Assistance to
			 countries and multilateral organizations for counter-terrorism
			 activities
					(a)Assistance to
			 countries
						(1)In
			 generalNotwithstanding any other provision of law that restricts
			 assistance to foreign countries (other than sections 10101, 10102, 10401, and
			 10402), the Secretary, acting through the Assistant Secretary for
			 Counterterrorism or other appropriate senior official, is authorized to
			 provide, on such terms and conditions as the Secretary may determine—
							(A)assistance to
			 foreign countries in order to enhance the ability of their law enforcement and
			 security personnel to deter terrorists and terrorist groups from engaging in
			 international terrorist acts such as bombing, kidnaping, assassination, hostage
			 taking, and hijacking; and
							(B)in coordination
			 with the Administrator, assistance to foreign countries, including
			 nongovernmental organizations, to enhance their ability to counter violent
			 extremism and radicalization and to counter the appeal of terrorist and other
			 extremist organizations.
							(2)AssistanceAssistance
			 under paragraph (1)(A) may include the following:
							(A)Consistent with
			 section 3303, the provision of equipment, supplies, and training to build the
			 capacity of foreign law enforcement or security forces to conduct
			 counter-terrorist operations and respect human rights.
							(B)Training services
			 and the provision of equipment and other commodities related to detection and
			 disposal of bombs (including improvised explosive devices), management of
			 hostage situations, physical security, and other matters relating to the
			 detection, deterrence, and prevention of acts of terrorism, the resolution of
			 terrorist incidents, and the apprehension of those involved in such
			 acts.
							(C)Support and cooperation with foreign
			 banking, regulatory, and other officials to counter the financing of terrorist
			 activities.
							(b)Assistance to
			 multilateral organizationsThe Secretary is authorized to provide, on
			 such terms and conditions as the Secretary may determine, support to
			 multilateral organizations for international and regional counterterrorism
			 cooperation programs, including the Regional Strategic Initiative. Such support
			 may be provided in the form of grants, contracts, or voluntary contributions to
			 such organizations.
					(c)Payment
						(1)In
			 generalIf the Secretary determines it to be consistent with and
			 in furtherance of the purposes of this subtitle, and on such terms and
			 conditions consistent with this Act as the Secretary may determine, any Federal
			 agency is authorized to provide services and commodities, without charge to
			 funds available to carry out this subtitle, to an eligible foreign country,
			 subject to payment in advance of the value thereof (within the meaning of
			 section 4411) in United States dollars by the foreign country.
						(2)CreditingCollections
			 under this subtitle shall be credited to the currently applicable
			 appropriation, account, or fund of the agency providing such services and
			 commodities and shall be available for the purposes for which such
			 appropriation, account, or fund is authorized to be used.
						(3)ValueThe value in terms of original acquisition
			 cost of all equipment and commodities provided under this subtitle in any
			 fiscal year shall not exceed 30 percent of the funds made available to carry
			 out this subtitle for that fiscal year.
						(d)ConsultationConsistent with section 1(c)(2)(C) of the
			 State Department Basic Authorities Act of 1956 (as added by section 3105), the
			 Assistant Secretary of State for Democracy, Human Rights and Labor shall be
			 consulted in determinations of foreign countries that will be provided
			 assistance under this subtitle and determinations of the nature of assistance
			 to be provided to each such country.
					(e)LimitationArms and ammunition may be provided under
			 this subtitle only if such arms and ammunition are directly related to
			 counterterrorism assistance.
					(f)Rule of
			 constructionNothing in this
			 subtitle shall apply to information exchange activities conducted by Federal
			 agencies under any other authority for such purposes
					5303.Counter-terrorism
			 responsibilities of the Department of State
					(a)In
			 generalSection 1 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is
			 amended—
						(1)in subsection
			 (c)(1), by striking 24 and inserting 25;
			 and
						(2)in subsection (e)
			 to read as follows:
							
								(e)Counterterrorism
				responsibilities
									(1)In
				generalThe Secretary of State shall be responsible for the
				overall supervision (including policy oversight of resources) of
				counterterrorism activities and may designate an Assistant Secretary or other
				senior official, who may report directly to the Secretary as appropriate, to
				assist in such activities.
									(2)Transfer
				authorityThe Secretary of State may transfer any authority,
				duty, or function assigned to the Coordinator for Counterterrorism or to the
				Office of the Coordinator for Counterterrorism to the Assistant Secretary or
				other senior official designated by the Secretary of State under paragraph (1)
				or to the Bureau of Counterterrorism (as the case may
				be).
									.
						(b)Conforming
			 amendmentSection 5315 of
			 title 5, United States Code, is amended in the item relating to Assistant
			 Secretaries of State, by striking (24) and inserting
			 (25).
					VISustaining the
			 global environment
			6001.Findings and
			 statement of policy
				(a)FindingsCongress finds the following:
					(1)Sound natural resource management, healthy
			 ecosystems, and biological diversity are vital to alleviating poverty in
			 developing countries that depend on natural resources for water, food,
			 medicine, energy, household products, and tourism and trade.
					(2)Proper management
			 and protection of natural resources can mitigate instability, conflict, and
			 corruption in many developing countries.
					(3)Poaching and the
			 illegal trafficking of wildlife represent significant threats to preserving
			 biological diversity and can lead to crime and corruption.
					(4)Establishing
			 protected areas can preserve wildlife and plant species from degradation and
			 guard against the illegal wildlife trade.
					(5)Strengthening the
			 indigenous capacity of partner countries to manage their natural resources
			 improves the long-term sustainability of conservation programs and is essential
			 for economic growth in developing countries.
					(b)Statement of
			 policyIt is the policy of the United States to work in
			 cooperation with the international community, including nongovernmental
			 organizations, to reduce biodiversity loss, adapt to and mitigate climate
			 change, and integrate principles of environmental sustainability into policies
			 and programs for international development.
				ADebt-for-Nature
			 Exchanges
				6101.Findings and
			 statement of policy
					(a)FindingsCongress finds the following:
						(1)Poverty and
			 economic pressures on the populations of developing countries have led to
			 environmental degradation that exacerbate existing challenges and imperil
			 long-term, sustainable development.
						(2)Debt reduction can
			 reduce economic pressures on developing countries and provide funds for
			 environmental conservation and development.
						(3)Identifying and
			 developing economic benefits to local communities from sustainable use of the
			 environment is critical to the protection of ecosystems and to overall
			 development.
						(4)Tropical forests
			 provide a wide range of benefits to humankind by—
							(A)harboring a major
			 share of the Earth’s biological and terrestrial resources, which are the basis
			 for developing pharmaceutical products and revitalizing agricultural
			 crops;
							(B)playing a critical
			 role as carbon sinks in reducing greenhouse gases in the atmosphere, thus
			 moderating potential global climate change; and
							(C)regulating
			 hydrological cycles on which far-flung agricultural and coastal resources
			 depend.
							(5)Coral reefs and
			 associated coastal marine ecosystems provide a wide range of benefits to
			 humankind by—
							(A)harboring more
			 species per unit area than any other marine habitat, providing the basis for
			 developing pharmaceutical products and fostering a growing marine tourism
			 sector;
							(B)providing a major
			 source of food and jobs for hundreds of millions of coastal residents;
			 and
							(C)serving as natural
			 storm barriers, thus protecting vulnerable shorelines and communities from
			 storm waves and erosion.
							(b)Statement of
			 policyIt is the policy of the United States to work in
			 cooperation with partner countries and nongovernmental organizations to protect
			 and sustainably manage tropical forests, coral reefs, and other natural
			 ecosystems, including through debt-for-nature exchanges.
					6102.DefinitionsAs used in this subtitle:
					(1)Administering
			 bodyThe term
			 administering body means the entity provided for in section
			 6107(c).
					(2)Partner
			 countryThe term
			 partner country means an eligible country with respect to which
			 the authority of paragraph (1) or (2) of section 6105(a) or section 6106(a)(1)
			 is exercised.
					(3)Debt-for-Nature
			 AgreementThe term Debt-for-Nature Agreement or
			 Agreement means a Debt-for-Nature Agreement provided for in
			 section 6107.
					(4)Debt-for-Nature
			 FacilityThe term Debt-for-Nature Facility or
			 Facility means the Debt-for-Nature Facility established in the
			 Department of the Treasury by section 6103.
					(5)Debt-for-Nature
			 FundThe term Debt-for-Nature Fund or
			 Fund means a Debt-for-Nature Fund provided for in section
			 6109.
					(6)Eligible
			 countryThe term eligible country means a country
			 described in section 6104.
					6103.Establishment
			 of the FacilityThere is
			 established in the Department of the Treasury an entity to be known as the
			 Debt-for-Nature Facility for the purpose of providing for the
			 administration of debt reduction in accordance with this subtitle.
				6104.Eligibility
			 for benefitsTo be eligible
			 for benefits from the Facility under this subtitle, a country shall be a
			 developing country the government of which—
					(1)is democratically elected;
					(2)does not support
			 acts of international terrorism;
					(3)does not engage in
			 a consistent pattern of gross violations of internationally recognized human
			 rights;
					(4)has in effect, has
			 received approval for, or, as appropriate in exceptional circumstances, is
			 making significant progress toward—
						(A)an International Monetary Fund standby
			 arrangement, extended International Monetary Fund arrangement, or an
			 arrangement under the structural adjustment facility or enhanced structural
			 adjustment facility, or in exceptional circumstances, an International Monetary
			 Fund-monitored program or its equivalent, unless the President determines that
			 such an arrangement or program (or its equivalent) could reasonably be expected
			 to have significant adverse social or environmental effects; and
						(B)as appropriate,
			 structural or sectoral adjustment loans from the International Bank for
			 Reconstruction and Development or the International Development Association,
			 unless the President determines that the resulting adjustment requirements
			 could reasonably be expected to have significant adverse social or
			 environmental effects; and
						(5)if appropriate,
			 has agreed with its commercial bank lenders on a satisfactory financing
			 program, including, as appropriate, debt or debt service reduction.
					6105.Authority to
			 engage in debt-for-nature swaps and debt buybacks
					(a)Loans and
			 credits eligible for sale, reduction, or cancellation
						(1)Debt-for-nature
			 swaps
							(A)In
			 generalNotwithstanding any other provision of law, the President
			 may, in accordance with this section, sell to any eligible purchaser described
			 in subparagraph (B) any concessional loans described in section 6106 or any
			 credits described in section 6106, or on receipt of payment from an eligible
			 purchaser described in subparagraph (B), reduce or cancel such loans (or
			 credits) or portion thereof under an Agreement, only for the purpose of
			 facilitating a debt-for-nature swap to support eligible activities described in
			 section 6108.
							(B)Eligible
			 purchaserA loan or credit may be sold, reduced, or canceled
			 under subparagraph (A) only to a purchaser who presents plans satisfactory to
			 the President for using the loan or credit for the purpose of engaging in
			 debt-for-nature swaps to support eligible activities described in section
			 6108.
							(2)Debt
			 buybacksNotwithstanding any other provision of law, the
			 President may, in accordance with this section, sell to any eligible country
			 any concessional loans described in section 6106 or any credits described in
			 section 6106, or on receipt of payment from an eligible country, reduce or
			 cancel such loans (or credits) or portion thereof under an Agreement, only for
			 the purpose of facilitating a debt buyback by an eligible country of its own
			 qualified debt, only if the eligible country uses an additional amount of the
			 local currency of the eligible country, equal to not less than the lesser of 40
			 percent of the price paid for such debt by such eligible country, or the
			 difference between the price paid for such debt and the face value of such
			 debt, to support eligible activities described in section 6108.
						(3)LimitationThe
			 authority provided by paragraphs (1) and (2) shall be available only to the
			 extent that appropriations for the cost (as defined in section 502(5) of the
			 Federal Credit Reform Act of 1990) of the modification of any debt pursuant to
			 such paragraphs are made in advance.
						(4)Terms and
			 conditionsNotwithstanding any other provision of law, the
			 President shall, in accordance with this section, establish the terms and
			 conditions under which loans and credits may be sold, reduced, or canceled
			 pursuant to this section.
						(5)Administration
							(A)In
			 generalWhen the President determines a purchaser to be an
			 eligible purchaser pursuant to paragraph (1)(B), the Administrator or the
			 Secretary of Agriculture, as the case may be, shall carry out the sale,
			 reduction, or cancellation of a loan pursuant to such paragraph.
							(B)Additional
			 requirementThe Administrator or Secretary of Agriculture, as the
			 case may be, shall make an adjustment in its accounts to reflect the sale,
			 reduction, or cancellation.
							(b)Deposit of
			 proceedsThe proceeds from the sale, reduction, or cancellation
			 of any loan sold, reduced, or canceled pursuant to this section shall be
			 deposited in the United States Government account or accounts established for
			 the repayment of such loan.
					6106.Reduction of
			 debt owed to the United States as a result of concessional loans or credits
			 under this Act and certain other provisions of law
					(a)Authority To
			 reduce debt
						(1)AuthorityThe President may reduce the amount owed to
			 the United States (or any Federal agency) that is outstanding as of the date of
			 the enactment of this Act as a result of concessional loans or credits made to
			 an eligible country by the United States under this Act, the Foreign Assistance
			 Act of 1961 (as such Act was in effect on the day before the date of the
			 enactment of this Act), title I of the Agricultural Trade Development and
			 Assistance Act of 1954 (7 U.S.C. 1701 et seq.), or predecessor foreign economic
			 assistance legislation.
						(2)Certain
			 prohibitions inapplicableA
			 reduction of debt pursuant to this section shall not be considered foreign
			 assistance for purposes of any provision of law limiting assistance to a
			 country.
						(b)Implementation
			 of debt reduction
						(1)In
			 generalAny debt reduction pursuant to subsection (a) shall be
			 accomplished at the direction of the Facility under an Agreement by the
			 exchange of a new obligation for obligations of the type referred to in
			 subsection (a) outstanding as of the date specified in subsection
			 (a)(1).
						(2)Exchange of
			 obligations
							(A)In
			 generalThe Facility shall notify the Administrator or the
			 Secretary of Agriculture of an agreement entered into under paragraph (1) with
			 an eligible country to exchange a new obligation for outstanding
			 obligations.
							(B)Additional
			 requirementAt the direction of the Facility, the old obligations
			 that are the subject of the Agreement shall be canceled and a new debt
			 obligation for the country shall be established relating to the Agreement, and
			 the Administrator or the Secretary of Agriculture, as the case may be, shall
			 make an adjustment in the respective agency’s accounts to reflect the debt
			 reduction.
							(c)Additional terms
			 and conditions
						(1)Repayment of
			 principalThe principal
			 amount of each new obligation issued pursuant to subsection (b) shall be repaid
			 in United States dollars.
						(2)Deposit of
			 paymentsPrincipal repayments
			 of new obligations shall be deposited in the United States Government account
			 established for principal repayments of the obligations for which those
			 obligations were exchanged.
						(d)InterestPrincipal repayments of new obligations
			 shall be deposited in the United States Government account established for
			 principal repayments of the obligations for which those obligations were
			 exchanged.
						(1)Rate of
			 interestEach new obligation issued by a partner country pursuant
			 to subsection (b) shall bear interest at a concessional rate.
						(2)Currency of
			 interest payment; deposits
							(A)Local
			 currencyIf the partner
			 country has entered into a Debt-for-Nature Agreement, interest shall be paid in
			 the local currency of the partner country and deposited in the Debt-for-Nature
			 Fund of such country. Such interest shall be the property of the partner
			 country, until such time as it is disbursed pursuant to section 6109(b)(3).
			 Such local currencies shall be used for the purposes specified in the
			 Agreement.
							(B)United States
			 dollarsIf the partner
			 country has not entered into a Debt-for-Nature Agreement, interest shall be
			 paid in United States dollars and deposited in the United States Government
			 account established for interest payments of the obligations for which the new
			 obligations were exchanged.
							(3)Interest already
			 paidIf a partner country
			 enters into a Debt-for-Nature Agreement subsequent to the date on which
			 interest first became due on the newly issued obligation, any interest already
			 paid on such new obligation shall not be redeposited into the Debt-for-Nature
			 Fund established for that country.
						6107.Debt-for-Nature
			 Agreement
					(a)AuthorityThe President is authorized to enter into a
			 Debt-for-Nature Agreement with any eligible country concerning the operation
			 and use of the Debt-for-Nature Fund for the country.
					(b)Contents of
			 agreementAn Agreement with an eligible country shall—
						(1)require—
							(A)the establishment
			 of a Fund for the country; or
							(B)in the case of a
			 country with respect to which a fund has been established under part IV
			 (relating to Enterprise for the Americas Initiative) or part V (relating to
			 debt reduction for developing countries with tropical forests) of the Foreign
			 Assistance Act of 1961 (as such Act was in effect on the day before the date of
			 the enactment of this Act), the continued utilization of such fund;
							(2)require the
			 country to make prompt disbursements from the Fund to the administering body
			 described in subsection (c);
						(3)when appropriate,
			 seek to maintain the value of the local currency resources of the Fund in terms
			 of United States dollars;
						(4)contain reasonable
			 provisions for the enforcement of the terms of the Agreement; and
						(5)establish criteria
			 and priorities guiding the disbursement of grants consistent with the eligible
			 activities in section 6108.
						(c)Administering
			 body
						(1)In
			 generalAmounts disbursed from the Fund in each partner country
			 shall be administered by a body constituted under the laws of that
			 country.
						(2)Composition
							(A)In
			 generalThe administering body shall consist of—
								(i)one
			 or more individuals appointed by the United States Government;
								(ii)one
			 or more individuals appointed by the government of the partner country;
			 and
								(iii)individuals who
			 represent a broad range of—
									(I)environmental
			 nongovernmental organizations of, or active in, the partner country;
									(II)local community
			 development nongovernmental organizations of the partner country; and
									(III)scientific,
			 academic, or institutions of the partner country.
									(B)Additional
			 requirementA majority of the members of the administering body
			 shall be individuals described in subparagraph (A)(iii).
							(3)ResponsibilitiesThe
			 administering body shall—
							(A)receive proposals
			 for grant assistance from eligible grant recipients (as determined under
			 subsection (d)) and make grants to eligible grant recipients in accordance with
			 the priorities agreed upon in the Agreement, consistent with section
			 6108;
							(B)be responsible for
			 the management of the program and oversight of grant activities funded from
			 resources of the Fund;
							(C)consult with local communities on the
			 planning, development, and implementation of plans, programs, and activities
			 associated with the disbursements of grants;
							(D)be subject, on an
			 annual basis, to an audit of financial statements conducted in accordance with
			 generally accepted auditing standards by an independent auditor;
							(E)be required to
			 grant to representatives of the United States Government Accountability Office
			 such access to books and records associated with operations of the Fund as the
			 Comptroller General of the United States may request; and
							(F)present an annual
			 plan on activities for the upcoming year for review and an annual report on the
			 activities the administering body undertook during the previous year to the
			 Secretary of State, the Secretary of the Treasury, the Administrator, the
			 government of the partner country, and, if appropriate, the nongovernmental
			 organization.
							(d)Grant
			 recipients
						(1)In
			 generalGrants made from the Fund shall be made to—
							(A)nongovernmental
			 environmental, forestry, conservation, and indigenous peoples organizations of,
			 or active in, the partner country;
							(B)other appropriate
			 local or regional entities of, or active in, the partner country; or
							(C)in exceptional
			 circumstances, the government of the partner country.
							(2)PriorityIn
			 providing grants under paragraph (1), priority shall be given to projects that
			 are run by local nongovernmental organizations and other private entities and
			 that involve local communities in their planning and execution.
						(e)Review of larger
			 grantsAny grant of more than $250,000 from a Fund shall be
			 subject to approval by the Government of the United States and the government
			 of the partner country.
					(f)Eligibility
			 criteriaIn the event that a country ceases to meet the
			 eligibility requirements set forth in section 6104, then grants from the Fund
			 for that country may only be made to nongovernmental organizations until such
			 time as the country meets the eligibility requirements set forth in section
			 6104.
					(g)Use of funds To
			 conduct program audits and evaluationOf the amounts made
			 available to carry out this subtitle for a fiscal year, up to one percent is
			 authorized to be made available to carry out audits, evaluations, monitoring,
			 and administration of programs under this subtitle, including personnel costs
			 associated with such audits, evaluations, monitoring, and
			 administration.
					(h)Congressional
			 notificationThe President shall notify the appropriate
			 congressional committees of the President’s intention to enter into an
			 Agreement with an eligible country at least 15 days in advance of entering into
			 such Agreement.
					6108.Eligible
			 activities
					(a)In
			 generalGrants made from the Fund shall be used for—
						(1)restoration,
			 conservation, or sustainable use of terrestrial and marine animal and plant
			 species;
						(2)establishment,
			 restoration, protection, and maintenance of parks, protected areas, and
			 reserves;
						(3)development and implementation of
			 scientifically sound systems of natural resource management, including land and
			 water and ecosystem management practices;
						(4)development and
			 implementation of programs to address the effects of climate change on
			 environmental resources;
						(5)training programs
			 to strengthen conservation institutions and increase scientific, technical, and
			 managerial capabilities of local individuals and organizations involved in
			 conservation efforts; or
						(6)research and
			 identification of medicinal uses of plant life to treat human diseases,
			 illnesses, and health related concerns.
						(b)Prioritizing
			 ActivitiesIn cooperation with the partner country and
			 nongovernmental organizations, the President shall seek to identify those
			 areas, which because of an imminent threat, are in particular need of immediate
			 attention to prevent the loss of unique biological life or valuable
			 ecosystem.
					6109.Debt-for-Nature
			 Fund
					(a)EstablishmentEach partner country that enters into a
			 Debt-for-Nature Agreement under section 6107 shall be required to establish a
			 Debt-for-Nature Fund to receive payments of interest and principal on new
			 obligations undertaken by the partner country under this subtitle.
					(b)Requirements
			 relating to operation of FundThe following terms and conditions shall
			 apply to the Fund:
						(1)DepositsLocal
			 currencies deposited in the Fund shall not be considered foreign assistance for
			 purposes of any provision of law limiting assistance to a country.
						(2)InvestmentDeposits
			 made in the Fund shall be invested until disbursed. Any return on such
			 investment may be retained by the Fund, without deposit in the Treasury of the
			 United States and without further appropriation by Congress.
						(3)DisbursementsFunds
			 in the Fund shall be disbursed pursuant to a Debt-for-Nature Agreement
			 authorized under section 6107.
						6110.Responsibilities
			 to the Congress
					(a)Consultations
			 with the CongressThe
			 President shall consult with the appropriate congressional committees on a
			 periodic basis to review the operation of the Facility under this subtitle and
			 the eligibility of countries for benefits from the Facility under this
			 subtitle.
					(b)Report to
			 CongressNot later than December 31 of each year, the President
			 shall prepare and transmit to Congress an annual report concerning the
			 operations of the Debt-for-Nature Facility under this subtitle for the prior
			 fiscal year. Such report shall include—
						(1)a
			 description of the activities undertaken by such Facility during the previous
			 fiscal year;
						(2)a
			 description of any Agreement entered into under this subtitle;
						(3)a
			 report on Debt-for-Nature Funds that have been established under this subtitle
			 and on the operations of such Funds; and
						(4)a
			 description of any grants that have been provided by administering bodies
			 pursuant to Debt-for-Nature Agreements under this subtitle.
						6111.General
			 savings clauseAn agreement in
			 effect on the day before the date of the enactment of this Act under part IV
			 (relating to Enterprise for the Americas Initiative) or part V (relating to
			 debt reduction for developing countries with tropical forests) of the Foreign
			 Assistance Act of 1961 (as such parts were in effect on the day before the date
			 of the enactment of this Act) shall remain in effect subject to the terms and
			 conditions under such agreement.
				BCommercial
			 Debt-for-Nature Exchanges
				6201.Commercial
			 debt-for-nature exchange definedFor purposes of this subtitle, the term
			 commercial debt-for-nature exchange means the cancellation or
			 redemption of the foreign debt of the government of a country in exchange
			 for—
					(1)the government’s
			 making available local currencies (including through the issuance of bonds)
			 that are used only for eligible projects involving the conservation or
			 protection of the environment in that country (as described in section
			 6203);
					(2)the government’s
			 financial resource or policy commitment to take certain specified actions to
			 ensure the restoration, protection, or sustainable use of natural resources
			 within that country; or
					(3)a
			 combination of assets and actions under both paragraphs (1) and (2).
					6202.Authorization
			 for commercial debt exchanges
					(a)In
			 generalThe Administrator is
			 authorized to provide grants, on such terms and conditions as the Administrator
			 may determine, to nongovernmental organizations for the purchase on the open
			 market of discounted commercial debt of a foreign government of an eligible
			 country described in section 6204 which will be canceled or redeemed under
			 agreed upon terms with that government as part of a commercial debt-for-nature
			 exchange.
					(b)InterestNotwithstanding any other provision of law,
			 a grantee (or any subgrantee) of the grants referred to in subsection (a) may
			 retain, without deposit in the Treasury of the United States and without
			 further appropriation by Congress, interest earned on the proceeds of any
			 resulting commercial debt-for-nature exchange pending the disbursements of such
			 proceeds and interest for approved program purposes, which may include the
			 establishment of an endowment, the income of which is used for such
			 purposes.
					6203.Eligible
			 projects
					(a)In
			 generalThe Administrator
			 shall seek to ensure that commercial debt-for-nature exchanges under this
			 subtitle support one or more of the eligible activities listed in section 6108
			 by either the relevant government, a local private conservation group, or a
			 combination thereof.
					(b)Identification
			 of certain areasIn cooperation with nongovernmental
			 organizations and the relevant country, the Administrator shall seek to
			 identify those areas, which because of an imminent threat, are in particular
			 need of immediate attention to prevent the loss of unique biological life or
			 valuable ecosystem.
					6204.Eligible
			 countriesIn order for a
			 foreign country to be eligible to participate in a commercial debt-for-nature
			 exchange under this subtitle the foreign country shall be a developing country
			 that—
					(1)meets the
			 requirements of section 6104; and
					(2)the Administrator
			 determines—
						(A)is fully committed
			 to the long-term viability of the program or project that is to be undertaken
			 through the commercial debt-for-nature exchange;
						(B)has prepared a
			 long-term plan, or a private conservation group has prepared a long-term plan
			 for the country, which adequately provides for the long-term viability of the
			 program or project that is to be undertaken through the commercial
			 debt-for-nature exchange or that such a plan will be prepared in a timely
			 manner; and
						(C)has a government
			 agency or a local nongovernmental organization, or combination thereof, with
			 the capability, commitment, and record of environmental concern to oversee the
			 long-term viability of the program or project that is to be undertaken through
			 the commercial debt-for-nature exchange.
						6205.ProhibitionThe United States Government is prohibited
			 from accepting title or interest in any land in a foreign country as a
			 condition on the commercial debt-for-nature exchange.
				VIIExpanding
			 prosperity through trade and investment
			7001.FindingsCongress finds the following:
				(1)Fostering economic
			 growth is essential to sustaining the impact of United States development
			 assistance.
				(2)United States development assistance must
			 be supplemented by developmentally beneficial private investment, which can be
			 stimulated by United States-sponsored programs.
				(3)Attracting and
			 retaining private investment requires improvements in the investment climate of
			 developing countries, which require United States technical assistance.
				(4)Increasing exports
			 is necessary for sustained economic growth in most developing countries,
			 because domestic consumption is usually inadequate to stimulate and sustain
			 increases in gross domestic product, employment, and personal income.
				(5)For most
			 developing countries, receipt of additional loans would be counterproductive,
			 exacerbating existing high debt levels that consume scarce domestic financial
			 resources.
				7002.Authority for
			 coordination
				(a)Identification
			 of priority countriesIn preparing the United States Strategy for
			 Global Development under section 1017, the Interagency Policy Committee on
			 Global Development shall identify a list of priority countries which would
			 substantially benefit from United States programs to stimulate private
			 investment flows and to provide technical assistance to attract and sustain
			 such investment, taking into account each country’s—
					(1)high-level political leadership and
			 commitment to development progress;
					(2)potential for
			 rapid and sustained economic growth; and
					(3)importance to
			 United States national interests and development goals.
					(b)Joint country
			 action planFor each country
			 identified as a priority country under subsection (a), the Interagency Policy
			 Committee on Global Development shall—
					(1)undertake a rigorous joint analysis of
			 constraints to growth, in partnership with the priority country and in
			 consultation with the United States, international, and local private sectors,
			 the donor community, civil society organizations, and relevant experts;
					(2)develop a joint
			 country action plan that outlines potential tools, reforms, technical
			 assistance, and resources that can be applied over the next five years to
			 address the highest-priority constraints to growth;
					(3)coordinate and
			 integrate the joint country action plan with Country Development Cooperation
			 Strategies and related policies and programs; and
					(4)establish
			 high-level mutual accountability for implementation, including through
			 transparency and fact-based monitoring and evaluation.
					(c)Direction of
			 resourcesThe Interagency Policy Committee on Global Development
			 may direct the resources of the Department of State, the United States Agency
			 for International Development, the Overseas Private Investment Corporation, the
			 Trade and Development Agency, and the Millennium Challenge Corporation to be
			 made available to carry out the country plan.
				AOverseas Private
			 Investment Corporation
				7101.Creation and
			 purpose
					(a)CreationThere is established the Overseas Private
			 Investment Corporation (in this subtitle referred to as the
			 Corporation), which shall be an agency of the United States
			 under the policy guidance of the Secretary of State and the Interagency Policy
			 Committee on Global Development.
					(b)Purpose
						(1)In
			 generalThe primary purpose of the Corporation shall be to
			 mobilize and facilitate the participation of United States private capital in
			 the economic and social development of less developed countries, thereby
			 complementing the foreign policy and development assistance objectives of the
			 United States.
						(2)ResponsibilitiesIn
			 carrying out its purpose, the Corporation shall undertake—
							(A)to conduct
			 financing, insurance, and reinsurance operations on a self-sustaining basis,
			 taking into account in its financing operations the economic and financial
			 soundness of projects;
							(B)to use private
			 credit and investment institutions and the Corporation’s guaranty authority as
			 the principal means of mobilizing capital investment funds;
							(C)to broaden private
			 participation and revolve its funds through selling its direct loans to private
			 investors whenever it can appropriately do so on satisfactory terms;
							(D)to conduct its
			 insurance operations with due regard to principles of risk management,
			 including efforts to share its insurance risks and reinsurance risks;
							(E)to support the
			 expansion of private enterprise and market-based economies;
							(F)to conduct its
			 activities in coordination with the Interagency Policy Committee on Global
			 Development, so as to carry out the foreign policy and development strategy of
			 the United States; and
							(G)to advise and
			 assist agencies of the United States and other organizations, both public and
			 private, national and international, with respect to projects and programs
			 relating to the development of private enterprise in less developed
			 countries.
							7102.Prohibitions
			 and restrictions
					(a)ProhibitionsThe
			 Corporation shall—
						(1)decline to issue
			 any contract of insurance or reinsurance, or any guaranty, or to enter into any
			 agreement to provide financing for a proposed investment, if the Corporation
			 determines that such investment is likely to cause a reduction in the
			 employment of United States persons;
						(2)decline to insure,
			 reinsure, guarantee, or finance any investment that would reduce exports of
			 goods or services of United States origin or otherwise negatively affect the
			 balance of trade of the United States;
						(3)decline to insure,
			 reinsure, guarantee, or finance any investment in connection with a project
			 that the Corporation determines will negatively affect the environment, or
			 cause a health or safety hazard; and
						(4)decline to insure,
			 reinsure, guarantee, or finance any investment in connection with a project
			 that the Corporation determines will negatively affect the human rights,
			 employment, living standard, social welfare, or culture of any persons in the
			 country where the project is to be located.
						(b)Worker
			 rights
						(1)Protection of
			 worker rightsThe Corporation may insure, reinsure, guarantee, or
			 finance a project only if the country in which the project is to be undertaken
			 is taking steps to adopt and implement laws that extend internationally
			 recognized worker rights, as defined in section 507(4) of the Trade Act of
			 1974, to workers in that country (including any designated zone in that
			 country). The Corporation shall also include the following language, in
			 substantially the following form, in all contracts that the Corporation enters
			 into with eligible investors to provide financial support under this
			 subtitle:
							
								The investor and all parties involved in
				the project agree to protect the right of employees of the foreign enterprise
				to exercise their right of association and their right to organize and bargain
				collectively. The investor and all parties involved in the project further
				agree to comply with core labor standards of the International Labor
				Organization and United Nations declarations on workers and worker rights
				relating to a minimum age for employment of children, acceptable conditions of
				work with respect to minimum wages, hours of work, and occupational health and
				safety, and a prohibition on the use of forced
				labor.
								.
						(2)Use of annual
			 reports on workers rightsThe Corporation shall, in making its
			 determinations under paragraph (1), use the reports submitted to the Congress
			 pursuant to section 504 of the Trade Act of 1974.
						(3)WaiverParagraph
			 (1) shall not prohibit the Corporation from providing any insurance,
			 reinsurance, guaranty, or financing with respect to a country if the President
			 determines that such activities by the Corporation would be in the national
			 economic or foreign policy interests of the United States. Any such
			 determination shall be reported in writing to the Congress, together with the
			 reasons for the determination.
						(c)Environmental
			 impact
						(1)In
			 generalThe Board of Directors of the Corporation shall not
			 consider or approve any action proposed to be taken by the Corporation that is
			 likely to have adverse environmental impacts, unless for a period of at least
			 60 days before the date of the vote—
							(A)an environmental
			 impact assessment, or initial environmental audit, analyzing the environmental
			 impacts of the proposed action and of alternatives to the proposed action has
			 been completed by the project applicant and made available to the Board of
			 Directors; and
							(B)such assessment or
			 audit has been made available to the public of the United States, locally
			 affected groups in the host country, and host country nongovernmental
			 organizations.
							(2)Compliance with
			 extractive industries transparency initiativeThe Board of
			 Directors shall ensure that the projects for which the Corporation provides
			 insurance, reinsurance, a guaranty, or financing are in compliance with the
			 Extractive Industries Transparency Initiative, or any successor international
			 standard.
						7103.Capital of the
			 corporationThe capital stock
			 of the Corporation issued before the date of the enactment of this Act and held
			 by the Secretary of the Treasury as of such date of enactment shall continue to
			 be the capital stock of the Corporation on and after such date of
			 enactment.
				7104.Organization
			 and management
					(a)Structure of the
			 corporationThe Corporation shall have a Board of Directors, a
			 President, an Executive Vice President, and such other officers and staff as
			 the Board of Directors may determine.
					(b)Board of
			 directors
						(1)In
			 generalAll powers of the
			 Corporation shall vest in and be exercised by or under the authority of its
			 Board of Directors (hereinafter in this subtitle referred to as the
			 Board), which shall consist of 15 Directors, including the
			 Chairman, with 8 Directors constituting a quorum for the transaction of
			 business.
						(2)Membership
							(A)Presidential
			 appointeesEight Directors
			 shall be appointed by the President of the United States, by and with the
			 advice and consent of the Senate, and may not be officers or employees of the
			 United States Government. Two of the 8 Directors appointed under the preceding
			 sentence shall be experienced in international development, 2 shall be
			 experienced in international labor and human rights, 2 shall be experienced in
			 environmental protection, and 2 shall be experienced in insurance and
			 international finance. Each such Director shall be appointed for a term of not
			 more than 3 years. The terms of not more than 3 such Directors may expire in
			 any one year. Such Directors shall serve until their successors are appointed
			 and qualified, and may be reappointed.
							(B)Officers of the
			 governmentThe remaining Directors shall be principal officers of
			 the United States Government, including the President of the Corporation, the
			 Administrator of the Agency for International Development, and one such officer
			 of the Department of State, the Department of the Treasury, the Environmental
			 Protection Agency, the Department of Labor, and the Department of Commerce, who
			 are designated by and serve at the pleasure of the President of the United
			 States.
							(3)Chair and vice
			 chairThere shall be a Chair and a Vice Chair of the Board, both
			 of whom shall be designated by the President of the United States from among
			 the Directors of the Board designated under paragraph (2)(B).
						(4)CompensationAll
			 Directors who are not officers of the Corporation or officers of the United
			 States Government shall be compensated at a rate equivalent to that of level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 when actually engaged in the business of the Corporation, and may be paid per
			 diem in lieu of subsistence at the applicable rate prescribed in the
			 standardized Government travel regulations, while away from their homes or
			 usual places of business.
						(c)President of the
			 corporationThe President of the Corporation shall be appointed
			 by the President of the United States, by and with the advice and consent of
			 the Senate, and shall serve at the pleasure of the President. The President of
			 the Corporation shall be its Chief Executive Officer and shall be responsible
			 for the operations and management of the Corporation, subject to bylaws and
			 policies established by the Board.
					(d)Officers and
			 staff
						(1)In
			 generalThe Executive Vice
			 President of the Corporation shall be appointed by the President of the United
			 States, by and with the advice and consent of the Senate, and shall serve at
			 the pleasure of the President. Other officers, attorneys, employees, and agents
			 shall be selected and appointed by the Corporation, and shall be vested with
			 such powers and duties as the Corporation may determine.
						(2)Applicability of
			 civil service lawsOf the persons employed by the Corporation
			 under paragraph (1), not more than 20 may be appointed, compensated, or removed
			 without regard to the civil service laws and regulations, except that under
			 such regulations as the President of the United States may prescribe, officers
			 and employees of the United States Government who are appointed to any of such
			 positions may be entitled, upon removal from such position, except for cause,
			 to reinstatement to the position occupied at the time of appointment or to a
			 position of comparable grade and salary. Such positions shall be in addition to
			 those otherwise authorized by law, including those authorized by section 5108
			 of title 5, United States Code.
						(e)Inspector
			 GeneralThe Board shall
			 appoint and maintain an Inspector General in the Corporation, in accordance
			 with the Inspector General Act of 1978 (5 U.S.C. App.).
					7105. Investment
			 Insurance and Other Programs
					(a)Investment
			 insurance
						(1)In
			 generalThe Corporation may
			 issue insurance, upon such terms and conditions as the Corporation may
			 determine, to eligible investors, assuring protection in whole or in part
			 against any or all of the following risks with respect to projects which the
			 Corporation has approved:
							(A)Inability to
			 convert into United States dollars other currencies, or credits in such
			 currencies, received as earnings or profits from the approved project, as
			 repayment or return of the investment therein, in whole or in part, or as
			 compensation for the sale or disposition of all or any part thereof.
							(B)Loss of
			 investment, in whole or in part, in the approved project due to expropriation
			 or confiscation by action of a foreign government or any political subdivision
			 thereof.
							(C)Loss due to war,
			 revolution, insurrection, or civil strife.
							(D)Loss due to
			 business interruption caused by any of the risks set forth in subparagraphs
			 (A), (B), and (C).
							(2)Shared
			 liabilitiesRecognizing that major private investments in less
			 developed friendly countries or areas are often made by enterprises in which
			 there is multinational participation, including significant United States
			 private participation, the Corporation may make arrangements with foreign
			 governments (including agencies, instrumentalities, or political subdivisions
			 thereof) or with multilateral organizations and institutions for sharing
			 liabilities assumed under investment insurance for such investments and may in
			 connection therewith issue insurance to investors that do not otherwise qualify
			 as eligible investors, except that—
							(A)liabilities
			 assumed by the Corporation under the authority of this paragraph shall be
			 consistent with the purposes of this subtitle; and
							(B)the maximum share
			 of liabilities so assumed may not exceed the proportionate participation by
			 eligible investors in the project.
							(3)Limitation on
			 single investorsNot more than 10 percent of the maximum
			 contingent liability of investment insurance that the Corporation is permitted
			 to have outstanding under section 7106(a)(1) may be issued to a single
			 investor.
						(4)Reports to
			 Congress on certain risksBefore issuing insurance for the first
			 time for loss due to business interruption, and in each subsequent instance in
			 which a significant expansion is proposed in the type of risk to be insured
			 under the definition of civil strife or business
			 interruption, the Corporation shall, at least 60 days before such
			 insurance is issued, submit to the Committee on Foreign Relations of the Senate
			 and the Committee on Foreign Affairs of the House of Representatives a report
			 with respect to such insurance, including a thorough analysis of the risks to
			 be covered, anticipated losses, and proposed rates and reserves and, in the
			 case of insurance for loss due to business interruption, an explanation of the
			 underwriting basis upon which the insurance is to be offered. Any such report
			 with respect to insurance for loss due to business interruption shall be
			 considered in accordance with the procedures applicable to reprogramming
			 notifications pursuant to section 9401 of this Act.
						(b)Investment
			 guarantiesThe Corporation may issue to eligible investors
			 guaranties of loans and other investments made by such investors assuring
			 against loss due to such risks and upon such terms and conditions as the
			 Corporation may determine, subject to the following:
						(1)Such guaranties on
			 other than loan investments may not exceed 75 percent of such
			 investment.
						(2)Except for loan
			 investments for credit unions made by eligible credit unions or credit union
			 associations, the aggregate amount of investment (exclusive of interest and
			 earnings) so guaranteed with respect to any project may not exceed, at the time
			 of issuance of any such guaranty, 75 percent of the total investment committed
			 to any such project as determined by the Corporation, such determination to be
			 conclusive for purposes of the Corporation’s authority to issue any such
			 guaranty.
						(3)Not more than 15
			 percent of the maximum contingent liability of investment guaranties that the
			 Corporation is permitted to have outstanding under section 7106(a)(1) may be
			 issued to a single investor.
						(c)Direct
			 loans
						(1)AuthorityThe Corporation may make loans in United
			 States dollars repayable in dollars or loans in foreign currencies (including,
			 without regard to section 1306 of title 31, United States Code, such foreign
			 currencies that the Secretary of the Treasury may determine to be excess to the
			 normal requirements of the United States and the Director of the Office of
			 Management and Budget may allocate) to firms privately owned or of mixed
			 private and public ownership, upon such terms and conditions as the Corporation
			 may determine.
						(2)Portion of loan
			 for technologies and projects in the United StatesThe
			 Corporation may designate up to 25 percent of any loan under this subsection
			 for use in the development or adaptation in the United States of new
			 technologies or new products or services that are to be used in the project for
			 which the loan is made and are likely to contribute to the economic or social
			 development of less developed countries.
						(3)Restriction on
			 extraction of oil, gas, and mineralsNo loan may be made under
			 this subsection to finance any operation for the extraction of oil or gas. The
			 aggregate amount of loans under this subsection to finance operations for the
			 mining or other extraction of any deposit of ore or other nonfuel minerals may
			 not in any fiscal year exceed $4,000,000.
						(d)Investment
			 encouragementThe Corporation may initiate and support through
			 financial participation, incentive grant, or otherwise, and on such terms and
			 conditions as the Corporation may determine, the identification, assessment,
			 surveying, and promotion of private investment opportunities, using wherever
			 feasible and effective the facilities of private investors, except that—
						(1)the Corporation
			 may not finance any survey to ascertain the existence, location, extent, or
			 quality of, or to determine the feasibility of undertaking operations for the
			 extraction of, oil or gas; and
						(2)expenditures
			 financed by the Corporation during any fiscal year on surveys to ascertain the
			 existence, location, extent, or quality of, or to determine the feasibility of
			 undertaking operations for the extraction of, nonfuel minerals may not exceed
			 $200,000.
						(e)Special
			 activitiesThe Corporation may administer and manage special
			 projects and programs, including programs of financial and advisory support
			 that provide private technical, professional, or managerial assistance in the
			 development of human resources, skills, technology, capital savings, and
			 intermediate financial and investment institutions and cooperatives and
			 including the initiation of incentives, grants, and studies for renewable
			 energy and other small business activities. The funds for such projects and
			 programs may, with the Corporation’s concurrence, be transferred to it for such
			 purposes under the authority of section 11505(a) or from other sources, public
			 or private. Administrative funds may not be made available for incentives,
			 grants, and studies for renewable energy and other small business
			 activities.
					(f)Other insurance
			 functions
						(1)Reinsurance,
			 etcThe Corporation may make and carry out contracts of insurance
			 or reinsurance, or agreements to associate or share risks, with insurance
			 companies, financial institutions, any other persons, or groups thereof, and
			 employing such companies, institutions, persons, or groups where appropriate,
			 as its agent, or acting as their agent, in the issuance and servicing of
			 insurance, the adjustment of claims, the exercise of subrogation rights, the
			 ceding and accepting of reinsurance, and in any other matter incident to an
			 insurance business, except that such agreements and contracts shall be
			 consistent with the purposes of the Corporation set forth in section 7101 and
			 shall be on equitable terms.
						(2)Risk
			 sharingThe Corporation may enter into pooling or other
			 risk-sharing agreements with multinational insurance or financing agencies or
			 groups of such agencies.
						(3)Holding
			 ownership interestsThe Corporation may hold an ownership
			 interest in any association or other entity established for the purposes of
			 sharing risks under investment insurance.
						(4)Reinsurance of
			 certain liabilitiesThe Corporation may issue, upon such terms
			 and conditions as it may determine, reinsurance of liabilities assumed by other
			 insurers or groups thereof with respect to risks referred to in subsection
			 (a)(1).
						(5)Limit on
			 reinsuranceThe amount of reinsurance of liabilities under this
			 subtitle that the Corporation may issue may not in the aggregate exceed at any
			 one time an amount equal to the amount authorized for the maximum contingent
			 liability outstanding at any one time under section 7106(a)(1). All reinsurance
			 issued by the Corporation under this subsection shall require that the
			 reinsured party retain for that party’s own account specified portions of
			 liability, whether first loss or otherwise.
						(g)Local currency
			 guaranties for eligible investorsThe Corporation may issue to
			 eligible investors, or to local financial institutions, guaranties, denominated
			 in currencies other than United States dollars, of loans and other investments
			 made to projects sponsored by or significantly involving eligible investors,
			 assuring against loss due to such risks and upon such terms and conditions as
			 the Corporation may determine, for projects that the Corporation determines to
			 have significant developmental effects or as the Corporation determines to be
			 necessary or appropriate to carry out the purposes of this subtitle.
					(h)Public
			 hearings
						(1)Annual public
			 hearingsThe Board shall hold at least one public hearing each
			 year in order to afford an opportunity for any person to present views as to
			 whether the Corporation is carrying out its activities in accordance with
			 section 7101 and this section or whether any investment in a particular country
			 should have been or should be extended insurance, reinsurance, guaranties, or
			 financing under this subtitle.
						(2)Hearings in
			 connection with Board meetingsIn conjunction with each meeting
			 of its Board, the Corporation shall hold a public hearing in order to afford an
			 opportunity for any person to present views regarding the activities of the
			 Corporation. Such views shall be made part of the record.
						7106.Issuing
			 authority; direct loan authority; discharge of liabilities
					(a)Issuing
			 authority
						(1)Maximum
			 contingent liabilityThe maximum contingent liability outstanding
			 at any one time pursuant to insurance issued under section 7105(a), and the
			 amount of financing issued under subsections (b) and (c) of section 7105, may
			 not exceed in the aggregate $50,000,000,000.
						(2)Payment of
			 subsidy and administrative costsSubject to spending authority
			 provided in appropriations Acts pursuant to section 504(b) of the Federal
			 Credit Reform Act of 1990, the Corporation may transfer such sums as are
			 necessary from its noncredit activities to pay for the subsidy and
			 administrative costs of the investment guaranties and direct loan programs
			 under subsections (b) and (c) of section 7105.
						(b)Noncredit
			 account revolving fundThere is established in the Treasury of
			 the United States a noncredit account revolving fund, which shall be available
			 for discharge of liabilities, as provided in subsection (c), until such time as
			 all such liabilities have been discharged or have expired or until all of the
			 fund has been expended in accordance with the provisions of this section. Such
			 fund shall be funded by—
						(1)the funds
			 remaining, on the day before the date of the enactment of this Act, in the
			 noncredit account revolving fund established under section 235(c) of the
			 Foreign Assistance Act of 1961;
						(2)such sums as are
			 appropriated pursuant to subsection (d) for such purpose; and
						(3)additional amounts
			 as may be transferred to such fund pursuant to section 7107.
						(c)Order of
			 payments To discharge liabilitiesAny payment made to discharge
			 liabilities under investment insurance or reinsurance issued under section 7105
			 or under similar predecessor guaranty authority, shall be paid first out of the
			 noncredit account revolving fund, as long as such fund remains available, and
			 thereafter out of funds made available pursuant to subsection (d) of this
			 section. Any payments made to discharge liabilities under guaranties issued
			 under subsection (b) or (c) of section 7105 shall be paid in accordance with
			 the Federal Credit Reform Act of 1990.
					(d)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated to the Corporation, to remain available until expended, such
			 amounts as may be necessary from time to time to replenish or increase the
			 noncredit account revolving fund, to discharge the liabilities under insurance,
			 reinsurance, or guaranties issued by the Corporation or issued under
			 predecessor guaranty authority, or to discharge obligations of the Corporation
			 purchased by the Secretary of the Treasury pursuant to this subsection.
						(2)Limitation on
			 appropriationsNo appropriations may be made to augment the
			 noncredit account revolving fund until the amount of funds in the noncredit
			 account revolving fund is less than $25,000,000. Any appropriations to augment
			 the noncredit account revolving fund shall then only be made either pursuant to
			 specific authorization enacted after the date of the enactment of this Act, or
			 to satisfy the full faith and credit provision of section 7108(c).
						(3)Issuance of
			 Treasury instrumentsIn order to discharge liabilities under
			 investment insurance or reinsurance, the Corporation may issue from time to
			 time for purchase by the Secretary of the Treasury its notes, debentures,
			 bonds, or other obligations, except that the aggregate amount of such
			 obligations outstanding at any one time may not exceed $100,000,000. Any such
			 obligation shall be repaid to the Treasury within one year after the date of
			 issue of such obligation. Any such obligation shall bear interest at a rate
			 determined by the Secretary of the Treasury, taking into consideration the
			 current average market yield on outstanding marketable obligations of the
			 United States of comparable maturities during the month preceding the issuance
			 of the obligation. The Secretary of the Treasury shall purchase any obligation
			 of the Corporation issued under this subsection, and for such purchase the
			 Secretary may use as a public debt transaction the proceeds of the sale of any
			 securities issued under chapter 31 of title 31, United States Code (or the
			 Second Liberty Bond Act), after the date of the enactment of the Overseas
			 Private Investment Corporation Amendments Act of 1974. The purpose for which
			 securities may be issued under such chapter shall include any such
			 purchase.
						7107.Income and
			 revenuesIn order to carry out
			 the purposes of the Corporation, all revenues and income transferred to or
			 earned by the Corporation, from whatever source derived, shall be held by the
			 Corporation and shall be available to carry out its purposes, including without
			 limitation—
					(1)payment of all
			 expenses of the Corporation, including investment promotion expenses;
					(2)transfers and
			 additions to the insurance or guaranty reserves, noncredit account revolving
			 fund, and such other funds or reserves as the Corporation may establish, at
			 such time and in such amounts as the Board may determine; and
					(3)payment of
			 dividends, on capital stock, which shall consist of and be paid from net
			 earnings of the Corporation after payments, transfers, and additions under
			 paragraphs (1) and (2).
					7108.General
			 provisions relating to insurance, guaranty, and financing program
					(a)Agreement with
			 host countryInsurance, guaranties, and reinsurance issued under
			 this subtitle shall cover investment made in connection with projects in any
			 less developed country with the government to which the President of the United
			 States has agreed to institute a program for insurance, guaranties, or
			 reinsurance.
					(b)Protection of
			 interests of corporationThe Corporation shall determine that
			 suitable arrangements exist for protecting the interest of the Corporation in
			 connection with any insurance, guaranty, or reinsurance issued under this
			 subtitle, including arrangements concerning ownership, use, and disposition of
			 the currency, credits, assets, or investments on account of which payment under
			 such insurance, guaranty, or reinsurance is to be made, and right, title,
			 claim, or cause of action existing in connection therewith.
					(c)Full faith and
			 credit of the United StatesAll insurance, reinsurance, and
			 guaranties issued under this subtitle or predecessor guaranty authority shall
			 constitute obligations, in accordance with the terms of such insurance,
			 reinsurance, or guaranties, of the United States of America and the full faith
			 and credit of the United States of America is hereby pledged for the full
			 payment and performance of such obligations.
					(d)Fees
						(1)In
			 generalFees may be charged
			 for providing insurance, reinsurance, guaranties, financing, and other services
			 under this subtitle in amounts to be determined by the Corporation. In the
			 event fees charged for insurance, reinsurance, guaranties, financing, or other
			 services are reduced, fees to be paid under existing contracts for the same
			 type of insurance, reinsurance, guaranties, financing, or services and for
			 similar guaranties issued under predecessor guaranty authority may be
			 reduced.
						(2)Credit
			 transaction costsProject-specific transaction costs incurred by
			 the Corporation relating to loan obligations or loan guaranty commitments
			 covered by the provisions of the Federal Credit Reform Act of 1990, including
			 the costs of project-related travel and expenses for legal representation
			 provided by persons outside the Corporation and other similar expenses that are
			 charged to the borrower, shall be paid out of the appropriate finance account
			 established pursuant to section 505(b) of that Act.
						(3)Noncredit
			 transaction costsFees paid for the project-specific transaction
			 costs and other direct costs associated with services provided to specific
			 investors or potential investors pursuant to section 7105 (other than those
			 covered in paragraph (2)), including financing, insurance, reinsurance,
			 missions, seminars, conferences, and other preinvestment services, shall be
			 available for obligation for the purposes for which they were collected,
			 notwithstanding any other provision of law.
						(e)Limitation on
			 term of assistanceNo insurance, guaranty, or reinsurance of any
			 equity investment may extend beyond 20 years from the date of issuance.
					(f)Limitation on
			 compensation
						(1)In
			 generalCompensation for any
			 insurance, reinsurance, or guaranty issued under this subtitle may not exceed
			 the dollar value, as of the date of the investment, of the investment made in
			 the project with the approval of the Corporation, plus interest, earnings, or
			 profits actually accrued on such investment to the extent provided by such
			 insurance, reinsurance, or guaranties, except that the Corporation may provide
			 that—
							(A)appropriate
			 adjustments in the insured dollar value be made to reflect the replacement cost
			 of project assets;
							(B)compensation for a
			 claim of loss under insurance of an equity investment may be computed on the
			 basis of the net book value attributable to such equity investment on the date
			 of loss; and
							(C)compensation for
			 loss due to business interruption may be computed on a basis to be determined
			 by the Corporation that reflects amounts lost.
							(2)Limitation on
			 risk of lossNotwithstanding
			 paragraph (1), the Corporation shall limit the amount of direct insurance and
			 reinsurance issued by it under section 7105 so that risk of loss as to at least
			 10 percent of the total investment of the insured and its affiliates in the
			 project is borne by the insured and such affiliates, except that limitation
			 shall not apply to direct insurance or reinsurance of loans by banks or other
			 financial institutions to unrelated parties.
						(g)No payment when
			 fraud involvedNo payment may be made under any guaranty,
			 insurance, or reinsurance issued under this subtitle for any loss arising out
			 of fraud or misrepresentation for which the party seeking payment is
			 responsible.
					(h)Limitation on
			 investment in foreign institutionsInsurance, guaranties, or
			 reinsurance issued under this subtitle of a loan or equity investment of an
			 eligible investor in a foreign bank, finance company, or other credit
			 institution shall extend only to such loan or equity investment and not to any
			 individual loan or equity investment made by such foreign bank, finance
			 company, or other credit institution.
					(i)Settlement of
			 claimsClaims arising as a result of insurance, reinsurance, or
			 guaranty operations under this subtitle or under predecessor guaranty authority
			 may be settled, and disputes arising as a result thereof may be arbitrated with
			 the consent of the parties, on such terms and conditions as the Corporation may
			 determine. Payment made pursuant to any such settlement, or as a result of an
			 arbitration award, shall be final and conclusive, notwithstanding any other
			 provision of law.
					(j)Presumption of
			 compliance of contractsEach guaranty contract executed by such
			 officer or officers as may be designated by the Board shall be conclusively
			 presumed to be issued in compliance with the requirements of this
			 subtitle.
					(k)Consideration of
			 effect on balance of paymentsIn making a determination to issue
			 insurance, guaranties, or reinsurance under this subtitle, the Corporation
			 shall consider the possible adverse effect of the dollar investment under such
			 insurance, guaranty, or reinsurance upon the balance of payments of the United
			 States.
					(l)Violation of
			 foreign corrupt practices act
						(1)In
			 generalNo payment may be made under any insurance or reinsurance
			 that is issued under this subtitle for any loss occurring with respect to a
			 project, if the preponderant cause of such loss was an act by the investor
			 seeking payment under this subtitle, by a person possessing majority ownership
			 and control of the investor at the time of the act, or by any agent of such
			 investor or controlling person, and a court of the United States has entered a
			 final judgment that such act constituted a violation under the Foreign Corrupt
			 Practices Act of 1977 or section 30A of the Securities Exchange Act of
			 1934.
						(2)Regulations to
			 bar eligibilityThe
			 Corporation shall adopt regulations setting forth appropriate conditions under
			 which any person convicted under the Foreign Corrupt Practices Act of 1977 or
			 section 30A of the Securities Exchange Act of 1934 for an offense related to a
			 project insured or otherwise supported by the Corporation shall be suspended,
			 for a period of not more than 5 years, from eligibility to receive any
			 insurance, reinsurance, guaranty, loan, or other financial support authorized
			 by this subtitle.
						(m)Notification of
			 host country of health, safety, and environmental standards
						(1)Notification
							(A)In
			 generalBefore finally
			 providing insurance, reinsurance, guaranties, or financing under this subtitle
			 for any environmentally sensitive investment in connection with a project in a
			 country, the Corporation shall notify appropriate government officials of that
			 country of—
								(i)all
			 guidelines and other standards adopted by the International Bank for
			 Reconstruction and Development and any other international organization
			 relating to the public health or safety or the environment that are applicable
			 to the project; and
								(ii)to
			 the maximum extent practicable, any restriction under any law of the United
			 States relating to public health or safety or the environment that would apply
			 to the project if the project were undertaken in the United States.
								(B)Contents of
			 notificationThe notification
			 under the subparagraph (A) shall include a summary of the guidelines,
			 standards, and restrictions referred to in clauses (i) and (ii) of subparagraph
			 (A).
							(2)Consideration of
			 commentsBefore finally providing insurance, reinsurance,
			 guaranties, or financing for any investment subject to paragraph (1), the
			 Corporation shall take into account any comments it receives on the project
			 involved that the Corporation considers relevant to such project.
						(n)Penalties for
			 fraudWhoever knowingly makes any false statement or report, or
			 willfully overvalues any land, property, or security, for the purpose of
			 influencing in any way the action of the Corporation with respect to any
			 insurance, reinsurance, guaranty, loan, equity investment, or other activity of
			 the Corporation under section 7105, or any change or extension of any such
			 insurance, reinsurance, guaranty, loan, equity investment, or activity, by
			 renewal, deferment of action, or otherwise, or the acceptance, release, or
			 substitution of security therefor, shall be fined not more than $1,000,000 or
			 imprisoned not more than 30 years, or both.
					(o)Use of local
			 currenciesDirect loans or investments made in order to preserve
			 the value of funds received in inconvertible foreign currency by the
			 Corporation as a result of activities conducted pursuant to section 7105(a)
			 shall not be considered in determining whether the Corporation has made or has
			 outstanding loans or investments to the extent of any limitation on obligations
			 and equity investment imposed by or pursuant to this subtitle. The provisions
			 of section 504(b) of the Federal Credit Reform Act of 1990 shall not apply to
			 direct loan obligations made with funds described in this subsection.
					7109.General
			 provisions and powers
					(a)Principal office
			 and residenceThe Corporation shall have its principal office in
			 the District of Columbia and shall be deemed, for purposes of venue in civil
			 actions, to be resident thereof.
					(b)Applicability of
			 title 31 provisions
						(1)In
			 generalThe Corporation shall be subject to the applicable
			 provisions of chapter 91 of title 31, United States Code, except as otherwise
			 provided in this subtitle.
						(2)AuditsAn
			 independent certified public accountant shall perform a financial and
			 compliance audit of the financial statements of the Corporation annually, in
			 accordance with generally accepted Government auditing standards for a
			 financial and compliance audit, as issued by the Comptroller General. The
			 independent certified public accountant shall report the results of such audit
			 to the Board. The financial statements of the Corporation shall be presented in
			 accordance with generally accepted accounting principles. These financial
			 statements and the report of the accountant shall be included in a report that
			 contains, to the extent applicable, the information identified in section 9106
			 of title 31, United States Code, and that the Corporation shall submit to the
			 Congress not later than 3 months after the end of the last fiscal year covered
			 by the audit. The Comptroller General may review the audit conducted by the
			 accountant and the report to the Congress in the manner and at such times as
			 the Comptroller General considers necessary.
						(3)Audit by
			 gaoThe Comptroller General shall, if the Comptroller General
			 considers it necessary or upon the request of the Congress, audit the financial
			 statements of the Corporation in the manner provided in paragraph (2). The
			 Corporation shall reimburse the Government Accountability Office for the full
			 cost of any audit conducted under this paragraph.
						(4)Availability of
			 opic recordsAll books, accounts, financial records, reports,
			 files, workpapers, and property belonging to or in use by the Corporation and
			 the accountant who conducts the audit under paragraph (2), that are necessary
			 for purposes of this subsection, shall be made available to the representatives
			 of the Government Accountability Office.
						(c)General
			 authoritiesTo carry out the purposes of this subtitle, the
			 Corporation may—
						(1)adopt and use a
			 corporate seal, which shall be judicially noticed;
						(2)sue and be sued in
			 its corporate name;
						(3)adopt, amend, and
			 repeal bylaws governing the conduct of its business and the performance of the
			 powers and duties granted to or imposed upon it by law;
						(4)acquire, hold, or
			 dispose of, upon such terms and conditions as the Corporation may determine,
			 any property, real, personal, or mixed, tangible or intangible, or any interest
			 therein;
						(5)invest funds
			 derived from fees and other revenues in obligations of the United States and
			 use the proceeds therefrom, including earnings and profits, as it considers
			 appropriate;
						(6)indemnify
			 directors, officers, employees, and agents of the Corporation for liabilities
			 and expenses incurred in connection with their Corporation activities;
						(7)require bonds of
			 officers, employees, and agents and pay the premiums therefor;
						(8)notwithstanding
			 any other provision of law, represent itself or contract for representation in
			 all legal and arbitral proceedings;
						(9)enter into
			 limited-term contracts with nationals of the United States for personal
			 services to carry out activities in the United States and abroad under
			 subsections (d) and (e) of section 7105;
						(10)purchase,
			 discount, rediscount, sell, and negotiate, with or without its endorsement or
			 guaranty, and guarantee notes, participation certificates, and other evidence
			 of indebtedness (except that the Corporation may not issue its own securities,
			 except participation certificates for the purpose of carrying out section
			 7101(b)(2)(C) or participation certificates as evidence of indebtedness held by
			 the Corporation in connection with settlement of claims under section
			 7108(i));
						(11)make and carry
			 out such contracts and agreements as are necessary and advisable in the conduct
			 of its business;
						(12)exercise the
			 priority of the United States Government in collecting debts from bankrupt,
			 insolvent, or decedents’ estates;
						(13)determine the
			 character of and the necessity for its obligations and expenditures, and the
			 manner in which they shall be incurred, allowed, and paid, subject to
			 provisions of law specifically applicable to Government corporations;
						(14)collect or
			 compromise any obligations assigned to or held by the Corporation, including
			 any legal or equitable rights accruing to the Corporation; and
						(15)take such actions
			 as may be necessary or appropriate to carry out its powers.
						(d)Development
			 impact profilesIn order to carry out the purpose set forth in
			 section 7101, the Corporation shall prepare and maintain for each investment
			 project it insures, finances, or reinsures, a development impact profile
			 consisting of data appropriate to measure the projected and actual effects of
			 such project on development. Criteria for evaluating projects shall be
			 developed in consultation with the United States Agency for International
			 Development.
					(e)Human
			 rightsThe Corporation shall take into account in the conduct of
			 its programs in a country, in consultation with the Secretary of State, all
			 available information about observance of and respect for human rights and
			 fundamental freedoms in such country and the effect the operation of such
			 programs will have on human rights and fundamental freedoms in such
			 country.
					(f)TaxationThe
			 Corporation, including its franchise, capital, reserves, surplus, advances,
			 intangible property, and income, shall be exempt from all taxation at any time
			 imposed by the United States, by any territory, dependency, or possession of
			 the United States, or by any State, the District of Columbia, or any county,
			 municipality, or local taxing authority.
					(g)Publication of
			 policy guidelinesThe Corporation shall publish, and make
			 available to applicants for insurance, reinsurance, guaranties, financing, or
			 other assistance made available by the Corporation under this subtitle, the
			 policy guidelines of the Corporation relating to its programs.
					7110.Reports to the
			 Congress
					(a)Annual
			 reportNot later than 3 months after the end of each fiscal year,
			 the Corporation shall submit to the Congress a complete and detailed report of
			 its operations during such fiscal year. Such report shall include—
						(1)an assessment,
			 based upon the development impact profiles required by section 7109(d), of the
			 economic and social development impact and benefits of the projects with
			 respect to which such profiles are prepared, and of the extent to which the
			 operations of the Corporation complement or are compatible with the development
			 assistance programs of the United States and other donors; and
						(2)a
			 description of any project for which the Corporation—
							(A)refused to provide
			 any insurance, reinsurance, guaranty, financing, or other financial support, on
			 account of information received under section 7109(e); or
							(B)notwithstanding such violations, provided
			 such insurance, reinsurance, guaranty, financing, or financial support, on the
			 basis of a determination that the national security interest so
			 requires.
							(b)Projections on
			 U.S. employment
						(1)In annual
			 reportsEach annual report required by subsection (a) shall
			 contain projections of the effects on employment in the United States of all
			 projects for which, during the preceding fiscal year, the Corporation initially
			 issued any insurance, reinsurance, or guaranty or made any direct loan. Each
			 such report shall include projections of—
							(A)the amount of
			 United States exports to be generated by those projects, both during the
			 startup phase and over a period of years;
							(B)the final
			 destination of the products to be produced as a result of those projects;
			 and
							(C)the impact such
			 production will have on the production of similar products in the United States
			 with regard to both domestic sales and exports.
							(2)Analysis of each
			 project requiredThe projections required by this subsection
			 shall be based on an analysis of each of the projects described in paragraph
			 (1).
						(3)Information to
			 be included
							(A)In
			 generalIn reporting the
			 projections on employment required by this subsection, the Corporation shall
			 specify, with respect to each project—
								(i)any
			 loss of jobs in the United States caused by the project, whether or not the
			 project itself creates other jobs;
								(ii)any
			 jobs created by the project; and
								(iii)the country in
			 which the project is located, and the economic sector involved in the
			 project.
								(B)Protection of
			 proprietary informationNo
			 proprietary information may be disclosed under subparagraph (A).
							(c)Records To be
			 maintained by CorporationThe Corporation shall maintain as part
			 of its records a copy of the analysis done of each project in preparing the
			 reports required by subsection (b).
					(d)Protection of
			 confidential informationSubsection (b) does not require the
			 inclusion in any report submitted pursuant to that subsection of any
			 information that would not be required to be made available to the public
			 pursuant to section 552 of title 5, United States Code (relating to freedom of
			 information).
					7111.DefinitionsIn this subtitle:
					(1)Eligible
			 investorThe term eligible investor means—
						(A)a United States
			 citizen; and
						(B)a corporation,
			 partnership, or other association, including a nonprofit association, that is
			 created under the laws of the United States, any State or territory thereof, or
			 the District of Columbia.
						(2)ExpropriationThe
			 term expropriation includes any abrogation, repudiation, or
			 impairment by a foreign government, a political subdivision of a foreign
			 government, or a corporation owned or controlled by a foreign government, of
			 its own contract with an investor with respect to a project, if such
			 abrogation, repudiation, or impairment is not caused by the investor’s own
			 fault or misconduct, and materially adversely affects the continued operation
			 of the project.
					(3)InvestmentThe
			 term investment includes any contribution or commitment of funds,
			 commodities, services, patents, processes, or techniques, in the form
			 of—
						(A)a loan or loans to
			 an approved project;
						(B)the purchase of a
			 share of ownership in any such project;
						(C)participation in
			 royalties, earnings, or profits of any such project; and
						(D)the furnishing of
			 commodities or services pursuant to a lease or other contract.
						(4)Local financial
			 institutionThe term local financial
			 institution—
						(A)means any bank or
			 financial institution that is organized under the laws of any country or area
			 in which the Corporation operates; but
						(B)does not include a
			 branch, however organized, of a bank or other financial institution that is
			 organized under the laws of a country in which the Corporation does not
			 operate.
						(5)Noncredit
			 account revolving fundThe term noncredit account revolving
			 fund means the noncredit account revolving fund established under
			 section 7106(b).
					(6)Noncredit
			 activitiesThe term noncredit activities means all
			 activities of the Corporation other than its loan guaranty program under
			 section 7105(b) and its direct loan program under section 7105(c).
					(7)Predecessor
			 guaranty authorityThe term predecessor guaranty
			 authority means prior guaranty authorities (other than housing guaranty
			 authorities) repealed by the Foreign Assistance Act of 1969, section 202(b) and
			 413(b) of the Mutual Security Act of 1954, section 111(b)(3) of the Economic
			 Cooperation Act of 1948 (exclusive of authority relating to informational media
			 guaranties), and authorities of the Corporation under title IV of chapter 2 of
			 part I of the Foreign Assistance Act of 1961.
					(8)United States
			 personThe term United States person means—
						(A)a United States
			 citizen or national; and
						(B)any other entity
			 that qualifies as an eligible investor.
						BUnited States
			 Trade and Development Agency
				7201.United States
			 Trade and Development Agency
					(a)PurposeThe United States Trade and Development
			 Agency (in this subtitle referred to as the Agency) shall be an
			 agency of the United States under the policy guidance of the Secretary of State
			 and the Interagency Policy Committee on Global Development. The primary purpose
			 of the Agency is to facilitate United States private sector participation in
			 development projects in developing countries, consistent with Country
			 Development Cooperation Strategies prepared under section 1018. The Agency may
			 also utilize its authorities and programs in other countries in furtherance of
			 United States foreign policy and economic interests.
					(b)Authority To
			 provide assistance
						(1)AuthorityThe Director of the Agency may, under the
			 direction of the Secretary of State and the Interagency Policy Committee on
			 Global Development, carry out this subtitle by providing funds for technical
			 assistance, feasibility studies, architectural and engineering design, and
			 other activities related to the goals of the United States to attract and
			 retain private sector investment in countries that are receiving United States
			 development assistance under this Act and to promote exports of United
			 States-origin goods and services.
						(2)Use of
			 fundsFunds under this section may be used to provide support for
			 feasibility studies for the planning, development, and management of, and
			 procurement for, bilateral and multilateral development projects, including
			 training activities undertaken in connection with a project, for the purpose of
			 promoting the use of United States-origin goods and services in such projects.
			 Funds under this section may also be used for architectural and engineering
			 design, including—
							(A)concept design,
			 which establishes the basic technical and operational criteria for a project,
			 such as architectural drawings for a proposed facility, evaluation of site
			 constraints, procurement requirements, and equipment specifications;
							(B)detail design,
			 which sets forth specific dimensions and criteria for structural, mechanical,
			 electrical, and architectural operations, and identifies other resources
			 required for project operations; and
							(C)technical
			 assistance to facilitate the attraction and retention of private sector
			 investment to sustain economic development.
							(3)Information
			 dissemination
							(A)By the
			 agencyThe Agency shall disseminate information about its project
			 activities to the private sector.
							(B)Cooperation of
			 other agenciesOther Federal agencies shall cooperate with the
			 Agency in order for the Agency to provide more effectively informational
			 services to persons in the private sector concerning trade development and
			 export promotion related to development projects.
							(4)Contributions to
			 costsThe Agency shall, to the maximum extent practicable,
			 require corporations and other entities to—
							(A)share the costs of
			 technical assistance, feasibility studies, and other project planning services
			 funded under this section; and
							(B)reimburse the
			 Agency for those funds provided under this section, if the corporation or
			 entity concerned succeeds in implementing the project.
							(c)Director and
			 personnel
						(1)DirectorThere
			 shall be at the head of the Agency a Director who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
						(2)Officers and
			 employees
							(A)In
			 generalThe Director may appoint such officers and employees of
			 the Agency as the Director considers appropriate.
							(B)FunctionsThe
			 officers and employees appointed under this paragraph shall have such functions
			 as the Director may determine.
							(C)Inapplicability
			 of civil service lawsOf the officers and employees appointed
			 under this paragraph, 2 may be appointed without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and may be compensated without regard to the provisions of chapter 51 or
			 subchapter III of chapter 53 of such title.
							(D)Reinstatement of
			 certain employeesUnder such regulations as the President may
			 prescribe, any individual appointed under subparagraph (C) may be entitled,
			 upon removal (except for cause) from the position to which the appointment was
			 made, to reinstatement to the position occupied by that individual at the time
			 of appointment or to a position of comparable grade and pay.
							(d)Annual
			 reportThe President shall, not later than December 31 of each
			 year, submit to the appropriate congressional committees a report on the
			 activities of the Agency during the preceding fiscal year.
					(e)Audits
						(1)In
			 generalThe Agency shall be subject to the provisions of chapter
			 35 of title 31, United States Code, except as otherwise provided in this
			 section.
						(2)Independent
			 auditAn independent certified public accountant shall perform a
			 financial and compliance audit of the financial statements of the Agency each
			 year, in accordance with generally accepted Government auditing standards for a
			 financial and compliance audit, taking into consideration any standards
			 recommended by the Comptroller General. The independent certified public
			 accountant shall report the results of such audit to the Director of the
			 Agency. The financial statements of the Agency shall be presented in accordance
			 with generally accepted accounting principles. These financial statements and
			 the report of the accountant shall be included in a report that contains, to
			 the extent applicable, the information identified in section 3512 of title 31,
			 United States Code, and that the Agency shall submit to the Congress not later
			 than 6½ months after the end of the last fiscal year covered by the audit. The
			 Comptroller General may review the audit conducted by the accountant and the
			 report to the Congress in the manner and at such times as the Comptroller
			 General considers necessary.
						(3)Audit by
			 comptroller generalThe Comptroller General shall, if the
			 Comptroller General considers it necessary or upon the request of the Congress,
			 audit the financial statements of the Agency in the manner provided in
			 paragraph (2).
						(4)Availability of
			 informationAll books, accounts, financial records, reports,
			 files, workpapers, and property belonging to or in use by the Agency and the
			 accountant who conducts the audit under paragraph (2), that are necessary for
			 purposes of this subsection, shall be made available to the representatives of
			 the Government Accountability Office designated by the Comptroller
			 General.
						(f)Funding for
			 technical assistance grants by multilateral development banks
						(1)In
			 generalThe Agency, in carrying out its program, may provide, as
			 appropriate, funds to multilateral development banks for technical assistance
			 grants.
						(2)DefinitionsAs
			 used in paragraph (1)—
							(A)the term
			 technical assistance grants means funding by multilateral
			 development banks of services from the United States in connection with
			 projects and programs supported by such banks, including engineering, design,
			 and consulting services; and
							(B)the term
			 multilateral development bank has the meaning given that term in
			 section 1701(c) of the International Financial Institutions Act (22 U.S.C.
			 262r(c)).
							CEnterprise Funds
			 
				7301.FindingsCongress makes the following
			 findings:
					(1)Enterprise funds
			 are an effective mechanism to foster economic growth in support of United
			 States foreign policy and development goals, by stimulating private capital
			 flows and expanding financing for free market-based private enterprise.
					(2)Enterprise funds
			 provide incentives for improvements in legal systems, commercial and tax codes,
			 and accounting practices, as essential foundations for sustained economic
			 growth.
					7302.PurposesThe purposes of this subtitle are—
					(1)to promote the
			 private sector of partner countries while considering the development impact of
			 investments and profitability of those investments, particularly in small- and
			 medium-sized enterprises;
					(2)to promote
			 policies and practices conducive to strengthening the private sector through
			 loans, microloans, equity investments, insurance, guaranties, grants,
			 feasibility studies, technical assistance, training for businesses receiving
			 investment capital, and other measures;
					(3)to promote good
			 corporate governance and transparency, foster competition, catalyze
			 productivity improvements in existing businesses, and strengthen local capital
			 markets;
					(4)to promote
			 stability and security through job creation in the private sector and by
			 fostering upward economic mobility; and
					(5)to promote fiscal
			 sustainability through expanded private sector adherence to tax codes and,
			 where appropriate, foster improvements in the tax code and regulatory
			 environment in order to support economic development.
					7303.Authority to
			 designate enterprise funds
					(a)Authority
						(1)In
			 generalThe Administrator is authorized to designate private,
			 nonprofit organizations to operate pursuant to this subtitle as enterprise
			 funds, as eligible to receive funds and support pursuant to this subtitle after
			 determining that such organizations have been established for the purposes
			 specified in section 7302.
						(2)ConsultationThe
			 Administrator shall consult with the appropriate congressional committees
			 before designating an organization under paragraph (1).
						(b)Board of
			 directors
						(1)Number and
			 appointmentEach enterprise fund shall be governed by a board of
			 directors. Subject to paragraph (3), the board of directors shall be composed
			 of 9 members appointed by the Administrator as follows:
							(A)Five individuals
			 who are private citizens of the United States.
							(B)Three individuals
			 who are private citizens of the country in which the enterprise fund will
			 operate, to be appointed by the Administrator in consultation with the
			 government of such country.
							(C)One individual who is an officer or
			 employee of the United States Agency for International Development.
							(2)QualificationsEach
			 member of the board of directors appointed under paragraph (1) shall be
			 selected from among individuals who have demonstrated expertise in one or more
			 of the following areas: business development, commerce, international markets,
			 capital investment, banking, and finance.
						(3)Nonvoting
			 membersThe Administrator may appoint not more than 2 additional
			 members of the board of directors, who may not vote on matters before the board
			 of directors. If appointed, such additional members shall be representatives of
			 nongovernmental organizations that have demonstrated expertise in the
			 development needs of the country served by the enterprise fund.
						(c)Use of
			 amounts
						(1)In
			 generalThe Administrator may use funds appropriated by Congress
			 to carry out the purposes specified in section 7302, including payment of the
			 administrative expenses of the enterprise fund.
						(2)GrantsThe
			 Administrator may use funds appropriated by Congress to make grants to
			 enterprise funds designated under subsection (a), except that such appropriated
			 funds may be used only for the purposes set forth in section 7302.
						(3)Compliance
			 requirements
							(A)In
			 generalThe Administrator not award a grant to an enterprise fund
			 under paragraph (2) unless the Administrator and enterprise fund enter into a
			 grant agreement under which the enterprise fund agrees to comply with the
			 requirements under this section.
							(B)Termination
			 dateSuch grant agreement shall state that the enterprise fund
			 shall liquidate its assets and dissolve not later than a date determined by the
			 Administrator, unless the Administrator determines, after consultation with the
			 appropriate congressional committees, that the enterprise fund should be
			 extended.
							(C)Disposition of
			 assetsAt the time the enterprise fund is dissolved, the assets
			 of the enterprise fund shall be transferred to the General Fund of the United
			 States Treasury.
							(d)Notification to
			 congress
						(1)In
			 generalNot less than 15 days before designating an organization
			 to operate as an enterprise fund under subsection (a), the Administrator shall
			 provide the information described in paragraph (2) to the appropriate
			 congressional committees.
						(2)InformationThe
			 information described in this paragraph is—
							(A)the identity of
			 the organization to be designated to operate as the enterprise fund under
			 subsection (a);
							(B)the names and
			 qualifications of the individuals who will comprise the board of directors of
			 the enterprise fund; and
							(C)a copy of the
			 grant agreement between the Administrator and the enterprise fund.
							(e)Public
			 disclosureNot later than 1
			 year after the entry into force of the grant agreement between the
			 Administrator and an enterprise fund under this section, and annually
			 thereafter, the enterprise fund shall prepare and make available to the public
			 on an Internet website administered by the enterprise fund a report on the
			 enterprise fund’s activities during the previous year, including—
						(1)a
			 description of each investment supported by the enterprise fund, including each
			 type of assistance provided in accordance with section 7303(c);
						(2)the amounts
			 invested by the enterprise fund in each company or project;
						(3)the amounts of
			 additional private investments made in each company or project;
						(4)the amounts of any
			 profits or losses realized by the enterprise fund in connection with each such
			 company or project;
						(5)the nature and
			 amounts of administrative expenses incurred by the enterprise fund; and
						(6)the annual
			 independent audit of the enterprise fund, as required under this
			 subtitle.
						7304.GAO
			 reportsNot later than 3 years
			 after the establishment of an enterprise fund under this subtitle, and every 3
			 years thereafter until the enterprise fund is dissolved, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report assessing the activities of the enterprise fund in
			 achieving the purposes of enterprise funds under this subtitle, identifying
			 obstacles to achieving such purposes, and recommending such operational
			 improvements in the enterprise fund that the Comptroller General determines are
			 necessary.
				7305.Operation
			 provisions
					(a)Private
			 character of enterprise fundsNothing in this subtitle shall be construed
			 to make an enterprise fund an agency or establishment of the United States
			 Government, or to make the officers, employees, or members of the board of
			 directors of an enterprise fund officers or employees of the United States for
			 purposes of title 5, United States Code.
					(b)Matters To be
			 considered by enterprise fundsIn carrying out this subtitle, each
			 enterprise fund shall take into account such considerations as internationally
			 recognized worker rights and other internationally recognized human rights,
			 environmental factors, United States economic and employment effects, and the
			 likelihood of commercial viability of the activity receiving assistance from
			 the enterprise fund.
					(c)Retention of
			 interestAn enterprise fund
			 may hold funds granted to it pursuant to this subtitle in interest-bearing
			 accounts, prior to the disbursement of such funds for purposes specified in
			 section 7302, and may retain for such program purposes any interest earned on
			 such deposits without returning such interest to the Treasury of the United
			 States and without further appropriation by the Congress.
					(d)Use of United
			 States private venture capitalIn order to maximize the effectiveness of
			 the activities of the enterprise funds, each enterprise fund may conduct public
			 offerings or private placements for the purpose of soliciting and accepting
			 United States venture capital which may be used, separately or together with
			 funds made available pursuant to this subtitle, for any lawful investment
			 purpose that the board of directors of the enterprise fund may determine in
			 carrying out this subtitle. Financial returns on enterprise fund investments
			 that include a component of private venture capital may be distributed, at such
			 times and in such amounts as the board of directors of the enterprise fund may
			 determine, to the investors of such capital.
					(e)Nonapplicability
			 of other lawsExecutive
			 branch agencies may conduct programs and activities and provide services in
			 support of the activities of the enterprise funds notwithstanding any other
			 provision of law.
					(f)Limitation on
			 payments to enterprise fund personnel
						(1)Benefits
			 barredNo part of the funds of an enterprise fund shall inure to
			 the benefit of any board member, officer, or employee of that enterprise fund,
			 except as salary or reasonable compensation for services, subject to paragraph
			 (2).
						(2)Ceratin
			 compensation barredAn enterprise fund may not pay compensation
			 for services to—
							(A)any board member
			 of the enterprise fund, except for services as a board member; or
							(B)any firm,
			 association, or entity in which a board member of the enterprise fund serves as
			 partner, director, officer, or employee.
							(3)Exception for
			 prior servicesNothing in paragraph (2) shall preclude payment
			 for services performed before the date of the enactment of this subsection, nor
			 for arrangements approved by the grantor and notified in writing to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate.
						(g)Independent
			 private auditsThe accounts of each enterprise fund shall be
			 audited annually in accordance with generally accepted auditing standards by
			 independent certified public accountants or independent licensed public
			 accountants certified or licensed by a regulatory authority of a State or other
			 political subdivision of the United States. The report of each such independent
			 audit shall be included in the annual report required by this section.
					(h)GAO
			 auditsThe financial transactions undertaken pursuant to this
			 subtitle by each enterprise fund may be audited by the Government
			 Accountability Office in accordance with such principles and procedures and
			 under such rules and regulations as may be prescribed by the Comptroller
			 General of the United States, so long as the enterprise fund is in receipt of
			 United States Government grants.
					(i)Recordkeeping
			 requirementsThe enterprise funds shall ensure—
						(1)that each
			 recipient of assistance provided through the enterprise funds under this
			 subtitle keeps—
							(A)separate accounts
			 with respect to such assistance;
							(B)such records as
			 may be reasonably necessary to disclose fully the amount and the disposition by
			 such recipient of the proceeds of such assistance, the total cost of the
			 project or undertaking in connection with which such assistance is given or
			 used, and the amount and nature of that portion of the cost of the project or
			 undertaking supplied by other sources; and
							(C)such other records
			 as will facilitate an effective audit; and
							(2)that the
			 enterprise funds, or any of their duly authorized representatives, have access
			 for the purpose of audit and examination to any books, documents, papers, and
			 records of the recipient that are pertinent to assistance provided through the
			 enterprise funds under this section.
						(j)Annual
			 reportsEach enterprise fund shall publish an annual report,
			 which shall include a comprehensive and detailed description of the enterprise
			 fund's operations, activities, financial condition, and accomplishments under
			 this subtitle for the preceding fiscal year. This report shall be published not
			 later than January 31 each year, beginning in the calendar year after the
			 calendar year in which the enterprise fund is designated under this
			 subtitle.
					(k)ReinvestmentReturns
			 on investments of an enterprise fund and other payments to the fund may be
			 reinvested in projects carried out by the fund without further appropriation by
			 Congress.
					7306.Best practices
			 and proceduresTo the maximum
			 extent practicable, the board of directors of each enterprise fund established
			 under this subtitle should adopt the best practices and procedures used by
			 enterprise funds, including those for which funding was made available pursuant
			 to section 201 of the Support for East European Democracy (SEED) Act of 1989
			 (22 U.S.C. 5421).
				7307.Experience of
			 other enterprise fundsIn
			 implementing this subtitle, the Administrator shall ensure that the articles of
			 incorporation of each enterprise fund (including provisions specifying the
			 responsibilities of the board of directors of the enterprise fund), the terms
			 of United States Government grant agreements with the enterprise fund, and
			 United States Government oversight of the enterprise fund are, to the maximum
			 extent practicable, consistent with the Articles of Incorporation of, the terms
			 of grant agreements with, and the oversight of the Enterprise Funds established
			 pursuant to section 201 of the Support for East European Democracy (SEED) Act
			 of 1989 (22 U.S.C. 5421) and comparable provisions of law.
				IXStrategic
			 planning, monitoring and evaluation, and reporting
			AStrategic
			 planning
				9101.Quadrennial
			 Diplomacy, Development, and Security Review
					(a)Review of
			 diplomacy, development, and security
						(1)In
			 generalNot later than December 15, 2014, and every 4 years
			 thereafter, the Secretary and the Administrator shall complete a comprehensive
			 examination (to be known as a Quadrennial Diplomacy, Development, and
			 Security Review) of United States diplomacy, development, and national
			 security efforts.
						(2)Key elements of
			 reviewThe review described in paragraph (1) shall include
			 information on the following:
							(A)The nature of the
			 global challenges and opportunities facing the United States and the changes in
			 such challenges and opportunities over the previous four-year period.
							(B)Key objectives and
			 missions for United States foreign policy and foreign assistance, including a
			 clear statement of United States objectives for development assistance and for
			 security assistance.
							(C)The roles and
			 responsibilities of Federal agencies in carrying out United States diplomacy,
			 promoting global development, and protecting national security, and the
			 mechanisms for cooperation between such agencies, including any reforms needed
			 in such agencies and mechanisms to adapt to changing circumstances.
							(D)The roles of
			 international organizations and multilateral institutions in advancing United
			 States diplomatic, development, and security objectives, including the
			 mechanisms for coordinating and harmonizing development policies and programs
			 with partner countries and among donors.
							(E)The requirements
			 for overseas infrastructure necessary to carry out United States diplomatic,
			 development, and security objectives, including major changes in diplomatic
			 presence and new investments in technology and facilities.
							(F)A plan, budget,
			 and timetable for implementing the recommendations of the review, including any
			 legislative requests and executive orders to be issued.
							(3)Interagency
			 coordination and consultationIn conducting each Quadrennial
			 Diplomacy, Development, and Security Review, the Secretary and the
			 Administrator shall take into account the views of the Secretary of Defense,
			 the Secretary of the Treasury, the Attorney General, and the heads of all other
			 Federal agencies carrying out international policies and programs under this
			 Act.
						(b)Consultative
			 processIn conducting the review required under subsection (a),
			 the Secretary and the Administrator shall consult with—
						(1)the appropriate
			 congressional committees;
						(2)a
			 variety of civil society groups, including private businesses, nongovernmental
			 organizations involved in diplomacy, development, and security, and experts at
			 academic institutions or institutions involved in the study of foreign policy,
			 international development, or national security; and
						(3)appropriate
			 international organizations and partner countries.
						(c)Report
						(1)Additional
			 elementsThe Secretary and the Administrator shall transmit to
			 the appropriate congressional committees a report upon completion of each
			 Quadrennial Diplomacy, Development, and Security Review. The report shall
			 include, in addition to all the elements identified in subsection
			 (a)(2)—
							(A)the assumptions
			 used to inform the review, including those regarding—
								(i)key
			 global challenges and opportunities facing the United States over the next
			 10-year period;
								(ii)the
			 capacity of United States diplomatic, development, and security personnel to
			 respond to such challenges and opportunities;
								(iii)the cooperation
			 and capacity of partner countries and international institutions in addressing
			 such challenges and opportunities;
								(iv)the
			 levels of engagement in operations other than war and smaller-scale
			 contingencies and withdrawal from such operations and contingencies;
								(v)the
			 intensity, duration, and military and political end-states of conflicts and
			 smaller-scale contingencies that arise in the diplomatic, development, and
			 security context;
								(vi)the
			 anticipated roles and missions of the reserve components available to civilian
			 agencies, including capabilities and resources necessary to assure that such
			 reserve components can capably discharge such roles and missions; and
								(vii)the extent to
			 which diplomatic, development, and security personnel need to be shifted to
			 different regions to successfully carry out the full range of missions called
			 for in the review;
								(B)a description of
			 the process by which the review was conducted, including participation of
			 personnel of the Department of State and the United States Agency for
			 International Development, coordination and consultation with other Federal
			 agencies, and consultations as required under subsection (b); and
							(C)lessons learned
			 during the review process and recommendations for improvements in future
			 years.
							(2)Public
			 availabilityThe report required under this subsection shall be
			 made publicly available on the Internet upon transmission to the appropriate
			 congressional committees.
						9102.Comprehensive
			 workforce and human resources strategy
					(a)Plan
			 requiredThe Administrator
			 shall, not later than 1 year after the date of the enactment of this Act and
			 every 5 years thereafter, develop a comprehensive workforce and human resources
			 strategy, or review and modify as necessary the existing strategy, to
			 strengthen the capacity of the Agency to carry out its mandate under section
			 11201.
					(b)ContentsThe
			 strategy required under subsection (a) shall include—
						(1)an assessment of
			 the implications of current development strategies and foreign policy
			 priorities for technical and policy expertise;
						(2)the number, types,
			 and level of specialists and generalists projected to be needed in each
			 functional and geographic area, including support, management, and
			 administrative functions;
						(3)the number, types,
			 and level of specialists and generalists currently employed by the Agency, by
			 bureau and office and by employment category;
						(4)an analysis of the
			 workloads and competencies of existing staff, by bureau and office and by
			 employment category;
						(5)the impact on
			 paragraphs (3) and (4) of projected retirement and attrition rates over the
			 next 5 years;
						(6)the steps needed
			 to recruit, retain, and develop the necessary professional expertise, including
			 through education and training, details, fellowships, scholarships and
			 exchanges;
						(7)an assessment of
			 the suitability of overseas facilities, including security, space, health and
			 safety, physical integrity, access and location considerations;
						(8)a
			 prioritized plan for capital improvements;
						(9)projected human
			 resource challenges, including bureaucratic and legislative constraints, and
			 recommended options for meeting such challenges; and
						(10)the assumptions
			 regarding program and policy priorities and budget levels on which the strategy
			 is based.
						(c)Employment
			 categoryFor the purposes of this section, the term
			 employment category means the statutory authority under which an
			 individual is employed, and includes civil service, Foreign Service, excepted
			 service, personal services contractors, detailees, and locally employed
			 staff.
					(d)Transmission to
			 congressThe plan required under subsection (a) shall be
			 transmitted to the appropriate congressional committees not later than 180 days
			 after the date of the enactment of this Act, and every 5 years thereafter. Such
			 plan may be updated at any time, and such update shall be transmitted
			 accordingly.
					(e)Mid-Level hiring
			 authorityIf the
			 Administrator certifies that such hiring is necessary to meet the workforce
			 requirements of the Agency as set forth in the plan required under subsection
			 (a), the Administrator is authorized, notwithstanding section 307 of the
			 Foreign Service Act of 1980, to hire up to 30 mid-career professionals, which
			 may include individuals currently employed as personal services contractors, in
			 each of the 3 fiscal years following the date of the enactment of this
			 Act.
					BMonitoring and
			 evaluation
				9201.Monitoring and
			 evaluation of foreign assistance
					(a)In
			 generalThe President shall develop and implement a rigorous
			 system to evaluate the effectiveness and efficiency of foreign
			 assistance.
					(b)Components of
			 systemIn order to avoid duplication, ensure comprehensive
			 coverage, promote high and uniform standards, and facilitate comparability of
			 results and the development of a strong body of evidence, the system required
			 under subsection (a) shall include—
						(1)a
			 method of coordinating evaluation activities among all Federal agencies
			 carrying out foreign assistance; and
						(2)a
			 process for consulting with relevant stakeholders and subject matter experts,
			 as appropriate, on the planning, design, and implementation of evaluation
			 activities and dissemination of evaluation findings.
						(c)Required
			 actionsIn carrying out subsection (a), the President shall
			 ensure that the head of each Federal agency takes the following actions with
			 regard to foreign assistance carried out by that agency:
						(1)Establish measurable and meaningful
			 performance objectives, including disaggregation by sex and age where
			 appropriate.
						(2)Establish criteria for the selection of
			 programs, projects, and activities to be subject to various evaluation
			 methodologies, with a particular emphasis on impact evaluation.
						(3)Establish or
			 designate an organizational unit with adequate staff and resources to oversee
			 and provide technical support for evaluation activities.
						(4)Develop a plan for
			 improving the capacity of the agency to conduct rigorous, relevant, and
			 objective program monitoring and evaluation, including by—
							(A)providing relevant
			 education and training opportunities;
							(B)encouraging the
			 adoption of improved methodologies for data collection and analysis; and
							(C)ensuring that best
			 practices are shared within and between agencies.
							(5)Establish
			 guidelines for enhancing, in cooperation with other donors, the capacity of
			 partner countries to monitor the use of and evaluate the impact of donor
			 assistance.
						(6)Establish a
			 process for applying the findings and results of monitoring and evaluation
			 activities, including impact evaluation research, into future program planning,
			 budgeting, design, and implementation.
						(7)Establish a policy
			 for the publication of program evaluations.
						(8)Develop, in
			 consultation with relevant stakeholders an annual evaluation plan that
			 describes how the agency will meet the requirements of this section.
						(9)Identify the
			 source or mechanism of funding to conduct monitoring and evaluation of foreign
			 assistance carried out by such agency.
						(d)Submission of
			 evaluation plansThe President shall ensure that the evaluation
			 plans required by subsection (c)(8) are submitted to the appropriate
			 congressional committees each year along with the annual budget presentation,
			 and are published on a government Internet website.
					(e)Local
			 performanceTo the extent feasible and appropriate, evaluation
			 activities carried out pursuant to the requirements of this section shall be
			 carried out by, or with the participation of, organizations in the partner
			 country.
					(f)DefinitionsIn
			 this section:
						(1)EvaluationThe term evaluation means the
			 systematic and objective determination and assessment of the design,
			 implementation, and results of an on-going or completed program, project, or
			 activity, including an explanation of the reasons or causes for the observed
			 results.
						(2)ImpactThe
			 term impact means a long-term effect of a program, project, or
			 activity, whether positive or negative, direct or indirect, intended or
			 unintended.
						(3)Impact
			 evaluation researchThe term impact evaluation
			 research means the application of research methods and statistical
			 analysis to measure the extent to which an impact can be attributed to a
			 foreign assistance program, project, or activity rather than to other
			 factors.
						9202.Monitoring and
			 evaluation of humanitarian assistance
					(a)Division of
			 responsibilitiesThe Department of State shall be responsible for
			 monitoring and evaluating humanitarian assistance carried out by the Department
			 of State, and USAID shall be responsible for monitoring and evaluating
			 humanitarian assistance carried out by USAID.
					(b)Congressional
			 notificationThe Secretary or the Administrator, as appropriate,
			 shall notify the appropriate congressional committees if assistance made
			 available under this subtitle is not sufficient to meet international
			 humanitarian standards. Such notification shall include a description of the
			 standards not being met, the resources that would be required to meet such
			 standards, and the reasons why such resources are not available.
					(c)Role of the
			 office of food for peaceThe
			 Office of Food for Peace (FFP) of the Agency shall be responsible for tracking
			 and monitoring the nutritional outcomes of emergency food assistance provided
			 under this Act and title II of the Agricultural Trade Development and
			 Assistance Act of 1954 (Public Law 83–480).
					(d)Monitoring and
			 evaluation requiredThe authorities of sections 1904 and 1905
			 shall not be used to vitiate the requirement of section 9201 for monitoring and
			 evaluation of foreign assistance.
					CReporting
			 requirements
				9301.Transparency
			 and accountability in budgeting
					(a)In
			 generalThe Secretary, the
			 Administrator, and the Chief Executive Officer of the Millennium Challenge
			 Corporation shall maintain an online database of information, easily accessible
			 to the public, which contains the information described in subsection (b) for
			 each project and activity within their respective areas of responsibility,
			 including for any project or activity for which funds are transferred to
			 another Federal agency for obligation.
					(b)Database
			 requirements
						(1)ContentEach
			 project and activity shall be identified separately in such database, and for
			 each project and activity the database shall include, at a minimum—
							(A)a brief
			 description of the nature of the project or activity;
							(B)the geographic
			 location or locations in which the project or activity is being carried
			 out;
							(C)the specific
			 objectives and timetable of the project or activity;
							(D)the indicators, which shall be quantitative
			 wherever possible and relevant, used to define the successful achievement of
			 the goals of the project or activity;
							(E)the number and
			 demographic characteristics of the intended beneficiaries of the project or
			 activity;
							(F)each sector,
			 theme, goal and objective toward which the project or activity will be
			 counted;
							(G)names and
			 descriptions of the implementing partners of the project or activity;
							(H)the amount of
			 United States foreign assistance funds obligated for each such project or
			 activity and the source of those funds;
							(I)expenditures of
			 funds for the project or activity on a quarterly basis;
							(J)the contributions
			 toward the project or activity provided by the partner country;
							(K)any conditions
			 placed on the use of United States Government funds obligated for the project
			 or activity, and whether those conditions have been met;
							(L)the evaluation and
			 monitoring plan for each such project or activity;
							(M)semiannual updates
			 on results achieved to date for each such project or activity; and
							(N)if a project or
			 activity has been extended, suspended, terminated, or significantly modified,
			 the reasons for such action.
							(2)Administrative
			 costsIn addition to the information relating to specific
			 projects and activities as required under paragraph (1), the database shall
			 contain, for each overseas mission, information on all overhead and
			 administrative costs, including—
							(A)for the previous
			 fiscal year, numbers of staff in each employment category, housing and
			 facilities operation and maintenance expenses, salaries and benefits, travel
			 and transportation expenses, and other support costs; and
							(B)for the coming
			 fiscal year, planned capital investments and projected staff increases or
			 reductions.
							(3)Timing
							(A)Existing
			 projects and activitiesFor each project and activity in effect
			 on the date of the enactment of this Act, the database shall be operative
			 within 6 months of such date of enactment.
							(B)New projects and
			 activitiesFor each project and activity that has not received
			 United States Government funding as of the date of the enactment of this Act,
			 the department or agency (as the case may be) shall enter into the database the
			 information required by paragraph (1) within 90 days from the date of the
			 initial obligation of funds for the project or activity.
							(4)ModificationsIn
			 the event of any changes or modifications in any of the elements of the
			 database for a project or activity, the database shall be updated as soon as
			 possible but in no event later than 30 days from the date on which such changes
			 or modifications have been approved and, where applicable, agreed to by the
			 partner country.
						(5)Reports in lieu
			 of inclusionIf the Secretary, the Administrator, or the Chief
			 Executive Officer of the Millennium Challenge Corporation, as the case may be,
			 makes a determination that the inclusion of a required item of information in
			 the database could reasonably be expected to jeopardize the health or safety of
			 a private partner or program beneficiary or would be detrimental to the
			 national interests of the United States, such item of information may be
			 submitted to the appropriate congressional committees in a non-public written
			 report in lieu of including it in the database, along the reasons for not
			 including it in the database.
						(6)StructureThe
			 database required under this section shall be structured so that—
							(A)data may be
			 uploaded from overseas missions; and
							(B)users may search
			 the data by word and sort the data by field.
							(c)Harmonization of
			 dataThe information contained in the database required under
			 subsection (b) shall include all information provided to the Development
			 Assistance Committee of the Organization for Economic Cooperation and
			 Development and the International Aid Transparency Initiative, and should, to
			 the maximum extent possible, be harmonized with the types, categories and
			 formats of information requested by such organization and such
			 initiative.
					(d)DefinitionIn
			 this section, the terms project and activity mean a
			 discrete assistance activity for which funds are made available, including
			 activities encompassed within a strategy, compact, agreement, account or
			 program of assistance.
					9302.Congressional
			 budget justification
					(a)Requirement for
			 submissionThe President shall prepare, and submit to the
			 Congress not later than February 1 of each year, a report justifying the
			 resources requested for all foreign assistance programs.
					(b)Materials To be
			 includedThe report submitted pursuant to subsection (a) shall
			 include—
						(1)a
			 description of each planned country, regional, or centrally funded program for
			 the coming fiscal year, and the rationale for each such program;
						(2)the dollar amount
			 of each program—
							(A)as proposed for
			 the coming fiscal year;
							(B)as estimated for
			 the current fiscal year; and
							(C)as allocated for
			 the previous fiscal year; and
							(3)wherever possible,
			 a description of the results achieved for each such program in the previous 1
			 to 5 fiscal years.
						9303.Report on
			 allocation of assistance under this Act
					(a)Report on
			 allocations of assistanceNot later than 30 days after the date
			 of the enactment of any law appropriating funds to carry out any provision of
			 this Act, the President shall notify Congress of—
						(1)each foreign country, international
			 organization, regional program, and centrally funded program for which the
			 United States Government intends to provide any portion of the funds under such
			 law; and
						(2)the amount of
			 funds under such law, by category of assistance, that the United States
			 Government intends to provide to each such country, organization, and
			 program.
						(b)ExceptionSubsection
			 (a) does not apply with respect to any law making continuing
			 appropriations.
					(c)Use of special
			 authorityThe authority of section 10603 may not be used to waive
			 the provisions of this section.
					9304.Security
			 assistance database
					(a)Database
			 requiredThe Secretary shall maintain an online database which
			 contains the information described in subsection (b). Such database may be
			 combined with the database required under section 9301.
					(b)ContentThe
			 database required under subsection (a) shall include—
						(1)the type, dollar
			 value, and quantity of defense articles (including excess defense articles),
			 defense services, and international military education and training furnished
			 by the United States to each foreign country and international
			 organization;
						(2)the provision of
			 law under which such article, service, and education or training was
			 furnished;
						(3)the dollar value,
			 quantity, and end user of semiautomatic assault weapons, or spare parts for
			 such weapons, the manufacture, transfer, or possession of which is unlawful
			 under section 922 of title 18, United States Code, receiving a license for
			 export; and
						(4)for military
			 education and training provided to foreign military personnel, the type of
			 training, the number of foreign military personnel trained, their units of
			 operation, and the location of the training.
						(c)Military
			 education and training
						(1)RecordkeepingWith respect to military education and
			 training provided under subsection (b)(4), the Secretary of Defense shall
			 develop and maintain records, which shall not be subject to the requirements
			 for public availability in subsection (e), for each foreign military and
			 defense participant in military education and training activities conducted
			 under this or any other Act. Such database shall be made available to the
			 Secretary of State and shall include the type of instruction received, the
			 dates and location of such instruction, whether such instruction was completed
			 successfully, and, to the extent practicable, the person’s subsequent military
			 or defense ministry career and current position and location.
						(2)Report on
			 violationsNot later than March 1 of each year, the Secretary of
			 State shall submit to the appropriate congressional committees a report
			 describing any involvement of a foreign military or defense participant in
			 military education and training activities under this or any other Act in a
			 violation of internationally recognized human rights subsequent to such
			 participation. Such report shall be in unclassified form, but may include a
			 classified annex.
						(3)Addition to
			 databaseThe Secretary of
			 Defense shall ensure that the database required under subsection (a) is updated
			 to include the information reported to Congress pursuant to paragraph
			 (2)
						(d)TimingThe
			 Secretary shall ensure that the database required under this section is
			 operative not later than 180 days after the date of the enactment of this Act,
			 and shall prescribe such procedures as are necessary to ensure that the
			 required information is entered into the database in a timely manner and
			 continuously updated.
					(e)Public
			 availabilityThe database required under this section shall be
			 made publicly available on the Internet and shall be structured so that users
			 may search the data by word and sort the data by field.
					(f)FormThe
			 database described in subsection (a) shall be in unclassified form and shall
			 exclude any activity that is reportable under title V of the National Security
			 Act of 1947.
					9305.Classification
			 of reports
					(a)In
			 generalUnless otherwise
			 specifically provided by law, all information contained in any report required
			 to be provided to Congress under this Act shall be in unclassified form and
			 shall be made available to the public.
					(b)ExceptionIf
			 the President determines that publication of a specific item of information in
			 any such report would be detrimental to the security of the United States, such
			 item of information may be provided to Congress in a supplemental report in
			 classified form along with an explanation of why publication of such specific
			 item would be detrimental to the security of the United States.
					DCongressional
			 notification procedures
				9401.Notification
			 of program changes
					(a)Notification of
			 program changesUnless the appropriate congressional committees
			 are notified at least 15 days in advance, funds appropriated for a fiscal year
			 to carry out this Act may not be obligated for any assistance or contributions
			 under this Act—
						(1)for a Country Development Cooperation
			 Strategy, or any significant revision thereof, which has not been transmitted
			 to the appropriate congressional committees in accordance with section
			 1018;
						(2)for a country, international organization,
			 regional program, or centrally funded program for which assistance was not
			 included in a Country Development Cooperation Strategy, or was not justified in
			 congressional budget justification documents for that fiscal year;
						(3)more than 10
			 percent in excess of the amount allocated pursuant to section 9303 for that
			 country, international organization, regional program, or centrally funded
			 program for that fiscal year;
						(4)for a strategy or
			 objective not justified to Congress for that country, international
			 organization, regional program, or centrally funded program;
						(5)for a nonproject
			 assistance activity; or
						(6)in the case of
			 assistance administered through the Department of Defense under this Act, for
			 the provision of major defense equipment (other than conventional ammunition)
			 or aircraft, ships, missiles, or combat vehicles not previously justified to
			 Congress, or more than ten percent in excess of the quantities justified to
			 Congress.
						(b)Appropriations
			 subject to requirementsSubsection (a) applies with respect to
			 all funds appropriated for assistance and contributions under this Act other
			 than—
						(1)subtitles A and B
			 of title VII (relating to the Overseas Private Investment Corporation and the
			 Trade and Development Agency, respectively);
						(2)section 1131
			 (relating to the development credit authority);
						(3)section 2025
			 (relating to transition initiatives);
						(4)section 2022
			 (relating to complex crisis, stabilization, and prevention fund); and
						(5)humanitarian
			 assistance.
						(c)WaiverThe
			 requirements of subsection (a) may be waived if the President—
						(1)determines that
			 doing so is necessitated by emergency circumstances;
						(2)notifies the
			 appropriate congressional committees as early as practicable, but in no event
			 later than three days after taking the action to which such notification
			 requirement was applicable; and
						(3)includes in such
			 notification an explanation of the circumstances necessitating the use of the
			 authority of this subsection.
						9402.Congressional
			 notification parityThe
			 President shall ensure that the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate are
			 notified to the same degree and with the same conditions as the Committees on
			 Appropriations are notified by the executive branch regarding any matter
			 relating to foreign assistance. The requirements of this section are in
			 addition to, and not in lieu of, other congressional notification
			 requirements.
				9403.Presidential
			 findings and determinations
					(a)Written
			 determinationsIn any case in which the President is required to
			 make a report to the Congress, or to any committee or officer of either House
			 of Congress, concerning any finding or determination under any provision of
			 this Act or related appropriations Act, such finding or determination shall be
			 reduced to writing and signed by the President.
					(b)Effective
			 dateNo action shall be taken pursuant to any such finding or
			 determination prior to the date on which that finding or determination has been
			 reduced to writing and signed by the President.
					(c)PublicationEach
			 such finding or determination shall be published on the Internet and in the
			 Federal Register as soon as practicable after it has been reduced to writing
			 and signed by the President. In any case in which the President concludes that
			 such publication would be harmful to the national security of the United
			 States, only a statement that a determination or finding has been made by the
			 President, including the name and section of the Act under which it was made,
			 shall be published.
					XPolicy
			 Restrictions and Special Authorities
			APolicy
			 Restrictions
				10001.DefinitionsIn this title:
					(1)Foreign
			 terrorist organizationThe term foreign terrorist
			 organization means an organization designated as a foreign terrorist
			 organization by the Secretary of State in accordance with section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)).
					(2)Government
						(A)In
			 generalThe term government, when used with respect
			 to a foreign country—
							(i)means the national
			 government of the foreign country; and
							(ii)includes—
								(I)the government of
			 any political subdivision of the foreign country; and
								(II)any agency or
			 instrumentality of the national government or government of any political
			 subdivision of the foreign country.
								(B)Agency or
			 instrumentality definedFor
			 purposes of subparagraph (A), the term agency or instrumentality of the
			 national government or government of any political subdivision of the
			 country means an agency or instrumentality of a foreign state as defined
			 in section 1603(b) of title 28, United States Code, with each reference in such
			 section to a foreign state deemed to be a reference to
			 the foreign country.
						(3)ProvideThe
			 term provide includes—
						(A)the obligation and
			 expenditure of funds; and
						(B)the sale, lease,
			 grant, transfer, stockpiling and delivery of foreign assistance.
						(4)State sponsor of
			 drug traffickingThe term
			 state sponsor of drug trafficking means a foreign government that
			 is the subject of a determination under section 10302(a) which has not been
			 waived or rescinded.
					(5)State sponsor of
			 terrorismThe term state sponsor of terrorism means
			 a foreign government that is the subject of a determination under section
			 10401(a) which has not been waived or rescinded.
					(6)International
			 terrorismThe term international terrorism has the
			 meaning given the term in section 2331 of title 18, United States Code.
					1Human
			 Rights
					10101.Prohibition
			 on assistance to governments that engage in violations of human rights
						(a)In
			 generalNo foreign assistance
			 may be provided, and no licenses may be issued under the Export Administration
			 Act of 1979 (as continued in effect under the International Emergency Economic
			 Powers Act) for the export of crime control and detection instruments and
			 equipment, to a foreign government which the Secretary determines engages in a
			 consistent pattern of gross violations of internationally recognized human
			 rights, including—
							(1)mass
			 atrocities;
							(2)torture or cruel,
			 inhuman, or degrading treatment or punishment;
							(3)prolonged
			 detention without charges and trial;
							(4)causing the
			 disappearance of persons by the abduction and clandestine detention of those
			 persons; or
							(5)other flagrant
			 denial of the right to life, liberty, and the security of person.
							(b)Expiration of
			 determinationsA determination of the Secretary under subsection
			 (a) shall remain in effect until rescinded.
						(c)Rescission of
			 determinationsA determination of the Secretary under subsection
			 (a) with respect to a foreign government may not be rescinded unless the
			 President submits to the appropriate congressional committees a report
			 certifying that the government has substantially improved its human rights
			 record and no longer engages in any of the actions described in subsection
			 (a).
						(d)PublicationA
			 determination made under subsection (a) or a report submitted under subsection
			 (c) shall be published in the Federal Register and made available on the
			 Internet website of the Department of State.
						(e)ListThe
			 Secretary shall include in the annual report required by section 9302 (relating
			 to congressional budget justification) a list of foreign governments for which
			 determinations under subsection (a) are currently in effect and the date on
			 which each such determination became effective.
						(f)ConsiderationsIn
			 determining whether or not a foreign government meets the criteria described in
			 subsection (a), the Secretary shall consider—
							(1)the extent of
			 cooperation of the government in permitting an unimpeded investigation of
			 alleged violations of internationally recognized human rights by appropriate
			 international organizations, including the International Committee of the Red
			 Cross, or groups or persons acting under the authority of such
			 organizations;
							(2)specific actions
			 which have been taken by the President or Congress because of the human rights
			 practices or policies of the government; and
							(3)whether the
			 government has engaged in or tolerated particularly severe violations of
			 religious freedom (as such term is defined in section 3 of the International
			 Religious Freedom Act of 1998).
							(g)WaiverAssistance
			 prohibited by subsection (a) may be provided, and licenses may be issued, to a
			 foreign government described in that subsection if, at least 15 days before
			 providing such assistance, the President submits to the relevant congressional
			 committees—
							(1)a
			 certification that—
								(A)extraordinary
			 circumstances exist warranting the provision of such assistance or the issuance
			 of such license; and
								(B)the interests of
			 providing such assistance or issuing such license outweigh the interests of
			 protecting internationally recognized human rights; and
								(2)a
			 report describing—
								(A)the types and
			 amounts of assistance to be provided or licenses to be issued pursuant to the
			 waiver;
								(B)the justification
			 for such waiver; and
								(C)the time period
			 for which such waiver will be effective.
								(h)DefinitionsIn
			 this section—
							(1)the term genocide means an
			 offense as described in section 1091 of title 18, United States Code;
			 and
							(2)the term
			 relevant congressional committees means—
								(A)the appropriate
			 congressional committees; and
								(B)in the case of
			 licenses to be issued under the Export Administration Act of 1979 (as continued
			 in effect under the International Emergency Economic Powers Act) for the export
			 of crime control and detection instruments and equipment, the Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
								10102.Prohibition
			 on assistance to certain human rights violators
						(a)In
			 generalNo foreign assistance may be provided to—
							(1)any unit of the
			 security forces of a foreign government,
							(2)any agency or
			 instrumentality of a foreign government, or
							(3)a
			 private partner,
							if the
			 Secretary has credible information that such unit, agency or instrumentality,
			 or private partner, as the case may be, has committed a gross violation of
			 internationally recognized human rights.(b)ExceptionThe prohibition in subsection (a) shall not
			 apply if the Secretary determines and reports to the appropriate congressional
			 committees that effective steps and corrective measures are being taken to
			 bring the responsible members of such unit, agency or instrumentality, or
			 private partner, as the case may be, to justice.
						(c)Duty To
			 inform
							(1)In
			 generalIn the event that funds are withheld from any unit
			 pursuant to this section, the Secretary shall promptly inform the foreign
			 government of the basis for such action and shall, to the maximum extent
			 practicable, assist the government in taking effective measures to bring the
			 responsible members of such unit to justice.
							(2)PublicationThe Secretary shall make publicly available
			 on the Internet website of the Department of State the identity of each unit
			 for which there is credible information that such unit has committed a gross
			 violation of internationally recognized human rights.
							(3)ExceptionThe
			 requirements of paragraphs (1) and (2) shall not apply if the Secretary
			 determines such application would compromise United States sources and methods
			 or would jeopardize the health, safety, or human rights of a witness or
			 informant.
							(d)Credible
			 informationThe Secretary shall establish, and periodically
			 update, procedures to—
							(1)maintain a current
			 list of each foreign country with respect to which the United States provides
			 training, equipment, or other types of assistance to any unit of the security
			 forces of the government of such country;
							(2)facilitate receipt
			 by the Department of State and United States embassies of information from
			 individuals and organizations outside the United States Government about gross
			 violations of internationally recognized human rights by any entity described
			 in paragraph (1), (2), or (3) of subsection (a);
							(3)routinely request
			 and obtain such information from the Department of Defense, the Central
			 Intelligence Agency, and other United States Government sources departments and
			 agencies;
							(4)synchronize
			 information obtained from all sources;
							(5)ensure that such
			 information is evaluated and preserved;
							(6)ensure that when
			 vetting an individual for eligibility to receive United States training the
			 individual’s unit is also vetted; and
							(7)seek to identify
			 the unit involved when credible information of a gross violation of
			 internationally recognized human rights exists but the identity of the unit is
			 lacking.
							(e)Investigations
							(1)In
			 generalThe Secretary is
			 authorized to use funds made available under title III or title IV for purposes
			 of gathering, receiving, preserving, investigating, and evaluating evidence of
			 gross violations of internationally recognized human rights by any entity
			 described in paragraph (1), (2), or (3) of subsection (a).
							(2)Supplement not
			 supplantFunds made available under paragraph (1) are in addition
			 to amounts otherwise made available for the purposes described in paragraph
			 (1).
							(f)DefinitionsIn
			 this section—
							(1)the term agency or instrumentality of
			 a foreign government means an agency or instrumentality of a foreign
			 state as defined in section 1603(b) of title 28, United States Code; and
							(2)the term
			 unit means the smallest unit operating in the field.
							10103.Prohibition
			 on assistance to governments following coups d’état
						(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government whose duly elected leader the Secretary determines has been deposed
			 by violence or threat of violence.
						(b)ExceptionsThe prohibition in subsection (a) shall not
			 apply with respect to a foreign government if the Secretary determines and
			 reports to the appropriate congressional committees that—
							(1)the purpose and
			 effect of the deposition was to restore democratic governance; or
							(2)subsequent to the
			 deposition, a democratically elected government has taken office.
							(c)PublicationA
			 determination made under subsection (a) shall be published in the Federal
			 Register and made available on the Internet website of the Department of
			 State.
						(d)WaiverAssistance
			 prohibited by subsection (a) may be provided to a foreign government described
			 in that subsection if, at least 15 days before providing assistance, the
			 Secretary submits to the appropriate congressional committees—
							(1)a
			 certification that providing assistance is important to the national security
			 interest of the United States; and
							(2)a
			 report describing—
								(A)the types and
			 amounts of assistance to be provided pursuant to the waiver;
								(B)the justification
			 for the waiver; and
								(C)the time period
			 for which the waiver will be effective.
								10104.Prohibition
			 on assistance to governments that prohibit or impede delivery of humanitarian
			 assistance
						(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government which the Secretary determines prohibits or impedes the delivery of
			 humanitarian assistance.
						(b)PublicationA
			 determination made under subsection (a) shall be published in the Federal
			 Register and made available on the Internet website of the Department of
			 State.
						(c)WaiverAssistance prohibited by subsection (a) may
			 be provided to a foreign government described in that subsection if, at least
			 15 days before providing assistance, the Secretary certifies and reports to the
			 appropriate congressional committees that to do so is in the national security
			 interest of the United States.
						10105.Prohibition
			 on use of funds to support or justify torture
						(a)In
			 generalNo funds made available to carry out this Act may be made
			 available to support or justify the use of torture or cruel, inhuman, or
			 degrading treatment or punishment by any official or contract employee of the
			 United States Government.
						(b)Reporting of
			 abusesThe Secretary shall submit to the appropriate
			 congressional committees a report of any credible information that an official
			 or contract employee of the United States Government has engaged in a violation
			 of subsection (a).
						10106.Prohibition
			 on assistance to governments engaged in intimidation and harassment against
			 individuals in the United States
						(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government which the Secretary determines is engaged in a consistent pattern of
			 acts of intimidation or harassment directed against individuals in the United
			 States.
						(b)PublicationA
			 determination made under subsection (a) shall be published in the Federal
			 Register and made available on the Internet website of the Department of
			 State.
						(c)DeterminationsThe
			 Secretary shall report a determination under section (a) to the appropriate
			 congressional committees.
						2Non-Proliferation
					10201.Prohibition
			 on assistance to governments that transfer nuclear enrichment equipment,
			 materials, or technology
						(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government which the Secretary determines has delivered or received nuclear
			 enrichment equipment, materials, or technology to or from any other country on
			 or after August 4, 1977.
						(b)ExceptionThe
			 prohibition in subsection (a) shall not apply with respect to a foreign
			 government if—
							(1)the receiving
			 country had not been designated as a state sponsor of terrorism before delivery
			 of such equipment, materials, or technology;
							(2)the supplying and
			 receiving countries have reached agreement to place all such equipment,
			 materials, or technology, upon delivery, under multilateral auspices and
			 management when available;
							(3)the transfers of all such equipment,
			 materials, or technology occur in compliance with the Guidelines of the Nuclear
			 Suppliers Group; and
							(4)the receiving
			 country has entered into an agreement with the International Atomic Energy
			 Agency (IAEA) to place all such equipment, materials, technology, and all
			 nuclear fuel and facilities in the country under the safeguards system of the
			 IAEA, and is complying with such agreement.
							(c)Expiration of
			 determinationsA determination of the Secretary under subsection
			 (a) shall remain in effect until rescinded.
						(d)Rescission of
			 determinationsA determination of the Secretary under subsection
			 (a) with respect to a foreign government may not be rescinded unless the
			 President submits to the appropriate congressional committees a report
			 certifying that—
							(1)there has been a
			 fundamental change in the leadership and policies of the government; or
							(2)the government has
			 entered into an agreement with the IAEA to place all such equipment, materials,
			 technology, and all nuclear fuel and facilities in such country under the
			 safeguards system of the IAEA, and is complying with such agreement.
							(e)PublicationA determination made under subsection (a)
			 or a report submitted under subsection (d) shall be published in the Federal
			 Register and made available on the Internet website of the Department of
			 State.
						(f)ListThe
			 Secretary shall include in the annual report required by section 9302 (relating
			 to congressional budget justification) a list of governments for which
			 determinations under subsection (a) are currently in effect.
						(g)WaiverAssistance
			 prohibited by subsection (a) may be provided to a foreign government described
			 in that subsection if, at least 15 days before providing such assistance, the
			 President certifies and reports to the appropriate congressional committees
			 that—
							(1)the termination of
			 such assistance would have a serious adverse effect on vital United States
			 interests; and
							(2)the President has
			 received reliable assurances that the government—
								(A)if a government of
			 a non-nuclear weapon state—
									(i)will
			 not acquire or develop nuclear weapons or assist other countries in doing so;
			 and
									(ii)will ensure that
			 all past and future transfers of such equipment, materials, or technology shall
			 be placed under an appropriate safeguards system by the IAEA; and
									(B)has taken or will
			 take effective measures to ensure any future transfers of such equipment,
			 materials, or technology are made in accordance with the Guidelines of the
			 Nuclear Suppliers Group.
								(h)Resolution of
			 disapproval
							(1)In
			 generalA rescission under subsection (d) or waiver under
			 subsection (g) of a determination under subsection (a) shall cease to be
			 effective if Congress enacts a joint resolution disapproving the proposed
			 rescission or waiver.
							(2)Joint resolution
			 describedFor the purposes of
			 paragraph (1), the term joint resolution means only a joint
			 resolution introduced not later than 30 days after the date of receipt of a
			 report under subsection (d) or (g), as the case may be, the matter after the
			 resolving clause of which is as follows: That the proposed _____
			 submitted to Congress on _____ under section 10201 of the Global Partnerships
			 Act of 2012 is hereby prohibited., with the first blank space being
			 filled with rescission or waiver, as appropriate,
			 and the second blank space being filled with the appropriate date.
							(3)Congressional
			 proceduresA joint resolution described in paragraph (2) and
			 introduced within the appropriate 30-day period shall be considered in the
			 Senate and the House of Representatives in accordance with paragraphs (3)
			 through (7) of section 8066(c) of the Department of Defense Appropriations Act,
			 1985 (as contained in Public Law 98–473), except that references in such
			 paragraphs to the Committees on Appropriations of the House of Representatives
			 and the Senate shall be deemed to be references to the Committee on Foreign
			 Affairs of the House of Representatives and the Committee on Foreign Relations
			 of the Senate, respectively.
							10202.Prohibition
			 on assistance to governments that transfer nuclear reprocessing equipment,
			 materials, or technology or nuclear explosive devices
						(a)Prohibition
							(1)In
			 generalNo foreign assistance may be provided, and no loans or
			 credit by a United States bank or financial institution extended, no goods
			 subject to licensing by the United States for national security or foreign
			 policy reasons exported, and no support by the United States given for any loan
			 or financial or technical assistance by an international financial institution,
			 to a government which the President determines—
								(A)transfers to a non-nuclear-weapon state a
			 nuclear explosive device, or any design information or component which is
			 determined by the President to be important to, and known by the transferring
			 government to be intended by the recipient state for use in, the development or
			 manufacture of any nuclear explosive device;
								(B)is a
			 non-nuclear-weapon state and—
									(i)receives a nuclear
			 explosive device;
									(ii)detonates a
			 nuclear explosive device;
									(iii)seeks and
			 receives any design information or component which is determined by the
			 President to be important to, and intended by the recipient state for use in,
			 the development or manufacture of any nuclear explosive device; or
									(iv)on
			 or after August 8, 1985, exports illegally (or attempts to export illegally)
			 from the United States any material, equipment, or technology which would
			 contribute significantly to the ability of such country to manufacture a
			 nuclear explosive device, if the President determines that the material,
			 equipment, or technology was to be used by such country in the manufacture of a
			 nuclear explosive device, or
									(C)delivers nuclear
			 reprocessing equipment, materials, or technology to any other country or
			 receives such equipment, materials, or technology from any other country, on or
			 after August 4, 1977.
								(2)Rule of
			 constructionFor purposes of
			 paragraph (1)(B)(4), an export (or attempted export) by a person who is an
			 agent of, or is otherwise acting on behalf of or in the interests of, a country
			 shall be considered to be an export (or attempted export) by that
			 country.
							(b)ExceptionThe
			 prohibitions under subsection (a) shall not apply—
							(1)to any transaction
			 subject to the reporting requirements of title V of the National Security Act
			 of 1947 (relating to congressional oversight of intelligence
			 activities);
							(2)to medicines,
			 medical equipment, and humanitarian assistance; or
							(3)to any credit,
			 credit guarantee, or financial assistance provided by the Department of
			 Agriculture to support the purchase of food or other agricultural
			 commodity.
							(c)Waiver
							(1)In
			 generalAssistance prohibited by subsection (a) may be provided
			 to a government described in that subsection if the President determines and
			 certifies to the appropriate congressional committees that the termination of
			 such assistance would be seriously prejudicial to the achievement of United
			 States nonproliferation objectives or otherwise jeopardize the common defense
			 and security.
							(2)Special
			 authorityAssistance prohibited by subsection (a)(1)(B)(ii) may
			 be provided to a foreign government described in that subsection if the
			 President determines and certifies to the appropriate congressional committees
			 that the government has taken a significant compensatory nonproliferation
			 action, such as the declaration of an unlimited moratorium on further nuclear
			 detonations, the signature and entry-into-force of a legally binding
			 international instrument prohibiting the production of additional fissile
			 nuclear material, or similar action.
							(3)Effective
			 dateA certification under paragraph (1) or (2) shall not take
			 effect until 30 days of continuous session of Congress have elapsed after its
			 submission. For purposes of this paragraph, continuity of session of Congress
			 is broken only by an adjournment of Congress sine die and the days on which
			 either House is not in session because of an adjournment of more than 3 days to
			 a day certain are excluded in the computation of any period of time in which
			 Congress is in continuous session.
							(4)Non-delegation
			 or transferThe President may not delegate or transfer the
			 President’s power, authority, or discretion to make or modify determinations
			 under this subsection.
							(d)Resolution of
			 disapproval
							(1)In
			 generalA waiver under subsection (c) of a determination under
			 subsection (a) shall cease to be effective if Congress enacts a joint
			 resolution disapproving the proposed waiver.
							(2)Joint resolution
			 describedFor the purposes of paragraph (1), the term joint
			 resolution means only a joint resolution introduced not later than 30
			 days of continuous session of Congress (as described in subsection (c)(3))
			 after receipt of a certification under subsection (c), the matter after the
			 resolving clause of which is as follows: That the proposed waiver under
			 section 10202(c) of the Global Partnerships Act of 2012 is hereby
			 prohibited..
							(3)Congressional
			 proceduresA joint resolution described in paragraph (2) and
			 introduced within the appropriate period shall be considered in the Senate and
			 the House of Representatives in accordance with paragraphs (3) through (7) of
			 section 8066(c) of the Department of Defense Appropriations Act, 1985 (as
			 contained in Public Law 98–473), except that references in such paragraphs to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 shall be deemed to be references to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate,
			 respectively.
							(e)DefinitionsIn
			 this section—
							(1)the term
			 non-nuclear-weapon state has the meaning given the term in section
			 830(5) of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C. 6305(5));
			 and
							(2)the term
			 nuclear explosive device has the meaning given that term in
			 section 830(4) of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C.
			 6305(4)).
							10203.Security
			 assistance to Pakistan
						(a)In
			 generalSecurity assistance may be provided to Pakistan after the
			 Secretary makes a certification in accordance with subsection (b).
						(b)CertificationNot
			 less than 15 days before providing security assistance for Pakistan in a fiscal
			 year, the Secretary shall transmit a certification to the appropriate
			 congressional committees that—
							(1)the Government of
			 Pakistan is continuing to safeguard its nuclear weapons-related facilities,
			 material, and technology from theft and terrorist attack; and
							(2)the Government of
			 Pakistan during the preceding fiscal year has demonstrated a sustained
			 commitment to and is making significant efforts towards combating terrorist
			 groups, taking into account the extent to which the Government of Pakistan has
			 made progress on matters such as—
								(A)ceasing support,
			 including by any elements within the Pakistan military or its intelligence
			 agency, to extremist and terrorist groups, particularly to any group that has
			 conducted attacks against United States or coalition forces in Afghanistan, or
			 against the territory or people of neighboring countries;
								(B)preventing al
			 Qaeda, the Taliban and associated terrorist groups, such as Lashkar-e-Taiba,
			 the Haqqani Network and Jaish-e-Mohammed, from operating in the territory of
			 Pakistan, including by stopping cross-border attacks into neighboring
			 countries, closing terrorist camps in the Federally Administered Tribal Areas,
			 dismantling terrorist bases of operations in other parts of the country,
			 including Quetta and Muridke, and taking action when provided with intelligence
			 about high-level terrorist targets; and
								(C)strengthening
			 counterterrorism and anti-money laundering laws.
								(c)Waiver
							(1)In
			 generalThe Secretary may waive the requirement contained in
			 subsection (a) for a fiscal year if the Secretary determines that is important
			 to the national security interests of the United States to do so.
							(2)Prior notice of
			 waiverThe authority of paragraph (1) may not be exercised until
			 7 days after the Secretary provides to the appropriate congressional committees
			 a written notice of the intent to issue a waiver and the reasons therefor. The
			 notice may be submitted in classified or unclassified form, as
			 necessary.
							(d)Effective
			 dateThe provisions of this section shall take effect on the date
			 on which section 203 of the Enhanced Partnership with Pakistan Act of 2009
			 (Public Law 111–73) ceases to be effective.
						3Narcotics
					10301.Prohibition
			 on assistance to drug traffickers
						(a)In
			 generalThe Secretary shall take all reasonable steps to ensure
			 that foreign assistance is not provided to or through any individual or entity
			 that the Secretary knows or has reason to believe—
							(1)has been convicted
			 of a violation of, or a conspiracy to violate, any law or regulation of the
			 United States or a foreign country relating to narcotic or psychotropic drugs
			 or other controlled substances; or
							(2)is or has been an
			 illicit trafficker in any such controlled substance or is or has been a knowing
			 assistor, abettor, conspirator, or colluder with others in the illicit
			 trafficking in any such substance.
							(b)RegulationsThe
			 Secretary shall issue regulations to carry out this section.
						(c)Congressional
			 notificationRegulations issued pursuant to subsection (b) shall
			 be submitted to the appropriate congressional committees before they take
			 effect.
						(d)United States
			 definedIn this section, the
			 term United States includes each State of the several States, the
			 District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam,
			 the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the
			 United States, and any other territory or possession of the United
			 States.
						10302.Prohibition
			 on assistance to state sponsors of drug trafficking
						(a)In
			 generalNo foreign assistance
			 may be provided to a foreign government which the Secretary determines has
			 expressly consented to, or with knowledge, allowed, tolerated, or disregarded
			 the recurring use of any part of the land, waters, or airspace of the country
			 for the transit, production, or financing of illicit narcotics.
						(b)Expiration of
			 determinationsA determination of the Secretary under subsection
			 (a) shall remain in effect until rescinded.
						(c)Rescission of
			 determinationsA determination of the Secretary under subsection
			 (a) with respect to a government may not be rescinded unless the President
			 submits to the appropriate congressional committees a report certifying that
			 such government no longer expressly consents to, or with knowledge, allows,
			 tolerates, or disregards the recurring use of any part of the land, waters, or
			 airspace of the country for the transit, production, or financing of illicit
			 narcotics.
						(d)PublicationA
			 determination made under subsection (a) and a report submitted under subsection
			 (c) shall be published in the Federal Register and made available on the
			 Internet website of the Department of State.
						(e)ListThe
			 Secretary shall include in the annual report required by section 9302 (relating
			 to congressional budget justification) a list of governments for which
			 determinations under subsection (a) are currently in effect and the date on
			 which each determination became effective.
						(f)WaiverAssistance
			 prohibited by subsection (a) may be provided to a government described in that
			 subsection if, at least 15 days before providing assistance, the President
			 submits to the appropriate congressional committees—
							(1)a
			 certification that national security interests or humanitarian reasons justify
			 such a waiver; and
							(2)a
			 report describing—
								(A)the type and
			 amount of assistance to be provided pursuant to the waiver;
								(B)the justification
			 for such waiver; and
								(C)the time period
			 for which such waiver will be effective.
								10303.Prohibition
			 on reimbursements for drug crop eradicationsNo foreign assistance may be made available
			 to reimburse persons in foreign countries for the eradication of their illicit
			 drug crops.
					4Terrorism
					AGeneral
			 provisions
						10401.Prohibition
			 on assistance to state sponsors of terrorism
							(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government which the Secretary determines—
								(1)has repeatedly
			 provided support for acts of international terrorism; or
								(2)is controlled by
			 an organization designated as a terrorist organization under section 219 of the
			 Immigration and Nationality Act.
								(b)Expiration of
			 determinationsA determination of the Secretary under subsection
			 (a) shall remain in effect until rescinded.
							(c)Rescission of
			 determinationsA determination of the Secretary under subsection
			 (a) with respect to a government may not be rescinded unless the President
			 submits to the appropriate congressional committees—
								(1)before the
			 proposed rescission would take effect, a report certifying that—
									(A)there has been a
			 fundamental change in the leadership and policies of the government;
									(B)the government is
			 not supporting acts of international terrorism; and
									(C)the government has
			 provided assurances that it will not support acts of international terrorism in
			 the future; or
									(2)at least 45 days
			 before the proposed rescission would take effect, a report justifying the
			 rescission and certifying that—
									(A)the government has
			 not provided any support for international terrorism during the preceding
			 6-month period; and
									(B)the government has
			 provided assurances that it will not support acts of international terrorism in
			 the future.
									(d)PublicationA
			 determination made under subsection (a) or a report submitted under subsection
			 (c) shall be published in the Federal Register and made available on the
			 Internet website of the Department of State.
							(e)ListThe
			 Secretary shall include in the annual report required by section 9302 (relating
			 to congressional budget justification) a list of governments for which
			 determinations under subsection (a) are currently in effect.
							(f)WaiverAssistance
			 prohibited by subsection (a) may be provided to a foreign government described
			 in that subsection if, at least 15 days before providing assistance, the
			 President submits to the appropriate congressional committees—
								(1)a
			 certification that national security interests or humanitarian reasons justify
			 a such a waiver; and
								(2)a
			 report describing—
									(A)the type and
			 amount of assistance to be provided pursuant to the waiver;
									(B)the justification
			 for such waiver; and
									(C)the time period
			 for which such waiver will be effective.
									(g)Resolution of
			 disapproval
								(1)In
			 generalA rescission under subsection (c)(2) or a waiver under
			 subsection (f) of a determination under subsection (a) shall cease to be
			 effective if Congress enacts a joint resolution disapproving the proposed
			 rescission or waiver.
								(2)Joint resolution
			 describedFor the purposes of paragraph (1), the term joint
			 resolution means only a joint resolution introduced not later than 45
			 days after the date of receipt of a report under subsection (c)(2) or not later
			 than 15 days after receipt of a certification under subsection (f), as the case
			 may be, the matter after the resolving clause of which is as follows:
			 That the proposed _____ submitted to Congress on _____ under section
			 10401 of the Global Partnerships Act of 2012 is hereby prohibited.,
			 with the first blank space being filled with rescission or
			 waiver, as appropriate, and the second blank space being filled
			 with the appropriate date.
								(3)Congressional
			 proceduresA joint resolution described in paragraph (2) and
			 introduced within the appropriate period shall be considered in the Senate and
			 the House of Representatives in accordance with paragraphs (3) through (7) of
			 section 8066(c) of the Department of Defense Appropriations Act, 1985 (as
			 contained in Public Law 98–473), except that references in such paragraphs to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 shall be deemed to be references to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate,
			 respectively.
								(h)DefinitionIn
			 this section, the term support for acts of international terrorism
			 includes—
								(1)expressly
			 consenting to, or with knowledge, allowing, tolerating, or disregarding the
			 recurring use of any part of the land, waters, or airspace of the country by a
			 terrorist or terrorist organization—
									(A)to carry out
			 terrorist activities, including training, financing, and recruitment; or
									(B)as a transit
			 point;
									(2)granting sanctuary
			 from prosecution to any individual or group which has committed an act of
			 international terrorism; or
								(3)willfully aiding
			 or abetting—
									(A)the international
			 proliferation of nuclear explosive devices to individuals or groups;
									(B)the acquisition by
			 individuals or groups of unsafeguarded special nuclear material; and
									(C)the efforts of an
			 individual or group to use, develop, produce, stockpile, or otherwise acquire
			 chemical, biological, or radiological weapons.
									10402.Prohibition
			 on assistance to foreign governments supporting state sponsors of
			 terrorism
							(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government which the Secretary determines provides assistance (other than
			 humanitarian assistance) to, or transfers lethal military equipment to, a state
			 sponsor of terrorism.
							(b)ApplicabilityThe
			 prohibition in subsection (a) shall apply only to assistance provided or
			 transfers made after the date on which a government was designated as a state
			 sponsor of terrorism.
							(c)Expiration of
			 determinationsA determination of the Secretary under subsection
			 (a) shall remain in effect until rescinded.
							(d)Rescission of
			 determinationsA determination of the Secretary under subsection
			 (a) with respect to a government may not be rescinded unless the President
			 submits to the appropriate congressional committees a report certifying
			 that—
								(1)the government has
			 not provided assistance or transferred lethal military equipment to a state
			 sponsor of terrorism during the preceding 12-month period;
								(2)there has been a
			 fundamental change in the leadership and policies of the government; and
								(3)the government has
			 provided assurances that it will not provide assistance or transfer lethal
			 military equipment to a state sponsor of terrorism in the future.
								(e)PublicationA
			 determination made under subsection (a) and a report submitted under subsection
			 (d) shall be published in the Federal Register and made available on the
			 Internet website of the Department of State.
							(f)ListThe
			 Secretary shall include in the annual report required by section 9302 (relating
			 to congressional budget justification) a list of governments for which
			 determinations under subsection (a) are currently in effect.
							(g)WaiverAssistance
			 prohibited by subsection (a) may be provided to a government described in that
			 subsection if, at least 15 days before providing assistance, the President
			 submits to the appropriate congressional committees—
								(1)a
			 certification that providing foreign assistance to the government is important
			 to the national interests of the United States; and
								(2)a
			 report describing—
									(A)the type and
			 amount of assistance to be provided pursuant to the waiver;
									(B)the justification
			 for such waiver; and
									(C)the time period
			 for which such waiver will be effective.
									10403.Prohibition
			 on transactions with state sponsors of terrorism
							(a)Prohibited
			 transactions by the united states governmentThe following
			 transactions by the United States Government are prohibited:
								(1)Exporting or
			 otherwise providing (by sale, lease or loan, grant, or other means), directly
			 or indirectly, any munitions item to a country described in subsection (d)
			 under the authority of this Act or any other law (except as provided in
			 subsection (g)). In implementing this paragraph, the President—
									(A)shall suspend
			 delivery to such country of any such item pursuant to any such transaction
			 which has not been completed at the time the Secretary makes the determination
			 described in section 10401(a) with respect to the government of the country;
			 and
									(B)shall terminate
			 any lease or loan to such country of any such item which is in effect at the
			 time the Secretary makes that determination.
									(2)Providing credits, guarantees, or other
			 financial assistance under the authority of this Act or any other law (except
			 as provided in subsection (g)), with respect to the acquisition of any
			 munitions item by a country described in subsection (d). In implementing this
			 paragraph, the President shall suspend expenditures pursuant to any such
			 assistance obligated before the Secretary makes the determination described in
			 section 10401(a) with respect to the government of the country. The President
			 may authorize expenditures otherwise required to be suspended pursuant to the
			 preceding sentence if the President has determined, and reported to Congress,
			 that suspension of those expenditures causes undue financial hardship to a
			 supplier, shipper, or similar person and allowing the expenditure will not
			 result in any munitions item being made available for use by such
			 country.
								(3)Consenting under this Act, or under any
			 other law (except as provided in subsection (g)), to any transfer of any
			 munitions item to a country described in subsection (d). In implementing this
			 paragraph, the President shall withdraw any such consent, which is in effect at
			 the time the Secretary makes the determination described in section 10401(a)
			 with respect to the government of the country, except that this sentence does
			 not apply with respect to any item that has already been transferred to such
			 country.
								(4)Providing any license or other approval
			 under this Act for any export or other transfer (including by means of a
			 technical assistance agreement, manufacturing licensing agreement, or
			 coproduction agreement) of any munitions item to a country described in
			 subsection (d). In implementing this paragraph, the President shall suspend any
			 such license or other approval which is in effect at the time the Secretary
			 makes the determination described in section 10401(a) with respect to the
			 government of the country, except that this sentence does not apply with
			 respect to any item that has already been exported or otherwise transferred to
			 such country.
								(5)Otherwise
			 facilitating the acquisition of any munitions item by a state sponsor of
			 terrorism. This paragraph applies with respect to activities undertaken—
									(A)by any department,
			 agency, or other instrumentality of the United States Government;
									(B)by any officer or
			 employee of the United States Government (including members of the United
			 States Armed Forces); or
									(C)by any other
			 person at the request or on behalf of the United States Government.
									The
			 President may waive the requirements of the second sentence of paragraph (1),
			 the second sentence of paragraph (3), and the second sentence of paragraph (4)
			 to the extent that the President determines, after consultation with Congress,
			 that unusual and compelling circumstances require that the President not take
			 the actions specified in that sentence.(b)Prohibited
			 transactions by united states persons
								(1)In
			 generalA United States person may not take any of the following
			 actions:
									(A)Exporting any
			 munitions item to any country described in subsection (d).
									(B)Selling, leasing,
			 loaning, granting, or otherwise providing any munitions item to any country
			 described in subsection (d).
									(C)Selling, leasing,
			 loaning, granting, or otherwise providing any munitions item to any recipient
			 which is not the government of or a person in a country described in subsection
			 (d) if the United States person has reason to know that the munitions item will
			 be made available to any country described in subsection (d).
									(D)Taking any other
			 action which would facilitate the acquisition, directly or indirectly, of any
			 munitions item by a state sponsor of terrorism, or any person acting on behalf
			 of that government, if the United States person has reason to know that action
			 will facilitate the acquisition of that item by such a government or
			 person.
									(2)Liability for
			 actions of foreign subsidiaries, etcA United States person
			 violates this subsection if a corporation or other person that is controlled in
			 fact by that United States person (as determined under regulations, which the
			 President shall issue), takes an action described in paragraph (1) outside the
			 United States.
								(3)Applicability to
			 actions outside the united statesParagraph (1) applies with
			 respect to actions described in that paragraph which are taken either within or
			 outside the United States by a United States person described in subsection
			 (k)(2)(A) or (B). To the extent provided in regulations issued under subsection
			 (k)(2)(D), paragraph (1) applies with respect to actions described in that
			 paragraph which are taken outside the United States by a person designated as a
			 United States person in those regulations.
								(c)Transfers to
			 governments and persons coveredThis section applies with respect
			 to—
								(1)the acquisition of
			 munitions items by a state sponsor of terrorism; and
								(2)the acquisition of
			 munitions items by any individual, group, or other person within a country
			 described in subsection (d), except to the extent that subparagraph (D) of
			 subsection (b)(1) provides otherwise.
								(d)Countries
			 covered by prohibitionThe prohibitions contained in this section
			 apply with respect to any country that is the subject of a determination under
			 section 10401(a), which has not been waived or rescinded.
							(e)Publication of
			 determinationsEach determination of the Secretary under
			 subsection (d) shall be published in the Federal Register and made available on
			 the Internet website of the Department of State.
							(f)Waiver
								(1)In
			 generalThe President may waive the prohibitions contained in
			 this section with respect to a specific transaction if—
									(A)the President
			 determines that the transaction is essential to the national security interests
			 of the United States; and
									(B)not less than 15
			 days prior to the proposed transaction, the President—
										(i)consults with the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate; and
										(ii)submits to the
			 appropriate congressional committees a report containing—
											(I)the name of any
			 country involved in the proposed transaction, the identity of any recipient of
			 the items to be provided pursuant to the proposed transaction, and the
			 anticipated use of those items;
											(II)a description of
			 the munitions items involved in the proposed transaction (including their
			 market value) and the actual sale price at each step in the transaction (or if
			 the items are transferred by other than sale, the manner in which they will be
			 provided);
											(III)the reasons why
			 the proposed transaction is essential to the national security interests of the
			 United States and the justification for such proposed transaction;
											(IV)the date on which
			 the proposed transaction is expected to occur; and
											(V)the name of each
			 United States Government department, agency, or other entity involved in the
			 proposed transaction, every foreign government involved in the proposed
			 transaction, and every private party with significant participation in the
			 proposed transaction.
											(2)FormTo
			 the extent possible, the information specified in paragraph (1)(B)(ii) shall be
			 provided in unclassified form, with any classified information provided in an
			 addendum to the report.
								(g)Exemption for
			 transactions subject to national security act reporting
			 requirementsThe prohibitions contained in this section do not
			 apply with respect to any transaction subject to reporting requirements under
			 title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.; relating
			 to congressional oversight of intelligence activities).
							(h)Relation to
			 other laws
								(1)In
			 generalWith regard to munitions items controlled pursuant to
			 this Act, the provisions of this section shall apply notwithstanding any other
			 provisions of law, other than section 10603.
								(2)Waiver
			 authorityIf the authority of section 10603(a) is used to permit
			 a transaction under this Act which is otherwise prohibited by this section, the
			 written policy justification required by that section shall include the
			 information specified in subsection (f)(2)(B) of this section.
								(i)Criminal
			 penaltyAny person who willfully violates this section shall be
			 fined for each violation not more than $1,000,000, imprisoned not more than 10
			 years, or both.
							(j)Civil penalties;
			 enforcementIn the
			 enforcement of this section, the President is authorized to exercise the same
			 powers concerning violations and enforcement which are conferred upon
			 departments, agencies, and officials by sections 11(c), 11(e), 11(g), and 12(a)
			 of the Export Administration Act of 1979 (as continued in effect under the
			 International Emergency Economic Powers Act) (subject to the same terms and
			 conditions as are applicable to such powers under that Act), except that
			 section 11(c)(2)(B) of such Act shall not apply, and instead, as prescribed in
			 regulations issued under this section, the Secretary of State may assess civil
			 penalties for violations of this Act and regulations prescribed thereunder and
			 further may commence a civil action to recover such civil penalties, and except
			 further that, notwithstanding section 11(c) of that Act, the civil penalty for
			 each violation of this section may not exceed $500,000.
							(k)DefinitionsAs
			 used in this section—
								(1)the term
			 munitions item means any item enumerated on the United States
			 Munitions list (without regard to whether the item is imported into or exported
			 from the United States);
								(2)the term
			 United States person means—
									(A)any citizen or
			 permanent resident alien of the United States;
									(B)any sole
			 proprietorship, partnership, company, association, or corporation having its
			 principal place of business within the United States or organized under the
			 laws of the United States, any State, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 or any territory or possession of the United States;
									(C)any other person
			 with respect to that person’s actions while in the United States; and
									(D)to the extent
			 provided in regulations issued by the Secretary, any person that is not
			 described in subparagraph (A), (B), or (C) but—
										(i)is a
			 foreign subsidiary or affiliate of a United States person described in
			 subparagraph (B) and is controlled in fact by that United States person (as
			 determined in accordance with those regulations), or
										(ii)is
			 otherwise subject to the jurisdiction of the United States,
										with
			 respect to that person’s actions while outside the United States;(3)the term
			 nuclear explosive device has the meaning given that term in
			 section 830(4) of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C.
			 6305(4)); and
								(4)the term
			 unsafeguarded special nuclear material has the meaning given that
			 term in section 830(8) of the Nuclear Proliferation Prevention Act of 1994 (22
			 U.S.C. 6305 (8)).
								10404.Transactions
			 with countries not fully cooperating with United States counterterrorism
			 efforts
							(a)Prohibited
			 transactionsNo defense article or defense service may be sold or
			 licensed for export under this Act in a fiscal year to a foreign country whose
			 government the Secretary determines and certifies to Congress, by May 15 of the
			 calendar year in which that fiscal year begins, is not cooperating fully with
			 United States counterterrorism efforts.
							(b)WaiverThe
			 President may waive the prohibition in subsection (a) with respect to a
			 specific transaction if the President determines and reports to the appropriate
			 congressional committees that the transaction is important to the national
			 interests of the United States.
							10405.Withholding
			 of United States proportionate share for certain programs of international
			 organizations
							(a)In
			 generalNo contributions by the United States shall be made to
			 any international organization for the United States proportionate share for
			 programs in countries determined to be state sponsors of terrorism in
			 accordance with section 10401(a).
							(b)Proportionate
			 shareThe Secretary shall—
								(1)review, at least
			 annually, the budgets and accounts of all international organizations receiving
			 funds under this Act; and
								(2)report to the
			 appropriate congressional committees the amounts of funds expended by each such
			 organization for the purposes described in subsection (a) and the amount
			 contributed by the United States to each such organization.
								(c)ExceptionsThe
			 limitation in subsection (a) shall not apply to contributions to the
			 International Atomic Energy Agency or the United Nations Children’s Fund
			 (UNICEF).
							BMiddle East
			 provisions
						10411.Conditional
			 contributions to certain international organizations
							(a)In
			 generalNo contributions by
			 the United States shall be made to the United Nations Relief and Works Agency
			 for Palestine Refugees in the Near East.
							(b)ExceptionThe
			 limitation in subsection (a) shall not apply if the Secretary determines and
			 reports to the appropriate congressional committees that the United Nations
			 Relief and Works Agency is taking all possible measures to assure that no part
			 of the United States contribution shall be used to provide assistance to any
			 refugee who is receiving military training as a member of any terrorist group
			 or guerrilla-type organization or who has engaged in any act of
			 terrorism.
							10412.Limitation on
			 assistance to the Palestinian Authority
							(a)LimitationAssistance
			 may be provided under this Act to the Hamas-controlled Palestinian Authority
			 only during a period for which a certification described in subsection (b) is
			 in effect.
							(b)CertificationA
			 certification described in subsection (a) is a certification transmitted by the
			 President to Congress that contains a determination of the President
			 that—
								(1)no ministry,
			 agency, or instrumentality of the Palestinian Authority is effectively
			 controlled by Hamas, unless the Hamas-controlled Palestinian Authority
			 has—
									(A)publicly
			 acknowledged the Jewish state of Israel’s right to exist; and
									(B)committed itself
			 and is adhering to all previous agreements and understandings with the United
			 States Government, with the Government of Israel, and with the international
			 community, including agreements and understandings pursuant to the
			 Performance-Based Roadmap to a Permanent Two-State Solution to the
			 Israeli-Palestinian Conflict (commonly referred to as the
			 Roadmap); and
									(2)the
			 Hamas-controlled Palestinian Authority has made demonstrable progress
			 toward—
									(A)completing the
			 process of purging from its security services individuals with ties to
			 terrorism;
									(B)dismantling all
			 terrorist infrastructure within its jurisdiction, confiscating unauthorized
			 weapons, arresting and bringing terrorists to justice, destroying unauthorized
			 arms factories, thwarting and preempting terrorist attacks, and fully
			 cooperating with Israel’s security services;
									(C)halting all
			 anti-American and anti-Israel incitement in Palestinian Authority-controlled
			 electronic and print media and in schools, mosques, and other institutions it
			 controls, and replacing educational materials, including textbooks, with
			 materials that promote peace, tolerance, and coexistence with Israel;
									(D)ensuring
			 democracy, the rule of law, and an independent judiciary, and adopting other
			 reforms such as ensuring transparent and accountable governance; and
									(E)ensuring the
			 financial transparency and accountability of all government ministries and
			 operations.
									(c)RecertificationsNot
			 later than 90 days after the date on which the President transmits to Congress
			 an initial certification under subsection (b), and every six months
			 thereafter—
								(1)the President
			 shall transmit to Congress a recertification that the conditions described in
			 subsection (b) are continuing to be met; or
								(2)if the President
			 is unable to make such a recertification, the President shall transmit to
			 Congress a report that contains the reasons therefor.
								(d)Congressional
			 notificationAssistance made available under this Act to the
			 Palestinian Authority may not be provided until 15 days after the date on which
			 the President has provided notice thereof to the appropriate congressional
			 committees in accordance with the procedures applicable to reprogramming
			 notifications under section 9401.
							(e)National
			 security waiver
								(1)In
			 generalSubject to paragraph (2), the President may waive
			 subsection (a) with respect to—
									(A)the administrative
			 and personal security costs of the Office of the President of the Palestinian
			 Authority;
									(B)the activities of
			 the President of the Palestinian Authority to fulfill his or her duties as
			 President, including to maintain control of the management and security of
			 border crossings, to foster the Middle East peace process, and to promote
			 democracy and the rule of law; and
									(C)assistance for the
			 judiciary branch of the Palestinian Authority and other entities.
									(2)CertificationThe
			 President may only exercise the waiver authority under paragraph (1)
			 after—
									(A)consulting with,
			 and submitting a written policy justification to, the appropriate congressional
			 committees; and
									(B)certifying to the
			 appropriate congressional committees that—
										(i)it
			 is in the national security interest of the United States to provide assistance
			 otherwise prohibited under subsection (a); and
										(ii)the
			 individual or entity for which assistance is proposed to be provided is not a
			 member of, or effectively controlled by (as the case may be), Hamas or any
			 other foreign terrorist organization.
										(3)ReportNot
			 later than 10 days after exercising the waiver authority under paragraph (1),
			 the President shall submit to the appropriate congressional committees a report
			 describing how the funds provided pursuant to such waiver will be spent and
			 detailing the accounting procedures that are in place to ensure proper
			 oversight and accountability.
								(4)Treatment of
			 certification as notification of program changeFor purposes of
			 this subsection, the certification required under paragraph (2)(B) shall be
			 deemed to be a notification under section 9401 and shall be considered in
			 accordance with the procedures applicable to notifications submitted pursuant
			 to that section.
								(f)DefinitionIn
			 this section, the term Palestinian Authority means the interim
			 Palestinian administrative organization that governs part of the West Bank and
			 all of the Gaza Strip (or any successor Palestinian governing entity),
			 including the Palestinian Legislative Council.
							10413.Limitation on
			 assistance for the West Bank and Gaza
							(a)LimitationAssistance
			 may be provided under this Act to nongovernmental organizations for the West
			 Bank and Gaza only during a period for which a certification described in
			 section 10412(b) is in effect with respect to the Palestinian Authority.
							(b)ExceptionsSubsection
			 (a) shall not apply with respect to the following:
								(1)Assistance to
			 meet basic human needsAssistance to meet food, water, medicine,
			 health, or sanitation needs, or other assistance to meet basic human
			 needs.
								(2)Assistance to
			 promote democracyAssistance to promote democracy, human rights,
			 freedom of the press, non-violence, reconciliation, and peaceful coexistence,
			 provided that such assistance does not directly benefit Hamas or any other
			 foreign terrorist organization.
								(3)Assistance for
			 individual members of the palestinian legislative
			 councilAssistance, other than funding of salaries or salary
			 supplements, to individual members of the Palestinian Legislative Council who
			 the President determines are not members of Hamas or any other foreign
			 terrorist organization, for the purposes of facilitating the attendance of such
			 members in programs for the development of institutions of democratic
			 governance, including enhancing the transparent and accountable operations of
			 such institutions, and providing support for the Middle East peace
			 process.
								(4)Other types of
			 assistanceAny other type of assistance if the President—
									(A)determines that
			 the provision of such assistance is in the national security interest of the
			 United States; and
									(B)not less than 30
			 days prior to the obligation of amounts for the provision of such
			 assistance—
										(i)consults with the
			 appropriate congressional committees regarding the specific programs, projects,
			 and activities to be carried out using such assistance; and
										(ii)submits to the
			 appropriate congressional committees a written memorandum that contains the
			 determination of the President under subparagraph (A).
										(c)Marking
			 requirementAssistance provided under this Act to nongovernmental
			 organizations for the West Bank and Gaza shall be marked as assistance from the
			 American people or the United States Government unless the Secretary of State
			 or, as appropriate, the Administrator of the United States Agency for
			 International Development, determines that such marking will endanger the lives
			 or safety of persons delivering such assistance or would have an adverse effect
			 on the implementation of that assistance.
							(d)Congressional
			 notificationAssistance made available under this Act to
			 nongovernmental organizations for the West Bank and Gaza may not be provided
			 until 15 days after the date on which the President has provided notice thereof
			 to the appropriate congressional committees in accordance with the procedures
			 applicable to reprogramming notifications under section 9401.
							10414.Palestinian
			 statehood
							(a)LimitationNone
			 of the funds made available under this Act may be provided to support a
			 Palestinian state unless the Secretary determines and certifies to the
			 appropriate congressional committees that—
								(1)the governing
			 entity of a new Palestinian state—
									(A)has demonstrated a
			 firm commitment to peaceful co-existence with the State of Israel; and
									(B)is taking
			 appropriate measures to counter terrorism and terrorist financing in the West
			 Bank and Gaza, including the dismantling of terrorist infrastructures, and is
			 cooperating with appropriate Israeli and other appropriate security
			 organizations; and
									(2)the Palestinian
			 Authority (or the governing entity of a new Palestinian state) is working with
			 other countries in the region to vigorously pursue efforts to establish a just,
			 lasting, and comprehensive peace in the Middle East that will enable Israel and
			 an independent Palestinian state to exist within the context of full and normal
			 relationships, which should include—
									(A)termination of all
			 claims or states of belligerency;
									(B)respect for and
			 acknowledgment of the sovereignty, territorial integrity, and political
			 independence of every state in the area through measures including the
			 establishment of demilitarized zones;
									(C)their right to
			 live in peace within secure and recognized boundaries free from threats or acts
			 of force;
									(D)freedom of
			 navigation through international waterways in the area; and
									(E)a framework for
			 achieving a just settlement of the refugee problem.
									(b)Sense of
			 congressIt is the sense of Congress that the governing entity
			 should enact a constitution assuring the rule of law, an independent judiciary,
			 and respect for human rights for its citizens, and should enact other laws and
			 regulations assuring transparent and accountable governance.
							(c)WaiverThe
			 President may waive the limitation on assistance in subsection (a) if the
			 President determines and reports to Congress that it is important to the
			 national security interests of the United States to do so.
							(d)ExemptionThe
			 limitation in subsection (a) shall not apply to assistance intended to help
			 reform the Palestinian Authority and affiliated institutions, or the governing
			 entity, in order to help meet the requirements of subsection (a), consistent
			 with the provisions of section 10418.
							10415.Restrictions
			 concerning the Palestinian Authority
							(a)In
			 generalNone of the funds
			 made available under this Act may be provided to create in any part of
			 Jerusalem a new office of any department or agency of the United States
			 Government for the purpose of conducting official United States Government
			 business with the Palestinian Authority over Gaza and Jericho or any successor
			 Palestinian governing entity provided for in the Israel-PLO Declaration of
			 Principles.
							(b)ExceptionThe
			 restriction in subsection (a) shall not apply to the acquisition of additional
			 space for the existing Consulate General in Jerusalem.
							(c)Meeting
			 locationMeetings between officers and employees of the United
			 States and officials of the Palestinian Authority, or any successor Palestinian
			 governing entity provided for in the Israel-PLO Declaration of Principles, for
			 the purpose of conducting official United States Government business with such
			 authority should continue to take place in locations other than
			 Jerusalem.
							(d)Incidental
			 discussionsConsistent with past practices, officers and
			 employees of the United States Government may continue to meet in Jerusalem on
			 other subjects with Palestinians (including those who now occupy positions in
			 the Palestinian Authority), have social contacts, and have incidental
			 discussions.
							10416.Prohibition
			 on assistance to the Palestinian Broadcasting CorporationNone of the funds made available under this
			 Act may be made available to provide equipment, technical support, consulting
			 services, or any other form of assistance to the Palestinian Broadcasting
			 Corporation.
						10417.Assistance
			 for the West Bank and Gaza
							(a)OversightThe
			 Secretary shall ensure that procedures have been established to assure the
			 Comptroller General of the United States has access to appropriate United
			 States financial information in order to review the uses of United States
			 assistance for the West Bank and Gaza.
							(b)Vetting
								(1)In
			 generalThe Secretary shall take all appropriate steps to ensure
			 that assistance for the West Bank and Gaza is not provided to or through any
			 individual, private or government entity, or educational institution that the
			 Secretary knows or has reason to believe advocates, plans, sponsors, engages
			 in, or has engaged in, terrorist activity nor, with respect to private entities
			 or educational institutions, those that have as a principal officer of the
			 entity’s governing board or governing board of trustees any individual that has
			 been determined to be involved in, or advocating terrorist activity or
			 determined to be a member of a designated foreign terrorist
			 organization.
								(2)ProceduresThe
			 Secretary shall, as appropriate, establish procedures specifying the steps to
			 be taken in carrying out this subsection and shall terminate assistance to any
			 individual, entity, or educational institution which the Secretary has
			 determined to be involved in or advocating terrorist activity.
								(c)ProhibitionNone of the funds made available under this
			 Act for assistance to the West Bank and Gaza may be made available for the
			 purpose of recognizing or otherwise honoring individuals who commit, or have
			 committed acts of terrorism.
							(d)BenchmarksBefore
			 providing assistance to the West Bank and Gaza for a fiscal year, the Secretary
			 shall report to the appropriate congressional committees on the benchmarks that
			 have been established for security assistance for the West Bank and Gaza and
			 the extent of Palestinian compliance with such benchmarks.
							(e)Audits
								(1)In
			 generalThe Administrator shall ensure that Federal or
			 non-Federal audits of all contractors and grantees, and significant
			 subcontractors and sub-grantees, under the West Bank and Gaza Program, are
			 conducted at least on an annual basis to ensure, among other things, compliance
			 with this section.
								(2)Audits,
			 inspections, and other activitiesOf amounts made available in a
			 fiscal year for the Office of Inspector General of the United States Agency for
			 International Development, up to $500,000 may be used for audits, inspections,
			 and other activities in furtherance of the requirements of this subsection, in
			 addition to funds otherwise available for such purposes.
								10418.Limitation on
			 assistance to the Palestinian Authority
							(a)LimitationNone of the funds made available under
			 section 4103 may be provided to the Palestinian Authority.
							(b)WaiverThe
			 prohibition in subsection (a) shall not apply if the President certifies in
			 writing to the Speaker of the House of Representatives, the President pro
			 tempore of the Senate, and the appropriate congressional committees that
			 waiving such prohibition is important to the national security interests of the
			 United States.
							(c)Period of
			 waiverAny waiver issued pursuant to subsection (b) shall be
			 effective for no more than a period of 6 months.
							(d)ReportWhenever the waiver authority pursuant to
			 subsection (b) is exercised, the President shall submit to the appropriate
			 congressional committees a report detailing—
								(1)the justification
			 for the waiver;
								(2)the purposes for
			 which the funds will be spent;
								(3)the accounting
			 procedures in place to ensure that the funds are properly disbursed; and
								(4)the steps the
			 Palestinian Authority has taken to arrest terrorists, confiscate weapons, and
			 dismantle the terrorist infrastructure.
								(e)CertificationIf
			 the waiver authority pursuant to subsection (b) is exercised, the Secretary
			 shall certify and report to the appropriate congressional committees, before
			 providing assistance to the Palestinian Authority, that—
								(1)the Palestinian
			 Authority has established a single treasury account for all Palestinian
			 Authority financing;
								(2)all financing
			 mechanisms flow through such account;
								(3)no parallel
			 financing mechanisms exist outside of such account; and
								(4)there is a single
			 comprehensive civil service roster and payroll.
								(f)Prohibition on
			 assistance to hamas and the palestine liberation organization
								(1)In
			 generalNone of the funds
			 made available under this Act may be provided for—
									(A)salaries of
			 personnel of the Palestinian Authority located in Gaza;
									(B)assistance to
			 Hamas or any entity effectively controlled by Hamas; or
									(C)any power-sharing
			 government of which Hamas is a member, or that results from an agreement with
			 Hamas and over which Hamas exercises undue influence.
									(2)ExceptionNotwithstanding
			 paragraph (1), assistance may be provided to a power-sharing government only if
			 the President certifies and reports to the appropriate congressional committees
			 that such government, including all of its ministers or such equivalent, has
			 publicly accepted and is complying with the principles contained in
			 subparagraphs (A) and (B) of section 10412(b)(1).
								(3)National
			 security waiverThe President may exercise the authority in
			 section 10412(e) with respect to this subsection.
								(4)ReportWhenever the certification pursuant to
			 paragraph (2) is exercised, the Secretary shall submit to the appropriate
			 congressional committees a report not later than 120 days after the date of the
			 certification and every quarter thereafter on—
									(A)whether such
			 government, including all of its ministers or such equivalent are continuing to
			 comply with the principles contained in subparagraph (A) and (B) of section
			 10412(b)(1);
									(B)the amount,
			 purposes and delivery mechanisms for any assistance provided pursuant to the
			 certification; and
									(C)a full accounting
			 of any direct support of such government.
									(5)Limitation on
			 assistance to the PLONone of the funds made available under this
			 Act may be used to provide assistance for the Palestine Liberation
			 Organization.
								10419.Limitation
			 relating to Palestinian status in the United Nations
							(a)LimitationNone
			 of the funds made available under section 4103 may be used to provide
			 assistance for the Palestinian Authority if the Palestinians obtain, after the
			 date of the enactment of this Act, the same standing as member states, enhanced
			 observer status, or full membership as a state in the United Nations or any
			 specialized agency thereof outside an agreement negotiated between Israel and
			 the Palestinians.
							(b)Waiver by
			 SecretaryThe Secretary may waive the limitation in subsection
			 (a) if the Secretary certifies to the appropriate congressional committees that
			 to do so is in the national security interest of the United States and submits
			 to the appropriate congressional committees a report detailing how the waiver
			 and the continuation of assistance would assist in furthering Middle East
			 peace.
							(c)Waivers by
			 President
								(1)In
			 generalThe President may waive the provisions of section 1003 of
			 the Anti-Terrorism Act of 1987 (22 U.S.C. 5202) if the President determines and
			 certifies in writing to the Speaker of the House of Representatives, the
			 President pro tempore of the Senate, and the appropriate congressional
			 committees that the Palestinians have not, after the date of the enactment of
			 this Act, obtained in the United Nations or any specialized agency thereof the
			 same standing as member states, enhanced observer status, or full membership as
			 a state in the United Nations or any specialized agency thereof outside an
			 agreement negotiated between Israel and the Palestinians.
								(2)Additional
			 waiverNot less than 90 days
			 after the President is unable to make the certification pursuant to paragraph
			 (1), the President may waive section 1003 of the Anti-Terrorism Act of 1987 if
			 the President determines and certifies in writing to the Speaker of the House
			 of Representatives, the President pro tempore of the Senate, and the
			 appropriate congressional committees that the Palestinians have entered into
			 direct and meaningful negotiations with Israel relating to Palestinian
			 statehood.
								(3)Expiration of
			 other waiversAny waiver of
			 the provisions of section 1003 of the Anti-Terrorism Act of 1987 under
			 paragraph (1) or under previous provisions of law must expire before a waiver
			 under paragraph (2) may be exercised.
								(4)Effective
			 dateAny waiver of the
			 provisions of section 1003 of the Anti-Terrorism Act of 1987 pursuant to
			 paragraph (1) or (2) shall be effective for not more than a period of 6
			 months.
								5Trade and
			 commerce
					10501.Prohibition
			 on assistance for exporting United States jobs
						(a)Incentives and
			 inducementsNo foreign assistance may be made available to
			 provide any financial incentive to a business enterprise located in the United
			 States for the purpose of inducing such enterprise to relocate outside the
			 United States, if such incentive or inducement is likely to reduce the number
			 of employees of such business enterprise in the United States because United
			 States production is being replaced by such enterprise outside the United
			 States.
						(b)Workers’
			 rightsNo foreign assistance may be made available for any
			 program, project, or activity that contributes to the violation of
			 internationally recognized worker rights (as such term is defined in section
			 507(4) of the Trade Act of 1974 (19 U.S.C. 2467(4))) of workers in a partner
			 country, including any designated zone or area in the country.
						(c)Micro and
			 small-Scale enterpriseThe
			 application of subparagraph (D) or (E) of section 507(4) of the Trade Act of
			 1974 (19 U.S.C. 2467(4)) with respect to a partner country should be
			 commensurate with the level of development of the country and the relevant
			 economic sector of the country, and shall not preclude assistance for the
			 informal sector of the country, micro and small-scale enterprise in the
			 country, and smallholder agriculture in the country.
						10502.Prohibition
			 on assistance to governments that expropriate United States property
						(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government which the Secretary determines has—
							(1)on or after
			 January 1, 1962—
								(A)nationalized or
			 expropriated or seized ownership or control of property owned by any United
			 States citizen or by any corporation, partnership, or association not less than
			 50 percent beneficially owned by United States citizens;
								(B)taken steps to
			 repudiate or nullify existing contracts or agreements with any United States
			 citizen or any corporation, partnership, or association not less than 50
			 percent beneficially owned by United States citizens; or
								(C)imposed or
			 enforced discriminatory taxes or other exactions, or restrictive maintenance or
			 operational conditions, or has taken other actions, which have the effect of
			 nationalizing, expropriating, or otherwise seizing ownership or control of
			 property so owned; and
								(2)failed within a
			 reasonable time to take appropriate steps, which may include arbitration,
			 to—
								(A)discharge its
			 obligations under international law toward such citizen or entity, including
			 speedy compensation for such property in convertible foreign exchange,
			 equivalent to the full value thereof, as required by international law;
			 or
								(B)provide relief
			 from such taxes, exactions, or conditions, as the case may be.
								(b)Reasonable
			 time definedFor the purposes of subsection (a)(2), the
			 term reasonable time means—
							(1)not more than six
			 months after an action described in subsection (a)(1); or
							(2)in the event of a
			 referral to the Foreign Claims Settlement Commission of the United States, not
			 more than twenty days after the report of the Commission is received.
							(c)Expiration of
			 determinationsA determination of the Secretary under subsection
			 (a) shall remain in effect until rescinded.
						(d)Rescission of
			 determinationsA determination of the Secretary under subsection
			 (a) with respect to a foreign government shall not be rescinded unless the
			 President submits to the appropriate congressional committees a report
			 certifying that the government has taken appropriate steps to—
							(1)discharge its
			 obligations under international law toward such citizen or entity; or
							(2)provide relief
			 from the taxes, exactions, or conditions, as the case may be.
							(e)PublicationA
			 determination made under subsection (a) or a report submitted under subsection
			 (d) shall be published in the Federal Register and made available on the
			 Internet website of the Department of State.
						(f)ListThe
			 Secretary shall include in the annual report required by section 9302 (relating
			 to congressional budget justification) a list of foreign governments for which
			 determinations under subsection (a) are currently in effect.
						(g)WaiverAssistance
			 prohibited by subsection (a) may be provided to a foreign government described
			 in that subsection if, at least 15 days before providing assistance, the
			 President submits to the appropriate congressional committees—
							(1)a
			 certification that such a waiver is important to the national interests of the
			 United States; and
							(2)a
			 report describing—
								(A)the type and
			 amount of assistance to be provided pursuant to the waiver;
								(B)the justification
			 for such waiver; and
								(C)the time period
			 for which such waiver will be effective.
								(h)Foreign claims
			 settlement commission
							(1)In
			 generalUpon request of the President (within 70 days after an
			 action referred to in subsection (a)(1)), the Foreign Claims Settlement
			 Commission of the United States (established pursuant to Reorganization Plan
			 No. 1 of 1954, 68 Stat. 1279) is hereby authorized to evaluate expropriated
			 property, determining the full value of any property nationalized,
			 expropriated, or seized, or subject to discriminatory or other actions as
			 aforesaid, for purposes of this section and to render an advisory report to the
			 President within 90 days after such request.
							(2)Form of
			 reportUnless authorized by the President, the Commission shall
			 not publish its advisory report except to the citizen or entity owning such
			 property.
							(3)Authorization of
			 appropriationsThere is authorized to be appropriated such
			 amounts, to remain available until expended, as may be necessary from time to
			 time to enable the Commission to carry out expeditiously its functions under
			 this subsection.
							(i)Federal act of
			 state doctrine
							(1)In
			 generalNotwithstanding any other provision of law, no court in
			 the United States shall decline on the ground of the Federal act of state
			 doctrine to make a determination on the merits giving effect to the principles
			 of international law in a case in which claim of title or other right to
			 property is asserted by any party, including a foreign state (or a party
			 claiming through such state), based upon (or traced through) a confiscation or
			 other taking after January 1, 1959, by an act of that state in violation of the
			 principles of international law, including the principles of compensation and
			 the other standards set out in this section.
							(2)ExceptionsThis
			 subsection shall not be applicable—
								(A)in any case in
			 which an act of a foreign state is not contrary to international law or with
			 respect to a claim of title or other right to property acquired pursuant to an
			 irrevocable letter of credit of not more than 180 days duration issued in good
			 faith prior to the time of the confiscation or other taking; or
								(B)in any case with
			 respect to which the President determines that application of the act of state
			 doctrine is required in that particular case by the foreign policy interests of
			 the United States and a suggestion to this effect is filed on the President’s
			 behalf in that case with the court.
								10503.Prohibition
			 on assistance for compensation relating to expropriated or nationalized
			 property
						(a)ProhibitionNo foreign assistance may be provided to
			 compensate owners for expropriated or nationalized property and, upon finding
			 by the President that such assistance has been used by a government for such
			 purpose, no further assistance under this Act may be provided to the government
			 until appropriate reimbursement is made to the United States.
						(b)ExceptionThe
			 prohibition in subsection (a) shall not apply to monetary assistance made
			 available for use by a foreign government to compensate nationals of that
			 country in accordance with a land reform program if the President determines
			 that monetary assistance for such land reform program will further the national
			 interests of the United States.
						10504.Prohibition
			 on assistance to governments that refuse extradition requests
						(a)In
			 generalNo assistance under this Act (other than assistance under
			 title V) may be provided to the central government of a country which has
			 notified the Department of State of its refusal to extradite to the United
			 States any individual indicted for a criminal offense for which the maximum
			 penalty is life imprisonment without the possibility of parole or for killing a
			 law enforcement officer, as specified in a United States extradition
			 request.
						(b)ApplicabilityThe
			 prohibition in subsection (a) shall only apply to the central government of a
			 country—
							(1)with which the
			 United States maintains diplomatic relations; and
							(2)which is violating
			 the terms and conditions of its extradition treaty with the United
			 States.
							(c)WaiverThe
			 Secretary may waive the prohibition in subsection (a) on a case-by-case basis
			 if the Secretary certifies and reports to the appropriate congressional
			 committees pursuant to section 9401 that such waiver is important to the
			 national interests of the United States.
						10505.Prohibition
			 on taxation of foreign assistance
						(a)In
			 generalNo foreign assistance may be provided to a foreign
			 government under a bilateral agreement entered into after the date of the
			 enactment of this Act governing the terms and conditions under which such
			 assistance is to be provided unless such agreement includes a provision stating
			 that United States foreign assistance shall be exempt from taxation or
			 reimbursed by the foreign government.
						(b)Reimbursement of
			 foreign taxesIn each fiscal year, the Secretary shall reduce the
			 amount of foreign assistance made available under this Act to a government by
			 an amount equivalent to the total taxes assessed on United States foreign
			 assistance, either directly or through grantees, contractors and
			 subcontractors, by such government in the previous fiscal year, until such
			 taxes have been reimbursed to the United States.
						(c)TransparencyThe
			 Secretary shall include in each report on allocations of assistance under
			 section 9303 the amount of unreimbursed taxes assessed by each government to
			 which the United States Government intends to provide funds.
						(d)DefinitionIn
			 this section, the terms taxes and taxation refer to
			 value-added taxes and customs duties imposed on commodities financed with
			 United States foreign assistance, and do not include foreign taxes of a de
			 minimis nature.
						10506.Reimbursement
			 of parking fines and real property taxes owed by governments
						(a)In
			 generalIn each fiscal year, the Secretary shall reduce the
			 amounts made available to a foreign government under this Act by an amount
			 equivalent to 110 percent of the total amount of the unpaid parking fines and
			 unpaid property taxes owed by such government, until such parking fines and
			 property taxes are fully paid.
						(b)Additional
			 amountsAmounts reduced under subsection (a) shall be in addition
			 to amounts withheld under any other provision of law.
						(c)WaiverThe
			 Secretary may waive the requirements of subsection (a) with respect to a
			 government if the Secretary determines that it is in the national interests of
			 the United States to do so.
						(d)ReportsThe
			 Secretary shall—
							(1)include in the
			 annual report required by section 9302 a list of governments for which waivers
			 under subsection (c) have been issued; and
							(2)include in each
			 report on allocations of assistance under section 9303 the amount of unpaid
			 parking fines and unpaid property taxes owed by each foreign government to
			 which the United States Government intends to provide assistance.
							(e)DefinitionsIn
			 this section—
							(1)the term
			 unpaid parking fines means fully adjudicated parking fines,
			 including penalties—
								(A)which are incurred
			 after April 1, 1997;
								(B)which are owed to
			 the District of Columbia or New York, New York;
								(C)for which the
			 person to whom the vehicle is registered—
									(i)has
			 not responded to the parking violation summons; or
									(ii)has
			 not followed the appropriate adjudication procedure to challenge the summons;
			 and
									(D)for which the
			 period of time for payment of or challenge to the summons has lapsed;
			 and
								(2)the term
			 unpaid property taxes means the amount of unpaid taxes and
			 interest determined to be owed by a foreign country on real property in the
			 District of Columbia or New York, New York, in a court order or judgment
			 entered against such country by a court of the United States or any State or
			 subdivision thereof.
							10507.Limitation on
			 assistance to countries in defaultNo assistance made available under this Act
			 may be made available for new loans to the government of any country which is
			 in default, during a period in excess of six calendar months, in payment to the
			 United States of principal or interest on any loan made to such country under
			 this Act, unless—
						(1)such country meets
			 its obligations under the existing loan; or
						(2)the Secretary
			 determines that new loans to such government are in the national interest and
			 notifies the appropriate congressional committees of such determination.
						10508.Prohibition
			 on promotion of tobaccoNo
			 foreign assistance may be made available to promote the sale or export of
			 tobacco or tobacco products, or to seek the reduction or removal by any foreign
			 country of restrictions on the marketing of tobacco or tobacco products, except
			 to ensure that restrictions are applied equally to all tobacco or tobacco
			 products of the same type.
					10509.Prohibition
			 on assistance for official giftsNo assistance made available under this Act
			 may be used to pay for a gift to an official of a foreign government.
					BPolicy
			 Authorities
				10601.Contingencies
					(a)In
			 generalNotwithstanding any other provision of law, the President
			 is authorized to use funds made available to carry out any provision of this
			 Act in order to provide, for any unanticipated contingencies, assistance
			 authorized by title I, II or III in accordance with the provisions applicable
			 to the furnishing of such assistance.
					(b)LimitationThe
			 authority of subsection (a) may not be used to authorize the use of more than
			 $50,000,000 during any fiscal year.
					(c)Report
			 requiredThe President shall report in advance to the extent
			 practicable to the appropriate congressional committees each time the President
			 intends to exercise the authority of subsection (a).
					10602.Transfer
			 between accounts
					(a)In
			 generalWhenever the President determines it to be necessary for
			 the purposes of this Act, not to exceed 10 percent of the funds made available
			 for any provision of this Act may be transferred to, and consolidated with, the
			 funds made available for any other provision of this Act, and may be used for
			 any of the purposes for which such funds may be used, except that the total in
			 the provision for the benefit of which the transfer is made shall not be
			 increased by more than 20 percent of the amount of funds made available for
			 such provision.
					(b)ExceptionThe
			 authority of subsection (a) shall not be used to transfer funds made available
			 for the purposes of titles I, II, or III and consolidate them with funds made
			 available for the purposes of titles IV or V of this Act.
					(c)Report
			 requiredThe President shall report in advance to the extent
			 practicable to the appropriate congressional committees each time the President
			 intends to exercise the authority of subsection (a).
					10603.Special
			 waiver authority
					(a)AuthorityThe
			 President may authorize the taking of any action (or the refraining from the
			 taking of any action) under this Act or any other Act relating to foreign
			 assistance, notwithstanding any provision of law, if the President
			 determines—
						(1)in cases relating
			 to the transfer of defense articles or defense services, that to do so is
			 essential to the national interests of the United States; and
						(2)in any other
			 cases, that to do so is important to the national interests of the United
			 States.
						(b)Consultation
			 with congressBefore exercising the authority of subsection (a),
			 the President shall consult with, and shall provide a written policy
			 justification to, the appropriate congressional committees.
					(c)Notification to
			 congressA determination under subsection (a) shall not be
			 effective until the President submits written notification of that
			 determination to the appropriate congressional committees.
					(d)Annual
			 ceilings
						(1)In
			 generalThe authority of this section may not be used in any
			 fiscal year to authorize—
							(A)more than
			 $1,000,000,000 in sales or leases to be made under subtitle C of title
			 IV;
							(B)the use of more
			 than $500,000,000 of funds made available for use under any other provision of
			 this Act; and
							(C)the use of more
			 than $100,000,000 of foreign currencies accruing under this Act or any other
			 law.
							(2)Arms
			 salesIf the authority of this section is used both to authorize
			 a sale or lease under subtitle C of title IV and to authorize funds to be used
			 under this Act with respect to the financing of that sale or lease, then the
			 use of the funds shall be counted against the limitation in paragraph (1)(B)
			 and the portion, if any, of the sale or lease which is not so financed shall be
			 counted against the limitation in paragraph (1)(A).
						(3)LeasesFor
			 purposes of paragraph (1)(A), the replacement cost, less any depreciation in
			 the value, of the defense articles authorized to be leased shall be counted
			 against the limitation in that paragraph.
						(4)Country
			 limitsThe following
			 limitations shall apply with respect to any one country in any fiscal
			 year:
							(A)Not more than
			 $100,000,000 of the $500,000,000 limitation provided in paragraph (1)(B) may be
			 allocated to the country unless the country is a victim of active
			 aggression.
							(B)Not more than
			 $750,000,000 of the aggregate limitation of $1,500,000,000 provided in
			 paragraphs (1)(A) and (1)(B) may be allocated to the country.
							XIOrganization,
			 Management, and Human Resources
			11001.DefinitionsIn this title:
				(1)CommodityThe
			 term commodity includes any material, article, supply, goods, or
			 equipment used for the purposes of providing non-military assistance.
				(2)Commodity
			 restrictionsThe term commodity restrictions means
			 statutory and regulatory requirements that apply to the procurement or
			 transportation of commodities financed under this Act, including—
					(A)sections 11501 and
			 11503;
					(B)section 901(b)(1)
			 of the Merchant Marine Act of 1936;
					(C)section 5 of the
			 International Air Transportation Fair Competitive Practice Act of 1974;
					(D)section 644 of the
			 Small Business Act;
					(E)section 2711 of
			 the Competition in Contracting Act of 1984; and
					(F)the Federal Property and Administrative
			 Services Act of 1949.
					(3)Country of
			 assignmentThe term country of assignment means the
			 foreign country in which an individual serves an accredited representative of
			 the United States Government.
				(4)Defense article
			 and related termsThe terms
			 defense article, defense service, defense
			 information, excess defense article, major defense
			 equipment, and significant military equipment have the
			 meanings given such terms in section 4411.
				(5)Federal
			 employeeThe term Federal employee or
			 employee has the meaning given the term employee in
			 section 2105(a) of title 5, United States Code.
				(6)Federal
			 officerThe term Federal officer or
			 officer has the meaning given the term officer in
			 section 2104 of title 5, United States Code.
				(7)Federal
			 personnelThe term Federal personnel or
			 personnel includes Federal employees, Federal officers, personal
			 services contractors, locally employed staff, foreign national employees of the
			 Foreign Service (as defined in section 103(6) of the Foreign Service Act of
			 1980), and any other individual employed by a Federal department or agency, as
			 defined under regulations prescribed by the President.
				(8)Foreign service
			 officerThe term Foreign Service Officer means a
			 member of the Foreign Service as defined in section 103 of the Foreign Service
			 Act of 1980.
				(9)FunctionThe
			 term function includes any duty, obligation, power, authority,
			 responsibility, right, privilege, discretion, or activity.
				(10)Gender
			 analysis, equality, and integrationThe terms gender
			 analysis, gender equality, and gender
			 integration have the meanings given such terms in section 1708.
				(11)Local
			 entity
					(A)In
			 generalThe term local entity means an individual,
			 corporation, nonprofit organization, or another body of persons that—
						(i)is
			 located in a partner country;
						(ii)is
			 organized under the laws of the partner country;
						(iii)has as its
			 principal place of business or operations the partner country; and
						(iv)is
			 owned or controlled by citizens of the partner country.
						(B)Owned or
			 controlledIn subparagraph (iv), the term owned or
			 controlled means—
						(i)in
			 the case of a corporation, the holding of at least 50 percent (by vote or
			 value) of the capital structure of the corporation; or
						(ii)in
			 the case of any other kind of legal entity, the holding of interests
			 representing at least 50 percent of the capital structure of the entity.
						(12)ServiceThe term service includes any
			 service, repair, training, technical assistance, advice, or information used
			 for purposes of this Act.
				AOrganization
				1Exercise and
			 coordination of functions
					11101.Delegations;
			 regulations
						(a)Delegations by
			 the presidentThe President may exercise any functions conferred
			 upon the President by this Act through such Federal agency or Federal officer
			 as the President shall direct.
						(b)Issue
			 regulations and delegations by agency headsThe head of any such
			 agency or any such officer exercising functions under this Act—
							(1)may from time to
			 time promulgate such rules and regulations as may be necessary to carry out
			 such functions; and
							(2)may delegate
			 authority, including the delegation to any other agency, upon obtaining the
			 concurrence of the head of that agency, to perform any such functions,
			 including, if the delegating official shall so specify, the authority
			 successively to redelegate any such functions.
							11102.Role of the
			 Secretary of State
						(a)In
			 generalUnder the direction of the President, the Secretary shall
			 be responsible for the continuous supervision, overall coordination, and
			 general direction of United States foreign assistance, and for ensuring that
			 the foreign policy of the United States is best served thereby.
						(b)Military
			 assistanceThe responsibility conferred upon the Secretary in
			 subsection (a) includes—
							(1)all forms of
			 military assistance; and
							(2)determinations of
			 whether to offer or deliver any form of military assistance and the scope,
			 types, amounts, and conditions of such assistance.
							11103.Role of the
			 Chief of Mission
						(a)In
			 generalThe Chief of Mission shall be responsible for the
			 continuous supervision, overall coordination, and general direction of all
			 activities, resources, and programs of the United States Government as they are
			 carried out in the country of assignment.
						(b)ExceptionsThe
			 responsibility conferred upon the Chief of Mission in subsection (a) shall not
			 include authority over—
							(1)Federal personnel
			 under the command of a United States area military commander; or
							(2)Federal personnel
			 specifically exempted by law or designated by the President.
							11104.Role of the
			 Secretary of Defense
						(a)Primary
			 responsibilitiesWith respect to security assistance, the
			 Secretary of Defense shall have primary responsibility for—
							(1)the determination
			 of military end-item requirements;
							(2)the procurement of
			 military equipment in a manner that permits its integration with service
			 programs;
							(3)the monitoring of
			 military end-item use by the partner countries;
							(4)the supervision of
			 the training of foreign military and related civilian personnel;
							(5)the movement and
			 delivery of military end-items;
							(6)the designation of
			 defense articles as excess to United States requirements; and
							(7)the performance of
			 any other related functions within the Department of Defense.
							(b)Regarding
			 military equipmentThe establishment of priorities in the
			 procurement, delivery, and allocation of military equipment shall be determined
			 by the Secretary of Defense.
						11105.Office for
			 Global Women’s Issues
						(a)EstablishmentThere
			 is established an Office for Global Women’s Issues (in this section referred to
			 as the Office) in the Office of the Secretary of State in the
			 Department of State. The Office shall be headed by the Ambassador-at-Large (in
			 this section referred to as the Ambassador), who shall report
			 directly to the Secretary of State.
						(b)PurposeThe
			 Office shall coordinate efforts of the United States Government regarding
			 gender integration and women’s empowerment in United States foreign
			 policy.
						(c)Duties
							(1)In
			 generalThe Ambassador shall—
								(A)coordinate and
			 advise on activities, policies, programs, and funding relating to gender
			 integration and women’s empowerment internationally for all bureaus and offices
			 of the Department of State and in the international programs of other Federal
			 agencies;
								(B)design, support,
			 and as appropriate, implement, limited projects regarding women’s empowerment
			 internationally;
								(C)actively promote
			 and advance the full integration of gender analysis into the programs,
			 structures, processes, and capacities of all bureaus and offices of the
			 Department of State and in the international programs of other Federal
			 agencies; and
								(D)direct, as
			 appropriate, United States Government resources to respond to needs for gender
			 integration and women’s empowerment in United States Government foreign
			 policies and international programs.
								(2)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador is authorized to represent the United States
			 in matters relevant to the status of women internationally.
							(d)ReportingThe
			 heads of all bureaus and independent offices of the Department of State, the
			 United States Agency for International Development, and the Millennium
			 Challenge Corporation shall, as appropriate, evaluate and monitor all women’s
			 empowerment programs administered by such bureaus and offices and annually
			 submit to the Ambassador a report on such programs and on policies and
			 practices to integrate gender.
						11106.Bureau for
			 Energy Resources
						(a)In
			 generalSection 931(a) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17371(a)) is amended—
							(1)in the subsection
			 heading, by striking Coordinator for and inserting
			 Coordination
			 of; and
							(2)in paragraph
			 (2)—
								(A)in the paragraph
			 heading, by striking coordinator for and inserting
			 coordination
			 of; and
								(B)by striking
			 There is established within the Office of the Secretary of State a
			 Coordinator for International Energy Affairs, and inserting in lieu
			 thereof the following: There is established within the Department of
			 State a Bureau for Energy Resources, to be headed by an Assistant
			 Secretary,.
								(b)Transfer
			 authorityThe Secretary of State may transfer any authority,
			 duty, or function assigned to the Coordinator for International Energy Affairs
			 or to the Office of International Energy Affairs to the Assistant Secretary for
			 Energy Resources or to the Bureau for Energy Resources (as the case may
			 be).
						(c)Conforming
			 amendments(1)Section 1(c)(1) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by this Act, is
			 further amended by striking 25 and inserting
			 26.
							(2)Section 5315 of title 5, United
			 States Code, as amended by this Act, is further amended in the item relating to
			 Assistant Secretaries of State, by striking (25) and inserting
			 (26).
							11107.Bureau of
			 Oceans, Environment and Science
						(a)Department of
			 State Appropriations Authorization Act of 1973Section 9 of the
			 Department of State Appropriations Authorization Act of 1973 (22 U.S.C. 2655a)
			 is amended—
							(1)in the section heading, by striking
			 oceans and
			 International Environmental and Scientific Affairs and
			 inserting oceans,
			 Environment and Science ; and
							(2)by striking Oceans and International
			 Environmental and Scientific Affairs each place it appears and
			 inserting Oceans, Environment and Science.
							(b)Clean Air
			 ActSection 617(a) of the Clean Air Act (42 U.S.C. 7671p(a)) is
			 amended by striking Oceans and International Environmental and
			 Scientific Affairs and inserting Oceans, Environment and
			 Science.
						2United States
			 Agency for International Development
					11201.United States
			 Agency for International Development
						(a)EstablishmentThe
			 United States Agency for International Development shall be an agency of the
			 United States whose programs shall be under the continuous supervision, overall
			 coordination, and general direction of the Secretary of State.
						(b)MandateThe mandate of the United States Agency for
			 International Development shall be to reduce global poverty and alleviate human
			 suffering.
						(c)Statutory
			 officers
							(1)AdministratorThe United States Agency for International
			 Development shall be headed by an Administrator, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
							(2)Deputy
			 administratorsThe President
			 may appoint, by and with the advice and consent of the Senate, up to 2 Deputy
			 Administrators of the United States Agency for International Development, who
			 shall be compensated at the rate provided for at level III of the Executive
			 Schedule under section 5314 of title 5, United States Code.
							(3)Assistant
			 administratorsThe President
			 may appoint, by and with the advice and consent of the Senate, up to 13
			 Assistant Administrators of the United States Agency for International
			 Development, who shall be compensated at the rate provided for at level IV of
			 the Executive Schedule under section 5315 of title 5, United States Code. Among
			 these shall be—
								(A)an Assistant
			 Administrator for Policy, Planning, and Learning;
								(B)an Assistant
			 Administrator for Food Security;
								(C)an Assistant
			 Administrator for Democratic and Civic Development; and
								(D)an Assistant
			 Administrator for Economic Growth, Environment, and Energy.
								(4)Nominations of
			 assistant administratorsWhenever the President submits to the
			 Senate a nomination of an individual for appointment to a position in the
			 United States Agency for International Development pursuant to paragraph (3),
			 the President shall designate the regional or functional bureau or bureaus of
			 the Agency with respect to which the individual shall have
			 responsibility.
							(d)Conforming
			 amendmentsTitle 5, United States Code, is amended as
			 follows:
							(1)In section 5315,
			 in the item relating to Assistant Administrators, Agency for International
			 Development—
								(A)by inserting
			 United States before Agency; and
								(B)by striking
			 (6) and inserting (13).
								(2)In section
			 7103(a)(2)(B)(iv), by inserting United States before
			 Agency for International Development.
							11202.Role of the
			 Administrator
						(a)In
			 generalThe Administrator
			 shall have the responsibility for carrying out the mandate of the United States
			 Agency for International Development and for coordinating all United States
			 development-related activities.
						(b)Chief
			 development advisorThe Administrator shall be the chief
			 development advisor to the Secretary of State.
						(c)National
			 security council participationThe President should invite the
			 Administrator to participate in all appropriate meetings of the National
			 Security Council.
						(d)United nations
			 development agenciesThe Administrator should be responsible for
			 the coordination and direction of United States policy regarding, and
			 contributions to, all development-related agencies of the United Nations, in
			 consultation with the Assistant Secretary of State for International
			 Organization Affairs.
						(e)Multilateral
			 development banksThe President should appoint the Administrator
			 to be the Alternate United States Governor of the Asian Development Bank, the
			 African Development Bank, and the Inter-American Development Bank.
						11203.Overseas
			 missions
						(a)Authority To
			 maintain overseas missions
							(1)In
			 generalThe Administrator may maintain special missions or staffs
			 outside the United States in such countries and for such periods of time as may
			 be necessary to carry out the purposes of this Act.
							(2)Other
			 locationsTo the degree
			 permitted by security and financial considerations, the Secretary should give
			 favorable consideration to requests by the Administrator that the Secretary
			 exercise authority under section 606(a)(2)(B) of the Secure Embassy
			 Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(2)(B)) to
			 waive certain requirements of that Act in order to permit the United States
			 Agency for International Development to maintain such missions or staffs at
			 locations separate from the United States embassy.
							(b)AppointmentThe
			 Administrator may appoint a head, who shall be known as the Mission Director,
			 of each office or staff maintained under subsection (a).
						(c)Compensation and
			 allowancesEach Mission Director may receive such compensation
			 and allowances as are authorized by the Foreign Service Act of 1980, not to
			 exceed those authorized for a chief of mission (as defined in section 102(a)(3)
			 of that Act), as the Administrator deems appropriate.
						(d)Role of mission
			 directorThe Mission Director’s responsibilities shall
			 include—
							(1)serving as the
			 primary development and humanitarian advisor to the Chief of Mission;
							(2)coordinating
			 preparation of the Country Development Cooperation Strategy; and
							(3)supervising and
			 directing United States development cooperation with, and United States
			 humanitarian operations in, such country.
							(e)Relationship to
			 foreign assistance coordinatorThe responsibilities assigned to
			 the Mission Director under subsection (d) shall not preclude the Secretary of
			 State from appointing an individual to oversee and coordinate the full range of
			 economic and security assistance programs in a country.
						11204.Chairman of
			 OECD Development Assistance Committee
						(a)AppointmentThe
			 President may—
							(1)appoint any United
			 States citizen who is not a Federal employee, or
							(2)assign any United
			 States citizen who is a Federal employee,
							to serve as Chairman of the
			 Development Assistance Committee (DAC) or any successor committee thereto of
			 the Organization for Economic Cooperation and Development, upon election
			 thereto by members of said Committee.(b)Compensation and
			 allowances
							(1)In
			 generalAn individual appointed or assigned under subsection (a)
			 may receive such compensation and allowances as are authorized by the Foreign
			 Service Act of 1980, not to exceed those authorized for a chief of mission (as
			 defined in section 102(a)(3) of that Act), as the President deems
			 appropriate.
							(2)Additional
			 provisionsSuch individual (if appointed under subsection (a)(1))
			 shall be deemed to be a Federal employee for purposes of chapters 81, 83, 84,
			 87, and 89 of title 5, United States Code. Such individual may also, in the
			 President’s discretion, receive any other benefits and perquisites then
			 available under this Act to a Chief of Mission under section 11103.
							11205.Responsibilities
			 of the Inspector General of the United States Agency for International
			 DevelopmentSection 8A of the
			 Inspector General Act of 1978 (5 U.S.C. App. 3) is amended—
						(1)by redesignating
			 subsections (b) through (f) as subsections (c) through (g), respectively;
			 and
						(2)inserting after subsection (a) the
			 following:
							
								(b)In addition to the
				other duties and responsibilities specified in this Act, the Inspector General
				of the United States Agency for International Development shall supervise,
				direct, and control all audit and investigative activities relating to programs
				and operations within the African Development Foundation, the Inter-American
				Foundation, the Millennium Challenge Corporation, the Office of the U.S. Global
				AIDS Coordinator of the Department of State, and the United States Trade and
				Development
				Agency.
								.
						BManagement and
			 program administration 
				1Operating expenses
			 and administrative authorities 
					11301.Operating
			 expenses of the United States Agency for International Development
						(a)Operating
			 expensesThe Administrator is
			 authorized to use up to 10 percent of the total amount of funds managed by the
			 United States Agency for International Development in a fiscal year for
			 operating expenses of the United States Agency for International
			 Development.
						(b)Capital
			 investment fundIn addition
			 to funds made available under subsection (a), the Administrator is authorized
			 to use up to 1 percent of the total amount of funds managed by the United
			 States Agency for International Development in a fiscal year for overseas
			 construction and related costs, and for the procurement and enhancement of
			 information technology and related capital investments. Amounts made available
			 under this subsection are authorized to remain available until expended.
						(c)Management of
			 fundsThe annual
			 congressional budget justification prepared pursuant to section 9302 of this
			 Act shall contain an estimate of the total funds managed by the United States
			 Agency for International Development, disaggregated by account, and a detailed
			 operating expenses budget.
						(d)Status of
			 obligationsThe Administrator shall keep the appropriate
			 congressional committees currently informed of the status of obligations of
			 amounts made available under this section.
						(e)DefinitionsIn
			 this section:
							(1)Operating
			 expensesThe term operating expenses means a use of
			 funds that is authorized under section 11302.
							(2)Funds managed by
			 AgencyThe term funds managed by the United States Agency
			 for International Development means all funds over which the
			 Administrator has obligation authority, including—
								(A)appropriations to
			 carry out this Act;
								(B)allocations or
			 transfers from any other Federal agency, or from other appropriations, for
			 functions directly related to the purposes of this Act; and
								(C)proceeds from the
			 disposal of property acquired under the authority of section 11302 (or
			 predecessor provisions of law).
								11302.Authorized
			 uses of funds
						(a)Authorized
			 usesFor purposes of section 11301(a), the following costs shall
			 be considered operating expenses of the United States Agency for International
			 Development and shall be included within the percentage limitation contained in
			 such section:
							(1)All compensation,
			 training and benefits for Agency personnel, including personal services
			 contractors, during the time such personnel have Washington D.C. or other
			 places in the United States as their official duty station.
							(2)Travel and
			 transportation of Agency personnel described in paragraph (1) and their
			 dependents and possessions.
							(3)Acquisition, rent,
			 operation and maintenance in the United States of motor vehicles, aircraft, and
			 vessels.
							(4)Acquisition, rent,
			 operation and maintenance in the United States of land and facilities.
							(5)Furniture and
			 equipment located in the United States, including operation and
			 maintenance.
							(6)Utilities,
			 insurance, communications, printing and reproduction, and miscellaneous
			 services and charges in the United States.
							(7)Subscriptions,
			 supplies and materials for use in the United States.
							(8)Attendance at
			 meetings and conferences of Agency personnel described in paragraph (1).
							(9)Commissions,
			 councils, boards and similar groups authorized by law primarily located in the
			 United States.
							(10)Security
			 equipment and services in the United States.
							(11)Institutional,
			 administrative service, and any other contract, including profit and overhead,
			 for work to be performed primarily in the United States.
							(12)Representation
			 and entertainment expenses in the United States.
							(b)Compliance with
			 federal lawAll new facilities constructed under the authorities
			 of this section, whether inside or outside the United States, shall comply with
			 all relevant Federal codes and standards requiring access for persons with
			 disabilities.
						11303.Operating
			 expenses of the Office of the Inspector General
						(a)In
			 generalThe President is authorized to pay for the necessary
			 operating expenses of the Office of the Inspector General of the United States
			 Agency for International Development to the extent and in the amounts
			 authorized and appropriated for such purposes in any fiscal year.
						(b)Additional
			 amountsThere are authorized to be appropriated to the President
			 such amounts as may be necessary for increases in compensation, retirement, and
			 other personnel benefits authorized by law, and for other nondiscretionary
			 costs of the Office.
						11304.Administrative
			 authorities of the Department of Defense
						(a)In
			 generalFunds allocated to
			 the Department of Defense for the purpose of providing assistance under this
			 Act shall be available for the following:
							(1)Administrative,
			 extraordinary (not to exceed $300,000 in any fiscal year), and operating
			 expenses incurred in furnishing assistance under this Act administered through
			 the Department of Defense, including the purchase of passenger motor vehicles
			 for replacement only for use outside of the United States.
							(2)Reimbursement of
			 actual expenses of military officers detailed or assigned as tour directors in
			 connection with orientation visits of foreign military and related civilian
			 personnel, in accordance with the provisions of section 5702 of title 5, United
			 States Code, applicable to Federal employees.
							(3)Maintenance,
			 repair, alteration, and furnishing of United States-owned facilities in the
			 District of Columbia or elsewhere for the training of foreign military and
			 related civilian personnel without regard to the provisions of section 6303 of
			 title 41, United States Code, or other provision of law requiring a specific
			 authorization or specific appropriation for such public contracts.
							(b)Military
			 officerThe term military officer means a
			 commissioned, warrant, or non-commissioned officer of the United States Armed
			 Forces.
						11305.Working
			 Capital Fund
						(a)EstablishmentThe
			 Administrator is authorized to establish a Working Capital Fund (in this
			 section referred to as the Fund).
						(b)PurposeAmounts deposited during any fiscal year in
			 the Fund shall be available without fiscal year limitation and used, in
			 addition to other funds available for such purposes, for administrative costs
			 resulting from Agency implementation and procurement reform efforts, the
			 administration of this Fund, and administrative contingencies designated by the
			 Administrator.
						(c)Deposits into
			 the fundThere may be deposited in any fiscal year in the Fund up
			 to 1 percent of the total value of obligations entered into by the Agency from
			 appropriations available to the Agency and any appropriation made available for
			 the purpose of providing capital. Receipts from the disposal of, or payments
			 for the loss or damage to, property held in the Fund, rebates, reimbursements,
			 refunds and other credits applicable to the operation of the Fund may be
			 deposited into the Fund.
						(d)RefundsAt
			 the close of each fiscal year the Administrator shall transfer out of the Fund
			 and into the Emergency Humanitarian Response Fund established under section
			 1905 of this Act amounts in excess of $100,000,000 and any other amounts that
			 the Administrator determines to be in excess of the needs of the Fund.
						11306.Suspension
			 and debarment
						(a)Eligibility To
			 receive fundsThe President shall issue and enforce regulations
			 determining the eligibility of any person to receive funds made available under
			 this Act.
						(b)SuspensionThe
			 regulations described in subsection (a) shall provide for the suspension of
			 eligibility of a person for a temporary period pending the completion of an
			 investigation and any resulting judicial or debarment proceedings, upon cause
			 for belief that such person or an affiliate thereof probably has undertaken
			 conduct which constitutes a cause for debarment.
						(c)DebarmentA
			 person may be debarred from further receipt of funds made available under this
			 Act, and from participating in any contract or agreement regarding the use of
			 funds made available under this Act, for—
							(1)conviction of or
			 civil judgment for—
								(A)commission of
			 fraud or a criminal offense in connection with obtaining, attempting to obtain,
			 or performing a public or private agreement or transaction;
								(B)violation of
			 Federal or State antitrust statutes, including those proscribing price fixing
			 between competitors, allocation of customers between competitors, and bid
			 rigging;
								(C)commission of
			 embezzlement, theft, forgery, bribery, falsification or destruction of records,
			 making false statements, tax evasion, receiving stolen property, making false
			 claims or obstruction of justice; or
								(D)commission of any
			 other offense indicating a lack of business integrity or business
			 honesty;
								(2)violation of the
			 terms of a public agreement or transaction so serious as to affect the
			 integrity of a program under this Act, such as—
								(A)a willful failure
			 to perform in accordance with the terms of one or more public agreements or
			 transactions;
								(B)a history of
			 failure to perform or of unsatisfactory performance of one or more public
			 agreements or transactions; or
								(C)a willful
			 violation of a statutory or regulatory provision or requirement applicable to a
			 public agreement or transaction; or
								(3)any of the
			 following causes:
								(A)knowingly doing
			 business with an ineligible person;
								(B)failure to pay a
			 single substantial debt, or a number of outstanding debts, owed to any Federal
			 agency or instrumentality; or
								(C)any other cause of
			 a serious or compelling nature.
								(d)ReinstatementReinstatement
			 of eligibility in each particular case shall be subject to such conditions as
			 the President shall direct.
						11307.False claims
			 and ineligible commodities
						(a)In
			 generalAny person who makes
			 or causes to be made or presents or causes to be presented to any bank or other
			 financial institution or to any officer, agent, or employee of any agency of
			 the United States Government a claim for payment from funds made available
			 under this Act for the purposes of furnishing assistance and who knows the
			 claim to be false, fraudulent, or fictitious or to cover a commodity or
			 commodity-related service determined by the President to be ineligible for
			 payment from funds made available under this Act, or who uses to support such
			 claim any certification, statement, or entry on any contract, bill of lading,
			 Government or commercial invoice, or Government form, which such person knows,
			 or in the exercise of prudent business management should know, to contain
			 false, fraudulent, or fictitious information, or who uses or engages in any
			 other fraudulent trick, scheme, or device for the purpose of securing or
			 obtaining, or aiding to secure or obtain, for any person any benefit or payment
			 from funds so made available under this Act in connection with the negotiation,
			 procurement, award, or performance of a contract financed with funds so made
			 available under this Act, and any person who enters into an agreement,
			 combination or conspiracy to do so—
							(1)shall pay to the
			 United States an amount equal to 25 per centum of any amount thereby sought to
			 be wrongfully secured or obtained but not actually received;
							(2)shall forfeit and
			 refund any payment, compensation, loan, commission, or advance received as a
			 result thereof; and
							(3)shall, in addition, pay to the United
			 States for each such act—
								(A)the sum of $2,000
			 and double the amount of any damage which the United States may have sustained
			 by reason thereof; or
								(B)an amount equal to
			 50 per centum of any such payment, compensation, loan, commission, or advance
			 so received, whichever is the greater, together with the costs of suit.
								(b)Judicial
			 proceeding and withholding of funds
							(1)In
			 generalIn order to secure recovery under this section, the
			 President may, as the President deems appropriate—
								(A)institute suit in
			 the United States district court for any judicial district in which the person
			 alleged to have performed or participated in an act described by this section
			 may reside or may be found; and
								(B)upon posting by
			 registered mail to such person a notice of claim describing the basis therefor
			 and identifying the funds to be withheld, withhold from funds owed by any
			 agency of the United States Government to such person an amount equal to the
			 refund, damages, liquidated damages, and exemplary damages claimed by the
			 United States under this section.
								(2)Effect of
			 withholdingAny such withholding of funds from any person shall
			 constitute a final determination of the rights and liabilities of such person
			 under this section with respect to the amount so withheld, unless within one
			 year of receiving the notice of claim such person brings suit for recovery,
			 which is hereby authorized, against the United States in any United States
			 district court.
							(c)Person
			 definedFor purposes of this section, the term
			 person includes any individual, corporation, partnership,
			 association, or other legal entity.
						11308.Termination
			 expenses
						(a)Termination
			 expenses
							(1)In
			 generalFunds made available under this Act, the former authority
			 of the Foreign Assistance Act of 1961, the former authority of section 23 of
			 the Arms Export Control Act, or other predecessor provisions of law shall
			 remain available for obligation for a period not to exceed 8 months from the
			 date of any termination of assistance under such Acts for the necessary
			 expenses of winding up programs related to such termination and may remain
			 available until expended.
							(2)Treatment of
			 obligated fundsFunds obligated under the authority of such Acts
			 prior to the effective date of the termination of assistance may remain
			 available for expenditure for the necessary expenses of winding up programs
			 related to such termination notwithstanding any provision of law restricting
			 the expenditure of funds.
							(3)Completion of
			 training or studiesIn order to ensure the effectiveness of such
			 assistance, such expenses for orderly termination of programs may include the
			 obligation and expenditure of funds to complete the training or studies outside
			 their countries of origin of students whose course of study or training program
			 began before assistance was terminated.
							(b)Liability to
			 contractorsFor the purpose of making an equitable settlement of
			 termination claims under extraordinary contractual relief standards, the
			 President is authorized to adopt as a contract or other obligation of the
			 United States Government, and assume (in whole or in part) any liabilities
			 arising thereunder, any contract with a United States or third-country
			 contractor that had been funded with assistance under the Acts referred to in
			 subsection (a) prior to the termination of assistance.
						(c)Reobligation of
			 amounts terminatedAmounts obligated for assistance and
			 subsequently terminated by the President, or by any provision of law, shall
			 continue to remain available and may be reobligated to meet any necessary
			 expenses arising from the termination of such assistance.
						(d)Guaranty
			 programsNo provision of this Act or any other Act requiring the
			 termination of assistance under this Act or any other Act shall be construed to
			 require the termination of guarantee commitments that were entered into prior
			 to the effective date of the termination of assistance.
						(e)Relation to
			 other provisionsUnless specifically made inapplicable by another
			 provision of law, the provisions of this section shall be applicable to the
			 termination of assistance pursuant to any provision of law.
						11309.Prohibition
			 on certain first-class travelNone of the funds made available under this
			 Act may be used for first-class travel by Federal personnel of agencies funded
			 by this Act in contravention of sections 301–10.122 through 301–10.124 of title
			 41, Code of Federal Regulations.
					2Assistance
			 authorities and program expenses
					11401.General
			 assistance authorities
						(a)Terms of
			 assistanceExcept as otherwise specifically prohibited in this
			 Act, assistance under this Act may be furnished on a grant, loan, or guaranty
			 basis, or on such terms, including cash, credit, or other terms of repayment
			 (including repayment in foreign currencies or by transfer to the United States
			 Government of articles), as may be determined to be best suited to the
			 achievement of the purposes of this Act.
						(b)Terms and
			 conditionsThe President, the Secretary, and the Administrator,
			 as the case may be, may furnish assistance under this Act on such terms and
			 conditions (consistent with other provisions of law) as he or she deems
			 appropriate, and, consistent with the provisions of this Act, may charge such
			 fees for guarantees and loans under this Act as he or she deems appropriate.
			 Credit assistance shall be consistent with the provisions of the Federal Credit
			 Reform Act of 1990. In the case of contributions or other assistance provided
			 for an international organization or arrangement under this or any other Act,
			 such organization or arrangement may utilize its own procurement,
			 administrative, accounting, and audit rules and procedures.
						(c)ImplementationIn
			 furtherance of the purposes and subject to the limitations of this Act, the
			 President, the Secretary, and the Administrator, in providing assistance under
			 this Act, may make loans (in conformity with the provisions of the Federal
			 Credit Reform Act of 1990), advances, and grants to, make and perform
			 agreements and contracts with, or enter into other transactions with, any
			 person, corporation, or other body of persons, any government or government
			 agency, and any international organization or arrangement.
						(d)GiftsThe
			 President, the Secretary, and the Administrator may accept and use in
			 furtherance of the purposes of this Act, money, funds, property, and services
			 of any kind made available by gift, devise, bequest, grant, or otherwise for
			 such purpose.
						(e)Insurance
							(1)Foreign
			 participantsAny Federal agency is authorized to pay the cost of
			 health and accident insurance for foreign participants in any program of
			 furnishing assistance administered by such agency while such participants are
			 absent from their homes for the purpose of participation in such
			 program.
							(2)Foreign
			 personnelAny Federal agency is authorized to pay the cost of
			 health and accident insurance for foreign personnel of that agency while such
			 personnel are absent from their places of employment abroad for purposes of
			 training or other official duties.
							(f)Admission to
			 united statesAlien participants in any program of furnishing
			 assistance under this Act may be admitted to the United States if otherwise
			 qualified as nonimmigrants under section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)), for such time and under such conditions
			 as may be prescribed by regulations promulgated by the Secretary of State and
			 the Attorney General.
						(g)Assistance
			 authoritiesIn furnishing and administering assistance under this
			 Act, the President, the Secretary, and the Administrator—
							(1)may issue letters
			 of credit and letters of commitment;
							(2)may collect,
			 compromise, reschedule or otherwise settle any obligations assigned to, or held
			 by, and any legal or equitable rights accruing to, the United States and may
			 (as he or she deems appropriate) refer any such obligations or rights to the
			 Attorney General for suit or collection;
							(3)may—
								(A)acquire and
			 dispose of (upon such terms and conditions as he or she deems appropriate) any
			 property, including any instrument evidencing indebtedness or ownership;
			 and
								(B)guarantee payment
			 against any such instrument;
								(4)may establish the
			 character of, and decide the necessity for, obligations and expenditures of
			 funds used in furnishing and administering such assistance and the manner in
			 which such obligations and expenditures shall be incurred, allowed, and paid,
			 subject to provisions of law specifically applicable to corporations of the
			 United States Government; and
							(5)shall cause to be
			 maintained an integral set of accounts which shall be audited by the Government
			 Accountability Office in accordance with principles and procedures applicable
			 to commercial corporate transactions as provided by chapter 91 of title 31,
			 United States Code.
							(h)GuaranteesGuarantees
			 issued to carry out the purposes of this Act shall be subject to the
			 following:
							(1)Full faith and
			 creditThe full faith and credit of the United States may be
			 pledged for the full payment and performance of guarantees issued under this
			 Act or predecessor Acts.
							(2)ChargesThe
			 President may charge appropriate fees or interest in connection with the
			 activities carried out under such authority.
							(3)Relationship to
			 other provisions of lawGuarantees may be provided under this Act
			 without regard to commodity restrictions.
							(4)Denomination of
			 liabilityThe losses guaranteed may be in dollars or in other
			 currencies. In the case of losses guaranteed in currencies other than dollars,
			 the guarantees issued shall be subject to an overall payment limitation
			 expressed in dollars.
							(i)Loan Guarantees
			 to Israel ProgramNotwithstanding section 12201(1), section
			 226 of the Foreign Assistance Act of 1961 (22 U.S.C. 2186; relating to Loan
			 Guarantees to Israel Program), shall not be repealed and shall remain in effect
			 as on the day before the date of the enactment of this Act.
						(j)Subsidy cost of
			 guarantees and loansThe President, the Secretary, and the
			 Administrator, as the case may be, may use funds made available under this Act
			 to pay the cost (as defined in section 13201 of the Budget Enforcement Act of
			 1990) of direct loans and loan guarantees made or entered into (and associated
			 administrative costs) in furtherance of the purposes of this Act. Funds
			 appropriated to pay the cost (as defined in section 13201 of the Budget
			 Enforcement Act of 1990) of direct loans and loan guarantees made or entered
			 into to carry out the provisions of this Act shall be provided in conformity
			 with section 504(b)(1) of the Federal Credit Reform Act of 1990.
						(k)Claims relating
			 to guaranteesClaims arising as a result of any guarantee program
			 authorized by this Act may be settled, and disputes arising as the result
			 thereof may be arbitrated with the consent of the parties, on such terms and
			 conditions as the President may direct. Payment made pursuant to any such
			 settlement, or as a result of an arbitration award, shall be final and
			 conclusive notwithstanding any other provision of law.
						(l)Financial
			 transactions with foreign governments in default of obligations to the united
			 statesSection 955 of title 18, United States Code, shall not
			 apply to any person—
							(1)who acts for or
			 participates in any operation or transaction arising under this Act; or
							(2)who acquires any
			 obligation issued in connection with any operation or transaction arising under
			 this Act.
							(m)Educational
			 institutionsAny cost-type contract or agreement (including
			 grants) entered into with an institution of higher education for the purpose of
			 carrying out programs authorized by this Act may provide for the payment of the
			 reimbursable indirect costs of that institution on the basis of predetermined
			 fixed-percentage rates applied to the total or an element thereof, of the
			 reimbursable direct costs incurred.
						(n)Per
			 diemFunds made available under this Act may be used for payment
			 of per diem in lieu of subsistence to foreign participants engaged in any
			 program under this Act while such participants are away from their homes in
			 countries other than the United States, at rates not in excess of those
			 prescribed by the standardized Government travel regulations, notwithstanding
			 any other provision of law.
						(o)Multiyear
			 commitmentsExcept as otherwise provided in this Act, a contract
			 or agreement which entails commitments for the expenditure of funds under this
			 Act may, subject to any future action of the Congress, extend at any time for
			 not more than 5 years.
						(p)Program and
			 management oversightThe Administrator may use funds made
			 available under title I to provide program and management oversight for
			 activities that are funded under that title and that are conducted in countries
			 in which the Agency does not have a field mission or office.
						11402.Authority to
			 conduct reimbursable programs
						(a)General
			 authorityWhenever the President considers it consistent with and
			 within the limitations of this Act, any Federal agency is authorized to furnish
			 services and articles on an advance-of-funds or reimbursement basis to partner
			 countries, international organizations and arrangements, and nongovernmental
			 organizations.
						(b)Personal service
			 contracts
							(1)In
			 generalWhen any Federal agency provides services on an
			 advance-of-funds or reimbursable basis under this section, such agency may
			 contract with individuals for personal service abroad or in the United
			 States—
								(A)to perform such
			 services; or
								(B)to replace, in a
			 manner otherwise permitted by law, Federal employees who are assigned by the
			 agency to provide such services.
								(2)Rule of
			 constructionSuch individuals shall not be regarded as Federal
			 employees for the purpose of any law administered by the Office of Personnel
			 Management.
							(c)Use of
			 paymentsAdvances and reimbursements received under this section
			 shall be credited to the currently applicable appropriation, account, or fund
			 of the agency concerned and shall be available for the purposes for which such
			 appropriation, account, or fund is authorized to be used.
						11403.Retention of
			 interest
						(a)General
			 authorityThe Administrator may, for the purpose of carrying out
			 the provisions of title I, enter into agreements with international
			 organizations and with local entities that provide for the retention by such
			 organizations and entities, without deposit in the Treasury of the United
			 States and without further appropriation by Congress, of interest earned on the
			 advance of funds.
						(b)Use of
			 interestAny interest earned on the advance of funds made
			 available under subsection (a) shall be used only for the purposes for which
			 the agreement is made.
						(c)AuditsThe
			 Administrator shall audit, on a regular and recurring basis, interest earned on
			 advance funds to ensure that the requirements of subsection (a) are strictly
			 observed.
						(d)LimitationThe
			 authorities of this section may be used only for agreements with a value of
			 $5,000,000 or less.
						(e)TransparencyThe Administrator shall make publicly
			 available on the Internet website of the Agency information about each
			 agreement made under the authority of this section, including the name of the
			 organization or entity and the amount and the purpose of the agreement.
						11404.Marking and
			 branding of economic and humanitarian assistance
						(a)RequirementEconomic
			 assistance and humanitarian assistance implemented with funds made available to
			 any agency to carry out the purposes of this or any other Act, and to any
			 contractor or grantee thereof, shall be identified as being From the
			 American People and only as follows:
							(1)The site or
			 article, as appropriate, shall not include any reference to a particular
			 Federal agency or division thereof.
							(2)The identification
			 of the assistance shall include only a representation of the American flag, and
			 shall not include any logo of a particular Federal agency or division
			 thereof.
							(b)Relationship to
			 other provisions of law and regulationsThe provisions of this
			 section shall be applicable notwithstanding any other provision of this or any
			 other Act, and notwithstanding any Federal regulation, agency guidance, or
			 procedure to the contrary.
						(c)ApplicabilityThe
			 provisions of this section shall be applicable to all—
							(1)articles;
			 and
							(2)program, project
			 and activity sites.
							(d)Ongoing
			 programsTo the extent it is feasible and cost effective to do
			 so, the marking and branding of articles and sites financed pursuant to ongoing
			 agreements, including grants, contracts, and cooperative agreements, shall be
			 conformed to meet the requirements of this section.
						(e)ExceptionsThe
			 requirements of subsection (a) shall not apply—
							(1)if the Chief of Mission or the relevant
			 Assistant Secretary of State determines that the marking of a particular
			 program, project, or activity would—
								(A)jeopardize the
			 health, safety or human rights of a private partner or intended beneficiary;
			 or
								(B)be detrimental to
			 the achievement of overall United States foreign policy objectives in such
			 country;
								(2)if the Secretary
			 determines that the marking of economic assistance or humanitarian assistance
			 in such country would be detrimental to the achievement of overall United
			 States foreign policy objectives in such country; or
							(3)to office space
			 occupied by the implementing partner, or to housing, personal vehicles or other
			 personal property of employees thereof.
							(f)Exemption from
			 determinationA determination under subsection (e)(2) shall not
			 preclude the Secretary from requiring that specific articles or sites financed
			 by the United States Government in such country be subject to the requirements
			 of subsection (a).
						(g)Co-BrandingThe requirements of subsection (a) shall
			 not prohibit the identification of economic assistance or humanitarian
			 assistance provided through a private partner with such partner’s own
			 organizational brand or logo, subject to any standards or regulations that the
			 President may establish.
						11405.Reductions in
			 designated funds
						(a)Designated funds
			 definedFor the purposes of this section, the term
			 designated funds means amounts within an account that are
			 authorized or appropriated to be available only for a particular country,
			 organization, or purpose during a specified fiscal period.
						(b)Proportional
			 reductionsIf the amount appropriated for a fiscal period to
			 carry out any provision of this Act (including rescissions and reductions
			 required by law) is less than the amount authorized to be appropriated to carry
			 out such provision, then the President is authorized to make a proportionate
			 reduction in designated funds, notwithstanding the provision of law making such
			 designation.
						(c)ReprogrammingsNotwithstanding
			 a provision of law providing for designated funds, the President may reprogram
			 such designated funds to other programs within the same account under the same
			 terms and conditions as originally provided, if—
							(1)compliance with
			 such provision of law is made impossible by operation of law; or
							(2)the President
			 determines that a significant change in circumstances relating to the
			 particular country, organization, or purpose makes it unlikely that the
			 designated funds can be obligated during the original period of
			 availability.
							(d)Congressional
			 notificationA reprogramming pursuant to subsection (c) shall be
			 subject to the regular notification procedures under section 9401.
						11406.Requirement
			 for authorization of appropriations
						(a)Requirement for
			 authorizationFunds appropriated to carry out this Act shall not
			 be available for obligation or expenditure—
							(1)unless the
			 appropriation thereof has been specifically authorized by law; or
							(2)in excess of the
			 amount authorized by law.
							(b)Subsequent
			 authorizationsTo the extent that legislation enacted after the
			 making of an appropriation for foreign assistance authorizes the obligation or
			 expenditure thereof, the limitation contained in subsection (a) shall not
			 apply.
						(c)Relation to
			 other provisionsThe provisions of this section shall not be
			 superseded except by a provision of law that specifically repeals or modifies
			 the provisions of this section.
						11407.Unexpended
			 balancesUnexpended balances
			 of funds made available pursuant to the Foreign Assistance Act of 1961 (as in
			 effect on the day before the date of the enactment of this Act) are authorized
			 to remain available for the general purposes for which appropriated and may be
			 consolidated with appropriations made available for the same general purposes
			 under the authority of this Act.
					11408.Authority for
			 extended period of availability of appropriationsUnless otherwise specified, amounts
			 appropriated to carry out this Act are authorized to remain available until
			 expended.
					11409.Support for
			 regional, international and nongovernmental organizationsIn carrying out the goals and objectives of
			 this Act, the Administrator is authorized to support programs, projects, and
			 activities of, and to provide technical assistance to, regional, international,
			 and nongovernmental organizations.
					11410.Protection of
			 patents and technical information
						(a)Inventions and
			 discoveriesWhenever, in connection with the furnishing of
			 assistance under this Act—
							(1)an invention or
			 discovery covered by a patent issued by the United States Government is
			 practiced within the United States without the authorization of the owner,
			 or
							(2)information, which is (A) protected by law,
			 and (B) held by the United States Government subject to restrictions imposed by
			 the owner, is disclosed by the United States Government or any of its officers,
			 employees, or agents in violation of such restrictions,
							the
			 exclusive remedy of the owner, except as provided in subsection (b), is to sue
			 the United States Government for reasonable and entire compensation for such
			 practice or disclosure in the district court of the United States for the
			 district in which such owner is a resident, or in the United States Court of
			 Federal Claims within six years after the cause of action arises. Any period
			 during which the United States Government is in possession of a written claim
			 under subsection (b) before mailing a notice of denial of that claim does not
			 count in computing the six years. In any such suit, the United States
			 Government may plead any defense that may be pleaded by a private person in
			 such an action. The last paragraph of section 1498(a) of title 28 of the United
			 States Code shall apply to inventions and information covered by this
			 section.(b)RemedyBefore
			 suit against the United States Government has been instituted, the head of the
			 agency of the United States Government concerned may settle and pay any claim
			 arising under the circumstances described in subsection (a). No claim may be
			 paid under this subsection unless the amount tendered is accepted by the
			 claimant in full satisfaction.
						(c)Pharmaceutical
			 productsNo assistance under this Act may be made available for
			 the acquisition of any drug product or pharmaceutical product manufactured
			 outside the United States, if the manufacture of such drug product or
			 pharmaceutical product in the United States would involve the use of, or be
			 covered by, an unexpired patent of the United States which has not previously
			 been held invalid by an unappealed or unappealable judgment or decree of a
			 court of competent jurisdiction, unless—
							(1)such manufacture
			 is expressly authorized by the owner of such patent; or
							(2)the President
			 determines, on a case-by-case basis, that the application of this subsection
			 would significantly reduce the ability of the United States to save lives and
			 alleviate human suffering in a developing country.
							11411.Private and
			 voluntary organizations and cooperativesProhibitions on assistance to countries
			 contained in this or any other Act shall not be construed to prohibit
			 assistance by the Agency in support of programs of private and voluntary
			 organizations and cooperatives already being supported prior to the date such
			 prohibition becomes applicable, if the President determines, and reports to the
			 appropriate congressional committees within 15 days of making such
			 determination, that continuation of support for such programs is in the
			 national interest of the United States, along with the reasons for such
			 continuation.
					3Procurement,
			 disposition, transportation and valuation of articles 
					11501.Procurement
			 standards and procedures
						(a)Limitations on
			 procurement outside the united statesFunds made available for
			 assistance under this Act may be used by the President for procurement—
							(1)only in the United
			 States, the recipient country, or developing countries; or
							(2)in any other
			 country but only if—
								(A)the provision of
			 such assistance requires articles or services of a type that are not produced
			 in and available for purchase in any country specified in paragraph (1);
			 or
								(B)the President
			 determines that procurement in such other country is necessary—
									(i)to
			 meet unforeseen circumstances, such as emergency situations, where it is
			 important to permit procurement in a country not specified in paragraph (1);
			 or
									(ii)to
			 promote efficiency in the use of United States foreign assistance resources,
			 including to avoid impairment of foreign assistance objectives.
									(b)Bulk
			 commoditiesNo funds made available under this Act shall be used
			 for the purchase in bulk of any commodities at prices higher than the market
			 price prevailing in the United States at the time of purchase, adjusted for
			 differences in the cost of transportation to destination, quality, and terms of
			 payment, except to meet unforeseen circumstances, such as emergency
			 situations.
						(c)Surplus
			 commoditiesNone of the funds made available under this Act shall
			 be used to establish or expand production of any commodity or extraction of any
			 mineral for export by a foreign country if—
							(1)the commodity or
			 mineral is likely to be in surplus on world markets at the time the resulting
			 productive or extractive capacity is expected to become operative; and
							(2)the assistance
			 will cause substantial injury to United States producers of the same, similar,
			 or competing commodity or mineral.
							(d)ExceptionsThe
			 prohibition contained in subsection (c) shall not apply—
							(1)if the President
			 determines that—
								(A)the benefits to
			 industry and employment in the United States are likely to outweigh the injury
			 to United States producers of the same, similar, or competing commodity or
			 mineral; or
								(B)the foreign
			 country is a low-income country for which production of the commodity or
			 extraction of the mineral would contribute substantially to the reduction of
			 poverty;
								(2)to activities in a low-income country that
			 does not export on a consistent basis the commodity or mineral with respect to
			 which assistance is provided; or
							(3)to activities in a
			 country which the President determines is recovering from widespread conflict,
			 a humanitarian crisis, or a complex emergency.
							(e)NotificationThe
			 President shall notify the appropriate congressional committees of a
			 determination under this section, in accordance with the procedures set forth
			 in section 9401.
						(f)Low-Income
			 country definedIn this
			 section, the term low-income country means a country that is
			 eligible for assistance from the International Development Association but is
			 not eligible for assistance from the International Bank for Reconstruction and
			 Development.
						11502.Local
			 procurement
						(a)Limited
			 competitionThe Administrator is authorized, using funds made
			 available under title I, to award contracts and other instruments in which
			 competition is limited to local entities.
						(b)Amount of
			 awardsThe authority provided in subsection (a) may not be used
			 to make awards in excess of $5,000,000.
						(c)ProcurementsThe
			 requirements of section 11501 and similar provisions of law relating to the
			 procurement of goods and services shall not apply to procurements made under
			 agreements entered into under the authority of this section.
						11503.United States
			 competitivenessIn order to
			 ensure maximum competition for contracts receiving funding under this Act, the
			 President shall establish procedures to ensure that—
						(1)all solicitations
			 under this Act for contracts over $5,000,000, regardless of the location where
			 the contract is to be performed, are made publicly available on a single,
			 centralized Internet website;
						(2)in countries with
			 nonconvertible or highly unstable currencies—
							(A)solicitations may
			 be bid in United States dollars; and
							(B)contracts awarded
			 to United States firms may be paid in United States dollars;
							(3)United States
			 diplomatic and consular posts assist United States firms in obtaining local
			 licenses and permits; and
						(4)United States
			 firms are not disadvantaged during the solicitation and bid evaluation
			 process.
						11504.Small
			 business
						(a)In
			 generalInsofar as
			 practicable and to the maximum extent consistent with the accomplishment of the
			 purposes of this Act, the President shall assist United States small business
			 to participate equitably in the provision of commodities, articles, and
			 services (including defense articles and defense services) financed with funds
			 made available under this Act—
							(1)by causing to be
			 made available to suppliers in the United States, and particularly to small
			 independent enterprises, information, as far in advance as possible, with
			 respect to purchases proposed to be financed with such funds;
							(2)by causing to be
			 made available to prospective purchasers in partner countries information as to
			 such commodities, articles, and services produced by small independent
			 enterprises in the United States; and
							(3)by providing for
			 additional services to give small business better opportunities to participate
			 in the provision of such commodities, articles, and services financed with such
			 funds.
							(b)Office of Small
			 and Disadvantaged Business UtilizationThere shall be an Office of Small and
			 Disadvantaged Business Utilization within the Agency, and similar offices
			 within such other agencies as the President may direct, to assist in carrying
			 out the provisions of subsection (a).
						(c)Department of
			 Defense purchasesThe Secretary of Defense shall ensure that
			 there is made available to suppliers in the United States, and particularly to
			 small independent enterprises, information with respect to purchases made by
			 the Department of Defense pursuant to title IV, such information to be
			 furnished as far in advance as possible.
						11505.Allocation or
			 transfer of funds and reimbursement among agencies
						(a)Allocations or
			 transfers to agenciesThe President, or with respect to funds
			 appropriated to any Federal agency, the head of such agency, as the case may
			 be, may allocate or transfer to any Federal agency any funds available for
			 providing assistance under this Act, including any advance to the United States
			 Government by any country or international organization for the procurement of
			 articles or services. Such funds shall be available for obligation and
			 expenditure for the purposes for which authorized, in accordance with the
			 authority pursuant to which they were made available or the authority governing
			 the activities of the agency to which such funds are allocated or
			 transferred.
						(b)Procurement from
			 other agencies
							(1)AuthorityAny
			 officer of the United States Government carrying out functions under this Act
			 may utilize any facility of, and may procure any article or service from, any
			 Federal agency as the President shall direct, or with the consent of the head
			 of such agency.
							(2)Separate
			 accountFunds allocated pursuant to this subsection to any such
			 agency may be established in separate appropriation accounts on the books of
			 the Treasury of the United States.
							(c)Reimbursement to
			 agencies
							(1)In
			 generalIn the case of any facility utilized by, or any article
			 or service procured from, any Federal agency to carry out any provision of this
			 Act (except as otherwise specifically provided in this Act), reimbursement or
			 payment shall be made to such agency from funds available to carry out that
			 provision.
							(2)Amount of
			 reimbursementSuch reimbursement or payment shall be at—
								(A)replacement
			 cost;
								(B)if required by
			 law, actual cost;
								(C)in the case of
			 defense articles procured from the Department of Defense, value as defined in
			 section 4412, or, if required by law, actual costs;
								(D)in the case of
			 services procured from the Department of Defense, the amount of the additional
			 costs incurred by the Department of Defense in providing such services, or, if
			 required by law, actual costs; or
								(E)at any other cost
			 agreed to by the owning or disposing agency.
								(3)Crediting of
			 reimbursementThe amount of any such reimbursement or payment
			 shall either be credited to current applicable appropriations, funds, or
			 accounts of such agency, to be available for the same purposes and for the same
			 time period as the appropriation, fund or account to which transferred, or any
			 such credited funds shall remain available for such purposes until
			 expended.
							(d)Reimbursement to
			 the department of defenseReimbursement or payment to the
			 Department of Defense under subsection (c) shall exclude salaries of members of
			 the United States Armed Forces (other than the Coast Guard) and unfunded
			 estimated costs of civilian retirement and other benefits, unless otherwise
			 required by law.
						(e)Establishment of
			 accounts
							(1)Authority to
			 establish; usesIn furnishing assistance under this Act, accounts
			 may be established on the books of any Federal agency or, on terms and
			 conditions approved by the Secretary of the Treasury, in banking institutions
			 in the United States—
								(A)against which letters of commitment may be
			 issued which shall constitute recordable obligations of the United States
			 Government, and moneys due or to become due under such letters of commitment
			 shall be assignable under the last sentence of section 3727(b) and section
			 3727(c) of title 31, United States Code, and paragraphs (5) and (6) of section
			 6305(b) of title 41, United States Code; and
								(B)from which
			 disbursements may be made to, or withdrawals may be made by, recipient
			 countries or agencies, organizations, or persons upon presentation of
			 contracts, invoices, or other appropriate documentation.
								(2)Accounting for
			 expendituresExpenditure of funds that have been made available
			 through accounts established under paragraph (1) shall be accounted for on
			 standard documentation required for expenditure of funds of the United States
			 Government.
							(f)Responsibility
			 of agencies
							(1)In
			 generalThe agency to which funds are transferred or allocated
			 pursuant to the authority of subsection (a), or any comparable provision of
			 law, shall be the agency responsible for the management and use of such
			 funds.
							(2)AuditAny
			 agreement for the transfer or allocation of such funds shall expressly provide
			 that the Office of the Inspector General for the agency receiving the transfer
			 or allocation shall perform periodic program and financial audits of the use of
			 those funds. Funds transferred or allocated pursuant to subsection (a) may be
			 used for the cost of such audits.
							11506.Retention and
			 use of certain items and funds
						(a)Retention and
			 use of certain articles
							(1)Authority to
			 retain, transfer, and useAny articles procured to carry out this
			 Act shall be retained by, or (upon reimbursement) transferred to and for the
			 use of, such Federal agency as the President deems appropriate in lieu of being
			 disposed of to a foreign country or international organization, whenever in the
			 judgment of the President the best interests of the United States will be
			 served thereby.
							(2)Laws governing
			 disposal of government propertyAny articles so retained may be
			 disposed of without regard to provisions of law relating to the disposal of
			 property owned by the United States Government, when necessary to prevent
			 spoilage or wastage of such articles or to conserve their usefulness.
							(3)Proceeds
			 credited to appropriationsFunds realized from any disposal or
			 transfer of any articles shall revert to the respective appropriation, fund, or
			 account used to procure such articles or to the appropriation, fund, or account
			 currently available for the same general purpose, and shall remain available
			 until expended.
							(b)Articles
			 received as paymentWhenever articles are transferred to the
			 United States Government as repayment of assistance under this Act or the
			 Foreign Assistance Act of 1961 (as in effect on the day before the date of the
			 enactment of this Act), such articles may be used in furtherance of the
			 purposes and within the limitations of this Act.
						(c)Failed
			 transactionsFunds realized as a result of any failure of a
			 transaction financed under this Act to conform to the requirements of this Act,
			 to applicable rules and regulations of the United States Government, or to the
			 terms of any agreement or contract entered into under this Act, shall revert to
			 the respective appropriation, fund, or account used to finance such transaction
			 or to the appropriation, fund, or account currently available for the same
			 general purpose.
						(d)Disposal of
			 defense articlesFunds realized by the United States Government
			 from the sale, transfer, or disposal of defense articles furnished under
			 chapter 2 of part II of the Foreign Assistance Act of 1961 (as in effect on the
			 day before the date of the enactment of this Act), and no longer needed for the
			 purposes for which furnished, shall be credited to the respective
			 appropriation, fund, or account currently available for the same general
			 purpose.
						11507.Foreign and
			 domestic excess property
						(a)Policy regarding
			 use of excess and other available propertyIn furnishing
			 assistance under this Act—
							(1)excess personal
			 property, or
							(2)if a substantial
			 savings would occur, other property already owned by a Federal agency,
							may be
			 utilized wherever practicable in lieu of or supplementary to the procurement of
			 new items for United States-assisted projects and programs.(b)Authority To use
			 certain property for assistance purposesThe President is
			 authorized to use funds made available under this Act to acquire—
							(1)property
			 classified as domestic or foreign excess pursuant to the Federal Property and
			 Administrative Services Act of 1949 (40 U.S.C. 471 and following),
							(2)any property
			 available from a Federal agency, or
							(3)other
			 property,
							for use of
			 such property as assistance in furtherance of the purposes of this Act.
			 Property acquired pursuant to this section may be furnished pursuant to any
			 provision of this Act for which funds are authorized for the furnishing of
			 assistance, and shall be subject to the same conditions and restrictions that
			 apply to funds so authorized.(c)Separate
			 account
							(1)In
			 generalThe President is authorized for purposes described in
			 subsection (b) to maintain in a separate account funds made available under
			 this Act, free from fiscal year limitations (notwithstanding section 1535(d) of
			 title 31, United States Code) to pay costs (including personnel costs) of
			 acquisition and storage (including in advance of known requirements),
			 renovation and rehabilitation, packing, crating, handling, transportation, and
			 related costs of handling and providing such property as assistance.
							(2)RepaymentThe
			 separate account established pursuant to this section may be repaid from funds
			 made available pursuant to any provision of this Act for which funds are
			 authorized for the furnishing of assistance for all costs incurred.
							(d)Conditions on
			 use of excess property
							(1)LimitationGovernment-owned
			 excess property may not be made available for use under this Act unless
			 approval is given and a determination is made in accordance with paragraph
			 (2)—
								(A)before the
			 shipment of such property for use in a specified country; or
								(B)if the property is
			 already in such country, before the transfer of the property.
								(2)DeterminationA
			 shipment or transfer subject to paragraph (1) may take place only after the
			 President approves the shipment or transfer and makes a written
			 determination—
								(A)that there is a
			 need for such property in the quantity requested and that such property is
			 suitable for the purpose requested;
								(B)that the
			 designated end-user has agreed to use and maintain such property effectively,
			 and has the ability to do so; and
								(C)that the residual
			 value, serviceability, and appearance of such property would not reflect
			 unfavorably on the image of the United States and would justify the costs of
			 packing, crating, handling, transportation, and other accessorial costs, and
			 that the residual value at least equals the total of these costs.
								(e)Nonapplicability
			 to department of defenseThis section shall not apply—
							(1)with respect to
			 excess defense articles; and
							(2)with respect to
			 funds made available for assistance under this Act that is administered through
			 the Department of Defense.
							11508.Ocean freight
			 differential
						(a)Shipping
			 differentialFor purposes of
			 facilitating implementation of section 901(b) of the Merchant Marine Act, 1936
			 (46 U.S.C. app. 1241(b)), funds made available for the purposes of this Act may
			 be used to pay for all or any portion of the differential between United States
			 and foreign-flag vessel charter or freight rates.
						(b)DeterminationsThe
			 amount of the differential between United States and foreign-flag vessel
			 charter or freight rates shall be determined by the Secretary of
			 Transportation, or in the case of food assistance, by the Secretary of
			 Transportation in consultation with the Secretary of Agriculture and the
			 Administrator.
						(c)Use of foreign
			 currenciesPayments under this section shall be made in United
			 States-owned foreign currencies wherever feasible.
						(d)Certain laws not
			 applicableThe ocean transportation between foreign countries of
			 commodities purchased with foreign currencies made available or derived from
			 funds made available under this Act or the Agricultural Trade Development and
			 Assistance Act of 1954 (7 U.S.C. 1691 and following), or any predecessor Acts,
			 and transfers of fresh fruit and fresh fruit products under this Act, shall not
			 be governed by section 901(b) of the Merchant Marine Act, 1936 (46 U.S.C. app.
			 1241(b)), or any other law relating to the ocean transportation of commodities
			 on United States flag vessels.
						11509.Use of
			 aircraft for additional purposes
						(a)Transfer
			 authority
							(1)In
			 generalAircraft procured for narcotics control purposes with
			 funds made available under this Act, the Foreign Assistance Act of 1961 (as in
			 effect on the day before the date of the enactment of this Act), or any Act
			 making appropriations for the Department of State, foreign operations, and
			 related programs, may be used for any other program, country or region,
			 including for the transportation of Civilian Response Corps personnel and
			 equipment during a deployment.
							(2)Rule of
			 constructionThe authority of paragraph (1) may be exercised
			 notwithstanding section 5207 or any other provision of law precluding the use
			 of aircraft described in paragraph (1).
							(b)Determination
			 requiredThe authority provided in subsection (a) may be
			 exercised only if the Secretary determines that—
							(1)the such aircraft
			 is no longer required to meet programmatic purposes in the originally
			 designated program, country, or region, or
							(2)there is an
			 emergency need for such aircraft in another program, country or region.
							(c)NotificationThe
			 appropriate congressional committees shall be notified—
							(1)of a determination
			 under subsection (b); and
							(2)prior to a
			 transfer under subsection (a).
							(d)Aircraft
			 coordination and use
							(1)In
			 generalAircraft purchased or leased by the Department of State
			 or the United States Agency for International Development under this Act, the
			 Foreign Assistance Act of 1961 (as in effect on the day before the date of the
			 enactment of this Act), or any Act making appropriations for the Department of
			 State, foreign operations, and related programs shall be—
								(A)coordinated by the
			 relevant Chief of Mission;
								(B)made available for
			 the transportation of personnel supporting the programs and activities of the
			 Department of State or the United States Agency for International Development,
			 as the case may be; and
								(C)made available for
			 official travel for other agencies for other purposes on a reimbursable basis,
			 or without reimbursement when traveling on a space-available basis.
								(2)Rule of
			 constructionThe authority of paragraph (1) may be exercised
			 notwithstanding section 5207 or any other provision of law precluding the use
			 of aircraft described in paragraph (1).
							11510.Streamlining
			 and review of procurement process
						(a)Streamlining
			 proceduresTo streamline the process for making awards, the
			 Administrator should—
							(1)create simplified
			 solicitations, structured scopes of work, standardized proposals and assistance
			 templates, and joint funding models under which multiple offices and agencies
			 can fund integrated programs;
							(2)consider
			 pre-qualification short-lists to reduce award time;
							(3)improve training
			 for contracting and procurement personnel;
							(4)increase
			 transparency on anticipated activities;
							(5)improve
			 consultation with the public and with private partners; and
							(6)establish an
			 office to advocate on behalf of small nongovernmental organizations.
							(b)Acquisitions and
			 assistanceTo ensure the appropriate balance and use of
			 acquisitions and assistance instruments, the Administrator shall—
							(1)issue a policy and
			 guidelines regarding the use and application of each type of instrument,
			 including the responsibility of personnel of the Agency with respect to the
			 administration of each type of instrument;
							(2)make such
			 guidelines public;
							(3)ensure that Agency
			 personnel receive adequate training on the use and application of each type of
			 instrument; and
							(4)review and update,
			 as necessary, such policy and guidelines in light of recommendations received
			 by the committee established under subsection (c).
							(c)Operational
			 issues review committeeThe Administrator should convene an
			 Advisory Committee, pursuant to the Federal Advisory Committee Act, to—
							(1)assist in updating
			 Agency procedures and regulations to improve speed, transparency, and
			 relevance;
							(2)review the
			 procedures, policy and guidelines developed under subsections (a) and (b);
			 and
							(3)provide advice and
			 guidance on other operational issues, as appropriate.
							(d)Harmonization of
			 procurement rulesThe Administrator shall convene a working
			 group, incorporating representatives of all Federal agencies carrying out
			 activities under title I, to harmonize rules, regulations, policies and
			 practices regarding procurement.
						(e)Rulemaking
			 proceduresThe Administrator shall apply the same rulemaking
			 procedures to policies regarding assistance instruments as are applied to
			 policies regarding acquisition instruments, and shall ensure that all such
			 procedures are carried out in compliance with section 533 of title 5, United
			 States Code.
						11511.Overseas
			 procurement flexibilitySection 3 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2670) is amended by—
						(1)in subsection (l),
			 by striking and at the end;
						(2)in subsection (m),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the end the following new
			 subsection:
							
								(n)make and carry out
				contracts for procurement outside the United States of goods or services needed
				for the operation of United States diplomatic and consular posts and related
				facilities outside the United States, provided that—
									(1)laws of the United
				States relating to the negotiation, making, contents or performance of
				government contracts for goods or services, and advance payments and
				indemnification in relation to such contracts shall apply with respect to such
				contracts except to the extent that the Secretary determines (other than for
				purposes of chapter 21 of title 41, United States Code) that the Secretary
				could not reasonably meet the need of a post or facility for such goods and
				services by use of authority available to the Secretary under a law under this
				subsection;
									(2)the Secretary
				shall—
										(A)issue guidance
				addressing use of this authority; and
										(B)require written
				approval to waive specific laws or procurement regulations under this authority
				by the Procurement Executive (without further delegation); and
										(3)no individual
				contract action entered into under this authority shall exceed $2,000,000
				unless approved in writing by the Chief Acquisition Officer of the Department
				(without further
				delegation).
									.
						11512.Local guard
			 contracts abroadSection
			 136(c)(3) of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991 (22 U.S.C. 4864(c)(3)) is amended to read as follows:
						
							(3)in evaluating
				proposals for such contracts, award contracts to technically acceptable firms
				offering the lowest evaluated price, except that—
								(A)the Secretary may
				grant authorization to award contracts on the basis of best value as determined
				by a cost-technical tradeoff analysis; and
								(B)proposals received
				from United States persons and qualified United States joint venture persons
				(as defined in subsection (d) of this section) shall be evaluated by reducing
				the bid price by 10
				percent.
								.
					11513.Authority to
			 pay transportation costs
						(a)In
			 generalIn order to further
			 the efficient use of United States voluntary contributions for alleviating
			 human suffering, the Administrator is authorized to use funds made available
			 for the purposes of title I to pay transportation charges on shipments of
			 humanitarian goods by United States private and voluntary organizations.
						(b)ReimbursementsReimbursement
			 under this section may be provided for transportation charges on shipments from
			 United States ports, or in the case of excess or surplus property supplied by
			 the United States from foreign ports, to ports of entry abroad or to points of
			 entry abroad in cases—
							(1)of landlocked
			 countries;
							(2)where ports cannot
			 be used effectively because of natural or other disturbances;
							(3)where carriers to
			 a specified country are unavailable; or
							(4)where a
			 substantial savings in costs or time can be effected by the utilization of
			 points of entry other than ports.
							(c)Defraying
			 transportation costsWhere practicable, the President shall make
			 arrangements with the receiving country for free entry of such shipments and
			 for the making available by the country of local currencies for the purpose of
			 defraying the transportation costs of such shipments from the port or point of
			 entry of the receiving country to the designated shipping point of the
			 consignee.
						4Use
			 of foreign currencies
					11601.Separate
			 accounts for local currencies
						(a)In
			 generalThe Administrator shall require that any local currencies
			 generated as a result of agreements with a foreign government regarding the use
			 of economic assistance or development assistance are deposited in a separate
			 account established by that government.
						(b)AgreementsA
			 separate account under subsection (a) shall be established pursuant to an
			 agreement between the United States Agency for International Development and
			 the foreign government which sets forth—
							(1)the amount of the
			 local currencies to be generated;
							(2)the terms and
			 conditions under which the currencies so deposited may be utilized, consistent
			 with this section; and
							(3)the
			 responsibilities of the Agency and the foreign government to monitor and
			 account for deposits into and disbursements from the separate account.
							(c)Uses of local
			 currenciesLocal currencies deposited in a separate account
			 pursuant to subsection (a), or an equivalent amount of local currencies, shall
			 be used only—
							(1)to further the
			 goals and objectives of title I; or
							(2)for the
			 administrative requirements of the United States Government.
							(d)Termination of
			 assistance programsUpon termination of economic assistance to a
			 country, any unencumbered balances of funds which remain in a separate account
			 established pursuant to subsection (a) shall be disposed of for such purposes
			 as may be agreed to by the government of that country and the United States
			 Government.
						(e)Reporting
			 requirementThe Administrator shall include in the annual
			 congressional budget justification documents submitted pursuant to section 9302
			 a report on the amounts and uses of local currency (and United States dollar
			 equivalent) in each applicable country.
						11602.Use of
			 certain foreign currencies
						(a)Authority To use
			 foreign currencies for assistance programsExcept as otherwise
			 provided in this Act or other provisions of law, foreign currencies described
			 in subsection (b) that are owned by the United States Government are authorized
			 to be appropriated for use in providing assistance under this Act.
						(b)Foreign
			 currencies that may be used for assistanceThe foreign currencies
			 that may be used under subsection (a) are any foreign currencies received as a
			 result of the furnishing of assistance under this Act (or any predecessor Acts
			 authorizing non-military assistance), other than assistance administered
			 through the Department of Defense, that are in excess of—
							(1)the amounts
			 reserved under authority of section 105(d) of the Mutual Educational and
			 Cultural Exchange Act of 1961 or any other Act relating to educational and
			 cultural exchanges; and
							(2)the amounts
			 required for payment by the agencies of the United States Government of their
			 obligations outside the United States, as such requirements may be established
			 from time to time by the President.
							(c)Payment of
			 obligations of government agenciesForeign currencies described
			 in subsection (b) that are in excess of the amounts described in paragraph (1)
			 of that subsection may be sold by the Secretary of the Treasury to agencies of
			 the United States Government for payment of their obligations outside the
			 United States.
						(d)Use of foreign
			 currencies not owned by the united states governmentWith the
			 concurrence of the relevant inspector general, the use of foreign currencies
			 that accrue or are otherwise available as a result of assistance provided under
			 this Act (including predecessor Acts) that are not owned by the United States
			 Government, shall be the responsibility of the government owning such
			 currencies to audit.
						11603.Accounting
			 and valuation of foreign currencies
						(a)Responsibility
			 of secretary of the treasuryUnder the direction of the
			 President, the Secretary of the Treasury shall have responsibility for
			 valuation and central accounting with respect to foreign credits (including
			 currencies) owed to or owned by the United States. In order to carry out such
			 responsibility, the Secretary shall issue regulations binding upon all agencies
			 of the United States Government.
						(b)Sole
			 authorityThe Secretary of the Treasury shall have sole authority
			 to establish for all foreign currencies or credits the exchange rates at which
			 such currencies are to be reported by all agencies of the Government.
						CHuman
			 resources
				1Personnel and
			 benefits 
					11701.Employment of
			 personnel
						(a)AuthorityAny
			 Federal agency or Federal officer carrying out functions under this Act is
			 authorized to employ such Federal personnel as the President deems necessary to
			 carry out the provisions and purposes of this Act.
						(b)Assistance
			 functions in the united states
							(1)Appointments and
			 removal without regard to certain civil service lawsNot more than 110 employees of the United
			 States Agency for International Development in the United States may be
			 appointed or removed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be compensated
			 without regard to the provisions of chapter 51 or subchapter III of chapter 53
			 of such title, subject to paragraph (2) of this subsection.
							(2)CompensationOf
			 the employees appointed under paragraph (1), 51 may be compensated at rates
			 higher than those payable for GS–15 of the General Schedule under section 5332
			 of title 5, United States Code, but not in excess of the highest rate payable
			 under section 5376 of such title.
							(3)Reinstatement
			 rightsUnder such regulations as the President may prescribe, any
			 individual employed under paragraph (1) may be entitled, upon removal (except
			 for cause) from the position to which the appointment was made, to
			 reinstatement to the position occupied by that individual at the time of
			 appointment or to a position of comparable grade and pay.
							(c)Department of
			 defense functions in the united statesOf the personnel employed
			 in the United States by the Department of Defense to carry out this Act not to
			 exceed 8 may be compensated at rates higher than those payable for GS–15 of the
			 General Schedule under section 5332 of title 5, United States Code, but not in
			 excess of the highest rate payable under section 5376 of such title. Such
			 positions shall be in addition to those authorized by law to be filled by
			 Presidential appointment, and in addition to the number authorized by section
			 5108 of title 5, United States Code.
						(d)Performance of
			 functions outside the united states
							(1)Authority to
			 employ or assignFor the purpose of performing functions under
			 this Act outside the United States, the President may—
								(A)employ or assign
			 individuals; or
								(B)authorize the
			 employment or assignment of Federal employees that are not authorized to
			 utilize the Foreign Service personnel system.
								(2)CompensationIndividuals
			 employed or assigned under paragraph (1) shall receive compensation at any of
			 the rates provided for under section 402 or section 403 of the Foreign Service
			 Act of 1980, or under chapter 53 of title 5, United States Code, or at any
			 other rate authorized by law, together with allowances and benefits under the
			 Foreign Service Act of 1980.
							(3)Reemployment
			 rightsIndividuals so employed or assigned shall be entitled to
			 the same benefits as are provided by section 310 of the Foreign Service Act of
			 1980 for individuals appointed to the Foreign Service, except to the extent
			 that the President may specify otherwise in cases in which the period of
			 employment or assignment exceeds 30 months.
							11702.Experts and
			 consultants
						(a)Authority To
			 employExperts and consultants or organizations thereof may, in
			 accordance with section 3109 of title 5, United States Code, be employed for
			 the performance of functions under this Act.
						(b)Rates of
			 compensationIndividuals employed under the authority of
			 subsection (a) may be compensated at rates not in excess of the daily
			 equivalent of the highest rate payable under section 5332 of title 5, United
			 States Code, and while away from their homes or regular places of business,
			 they may be paid actual travel expenses and per diem in lieu of subsistence at
			 rates not in excess of those prescribed by the standardized Government travel
			 regulations.
						(c)Mandatory
			 retirement age not applicableThe service of an individual as an
			 expert or consultant under subsection (a) shall not be considered to be
			 employment or holding of office or position for purposes of applying the
			 provisions of section 3323(a) of title 5, United States Code, to the
			 individual.
						(d)Employment of
			 certain persons without compensationPersons of outstanding
			 experience and ability may be employed without compensation by any Federal
			 agency for the performance of functions under this Act in accordance with the
			 provisions of section 710(b) of the Defense Production Act of 1950 (50 U.S.C.
			 App. 2160(b)), and regulations issued thereunder.
						11703.Prohibition
			 of discrimination against Federal personnel
						(a)Assignment of
			 personnel
							(1)In
			 generalThe President shall not take into account, in assigning
			 Federal personnel to carry out the provisions of this Act, the individual’s
			 race, sex, religion, national origin, sexual orientation, or gender identity.
			 Such assignments shall be made solely on the basis of ability and relevant
			 experience.
							(2)Prohibition on
			 consideration of exclusionary policies or practicesNo agency
			 performing functions under this Act shall, in employing or assigning Federal
			 personnel to participate in the performance of any such function, whether in
			 the United States or abroad, take into account the exclusionary policies or
			 practices of any foreign government where such policies or practices are based
			 upon race, sex, religion, national origin, sexual orientation or gender
			 identity.
							(3)ContractsEach
			 contract entered into by any such agency for the performance of any function
			 under this Act shall contain a provision to the effect that no person,
			 partnership, corporation, or other entity performing functions pursuant to such
			 contract, shall, in employing or assigning personnel to participate in the
			 performance of any such function, whether in the United States or abroad, take
			 into account the exclusionary policies or practices of any foreign government
			 where such policies or practices are based upon race, sex, religion, national
			 origin, sexual orientation, or gender identity.
							(b)Exclusion by
			 foreign countriesExcept as provided in subsection (c), no
			 assistance may be provided under this Act to any government or organization
			 that excludes, as a matter of law, regulation, policy or practice, any United
			 States person (as defined in section 7701(a)(30) of the Internal Revenue Code
			 of 1986) from participating in the furnishing of assistance under this Act on
			 the basis of sex, race, religion, national origin, sexual orientation or gender
			 identity.
						(c)ExceptionThe
			 President may provide assistance notwithstanding the prohibition in subsection
			 (b) if the President—
							(1)determines that,
			 notwithstanding such exclusion,—
								(A)extraordinary
			 circumstances exist which necessitate the provision of such assistance;
			 and
								(B)it is in the
			 national interest of the United States to provide such assistance; and
								(2)transmits to the
			 appropriate congressional committees, prior to providing such assistance, a
			 report detailing—
								(A)the facts and
			 circumstances of such exclusion;
								(B)the response
			 thereto on the part of the United States Government or any agency or personnel
			 thereof;
								(C)the result of such
			 response, if any;
								(D)the extraordinary
			 circumstances which necessitate the provision of such assistance; and
								(E)the nature and
			 amount of the assistance to be provided notwithstanding such exclusion.
								11704.Foreign
			 service limited appointments
						(a)Authority To
			 hire and employThe Administrator is authorized to hire and
			 employ up to 200 individuals in the United States and overseas on a limited
			 appointment basis pursuant to the authority of sections 308 and 309 of the
			 Foreign Service Act of 1980.
						(b)ConditionsThe
			 authority of subsection (a) may only be used to the extent that an equivalent
			 number of positions that are filled by personal services contractors or other
			 nondirect hire personnel of the United States Agency for International
			 Development are eliminated.
						(c)Priority
			 sectorsIn exercising the authority of this section, primary
			 emphasis shall be placed on enabling the United States Agency for International
			 Development to meet personnel needs in technical skill areas currently
			 encumbered by personal services contractors or other non-direct hire
			 personnel.
						(d)ExtensionsIndividuals
			 hired and employed by the United States Agency for International Development
			 pursuant to the authority of section 309 of the Foreign Service Act of 1980 may
			 be extended for a period of up to 4 years notwithstanding the limitation set
			 forth in such section.
						11705.Technical
			 advisorsThe Administrator is
			 authorized to use funds made available to carry out title I to reimburse
			 Federal agencies, agencies of State governments, institutions of higher
			 education, and private and voluntary organizations for the full cost of
			 individuals (including for the personal services of such individuals) detailed
			 or assigned to, or contracted by, as the case may be, the United States Agency
			 for International Development for the purpose of carrying out this Act.
					11706.Personal
			 services contractors for USAID
						(a)Employment
			 outside the united statesThe Administrator is authorized to
			 employ personal services contractors outside the United States to carry out the
			 purposes of this Act.
						(b)Employment in
			 the united statesThe Administrator is authorized to employ up to
			 40 personal services contractors in the United States, notwithstanding any
			 other provision of law, for the purpose of providing direct, interim support
			 for new or expanded overseas programs and activities managed by the United
			 States Agency for International Development until permanent direct hire
			 personnel are hired and trained.
						(c)Considered as
			 operating expensesThe salaries and expenses of individuals hired
			 under the authority of subsection (b) shall be considered as operating expenses
			 of the United States Agency for International Development and subject to the
			 limitations of section 11301, except that the Administrator may use funds made
			 available to carry out title II of the Agricultural Trade Development and
			 Assistance Act of 1954 for personal services contractors assigned to the Office
			 of Food for Peace.
						(d)Not regarded as
			 Federal employeesIndividuals hired under the authority of this
			 section shall not be regarded as Federal employees for the purpose of any law
			 administered by the Office of Personnel Management.
						11707.Personal
			 services contractors for the Department of State
						(a)In
			 generalIn addition to other authorities that may be available,
			 the Secretary of State may establish a pilot program (in this section referred
			 to as the program) for the purpose of hiring United States
			 citizens or aliens as personal services contractors, for service in the United
			 States, or for service both in the United States and abroad, to respond to new
			 or emerging needs or to augment current services.
						(b)ConditionsThe
			 Secretary is authorized to use the authority of subsection (a), subject to the
			 following conditions:
							(1)The Secretary
			 determines that existing personnel resources are insufficient.
							(2)The contract
			 length, including options, may not exceed 2 years, unless the Secretary makes a
			 finding that exceptional circumstances justify an extension of up to one
			 additional year.
							(3)Not more than a
			 total of 200 United States citizens or aliens are employed at any one time as
			 personal services contractors under this section.
							(4)This authority may
			 only be used to obtain specialized skills or experience or to respond to urgent
			 needs.
							(c)Status of
			 personal service contractors
							(1)In
			 generalAn individual hired as a personal service contractor
			 pursuant to this section shall not, by virtue of such hiring, be considered to
			 be an employee of the United States Government for purposes of any law
			 administered by the Office of Personnel Management.
							(2)Applicable
			 lawsAn individual hired as a personal service contractor
			 pursuant to this section shall be covered, in the same manner as a similarly
			 situated employee, by—
								(A)the Ethics in
			 Government Act of 1978;
								(B)chapter 21 of
			 title 41, United States Code; and
								(C)chapter 73 of
			 title 5, sections 201, 203, 205, 207, 208, and 209 of title 18, and section
			 1346 and chapter 171 of title 28, United States Code.
								(3)ExceptionThis subsection shall not affect the
			 determination as to whether an individual hired as a personal service
			 contractor pursuant to this section is an employee of the United States
			 Government for purposes of any Federal law not specified in paragraphs (1) and
			 (2).
							(d)Termination of
			 authorityThe authority to award personal services contracts
			 under the program authorized by this section shall terminate on September 30,
			 2014. A contract entered into prior to the termination date under this
			 subsection may remain in effect until expiration.
						11708.Hiring
			 authority of Inspector General of the United States Agency for International
			 Development
						(a)In
			 generalSubject to the requirements and limitations of this
			 section, the Inspector General of the United States Agency for International
			 Development is authorized to employ personal services contractors outside the
			 United States.
						(b)NumberThe
			 number of contractors hired under the authority of subsection (a) may not
			 exceed 5 percent of the total authorized workforce of the Office of the
			 Inspector General.
						(c)Contract
			 lengthA contractor hired under the authority of subsection (a)
			 shall have a contract period of not longer than 2 years, unless the Inspector
			 General determines, on a case-by-case basis, that exceptional circumstances
			 justify the extension of a contract for up to 1 additional year.
						(d)CertificationThe
			 authority provided in subsection (a) may be exercised only if the Inspector
			 General determines that it is impractical to recruit a sufficient number of
			 direct-hire employees to perform necessary overseas work, and reports such
			 determination to the appropriate congressional committees, along with the
			 reasons such recruitment is impractical.
						(e)Status of
			 employmentIndividuals employed under the authority of this
			 section shall not be considered Federal employees for purposes of the Foreign
			 Service Act of 1980 or any law administered by the Office of Personnel
			 Management.
						11709.Public
			 availability of consulting contractsAny contract for consulting services issued
			 with funds made available under this Act shall be a matter of public record and
			 subject to public inspection, unless otherwise specifically provided under
			 law.
					11710.Senior
			 Foreign Service requirementSection 305 of the Foreign Service Act of
			 1980 (22 U.S.C. 3945) is amended by adding at the end the following:
						
							(e)RequirementBeginning 3 years from the date of
				enactment of this subsection, a Foreign Service Officer may not be promoted
				into the Senior Foreign Service of the Department of State or the United States
				Agency for International Development without having served at least one
				domestic rotation in a bureau or office that does not have a regional
				jurisdiction.
							.
					11711.Pay parity
			 for criminal investigatorsSection 5541(2)(C)(xiv) of title 5, United
			 State Code, is amended to read as follows:
						
							(xiv)a Foreign
				Service officer, except that a Foreign Service officer serving as a criminal
				investigator in the Office of the Inspector General of the United States Agency
				for International Development shall be eligible for and receive availability
				pay on the same terms as a criminal investigator under section
				5545a.
							.
					2Details,
			 fellowships, and exchanges
					11801.Details to
			 foreign governments and international organizations
						(a)Details to
			 foreign governmentsWhen consistent with and in furtherance of
			 the purposes of this Act, the head of any Federal agency is authorized to
			 detail any Federal employee of that agency to any office or position with any
			 foreign government or foreign government agency, where acceptance of such
			 office or position does not involve the taking of an oath of allegiance to
			 another government or acceptance of compensation or other benefits from any
			 foreign country by such employee.
						(b)Details to
			 international organizationsWhen consistent with and in
			 furtherance of the purposes of this Act, the head of any Federal agency is
			 authorized to detail to any international organization or arrangement, any
			 Federal employee of that agency to serve with, or as a member of, the
			 international staff of such organization, or to render any technical,
			 scientific, or professional advice or service to, or in cooperation with, such
			 organization.
						(c)Status of
			 Federal employees detailed
							(1)Retention of
			 benefitsAny Federal employee, while detailed under this
			 section—
								(A)shall be
			 considered a Federal employee and of the Federal agency from which detailed for
			 the purpose of preserving his or her allowances, privileges, rights, seniority,
			 and other benefits as such; and
								(B)shall continue to
			 receive compensation, allowances, and benefits from funds appropriated to that
			 agency or made available to that agency under this Act, or may be detailed on a
			 leave without pay status.
								(2)AllowancesAny
			 Federal employee assigned, detailed, or appointed under this section, section
			 11203(b), section 11204 or section 11702, may receive (under such regulations
			 as the President may prescribe) representation allowances similar to those
			 allowed under section 905 of the Foreign Service Act of 1980. The authorization
			 of such allowances and other benefits and the payment thereof out of any
			 appropriations available therefor shall be considered as meeting all the
			 requirements of section 5536 of title 5, United States Code.
							(d)Terms of
			 detailDetails may be made under this section or section 408 of
			 the Mutual Security Act of 1954 in accordance with any of the following:
							(1)Without
			 reimbursement to the United States Government by the foreign government or
			 international organization.
							(2)Upon agreement by
			 the foreign government or international organization to reimburse the United
			 States Government for compensation, travel expenses, benefits, and allowances,
			 or any part thereof, payable to the Federal employee concerned during the
			 period of detail. Such reimbursements (including foreign currencies) shall be
			 credited to the appropriation, fund, or account utilized for paying such
			 compensation, travel expenses, benefits, or allowances, or to the
			 appropriation, fund, or account currently available for such purposes.
							(3)Upon an advance of
			 funds, property, or services by the foreign government or international
			 organization to the United States Government accepted with the approval of the
			 President for specified uses in furtherance of the purposes of this Act. Funds
			 so advanced may be established as a separate fund in the Treasury of the United
			 States Government, to be available for the specified uses, and to be used for
			 reimbursement of appropriations or direct expenditure subject to the provisions
			 of this Act. Any unexpended balance of such account shall be returned to the
			 foreign government or international organization.
							(4)Subject to the
			 receipt by the United States Government of a credit to be applied against the
			 payment by the United States Government of its share of the expenses of the
			 international organization to which the Federal employee is detailed, such
			 credit to be based upon the compensation, travel expenses, benefits and
			 allowances, or any part thereof, payable to such employee during the period of
			 detail in accordance with subsection (c).
							11802.Details to
			 United States Government agencies
						(a)Authority To
			 detailThe head of any Federal agency is authorized to detail
			 Federal employees of that agency (hereinafter known as the detailing
			 agency) to any office or position in any other Federal agency
			 (hereinafter known as the receiving agency), for the purposes
			 set out in subsection (b).
						(b)Purposes of
			 detailA detail under subsection (a) is authorized for the
			 purposes of—
							(1)improving
			 cooperation and collaboration between the detailing agency and receiving
			 agency,
							(2)rendering any
			 technical, scientific, or professional advice or service to the receiving
			 agency, or
							(3)providing training
			 and professional development to employees of the detailing agency,
							when such
			 detail is consistent with and in furtherance of the purposes of this
			 Act.(c)Congressional
			 detailThe Secretary and the Administrator are each authorized to
			 detail up to 5 employees of the Department of State and the United States
			 Agency for International Development, respectively, each fiscal year to
			 individual members and committees of Congress, notwithstanding the requirement
			 for reimbursement in subsection (d). Such detailees shall be known as
			 Congressional Fellows.
						(d)Requirement for
			 reimbursementThe receiving agency shall reimburse the detailing
			 agency for the salary and allowances of each Federal employee for the period of
			 the detail, unless—
							(1)the detail is for
			 a period of less than two years;
							(2)a
			 substantially equivalent number of Federal employees are detailed to and from
			 each agency in a fiscal year; or
							(3)not more than 15
			 Federal employees are detailed from a single agency in a fiscal year.
							(e)Personnel
			 limitationsPersonnel
			 detailed under this section shall not be counted for purposes of any limitation
			 established by the Office of Management and Budget on the maximum number of
			 personnel allowable for the detailing agency.
						(f)WaiverThe Secretary and the Administrator are
			 authorized to waive the requirement for reimbursement in subsection (d) for the
			 detail of an employee of the Department of State or the Agency, respectively,
			 for a period of up to 5 years if the receiving agency is the National Security
			 Council.
						(g)Detail
			 definedIn this section, the term detail means to
			 detail, assign, or otherwise make available an employee to another agency,
			 office, or organization.
						11803.Science and
			 technology fellowship programsSection 504 of the Foreign Relations
			 Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d) is amended by adding at
			 the end the following:
						
							(e)(1)The Secretary is
				authorized to make grants or enter into cooperative agreements related to
				Department of State science and technology fellowship programs, including for
				assistance in recruiting fellows and the payment of stipends, travel, and other
				appropriate expenses to fellows.
								(2)Payment of stipends under the
				authority of paragraph (1) shall not be considered to be compensation for
				purposes of section 209 of title 18, United States Code.
								(3)The total amount of grants made under
				the authority of paragraph (1) may not exceed $1,000,000 in any fiscal
				year.
								.
					11804.Foreign
			 relations exchange programs
						(a)In
			 generalThe Secretary may establish exchange programs under which
			 employees of the Department of State, including individuals appointed under
			 title 5, United States Code, and members of the Foreign Service, may be
			 assigned, for a period not to exceed 1 year, to a position with any foreign
			 government or international entity that permits an employee of the foreign
			 government or international entity, as the case may be, to be assigned to a
			 position with the Department of State.
						(b)Department of
			 state employeesDuring a
			 period in which an employee of the Department of State is participating in an
			 exchange program authorized under subsection (a), such employee shall, for the
			 purposes of receiving salary and benefits, be treated as an employee detailed
			 under section 11801.
						(c)Foreign
			 employeesThe salary and benefits of an employee of a foreign
			 government or international entity participating in a program established under
			 this section shall be paid by such government or entity during the period in
			 which such employee is participating in the program, and shall not be
			 reimbursed by the Department of State.
						(d)Rule of
			 constructionNothing in this section shall be construed to
			 authorize the appointment as a Federal employee of—
							(1)an individual
			 whose allegiance is to any country, government, or foreign or international
			 entity other than the United States; or
							(2)an individual who
			 has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5,
			 United States Code, or any other provision of law concerning eligibility for
			 appointment, and continuation of employment, as a Federal employee.
							11805.Guidelines
			 for rotational assignments
						(a)Career
			 guidelinesThe Administrator shall establish career guidelines
			 for Foreign Service officers and civil service officers that incorporate
			 interagency, intergovernmental, or international organization rotational
			 assignments. The guidelines established under this subsection shall
			 include—
							(1)selection;
							(2)professional
			 education and training;
							(3)types of relevant
			 interagency, intergovernmental, and international organization assignments;
			 and
							(4)such other matters
			 as the Administrator considers appropriate.
							(b)Promotions to
			 senior ranksNot later than 2 years after the date of the
			 enactment of this Act, the Administrator shall establish additional guidelines
			 that consider participation by relevant employees in at least 1 interagency,
			 intergovernmental, or international organizational rotational assignment of at
			 least 6 months as a factor for promotion into the ranks of the Senior Foreign
			 Service or Senior Executive Service.
						(c)Promotion
			 preceptsThe Administrator shall ensure that promotion precepts
			 and promotion panels do not penalize employees who have been assigned to
			 interagency, intergovernmental, or international organizations.
						3Training and
			 professional development
					11901.Training of
			 Federal personnel
						(a)Authority To
			 conduct trainingThe head of each Federal agency carrying out
			 activities under this Act is authorized to use funds made available under this
			 Act to pay the costs, in accordance with subsection (b), of providing training
			 for Federal personnel, through interchange or otherwise, at any State or local
			 unit of government, public or private nonprofit institution, trade, labor,
			 agricultural, or scientific association or organization, or commercial
			 firm.
						(b)Payment of
			 costsTraining costs shall be paid—
							(1)from funds made
			 available to the employing agency;
							(2)for individuals
			 performing functions within the United States, from funds available for
			 administrative expenses; and
							(3)for individuals
			 performing functions outside the United States, from funds available for the
			 program, project, or activity being carried out by such individual.
							(c)Limitation on
			 dual employmentTraining under this section shall not be
			 considered employment or holding of office under section 5533 of title 5,
			 United States Code.
						(d)Acceptance of
			 certain paymentsAny payments or contributions in connection with
			 training under this section may, as deemed appropriate by the head of the
			 Federal agency authorizing such training, be made by private or public sources
			 and be accepted by any trainee, or may be accepted by and credited to the
			 current applicable appropriation of such agency. Any such payments or
			 contributions shall be in lieu, or in reduction, of compensation received from
			 the United States Government.
						11902.Career
			 development
						(a)Comprehensive
			 programThe Secretary and the Administrator shall implement and
			 maintain a comprehensive career-long program of professional training for the
			 personnel of the Department of State and the United States Agency for
			 International Development, respectively.
						(b)Participation
			 levelsThe Secretary and the Administrator shall ensure that in
			 each fiscal year not less than 10 percent of personnel of the Department of
			 State and the United States Agency for International Development receive
			 professional training or participate in details, exchanges, fellowships,
			 scholarships or other opportunities for professional development.
						(c)Institution for
			 trainingSection 701(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 4021(b)) is amended to read as follows:
							
								(b)(1)The Secretary of State shall ensure that
				training offered by the institution—
										(A)meets the training needs of all
				foreign affairs agencies;
										(B)is made available on an equal basis to
				personnel of all foreign affairs agencies, including access to child care
				facilities, travel, per diem, and reimbursements;
										(C)is responsive to requests by the heads
				of other agencies for the development and implementation of specialized
				training courses; and
										(D)is evaluated regularly for
				cost-effectiveness and for results.
										(2)Other agencies shall avoid
				duplicating the facilities and training provided by the Secretary of State
				through the institution and
				otherwise.
									.
						(d)Training support
			 servicesSection 704(a)(4)(B) of the Foreign Service Act of 1980
			 (22 U.S.C. 4024(a)(4)(B)) is amended by striking language instructors,
			 linguists, and other academic and training specialists and inserting
			 education and training specialists, including language instructors and
			 linguists, and other specialists who perform work directly relating to the
			 design, delivery, oversight, or coordination of training delivered by the
			 institution.
						(e)Requirements for
			 promotionThe Secretary and the Administrator shall each
			 establish a set of mandatory training requirements for promotion into the
			 Senior Foreign Service.
						(f)Evaluation of
			 effectivenessThe Secretary
			 and the Administrator shall evaluate the effectiveness of all training and
			 professional development programs for the personnel of the Department of State
			 and the United States Agency for International Development, respectively, not
			 later than 2 years after the date of the enactment of this Act, and not less
			 than once every 5 years after thereafter. The results of such evaluations shall
			 be made publicly available on the Internet.
						11903.Language
			 skills development
						(a)Development of
			 systemThe Secretary and the
			 Administrator shall develop a system for increasing the number and percentage
			 of Foreign Service Officers at the Department of State and the United States
			 Agency for International Development, respectively, who are proficient in the
			 official language of the country of assignment.
						(b)Elements of
			 systemSuch system shall include—
							(1)methods for
			 identifying emerging areas of foreign language shortfalls and projected
			 language needs;
							(2)designation of
			 Foreign Service positions for which a minimum level of certified language
			 proficiency is required, to be known as language designated
			 positions;
							(3)designation of
			 languages for which there is a critical unmet need, to be known as
			 critical languages;
							(4)development of
			 policies and procedures relating to assignments, length of rotations,
			 recruitment, retention, training, and promotion to—
								(A)ensure that there
			 are a sufficient number of Foreign Service officers able and available to fill
			 language designated positions; and
								(B)remedy shortfalls
			 in critical languages;
								(5)establishment of
			 clear and measurable performance goals and objectives; and
							(6)requirements for
			 monitoring and evaluation of progress.
							(c)Transmission to
			 congressThe Secretary and the Administrator shall transmit to
			 the appropriate congressional committees, not later than 1 year after the date
			 of the enactment of this Act, a report on the system developed under subsection
			 (a) and a plan for its implementation, including any budgetary
			 implications.
						(d)Implementation
			 reportsOne year after the date on which the report is
			 transmitted pursuant to subsection (c), and each of the next 2 years
			 thereafter, the Secretary and the Administrator shall transmit to the
			 appropriate congressional committees a report on the status of implementation
			 of the system developed under subsection (a).
						(e)Repeal of
			 duplicative reportSection 702 of the Foreign Service Act of 1980
			 (22 U.S.C. 4022) is amended by striking subsection (c).
						(f)Availability of
			 fundsNotwithstanding section 11302, amounts made available to
			 the Agency to carry out this section shall not be considered to be operating
			 expenses.
						XIIAmendments and
			 repeals
			AAmendments
				12101.Amendments
			 relating to assistance to combat HIV/AIDS, tuberculosis, and malaria
					(a)Assistance To
			 combat HIV/AIDSSubtitle A of title III of the United States
			 Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (22 U.S.C.
			 7631 et seq.) is amended—
						(1)by redesignating
			 section 301 as section 301A;
						(2)in the heading of
			 section 301A (as redesignated), by inserting other provisions relating
			 to before assistance; and
						(3)by inserting
			 before section 301A (as redesignated) the following new section:
							
								301.Assistance to
				combat HIV/AIDS
									(a)FindingCongress
				recognizes that the alarming spread of HIV/AIDS in countries in sub-Saharan
				Africa, the Caribbean, Central Asia, Eastern Europe, Latin America and other
				developing countries is a major global health, national security, development,
				and humanitarian crisis.
									(b)Policy
										(1)ObjectivesIt
				is a major objective of the foreign assistance program of the United States to
				provide assistance for the prevention and treatment of HIV/AIDS and the care of
				those affected by the disease. It is the policy objective of the United States,
				by 2013, to—
											(A)assist partner
				countries to—
												(i)prevent 12,000,000
				new HIV infections worldwide;
												(ii)support—
													(I)the increase in
				the number of individuals with HIV/AIDS receiving antiretroviral treatment
				above the goal established under section 402(a)(3) and increased pursuant to
				paragraphs (1) through (3) of section 403(d); and
													(II)additional
				treatment through coordinated multilateral efforts;
													(iii)support care for
				12,000,000 individuals infected with or affected by HIV/AIDS, including
				5,000,000 orphans and vulnerable children affected by HIV/AIDS, with an
				emphasis on promoting a comprehensive, coordinated system of services to be
				integrated throughout the continuum of care;
												(iv)provide at least
				80 percent of the target population with access to counseling, testing, and
				treatment to prevent the transmission of HIV from mother-to-child;
												(v)provide care and
				treatment services to children with HIV in proportion to their percentage
				within the HIV-infected population of a given partner country; and
												(vi)train and support
				retention of health care professionals, paraprofessionals, and community health
				workers in HIV/AIDS prevention, treatment, and care, with the target of
				providing such training to at least 140,000 new health care professionals and
				paraprofessionals with an emphasis on training and in country deployment of
				critically needed doctors and nurses;
												(B)strengthen the
				capacity to deliver primary health care in developing countries, especially in
				sub-Saharan Africa;
											(C)support and help
				countries in their efforts to achieve staffing levels of at least 2.3 doctors,
				nurses, and midwives per 1,000 population, as called for by the World Health
				Organization; and
											(D)help partner
				countries to develop independent, sustainable HIV/AIDS programs.
											(2)Coordinated
				global strategyThe United States and other countries with the
				sufficient capacity should provide assistance to countries in sub-Saharan
				Africa, the Caribbean, Central Asia, Eastern Europe, and Latin America, and
				other countries and regions confronting HIV/AIDS epidemics in a coordinated
				global strategy to help address generalized and concentrated epidemics through
				HIV/AIDS prevention, treatment, care, monitoring and evaluation, and related
				activities.
										(3)PrioritiesThe
				United States Government’s response to the global HIV/AIDS pandemic and the
				Government’s efforts to help countries assume leadership of sustainable
				campaigns to combat their local epidemics should place high priority on—
											(A)the prevention of
				the transmission of HIV;
											(B)moving toward
				universal access to HIV/AIDS prevention counseling and services;
											(C)meaningful cost-sharing assurances by the
				partner country; and
											(D)the inclusion of
				transition strategies to ensure sustainability of such programs and activities,
				including health care systems, under other international donor support, or
				budget support by respective foreign governments.
											(c)Authorization
										(1)In
				generalConsistent with
				section 1321 of the Global Partnerships Act
				of 2012, the President is authorized to furnish assistance, on
				such terms and conditions as the President may determine, for HIV/AIDS,
				including to prevent, treat, and monitor HIV/AIDS, and carry out related
				activities, in countries in sub-Saharan Africa, the Caribbean, Central Asia,
				Eastern Europe, Latin America, and other countries and areas, particularly with
				respect to refugee populations or those in postconflict settings in such
				countries and areas with significant or increasing HIV incidence rates.
										(2)Role of
				NGOsIt is the sense of Congress that the President should
				provide an appropriate level of assistance under paragraph (1) through
				nongovernmental organizations (including faith-based and community-based
				organizations) in countries in sub-Saharan Africa, the Caribbean, Central Asia,
				Eastern Europe, Latin America, and other countries and areas affected by the
				HIV/AIDS pandemic, particularly with respect to refugee populations or those in
				post-conflict settings in such countries and areas with significant or
				increasing HIV incidence rates.
										(3)Coordination of
				assistance effortsThe President shall coordinate the provision
				of assistance under paragraph (1) with the provision of related assistance by
				the Joint United Nations Programme on HIV/AIDS (UNAIDS), the United Nations
				Children’s Fund (UNICEF), the World Health Organization (WHO), the United
				Nations Development Programme (UNDP), the Global Fund to Fight AIDS,
				Tuberculosis and Malaria and other appropriate international organizations
				(such as the International Bank for Reconstruction and Development), relevant
				regional multilateral development institutions, national, state, and local
				governments of partner countries, other international actors, appropriate
				governmental and nongovernmental organizations, and relevant executive branch
				agencies within the framework of the principles of the Three Ones.
										(d)Activities
				supportedAssistance provided under subsection (c) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
										(1)PreventionPrevention
				of HIV/AIDS through activities including—
											(A)programs and
				efforts that are designed or intended to impart knowledge with the exclusive
				purpose of helping individuals avoid behaviors that place them at risk of HIV
				infection, including integration of such programs into health programs and the
				inclusion in counseling programs of information on methods of avoiding
				infection of HIV, including delaying sexual debut, abstinence, fidelity and
				monogamy, reduction of casual sexual partnering and multiple concurrent sexual
				partnering, reducing sexual violence and coercion, including child marriage,
				widow inheritance, and polygamy, and where appropriate, use of male and female
				condoms;
											(B)assistance to
				establish and implement culturally appropriate HIV/AIDS education and
				prevention programs that are designed with local input and focus on helping
				individuals avoid infection of HIV/AIDS, implemented through nongovernmental
				organizations, including faith-based and community-based organizations,
				particularly those locally based organizations that utilize both professionals
				and volunteers with appropriate skills, experience, and community
				presence;
											(C)assistance for the
				purpose of encouraging men to be responsible in their sexual behavior, child
				rearing, and to respect women;
											(D)assistance for the
				purpose of providing voluntary testing and counseling (including the
				incorporation of confidentiality protections with respect to such testing and
				counseling) and promoting the use of provider-initiated or
				opt-out voluntary testing in accordance with World Health
				Organization guidelines;
											(E)assistance for the
				purpose of preventing mother-to-child transmission of the HIV infection,
				including medications to prevent such transmission and access to infant formula
				and other alternatives for infant feeding;
											(F)assistance
				to—
												(i)achieve the goal
				of reaching 80 percent of pregnant women for prevention and treatment of
				mother-to-child transmission of HIV in countries in which the United States is
				implementing HIV/AIDS programs by 2013; and
												(ii)promote infant
				feeding options and treatment protocols that meet the most recent criteria
				established by the World Health Organization;
												(G)medical male
				circumcision programs as part of national strategies to combat the transmission
				of HIV/AIDS;
											(H)assistance to
				ensure a safe blood supply and sterile medical equipment;
											(I)assistance to help
				avoid substance abuse and intravenous drug use that can lead to HIV
				infection;
											(J)assistance for the
				purpose of increasing women’s access to employment opportunities, income,
				productive resources, and microfinance programs, where appropriate; and
											(K)assistance for
				counseling, testing, treatment, care, and support programs, including—
												(i)counseling and
				other services for the prevention of reinfection of individuals with
				HIV/AIDS;
												(ii)counseling to
				prevent sexual transmission of HIV, including—
													(I)life skills
				development for practicing abstinence and faithfulness;
													(II)reducing the
				number of sexual partners;
													(III)delaying sexual
				debut; and
													(IV)ensuring correct
				and consistent use of condoms;
													(iii)assistance to
				engage underlying vulnerabilities to HIV/AIDS, especially those of women and
				girls;
												(iv)assistance for
				appropriate HIV/AIDS education programs and training targeted to prevent the
				transmission of HIV among men who have sex with men;
												(v)assistance to
				provide male and female condoms;
												(vi)diagnosis and
				treatment of other sexually transmitted infections;
												(vii)strategies to
				address the stigma and discrimination that impede HIV/AIDS prevention efforts;
				and
												(viii)assistance to
				facilitate widespread access to microbicides for HIV prevention, if safe and
				effective products become available, including financial and technical support
				for culturally appropriate introductory programs, procurement, distribution,
				logistics management, program delivery, acceptability studies, provider
				training, demand generation, and postintroduction monitoring.
												(2)TreatmentThe
				treatment and care of individuals with HIV/AIDS, including—
											(A)assistance to
				establish and implement programs to strengthen and broaden indigenous health
				care delivery systems and the capacity of such systems to deliver HIV/AIDS
				pharmaceuticals and otherwise provide for the treatment of individuals with
				HIV/AIDS, including clinical training for indigenous organizations and health
				care providers;
											(B)assistance to
				strengthen and expand hospice and palliative care programs to assist patients
				debilitated by HIV/AIDS, their families, and the primary caregivers of such
				patients, including programs that utilize faith-based and community-based
				organizations;
											(C)assistance for the
				purpose of the care and treatment of individuals with HIV/AIDS through the
				provision of pharmaceuticals, including antiretrovirals and other
				pharmaceuticals and therapies for the treatment of opportunistic infections,
				pain management, nutritional support, and other treatment modalities;
											(D)as part of care
				and treatment of HIV/AIDS, assistance (including prophylaxis and treatment) for
				common HIV/AIDS-related opportunistic infections for free or at a rate at which
				it is easily affordable to the individuals and populations being served;
				and
											(E)as part of care
				and treatment of HIV/AIDS, assistance or referral to available and adequately
				resourced service providers for nutritional support, including counseling and
				where necessary the provision of commodities, for persons meeting
				malnourishment criteria and their families.
											(3)Preventative
				intervention education and technologies(A)With particular emphasis
				on specific populations that represent a particularly high risk of contracting
				or spreading HIV/AIDS, including those exploited through the sex trade, victims
				of rape and sexual assault, individuals already infected with HIV/AIDS, and in
				cases of occupational exposure of health care workers, assistance with efforts
				to reduce the risk of HIV/AIDS infection including post-exposure pharmaceutical
				prophylaxis, and necessary pharmaceuticals and commodities, including test
				kits, condoms, and, when proven effective, microbicides.
											(B)Bulk purchases of available test kits,
				condoms, and, when proven effective, microbicides that are intended to reduce
				the risk of HIV/AIDS transmission and for appropriate program support for the
				introduction and distribution of these commodities, as well as education and
				training on the use of the technologies.
											(4)MonitoringThe
				monitoring of programs, projects, and activities carried out pursuant to
				paragraphs (1) through (3), including—
											(A)monitoring to
				ensure that adequate controls are established and implemented to provide
				HIV/AIDS pharmaceuticals and other appropriate medicines to poor individuals
				with HIV/AIDS;
											(B)appropriate
				evaluation and surveillance activities;
											(C)monitoring to
				ensure that appropriate measures are being taken to maintain the sustainability
				of HIV/AIDS pharmaceuticals (especially antiretrovirals) and ensure that drug
				resistance is not compromising the benefits of such pharmaceuticals;
											(D)monitoring to
				ensure appropriate law enforcement officials are working to ensure that
				HIV/AIDS pharmaceuticals are not diminished through illegal counterfeiting or
				black market sales of such pharmaceuticals;
											(E)carrying out and
				expanding program monitoring, impact evaluation research and analysis, and
				operations research and disseminating data and findings through mechanisms to
				be developed by the Coordinator of United States Government Activities to
				Combat HIV/AIDS Globally, in coordination with the Director of the Centers for
				Disease Control, in order to—
												(i)improve
				accountability, increase transparency, and ensure the delivery of
				evidence-based services through the collection, evaluation, and analysis of
				data regarding gender-responsive interventions, disaggregated by age and
				sex;
												(ii)identify and
				replicate effective models; and
												(iii)develop gender
				indicators to measure outcomes and the impacts of interventions; and
												(F)establishing
				appropriate systems to—
												(i)gather
				epidemiological and social science data on HIV; and
												(ii)evaluate the
				effectiveness of prevention efforts among men who have sex with men, with due
				consideration to stigma and risks associated with disclosure.
												(5)Pharmaceuticals
											(A)ProcurementThe
				procurement of HIV/AIDS pharmaceuticals, antiviral therapies, and other
				appropriate medicines, including medicines to treat opportunistic
				infections.
											(B)Mechanisms for
				quality control and sustainable supplyMechanisms to ensure that
				such HIV/AIDS pharmaceuticals, antiretroviral therapies, and other appropriate
				medicines are quality-controlled and sustainably supplied.
											(C)Mechanism to
				ensure cost-effective drug purchasingSubject to subparagraph
				(B), mechanisms to ensure that safe and effective pharmaceuticals, including
				antiretrovirals and medicines to treat opportunistic infections, are purchased
				at the lowest possible price at which such pharmaceuticals may be obtained in
				sufficient quantity on the world market, provided that such pharmaceuticals are
				approved, tentatively approved, or otherwise authorized for use by—
												(i)the Food and Drug
				Administration;
												(ii)a
				stringent regulatory agency acceptable to the Secretary of Health and Human
				Services; or
												(iii)a quality
				assurance mechanism acceptable to the Secretary of Health and Human
				Services.
												(D)DistributionThe
				distribution of such HIV/AIDS pharmaceuticals, antiviral therapies, and other
				appropriate medicines (including medicines to treat opportunistic infections)
				to qualified national, regional, or local organizations for the treatment of
				individuals with HIV/AIDS in accordance with appropriate HIV/AIDS testing and
				monitoring requirements and treatment protocols and for the prevention of
				mother-to-child transmission of the HIV infection.
											(6)Related and
				coordinated activitiesThe conduct of related activities,
				including—
											(A)the care and
				support of children who are orphaned by the HIV/AIDS pandemic, including
				services designed to care for orphaned children in a family environment which
				rely on extended family members;
											(B)improved
				infrastructure and institutional capacity to develop and manage education,
				prevention, and treatment programs, including training and the resources to
				collect and maintain accurate HIV surveillance data to target programs and
				measure the effectiveness of interventions;
											(C)vaccine research
				and development partnership programs with specific plans of action to develop a
				safe, effective, accessible, preventive HIV vaccine for use throughout the
				world;
											(D)coordinated or
				referred activities to—
												(i)enhance the
				clinical impact of HIV/AIDS care and treatment; and
												(ii)ameliorate the
				adverse social and economic costs often affecting AIDS-impacted families and
				communities through the direct provision, as necessary, or through the
				referral, if possible, of support services, including—
													(I)nutritional and
				food support;
													(II)safe drinking
				water and adequate sanitation;
													(III)nutritional
				counseling;
													(IV)income-generating
				activities and livelihood initiatives;
													(V)maternal and child
				health care;
													(VI)primary health
				care;
													(VII)the diagnosis
				and treatment of other infectious or sexually transmitted diseases;
													(VIII)substance abuse
				and treatment services; and
													(IX)legal
				services;
													(E)coordinated or
				referred activities to link programs addressing HIV/AIDS with programs
				addressing gender-based violence in areas of significant HIV prevalence to
				assist countries in the development and enforcement of women’s health,
				children’s health, and HIV/AIDS laws and policies that—
												(i)prevent and
				respond to violence against women and girls;
												(ii)promote the
				integration of screening and assessment for gender-based violence into HIV/AIDS
				programming;
												(iii)promote
				appropriate HIV/AIDS counseling, testing, and treatment into gender-based
				violence programs; and
												(iv)assist
				governments to develop partnerships with civil society organizations to create
				networks for psychosocial, legal, economic, or other support services;
												(F)coordinated or
				referred activities to—
												(i)address the
				frequent coinfection of HIV and tuberculosis, in accordance with World Health
				Organization guidelines;
												(ii)promote
				provider-initiated or opt-out HIV/AIDS counseling and testing
				and appropriate referral for treatment and care to individuals with
				tuberculosis or its symptoms, particularly in areas with significant HIV
				prevalence; and
												(iii)strengthen
				programs to ensure that individuals testing positive for HIV receive
				tuberculosis screening and to improve laboratory capacities, infection control,
				and adherence; and
												(G)activities
				to—
												(i)improve the
				effectiveness of national responses to HIV/AIDS;
												(ii)strengthen
				overall health systems in high-prevalence countries, including support for
				workforce training, retention, and effective deployment, capacity building,
				laboratory development, equipment maintenance and repair, and public health and
				related public financial management systems and operations;
												(iii)encourage fair
				and transparent procurement practices among partner countries; and
												(iv)promote
				in-country or intra-regional pediatric training for physicians and other health
				professionals, preferably through public-private partnerships involving
				colleges and universities, with the goal of increasing pediatric HIV workforce
				capacity.
												(7)Comprehensive
				hiv/aids public-private partnershipsThe establishment and
				operation of public-private partnership entities within countries in
				sub-Saharan Africa, the Caribbean, and other countries affected by the HIV/AIDS
				pandemic that are dedicated to supporting the national strategy of such
				countries regarding the prevention, treatment, and monitoring of HIV/AIDS. Each
				such public-private partnership should—
											(A)support the
				development, implementation, and management of comprehensive HIV/AIDS plans in
				support of the national HIV/AIDS strategy;
											(B)operate at all
				times in a manner that emphasizes efficiency, accountability, and
				results-driven programs;
											(C)engage both local
				and foreign development partners and donors, including businesses, government
				agencies, academic institutions, nongovernmental organizations, foundations,
				multilateral development agencies, and faith-based organizations, to assist the
				country in coordinating and implementing HIV/AIDS prevention, treatment, and
				monitoring programs in accordance with its national HIV/AIDS strategy;
											(D)provide technical
				assistance, consultant services, financial planning, monitoring and evaluation,
				and research in support of the national HIV/AIDS strategy; and
											(E)establish local
				human resource capacities for the national HIV/AIDS strategy through the
				transfer of medical, managerial, leadership, and technical skills.
											(8)Compacts and
				framework agreementsThe development of compacts or framework
				agreements, tailored to local circumstances, with national governments or
				regional partnerships in countries with significant HIV/AIDS burdens to promote
				host government commitment to deeper integration of HIV/AIDS services into
				health systems, contribute to health systems overall, and enhance
				sustainability, including—
											(A)meaningful cost-sharing assurances by the
				partner country; and
											(B)transition
				strategies to ensure sustainability of such programs and activities, including
				health care systems, under other international donor support, or budget support
				by respective foreign governments.
											(e)Compacts and
				framework agreements
										(1)FindingsCongress
				makes the following findings:
											(A)The
				congressionally mandated Institute of Medicine report entitled PEPFAR
				Implementation: Progress and Promise states: The next strategy
				[of the U.S. Global AIDS Initiative] should squarely address the needs and
				challenges involved in supporting sustainable country HIV/AIDS programs,
				thereby transitioning from a focus on emergency relief..
											(B)One mechanism to
				promote the transition from an emergency to a public health and development
				approach to HIV/AIDS is through compacts or framework agreements between the
				United States Government and each participating nation.
											(2)ElementsCompacts
				on HIV/AIDS authorized under subsection (d)(8) shall include the following
				elements:
											(A)Compacts whose
				primary purpose is to provide direct services to combat HIV/AIDS are to be made
				between—
												(i)the United States
				Government; and
												(ii)(I)national or regional
				entities representing low-income countries served by an existing United States
				Agency for International Development or Department of Health and Human Services
				presence or regional platform; or
													(II)countries or regions—
														(aa)experiencing significantly high HIV
				prevalence or risk of significantly increasing incidence within the general
				population;
														(bb)served by an existing United States
				Agency for International Development or Department of Health and Human Services
				presence or regional platform; and
														(cc)that have inadequate financial means
				within such country or region.
														(B)Compacts whose
				primary purpose is to provide limited technical assistance to a country or
				region connected to services provided within the country or region—
												(i)may be made with
				other countries or regional entities served by an existing United States Agency
				for International Development or Department of Health and Human Services
				presence or regional platform;
												(ii)shall require
				significant investments in HIV prevention, care, and treatment services by the
				host country;
												(iii)shall be
				time-limited in terms of United States contributions; and
												(iv)shall be made
				only upon prior notification to Congress—
													(I)justifying the
				need for such compacts;
													(II)describing the
				expected investment by the country or regional entity; and
													(III)describing the
				scope, nature, expected total United States investment, and time frame of the
				limited technical assistance under the compact and its intended impact.
													(C)Compacts shall
				include provisions to—
												(i)promote local and
				national efforts to reduce stigma associated with HIV/AIDS; and
												(ii)work with and
				promote the role of civil society in combating HIV/AIDS.
												(D)Compacts shall
				take into account the overall national health and development and national
				HIV/AIDS and public health strategies of each country.
											(E)Compacts shall
				contain—
												(i)consideration of
				the specific objectives that the country and the United States expect to
				achieve during the term of a compact;
												(ii)consideration of
				the respective responsibilities of the country and the United States in the
				achievement of such objectives;
												(iii)consideration of
				regular benchmarks to measure progress toward achieving such objectives;
												(iv)an identification
				of the intended beneficiaries, disaggregated by gender and age, and including
				information on orphans and vulnerable children, to the maximum extent
				practicable;
												(v)consideration of
				the methods by which the compact is intended to—
													(I)address the
				factors that put women and girls at greater risk of HIV/AIDS; and
													(II)strengthen
				elements such as the economic, educational, and social status of women, girls,
				orphans, and vulnerable children and the inheritance rights and safety of such
				individuals;
													(vi)consideration of
				the methods by which the compact will—
													(I)strengthen the
				health care capacity, including factors such as the training, retention,
				deployment, recruitment, and utilization of health care workers;
													(II)improve supply
				chain management; and
													(III)improve the
				health systems and infrastructure of the partner country, including the ability
				of compact participants to maintain and operate equipment transferred or
				purchased as part of the compact;
													(vii)consideration of
				proposed mechanisms to provide oversight;
												(viii)consideration
				of the role of civil society in the development of a compact and the
				achievement of its objectives;
												(ix)a
				description of the current and potential participation of other donors in the
				achievement of such objectives, as appropriate; and
												(x)consideration of a
				plan to ensure appropriate fiscal accountability for the use of
				assistance.
												(F)For regional
				compacts, priority shall be given to countries that are included in regional
				funds and programs in existence as of the date of the enactment of the Tom
				Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
				Tuberculosis, and Malaria Reauthorization Act of 2008.
											(G)Amounts made
				available for compacts described in subparagraphs (A) and (B) shall be subject
				to the inclusion of—
												(i)meaningful cost-sharing assurances by the
				partner country; and
												(ii)transition
				strategies to ensure sustainability of such programs and activities, including
				health care systems, under other international donor support, and budget
				support by respective foreign governments.
												(3)Local
				inputIn entering into a compact on HIV/AIDS authorized under
				subsection (d)(8), the Coordinator of United States Government Activities to
				Combat HIV/AIDS Globally shall seek to ensure that the government of a
				country—
											(A)takes into account
				the local perspectives of the rural and urban poor, including women, in each
				country; and
											(B)consults with
				private and voluntary organizations, including faith-based organizations, the
				business community, and other donors in the country.
											(4)Congressional
				and public notification after entering into a compactNot later
				than 10 days after entering into a compact authorized under subsection (d)(8),
				the Global AIDS Coordinator shall—
											(A)submit a report
				containing a detailed summary of the compact and a copy of the text of the
				compact to—
												(i)the Committee on
				Foreign Relations of the Senate;
												(ii)the Committee on
				Appropriations of the Senate;
												(iii)the Committee on
				Foreign Affairs of the House of Representatives; and
												(iv)the Committee on
				Appropriations of the House of Representatives; and
												(B)publish such
				information in the Federal Register and on the Internet website of the Office
				of the Global AIDS Coordinator.
											(f)Annual
				Report
										(1)In
				generalNot later than January 31 of each year, the President
				shall submit to the Committee on Foreign Relations of the Senate and the
				Committee on Foreign Affairs of the House of Representatives a report on the
				implementation of this section for the prior fiscal year.
										(2)Report
				elementsEach report shall include—
											(A)a description of
				efforts made by each relevant executive branch agency to implement the policies
				set forth in this section, section 302, and section 303;
											(B)a description of
				the programs established pursuant to such sections;
											(C)a detailed
				breakdown of funding allocations, by program and by country, for prevention
				activities; and
											(D)a detailed
				assessment of the impact of programs established pursuant to such sections,
				including—
												(i)(I)the effectiveness of
				such programs in reducing—
														(aa)the
				transmission of HIV, particularly in women and girls;
														(bb)mother-to-child
				transmission of HIV, including through drug treatment and therapies, either
				directly or by referral; and
														(cc)mortality rates
				from HIV/AIDS;
														(II)the number of patients receiving
				treatment for AIDS in each country that receives assistance under this
				Act;
													(III)an assessment of progress towards the
				achievement of annual goals set forth in the timetable required under the
				5-year strategy established under section 101 and, if annual goals are not
				being met, the reasons for such failure; and
													(IV)retention and attrition data for
				programs receiving United States assistance, including mortality and loss to
				follow-up rates, organized overall and by country;
													(ii)the progress made
				toward—
													(I)improving health
				care delivery systems (including the training of health care workers, including
				doctors, nurses, midwives, pharmacists, laboratory technicians, and compensated
				community health workers, and the use of codes of conduct for ethical
				recruiting practices for health care workers);
													(II)advancing safe
				working conditions for health care workers; and
													(III)improving
				infrastructure to promote progress toward universal access to HIV/AIDS
				prevention, treatment, and care by 2013;
													(iii)a description of
				coordination efforts with relevant executive branch agencies to link HIV/AIDS
				clinical and social services with non-HIV/AIDS services as part of the United
				States health and development agenda;
												(iv)a
				detailed description of integrated HIV/AIDS and food and nutrition programs and
				services, including—
													(I)the amount spent
				on food and nutrition support;
													(II)the types of
				activities supported; and
													(III)an assessment of
				the effectiveness of interventions carried out to improve the health status of
				persons with HIV/AIDS receiving food or nutritional support;
													(v)a
				description of efforts to improve harmonization, in terms of relevant executive
				branch agencies, coordination with other public and private entities, and
				coordination with partner countries’ national strategic plans as called for in
				the Three Ones;
												(vi)a
				description of—
													(I)the efforts of
				partner countries that were signatories to the Abuja Declaration on HIV/AIDS,
				Tuberculosis, and Other Related Infectious Diseases to adhere to the goals of
				such Declaration in terms of investments in public health, including HIV/AIDS;
				and
													(II)a description of
				the HIV/AIDS investments of partner countries that were not signatories to such
				Declaration;
													(vii)a detailed
				description of any compacts or framework agreements reached or negotiated
				between the United States and any partner countries, including a description of
				the elements of compacts described in subsection (e);
												(viii)a description
				of programs serving women and girls, including—
													(I)HIV/AIDS
				prevention programs that address the vulnerabilities of girls and women to
				HIV/AIDS;
													(II)information on
				the number of individuals served by programs aimed at reducing the
				vulnerabilities of women and girls to HIV/AIDS and data on the types,
				objectives, and duration of programs to address these issues;
													(III)information on
				programs to address the particular needs of adolescent girls and young women;
				and
													(IV)programs to
				prevent gender-based violence or to assist victims of gender based violence as
				part of, or in coordination with, HIV/AIDS programs;
													(ix)a
				description of strategies, goals, programs, and interventions to—
													(I)address the needs
				and vulnerabilities of youth populations;
													(II)expand access
				among young men and women to evidence-based HIV/AIDS health care services and
				HIV prevention programs, including abstinence education programs; and
													(III)expand
				community-based services to meet the needs of orphans and of children and
				adolescents affected by or vulnerable to HIV/AIDS without increasing
				stigmatization;
													(x)a
				description of—
													(I)the specific
				strategies funded to ensure the reduction of HIV infection among injection drug
				users;
													(II)the number of
				injection drug users, by country, reached by such strategies; and
													(III)medication-assisted
				drug treatment for individuals with HIV or at risk of HIV;
													(xi)a
				detailed description of program monitoring, operations research, and impact
				evaluation research, including—
													(I)the amount of
				funding provided for each research type;
													(II)an analysis of
				cost-effectiveness models; and
													(III)conclusions
				regarding the efficiency, effectiveness, and quality of services as derived
				from previous or ongoing research and monitoring efforts;
													(xii)building
				capacity to identify, investigate, and stop nosocomial transmission of
				infectious diseases, including HIV and tuberculosis; and
												(xiii)a description
				of staffing levels of United States Government HIV/AIDS teams in countries with
				significant HIV/AIDS programs, including whether or not a full-time coordinator
				was on staff for the year.
												(g)Funding
				limitationOf the funds made available to carry out this section
				in any fiscal year, not more than 7 percent may be used for the administrative
				expenses of the United States Agency for International Development in support
				of activities described in this section, section 302, and section 303. Such
				amount shall be in addition to other amounts otherwise available for such
				purposes.
									(h)DefinitionsIn
				this section:
										(1)AIDSThe
				term AIDS means acquired immune deficiency syndrome.
										(2)HIVThe
				term HIV means the human immunodeficiency virus, the pathogen that
				causes AIDS.
										(3)HIV/AIDSThe
				term HIV/AIDS means, with respect to an individual, an individual
				who is infected with HIV or living with AIDS.
										(4)Relevant
				executive branch agenciesThe term relevant executive
				branch agencies means the Department of State, the United States Agency
				for International Development, the Department of Health and Human Services
				(including its agencies and offices), and any other department or agency of the
				United States that participates in international HIV/AIDS activities pursuant
				to the authorities of such department or agency or this
				Act.
										.
						(b)Assistance To
			 combat tuberculosisSubtitle
			 A of title III of the United States Leadership Against HIV/AIDS, Tuberculosis
			 and Malaria Act of 2003 (22 U.S.C. 7631 et seq.) is amended—
						(1)by redesignating
			 section 302 as section 302A;
						(2)in the heading of
			 section 302A (as redesignated), by inserting other provisions relating
			 to before assistance; and
						(3)by inserting
			 before section 302A (as redesignated) the following new section:
							
								302.Assistance to
				combat tuberculosis
									(a)FindingsCongress
				makes the following findings:
										(1)Congress
				recognizes the growing international problem of tuberculosis and the impact its
				continued existence has on those countries that had previously largely
				controlled the disease.
										(2)Congress further
				recognizes that the means exist to control and treat tuberculosis through
				expanded use of the DOTS (Directly Observed Treatment Short-course) treatment
				strategy, including DOTS–Plus to address multi-drug resistant tuberculosis, and
				adequate investment in newly created mechanisms to increase access to
				treatment, including the Global Tuberculosis Drug Facility established in 2001
				pursuant to the Amsterdam Declaration to Stop TB and the Global Alliance for TB
				Drug Development.
										(b)PolicyIt
				is a major objective of the foreign assistance program of the United States to
				control tuberculosis. In all countries in which the Government of the United
				States has established development programs, particularly in countries with the
				highest burden of tuberculosis and other countries with high rates of
				tuberculosis, the United States should support the objectives of the Global
				Plan to Stop TB, including through achievement of the following goals:
										(1)Reduce by half the
				tuberculosis death and disease burden from the 1990 baseline.
										(2)Sustain or exceed
				the detection of at least 70 percent of sputum smear-positive cases of
				tuberculosis and the successful treatment of at least 85 percent of the cases
				detected in countries with established United States Agency for International
				Development tuberculosis programs.
										(3)In support of the
				Global Plan to Stop TB, the President shall establish a comprehensive, 5-year
				United States strategy to expand and improve United States efforts to combat
				tuberculosis globally, including a plan to support—
											(A)the successful
				treatment of 4,500,000 new sputum smear tuberculosis patients under DOTS
				programs by 2013, primarily through direct support for needed services,
				commodities, health workers, and training, and additional treatment through
				coordinated multilateral efforts; and
											(B)the diagnosis and
				treatment of 90,000 new multiple drug resistant tuberculosis cases by 2013, and
				additional treatment through coordinated multilateral efforts.
											(c)AuthorizationTo carry out this section and consistent
				with section 1321 of the Global Partnerships
				Act of 2012, the President is authorized to furnish assistance,
				on such terms and conditions as the President may determine, for the
				prevention, treatment, control, and elimination of tuberculosis.
									(d)CoordinationIn
				carrying out this section, the President shall coordinate with the World Health
				Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, and
				other organizations with respect to the development and implementation of a
				comprehensive tuberculosis control program.
									(e)Priority To stop
				TB strategyIn furnishing assistance under subsection (c), the
				President shall give priority to—
										(1)direct services
				described in the Stop TB Strategy, including expansion and enhancement of
				Directly Observed Treatment Short-course (DOTS) coverage, rapid testing,
				treatment for individuals infected with both tuberculosis and HIV, and
				treatment for individuals with multi-drug resistant tuberculosis (MDR–TB),
				strengthening of health systems, use of the International Standards for
				Tuberculosis Care by all providers, empowering individuals with tuberculosis,
				and enabling and promoting research to develop new diagnostics, drugs, and
				vaccines, and program-based operational research relating to tuberculosis;
				and
										(2)funding for the
				Global Tuberculosis Drug Facility, the Stop Tuberculosis Partnership, and the
				Global Alliance for TB Drug Development.
										(f)Assistance for
				the world health organization and the stop tuberculosis
				partnershipIn carrying out this section, the President, acting
				through the Administrator of the United States Agency for International
				Development, is authorized to provide increased resources to the World Health
				Organization and the Stop Tuberculosis Partnership to improve the capacity of
				countries with high rates of tuberculosis and other affected countries to
				implement the Stop TB Strategy and specific strategies related to addressing
				multiple drug resistant tuberculosis (MDR–TB) and extensively drug resistant
				tuberculosis (XDR–TB).
									(g)Annual
				reportThe President shall submit an annual report to Congress
				that describes the impact of United States foreign assistance on efforts to
				control tuberculosis, including—
										(1)the number of
				tuberculosis cases diagnosed and the number of cases cured in countries
				receiving United States bilateral foreign assistance for tuberculosis control
				purposes;
										(2)a description of
				activities supported with United States tuberculosis resources in each country,
				including a description of how those activities specifically contribute to
				increasing the number of people diagnosed and treated for tuberculosis;
										(3)in each country
				receiving bilateral United States foreign assistance for tuberculosis control
				purposes, the percentage provided for direct tuberculosis services in countries
				receiving United States bilateral foreign assistance for tuberculosis control
				purposes;
										(4)a description of
				research efforts and clinical trials to develop new tools to combat
				tuberculosis, including diagnostics, drugs, and vaccines supported by United
				States bilateral assistance;
										(5)the number of
				persons who have been diagnosed and started treatment for multidrug-resistant
				tuberculosis in countries receiving United States bilateral foreign assistance
				for tuberculosis control programs;
										(6)a description of
				the collaboration and coordination of United States anti-tuberculosis efforts
				with the World Health Organization, the Global Fund, and other major public and
				private entities within the Stop TB Strategy;
										(7)the constraints on
				implementation of programs posed by health workforce shortages and
				capacities;
										(8)the number of
				people trained in tuberculosis control; and
										(9)a breakdown of
				expenditures for direct patient tuberculosis services, drugs and other
				commodities, drug management, training in diagnosis and treatment, health
				systems strengthening, research, and support costs.
										(h)DefinitionsIn
				this section:
										(1)DOTSThe
				term DOTS or Directly Observed Treatment Short-course
				means the World Health Organization-recommended strategy for treating
				tuberculosis, including—
											(A)low-cost and
				effective diagnosis, treatment, and monitoring of tuberculosis;
											(B)a reliable drug
				supply;
											(C)a management
				strategy for public health systems;
											(D)health system
				strengthening;
											(E)promotion of the
				use of the International Standards for Tuberculosis Care by all care
				providers;
											(F)bacteriology under
				an external quality assessment framework;
											(G)short-course
				chemotherapy; and
											(H)sound reporting
				and recording systems.
											(2)DOTS–PlusThe
				term DOTS–Plus means a comprehensive tuberculosis management
				strategy that is built upon and works as a supplement to the standard DOTS
				strategy, and which takes into account specific issues (such as use of second
				line anti-tuberculosis drugs) that need to be addressed in areas where there is
				high prevalence of multidrug resistant tuberculosis.
										(3)Global alliance
				for tuberculosis drug developmentThe term Global Alliance
				for Tuberculosis Drug Development means the public-private partnership
				that brings together leaders in health, science, philanthropy, and private
				industry to devise new approaches to tuberculosis and to ensure that new
				medications are available and affordable in high tuberculosis burden countries
				and other affected countries.
										(5)Stop TB
				strategyThe term Stop TB Strategy means the 6-point
				strategy to reduce tuberculosis developed by the World Health Organization,
				which is described in the Global Plan to Stop TB 2006–2015: Actions for Life, a
				comprehensive plan developed by the Stop TB Partnership that sets out the
				actions necessary to achieve the millennium development goal of cutting
				tuberculosis deaths and disease burden in half by 2015.
										(6)Stop
				tuberculosis partnershipThe term Stop Tuberculosis
				Partnership means the partnership of the World Health Organization,
				donors including the United States, high tuberculosis burden countries,
				multilateral agencies, and nongovernmental and technical agencies committed to
				short- and long-term measures required to control and eventually eliminate
				tuberculosis as a public health problem in the
				world.
										.
						(c)Assistance To
			 combat malariaSubtitle A of
			 title III of the United States Leadership Against HIV/AIDS, Tuberculosis and
			 Malaria Act of 2003 (22 U.S.C. 7631 et seq.) is amended—
						(1)by redesignating section 303 as section
			 303A;
						(2)in the heading of
			 section 303A (as redesignated), by inserting other provisions relating
			 to before assistance; and
						(3)by inserting
			 before section 303A (as redesignated) the following new section:
							
								303.Assistance to
				combat malaria
									(a)FindingCongress
				finds that malaria kills more people annually than any other communicable
				disease except tuberculosis, that more than 90 percent of all malaria cases are
				in sub-Saharan Africa, and that children and women are particularly at risk.
				Congress recognizes that there are cost-effective tools to decrease the spread
				of malaria and that malaria is a curable disease if promptly diagnosed and
				adequately treated.
									(b)PolicyIt
				is a major objective of the foreign assistance program of the United States to
				provide assistance for the prevention, control, treatment, and cure of
				malaria.
									(c)AuthorizationTo carry out this section and consistent
				with section 1321 of the Global Partnerships
				Act of 2012, the President is authorized to furnish assistance,
				on such terms and conditions as the President may determine, for the
				prevention, treatment, control, and elimination of malaria.
									(d)CoordinationIn
				carrying out this section, the President shall coordinate with the World Health
				Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, the
				Department of Health and Human Services (the Centers for Disease Control and
				Prevention and the National Institutes of Health), and other organizations with
				respect to the development and implementation of a comprehensive malaria
				control
				program.
									.
						(d)Technical and
			 conforming amendmentsThe
			 United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003
			 (22 U.S.C. 7601 et seq.) is amended—
						(1)in section 3(12),
			 by striking Foreign Assistance Act of 1961 and inserting
			 Global Partnerships Act of 2012;
						(2)in section
			 101(f)(1)(A), by inserting at the end before the period the following:
			 (as such sections were in effect on the day before the date of the
			 enactment of the Global Partnerships Act of 2012);
						(3)in section
			 202(d)(4)(B)—
							(A)in clause (iii),
			 by striking section 104A of the Foreign Assistance Act of 1961 (as added
			 by section 301 of this Act) and inserting section 301 of this
			 Act; and
							(B)in clause (iv), by striking sections
			 104A, 104B, and 104C of the Foreign Assistance Act of 1961 (as added by title
			 III of this Act) and inserting sections 301, 302, and 303 of
			 this Act;
							(4)in section
			 204(b)(1), by striking section 129 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2152) and inserting section 1132 of the Global
			 Partnerships Act of 2012;
						(5)in section 301A
			 (as redesignated)—
							(A)in subsection
			 (b)—
								(i)in
			 paragraph (1)—
									(I)by striking
			 section 104(c) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151b(c)) and inserting section 1304 of the Global Partnerships
			 Act of 2012; and
									(II)by striking
			 section 104A of the Foreign Assistance Act of 1961, as added by
			 subsection (a) and inserting section 301; and
									(ii)in
			 paragraph (3), by striking section 104A(d)(4) of the Foreign Assistance
			 Act of 1961 (as added by subsection (a)) and inserting section
			 301(d)(5); and
								(B)in subsection (d),
			 by striking under section 104A of the Foreign Assistance Act of
			 1961 and inserting under section 1304 of the Global Partnerships
			 Act of 2012;
							(6)in section
			 302A(b)(1) (as redesignated)—
							(A)by striking
			 section 104(c) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151b(c)) and inserting section 1304 of the Global Partnerships
			 Act of 2012; and
							(B)by striking
			 section 104B of the Foreign Assistance Act of 1961, as added by
			 subsection (a) and inserting section 302; and
							(7)in section
			 303A(b)(1) (as redesignated)—
							(A)by striking
			 section 104(c) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151b(c)) and inserting section 1304 of the Global Partnerships
			 Act of 2012; and
							(B)by striking section 104C of the
			 Foreign Assistance Act of 1961, as added by subsection (a) and
			 inserting section 303;
							(8)in section 304A
			 (as redesignated)—
							(A)in subsection (e),
			 by striking section 104C of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151b–4) and inserting section 303; and
							(B)in subsection (f),
			 by striking section 104C;
							(9)in section
			 312(c)(4)(C)(ii), by striking 104A(f) of the Foreign Assistance Act of
			 1961 and inserting section 301(f); and
						(10)in section
			 403—
							(A)in subsection
			 (a)(4), by striking section 104A(e) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151b–2(e)) and inserting section 301(e) of this
			 Act; and
							(B)in subsection
			 (d)(4), by striking section 104A(b)(1)(A) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151b–2(b)(1)(A)) and inserting section
			 301(b)(1)(A) of this Act.
							(e)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the United States Leadership Against HIV/AIDS,
			 Tuberculosis and Malaria Act of 2003 (22 U.S.C. 7601 note) is amended by
			 striking the items relating to sections 301 through 303 and inserting the
			 following new items:
						
							
								Sec. 301. Assistance to combat
				HIV/AIDS.
								Sec. 301A. Other provisions relating to
				assistance to combat HIV/AIDS.
								Sec. 302. Assistance to combat
				tuberculosis.
								Sec. 302A. Other provisions relating to
				assistance to combat tuberculosis.
								Sec. 303. Assistance to combat
				malaria.
								Sec. 303A. Other provisions relating to
				assistance to combat
				malaria.
							
							.
					(f)Transfer of
			 prior year fundsUnobligated
			 balances of funds made available under sections 104A, 104B and 104C of the
			 Foreign Assistance Act of 1961 (as in effect on the day before the date of the
			 enactment of this Act) shall be transferred to, merged with, and made available
			 for the same purposes as funds made available under sections 301, 302 and 303,
			 respectively, of the United States Leadership Against HIV/AIDS, Tuberculosis
			 and Malaria Act of 2003 (as added by this section).
					12102.Amendments to
			 the Millennium Challenge Act of 2003
					(a)Extension of
			 compactsSection 609(j) of the Millennium Challenge Act of 2003
			 (22 U.S.C. 7708(j)) is amended to read as follows:
						
							(j)Extension of
				compact
								(1)In
				generalExcept as provided under paragraph (2), the duration of a
				Compact shall not exceed 5 years.
								(2)ExceptionThe
				duration of a Compact may be extended beyond 5 years if—
									(A)the Compact was signed prior to the date of
				enactment of the Global Partnerships Act of 2012;
									(B)the Board
				determines that a project included in the Compact cannot be completed in 5
				years or less;
									(C)the Board approves
				an extension of the Compact that does not extend the total duration of the
				Compact beyond 7 years; and
									(D)the appropriate
				congressional committees are notified in accordance with subsection
				(i).
									.
					(b)Concurrent and
			 subsequent compacts
						(1)In
			 generalSection 609(k) of the Millennium Challenge Act of 2003
			 (22 U.S.C. 7708(k)) is amended to read as follows:
							
								(k)Concurrent and
				subsequent compacts
									(1)In
				generalSubject to paragraph
				(2), and in accordance with the requirements of this title, an eligible country
				and the United States—
										(A)may enter into and
				have in effect more than one Compact at any given time; and
										(B)may enter into
				subsequent Compacts after the expiration of existing Compacts.
										(2)RequirementsAn
				eligible country and the United States may enter into concurrent or subsequent
				Compacts if the Board determines that such country—
										(A)is making or has
				made significant, consistent progress in implementing the terms of any existing
				or prior Compact; and
										(B)will contribute, in the case of a candidate
				country as defined in section 606(a), not less than 7.5 percent of the total
				amount agreed upon for a subsequent Compact, or in the case of a candidate
				country as defined in section 606(b), not less than 15 percent of the total
				amount agreed upon for a subsequent Compact.
										(3)FundingThe
				Corporation shall commit any funding for a concurrent Compact at the time it
				funds the Compact.
									(4)TimingA
				concurrent Compact shall be signed not later than 2 years after the signing of
				the earlier Compact.
									(5)LimitationThe
				Corporation may provide not more than 15 years of Compact funding to any
				country.
									.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1) applies with respect to Compacts entered into between the United
			 States and an eligible country under the Millennium Challenge Act of 2003 (22
			 U.S.C. 7701 et seq.) before, on, or after the date of the enactment of this
			 Act.
						(c)Maintaining
			 candidate status for purposes of income categorySection 606 of
			 the Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)in
			 the heading, by striking Fiscal year 2004 and inserting
			 In
			 general;
								(ii)in
			 the matter preceding subparagraph (A), by striking for fiscal year
			 2004 and inserting for a fiscal year;
								(iii)in
			 subparagraph (A) to read as follows:
									
										(A)the country—
											(i)has a per capita
				income that is not greater than the World Bank’s lower middle income country
				threshold for such fiscal year; and
											(ii)is among the 75
				lowest per capita income countries, as identified by the World Bank;
				and
											;
				and
								(iv)in
			 subparagraph (B), by striking subject to paragraph (3) and
			 inserting subject to paragraph (2);
								(B)by striking
			 paragraph (2); and
							(C)by redesignating
			 paragraph (3) as paragraph (2);
							(2)in subsection
			 (b)—
							(A)in paragraph
			 (1)—
								(i)in
			 the matter preceding subparagraph (A), by striking for fiscal year 2006
			 or a subsequent fiscal year and inserting for a fiscal
			 year; and
								(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
									
										(A)has a per capita income that is not greater
				than the World Bank’s lower middle income country threshold for such fiscal
				year;
										(B)is not among the
				75 lowest per capita income countries as identified by the World Bank;
				and
										(C)meets the
				requirements under subsection
				(a)(1)(B).
										;
				and
								(B)in paragraph
			 (2)—
								(i)by
			 striking for fiscal year 2006 or any subsequent fiscal year and
			 inserting for a fiscal year; and
								(ii)by
			 striking for fiscal year 2006 or the subsequent fiscal year, as the case
			 may be and inserting for such fiscal year;
								(3)by redesignating
			 existing subsection (c) as subsection (d); and
						(4)by inserting after
			 subsection (b) the following:
							
								(c)Maintaining
				candidate statusAny
				candidate country whose per capita income changes in a given fiscal year such
				that the country’s income classification as ‘low income’ or ‘lower middle
				income’ changes, shall retain its candidacy at the former income category for
				the year of such transition and for the two subsequent fiscal
				years.
								.
						(d)Conforming
			 amendmentsThe Millennium Challenge Act of 2003 is
			 amended—
						(1)in section
			 603(1)(A) (22 U.S.C. 7702(1)(A)), by striking International
			 Relations and inserting Foreign Affairs;
						(2)in section
			 605(e)(4) (22 U.S.C. 7704(e)(4))—
							(A)by striking
			 The prohibitions on use of funds contained in paragraphs (1) through (3)
			 of section 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151b(f)(1)–(3)) and inserting The principles and restrictions
			 on use of funds contained in section 1305 of the Global Partnerships Act of
			 2012; and
							(B)by striking
			 part I and inserting title I;
							(3)in section
			 606(a)(1)(B) (22 U.S.C. 7705(a)(1)(B))—
							(A)by striking
			 part I of the Foreign Assistance Act of 1961 and inserting
			 title I of the Global Partnerships Act of 2012; and
							(B)by striking
			 any provision of the Foreign Assistance Act of 1961 and
			 inserting any provision of the Global Partnerships Act of 2012;
			 and
							(4)in section 614(d)
			 (22 U.S.C. 7713(d)), by striking Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) and inserting Global Partnerships Act of
			 2012.
						12103.Amendments to
			 the Migration and Refugee Assistance Act of 1962Section 2(c) of the Migration and Refugee
			 Assistance Act of 1962 (22 U.S.C. 2601(c)) is amended—
					(1)in paragraph (1),
			 by striking President and inserting Secretary of
			 State; and
					(2)in paragraph (2),
			 by striking $100,000,000 and inserting
			 $200,000,000.
					12104.Amendments to
			 the Fulbright-Hays ActThe
			 Mutual Educational and Cultural Exchange Act of 1961 (commonly known as the
			 Fulbright-Hays Act) is amended—
					(1)in section
			 102(b)(3) (22 U.S.C. 2452(b)(3)), by inserting , hospital centers for
			 medical education and research, and other after operation of
			 schools; and
					(2)in section
			 112(a)(5) (22 U.S.C. 2460(a)(5)) to read as follows:
						
							(5)the American Schools and Hospitals Abroad
				Program which provides financial assistance to the operations of
				American-sponsored schools, hospital centers for medical education and
				research, and other institutions of learning
				abroad;
							.
					BRepeals
				12201.Repeal of
			 laws incorporated in this ActThe following provisions of law are hereby
			 repealed:
					(1)The Foreign
			 Assistance Act of 1961 (Public Law 87–195).
					(2)The Arms Export
			 Control Act (Public Law 90–629).
					(3)Sections 664 and
			 665 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law
			 107–228).
					(4)Sections 2121 and
			 2122 of the ADVANCE Democracy Act of 2007 (title XXI of Public Law
			 110–53).
					(5)Section 7307 of
			 title 10, United States Code.
					(6)Section 12001 of
			 the Department of Defense Appropriations Act, 2005 (Public Law 108–287).
					12202.Repeal of
			 laws inconsistent with this ActSections 1511, 1522, and 1523(d) of the
			 Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law
			 105–277) are hereby repealed.
				12203.Repeal of
			 obsolete provisions of lawThe
			 following provisions of law are hereby repealed:
					(1)The Trafficking
			 Victims Protection Reauthorization Act of 2003 (Public Law 108–193).
					(2)The Torture
			 Victims Relief Reauthorization Act of 2003 (Public Law 108–179).
					(3)The HELP
			 Commission Act (section 637 of division B of Public Law 108–99).
					(4)The International
			 Anti-Corruption and Good Governance Act of 2000 (Public Law 106–309).
					(5)The Iraq
			 Liberation Act of 1998 (Public Law 105–338).
					(6)The Agriculture
			 Export Relief Act of 1998 (Public Law 105–194).
					(7)Title I of the
			 International Narcotics Control Corrections Act of 1994 (Public Law
			 103–447).
					(8)The South African
			 Democratic Transition Support Act of 1993 (Public Law 103–149).
					(9)Public Law 102–270
			 (relating to the peace process in Liberia).
					(10)Title III of the Conventional Forces in
			 Europe Treaty Implementation Act of 1991.
					(11)The Emergency
			 Supplemental Persian Gulf Refugee Assistance Act of 1991 (Public Law
			 102–45).
					(12)The Emergency
			 Supplemental Assistance for Israel Act of 1991 (Public Law 102–21).
					(13)The Urgent
			 Assistance for Democracy in Panama Act of 1990 (Public Law 101–243).
					(14)The Survival
			 Assistance to Victims of Civil Strife in Central America (Public Law
			 101–215).
					(15)The Bangladesh
			 Disaster Assistance Act of 1988 (Public Law 100–576).
					(16)The International
			 Cooperation to Protect Biological Diversity (Public Law 100–530).
					(17)The Overseas
			 Private Investment Corporation Amendments Act of 1988 (Public Law
			 100–461).
					(18)The American Aid
			 to Poland Act of 1988 (Part II of Public Law 100–418).
					(19)Public Law
			 100–276 (relating to peace, democracy and reconciliation in Central
			 America).
					(20)The Special
			 Foreign Assistance Act of 1986 (Public Law 99–529).
					(21)The Jordan
			 Supplemental Economic Assistance Authorization Act of 1985 (Public Law
			 99–88).
					(22)The African
			 Famine Relief and Recovery Act of 1985 (Public Law 99–8).
					(23)The International
			 Security and Development Assistance Authorizations Act of 1983 (Public Law
			 98–151).
					(24)The Lebanon
			 Emergency Assistance Act of 1983 (Public Law 98–43).
					(25)The International
			 Security and Development Cooperation Act of 1981 (Public Law 97–113).
					(26)The International
			 Security and Development Cooperation Act of 1980 (Public Law 96–533), other
			 than section 110 and title V of such Act.
					(27)The International
			 Development Cooperation Act of 1979 (Public Law 96–92).
					(28)The International
			 Security Assistance Act of 1979 (Public Law 96–53).
					(29)The Special
			 International Security Assistance Act of 1979 (Public Law 96–35).
					(30)The International
			 Development and Food Assistance Act of 1978 (Public Law 95–424).
					(31)The International
			 Security Assistance Act of 1978 (Public Law 95–384).
					(32)The International
			 Security Assistance Act of 1977 (Public Law 95–92).
					(33)The International
			 Development and Food Assistance Act of 1977 (Public Law 95–88), other than
			 sections 1, 132, and 133 of such Act.
					(34)The International
			 Security Assistance and Arms Export Control Act of 1976 (Public Law 94–329),
			 except for section 601.
					(35)The International
			 Development and Food Assistance Act of 1975 (Public Law 94–161).
					(36)The Foreign
			 Assistance Act of 1974 (Public Law 93–559).
					(37)The Emergency
			 Security Assistance Act of 1973 (Public Law 93–199).
					(38)The Foreign
			 Assistance Act of 1973 (Public Law 93–189).
					(39)The Foreign
			 Assistance Act of 1971 (Public Law 92–226).
					(40)The Act entitled,
			 An Act to Amend the Foreign Military Sales Act, and for other
			 purposes, approved January 12, 1971 (Public Law 91–672).
					(41)The Special
			 Foreign Assistance Act of 1971 (Public Law 91–652).
					(42)The Foreign
			 Assistance Act of 1968 (Public Law 90–554).
					(43)The Foreign
			 Assistance Act of 1964 (Public Law 88–633).
					(44)The Latin
			 American Development Act (Public Law 86–735).
					12204.Repeal of
			 unnecessary reporting requirementsThe following provisions of law are
			 repealed:
					(1)Section 560(g) of
			 Public Law 103–87.
					(2)Section 104 of
			 Public Law 102–511.
					(3)Section 1012(c) of
			 Public Law 103–337.
					(4)Subsections (c)(4)
			 and (c)(5) of section 601 of Public Law 96–465.
					(5)Section 585 of
			 division A of Public Law 104–208.
					(6)Section 8 of
			 Public Law 107–245.
					(7)Section 807 of
			 Public Law 98–164.
					CSavings
			 provisions
				12301.References to
			 former authorities
					(a)In
			 generalEffective beginning
			 on the date of the enactment of this Act—
						(1)any reference to
			 part I of the Foreign Assistance Act of 1961 shall be deemed to be a reference
			 to title I of this Act;
						(2)any reference to
			 section 104(f) of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 1305 of this Act;
						(3)any reference to
			 section 104A, 104B, or 104C of the Foreign Assistance Act of 1961 shall be
			 deemed to be a reference to section 301, 302, or 303, respectively, of the
			 United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003
			 (as added by this Act);
						(4)any reference to
			 section 109 or 610 of the Foreign Assistance Act of 1961 shall be deemed to be
			 a reference to section 10602 of this Act;
						(5)any reference to
			 section 116(a) or 502B of the Foreign Assistance Act of 1961 shall be deemed to
			 be a reference to section 10101 of this Act;
						(6)any reference to
			 section 116(d) of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 3102 of this Act;
						(7)any reference to
			 section 451 of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 10601 of this Act;
						(8)any reference to
			 chapter 4 of part II of the Foreign Assistance Act of 1961 shall be deemed to
			 be a reference to subtitle A of title IV of this Act;
						(9)any reference to
			 section 614 of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 10603 of this Act;
						(10)any reference to
			 section 620A of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 10401 of this Act;
						(11)any reference to
			 section 620H of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 10402 of this Act;
						(12)any reference to
			 section 620M of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 10102 of this Act;
						(13)any reference to
			 section 632 of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 11504 of this Act;
						(14)any reference to
			 section 634 of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 9302 of this Act;
						(15)any reference to
			 section 634A of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 9401 of this Act; and
						(16)any reference to
			 section 653 of the Foreign Assistance Act of 1961 shall be deemed to be a
			 reference to section 9303 of this Act.
						(b)United States
			 Agency for International DevelopmentReferences in any provision
			 of law to the Agency for International Development shall be
			 deemed to be a reference to the United States Agency for International
			 Development.
					12302.Repeal of
			 provisions amending other lawsExcept as otherwise provided in this Act,
			 the repeal by this Act of any provision of law that amended or repealed another
			 provision of law does not affect in any way that amendment or repeal.
				12303.Savings
			 provisions
					(a)In
			 generalExcept as may be expressly provided to the contrary in
			 this Act, all determinations, authorizations, regulations, orders, contracts,
			 agreements, and other actions issued, undertaken, or entered into under
			 authority of any provision of law repealed by this Act shall continue in full
			 force and effect until modified by appropriate authority.
					(b)ConditionsWherever
			 provisions of this Act establish conditions which must be complied with before
			 use may be made of authority contained in, or funds made available to carry out
			 the provisions of, this Act, compliance with, or satisfaction of, substantially
			 similar conditions under provisions repealed by this Act shall be deemed to
			 constitute compliance with the conditions established by this Act.
					(c)Availability of
			 fundsFunds made available pursuant to provisions of law repealed
			 by this Act shall, unless otherwise authorized or provided by law, remain
			 available for their original purposes in accordance with the provisions of law
			 originally applicable thereto, or in accordance with the provisions of law
			 currently applicable to those purposes.
					(d)ReferencesReferences
			 in law to provisions repealed by this Act may hereafter be deemed to be
			 references to corresponding provisions of this Act, on a case-by-case basis as
			 may be appropriate.
					(e)Certain
			 presidential appointeesThe repeal by this Act of any provision
			 of the Foreign Assistance Act of 1961 providing for the appointment of an
			 individual to a position by the President, by and with the advice and consent
			 of the Senate, and the reenactment by this Act of that provision in
			 substantively identical form does not require the reappointment of the
			 individual holding that position on the effective date of this Act.
					(f)Guarantees and
			 loans under former authorityGuarantees committed or outstanding
			 under the former authorities of sections 108, 222, and 222A of the Foreign
			 Assistance Act of 1961, as in effect on the day before the date of the
			 enactment of this Act, loans obligated under section 108 on or before such
			 date, the fees and interest collected in connection with such guarantees and
			 loans, and income on claims receivable with respect to such guarantees and
			 loans, shall continue to be subject to provisions of such Act originally
			 applicable to those guarantees and loans and the Federal Credit Reform Act of
			 1990.
					(g)SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, shall be held
			 invalid, the validity of the remainder of this Act, and of the applicability of
			 such provision to other persons or circumstances, shall not be affected
			 thereby.
					12304.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
				
